Exhibit 10.1

Execution Version

LUMP SUM TURNKEY AGREEMENT

for the

ENGINEERING, PROCUREMENT AND CONSTRUCTION

of the

SABINE PASS LNG STAGE 4 LIQUEFACTION FACILITY

by and between

SABINE PASS LIQUEFACTION, LLC

as Owner

and

BECHTEL OIL, GAS AND CHEMICALS, INC.

as Contractor

Dated as of the 7th Day of November, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

RECITALS        1   ARTICLE 1   DEFINITIONS      2   ARTICLE 2   RELATIONSHIP OF
OWNER, CONTRACTOR AND SUBCONTRACTORS      23  

2.1

  Status of Contractor      23  

2.2

  Key Personnel, Organization Chart and Contractor Representative      24  

2.3

  Subcontractors and Sub-subcontractors      24  

2.4

  Subcontracts and Sub-subcontracts      25  

2.5

  Contractor Acknowledgements      26   ARTICLE 3   CONTRACTOR’S
RESPONSIBILITIES      28  

3.1

  Scope of Work      28  

3.2

  Specific Obligations      29  

3.3

  Design and Engineering Work      30  

3.4

  Spare Parts      31  

3.5

  Training Program in General      32  

3.6

  Environmental Regulations and Environmental Compliance      32  

3.7

  Construction Equipment      32  

3.8

  Employment of Personnel      33  

3.9

  Clean-Up      34  

3.10

  HSE Plan; Security      34  

3.11

  Emergencies      35  

3.12

  Contractor Permits      35  

3.13

  Books, Records and Audits      36  

3.14

  Tax Accounting      37  

3.15

  Temporary Utilities, Roads, Facilities and Storage      37  

3.16

  Subordination of Liens      37  

3.17

  Hazardous Materials      38  

3.18

  Quality Control      38  

3.19

  Reports      38  

3.20

  Payment      39  

3.21

  Commercial Activities      39  

3.22

  Title to Materials Found      39  

3.23

  Survey Control Points and Layout      39  

3.24

  Cooperation with Others at the Site      39  

3.25

  Integration with Existing Facility, Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, Stage 3 Liquefaction Facility, and Stage 4 Liquefaction
Facility      40  

3.26

  Responsibility for Property      44  

3.27

  Explosives      44  

3.28

  Taxes      44  

3.29

  Equipment Quality      44  



--------------------------------------------------------------------------------

3.30

  Loss of LNG or Natural Gas      45   ARTICLE 4   OWNER’S RESPONSIBILITIES     
45  

4.1

  Payment and Financing      45  

4.2

  Owner Permits      46  

4.3

  Access to the Site, Laydown Areas and Off-Site Rights of Way and Easements   
  46  

4.4

  Operation Personnel      47  

4.5

  Sales and Use Tax Matters      48  

4.6

  Metes and Bounds Description and Survey      49  

4.7

  Hazardous Materials      49  

4.8

  Owner-Provided Items      50  

4.9

  Owner Representative      50  

4.10

  Owner’s Options      50   ARTICLE 5   COMMENCEMENT OF WORK, PROJECT SCHEDULE,
AND SCHEDULING OBLIGATIONS      51  

5.1

  Limited Notice to Proceed      51  

5.2

  Notices to Proceed      54  

5.3

  Project Schedule      59  

5.4

  CPM Schedule Submissions      59  

5.5

  Recovery and Recovery Schedule      60  

5.6

  Acceleration and Acceleration Schedule      61   ARTICLE 6   CHANGES; FORCE
MAJEURE; AND OWNER-CAUSED DELAY      62  

6.1

  Change Orders Requested by Owner      62  

6.2

  Change Orders Requested by Contractor      64  

6.3

  Contract Price Adjustment; Contractor Documentation      66  

6.4

  Change Orders Act as Accord and Satisfaction      66  

6.5

  Timing Requirements for Notifications and Change Order Requests by Contractor
     66  

6.6

  Evidence of Funds      67  

6.7

  Adjustment Only Through Change Order      67  

6.8

  Force Majeure      68  

6.9

  Extensions of Time and Adjustment of Compensation      69  

6.10

  Delay      69  

6.11

  Contractor Obligation to Mitigate Delay      70   ARTICLE 7   CONTRACT PRICE
AND PAYMENTS TO CONTRACTOR      70  

7.1

  Contract Price      70  

7.2

  Interim Payments      70  

7.3

  Final Completion and Final Payment      74  

7.4

  Payments Not Acceptance of Work      74  

7.5

  Payments Withheld      75  

7.6

  Interest on Late Payments and Improper Collection      76  

7.7

  Offset      76  

 

- ii -



--------------------------------------------------------------------------------

7.8

  Procedure for Withholding, Offset and Collection on the Letter of Credit     
76  

7.9

  Payment Error      76   ARTICLE 8   TITLE AND RISK OF LOSS      77  

8.1

  Title      77  

8.2

  Risk of Loss      77   ARTICLE 9   INSURANCE AND LETTER OF CREDIT      79  

9.1

  Insurance      79  

9.2

  Irrevocable Standby Letter of Credit      80  

9.3

  DSU Insurance      83   ARTICLE 10   OWNERSHIP OF DOCUMENTATION      83  

10.1

  Work Product      83  

10.2

  Owner Provided Documents      85  

10.3

  License to Use Liquefaction Facility      86   ARTICLE 11   COMPLETION      86
 

11.1

  Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing, LNG Production and Ready for Ship Loading Time Test      86
 

11.2

  Notice and Requirements for Substantial Completion      89  

11.3

  Owner Acceptance of Substantial Completion      90  

11.4

  Minimum Acceptance Criteria and Performance Liquidated Damages      91  

11.5

  Punchlist      93  

11.6

  Notice and Requirements for Final Completion      93  

11.7

  Operations Activities      94  

11.8

  Partial Occupancy and Use      94   ARTICLE 12   WARRANTY AND CORRECTION OF
WORK      95  

12.1

  Warranty      95  

12.2

  Correction of Work Prior to Substantial Completion      96  

12.3

  Correction of Work After Substantial Completion      97  

12.4

  Assignability of Warranties      99  

12.5

  Waiver of Implied Warranties      99   ARTICLE 13   DELAY LIQUIDATED DAMAGES
AND SCHEDULE BONUS      99  

13.1

  Delay Liquidated Damages      99  

13.2

  Schedule Bonus      99   ARTICLE 14   CONTRACTOR’S REPRESENTATIONS      100  

14.1

  Corporate Standing      100  

14.2

  No Violation of Law; Litigation      100  

14.3

  Licenses      100  

14.4

  No Breach      100  

14.5

  Corporate Action      101  

 

- iii -



--------------------------------------------------------------------------------

14.6

  Financial Solvency      101   ARTICLE 15   OWNER’S REPRESENTATIONS      101  

15.1

  Standing      101  

15.2

  No Violation of Law; Litigation      101  

15.3

  Licenses      101  

15.4

  No Breach      101  

15.5

  Corporate Action      101  

15.6

  Financial Solvency      102   ARTICLE 16   DEFAULT, TERMINATION AND SUSPENSION
     102  

16.1

  Default by Contractor      102  

16.2

  Termination for Convenience by Owner      104  

16.3

  Suspension of Work      105  

16.4

  Suspension by Contractor      105  

16.5

  Termination by Contractor      106  

16.6

  Termination in the Event of an Extended Force Majeure      107  

16.7

  Termination in the Event of Delayed Notice to Proceed      107  

16.8

  Contractor’s Right to Terminate      107   ARTICLE 17   RELEASES AND
INDEMNITIES      107  

17.1

  General Indemnification      107  

17.2

  Injuries to Contractor’s Employees and Damage to Contractor’s Property     
109  

17.3

  Injuries to Owner’s Employees and Damage to Owner’s Property      110  

17.4

  Patent and Copyright Indemnification Procedure      112  

17.5

  Lien Indemnification      113  

17.6

  Owner’s Failure to Comply with Applicable Law      113  

17.7

  Landowner Claims      114  

17.8

  Legal Defense      114  

17.9

  Enforceability      115   ARTICLE 18   DISPUTE RESOLUTION      115  

18.1

  Negotiation      115  

18.2

  Arbitration      116  

18.3

  Continuation of Work During Dispute      117  

18.4

  Escrow of Certain Disputed Amounts By Owner      117   ARTICLE 19  
CONFIDENTIALITY      117  

19.1

  Contractor’s Obligations      117  

19.2

  Owner’s Obligations      118  

19.3

  Definitions      118  

19.4

  Exceptions      118  

19.5

  Equitable Relief      118  

19.6

  Term      119  

 

- iv -



--------------------------------------------------------------------------------

ARTICLE 20   LIMITATION OF LIABILITY      119  

20.1

  Contractor Aggregate Liability      119  

20.2

  Limitation on Contractor’s Liability for Liquidated Damages      121  

20.3

  Liquidated Damages In General      121  

20.4

  Consequential Damages      122  

20.5

  Exclusive Remedies      123  

20.6

  Applicability      123  

20.7

  Term Limit      123   ARTICLE 21   MISCELLANEOUS PROVISIONS      123  

21.1

  Entire Agreement      123  

21.2

  Amendments      124  

21.3

  Joint Effort      124  

21.4

  Captions      124  

21.5

  Notice      124  

21.6

  Severability      125  

21.7

  Assignment      125  

21.8

  No Waiver      125  

21.9

  Governing Law      125  

21.10

  Successors and Assigns      126  

21.11

  Attachments and Schedules      126  

21.12

  Obligations      126  

21.13

  Further Assurances      126  

21.14

  Priority      126  

21.15

  Restrictions on Public Announcements      126  

21.16

  Potential Lenders, Potential Equity Investors and Equity Participants      127
 

21.17

  Foreign Corrupt Practices Act      127  

21.18

  Parent Guarantee      128  

21.19

  Language      128  

21.20

  Counterparts      128  

21.21

  Federal Energy Regulatory Commission Approval      128  

21.22

  Owner’s Lender      128  

21.23

  Independent Engineer      128  

21.24

  Liquefaction Facility      128  

21.25

  Survival      129  

 

- v -



--------------------------------------------------------------------------------

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A

  

Scope of Work and Basis of Design

SCHEDULE A-1

  

Scope of Subproject 6

SCHEDULE A-2

  

FEED Documents

ATTACHMENT B

  

Contractor Deliverables

ATTACHMENT C

  

Payment Schedule

SCHEDULE C-1

  

Milestone Payment Schedule

SCHEDULE C-2

  

Monthly Payment Schedule

ATTACHMENT D

  

Form of Change Order

SCHEDULE D-1

  

Change Order Form

SCHEDULE D-2

  

Unilateral Change Order Form

SCHEDULE D-3

  

Contractor’s Change Order Request Form/Contractor’s Response to a Change Order
Proposed by Owner

SCHEDULE D-4

  

Unit Rates for Change Orders Performed on a Time and Material Basis

SCHEDULE D-5

  

Existing & Stage 1, 2 and 3 Liquefaction Facility Labor Unit Rates

ATTACHMENT E

  

Project Schedule

ATTACHMENT F

  

Key Personnel and Contractor’s Organization

ATTACHMENT G

  

Approved Subcontractors and Sub-subcontractors and List of Major Equipment

ATTACHMENT H

  

Form of Limited Notices to Proceed and Notices to Proceeds

SCHEDULE H-1

  

Form of Limited Notice to Proceed

SCHEDULE H-2

  

Form of Notice to Proceed for Subproject 6(a)

SCHEDULE H-3

  

Form of Notice to Proceed for Subproject 6(b)

SCHEDULE H-4

  

Form of Limited Notice to Proceed No. 1

 

- vi -



--------------------------------------------------------------------------------

SCHEDULE H-5

  

Form of Limited Notice to Proceed No. 2

SCHEDULE H-6

  

Form of Limited Notice to Proceed No. 3

ATTACHMENT I

  

Form of Contractor’s Invoices

SCHEDULE I-1

  

Form of Contractor’s Interim Invoice

SCHEDULE I-2

  

Form of Contractor’s Final Invoice

ATTACHMENT J

  

HSE Plan Requirements

ATTACHMENT K

  

Form of Lien and Claim Waivers

SCHEDULE K-1

  

Contractor’s Interim Conditional Lien Waiver

SCHEDULE K-2

  

Contractor’s Interim Unconditional Lien Waiver

SCHEDULE K-3

  

Subcontractor’s Interim Conditional Lien Waiver

SCHEDULE K-4

  

Subcontractor’s Interim Unconditional Lien Waiver

SCHEDULE K-5

  

Contractor’s Final Conditional Lien and Claim Waiver

SCHEDULE K-6

  

Contractor’s Final Unconditional Lien and Claim Waiver

SCHEDULE K-7

  

Subcontractor’s Final Conditional Lien and Claim Waiver

SCHEDULE K-8

  

Subcontractor’s Final Unconditional Lien and Claim Waiver

ATTACHMENT L

  

[Intentionally Not Used]

ATTACHMENT M

  

Form of Substantial Completion Certificate

SCHEDULE M-1

  

Form of Substantial Completion Certificate for Subproject 6(a)

SCHEDULE M-2

  

Form of Substantial Completion Certificate for Subproject 6(b)

ATTACHMENT N

  

Form of Final Completion Certificate

ATTACHMENT O

  

Insurance

SCHEDULE O-1

  

Insurance Requirements

SCHEDULE O-2

  

Form of Umbrella Agreement

ATTACHMENT P

  

Contractor Permits

 

- vii -



--------------------------------------------------------------------------------

ATTACHMENT Q

  

Owner Permits

ATTACHMENT R

  

Form of Irrevocable, Standby Letter of Credit

SCHEDULE R-1

  

Form of Irrevocable, Standby Letter of Credit for Subproject 6(a)

SCHEDULE R-2

  

Form of Irrevocable, Standby Letter of Credit for Subproject 6(b)

ATTACHMENT S

  

Performance Tests and Commissioning Tests

ATTACHMENT T

   Performance Guarantee, Performance Liquidated Damages, Minimum Acceptance
Criteria, and Delay Liquidated Damages

ATTACHMENT U

  

Owner Provided Items and Responsibility

ATTACHMENT V

  

Pre-Commissioning, Commissioning, Start-Up, and Training

ATTACHMENT W

  

Form of Operating Spare Parts List

ATTACHMENT X

   Work in Existing Facility, Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, and Stage 3 Liquefaction Facility

ATTACHMENT Y

  

Site and Off-Site Rights of Way and Easements

ATTACHMENT Z

  

Landowner Access

ATTACHMENT AA

  

Form of Acknowledgement and Consent Agreement

ATTACHMENT BB

  

Form of Owner Confirmation

ATTACHMENT CC

  

Independent Engineer Activities

ATTACHMENT DD

  

Form of Escrow Agreement

ATTACHMENT EE

  

Provisional Sums

ATTACHMENT FF

  

Form of Parent Guarantee

 

 

- viii -



--------------------------------------------------------------------------------

SABINE PASS LNG STAGE 4 LIQUEFACTION FACILITY

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated as of the 7th Day of November, 2018 (the “Contract Date”), is entered into
by and between SABINE PASS LIQUEFACTION, LLC, a Delaware limited liability
company, having its principal place of business at 700 Milam, Suite 1900,
Houston, Texas 77002 (“Owner”), and BECHTEL OIL, GAS AND CHEMICALS, INC., a
Delaware corporation, having an address at 3000 Post Oak Boulevard, Houston,
Texas 77056 (“Contractor” and, together with Owner, each a “Party” and together
the “Parties”).

RECITALS

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
services for the following:

(a) the engineering, procurement and construction of:

 

  i.

a turnkey LNG liquefaction facility comprised of (i) one LNG train with a
nominal production capacity of approximately 4.5 mtpa to be owned by Owner,
located at the Stage 4 Site (as defined below); and (ii) at Owner’s election,
one LNG marine berth, and all related appurtenances thereto (as more fully
described below, the “Stage 4 Liquefaction Facility”);

 

  ii.

certain modifications and improvements to Subproject 1, Subproject 2, Subproject
3, Subproject 4, and Subproject 5 (as defined below and collectively, with
Subproject 6, the “Liquefaction Facility”), such Subproject 1 and Subproject 2
being engineered, procured, constructed, commissioned, started-up and tested
pursuant to the engineering, procurement and construction agreement between
Owner and Contractor dated November 11, 2011 (“Stage 1 EPC Agreement”) and which
are located at the Stage 1 Site (as defined below), and such Subproject 3 and
Subproject 4 being engineered, procured, constructed, commissioned, started-up
and tested pursuant to the engineering, procurement and construction agreement
between Owner and Contractor dated December 20, 2012 (“Stage 2 EPC Agreement”)
and which are located at the Stage 2 Site (as defined below), and such
Subproject 5 being engineered, procured, constructed, commissioned, started-up
and tested pursuant to the engineering, procurement and construction agreement
between Owner and Contractor dated May 4, 2015 (“Stage 3 EPC Agreement”) and
which is located at the Stage 3 Site (as defined below and collectively, with
the Stage 1 Site, the Stage 2 Site and the Stage 4 Site the “Liquefaction
Facility Site”);

 

  iii

certain modifications and improvements to the existing LNG receiving, storage
and regasification facilities (as more fully described below, the “Existing
Facility”) located at the Existing Facility Site (as defined below); and

 

- 1 -



--------------------------------------------------------------------------------

(b) the commissioning, start-up and testing of the Stage 4 Liquefaction
Facility, all as further described herein (collectively, the “Project”); and

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, commissioning, start-up and testing services on a turnkey lump sum
basis;

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

ARTICLE 1

DEFINITIONS

1.1 In addition to other defined terms used throughout this Agreement, when used
herein, the following capitalized terms have the meanings specified in this
Section 1.1.

“AAA” has the meaning set forth in Section 18.2.

“AAA Rules” has the meaning set forth in Section 18.2.

“Acceleration Schedule” has the meaning set forth in Section 5.6A.

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

“Aggregate Cap” has the meaning set forth in Section 20.1A.

“Aggregate Provisional Sum” has the meaning set forth in Section 7.1A.

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in Attachment A, in any
Applicable Law (subject to an adjustment by Change Order in accordance with
Section 6.2A.1), or which are set forth or listed in any document or Drawing
listed in Attachment A, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein, provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to such Applicable Codes and Standards
shall refer to those Applicable Codes and Standards set forth or listed in any
document or Drawing listed in Attachment A.

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Law” means all laws, statutes, ordinances, orders, proclamations,
decrees, injunctions, licenses, Permits, approvals, rules and regulations,
including any conditions thereto, of any Governmental Instrumentality having
jurisdiction over all or any portion of the Site, the Off-Site Rights of Way and
Easements or the Project or performance of all or any portion of the Work or the
operation of the Project, or other legislative or administrative action of a
Governmental Instrumentality, or a final decree, judgment or order of a court
which relates to the performance of Work hereunder, including U.S. Import Laws.

“Books and Records” has the meaning set forth in Section 3.13A.

“Bulk Order Subcontractors” means the Subcontractors listed as such in
Attachment G.

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

“CAD” has the meaning set forth in Section 3.3E.

“Carve-Outs” has the meaning set forth in Section 20.1.

“Change in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (excluding changes to tax laws where
such taxes are based upon Contractor’s income or profits/losses) that occurs and
takes effect after June 23, 2017. A Change in Law shall include any official
change in the interpretation or application of Applicable Law (including
Applicable Codes and Standards set forth in Applicable Law), provided that such
change is expressed in writing by the applicable Governmental Instrumentality.

“Change Order” means, after the execution of this Agreement, any of the
following: (i) a written order issued by Owner to Contractor, in the form of
Schedule D-2, (ii) a written instrument signed by both Parties in the form of
Schedule D-1, in each case executed pursuant to the applicable provisions of
Article 6, or (iii) a determination issued pursuant to Article 18, that
authorizes an addition to, deletion from, suspension of, or any other
modification or adjustment to the requirements of this Agreement, including the
Work or any Changed Criteria.

“Changed Criteria” has the meaning set forth in Section 6.1A.

“Cheniere” means Cheniere Energy, Inc.

“Collateral Agent” means the collateral agent under the credit agreement for the
financing of the Project.

“Commissioning Feed Gas” has the meaning set forth in Section 4.8C.

“Commissioning LNG” has the meaning set forth in Section 11.1C.

“Commissioning Period” has the meaning set forth in Attachment T.

 

- 3 -



--------------------------------------------------------------------------------

“Confidential Information” has the meaning set forth in Section 19.3.

“Confirmed Acceleration Directive” has the meaning set forth in Section 5.6A.

“ConocoPhillips Intellectual Property” has the meaning set forth in
Section 10.1D.

“ConocoPhillips License Agreement” means the license agreement between
ConocoPhillips Company and Owner relating to the Optimized Cascade Process for
Subproject 6(a).

“ConocoPhillips Work Product” has the meaning set forth in Section 10.1D.

“Consequential Damages” has the meaning set forth in Section 20.4.

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work, but not intended for incorporation into the Project.

“Construction Equipment Lessor” means the Subcontractor or Sub-subcontractor, as
the case may be, who rents or leases Construction Equipment.

“Contract Date” has the meaning set forth in the preamble.

“Contract Price” has the meaning set forth in Section 7.1, as may be adjusted by
Change Order in accordance with the terms of this Agreement. For the avoidance
of doubt, the term Contract Price includes (i) the Contract Price Applicable to
Subproject 6(a), and (ii) if Owner elects to exercise the LNG Berth 3 Option
pursuant to Section 4.10A and enters into a Change Order for the LNG Berth 3
Option, the Contract Price Applicable to Subproject 6(b).

“Contract Price Applicable to Subproject 6(a)” means the Contract Price, as
adjusted by Change Order, excluding the Change Order for LNG Berth 3 or any
other Change Orders for LNG Berth 3.

“Contract Price Applicable to Subproject 6(b)” means, if Owner elects the LNG
Berth 3 Option pursuant to Section 4.10A, the amount of the adjustment to the
Contract Price to add the LNG Berth 3 to the Work, plus any other Change Orders
for LNG Berth 3.

“Contractor” has the meaning set forth in the preamble hereto.

“Contractor Existing Intellectual Assets” has the meaning set forth in
Section 10.1A.

“Contractor Group” means (i) Contractor and its Affiliates and (ii) the
respective directors, officers, agents, employees, and representatives of each
Person specified in clause (i) above.

 

- 4 -



--------------------------------------------------------------------------------

“Contractor Permits” means the Permits listed in Attachment P and any other
Permits (not listed in either Attachment P or Attachment Q) necessary for
performance of the Work which are required to be obtained in Contractor’s name
pursuant to Applicable Law.

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner specifying any and all limitations of
such Person’s authority, and acceptable to Owner, who shall have complete
authority to act on behalf of Contractor on all matters pertaining to this
Agreement or the Work including giving instructions and making changes in the
Work. The Contractor Representative as of the Contract Date is designated in
Section 2.2B.

“Contractor’s Confidential Information” has the meaning set forth in
Section 19.2.

“Cool Down” means the controlled process by which a process system is taken from
its ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (at or below—260°F) through the use of
LNG, which shall be set forth in the Project Commissioning Plan. A system has
achieved “Cool Down” when it has reached its cryogenic temperature in a stable
condition.

“Corrective Work” has the meaning set forth in Section 12.3.

“CPM Schedule” has the meaning set forth in Section 5.4.

“Currency Provisional Sum” has the meaning set forth in Attachment EE.

“Daily Quantities” has the meaning set forth in Section 11.1B.

“Day” means a calendar day.

“Default” has the meaning set forth in Section 16.1A.

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

“Defect Correction Period” means, with respect to each Subproject, the period
commencing upon Substantial Completion thereof and ending eighteen (18) months
thereafter as extended pursuant to Section 12.3B for Corrective Work, provided
that the Defect Correction Period for certain portions of the Work may commence
earlier in accordance with Section 8.2C or Section 11.8. For the avoidance of
doubt, there shall be a separate Defect Correction Period for each of Subproject
6(a) and Subproject 6(b) if Owner elects the LNG Berth 3 Option pursuant to
Section 4.10A.

“Delay Liquidated Damages” has the meaning set forth in Section 13.1.

“Design Basis” means the basis of design and technical limits and parameters of
the Stage 4 Liquefaction Facility and the modifications and improvements to the
Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, Stage 3
Liquefaction Facility, and the Existing Facility as set forth in Attachment A.

 

- 5 -



--------------------------------------------------------------------------------

“Disclosing Party” has the meaning set forth in Section 19.3.

“Dispute” has the meaning set forth in Section 18.1.

“Dispute Notice” has the meaning set forth in Section 18.1.

“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Stage 4 Liquefaction Facility and the
modifications and improvements to the Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, Stage 3 Liquefaction Facility, and the Existing Facility,
generally including plans, elevations, sections, details, schedules and
diagrams, which are prepared as a part of and during the performance of the
Work.

“Duck Blind Road” is the road as identified as such in Attachment Y.

“Effective Date” means the earlier of the date on which Owner issues a
(i) Limited Notice to Proceed in accordance with Section 5.1 or (ii) NTP for
Subproject 6(a) in accordance with Section 5.2A.

“Equipment” means all equipment, materials, supplies, software, licenses and
systems required for the completion of and incorporation into the Stage 4
Liquefaction Facility, the Stage 1 Liquefaction Facility, the Stage 2
Liquefaction Facility, Stage 3 Liquefaction Facility, and the Existing Facility.
Notwithstanding the foregoing, equipment required to be engineered, procured or
constructed under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement and the
Stage 3 EPC Agreement shall not be considered Equipment under this Agreement.

“Escrow Agent” means the escrow agent under the Escrow Agreement.

“Escrow Agreement” means the escrow agreement between Owner, Escrow Agent and
Contractor, which shall be in the form attached hereto as Attachment DD.

“Escrowed Amounts” has the meaning set forth in Section 18.4.

“Excessive Monthly Precipitation” means that the total precipitation measured at
the Site for the Month that the event in question occurred has exceeded the
following selected probability levels for such Month for Weather Station 417174
BPT, Port Arthur AP Beaumont TX, as specified in the National Oceanic and
Atmospheric Administration publication titled “Climatography of the U.S. No. 81,
Supplement No. 1, Monthly Precipitation Probabilities and Quintiles, 1971-2000”:

 

  (1)

For Subproject 6(a), the period from Contractor’s mobilization to the Site until
twenty-five (25) Months after NTP for Subproject 6(a), the selected probability
level of 0.6 shall apply;

 

  (2)

For Subproject 6(b), the period from Contractor’s mobilization to the Site until
twenty-five (25) Months after NTP for Subproject 6(b), the selected probability
level of 0.6 shall apply; and

 

- 6 -



--------------------------------------------------------------------------------

  (3)

For all other periods after Contractor’s mobilization to the Site, the selected
probability level of 0.8 shall apply.

The Parties recognize that the assessment as to whether or not total
precipitation measured at the Site for a given Month constitutes Excessive
Monthly Precipitation can only be made after the end of the Month in question.

“Existing Facility” means the existing LNG receiving, storage and regasification
facilities located at the Existing Facility Site which is adjacent to the
Liquefaction Facility Site. For the avoidance of doubt, the Stage 1 Liquefaction
Facility, the Stage 2 Liquefaction Facility, the Stage 3 Liquefaction Facility
and the Stage 4 Liquefaction Facility shall not be considered part of the
Existing Facility.

“Existing Facility Site” means those areas where the Existing Facility is
located as shown in Attachment Y.

“FEED Document” has the meaning set forth in Attachment A.

“Feed Gas” means the Natural Gas that is to be used as feed stock for the Stage
4 Liquefaction Facility.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Authorization” means the authorization by the FERC granting to Owner the
approvals requested for Subproject 6(a) in that certain application filed by
Owner with the FERC on September 30, 2013, in Docket No. CP13-552-000 (as may be
amended from time to time) pursuant to Section 3(a) of the Natural Gas Act and
the corresponding regulations of the FERC.

“FERC Authorization for Commissioning” has the meaning set forth in
Section 11.1A.

“FERC Authorization for LNG Berth 3” means, if Owner elects the LNG Berth 3
Option pursuant to Section 4.10A, the authorization by the FERC granting to
Owner the approvals requested for Subproject 6(b) in that certain application
filed by Owner with the FERC pursuant to Section 3(a) of the Natural Gas Act and
the corresponding regulations of the FERC.

“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defective Work pursuant to Section 12.3 and any other obligations
covered under Section 11.6), are fully and completely performed in accordance
with the terms of this Agreement, including: (i) the achievement of Substantial
Completion of Subproject 6; (ii) the completion of all Punchlist items;
(iii) delivery by Contractor to Owner of a fully executed Final Conditional Lien
and Claim Waiver in the form of Schedule K-5; (iv) delivery by Contractor to
Owner of all documentation required to be delivered under this Agreement as a
prerequisite of achievement of Final Completion, including Record Drawings;
(v) removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste,

 

- 7 -



--------------------------------------------------------------------------------

materials, rubbish, and temporary facilities; (vi) delivery by Contractor to
Owner of fully executed Final Conditional Lien and Claim Waivers from all Lien
Waiver Subcontractors in the form of Schedule K-7; (vii) fully executed Final
Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form of Schedule K-7; (viii) delivery by Contractor
to Owner of a Final Completion Certificate in the form of Attachment N and as
required under Section 11.6; (ix) Contractor has, pursuant to Section 3.4,
delivered to the Project all Operating Spare Parts required by the Operating
Spare Parts List to be delivered to the Project prior to Final Completion; and
(x) if pursuant to Section 11.4A Substantial Completion was achieved without
Contractor having achieved the Performance Guarantee, Contractor has achieved
the Performance Guarantee or has paid the applicable Performance Liquidated
Damages.

“Final Completion Certificate” has the meaning set forth in Section 11.6.

“Final Conditional Lien and Claim Waiver” means the waiver and release provided
to Owner by Contractor, Lien Waiver Subcontractors and Major Sub-subcontractors
in accordance with the requirements of Section 7.3, which shall be in the form
of Attachment K, Schedules K-5 and K-7.

“Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.3, which
shall be in the form of Attachment K, Schedules K-6 and K-8.

“Force Majeure” means any act or event that (i) prevents or delays the affected
Party’s performance of its obligations in accordance with the terms of this
Agreement, (ii) is beyond the reasonable control of the affected Party, not due
to its fault or negligence and (iii) could not have been prevented or avoided by
the affected Party through the exercise of due diligence. Force Majeure may
include catastrophic storms or floods, Excessive Monthly Precipitation,
lightning, tornadoes, hurricanes, a named tropical storm, earthquakes and other
acts of God, wars, civil disturbances, revolution, acts of public enemy, acts of
terrorism, credible threats of terrorism, revolts, insurrections, sabotage,
riot, plague, epidemic, commercial embargoes, expropriation or confiscation of
the Project, epidemics, fires, explosions, industrial action or strike (except
as excluded below), and actions of a Governmental Instrumentality that were not
requested, promoted, or caused by the affected Party. For avoidance of doubt,
Force Majeure shall not include any of the following: (i) economic hardship
unless such economic hardship was otherwise caused by Force Majeure;
(ii) changes in market conditions unless any such change in market conditions
was otherwise caused by Force Majeure; (iii) industrial actions and strikes
involving only the employees of Contractor or any of its Subcontractors; or
(iv) nonperformance or delay by Contractor or its Subcontractors or
Sub-subcontractors, unless such nonperformance or delay was otherwise caused by
Force Majeure.

“Fuel Provisional Sum” has the meaning set forth in Attachment EE.

“GAAP” means generally accepted accounting principles in the United States of
America.

 

- 8 -



--------------------------------------------------------------------------------

“Geotechnical Reports” means the following reports, each prepared by
Tolunay-Wong Engineers, Inc. and provided by Owner to Contractor prior to the
Contract Date:

 

  (i)

Geotechnical Data Report Cheniere Liquefaction Expansion Project Trains 1 And 2
Cameron Parish, Louisiana—Prepared for Cheniere Energy Houston, Texas—April,
2011—Project No. 10.14.071;

 

  (ii)

Geotechnical Recommendations Report Cheniere Liquefaction Expansion Project
Trains 1 And 2 Cameron Parish, Louisiana—Prepared for Cheniere Energy Houston,
Texas—April, 2011—Project No. 10.14.071;

 

  (iii)

Geotechnical Data Report Sabine Pass Liquefaction Project Trains 3 And 4 Cameron
Parish, Louisiana—Prepared for Cheniere Energy Houston, Texas—May, 2011—Project
No. 11.14.005;

 

  (iv)

Geotechnical Recommendations Report Sabine Pass Liquefaction Project Trains 3
And 4 Cameron Parish, Louisiana—Prepared for Cheniere Energy Houston,
Texas—June, 2011—Project No. 11.14.005;

 

  (v)

Geotechnical Data Report Sabine Pass Liquefaction Project Trains 5 and 6 Cameron
Parish, Louisiana, Prepared for Cheniere Energy Houston, Texas – September 2013
– Project No. 12.14.123.004;

 

  (vi)

Geotechnical Recommendations Report Sabine Pass Liquefaction Project Trains 5
and 6 Cameron Parish, Louisiana, Prepared for Cheniere Energy Houston, Texas –
September 2013 – Project No. 12.13.123.004; and

 

  (vii)

Final Report Supplement Geotechnical Exploration Heavy Haul Road, Flare Pipe
Rack, GTG and Existing Dike Area, Sabine Pass LNG, Cameron Parish, LA. –
April 13, 2015.

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG export,
liquefaction and send-out terminal facilities of similar size and type as the
Project, in accordance with Applicable Law and Applicable Codes and Standards.

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Project, the Site or the Off-Site Rights
of Way and Easements.

“Guarantee Conditions” means the LNG Production Rate Guarantee Conditions.

“Guaranteed Substantial Completion Date” or “Guaranteed Substantial Completion
Dates” has the meaning set forth in Section 5.3B.

 

- 9 -



--------------------------------------------------------------------------------

“Guaranteed Substantial Completion Date for Subproject 6(a)” has the meaning set
forth in Section 5.3B as may be adjusted by Change Order in accordance with the
terms of this Agreement.

“Guaranteed Substantial Completion Date for Subproject 6(b)” has the meaning set
forth in Section 5.3B as may be adjusted by Change Order in accordance with the
terms of this Agreement.

“Guarantor” means Bechtel Global Energy, Inc., a Delaware corporation.

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or that is or may be required to be
remediated, including (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing polychlorinated biphenyls and processes and certain
cooling systems that use chlorofluorocarbons, (ii) any chemicals, materials or
substances which are now or hereafter become defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” or any words of similar import pursuant to Applicable Law,
or (iii) any other chemical, material, substance or waste, exposure to which is
now or hereafter prohibited, limited or regulated by any Governmental
Instrumentality, or which may be the subject of liability for damages, costs or
remediation.

“Heavy Haul Road” has the meaning set forth in Attachment Y.

“HSE Plan” has the meaning set forth in Section 3.10A.

“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.

“Indemnifying Party” means Owner or Contractor, as the context requires.

“Independent Engineer” means the engineer(s) employed by Lender.

“Insolvency Event” in relation to any Party or Guarantor means the bankruptcy,
insolvency, liquidation, administration, administrative or other receivership or
dissolution of such Party or Guarantor, and any equivalent or analogous
proceedings by whatever name known and in whatever jurisdiction, and any step
taken (including the presentation of a petition or the passing of a resolution
or making a general assignment or filing for the benefit of its creditors) for
or with a view toward any of the foregoing.

“Insurance Provisional Sum” has the meaning set forth in Attachment EE.

“Intellectual Property” has the meaning set forth in Section 10.1A.

 

- 10 -



--------------------------------------------------------------------------------

“Interim Conditional Lien Waiver” means the conditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-1 and K-3.

“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Lien Waiver Subcontractors, Major
Sub-subcontractors and Bulk Order Subcontractors in accordance with the
requirements of Section 7.2D, which shall be in the form of Attachment K,
Schedules K-2 and K-4.

“Invoice” means Contractor’s request for a payment pursuant to Section 7.2,
which invoice shall be in the form of Attachment I.

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.

“Landowner” means any landowner that (i) has leased land or provided a right of
way or easement to Owner in connection with the Project, (ii) is the grantee of
an easement on the Site or (iii) owns land contiguous to the Site and who
requires access to that land through the Site.

“Laydown Areas” means areas of the Site shown as such in Attachment Y where
Contractor may locate Equipment, materials, utilities, buildings, and other
temporary facilities for use during the Work.

“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for the Project.

“Letter of Credit” means, as applicable, the Letter of Credit for Subproject
6(a) or the Letter of Credit for Subproject 6(b), or both.

“Letter of Credit for Subproject 6(a)” has the meaning set forth in
Section 9.2A.

“Letter of Credit for Subproject 6(b)” has the meaning set forth in
Section 9.2A.

“Level II” means a level of detail in the CPM Schedule that has three hundred
(300) to four hundred (400) activities and has logical relationships at a
summary level. The work breakdown structure in the Level II CPM Schedule is by
Project phase (engineering, procurement, construction, startup and
commissioning) and discipline/commodity (process engineering, mechanical
engineering, etc. for engineering disciplines and Site work, concrete, steel,
piping, etc. for construction). Critical Major Equipment (including bulk
material requirements) and Subcontract procurement and deliveries are captured
in the Level II CPM Schedule. All major schedule milestones are shown. The Level
II CPM Schedule may be resource loaded to check staffing levels or installation
rates.

“Level III” means a level of detail in the CPM Schedule which is an
implementation (control) schedule used to direct the Work by providing schedule
parameters to the more detailed implementation level, identify and resolve
schedule problems, status progress in terms of Milestones, measure the impact of
scope changes and delays, develop recovery plans, and support schedule-related
contractual action. The work breakdown structure in the Level III CPM Schedule
is at an area level, and shall involve over two thousand (2,000)

 

- 11 -



--------------------------------------------------------------------------------

activities. The Level III CPM Schedule is developed with the assistance of and
accepted by Contractor’s Key Personnel. All Major Equipment (including bulk
material requirements) are scheduled at area level and detailed construction
activities at each commodity level follow the same area concept. The Subcontract
schedules are similarly developed for each area, as applicable.

“Lien Waiver Subcontract” means any Subcontract either (i) having an aggregate
value in excess of *** U.S. Dollars (U.S.$ ***), (ii) multiple Subcontracts with
one Subcontractor that have an aggregate value in excess of *** U.S. Dollars
(U.S.$ ***), or (iii) entered into with a Major Subcontractor.

“Lien Waiver Subcontractor” is any Subcontractor who has entered into a Lien
Waiver Subcontract.

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1.

“Liquefaction Facility” means collectively Subproject 1, Subproject 2,
Subproject 3, Subproject 4, Subproject 5, and Subproject 6.

“Liquefaction Facility Site” means collectively Stage 1 Site, Stage 2 Site,
Stage 3 Site and Stage 4 Site.

“Liquidated Damages” means Performance Liquidated Damages and Delay Liquidated
Damages.

“LNG” means liquefied Natural Gas.

“LNG Berth 3” has the meaning set forth in Attachment A.

“LNG Berth 3 Change Order” has the meaning set forth in Section 4.10A.

“LNG Berth 3 Option” has the meaning set forth in Section 4.10A.

“LNG Berth 3 Option Date” has the meaning set forth in Section 4.10A.

“LNG Production Rate” has the meaning set forth in Attachment T.

“LNG Production Rate Guarantee Conditions” has the meaning set forth in
Attachment S.

“LNG Production Rate MAC” has the meaning set forth in Attachment T.

“LNG Production Rate Performance Guarantee” has the meaning set forth in
Attachment T.

“LNG Production Rate Performance Test” has the meaning set forth in Attachment
T.

“LNG Tanker” means any ocean-going vessel used by Owner or its designee for the
transportation of LNG produced at the Liquefaction Facility.

 

- 12 -



--------------------------------------------------------------------------------

“LNG Train” means LNG Train 6.

“LNG Train 1” has the meaning set forth in the Stage 1 EPC Agreement.

“LNG Train 2” has the meaning set forth in the Stage 1 EPC Agreement.

“LNG Train 3” has the meaning set forth in the Stage 2 EPC Agreement.

“LNG Train 4” has the meaning set forth in the Stage 2 EPC Agreement.

“LNG Train 5” has the meaning set forth in the Stage 3 EPC Agreement.

“LNG Train 6” is a portion of Subproject 6(a) and has the meaning set forth in
Attachment A.

“LNTP No. 1” has the meaning specified in Section 5.1A.1.

“LNTP No. 2” has the meaning specified in Section 5.1A.2.

“LNTP No. 3” has the meaning specified in Section 5.1A.3.

“LNTP Work” means the Work, if any, defined by the Parties by Change Order which
shall be performed upon issuance of any LNTP (including LNTP No.1, LNTP No. 2
and LNTP No. 3).

“Louisiana Sales and Use Tax” means Louisiana state, parish and local-option
sales and use tax.

“Louisiana Sales and Use Tax Provisional Sum” has the meaning set forth in
Attachment EE.

“Major Equipment” means the items of Equipment listed as such in Attachment G.

“Major Subcontract” means any Subcontract with a Subcontractor for those
portions of the Work listed in Section 1.3 of Attachment G.

“Major Subcontractor” means a Subcontractor who enters into a Major Subcontract.

“Major Sub-subcontract” means any Sub-subcontract with a Sub-subcontractor for
those portions of the Work listed in Section 1.4 of Attachment G.

“Major Sub-subcontractor” means a Sub-subcontractor who enters into a Major
Sub-subcontract.

“Milestone” means a designated portion of the Work, as shown in Attachment C,
Schedule C-1.

“Minimum Acceptance Criteria” or “MAC” means the LNG Production Rate MAC for
Subproject 6(a).

 

- 13 -



--------------------------------------------------------------------------------

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.4B.

“MMBtu” means million British thermal units.

“MMSCF” means million SCF.

“MMSCFD” means million SCFD.

“Mobilization Payment” shall mean the Mobilization Payment for Subproject 6(a),
and if Owner elects the LNG Berth 3 Option pursuant to Section 4.10A, it shall
mean the Mobilization Payment for Subproject 6(a) or the Mobilization Payment
for Subproject 6(b), as applicable.

“Mobilization Payment for Subproject 6(a)” has the meaning set forth in
Section 7.2A.1

“Mobilization Payment for Subproject 6(b)” has the meaning set forth in
Section 7.2A.2.

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

“Monthly” means an event occurring or an action taken once every Month.

“Monthly Payments” has the meaning set forth in Section 7.2B.

“Monthly Progress Reports” has the meaning set forth in Section 3.19A.3.

“Month N” has the meaning set forth in Section 7.2C.

“Month N-1” means the Month prior to Month N.

“Month N-2” means the Month prior to Month N-1.

“Month N-3” means the Month prior to Month N-2.

“Month N+1” has the meaning set forth in Section 7.2C.1.

“Natural Gas” means combustible gas consisting primarily of methane.

“Notice to Proceed” or “NTP” means Notice to Proceed for Subproject 6(a) or
Notice to Proceed for Subproject 6(b), as applicable.

“Notice to Proceed for Subproject 6(a)” or “NTP for Subproject 6(a)” has the
meaning set forth in Section 5.2A.

“Notice to Proceed for Subproject 6(b)” or “NTP for Subproject 6(b)” has the
meaning set forth in Section 5.2B.

 

- 14 -



--------------------------------------------------------------------------------

“Off-Site Rights of Way and Easements” means those off-Site rights of way and
easements listed in Attachment Y.

“Operating Spare Parts” has the meaning set forth in Section 3.4.

“Operating Spare Parts List” has the meaning set forth in Section 3.4.

“Operations Activity” or “Operations Activities” has the meaning set forth in
Section 11.7.

“Optimized Cascade Process” means ConocoPhillips Company’s natural gas cascade
liquefaction process for transforming a methane-rich gas stream from the gas
state to the liquid state wherein refrigerative cooling is provided by three
cascaded refrigeration cycles which employ predominantly pure refrigerants and
wherein the final refrigerant is either methane or predominantly methane in an
open or closed cycle configuration.

“OSBL Facilities” has the meaning specified in the Scope of Facilities.

“Outstanding Claims” has the meaning set forth in Section 20.1B.

“Outstanding Claims Amount” has the meaning set forth in Section 20.1B.

“Owner” has the meaning set forth in the preamble hereto.

“Owner Default” has the meaning set forth in Section 16.5.

“Owner Group” means (i) Owner, its parent, Lender, and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.

“Owner Permits” means the Permits listed in Attachment Q and any other Permits
(not listed in either Attachment P or Attachment Q) necessary for performance of
the Work or the operation of the Liquefaction Facility and which are required to
be obtained in Owner’s name pursuant to Applicable Law.

“Owner Confirmation” has the meaning set forth in Section 4.1A.

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work. The Owner Representative as of the Contract Date
is designated in Section 4.9.

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

“P&ID’s” means piping and instrumentation diagrams.

“Parent Guarantee” has the meaning set forth in Section 21.18.

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

 

- 15 -



--------------------------------------------------------------------------------

“Payment Schedule” means the schedule of Milestone payments as set forth in
Attachment C, Schedule C-1, and the schedule of Monthly Payments set forth in
Attachment C, Schedule C-2.

“Performance and Attendance Bonus Provisional Sum” has the meaning set forth in
Attachment EE.

“Performance Guarantee” means the LNG Production Rate Performance Guarantee for
Subproject 6(a).

“Performance LD Exposure” has the meaning set forth in Section 20.1B.

“Performance Liquidated Damages” has the meaning set forth in Attachment T.

“Performance Test Procedures” has the meaning set forth in Section 11.1D.

“Performance Tests” means the tests performed (including any repetition thereof)
to determine whether Subproject 6(a) meets the Performance Guarantee and/or
Minimum Acceptance Criteria set forth in Attachment T, which tests shall be as
specified in and consistent with Attachment S.

“Permit” means any valid waiver, certificate, approval (including FERC
Authorization and FERC Authorization for LNG Berth 3), consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Project, the Site, the Work or the Off-Site
Rights of Way and Easements, including any condition or requirement imposed
under any of the foregoing.

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

“Potential Lender” has the meaning set forth in Section 21.16A.

“Pre-Subproject 6(a) Substantial Completion Liabilities” has the meaning set
forth in Section 20.1B.

“Project” has the meaning set forth in the recitals hereto.

“Project Commissioning Plan” means the detailed plan which shall be provided by
Contractor to Owner in accordance with Attachment V.

“Project Insurances” has the meaning set forth in Attachment EE.

“Project Schedule” means the schedule for performance of the Work, including the
date(s) for NTP, Target Substantial Completion Date(s), and the Guaranteed
Substantial Completion Date(s) as more particularly described in Attachment E.

 

- 16 -



--------------------------------------------------------------------------------

“Provisional Sum” means, collectively or individually, the Louisiana Sales and
Use Tax Provisional Sum, the Insurance Provisional Sum, the Currency Provisional
Sum, the Fuel Provisional Sum, the Performance and Attendance Bonus Provisional
Sum and any provisional sums applicable to Subproject 6(b) if Owner elects the
LNG Berth 3 Option pursuant to Section 4.10A.

“PSIG” means pounds per square inch, gauge.

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not materially interrupt nor affect the safe
operation of all or any part of the Project after Substantial Completion of a
Subproject, as more fully described in Section 11.5 of this Agreement.

“Qualified Research Expenditures” means the costs funded by Owner under this
Agreement that are incurred in connection with Work performed by Contractor, its
Subcontractors and Sub-subcontractors which meet all of the requirements of
Section 41(d)(1) of the Internal Revenue Code of 1986, as amended, and which are
related to the development or improvement of a business component of the
Project.

“Ready for Performance Testing” means that all of the following have occurred
with respect to Subproject 6(a): (i) the Subproject has started operation and
successfully produced LNG; (ii) all OSBL Facilities and modifications and
improvements to the Existing Facility, Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, and Stage 3 Liquefaction Facility required for the
Subproject to start operation and successfully produce LNG are operational
sufficiently to start the Performance Test; (iii) Contractor has completed all
procurement, fabrication, assembly, erection, installation and pre-commissioning
checks and tests of the Project to ensure that the entire Work, and each
component thereof, of such Subproject was sufficiently fabricated, assembled,
erected and installed so as to be capable of being operated safely within the
requirements contained in this Agreement; and (iv) all portions of the Project
have attained the state of completion necessary for commencement of the LNG
Production Rate Performance Test for such Subproject.

“Ready for Start Up” or “RFSU” means that Contractor has completed all
applicable Work in accordance with the requirements contained in this Agreement
to ensure that Subproject 6(a) is ready to receive Commissioning Feed Gas in
those quantities requested by Contractor pursuant to Section 11.1B to begin
commissioning of the gas treatment portions of LNG Train 6.

“Rebatable Louisiana Sales and Use Tax” has the meaning set forth in
Section 4.5A.

“Receiving Party” has the meaning set forth in Section 19.3.

“Record Drawings and Specifications” means final, record Drawings and
Specifications of the Project showing the “as-built” conditions of the completed
Project, as required under Attachment B. The foregoing record Drawings are also
referred to herein as “Record Drawings”.

 

- 17 -



--------------------------------------------------------------------------------

“Recovery Schedule” has the meaning set forth in Section 5.5.

“Reduction” has the meaning set forth in Section 20.1B.

“Reduction Date” has the meaning set forth in Section 20.1B.

“Safety Standards” has the meaning set forth in Section 3.10A.

“SCF” means standard cubic feet.

“SCFD” means standard cubic feet per Day.

“Schedule Bonus Date for SP6(a)” has the meaning specified in Section 13.2A.

“Schedule Bonus Date for SP6(b)” has the meaning specified in Section 13.2C.

“Schedule Bonus for SP6(a)” has the meaning specified in Section 13.2A.

“Schedule Bonus for SP6(b)” has the meaning set forth in Section 13.2C.

“Scope of Facilities” has the meaning set forth in Attachment A.

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including as more specifically set forth in
Attachment A.

“SEC” means the Securities and Exchange Commission or any successor entity
thereto.

“Ship Loading Time Test” means the commissioning test performed to measure LNG
Tanker loading time, which test shall be as specified in and consistent with
Attachment S.

“Site” means the Liquefaction Facility Site, the Laydown Areas, Heavy Haul Road,
and the Existing Facility Site together.

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.

“Stage 1 EPC Agreement” has the meaning specified in the preamble.

“Stage 1 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Stage 1 EPC Agreement, including LNG
Train 1, LNG Train 2 and related facilities to be engineered, procured,
constructed, pre-commissioned, commissioned and tested by Contractor under the
Stage 1 EPC Agreement, as further described in the Stage 1 EPC Agreement.

“Stage 1 Site” means those areas where the Stage 1 Liquefaction Facility is
located as further described in the Stage 1 EPC Agreement and Attachment Y.

“Stage 2 EPC Agreement” has the meaning specified in the preamble.

 

- 18 -



--------------------------------------------------------------------------------

“Stage 2 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Stage 2 EPC Agreement, including LNG
Train 3, LNG Train 4 and related facilities to be engineered, procured,
constructed, pre-commissioned, commissioned and tested by Contractor under the
Stage 2 EPC Agreement, as further described in the Stage 2 EPC Agreement.

“Stage 2 Site” means those areas where the Stage 2 Liquefaction Facility is
located as further described in the Stage 2 EPC Agreement and Attachment Y.

“Stage 3 EPC Agreement” has the meaning specified in the preamble.

“Stage 3 Liquefaction Facility” means the facilities that are engineered,
procured and constructed pursuant to the Stage 3 EPC Agreement, including LNG
Train 5 and related facilities to be engineered, procured, constructed,
pre-commissioned, commissioned and tested by Contractor under the Stage 3 EPC
Agreement, as further described in the Stage 3 EPC Agreement.

“Stage 3 Site” means those areas where the Stage 3 Liquefaction Facility is
located as further described in the Stage 3 EPC Agreement and Attachment Y.

“Stage 4 Liquefaction Facility” means the facilities contemplated in this
Agreement (including the Scope of Work), including LNG Train 6, LNG Berth 3 (if
elected by Owner under the LNG Berth 3 Option pursuant to Section 4.10A herein),
and related facilities to be engineered, procured, constructed,
pre-commissioned, commissioned and tested by Contractor under this Agreement.

“Stage 4 Site” means the Train 6 Site, the Laydown Areas, the Heavy Haul Road
and Duck Blind Road, and if Owner elects to exercise the LNG Berth 3 Option
pursuant to Section 4.10A, the site for the LNG Berth 3, as shown in Attachment
Y.

“Start Up” means the start-up of a Subproject or portion thereof as described in
Attachment V.

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

“Subcontractor” means any Person, including an Equipment supplier or vendor, who
has a direct contract with Contractor to manufacture or supply Equipment which
is a portion of the Work, to lease Construction Equipment to Contractor in
connection with the Work, or to otherwise perform a portion of the Work.

“Subproject” means, unless otherwise expressly stated in this Agreement,
individually Subproject 6(a) or Subproject 6(b) which constitutes the entire
Project.

“Subproject 1” has the meaning set forth in the Stage 1 EPC Agreement.

“Subproject 2” has the meaning set forth in the Stage 1 EPC Agreement.

 

- 19 -



--------------------------------------------------------------------------------

“Subproject 3” has the meaning set forth in the Stage 2 EPC Agreement.

“Subproject 4” has the meaning set forth in the Stage 2 EPC Agreement.

“Subproject 5” has the meaning set forth in the Stage 3 EPC Agreement.

“Subproject 6” means Subproject 6(a) and, if Owner elects to exercise the LNG
Berth 3 Option pursuant to Section 4.10A , Subproject 6(b).

“Subproject 6(a)” means the Stage 4 Liquefaction Facility, including LNG Train
6, and all OSBL Facilities and modifications and improvements to the Stage 1
Liquefaction Facility, the Stage 2 Liquefaction Facility, the Stage 3
Liquefaction Facility and the Existing Facility required for LNG Train 6 to
receive Natural Gas, produce LNG, and transfer LNG to all Tanks.

“Subproject 6(b)” means LNG Berth 3.

“Subproject 6(a) Delay Liquidated Damages” has the meaning set forth in
Section 13.1.

“Subproject 6(b) Delay Liquidated Damages” has the meaning set forth in
Section 13.1.

“Substantial Completion” means: (i) Substantial Completion of Subproject 6(a),
or (ii) if Owner elects the LNG Berth 3 Option pursuant to Section 4.10A,
Substantial Completion of Subproject 6(a) or Substantial Completion of
Subproject 6(b), as applicable.

“Substantial Completion of Subproject 6” means (i) Substantial Completion of
Subproject 6(a), if Owner does not exercise the LNG Berth 3 Option pursuant to
Section 4.10A; or (ii) Substantial Completion of both Subproject 6(a) and 6(b),
if Owner elects the LNG Berth 3 Option pursuant to Section 4.10A.

“Substantial Completion of Subproject 6(a)” means that all of the following have
occurred with respect to a Subproject 6(a): (i) the Minimum Acceptance Criteria
set forth in Attachment T has been achieved; (ii) the Performance Guarantee set
forth in Attachment T has been achieved, or if the Performance Guarantee has not
been achieved but the MAC has been achieved, Contractor either (A) has paid the
applicable Performance Liquidated Damages, or (B) elects or is directed to take
corrective actions to achieve the Performance Guarantee pursuant to
Section 11.4A(ii); (iii) all Work (including training in accordance with
Section 3.5 and the delivery of all documentation required as a condition of
Substantial Completion under this Agreement (including documentation required
for operation, including test reports)) has been completed in accordance with
the requirements of this Agreement other than any Work which meets the
definition of Punchlist and other than the Work for Subproject 6(b) (if Owner
elects to exercise the LNG Berth 3 Option); (iv) Contractor has delivered to
Owner the Substantial Completion Certificate in the form of Attachment M as
required under Section 11.1D; (v) Contractor has obtained all Contractor Permits
for such Subproject; and (vi) Contractor has, pursuant to Section 3.4, delivered
to the Site all Operating Spare Parts required by the Operating Spare Parts List
to be delivered to the Site prior to Substantial Completion of Subproject 6(a).

 

- 20 -



--------------------------------------------------------------------------------

“Substantial Completion of Subproject 6(b)” means, if Owner elects the LNG Berth
3 Option pursuant to Section 4.10A, that all of the following have occurred with
respect to a Subproject 6(b): (i) all Work (including training in accordance
with Section 3.5 and the delivery of all documentation required as a condition
of Substantial Completion under this Agreement (including documentation required
for operation, including test reports)) for Subproject 6(b) has been completed
in accordance with the requirements of this Agreement other than any Work which
meets the definition of Punchlist; (ii) Contractor has delivered to Owner the
Substantial Completion Certificate in the form of Attachment M as required under
Section 11.1D; (iii) Contractor has obtained all Contractor Permits for such
Subproject; and (iv) Contractor has, pursuant to Section 3.4, delivered to the
Site all Operating Spare Parts required by the Operating Spare Parts List to be
delivered to the Site prior to Substantial Completion of Subproject 6(b).

“Substantial Completion Certificate” has the meaning set forth in Section 11.2A.

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

“Sub-subcontractor” means any Person, including an Equipment supplier or vendor,
who has a direct or indirect contract with a Subcontractor or another
Sub-subcontractor to manufacture or supply Equipment which comprises a portion
of the Work, to lease Construction Equipment to Subcontractor or another
Sub-subcontractor in connection with the Work, to perform a portion of the Work
or to otherwise furnish labor or materials.

“Subsurface Soil Conditions” means subsurface conditions at the Site.

“Tank” means any of the existing LNG tanks S101, S102, S103, S104 or S105 of the
Existing Facility and located at the Existing Facility Site.

“Target Substantial Completion Date” means the Target Substantial Completion
Date for Subproject 6(a) and, if elected by Owner under the LNG Berth 3 Option
pursuant to Section 4.10A herein, the Target Substantial Completion Date for
Subproject 6(b), and “Target Substantial Completion Dates” means collectively
the Target Substantial Completion Date for Subproject 6(a) and Target
Substantial Completion Date for Subproject 6(b).

“Target Substantial Completion Date for Subproject 6(a)” means the date
specified in Attachment E, which represents the target date for achieving
Substantial Completion for Subproject 6(a).

“Target Substantial Completion Date for Subproject 6(b)” means the date
specified in Attachment E, which represents the target date for achieving
Substantial Completion for Subproject 6(b).

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
Louisiana Sales and Use Taxes, value-added, sales, use, gross receipts, license,
payroll,

 

- 21 -



--------------------------------------------------------------------------------

federal, state, local or foreign income, environmental, profits, premium,
franchise, property, excise, capital stock, import, stamp, transfer, employment,
occupation, generation, privilege, utility, regulatory, energy, consumption,
lease, filing, recording and activity taxes, levies, duties, fees, charges,
imposts and withholding, together with any and all penalties, interest and
additions thereto.

“Technical Services Agreements” means collectively, the Technical Services
Agreement between Sabine Pass Liquefaction, LLC and Contractor, dated May 3,
2013 (“2013 Technical Services Agreement”), and the Technical Services Agreement
between Sabine Pass Liquefaction, LLC and Contractor, dated February 28, 2018
and any amendments thereto (“2018 Technical Services Agreement”).

“Texas Construction Anti-Indemnity Statute” means Texas Statutes and Codes
Annotated, Insurance Code § 151.

“Third Party” means any Person other than a member of (i) the Contractor Group,
(ii) the Owner Group, or (iii) any Subcontractor or Sub-subcontractor or any
employee, officer or director of such Subcontractor or Sub-subcontractor.

“Train 6 Site” has the meaning set forth in Attachment Y.

“Unit Rates” has the meaning set forth in Section 6.1C.

“USACE” means the United States Army Corps of Engineers.

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

“U.S. Import Laws” means all U.S. import laws, regulations, tariffs, duties and
restrictions. Such laws, regulations, tariffs, duties and restrictions include
ordinary customs duties, antidumping duties, countervailing duties, quotas,
tariff-rate quotas, quantitative restrictions, and other tariffs, duties, or
restrictions imposed under any statutory authority, including but not limited to
Section 232 of the Trade Expansion Act of 1962 (as amended), Section 301 of the
Trade Act of 1974 (as amended), and Section 201 of the Trade Act of 1974 (as
amended), and any proclamations or orders by the President of the United States
of America that imposed additional or different tariffs or quotas on certain
imported materials, and all other such measures whether by legislation,
executive order, proclamation agency action, or otherwise.

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

“Windstorms” has the meaning set forth in Section 8.2.

“Work” means the work obligations, duties and responsibilities to be performed
by or on behalf of Contractor under this Agreement in connection with the
procurement, engineering, design, fabrication, erection, installation,
manufacture, inspection, repair (including Corrective Work), testing (including
the Performance Tests), training, pre-commissioning, commissioning and placing
into service of the Stage 4 Liquefaction Facility and the related component
Equipment and Subproject 6 (including the

 

- 22 -



--------------------------------------------------------------------------------

modifications and improvements to the Stage 1 Liquefaction Facility, the Stage 2
Liquefaction Facility, the Stage 3 Liquefaction Facility, and the Existing
Facility), and the required related labor and materials, all in accordance with
the terms of this Agreement and the various Attachments, including Attachment A.
For the avoidance of doubt, the Work will include all of the above obligations,
duties and responsibilities specified above for Subproject 6(b) if the LNG Berth
3 Option is elected by Owner pursuant to Section 4.10.

“Work Product” has the meaning set forth in Section 10.1A.

1.2 The meanings specified in this Article 1 are applicable to both the singular
and plural. As used in this Agreement, the terms “herein,” “herewith,”
“hereunder” and “hereof” are references to this Agreement taken as a whole, and
the terms “include,” “includes” and “including” mean “including, without
limitation,” or variant thereof. Reference in this Agreement to an Article or
Section shall be a reference to an Article or Section contained in this
Agreement (and not in any Attachments or Schedules to this Agreement) unless
expressly stated otherwise, and a reference in this Agreement to an Attachment
or Schedule shall be a reference to an Attachment or Schedule attached to this
Agreement unless expressly stated otherwise.

1.3 In this Agreement, wherever the terms “LNG Berth” or “Subproject 6(b)” are
used, such shall be read as having “(if elected by Owner under the LNG Berth 3
Option pursuant to Section 4.10A herein)” following immediately thereafter.

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

2.1 Status of Contractor. The relationship of Contractor to Owner shall be that
of an independent contractor. Any provisions of this Agreement which may appear
to give Owner or the Owner Representative the right to direct or control
Contractor as to details of performing the Work, or to exercise any measure of
control over the Work, shall be deemed to mean that Contractor shall follow the
desires of Owner or the Owner Representative in the results of the Work only and
not in the means by which the Work is to be accomplished, and Contractor shall
have the complete right, obligation and authoritative control over the Work as
to the manner, means or details as to how to perform the Work. Nothing herein
shall be interpreted to create a master-servant or principal-agent relationship
between Contractor, or any of its Subcontractors or Sub-subcontractors, and
Owner. Nevertheless, Contractor shall comply with all provisions, terms and
conditions of this Agreement, and the fact that Contractor is an independent
contractor does not relieve it from its responsibility to fully, completely,
timely and safely perform the Work in compliance with this Agreement. Except to
the extent set forth in this Agreement, including Sections 6.1C, 6.2D, 11.7 and
16.3, and subject at all times to Section 6.7, Owner shall not be entitled to
issue any instruction or directive to Contractor or any of its Subcontractors or
Sub-subcontractors in connection with performance of the Work. Owner shall
provide a copy to Contractor of any written communication from Owner to any
Subcontractor or Sub-subcontractor that relates to Contractor’s performance of
the Work.

 

- 23 -



--------------------------------------------------------------------------------

2.2 Key Personnel, Organization Chart and Contractor Representative.

A. Key Personnel and Organization Chart. Attachment F sets forth Contractor’s
organizational chart to be implemented for the Work and also contains a list of
key personnel (“Key Personnel” or “Key Persons”) from Contractor’s organization
who will be assigned to the Work. Key Personnel shall, unless otherwise
expressly stated in Attachment F, be devoted full-time to the Work until
Substantial Completion of Subproject 6 and Key Personnel shall not be removed or
reassigned without Owner’s prior written approval (such approval not to be
unreasonably withheld); provided, however, Owner’s prior written approval shall
not be required in the event Contractor removes or reassigns a Key Person at any
time prior to Owner’s issuance of the NTP for Subproject 6(a). All requests for
the substitution of Key Personnel shall include a detailed explanation and
reason for the request and the resumes of professional education and experience
for a minimum of two (2) candidates of equal or greater qualifications and
experience. Should Owner approve of the replacement of a Key Person, Contractor
shall, so far as reasonably practicable, allow for an overlap of at least two
(2) weeks during which both the Key Person to be replaced and the Owner-approved
new Key Person shall work together full time. The additional cost of any
replacement of such Key Personnel and overlap time shall be entirely at
Contractor’s expense. Owner shall have the right, but not the obligation, at any
time to reasonably request that Contractor replace any Key Person with another
employee acceptable to Owner. In such event, Contractor shall reasonably
consider Owner’s request that Contractor replace such Key Person.

B. Contractor Representative. Contractor designates *** as the Contractor
Representative. Notification of a change in Contractor Representative shall be
provided in advance, in writing, to Owner. The Contractor Representative is a
Key Person.

2.3 Subcontractors and Sub-subcontractors. Owner acknowledges and agrees that
Contractor intends to have portions of the Work accomplished by Subcontractors
pursuant to written Subcontracts between Contractor and such Subcontractors, and
that such Subcontractors may have certain portions of the Work performed by
Sub-subcontractors. All Subcontracts shall, so far as reasonably practicable, be
consistent with the terms or provisions of this Agreement. No Subcontractor or
Sub-subcontractor is intended to be or shall be deemed a third-party beneficiary
of this Agreement. Contractor shall be fully responsible to Owner for the acts
and omissions of Subcontractors and Sub-subcontractors and of Persons directly
or indirectly employed by either of them in the performance of the Work, as it
is for the acts or omissions of Persons directly employed by Contractor. The
work of any Subcontractor or Sub-subcontractor shall be subject to inspection by
Owner to the same extent as the Work of Contractor. All Subcontractors and
Sub-subcontractors and their respective personnel on Site or who may come on the
Site or the Off-Site Rights of Way and Easements are to be instructed by
Contractor in the terms and requirements of Contractor’s safety and
environmental protection regulations and policies and shall be expected to
comply with such regulations. In the event that any personnel are not adhering
to such regulations and policies, such personnel shall be removed by Contractor.
In no event shall Contractor be entitled to any adjustment of the Contract Price
or Project Schedule as a result of compliance with such regulations and policies
set forth in the HSE Plan, or any removal of personnel necessitated by
non-compliance. Nothing contained herein shall (i) create any contractual
relationship between any Subcontractor and Owner, or between any
Sub-subcontractor and Owner, or (ii) obligate Owner to pay or cause the payment
of any amounts to Subcontractor or Sub-subcontractor.

 

- 24 -



--------------------------------------------------------------------------------

2.4 Subcontracts and Sub-subcontracts.

A. Approved List. Section 1.7 of Attachment G sets forth a list of contractors
and suppliers that Contractor and Owner have agreed are approved for selection
as Subcontractors for the performance of that portion of the Work specified in
Attachment G. Approval by Owner of any Subcontractors or Sub-subcontractors does
not relieve Contractor of any responsibilities under this Agreement.

B. Additional Proposed Major Subcontractors. In the event that Contractor is
considering the selection of a Subcontractor not listed in Section 1.7 of
Attachment G for a Major Subcontract, Contractor shall (i) notify Owner of such
proposed Subcontractor as soon as reasonably practicable during the selection
process and furnish to Owner all information reasonably requested by Owner with
respect to Contractor’s selection criteria, and (ii) notify Owner no less than
ten (10) Business Days prior to the execution of the Subcontract with such
Subcontractor not listed in Attachment G. Owner shall have the discretion, not
to be unreasonably exercised, to reject any such proposed Subcontractor.
Contractor shall not enter into any Subcontract with a proposed Subcontractor
that is rejected by Owner in accordance with the preceding sentence. Owner shall
undertake in good faith to review the information provided by Contractor
pursuant to this Section 2.4B expeditiously and shall notify Contractor of its
decision to accept or reject a proposed Major Subcontractor as soon as
practicable after such decision is made. Failure of Owner to accept or reject a
proposed Major Subcontractor within ten (10) Business Days shall be deemed to be
an acceptance of such Subcontractor, but Owner’s acceptance of a proposed Major
Subcontractor shall in no way relieve Contractor of its responsibility for
performing the Work in compliance with this Agreement. After execution of such
Subcontract, the Subcontract shall be considered a Major Subcontract and the
Subcontractor shall be considered a Major Subcontractor.

C. Other Additional Proposed Subcontractors. For any Subcontractor not covered
by Section 2.4A or 2.4B and which would be entering into either (a) a
Subcontract having an aggregate value in excess of *** U.S. Dollars (U.S.$***),
or (b) multiple Subcontracts having an aggregate value in excess of *** U.S.
Dollars (U.S.$***), Contractor shall, within fifteen (15) Business Days after
the execution of any such Subcontract, notify Owner in writing of the selection
of such Subcontractor and inform Owner generally what portion of the Work such
Subcontractor is performing.

D. Delivery of Subcontracts. Within ten (10) Days of Owner’s request, Contractor
shall furnish Owner with a copy of any Subcontract, excluding provisions
regarding pricing, discount or credit information, payment terms, payment
schedules, retention, performance security, bid or proposal data, and any other
information which Contractor or any Subcontractor reasonably considers to be
commercially sensitive information.

 

- 25 -



--------------------------------------------------------------------------------

E. Terms of Major Subcontracts and Major Sub-subcontracts. In addition to the
requirements in Section 2.3 and without in any way relieving Contractor of its
full responsibility to Owner for the acts and omissions of Subcontractors and
Sub-subcontractors, each Major Subcontract and each Major Sub-subcontract shall
contain the following provisions:

1. the Major Subcontract and the Major Sub-subcontract may be assigned to Owner
without the consent of the respective Major Subcontractor or Major
Sub-subcontractor; provided, however, with respect to each Construction
Equipment rental or lease agreement that falls within the definition of Major
Subcontract or Major Sub-subcontract, Contractor shall only be obligated to use
its best efforts to include a provision that such agreement may be assigned to
Owner without the consent of the respective Construction Equipment Lessor; and

2. so far as reasonably practicable, the Major Subcontractor and the Major
Sub-subcontractor shall comply with all requirements and obligations of
Contractor to Owner under this Agreement, as such requirements and obligations
are applicable to the performance of the work under the respective Major
Subcontract or Major Sub-subcontract.

F. Contractor’s Affiliates. If Contractor subcontracts with an Affiliate of
Contractor for certain Work, and such Affiliate subcontracts with any entities
for a portion of the Work undertaken by such Affiliate, such entities shall be
treated as a Subcontractor under this Agreement.

2.5 Contractor Acknowledgements.

A. The Agreement. Prior to the execution of this Agreement, under the Technical
Services Agreements, Contractor performed engineering, cost estimating and
related services and developed, provided or verified all of the information that
forms the Scope of Work and Design Basis (subject to Section 4.8) listed in
Attachment A, for the purpose of determining that such information is adequate
and sufficiently complete for Contractor to engineer, procure, construct,
pre-commission, commission, start-up and test a fully operational LNG export,
liquefaction and send-out terminal facility and to engineer, procure and
construct certain improvements and modifications to the Stage 1 Liquefaction
Facility, the Stage 2 Liquefaction Facility, the Stage 3 Liquefaction Facility,
and the Existing Facility for the Contract Price, within the required times set
forth in the Project Schedule, and in accordance with all requirements of this
Agreement, including Applicable Codes and Standards, Applicable Law, Warranties,
Minimum Acceptance Criteria and Performance Guarantee. Further, Contractor and
its Affiliates originally engineered and constructed the Existing Facility
pursuant to separate agreements entered into with Owner’s Affiliates and have
engineered, procured and constructed, or are in the process of engineering,
procuring and constructing, the Stage 1 Liquefaction Facility pursuant to the
Stage 1 EPC Agreement, the Stage 2 Liquefaction Facility pursuant to the Stage 2
EPC Agreement, and the Stage 3 Liquefaction Facility pursuant to the Stage 3 EPC
Agreement. Accordingly, subject to Section 4.8 and Section 3.1 of Attachment A,
Contractor (i) hereby agrees that it shall have no right to claim or seek an
increase in the Contract Price or an

 

- 26 -



--------------------------------------------------------------------------------

adjustment to the Project Schedule with respect to any incomplete, inaccurate or
inadequate information that may be contained or referenced in Attachment A,
(ii) hereby waives and releases Owner from and against any such claims, and
(iii) shall not be relieved of its responsibility to achieve all requirements
under this Agreement (including meeting Applicable Codes and Standards,
Applicable Law, Minimum Acceptance Criteria and Performance Guarantee) due to
any such incomplete, inaccurate or inadequate information. Subject to
Section 4.8, Owner makes no guaranty or warranty, express or implied, as to the
accuracy, adequacy or completeness of any information that is contained in or
referenced in Attachment A.

B. Conditions of the Site.

1. Subject to adjustment as appropriate pursuant to Section 4.3, Contractor
agrees and acknowledges that it is sufficiently familiar with the Liquefaction
Facility Site, the Laydown Areas, the Existing Facility Site (to the extent
related to the Work) and the Off-Site Rights of Way and Easements to perform the
Work in accordance with the Project Schedule, and understands the climate,
terrain, logistics, and other difficulties that it may encounter in performing
the Work in accordance with the Project Schedule. Except as otherwise provided
in this Agreement, including Contractor’s rights pursuant to Section 6.8A,
Contractor waives any right to claim an adjustment in the Contract Price or the
Project Schedule in respect of any failure to timely perform the Work in
accordance with the Project Schedule as a result of any of the following
conditions at the Site: (i) river levels; (ii) climatic conditions, tides, and
seasons; (iii) availability of laborers, Subcontractors, Sub-subcontractors,
Construction Equipment or any other items or supplies; (iv) adequate
availability and transportation of Equipment; and (v) breakdown or other failure
of Construction Equipment; provided, however, that Contractor does not assume
the risk or waive its rights with respect to those conditions in Section 2.5B.2.
This Section 2.5B.1 shall not affect the rights of Contractor with respect to
Change Orders in accordance with Section 4.3.

2. If Contractor encounters Subsurface Soil Conditions (including any subsurface
man-made objects, e.g. below grade tanks, vaults or pipelines) that (i) are
materially different from the information regarding such Subsurface Soil
Conditions as provided in the Geotechnical Reports (including the encountering
of Subsurface Soil Conditions that could not reasonably be anticipated by
Contractor using GECP based on the information provided in the Geotechnical
Reports) and (ii) adversely affects (a) Contractor’s costs of performance of the
Work, (b) Contractor’s ability to perform the Work in accordance with the
Project Schedule or (c) Contractor’s ability to perform any material obligation
under this Agreement, Contractor shall be entitled to a Change Order; provided
that Contractor complies with the requirements set forth in Sections 6.2, 6.5
and 6.9.

C. Applicable Law and Applicable Codes and Standards. Contractor has
investigated to its satisfaction Applicable Law in existence as of June 23, 2017
and Applicable Codes and Standards set forth or listed in any document or
Drawing listed in Attachment A, and warrants that it can perform the Work at the
Contract Price and within

 

- 27 -



--------------------------------------------------------------------------------

the Project Schedule in accordance with such Applicable Law and such Applicable
Codes and Standards. Contractor shall perform the Work in accordance with
Applicable Law and such Applicable Codes and Standards; provided, however,
Contractor shall be entitled to a Change Order for any Change in Law to the
extent allowed under Section 6.2A.1. Contractor shall advise Owner of any change
in Applicable Codes and Standards which does not constitute a Change in Law and,
upon such advisement, Owner may elect, at its sole option, to implement a change
in accordance with Section 6.1D.

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

3.1 Scope of Work.

A. Generally. Subject to Section 3.1B, the Work shall be performed on a turnkey
basis and shall include all of the Work required to achieve RFSU of Subproject
6(a), Substantial Completion of Subproject 6, and Final Completion in accordance
with the requirements of this Agreement, including achieving the Minimum
Acceptance Criteria and Performance Guarantee. Contractor shall be required to
integrate and use Owner’s operations personnel in its pre-commissioning,
commissioning, testing, and start-up efforts, subject to Owner’s obligations
under Section 4.4. Contractor shall perform the Work in accordance with GECP,
Applicable Law, Applicable Codes and Standards, and all other terms and
provisions of this Agreement, with the explicit understanding that: (i) the
Stage 4 Liquefaction Facility will operate as an LNG export, liquefaction and
send-out terminal facility meeting all requirements and specifications of this
Agreement, (ii) that the Existing Facility will continue to operate as an LNG
receiving, storage and regasification facility; (iii) the Stage 1 Liquefaction
Facility will continue to operate as an LNG export, liquefaction and send-out
terminal facility; (iv) the Stage 2 Liquefaction Facility will continue to
operate as an LNG export, liquefaction and send-out terminal facility; and
(v) once completed pursuant to the Stage 3 EPC Agreement, the Stage 3
Liquefaction Facility will continue to operate as an LNG export, liquefaction
and send-out terminal facility. It is understood and agreed that the Work shall
include any incidental work that can reasonably be inferred as necessary to
complete the Project in accordance with GECP, Applicable Law, Applicable Codes
and Standards, and all other terms and provisions of this Agreement, excluding
only those items which Owner has specifically agreed to provide under the terms
of this Agreement. Without limiting the generality of the foregoing, the Work is
more specifically described in Attachment A.

B. Exception to Scope of Work. Contractor shall not be responsible for providing
(i) the Owner Permits; (ii) LNG; (iii) those requirements set forth under
Sections 4.3, 4.4 and 4.8; (iv) metes and bounds description of the Site and a
survey of the Site showing the boundaries of the Site and one survey control
point pursuant to Section 4.6; and (v) any other obligations or requirements set
forth in this Agreement as required to be performed by Owner.

 

- 28 -



--------------------------------------------------------------------------------

3.2 Specific Obligations. Without limiting the generality of Section 3.1 or the
requirements of any other provision of this Agreement, Contractor shall:

A. procure, supply, transport, handle, properly store, assemble, erect and
install all Equipment;

B. provide construction, construction management (including the furnishing of
all Construction Equipment used in the field, and all Site supervision and craft
labor), inspection and quality control services required to ensure that the Work
is performed in accordance herewith;

C. negotiate all guarantees, warranties, delivery schedules and performance
requirements with all Subcontractors so that all Subcontracts are, so far as
reasonably practicable, consistent with this Agreement, as set forth in Sections
2.3 and 2.4;

D. perform shop and other inspections of the work of Subcontractors and
Sub-subcontractors as required by Contractor to ensure that such work meets all
of the requirements of this Agreement;

E. ensure that the Work is performed in accordance with the Project Schedule;

F. until Substantial Completion of Subproject 6(a), conduct and manage all
pre-commissioning, start-up, operations, commissioning, and Performance Testing
of such Subproject, while supervising and directing operating personnel provided
by Owner;

G. until Substantial Completion of Subproject 6(b), conduct and manage all
pre-commissioning, start-up, operations, and commissioning of such Subproject,
while supervising and directing operating personnel provided by Owner;

H. obtain all Contractor Permits;

I. provide assistance, information and documentation as reasonably requested by
Owner to enable Owner to obtain the Owner Permits; provided that such
assistance, information and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor);

J. provide training for Owner’s operating and maintenance personnel per
Section 3.5;

K. cooperate with and respond promptly to reasonable inquiries from Owner;
provided that such cooperation shall not include Contractor’s provision of
information, testimony, documents or data by Contractor’s employees under oath
(unless specifically authorized by Contractor) and activities outside the field
of Contractor’s expertise, training or experience of personnel assigned to the
performance of the Work under this Agreement (except to the extent provided for
by Change Order issued pursuant to Section 6.1 and agreed by Contractor);

 

- 29 -



--------------------------------------------------------------------------------

L. be responsible for connecting the Stage 4 Liquefaction Facility to the
permanent utilities to the extent set forth in Attachment A;

M. be responsible for connecting the Stage 4 Liquefaction Facility to the Stage
1 Liquefaction Facility, the Stage 2 Liquefaction Facility, and the Stage 3
Liquefaction Facility;

N. supply all initial fills, excluding LNG and Feed Gas; and

O. perform all design and engineering Work in accordance with this Agreement,
including that specified in Section 3.3.

3.3 Design and Engineering Work.

A. General. Contractor shall, as part of the Work, perform all design and
engineering Work in accordance with this Agreement and cause the Work to meet
and achieve the requirements of this Agreement, including achieving the Minimum
Acceptance Criteria and Performance Guarantee.

B. Drawings and Specifications. Upon receipt of a Limited Notice to Proceed or
Notices to Proceed issued in accordance with Sections 5.1 and 5.2, Contractor
shall commence the preparation of the Drawings and Specifications for all Work
relating to such LNTP or NTP. The Drawings and Specifications shall be based on
the requirements of this Agreement, including the Scope of Work, Design Basis,
GECP, Applicable Codes and Standards and Applicable Law.

C. Review Process.

1. Submission by Contractor. Contractor shall submit copies of the Drawings and
Specifications specified in Attachment B to Owner for formal review, comment or
disapproval in accordance with Attachment B.

2. Review Periods. Owner shall have up to ten (10) Business Days from its
receipt of Drawings and Specifications submitted in accordance with
Section 3.3C.1 to issue to Contractor written comments, proposed changes and/or
written disapprovals of the submission of such Drawings and Specifications to
Contractor.

If Owner does not issue any comments, proposed changes or written disapprovals
within such time periods, Contractor may proceed with the development of such
Drawings and Specifications and any construction relating thereto, but Owner’s
lack of comments or disapproval, if applicable, shall in no event constitute an
approval of the matters received by Owner.

In the event that Owner disapproves the Drawings or Specifications submitted in
accordance with Section 3.3C.1 (which disapproval shall not be unreasonably
issued), Owner shall provide Contractor with a written statement of the reasons
for such rejection within the time period required for Owner’s response, and
Contractor shall provide Owner

 

- 30 -



--------------------------------------------------------------------------------

with revised and corrected Drawings and Specifications as soon as possible
thereafter. In the event Owner unreasonably disapproves such Drawings and
Specifications and such unreasonable disapproval adversely impacts Contractor’s
costs or ability to perform the Work in accordance with the Project Schedule,
Contractor shall be entitled to a Change Order; provided that Contractor
complies with the requirements set forth in Sections 6.2, 6.5 and 6.9.

Provided that Owner has not disapproved of the Drawings and Specifications
submitted in accordance with Section 3.3C.1, such Drawings and Specifications
shall be the Drawings and Specifications that Contractor shall use to construct
the Work; provided that Owner’s lack of disapproval of or comments on, or any
approval by Owner of, any Drawings and Specifications shall not in any way be
deemed to limit or in any way alter Contractor’s responsibility to perform and
complete the Work in accordance with the requirements of this Agreement.

D. Design Licenses. Contractor shall perform all design and engineering Work in
accordance with Applicable Law, and all Drawings and Specifications shall be
signed and stamped by design professionals licensed in accordance with
Applicable Law.

E. CAD Drawings. Those Drawings and Record Drawings specified in Attachment A
and Attachment B and prepared by Contractor or its Subcontractors or
Sub-subcontractors under this Agreement shall be prepared using computer aided
design (“CAD”). Contractor shall provide Drawings, including Record Drawings, in
their native formats as set forth in Attachment B along with six (6) hard
copies.

F. Progress P&ID’s. During the Project, Contractor shall maintain and provide
Owner with access to a marked, up-to-date set of P&ID’s maintained for and by
Contractor.

G. Record Drawings and Specifications. As a condition precedent to Final
Completion, Contractor shall deliver to Owner the Record Drawings and
Specifications in accordance with Attachment A and Attachment B.

H. Other Information. Contractor shall deliver copies of all other documents
required to be delivered pursuant to Attachment B within and in accordance with
the requirements and timing set forth in Attachment B.

3.4 Spare Parts.

A. Operating Spare Parts. No later than twenty-four (24) months prior to the
Guaranteed Substantial Completion Date for Subproject 6(a) and no later than
twenty-four (24) months prior to the Guaranteed Substantial Completion Date for
Subproject 6(b) (if Owner elects to exercise the LNG Berth Option pursuant to
4.10A), Contractor shall deliver to Owner a detailed list of all manufacturer
and Contractor-recommended spare parts and special tools necessary for operating
and maintaining all Equipment (including components and systems of such
Equipment) for two (2) years following Substantial Completion of the applicable
Subproject (each hereinafter referred to as “Operating Spare Parts”). Within
thirty (30) Days thereafter, Owner shall specify in writing which items on

 

- 31 -



--------------------------------------------------------------------------------

the list it wishes Contractor to purchase and whether such items are requested
to be delivered to the Site prior to Substantial Completion of the applicable
Subproject or Final Completion. Within a further thirty (30) Days, Contractor
shall confirm the extent to which it is able to comply with Owner’s request and
shall submit to Owner the final list of Operating Spare Parts to be purchased.
The list of Operating Spare Parts to be procured by Contractor and delivered to
Owner (“Operating Spare Parts List”) shall be mutually agreed upon via a Change
Order. Prior to and as a condition precedent to Substantial Completion of a
Subproject, Contractor shall deliver to the Site all Operating Spare Parts
required by the above referenced Change Order to be delivered to the Site prior
to Substantial Completion of such Subproject as set forth in the Operating Spare
Parts List. Prior to and as a condition to achieving Final Completion,
Contractor shall deliver to the Site all Operating Spare Parts required to be
delivered to the Site prior to Final Completion as set forth in the Operating
Spare Parts List. The Operating Spare Parts List shall include all information
specified in Attachment W.

3.5 Training Program in General. As part of the Work, a reasonable number of
personnel designated by Owner in its sole discretion (but not to exceed the
number of Persons listed in Attachment V) shall be given a training course
designed and administered by Contractor, which shall be based on the outline of
the program contained in Attachment V and shall cover at a minimum the following
topics: (i) the testing of each item of Equipment; (ii) the start-up, operation
and shut-down of each item of Equipment; (iii) the performance of routine,
preventative and emergency maintenance for each item of Equipment; and
(iv) spare parts to be maintained for each item of Equipment, and their
installation and removal. Training shall be provided by personnel selected by
Contractor who, in Contractor’s and the Equipment Subcontractor’s or
Sub-subcontractor’s judgment, are qualified to provide such training, and shall
take place at such locations and at such times as agreed upon by the Parties.
Contractor shall provide trainees with materials described in Attachment V.
Contractor shall also provide to Owner all training materials and aids developed
to conduct such training in order to facilitate future training by Owner of
additional personnel.

3.6 Environmental Regulations and Environmental Compliance. Without limitation
of Section 3.1, Contractor shall perform the Work and shall design, construct,
pre-commission, commission, start-up and test the Stage 4 Liquefaction Facility
and, as applicable, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility, the Stage 3 Liquefaction Facility, and the Existing Facility, in
compliance with Contractor’s HSE Plan. Contractor shall dispose of all
non-hazardous wastes and Hazardous Materials brought onto the Site by Contractor
or any of its Subcontractors or Sub-subcontractors or generated during
performance of the Work, all of which shall be disposed in off-Site locations
permitted to receive such non-hazardous wastes and Hazardous Materials.
Contractor shall deliver to Owner (i) notice of any pending or threatened
material environmental claim with respect to the Project, and (ii) promptly upon
their becoming available, copies of written communications with any Governmental
Instrumentality relating to any such material environmental claim.

3.7 Construction Equipment. Contractor shall furnish all Construction Equipment
necessary and appropriate for the timely and safe completion of the Work in
compliance with this Agreement. Notwithstanding anything to the contrary
contained in this Agreement, Contractor shall be responsible for damage to or
destruction or loss of, from any cause whatsoever, all such

 

- 32 -



--------------------------------------------------------------------------------

Construction Equipment. Contractor shall require all insurance policies
(including policies of Contractor and all Subcontractors and Sub-subcontractors)
in any way relating to such Construction Equipment to include clauses stating
that each underwriter will waive all rights of recovery, under subrogation or
otherwise, against Owner, Lender and any Owner Affiliates.

3.8 Employment of Personnel.

A. Contractor shall not employ, or permit any Subcontractor or Sub-subcontractor
to employ, at the Site, in connection with its performance under this Agreement,
any Person who is demonstrably not skilled or qualified in the work assigned to
such Person. Contractor agrees to promptly remove (or to require any
Subcontractor to remove) from its services in connection with the Work any
Person who does not meet the foregoing requirements. In addition, Contractor
agrees that, after receipt of written notice from Owner, it shall promptly
remove from the Work any employee or agent of Contractor or of Contractor’s
Subcontractors or Sub-subcontractors who, in Owner’s reasonable opinion, is
unsafe, incompetent, careless, unqualified to perform the Work assigned to such
Person, creates an unsafe work environment, disregards the terms and conditions
of this Agreement, or is interrupting, interfering with or impeding the timely
and proper completion of the Work. NOTWITHSTANDING THE FOREGOING, OWNER SHALL
HAVE NO LIABILITY AND CONTRACTOR AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR
NATURE, WHICH MAY DIRECTLY OR INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR CHOOSING TO TERMINATE THE EMPLOYMENT OF ANY
SUCH EMPLOYEE (INCLUDING ANY KEY PERSONS) OR REMOVE SUCH EMPLOYEE FROM THE
PROJECT WHO FAILS TO MEET THE FOREGOING REQUIREMENTS FOLLOWING A REQUEST BY
OWNER TO HAVE SUCH EMPLOYEE REMOVED FROM THE WORK. Any such employee shall be
replaced at the cost and expense of Contractor or the relevant Subcontractor, as
appropriate; provided, however, that should (i) Contractor disagree with Owner’s
identification of an individual for removal from the performance of services
under this Section 3.8A, (ii) Owner not retract its request for removal upon
being advised of such disagreement, and (iii) such individual does not in fact
conform to the foregoing criteria for removal, CONTRACTOR SHALL BE ENTITLED TO A
RECIPROCAL INDEMNITY FROM OWNER IN RESPECT TO ANY CLAIMS, CAUSES OF ACTION,
DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) AND LIABILITIES OF WHATEVER KIND OR NATURE,
WHICH MAY DIRECTLY OR INDIRECTLY ARISE FROM CONTRACTOR’S REMOVAL OF ANY SUCH
EMPLOYEE (INCLUDING ANY KEY PERSONS) FROM THE PROJECT.

B. Contractor is responsible for maintaining labor relations in such manner
that, so far as reasonably practicable, there is harmony among workers.
Contractor and its Subcontractors and Sub-subcontractors shall conduct their
labor relations in accordance with the recognized prevailing local area
practices. Contractor shall inform Owner promptly of any labor dispute,
anticipated labor dispute, request or demand by a labor organization, its
representatives or members which may reasonably be expected to affect the Work.
Contractor further agrees to inform Owner, before any commitments are made,
during the negotiations of any agreements or understandings with local or
national labor organizations.

 

- 33 -



--------------------------------------------------------------------------------

3.9 Clean-Up. Contractor shall, to Owner’s reasonable satisfaction, at all
reasonable times keep the Site free from all waste materials or rubbish caused
by the activities of Contractor or any of its Subcontractors or
Sub-subcontractors. As soon as practicable after the completion of all Punchlist
items, Contractor shall remove, at its own cost, all of its Construction
Equipment and remove from the Site all waste material and rubbish that was
generated or brought on to the Site by Contractor or any of its Subcontractors
or Sub-subcontractors. The Site shall be restored to the extent, if any,
required by Attachment A. In the event of Contractor’s failure to comply with
any of the foregoing, Owner may accomplish the same; provided, however, that
Contractor shall be responsible for all reasonable costs associated with such
removal and/or restoration, including costs associated with permitting and
transportation.

3.10 HSE Plan; Security.

A. Contractor recognizes and agrees that safety and physical security are of
paramount importance in the performance of the Work and that Contractor is
responsible for performing the Work in a safe and physically secure manner. No
later than sixty (60) Days after Owner’s issuance of the earlier of LNTP or NTP
for Subproject 6(a), Contractor shall submit to Owner for its review a health,
safety and environmental plan (including a drug testing program) meeting the
requirements set forth in Attachment J (the “HSE Plan”). Contractor further
agrees to perform the Work in accordance with the health, safety and
environmental rules and standards of Applicable Law, GECP and the HSE Plan
(collectively, the “Safety Standards”), and Contractor shall assume all costs
associated with compliance therewith. Owner’s review of the HSE Plan shall not
in any way relieve Contractor of its obligations under this Agreement (including
Contractor’s obligations to conduct the Work in accordance with the health,
safety and environmental rules of Applicable Law and GECP). Contractor shall
appoint one or more (as appropriate) safety representative(s) reasonably
acceptable to Owner who shall be resident at the Liquefaction Facility Site,
have responsibility to correct unsafe conditions or unsafe acts associated with
the Work and the Project, act on behalf of Contractor on health, safety and
environmental matters, and participate in periodic safety meetings with Owner.
Contractor further agrees to provide or cause to be provided necessary training
and safety equipment to its employees, Subcontractors and Sub-subcontractors and
to Owner personnel temporarily visiting the Site to ensure their compliance with
the foregoing Safety Standards and enforce the use of such training and safety
equipment. Contractor shall maintain all accident, injury and any other records
required by Applicable Law or by Permit and shall furnish Owner a Monthly
summary of injuries and labor hours lost due to injuries. Should Owner at any
time observe Contractor, or any of its Subcontractors or Sub-subcontractors,
performing the Work at the Site in violation of the Safety Standards or in an
unsafe manner, or in a manner that would, if continued, violate the Safety
Standards or become unsafe, then Owner shall have the right (but not the
obligation) to require Contractor to stop the affected Work until such time as
the manner of performing such Work has been rendered safe; provided, however,
that at no time shall Contractor be entitled to an adjustment of the Contract
Price or Project Schedule based on such Work stoppage. Contractor shall be
responsible for the security, fencing, guarding, lighting, and supervision of
the Stage 4

 

- 34 -



--------------------------------------------------------------------------------

Liquefaction Facility until all of the requirements of Substantial Completion of
the applicable Subproject have been satisfied. With respect to all Work within
the Existing Facility Site, the applicable portions of the Stage 1 Site after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement, the applicable portions of the Stage 2 Site after
substantial completion of Subproject 3 or Subproject 4 (as applicable) under the
Stage 2 EPC Agreement, the applicable portions of the Stage 3 Site after
substantial completion of Subproject 5 under the Stage 3 EPC Agreement, and the
applicable portions of the Stage 4 Site after Substantial Completion of
Subproject 6(a) or Subproject 6(b), Contractor shall comply, and cause its
Subcontractors and Sub-subcontractors to comply, with Owner’s health, safety,
security and environmental policies governing the Existing Facility, Subproject
1 or Subproject 2 after substantial completion of Subproject 1 or Subproject 2
(as applicable) under the Stage 1 EPC Agreement, Subproject 3 or Subproject 4
after substantial completion of Subproject 3 or Subproject 4 (as applicable)
under the Stage 2 EPC Agreement, Subproject 5 after substantial completion of
Subproject 5 under the Stage 3 EPC Agreement, or Subproject 6(a) or Subproject
6(b) after Substantial Completion of Subproject 6(a) or Subproject 6(b).

B. All Work performed hereunder, as applicable, shall comply with the minimum
federal safety standards for the design, installation, inspection, testing,
construction, extension, operation, replacement, and maintenance of facilities
contained in Title 49, Code of Federal Regulations, Parts 192 (to the extent
applicable) and 193 and in Title 33 C.F.R. Part 127. Contractor shall comply
with requirements of the Operator Qualification Program that are outlined in
Sub-Part H of 49 C.F.R. Part 193 and Sub-Part G of C.F.R. Part 195, where
applicable, in connection with the Work. The term “pipeline facilities” shall
include new and existing pipe, rights-of-way, and any equipment, facility, or
building used in the transportation of gas, including LNG, or treatment of gas
during the course of transportation. The term “transportation of gas” shall
include the gathering, transmission, or distribution of gas by pipeline or the
storage of gas.

3.11 Emergencies. In the event of any emergency endangering life or property in
any way relating to the Work, whether on the Site or otherwise, Contractor shall
take such action as may be reasonable and necessary to prevent, avoid or
mitigate injury, damage, or loss and shall, as soon as reasonably possible,
report any such incidents, including Contractor’s response thereto, to Owner. If
Contractor fails to take such action and the emergency requires immediate
action, then Owner, with or without notice to Contractor may, but shall be under
no obligation to, take reasonable action as required to address such emergency.
The taking of any such action by Owner, or Owner’s failure to take any action,
shall not limit Contractor’s liability. Contractor shall reimburse Owner in an
amount equal to the reasonable costs incurred by Owner in taking such action.

3.12 Contractor Permits. Contractor shall be responsible for obtaining the
Contractor Permits. Contractor shall provide Owner with copies of such
Contractor Permits as soon as reasonably practicable after they are obtained.
Contractor shall provide information, assistance and documentation to Owner as
reasonably requested in connection with the Owner Permits; provided that such
information, assistance and documentation shall not include Contractor’s
provision of information, testimony, documents or data by Contractor’s employees
under oath (unless specifically authorized by Contractor) and activities outside
the field of Contractor’s expertise, training or experience of personnel
assigned to the performance of the Work under this Agreement (except to the
extent provided for by Change Order issued pursuant to Section 6.1 and agreed by
Contractor).

 

- 35 -



--------------------------------------------------------------------------------

3.13 Books, Records and Audits.

A. Contractor shall keep full and detailed books, construction logs, records,
daily reports, schedules, accounts, payroll records, receipts, statements,
electronic files, correspondence and other pertinent documents as may be
necessary for proper management under this Agreement, as required under
Applicable Law or this Agreement, and in any way relating to this Agreement
(“Books and Records”). Contractor shall maintain all such Books and Records in
accordance with GAAP and shall retain all such Books and Records for a minimum
period of three (3) years after Final Completion, or such greater period of time
as may be required under Applicable Law.

B. Upon reasonable notice, Owner shall have the right to have audited
Contractor’s Books and Records by Owner’s third party auditors but only to the
extent necessary to validate payments made to Contractor or invoiced by
Contractor for any Change Orders based on a time and materials basis, for any
costs paid with respect to any Provisional Sums and as permitted under
Section 4.5; except that these rights shall not extend to lump sums, or the
composition of fixed unit rates or percentages. When requested by Owner,
Contractor shall provide Owner’s third party auditors with reasonable access to
all such relevant Books and Records, and Contractor’s personnel shall cooperate
with such third party auditors to effectuate the audit or audits hereunder.
Owner shall have the right upon consent of Contractor (such consent not to be
unreasonably withheld or delayed) to have the third party auditors copy all such
Books and Records. Contractor shall bear all costs incurred by it in assisting
with audits performed pursuant to this Section 3.13 except that copying of
Contractor’s Books and Records shall be at Owner’s expense. Contractor shall
include audit provisions identical to this Section 3.13 in all Major
Subcontracts. No access to Books and Records shall be granted to any of Owner’s
third party auditors until such third party auditor has signed a confidentiality
agreement with Contractor in accordance with the standard practice in the
auditing industry for audits of this kind. The restrictions in this
Section 3.13B to the audit rights of Owner shall not be used by Contractor to
avoid any obligations Contractor might have to produce documents under
Applicable Law or in any litigation or arbitration against Contractor or against
Guarantor under the Parent Guarantee.

C. Contractor shall not, and shall provide that its Subcontractors,
Sub-subcontractors and agents or employees of any of them shall not, without
Owner’s prior written approval, (i) pay any commissions or fees, or grant any
rebates, to any employee or officer of Owner or its Affiliates, (ii) favor
employees or officers of same with gifts or entertainment of a significant cost
or value, or (iii) enter into any business arrangements with employees or
officers of same.

 

- 36 -



--------------------------------------------------------------------------------

3.14 Tax Accounting.

A. Subject to Section 3.14B, within a reasonable period of time following a
request thereof by Owner, subject to Section 4.5C, Contractor shall provide
Owner’s tax consultant with any information (including Books and Records)
regarding quantities and descriptions of any Equipment installed on or ordered
for the Project and any other information as Owner’s tax consultant may deem
reasonably necessary in connection with the preparation of Owner’s tax returns
(including information reasonably required to determine the amount of Qualified
Research Expenditures incurred in connection with the Work) or other tax
documentation in connection with the Project; provided, however, if, in
connection with such preparation, Owner’s tax consultant requests information
relating to the actual cost for any item of Work and such item of Work is
included in the Contract Price or in any lump sum Change Order, Contractor shall
provide such information to Owner’s tax consultant as provided in Section 4.5C.
No access to the aforementioned information (including Books and Records) shall
be granted to Owner’s tax consultant until such tax consultant has signed a
confidentiality agreement with Contractor in accordance with the standard
practice in the auditing industry for audits of this kind.

B. With respect to Equipment that (i) Owner has title to, and (ii) is not
located at the Site or in the Off-Site Rights of Way and Easements, Contractor
shall establish a system for reporting the locations of such Equipment as of the
Day on which the applicable Governmental Instrumentality assesses property tax
on such Equipment (i.e., January 1), and shall notify Owner of the location of
each such Equipment within thirty (30) Days after such applicable property tax
Day.

3.15 Temporary Utilities, Roads, Facilities and Storage. Until Substantial
Completion of the applicable Subproject , Contractor shall provide and pay for
all temporary utilities (i.e., electricity, water (other than the water provided
by Owner for the hydrotest in accordance with Attachment U), communication,
cable, telephone, waste and sewer) necessary for the performance of the Work for
that Subproject, including installation and usage costs. Subject to Section 4.3,
Contractor shall construct and maintain temporary access and haul roads as may
be necessary for the proper performance of this Agreement. Contractor shall
provide Owner with sufficient office space at the time of Contractor’s
mobilization at the Site to accommodate Owner’s Site representative and support
staff at the Site. Contractor shall provide Owner with all office space,
construction trailers, utilities, storage and warehousing, security, telephones,
furnishings, and other temporary facilities required for their oversight of the
Work, as set forth in more detail in Attachment A. Once title to Equipment has
passed to Owner as set forth in Section 8.1B, such Equipment shall, if stored at
a location other than on the Site, be segregated from other goods, and shall be
clearly marked as “Property of Sabine Pass Liquefaction, LLC”.

3.16 Subordination of Liens. Contractor hereby subordinates any mechanics’ and
materialmen’s liens or other claims or encumbrances that may be brought by
Contractor against any or all of the Work, the Site or the Project to any liens
granted in favor of Lender, whether such lien in favor of Lender is created,
attached or perfected prior to or after any such liens, claims or encumbrances,
and shall require its Subcontractors and Sub-subcontractors to similarly
subordinate their lien, claim and encumbrance rights. Contractor agrees to
comply with reasonable requests of Owner for supporting documentation required
by Lender in connection

 

- 37 -



--------------------------------------------------------------------------------

with such subordination, including any necessary lien subordination agreements
by Contractor. Nothing in this Section 3.16 shall be construed as a limitation
on or waiver by Contractor of any of its rights under Applicable Law to file a
lien or claim or otherwise encumber the Project as security for any undisputed
payments owed to it by Owner hereunder which are past due; provided that such
lien, claim or encumbrance shall be subordinate to any liens granted in favor of
Lenders.

3.17 Hazardous Materials. Contractor shall not, nor shall it permit or allow any
Subcontractor or Sub-subcontractor to, bring any Hazardous Materials on the Site
or the Off-Site Rights of Way and Easements and shall bear all responsibility
and liability for such materials; provided, however, that Contractor may bring
onto the Site or the Off-Site Rights of Way and Easements such Hazardous
Materials as are necessary to perform the Work so long as the same is done in
compliance with Applicable Law, Applicable Codes and Standards, and the HSE
Plan, and Contractor shall remain responsible and liable for all such Hazardous
Materials. If Contractor or any Subcontractor or Sub-subcontractor encounter
pre-existing Hazardous Materials at the Site or the Off-Site Rights of Way and
Easements, and Contractor or any Subcontractor or Sub-subcontractor knows or
suspects that such material is Hazardous Material, Contractor and its
Subcontractors and Sub-subcontractors shall promptly stop Work in the affected
area and notify Owner. If under such circumstances Contractor or any of its
Subcontractors or Sub-subcontractors fail to stop Work and notify Owner,
Contractor shall be responsible and liable to Owner for all damages, costs,
losses and expenses to the extent such failure increases the damages, costs,
losses and expenses with respect to such pre-existing Hazardous Materials at the
Site; provided that Contractor’s liability to Owner for such failure shall not
exceed *** Million U.S. Dollars (U.S.$ ***) in the aggregate.

3.18 Quality Control. No later than sixty (60) Days after the date Owner issues
the NTP for Subproject 6(a), Contractor shall submit to Owner for its written
approval (which approval shall not be unreasonably withheld), a Project-specific
quality control plan and an inspection plan, including witness points, but
excluding tests and inspections relating to commissioning. No later than one
hundred twenty (120) Days after the date Owner issues the NTP for Subproject
6(a), Contractor shall submit to Owner for its review detailed inspection
procedures. Contractor’s quality control plan shall provide for a quality
control individual to be present at the Site to supervise the implementation of
the quality control plan, the inspection plan, and the inspection procedures.
Owner’s review and/or approval of Contractor’s quality control plan, inspection
plan and inspection procedure shall in no way relieve Contractor of its
responsibility for performing the Work in compliance with this Agreement.

3.19 Reports.

A. Contractor shall provide Owner with an electronic copy of the following
reports and other documentation:

1. minutes for all weekly status and other Project-related meetings with Owner
within five (5) Business Days following such meeting;

 

- 38 -



--------------------------------------------------------------------------------

2. safety incident reports within three (3) Business Days of the occurrence of
any such incident; except for any safety incident involving a significant
non-scheduled event such as LNG or Natural Gas releases, fires, explosions,
mechanical failures, unusual over-pressurizations or major injuries which shall
be provided to Owner within eight (8) hours of the occurrence of such incident;
provided, however, notification shall be provided to Owner immediately if the
incident is of significant magnitude to threaten public or employee safety,
cause significant property damage or interrupt the Work; and

3. Monthly progress reports (“Monthly Progress Reports”) with the information
specified in Attachment A and Attachment B.

B. At Owner’s request and after Contractor’s agreement, Contractor shall
consolidate any or all reports and other documentation required under this
Section 3.19 (or other provisions under this Agreement) for Subproject 6 with
the reports required under similar provisions for Subproject 1 and Subproject 2
in the Stage 1 EPC Agreement, Subproject 3 and Subproject 4 in the Stage 2 EPC
Agreement, and Subproject 6 in this Agreement.

3.20 Payment. Contractor shall timely make all payments required to be paid to
Owner pursuant to the terms of this Agreement.

3.21 Commercial Activities. Neither Contractor nor its employees shall establish
any commercial activity or issue concessions or permits of any kind to Third
Parties for establishing commercial activities on the Site or any other lands
owned or controlled by Owner.

3.22 Title to Materials Found. As between Owner and Contractor, the title to
water, soil, rock, gravel, sand, minerals, timber, and any other materials
developed or obtained in the excavation or other operations of Contractor, any
Subcontractor or Sub-subcontractor and the right to use said materials or
dispose of same is hereby expressly reserved by Owner. Notwithstanding the
foregoing, Contractor shall be permitted, without charge, to use in the Work any
such materials that comply with the requirements of this Agreement.

3.23 Survey Control Points and Layout. Contractor shall establish all survey
control points and layout the entire Work in accordance with the requirements of
this Agreement, which shall be based on the survey control point established by
Owner pursuant to this Agreement. If Contractor or any of its Subcontractors,
Sub-subcontractors or any of the representatives or employees of any of them
move or destroy or render inaccurate the survey control point provided by Owner,
such control point shall be replaced by Contractor at Contractor’s own expense.

3.24 Cooperation with Others at the Site.

A. Subject to the provisions of this Agreement, including Section 4.3,
Contractor acknowledges that Landowners and their representatives, Owner and
Owner’s other contractors or subcontractors may be performing certain activities
at the Site during the performance of this Agreement, and that Contractor’s Work
or use of certain facilities may be interfered with as a result of such
concurrent activities. Owner shall provide Contractor with reasonable notice of
any request for access to the Stage 4 Site by (i) any of Owner’s other
contractors or subcontractors seeking to perform work at the Stage 4 Site
(except with respect to Contractor’s work performed under the Stage 1 EPC
Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC Agreement) or (ii) any
Landowner.

 

- 39 -



--------------------------------------------------------------------------------

Subject to Section 4.3, Contractor agrees to use reasonable efforts to
accommodate such request and to coordinate the performance of the Work with
those certain activities to be performed by Landowners or any of Owner’s other
contractors or subcontractors at the Stage 4 Site so as not to materially
interfere with the performance of such activities at the Stage 4 Site. Owner
hereby notifies Contractor that Affiliates of Owner Group will need access to
the Stage 4 Site. Contractor hereby acknowledges such notice and agrees that no
further notices are required in connection with any Affiliates of Owner Group
accessing the Stage 4 Site. Contractor shall provide Owner access to the Stage 4
Site at all times.

B. Cooperation Within the Off-Site Rights of Way and Easements. Owner shall
provide Contractor with reasonable prior notice of access to the Off-Site Rights
of Way and Easements by (i) any of Owner’s other contractors or subcontractors
seeking to perform work within such Off-Site Rights of Way and Easements (except
with respect to Contractor’s work performed under the Stage 1 EPC Agreement, the
Stage 2 EPC Agreement or the Stage 3 EPC Agreement), and (ii) any Landowner.
Likewise, Contractor shall provide Owner with reasonable prior notice of any
access to the Off-Site Rights of Way and Easements by Contractor or any of its
Subcontractors or Sub-subcontractors. Owner hereby notifies Contractor that
Affiliates of Owner Group will need access to the Off-Site Rights of Way and
Easements. Contractor hereby acknowledges such notice and agrees that no further
notices are required in connection with any Affiliates of Owner Group accessing
the Off-Site Rights of Way and Easements. Subject to the provisions of this
Agreement, including Section 4.3, Contractor acknowledges that Owner or Owner’s
other contractors or subcontractors may be working within the Off-Site Rights of
Way and Easements and that other Persons (including any Landowner) may be on or
using the Off-Site Rights of Way and Easements during the performance of this
Agreement and Contractor’s Work or use of certain facilities may be interfered
with as a result of such concurrent activities. Subject to Section 4.3,
Contractor agrees to use reasonable efforts to coordinate the performance of the
Work with such other contractors or subcontractors performing work within the
Off-Site Rights of Way and Easements so as not to materially interfere with any
of Owner’s other contractors or subcontractors performing work within the
Off-Site Rights of Way and Easements; provided, however, Contractor shall in all
cases coordinate the Work with any Persons (other than Owner or Owner’s other
contractors or subcontractors, which shall not be deemed to include the
Contractor or its subcontractors performing work under the Stage 1 EPC
Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC Agreement) on or using
the Off-Site Rights of Way and Easements pursuant to Attachment Z. All
coordination required of Contractor in this Section 3.24B with other Persons
shall be done through Owner.

3.25 Integration with Existing Facility, Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, Stage 3 Liquefaction Facility, and Stage 4 Liquefaction
Facility.

A. No Interference with Existing Facility, Stage 1 Liquefaction Facility, Stage
2 Liquefaction Facility, Stage 3 Liquefaction Facility, or Stage 4 Liquefaction
Facility. Performance of the Work shall at no time cause a suspension of
operation of the Existing Facility (or any portion thereof), Subproject 1 or
Subproject 2 (or any portion thereof) after substantial completion of Subproject
1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement, Subproject 3
or Subproject 4 (or any portion thereof) after

 

- 40 -



--------------------------------------------------------------------------------

substantial completion of Subproject 3 or Subproject 4 (as applicable) under the
Stage 2 EPC Agreement, Subproject 5 (or any portion thereof) after substantial
completion of Subproject 5 under the Stage 3 EPC Agreement, Subproject 6(a) or
Subproject 6(b) (or any portion thereof) after Substantial Completion of
Subproject 6(a) or Subproject 6(b), or cause a delay in any of the target
substantial completion dates or guaranteed substantial completion dates under
the Stage 1 EPC Agreement, Stage 2 EPC Agreement or the Stage 3 EPC Agreement,
except to the extent agreed by the Owner Representative in writing.
Notwithstanding the foregoing, under no circumstance shall any Work that is
permitted to interfere with the operation of the Existing Facility, Subproject 1
or Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4
after substantial completion of Subproject 3 or Subproject 4 (as applicable)
under the Stage 2 EPC Agreement, Subproject 5 after substantial completion of
Subproject 5 under the Stage 3 EPC Agreement, or Subproject 6(a) or Subproject
6(b) (or any portion thereof) after Substantial Completion of Subproject 6(a) or
Subproject 6(b), as described in the immediately preceding sentence be scheduled
or performed by Contractor where: (i) more than one (1) marine berth is
unavailable at any given time; (ii) more than one (1) Tank is unavailable at any
given time; or (iii) the time to perform any individual service outage required
to accommodate tie-ins of the modified facilities for the Existing Facility, the
Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility, the Stage 3
Liquefaction Facility, or the Stage 4 Liquefaction Facility exceeds forty eight
(48) consecutive hours, or the cumulative time to perform any combination of
service outages during any given calendar year exceeds ten (10) Days aggregate
in such given calendar year. For purposes of this Section 3.25, “individual
service outage” means that by action of the Contractor, any of the following are
not possible: (a) berthing, loading, and unloading LNG from an LNG tanker at any
marine berth; (b) loading, storing, and sending out LNG from at least three
Tanks; (c) with respect to the Existing Facility, vaporizing LNG at a constant
rate of 2000 MMSCFD and sending the resultant Natural Gas to the export
pipeline; (d) with respect to Subproject 1 or Subproject 2 after substantial
completion of Subproject 1 or Subproject 2, as applicable, producing LNG at a
rate of at least 100% of capacity; (e) with respect to Subproject 3 or
Subproject 4 after substantial completion of Subproject 3 or Subproject 4, as
applicable, producing LNG at a rate of at least 100% of capacity; (f) with
respect to Subproject 5 after substantial completion of Subproject 5 producing
LNG at a rate of at least 100% of capacity; (g) with respect to Subproject 6(a)
after Substantial Completion of Subproject 6(a), producing LNG at a rate of at
least 100% of capacity, or (h) providing sufficient electrical power, control
systems, safety systems, utilities, and other equipment, infrastructure,
facilities, and systems needed for any of the above actions.

B. Scheduled Activities. No later than thirty (30) Days prior to performing any
Work that may interfere with the operation of the Existing Facility, Subproject
1 or Subproject 2 after substantial completion of Subproject 1 or Subproject 2
(as applicable) under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4
after substantial completion of Subproject 3 or Subproject 4 (as applicable)
under the Stage 2 EPC Agreement, Subproject 5 after substantial completion of
Subproject 5 under the Stage 3 EPC Agreement, or Subproject 6(a) or Subproject
6(b) (or any portion thereof) after Substantial Completion of Subproject 6(a) or
Subproject 6(b), or that may delay any of the target substantial completion
dates or guaranteed substantial completion dates under the

 

- 41 -



--------------------------------------------------------------------------------

Stage 1 EPC Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC Agreement
(whether specified in Attachment X or agreed by Owner Representative in
writing), Contractor shall provide Owner with a written integration plan listing
the scheduled, interfering Work and proposing in detail how Contractor intends
that such Work will be performed to minimize, to the greatest extent reasonably
possible, interference with the operation of the Existing Facility, Subproject 1
or Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4
after substantial completion of Subproject 3 or Subproject 4 (as applicable)
under the Stage 2 EPC Agreement, Subproject 5 after substantial completion of
Subproject 5 under the Stage 3 EPC Agreement, and Subproject 6(a) or Subproject
6(b) (or any portion thereof) after Substantial Completion of Subproject 6(a) or
Subproject 6(b), and delay of any target substantial completion dates or
guaranteed substantial completion dates under the Stage 1 EPC Agreement, Stage 2
EPC Agreement or the Stage 3 EPC Agreement. Such proposed plan shall (i) comply
with the requirements of Section 3.25A, (ii) be scheduled so that it is not on
the critical path, and (iii) at a minimum, address each of the activities
identified in Attachment X and list (a) the component of the Existing Facility,
the Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, the Stage 3
Liquefaction Facility, or the Stage 4 Liquefaction Facility or the target
substantial completion dates or guaranteed substantial completion dates under
the Stage 1 EPC Agreement, Stage 2 EPC Agreement or the Stage 3 EPC Agreement
that will be impacted by such activity, (b) how such component or work will be
impacted, and (c) the duration of such impact. If the plan proposed by
Contractor does not meet any of the requirements in the immediately preceding
sentence, or if Owner reasonably believes that the plan proposed by Contractor
has not been developed to reasonably minimize the impact on the operations of
the Existing Facility, Subproject 6(a) or Subproject 6(b) after Substantial
Completion of Subproject 6(a) or Subproject 6(b) under this Agreement,
Subproject 5 after substantial completion of Subproject 5 under the Stage 3 EPC
Agreement, Subproject 1 or Subproject 2 after substantial completion of
Subproject 1 or Subproject 2 (as applicable) under the Stage 1 EPC Agreement, or
Subproject 3 or Subproject 4 after substantial completion of Subproject 3 or
Subproject 4 (as applicable) under the Stage 2 EPC Agreement or the delay of any
target substantial completion dates or guaranteed substantial completion dates
under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC
Agreement, then Owner may, not later than fourteen (14) Days following receipt
of the proposed plan, instruct Contractor in writing to modify the proposed
plan. If Owner’s instruction restricts the duration or extent of the Work
covered in the plan more than what is required by Section 3.25A(i)-(iii), then
Contractor shall be entitled to a Change Order to the extent permitted under
Section 6.9. Contractor shall proceed to execute such Work in accordance with
the mutually agreed plan; provided that, if Owner does not respond and comment
upon the Contractor’s proposed plan within fourteen (14) Days following receipt
of Contractor’s proposed plan, then Contractor shall proceed to execute such
Work in accordance with Contractor’s proposed plan as long as it complies with
the limitations specified in Section 3.25A. Notwithstanding Owner’s agreement
(or failure to agree) to the schedule and the plan for the performance of such
Work, Owner may, in its sole discretion, subsequently prohibit the performance
of such Work occurring on the scheduled date, but in such case Contractor shall
be entitled to a Change Order to the extent permitted under Section 6.9. If
Owner fails to provide Contractor with access when

 

- 42 -



--------------------------------------------------------------------------------

and for the duration required by Contractor for the Work, other than for
non-compliance with Section 3.25A(i)-(iii), Applicable Law, Owner Permits
relating to safety, or Owner’s reasonable security requirements, then,
Contractor shall be entitled to a Change Order to the extent permitted under
Section 6.9.

C. Unscheduled Activities. It is the Parties’ intent that except for the
activities (if any) listed in Attachment X, the performance of the Work and
Contractor’s other obligations under this Agreement will not interfere with the
operation of the Existing Facility, Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement, or Subproject 3 or Subproject 4 after substantial
completion of Subproject 3 or Subproject 4 (as applicable) under the Stage 2 EPC
Agreement, Subproject 5 after substantial completion of Subproject 5 under the
Stage 3 EPC Agreement, or Subproject 6(a) or Subproject 6(b) after Substantial
Completion of Subproject 6(a) or Subproject 6(b), or cause a delay in any of the
target substantial completion dates or guaranteed substantial completion dates
under the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC
Agreement. During the performance of the Work, should a situation arise that
Contractor reasonably believes has the potential of interfering with the
operation of the Existing Facility, Subproject 1 or Subproject 2 after
substantial completion of Subproject 1 or Subproject 2 (as applicable) under the
Stage 1 EPC Agreement, Subproject 3 or Subproject 4 after substantial completion
of Subproject 3 or Subproject 4 (as applicable) under the Stage 2 EPC Agreement,
Subproject 5 after substantial completion of Subproject 5 under the Stage 3 EPC
Agreement, or Subproject 6(a) or Subproject 6(b) after Substantial Completion of
Subproject 6(a) or Subproject 6(b), or cause a delay in any of the target
substantial completion dates or guaranteed substantial completion dates under
the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC
Agreement, Contractor shall, except in an emergency endangering property or any
Persons, give Owner written notice as soon as possible but no later than
fourteen (14) Days prior to the time that Contractor plans to perform such Work,
detailing a plan that is least disruptive, to the greatest extent reasonably
possible, to operations of the Existing Facility, Subproject 1 or Subproject 2
after substantial completion of Subproject 1 or Subproject 2 (as applicable)
under the Stage 1 EPC Agreement, or Subproject 3 or Subproject 4 after
substantial completion of Subproject 3 or Subproject 4 (as applicable) under the
Stage 2 EPC Agreement, Subproject 5 after substantial completion of Subproject 5
under the Stage 3 EPC Agreement, or Subproject 6(a) or Subproject 6(b) after
Substantial Completion of Subproject 6(a) or Subproject 6(b), or to the target
substantial completion dates or guaranteed substantial completion dates under
the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC
Agreement. Emergency actions are governed by Section 3.11. Prior to performing
such Work, Owner and Contractor shall mutually agree on a proposed plan for
Contractor to execute such Work; provided that, if Owner fails to provide
Contractor with access when and for the duration required by Contractor for the
Work, other than for non-compliance with Section 3.25A(i)-(iii), Applicable Law,
Owner Permits relating to safety, or Owner’s reasonable security requirements,
then Contractor shall be entitled to a Change Order to the extent permitted
under Section 6.9. Notwithstanding Owner’s agreement to the schedule and the
plan for the performance of such Work, Owner may, in its sole discretion,
subsequently prohibit the performance of such Work on such scheduled date, and
Contractor shall work with Owner to develop a new plan and date for performing
such Work in accordance with this Section 3.25C, and in such case Contractor
shall be entitled to a Change Order to the extent permitted under Section 6.9.

 

- 43 -



--------------------------------------------------------------------------------

3.26 Responsibility for Property. Except as expressly set forth in Section 3.25,
Contractor shall limit its operations to the Stage 4 Site, Laydown Areas,
Off-Site Rights of Way and Easements and the Heavy Haul Road. Contractor shall
plan and conduct its operations so that neither Contractor nor any of its
Subcontractors or Sub-subcontractors shall (i) enter upon lands (other than the
Stage 4 Site, Laydown Areas, Off-Site Rights of Way and Easements and the Heavy
Haul Road) or waterbodies in their natural state unless authorized by the
appropriate owner or entity; (ii) close or obstruct any utility installation,
highway, waterway, harbor, road or other property unless Permits are obtained
and authorized by the appropriate entity or authority; or (iii) disrupt or
otherwise interfere with the operation of any portion of any pipeline,
telephone, conduit or electric transmission line, ditch, navigational aid, dock
or structure unless otherwise specifically authorized by the appropriate entity
or authority. The foregoing includes damage arising from performance of the Work
through operation of Construction Equipment or stockpiling of materials. If
damage occurs to the Existing Facility, Contractor’s liability for such damage
shall be limited as specified in Section 17.1G and if damage occurs to
Subproject 1 or Subproject 2 prior to substantial completion of such applicable
Subproject 1 or Subproject 2, liability for such damage shall be governed by the
Stage 1 EPC Agreement, if damage occurs to Subproject 3 or Subproject 4 prior to
substantial completion of such applicable Subproject 3 or Subproject 4,
liability for such damage shall be governed by the Stage 2 EPC Agreement, and if
damage occurs to Subproject 5 prior to substantial completion of Subproject 5,
liability for such damage shall be governed by the Stage 3 EPC Agreement.

3.27 Explosives. Explosives shall be transported to the Site only when required
to perform the Work under this Agreement and with abundant, prior notice to and
written approval of Owner. Contractor shall be responsible for properly
purchasing, transporting, storing, safeguarding, handling and using explosives
required to perform the Work under this Agreement. Contractor shall employ
competent and qualified personnel for the use of explosives and, notwithstanding
any other provision in this Agreement to the contrary, shall assume full
responsibility for damages claimed by any Third Party to the extent caused by
the improper use of explosives by Contractor or any Subcontractor or
Sub-subcontractor. Residual surplus explosives shall be promptly removed from
the Site and properly disposed of by Contractor.

3.28 Taxes. Subject to Section 7.1, the Contract Price includes all Taxes
imposed on or payable by Contractor, its Subcontractors and Sub-subcontractors
in connection with the Work. Contractor shall be responsible for the payment of
all Taxes imposed on or payable by Contractor, its Subcontractors and
Sub-subcontractors in connection with the Work.

3.29 Equipment Quality. Contractor shall furnish reasonable evidence as to the
kind, quality, and quantity of all Major Equipment. Without prior written
approval by Owner which specifically waives the requirements of this Agreement,
where this Agreement specifies certain Major Equipment be incorporated into the
Project, Contractor shall not use any Major Equipment other than as specified in
this Agreement. If Contractor wishes to modify the requirements contained herein
with respect to Major Equipment, then it shall make written application to Owner
for Owner’s approval (such approval not to be unreasonably withheld), prior to
performing any such Work. Such application shall (i) identify the requirements
being modified, (ii) certify that the

 

- 44 -



--------------------------------------------------------------------------------

quality of the proposed substitute is equal to or better than that currently
specified, and (iii) certify that the substitute is suited to the same use and
capable of performing the same function as that specified. If the preceding
requirements are not followed, then any substitution shall constitute a material
failure by Contractor to comply with its obligations under this Agreement. All
Major Equipment shall be fabricated, applied, installed, connected, operated
(during start-up and testing), cleaned and conditioned in accordance with the
instructions of the applicable Subcontractor or Sub-subcontractor.

3.30 Loss of LNG or Natural Gas. Contractor shall use safe and commercially
reasonable efforts during commissioning, testing, and operation of the Stage 4
Liquefaction Facility to minimize the loss of LNG or Natural Gas due to venting,
flaring, or unnecessary operation of the refrigerant compressors in recycle.

ARTICLE 4

OWNER’S RESPONSIBILITIES

Owner shall comply with the following provisions in a timely manner in
accordance with the Project Schedule at no cost to Contractor:

4.1 Payment and Financing. Owner shall timely pay the Contract Price in
accordance with the provisions of Article 7 hereof. As a condition of NTP, Owner
shall obtain and maintain funds and financing as required by Sections 4.1B and
4.1C, as applicable for the Project sufficient to make payments to Contractor in
accordance with the terms of this Agreement.

A. Owner Confirmation. Owner shall deliver to Contractor a statement in the form
of Attachment BB (“Owner Confirmation”) and documentation as described below in
Sections 4.1B and 4.1C, confirming that Owner has sufficient funds, in an amount
at least equal to the committed fund levels as required by Sections 4.1B and
4.1C, as applicable, through itself and financing to continue to fulfill its
payment obligations under this Agreement and confirming that no event has come
to the attention of Owner which would materially and adversely affect the
continued availability of such funding. Such Owner Confirmation shall be signed
by an appropriate senior officer of Owner.

B. Sufficiency of Committed Funds for Subproject 6(a). On the first Day of the
sixth (6th) month following the issuance of NTP for Subproject 6(a), Owner shall
furnish to Contractor reasonable documentation that demonstrates that Owner
continues to have (i) funds through itself and (ii) financing from one or more
Lenders that, when combined, are sufficient funds to fulfill Owner’s payment
obligations under this Agreement with respect to the remainder of Subproject
6(a). For purposes of this Section 4.1B, “sufficient funds” shall mean that
Owner has at month 6 following issuance of NTP for Subproject 6(a) a combination
of (i) and (ii) above equal to the lesser of: (y) Four Hundred Million U.S.
Dollars (U.S.$400,000,000) or (z) the amount equal to the sum of the remaining
payments owed to Contractor at month 6 calculated as the Contract Price less all
payments Contractor received as of month 6 with respect to Subproject 6(a).

 

- 45 -



--------------------------------------------------------------------------------

C. Sufficiency of Committed Funds for Subproject 6(b). On the first Day of the
ninth (9th) month following the issuance of NTP for Subproject 6(b), Owner shall
furnish to Contractor reasonable documentation which demonstrates that Owner
(i) has funds through itself and (ii) has obtained financing from one or more
Lenders that, when combined, are sufficient funds to fulfill Owner’s payment
obligations under this Agreement with respect to the remainder of Subproject
6(b). For purposes of this Section 4.1C, “sufficient funds” shall mean that
Owner has at month 9 following issuance of NTP for Subproject 6(b) a combination
of (i) and (ii) above equal to the lesser of (a) One Hundred Sixty Million U.S.
Dollars (U.S.$160,000,000) or (b) the amount equal to the sum of remaining
payments owed to Contractor at month 9 calculated as the Contract Price
Applicable to Subproject 6(b) less all payments Contractor received as of month
9 with respect to Subproject 6(b).

The committed fund levels under this Sections 4.1B and 4.1C, as applicable, are
in addition to and exclusive of (a) undisputed amounts owed to Contractor from
Owner through the date of the applicable Owner Confirmation, (b) any disputed
amounts placed in escrow under Section 18.4, and (c) any funds committed to
fulfill Owner’s payment obligations to Contractor under the Stage 1 EPC
Agreement, the Stage 2 EPC Agreement, and the Stage 3 EPC Agreement.

4.2 Owner Permits. Owner shall be responsible for obtaining the Owner Permits.
Owner shall maintain and, to the extent applicable, renew such Owner Permits. To
the extent Owner has already obtained any of the Owner Permits as of the
Effective Date of this Agreement, Owner shall provide copies of such Owner
Permits to Contractor on or before the Effective Date. To the extent Owner has
not obtained any Owner Permits prior to the Effective Date, Owner shall obtain
such Owner Permits in accordance with the schedule contained in Attachment Q and
Owner shall provide Contractor with complete copies of such Owner Permits within
five (5) Business Days after obtaining them. The terms of all such Permits shall
be compatible with Contractor’s performance of the Work, and Owner shall
promptly notify Contractor of any changes to the terms of any such Owner Permit
that impacts Contractor’s performance of the Work under this Agreement. Owner
shall provide information, assistance and documentation to Contractor as
reasonably requested in connection with the Contractor Permits.

4.3 Access to the Site, Laydown Areas and Off-Site Rights of Way and Easements.

A. Subject to the terms of this Agreement, including Section 3.24, Owner shall,
at NTP, provide Contractor with access to and care and custody of that portion
of the Stage 4 Site applicable to the Subproject for which NTP has been issued.
Such access shall be sufficient to permit Contractor to progress with
construction on a continuous basis without material interruption or interference
by others. To the extent that (i) any of Owner’s other contractors or
subcontractors working at the Stage 4 Site prior to Substantial Completion of a
Subproject, (ii) any Landowner accessing the Stage 4 Site prior to Substantial
Completion of a Subproject (except as described in Attachment Z), or (iii) the
lack of such sufficient access or a Change in Law, in any such case materially
interrupts or interferes with Contractor’s performance of the Work applicable to
such Subproject and such interruption or interference adversely affects
Contractor’s ability to perform the Work applicable to such Subproject in
accordance with the Project Schedule or Contractor’s cost of performance of the
Work for a Subproject, Contractor shall be entitled to a Change Order; provided
that, subject to Section 3.25, Contractor complies with the requirements in

 

- 46 -



--------------------------------------------------------------------------------

Sections 6.2, 6.5 and 6.9. In addition, Owner shall provide Contractor with
reasonable access to the Existing Facility Site, the Stage 1 Site and the Stage
2 Site necessary for the performance of the Work and in accordance with
Section 3.25. For the avoidance of doubt, Contractor shall not be entitled to a
Change Order pursuant to this Section 4.3 as a result of a Landowner or its
representatives accessing the Site in accordance with Attachment Z.

B. The Contract Price is based on Owner providing Contractor with access to the
Off-Site Rights of Way and Easements, the Laydown Areas and Heavy Haul Road as
described in Attachment Y. The Heavy Haul Road shall be sufficient to permit
Contractor to progress with construction without material interruption or
interference by others while adhering to the requirements in Attachment Z. To
the extent Contractor is not provided with sufficient access to such Laydown
Areas, Off-Site Rights of Ways and Easements and Heavy Haul Road to progress
with construction without material interruption or interference by others, and
such interruption or interference adversely affects Contractor’s cost of
performance of the Work or Contractor’s ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that (i) Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9, and (ii) at or prior to the Contract Date, Contractor
did not know (based on information set forth in Attachment Y or Attachment Z)
that its access was or would be restricted.

C. Owner shall, or shall cause its Affiliates to, maintain care, custody and
control at all times of the Existing Facility Site, the Existing Facility and,
upon transfer of risk of loss from Contractor to Owner under Section 8.2C, the
modifications and improvements to the Existing Facility. Owner shall, or shall
cause its Affiliates to, be responsible for the security, fencing, guarding and
lighting of the Existing Facility. The Parties’ responsibilities for the Stage 1
Site and the Stage 1 Liquefaction Facility are set forth in the Stage 1 EPC
Agreement, the Parties’ responsibilities for the Stage 2 Site and the Stage 2
Liquefaction Facility are set forth in the Stage 2 EPC Agreement and the
Parties’ responsibilities for the Stage 3 Site and the Stage 3 Liquefaction
Facility are set forth in the Stage 3 EPC Agreement.

4.4 Operation Personnel. Owner shall provide to Contractor a minimum of sixty
(60) qualified and competent operating and maintenance personnel sufficient to
commission and test the Project under the supervision of Contractor as set forth
in Attachment V. Until Substantial Completion of Subproject 6(a) and Subproject
6(b) (as applicable), such personnel shall be under the direction and control of
and supervised by Contractor. Such operating and maintenance personnel shall be
available for training as required pursuant to Section 3.5. To the extent not
set forth in Attachment V, Contractor shall prepare for Owner’s review a Project
Commissioning Plan regarding the utilization of Owner’s operation and
maintenance personnel and Contractor’s personnel during commissioning and for
the conduct of Performance Tests. Such Project Commissioning Plan shall be
mutually agreed-upon by the Parties, each acting reasonably, no later than
forty-five (45) Days after Owner’s receipt of Contractor’s proposed Project
Commissioning Plan. Without in any way limiting Contractor’s obligation to
provide forces and labor during commissioning and Performance Testing,
Contractor agrees that if any activity during commissioning and Performance
Testing requires direct supervision by Contractor, such supervision shall be
performed by Contractor or a Subcontractor or Sub-subcontractor. Owner shall
remain responsible for all costs associated with Owner’s operation and
maintenance personnel, including salaries, travel and expenses.

 

- 47 -



--------------------------------------------------------------------------------

4.5 Sales and Use Tax Matters.

A. Owner shall participate in the Louisiana Enterprise Zone Program or Louisiana
Quality Jobs Program, which shall allow Owner to receive a rebate directly from
the State of Louisiana Department of Revenue of the rebatable portion of
Louisiana state, parish and local-option sales and use tax (“Rebatable Louisiana
Sales and Use Tax”) incurred and paid by Contractor and its Subcontractors or
Sub-subcontractors in connection with performance of the Work. Contractor shall
provide to Owner, for itself and its Subcontractors and Sub-subcontractors, all
documentation as may be reasonably requested by Owner or Owner’s tax consultant
and available to Contractor and its Subcontractors and Sub-subcontractors in
order to allow Owner to secure such rebate. Such documentation shall include
submitted and signed Forms R-1029 (Louisiana Department of Revenue Sales Tax
Return) and invoice documentation supporting all Louisiana Sales and Use Taxes
paid by Contractor and its Subcontractors and Sub-subcontractors for the
purchase of Equipment, including purchases of Equipment made under lump sum
contract agreements. Such Forms R-1029 (Louisiana Department of Revenue Sales
Tax Return) shall be provided to Owner within thirty (30) Days after submission,
by the Contractor or its Subcontractor or Sub-subcontractors, of the Form R-1029
(Louisiana Department of Revenue Sales Tax Return) to the Governmental
Instrumentality. Such invoice documentation shall be provided to Owner within
ninety (90) Days after receipt of such invoice documentation by Contractor or
its Subcontractors or Sub-subcontractors. The invoice documentation shall
clearly identify (i) the item of Equipment purchased, (ii) the amounts of
itemized Louisiana Sales and Use Tax paid, and (iii) all information (including
Owner’s name, the taxpayer’s name, the Project name and the Project address) to
properly establish that the Equipment was used in connection with or
incorporated into the Liquefaction Facility. If the Equipment was taken from
Contractor’s, Subcontractor’s or Sub-subcontractor’s inventory, subject to
Section 4.5C, Contractor shall provide Owner with an invoice, journal vouchers
or other similar documentation as may be required to evidence that the
applicable Louisiana Sales and Use Tax was paid by Contractor, Subcontractor or
Sub-subcontractor on such inventory. Owner’s tax consultant (as notified by
Owner to Contractor) shall assist Owner to secure all available rebates of
Rebatable Louisiana Sales and Use Taxes and is authorized to request and receive
information directly from Contractor and its Subcontractors and
Sub-subcontractors on behalf of Owner. No information shall be provided to
Owner’s tax consultant until such tax consultant has signed a confidentiality
agreement with Contractor and any applicable Subcontractor and Sub-subcontractor
with terms customary in the audit industry for audits of this kind.

B. Contractor and Owner shall reasonably cooperate with each other to minimize
any and all Taxes relating to the Project. If Contractor or any Subcontractor or
Sub-subcontractor incurs any sales and use taxes on any items of Equipment for
which Owner has previously provided Contractor with an applicable sales and use
tax exemption certificate, Contractor shall be responsible for the payment of
such sales and use taxes without any reimbursement from Owner; provided,
however, the foregoing provision shall not affect Contractor’s right to a Change
Order in accordance with Section 7.1.

 

- 48 -



--------------------------------------------------------------------------------

C. Pursuant to Section 3.14 and Section 7.1, Owner shall have the right to have
its tax consultant audit the Books and Records of Contractor and its
Sub-contractors or Sub-subcontractors to confirm that all Louisiana Sales and
Use Taxes paid by Contractor and its Subcontractors and Sub-subcontractors in
connection with the Work are properly owed under Applicable Law; provided,
however, if the determination of the proper amount of such Louisiana Sales and
Use Tax assessed on any one or more items of Equipment is dependent upon knowing
the actual cost incurred by Contractor or its Sub-contractors or
Sub-subcontractors for such item of Equipment and the compensation of such item
of Equipment is included in the Contract Price or in any lump sum Change Order,
that portion of the audit devoted to reviewing the actual cost incurred by
Contractor or its Sub-contractors or Sub-subcontractors for such item of
Equipment shall be performed by Owner’s tax consultant, which shall be retained
by Owner at Owner’s sole expense. The Parties agree that (unless the amount of
Louisiana Sales and Use Tax properly payable for an item of Equipment is subject
to audit, litigation, arbitration, subpoena or summons issued by a Governmental
Instrumentality ) such tax consultant shall not disclose to Owner the actual
cost incurred by Contractor or its Sub-contractors or Sub-subcontractors for any
item of Equipment included in the Contract Price, but the Parties agree that
such tax consultant may report to Owner the proper Louisiana Sales and Use Taxes
properly payable under Applicable Law. No access to Books and Records shall be
granted to Owner’s tax consultant until such tax consultant has signed a
confidentiality agreement with Contractor and any applicable Subcontractor or
Sub-subcontractor with terms customary in the audit industry for audits of this
kind.

4.6 Metes and Bounds Description and Survey. Prior to NTP (or prior to any LNTP
Work where applicable), Owner shall provide to Contractor (i) a metes and bounds
description of the Site as set forth in Attachment Y, but only for those
portions of the Site that the Parties have specified in Attachment Y that a
metes and bounds description will be provided and (ii) a survey of the Site
showing the boundaries of the Site and one survey control point. Contractor
shall be entitled to rely upon the accuracy of this information. To the extent
any existing structures or utilities are shown in the survey, Contractor shall
independently verify the locations of such existing structures and utilities.

4.7 Hazardous Materials. Owner shall, or shall cause its Affiliates to, remove,
transport and, as appropriate, dispose of any Hazardous Materials discovered or
released at the Site, including any Hazardous Materials brought on the Site or
generated by Third Parties, but excluding any Hazardous Materials brought on to
the Site or generated by Contractor or any of its Subcontractors or
Sub-subcontractors. In addition, as between Owner and Contractor, Owner shall be
responsible for any Hazardous Materials discovered or released within the
Off-Site Rights of Way and Easements, including any Hazardous Materials brought
on the Off-Site Rights of Way and Easements or generated by Third Parties but
excluding any Hazardous Materials brought on the Off-Site Rights of Way and
Easements by Contractor or any of its Subcontractors or Sub-subcontractors.
Owner shall defend, indemnify and hold harmless Contractor Group and its
Subcontractors and Sub-subcontractors from and against all damages, losses,
costs and expenses (including all reasonable attorneys’ fees and litigation or
arbitration expenses) incurred by Contractor Group or its Subcontractors and
Sub-subcontractors to the extent arising from any contamination or pollution
resulting from any Hazardous Materials for which Owner is responsible under this
Section 4.7.

 

- 49 -



--------------------------------------------------------------------------------

4.8 Owner-Provided Items.

A. Owner shall be responsible for those items of information so identified in
Attachment A, including information defined as “Rely Upon” in the Design Basis
included in Attachment A, and for providing to Contractor the information
specified in Attachment U. Contractor shall not be required to examine or be
deemed to have examined any such information and Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.
If Owner makes a change to any such information, or if Contractor discovers an
error in such information or non-compliance of such information with Applicable
Law or Applicable Codes and Standards, Contractor shall be entitled to a Change
Order; provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9. All other information in the Design Basis shall be
the responsibility of Contractor.

B. Owner shall provide those items in Attachment A which are expressly listed as
being the obligation of Owner and the items listed in Attachment U (within the
times listed in Attachment U). The items already provided by Owner are listed in
Attachment U.

C. Owner shall supply Feed Gas for use during commissioning, Start Up and
Performance Tests and as necessary to demonstrate achievement of RFSU and
Substantial Completion of Subproject 6(a) (“Commissioning Feed Gas”) in
accordance with the notice procedures specified in Section 11.1.

D. Owner shall provide storage, through Tanks, tankers or otherwise, for
Commissioning LNG in accordance with the notice procedures specified in
Section 11.1.

4.9 Owner Representative. Owner designates *** as the Owner Representative.
Notification of a change in Owner Representative shall be provided in advance,
in writing, to Contractor.

4.10 Owner’s Option.

A. Owner may desire Contractor to perform under this Agreement the engineering,
procurement, construction, pre-commissioning, commissioning, testing and startup
of the LNG Berth 3, as set forth in Section Table A-2 of Schedule A-2.
Contractor estimates that contract price for the performance of the engineering,
procurement, construction, pre-commissioning, commissioning, testing and startup
of the LNG Berth 3 is Four Hundred Ninety Million U.S. Dollars
(U.S.$490,000,000). Within sixty (60) Days after the Contract Date, Contractor
shall submit to Owner for its review a proposed contract price and schedule for
the performance of the Work for the LNG Berth 3, including documentation
reasonably requested by Owner to evaluate such proposed contract price and
schedule. If and when the Parties agree upon the price and schedule for the
performance of the Work for the LNG Berth 3, the Parties shall enter into a
Change Order for the LNG Berth 3, recording in such Change Order the Contract
Price Applicable to

 

- 50 -



--------------------------------------------------------------------------------

Subproject 6(b), the Guaranteed Substantial Completion Date for Subproject 6(b),
Schedule Bonus Date for SP6(b), Schedule Bonus for SP6(b), Subproject 6(b) Delay
Liquidated Damages, any provisional sums applicable to Subproject 6(b), and the
Payment Schedule for Subproject 6(b) (such Change Order hereinafter “LNG Berth 3
Change Order”). The validity of the Contract Price Applicable to Subproject 6(b)
shall be three hundred sixty-five (365) Days from the signing of the LNG Berth 3
Change Order (“LNG Berth 3 Option Date”). Such LNG Berth 3 Change Order, if and
when executed by the Parties, represents Owner’s option for Contractor to
perform the Work for the LNG Berth 3 (the “LNG Berth 3 Option”). Notwithstanding
anything to the contrary in this Agreement, Contractor shall not be required to
perform any portion of the Subproject 6(b) unless and until Owner issues an LNTP
or NTP for Subproject 6(b) in accordance with this Agreement, nor shall Owner
have any obligations with respect to Subproject 6(b) unless and until Owner
issues an LNTP or NTP for Subproject 6(b) in accordance with this Agreement.

B. If Owner desires to elect the LNG Berth 3 Option, Owner may do so by issuing
an NTP for Subproject 6(b) by the LNG Berth 3 Option Date.

C. If Owner does not issue an NTP for Subproject 6(b) by the LNG Berth 3 Option
Date, and Owner desires to proceed with the LNG Berth 3 Option, the Parties
shall negotiate a Change Order for Subproject 6(b) pursuant to Section 4.10D to
adjust the Contract Price Applicable to Subproject 6(b) and the Project Schedule
for Subproject 6(b).

D. In the event Owner does not issue an NTP for Subproject 6(b) by the LNG Berth
3 Option Date, then Contractor shall, at the end of every three Month period
thereafter, notify Owner in writing of any impacts such delay has on
Contractor’s costs of performance of the Work for Subproject 6(b) in the event
such option is subsequently exercised by Owner, including Subcontractor prices,
Contractor’s ability to perform the Work in accordance with the Agreement, the
Project Schedule, and other Changed Criteria. For the avoidance of doubt,
Contractor shall be entitled to a Change Order to the extent Owner’s exercise of
the LNG Berth 3 Option after the LNG Berth 3 Option Date adversely affects
Contractor’s ability to perform the Work in accordance with Project Schedule for
Subproject 6(b). If Owner elects to exercise the LNG Berth 3 Option after the
LNG Berth 3 Option Date, the Parties shall negotiate a Change Order for
Subproject 6(b) pursuant to Section 5.2C.2.

ARTICLE 5

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

5.1 Limited Notice to Proceed.

A. Commencement of LNTP Work. Upon Contractor’s receipt from Owner of LNTP
No. 1, LNTP No. 2, LNTP No. 3, or any other the limited notice to proceed
executed pursuant to Section 5.1A.4 (individually or collectively “Limited
Notice to Proceed” or “LNTP”), Contractor shall promptly commence with the
performance of the portion of the Work specified in such LNTP. The LNTP shall be
issued in the applicable form attached hereto as Attachment H, Schedule H-1,
Schedule H-4, Schedule H-5 or Schedule H-6 as further described below.
Contractor shall not, and shall not be obligated to, commence performance of
such Work until receipt from Owner of such LNTP.

 

- 51 -



--------------------------------------------------------------------------------

1. Limited Notice to Proceed No. 1. Owner shall issue LNTP No. 1 in the form
attached hereto as Schedule H-4 (“LNTP No. 1”), authorizing and requiring
Contractor commence performance of the Work as described in Schedule H-4. All
Work performed under LNTP No. 1 shall be performed in accordance with the terms
and conditions of this Agreement, and all payment for Work under LNTP No. 1
shall be credited against the Contract Price and the first payments to become
due hereunder if NTP for Subproject 6(a) is issued. The portion of the Contract
Price payable for Work under LNTP No. 1 shall be made in accordance with the
Payment Schedule set forth in Attachment H-4 (as may be amended by Change Order)
and the applicable provisions of Article 7. For the avoidance of doubt, in the
event LNTP No. 1 is not issued by Owner pursuant to this Agreement, the Work
included in Schedule H-4 remains part of the Work required to be performed by
Contractor after issuance of NTP for Subproject 6(a) pursuant to this Agreement.

2. Limited Notice to Proceed No. 2. Owner may issue LNTP No. 2, which if issued
shall be in the form attached hereto as Schedule H-5 (“LNTP No. 2”), authorizing
and requiring Contractor to commence performance of the Work as described in
Schedule H-5. All Work performed under LNTP No. 2 shall be performed in
accordance with the terms and conditions of this Agreement, and all payments for
Work under LNTP No. 2 shall be credited against the Contract Price and the first
payments to become due hereunder if NTP for Subproject 6(a) is issued. The
portion of the Contract Price payable for Work under LNTP No. 2 shall be made in
accordance with the Payment Schedule set forth in Schedule H-5 (as may be
amended by Change Order) and the applicable provisions of Article 7. For the
avoidance of doubt, in the event LNTP No. 2 is not issued by Owner pursuant to
this Agreement, the Work included in Schedule H-5 remains part of the Work
required to be performed by Contractor after issuance of NTP for Subproject 6(a)
pursuant to this Agreement.

3. Limited Notice to Proceed No. 3. Owner may issue LNTP No. 3, which if issued
shall be in the form attached hereto as Schedule H-6 (“LNTP No. 3”), authorizing
and requiring Contractor to commence performance of the Work as described in
Schedule H-6. All Work performed under LNTP No. 3 shall be performed in
accordance with the terms and conditions of this Agreement, and all payments for
Work under LNTP No. 3 shall be credited against the Contract Price and the first
payments to become due hereunder if NTP for Subproject 6(a) is issued. The
portion of the Contract Price payable for Work under LNTP No. 3 shall be made in
accordance with the Payment Schedule set forth in Schedule H-6 (as may be
amended by Change Order) and the applicable provisions of Article 7. For the
avoidance of doubt, in the event LNTP No. 3 is not issued by Owner pursuant to
this Agreement, the Work included in Schedule H-6 remains part of the Work
required to be performed by Contractor after issuance of NTP for Subproject 6(a)
pursuant to this Agreement.

 

- 52 -



--------------------------------------------------------------------------------

4. Other Limited Notices to Proceed. At any time prior to the date of issuance
of NTP for Subproject 6(a) or NTP for Subproject 6(b), if Owner elects the LNG
Berth 3 Option pursuant to Section 4.10A, Owner may issue other LNTPs (including
a LNTP for Subproject 6(b)) which, if issued, shall authorize and require
Contractor to commence performance of a specified portion of the Work; provided
that the Parties have executed a Change Order for such other LNTP Work. Each
other LNTP, if any, shall specify the Work to be performed under the LNTP and
the cost of such specified Work, and Contractor shall be paid for such specified
Work pursuant to the terms and conditions of such other LNTP and this Agreement,
with all such payments credited against the Contract Price if NTP is issued.
Such LNTP shall be issued in the form attached hereto as Schedule H-1. The
portion of the Contract Price payable for the LNTP Work shall be made in
accordance with the Payment Schedule set forth in Attachment C (as may be
amended by the applicable LNTP or by Change Order) and the applicable provisions
of Article 7.

B. Conditions of Issuance of LNTP. Owner shall not issue any LNTP (including
LNTP No. 1, LNTP No. 2 and LNTP No. 3) until the following conditions have been
met (or waived in writing by Contractor):

1. Owner has furnished to Contractor documentation which demonstrates that Owner
has sufficient funds to fulfill its payment obligations, including all
cancellation costs associated with LNTP Work, in connection with Contractor’s
performance of the LNTP Work, or that Owner has obtained financing from one or
more Lenders to fulfill its payment obligations in connection with such LNTP
Work;

2. Owner has obtained all Owner Permits that are necessary for performance of
the LNTP Work, or if Owner has not obtained all such Owner Permits at the
commencement of such LNTP Work, by issuance of the LNTP, Owner commits to obtain
any such remaining Owner Permits in such time so as to not delay the performance
of such LNTP Work;

3. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the performance of the LNTP Work.

4. Owner has made payment to Contractor of all undisputed amounts owed as of the
date of the LNTP that were earned in connection with Contractor’s performance of
Request for Services No. 1 issued under the 2018 Technical Services Agreement,
and Contractor’s performance of such Requests for Service has not been cancelled
or suspended by Owner;

5. If Owner fails to issue LNTP No. 1 on or before November 15, 2018, the
Parties have agreed to the adjustments to the Contract Price and Project
Schedule as provided in Section 5.2C below as a condition of Owner issuance LNTP
No. 1 after November 15, 2018;

 

- 53 -



--------------------------------------------------------------------------------

6. If Owner fails to issue LNTP No. 2 on or before February 15, 2019 and Owner
has not issued NTP for Subproject 6(a) on or before February 15, 2019, the
Parties have agreed to the adjustments to the Contract Price and Project
Schedule as provided in Section 5.2C below as a condition of Owner issuing LNTP
No. 2 after February 15, 2019; and

7. If Owner fails to issue LNTP No. 3 on or before May 15, 2019 and Owner has
not issued NTP for Subproject 6(a) on or before May 15, 2019, the Parties have
agreed to the adjustments to the Contract Price and Project Schedule as provided
in Section 5.2C below as a condition of Owner issuing LNTP No. 3 after May 15,
2019.

5.2 Notices to Proceed.

A. Notice to Proceed for Subproject 6(a). Contractor shall not, and shall not be
obligated to, commence performance of the Work for Subproject 6(a) (other than
the LNTP Work) until Owner issues the full notice to proceed (“Notice to Proceed
for Subproject 6(a)” or “NTP for Subproject 6(a)”) authorizing the same pursuant
to the terms and conditions of this Agreement. Upon Contractor’s receipt from
Owner of the NTP for Subproject 6(a), Contractor shall promptly commence with
the performance of the Work. The NTP for Subproject 6(a) shall be issued in the
form attached hereto as Attachment H, Schedule H-2. Contractor shall timely file
in the required superior court and post at the Site a notice of commencement as
required under La. Rev. Stat. §9:4801, et. seq. and shall provide copies of such
notice of commencement to Subcontractors and Sub-subcontractors as required
under La. Rev. Stat. §9:4801, et. seq.

1. Conditions of Issuance of NTP for Subproject 6(a). Owner shall not issue NTP
for Subproject 6(a) until the following conditions have been met (or waived in
writing by Contractor):

a. Owner has furnished to Contractor reasonable documentation which demonstrates
that Owner (i) has funds through itself and (ii) has obtained financing from one
or more Lenders, which combined are sufficient to fulfill Owner’s payment
obligations under this Agreement with respect to Subproject 6(a), including
(a) satisfaction, or waiver by Lenders, of all applicable conditions precedent
to the occurrence of the closing date of the financing, which shall be prior to
or contemporaneous with the issuance of the Notice to Proceed for Subproject
6(a), and (b) evidence of the execution of the credit agreement with respect to
such financing by Owner and Lenders (including a copy of such executed credit
agreement).

 

- 54 -



--------------------------------------------------------------------------------

For purposes of this Section 5.2A.1.a, funds and financing “sufficient to
fulfill Owner’s payment obligations” shall mean that Owner has at NTP for
Subproject 6(a) Eight Hundred Million U.S. Dollars (U.S.$800,000,000) committed
to fulfill Owner’s payment obligations to Contractor under this Agreement with
respect to Subproject 6(a). This committed fund amount is in addition to and
exclusive of the (a) Mobilization Payment for Subproject 6(a), and (b) any funds
committed to fulfill Owner’s payment obligations to Contractor under the Stage 1
EPC Agreement, the Stage 2 EPC Agreement and the Stage 3 EPC Agreement;

b. Owner has obtained all Owner Permits (including the FERC Authorization for
Subproject 6(a)) which are shown in Attachment Q as required to be obtained
prior to the issuance of the NTP for Subproject 6(a);

c. Owner has issued Request for Services No. 1 issued under the 2018 Technical
Services Agreement and Contractor’s performance of such Requests for Services
has not been cancelled or suspended by Owner;

d. Owner has issued LNTP No. 1, and Contractor’s performance of such LNTP has
not been cancelled or suspended by Owner;

e. Owner has made payment to Contractor of all undisputed amounts owed, if due,
as of the date of the NTP for Subproject 6(a) that were earned in connection
with Contractor’s performance of the LNTP Work;

f. The Mobilization Payment for Subproject 6(a) has been received by Contractor
in cleared funds;

g. Owner shall be in compliance with its other obligations set forth in Article
4 as necessary for the commencement of the Work;

h. Owner has executed the ConocoPhillips License Agreement;

i. Owner has delivered to Contractor a release from Sabine Pass LNG, L.P.
releasing Contractor Group and its Subcontractors and Sub-subcontractors:
(a) from and against all damages, losses, costs and expenses (including all
reasonable attorneys’ fees, and litigation or arbitration expenses) resulting
from or related to damage to or destruction of the Existing Facility (excluding
the Work related thereto) but only to the extent such damages, losses, costs and
expenses exceed the lesser of (i) *** Million U.S. Dollars (U.S.$ ***) per
occurrence or (ii) the actual amounts of insurance

 

- 55 -



--------------------------------------------------------------------------------

proceeds paid per such occurrence under the policies of insurance required to be
provided by Contractor under this Agreement, however caused and even if caused
by Contractor Group or its Subcontractors or Sub-subcontractors; and
(b) Consequential Damages for which Contractor is released under Section 20.4
and arising out of or relating to such damage to or destruction of the Existing
Facility. Such release shall be binding on and extend to any Affiliate of Owner
that takes equity ownership in the Existing Facility; and

j. Owner has executed the Umbrella Agreement as set forth in Section 9.1; and

k. If Owner fails to do any of the following: (i) issue NTP for Subproject 6(a)
on or before November 15, 2018 and Owner has not issued LNTP No. 1 on or before
November 15, 2018, (ii) issue NTP for Subproject 6(a) on or before February 15,
2019 and Owner has not issued LNTP No. 2 on or before February 15, 2019, (iii)
issue NTP for Subproject 6(a) on or before by May 15, 2019 and Owner has not
issued LNTP No. 3 on or before May 15, 2019, or (iv) issue NTP for Subproject
6(a) on or before July 1, 2019 despite Owner having issued LNTP No. 1 on or
before November 15, 2018, LNTP No. 2 on or before February 15, 2019 and LNTP
No. 3 on or before May 15, 2019, the Parties have agreed to the adjustments to
the Contract Price and Project Schedule as provided in Section 5.2C.

B. NTP for Subproject 6(b). Contractor shall not, and shall not be obligated to,
commence performance of the Work for Subproject 6(b) (other than the LNTP Work
for Subproject 6(b), if any) until Owner issues the full notice to proceed for
Subproject 6(b) (“Notice to Proceed for Subproject 6(b)” or “NTP for Subproject
6(b)”) authorizing the same pursuant to the terms and conditions of this
Agreement. Upon Contractor’s receipt from Owner of the NTP for Subproject 6(b),
Contractor shall promptly commence with the performance of the Work for
Subproject 6(b). The NTP for Subproject 6(b) shall be issued in the form
attached hereto as Attachment H, Schedule H-3.

1. Conditions of Issuance of NTP for Subproject 6(b). Owner shall not issue the
NTP for Subproject 6(b) until the following conditions have been met (or waived
in writing by Contractor):

a. The Parties have executed the LNG Berth 3 Change Order pursuant to
Section 4.10A;

b. Owner has issued NTP for Subproject 6(a);

c. Owner has obtained all Owner Permits (including the FERC Authorization for
Subproject 6(b)) which are shown in Attachment Q as required to be obtained
prior to the issuance of the NTP for Subproject 6(b);

 

- 56 -



--------------------------------------------------------------------------------

d. Owner has furnished to Contractor reasonable documentation which demonstrates
that Owner (i) has funds through itself and (ii) has obtained financing from one
or more Lenders, which combined are sufficient to fulfill Owner’s payment
obligations under this Agreement with respect to Subproject 6(b), including
(a) satisfaction, or waiver by Lenders, of all applicable conditions precedent
to the occurrence of the closing date of the financing, which shall be prior to
or contemporaneous with the issuance of the Notice to Proceed for Subproject
6(b), and (b) evidence of the execution of the credit agreement with respect to
such financing by Owner and Lenders (including a copy of such executed credit
agreement).

For purposes of this Section 5.2B.1.d, funds and financing “sufficient to
fulfill Owner’s payment obligations” shall mean that Owner has at NTP for
Subproject 6(b) Two Hundred Million U.S. Dollars (U.S.$200,000,000) committed to
fulfill Owner’s payment obligations to Contractor under this Agreement with
respect to Subproject 6(b). This committed fund amount is in addition to and
exclusive of the (a) Mobilization Payment for Subproject 6(b), and (b) any funds
committed to fulfill Owner’s payment obligations to Contractor under the Stage 1
EPC Agreement, the Stage 2 EPC Agreement and Stage 3 EPC Agreement;

e. The Mobilization Payment for Subproject 6(b) has been received by Contractor
in cleared funds;

f. Owner shall remain and be in compliance with its other obligations set forth
in Article 4 as necessary for the commencement of the Work; and

g. If Owner issues NTP for Subproject 6(b) after the LNG Berth 3 Option Date,
the Parties have agreed to the adjustment to the Contract Price Applicable to
Subproject 6(b) as provided in Section 5.2C below and the Parties have executed
a Change Order for Subproject 6(b) to adjust the Contract Price Applicable to
Subproject 6(b) and the Project Schedule for Subproject 6(b).

C. Delayed LNTP No. 1 or NTP.

1. Subproject 6(a). In the event Owner fails to either (i) issue LNTP No. 1 in
accordance with Section 5.1 on or before November 15, 2018, (ii) issue NTP for
Subproject 6(a) in accordance with Section 5.2 on or before February 15, 2019
and Owner has not issued LNTP No. 2 in accordance with Section 5.1 on or

 

- 57 -



--------------------------------------------------------------------------------

before February 15, 2019, (iii) issue NTP for Subproject 6(a) in accordance with
Section 5.2 on or before May 15, 2019 and Owner has not issued LNTP No. 3 in
accordance with Section 5.1 on or before May 15, 2019, or (iv) issue NTP for
Subproject 6(a) in accordance with Section 5.2 on or before July 5, 2019 despite
Owner having issued LNTP No. 3. in accordance with Section 5.1 on or before
May 15, 2019, then Contractor shall be entitled to an adjustment to the Contract
Price and the Project Schedule if and to the extent caused by such delayed
issuance of LNTP No. 1, LNTP No. 2, LNTP No. 3, or NTP for Subproject 6(a), as
applicable. Such adjustment shall include cost and schedule impacts caused by,
for example, closing of vendor shops, unavailability of materials, labor
unavailability, impacts on ability to attract and/or retain qualified labor, as
well as escalation and loss of synergies with Contractor’s work under the Stage
3 EPC Agreement. For the avoidance of doubt, any adjustment to the Contract
Price or Project Schedule shall not be based on Contractor’s errors or
omissions, a change in technology, or a change in material or Equipment
quantities (except where the unavailability of materials, vendors or labor
caused by such delayed issuance of LNTP No. 1 or NTP for Subproject 6(a) results
in necessary changes to Equipment specifications). Contractor shall use
commercially reasonable efforts and GECP to mitigate the increase to the
Contract Price and the Project Schedule. Such agreed-upon adjustment will be set
forth in a Change Order.

2. Subproject 6(b). In the event Owner fails to issue NTP for Subproject 6(b) on
or before the LNG Berth 3 Option Date, then Contractor shall be entitled to an
adjustment to the Contract Price Applicable to Subproject 6(b) and the Project
Schedule for Subproject 6(b) if and to the extent caused by such delayed
issuance of NTP for Subproject 6(b). Such adjustment shall include cost impacts
caused by, for example, closing of vendor shops, unavailability of materials,
labor unavailability, impacts on ability to attract and/or retain qualified
labor, as well as escalation and loss of synergies with Contractor’s performance
of Work for Subproject 6(a). For the avoidance of doubt, any adjustment to the
Contract Price Applicable to Subproject 6(b) or the Project Schedule for
Subproject 6(b) shall not be based on Contractor’s errors or omissions, a change
in technology, or a change in material or Equipment quantities (except where the
unavailability of materials, vendors or labor caused by such delayed issuance of
NTP for Subproject 6(b) results in necessary changes to Equipment
specifications). Contractor shall use commercially reasonable efforts and GECP
to mitigate (i) the increase to the Contract Price Applicable to Subproject 6(b)
and (ii) any adverse impact to the Project Schedule for Subproject 6(b). Such
agreed-upon adjustment will be set forth in a Change Order.

3. Contractor shall, at the end of every three Month period thereafter until the
applicable NTP (if any) is issued by Owner, notify Owner in writing of any
impacts such delay has on Contractor’s costs of performance of the Work,
including Subcontractor prices, and Contractor’s ability to perform the Work in
accordance with the Agreement, including the Project Schedule and other Changed
Criteria. Contractor shall not be entitled to the relief in this Section 5.2C to
the extent the reason for Owner failing to issue the applicable NTP is because
Contractor failed to provide the Letter of Credit in accordance with
Section 9.2A.

 

- 58 -



--------------------------------------------------------------------------------

5.3 Project Schedule. Contractor shall perform the Work in accordance with the
Project Schedule.

A. Target Substantial Completion Dates. Listed in Attachment E is the Target
Substantial Completion Date for Subproject 6(a). If Owner elects the LNG Berth 3
Option pursuant to Section 4.10A, the Target Substantial Completion Date for
Subproject 6(b) will be specified in the LNG Berth 3 Change Order. The Target
Substantial Completion Dates shall only be adjusted by Change Order as provided
under this Agreement.

B. Guaranteed Substantial Completion Dates. Contractor shall achieve Substantial
Completion of Subproject 6(a) no later than the date specified in Attachment E
(“Guaranteed Substantial Completion Date for Subproject 6(a)”) and Substantial
Completion of Subproject 6(b) no later than the date specified in the LNG Berth
3 Change Order (“Guaranteed Substantial Completion Date for Subproject 6(b)”)
(each a “Guaranteed Substantial Completion Date” and collectively, the
“Guaranteed Substantial Completion Dates”). The Guaranteed Substantial
Completion Dates shall only be adjusted by Change Order as provided under this
Agreement.

C. Final Completion. Contractor shall achieve Final Completion no later than (i)
*** (***) Days after achieving Substantial Completion of the later of Subproject
6(a) and Subproject 6(b), or as soon as reasonably practicable thereafter if the
Parties mutually agree (both acting reasonably).

5.4 CPM Schedule Submissions. Within fifteen (15) Days after NTP for Subproject
6(a) is issued in accordance with Section 5.2A, Contractor shall prepare and
submit to Owner for its review a critical path method schedule (“CPM Schedule”)
for the Work identifying a critical path for Subproject 6(a) (which CPM Schedule
shall be amended to include Subproject 6(b) if Owner exercises the LNG Berth 3
Option pursuant to Section 4.10A herein), which shall be detailed at a Level II
for all activities for the Project (including engineering, procurement,
construction, pre-commissioning, commissioning, testing and startup). In
addition, no later than one hundred and twenty (120) Days after NTP for
Subproject 6(a) is issued in accordance with Section 5.2A, Contractor shall
submit to Owner for its review a revised CPM Schedule, which shall be detailed
at a Level III for all activities for the Project (including engineering,
procurement, construction, pre-commissioning, commissioning, testing and
startup), which revised CPM Schedule shall be amended to include Subproject 6(b)
if Owner exercises the LNG Berth 3 Option pursuant to Section 4.10A herein. The
initial CPM Schedule shall govern Contractor’s Work until the revised CPM
Schedule is prepared and reviewed by Owner. Each of the initial and revised CPM
Schedules shall be referred to as the “CPM Schedule,” and each shall comply with
the requirements of this Section 5.4 and shall be provided to Owner in its
native electronic format. The CPM Schedules shall be prepared by Contractor
using Primavera Project Planner version 15.1 or a more recent version of such
software. Without limitation of the foregoing, the CPM Schedules shall include
the information and meet the requirements set forth in Section 8.4 of Attachment
A.

 

- 59 -



--------------------------------------------------------------------------------

5.5 Recovery and Recovery Schedule. If, at any time during the prosecution of
the Work, (i) should the Monthly Progress Report show that any activity on the
critical path is forty-five (45) or more Days behind schedule, or should
Contractor fail to provide a Monthly Progress Report in compliance with the
requirements of this Agreement and Owner reasonably determines that any activity
on the critical path is forty-five (45) or more Days behind schedule and
(ii) Contractor or any of its Subcontractors or Sub-subcontractors are in
Owner’s reasonable judgment responsible for such delay, Owner may, in addition
to any other remedies that it may have under this Agreement, require that
Contractor prepare a schedule to explain and display how it intends to regain
compliance with the CPM Schedule (“Recovery Schedule”). Within ten (10) Business
Days after the determination by Owner of the requirement for a Recovery
Schedule, Contractor shall prepare the Recovery Schedule and submit it to Owner
for its review. The Recovery Schedule shall (i) represent Contractor’s best
judgment as to how it shall regain compliance with the CPM Schedule, (ii) be
prepared in accordance with GECP, (iii) have a level of detail sufficient for
Contractor to direct, manage and perform the Work, and (iv) have a maximum
duration of sixty (60) Days unless recovery cannot be reasonably achieved in
such time, in which case the duration of the Recovery Schedule shall be for that
period of time reasonably necessary to regain compliance with the CPM Schedule.
Contractor shall address all comments received from Owner during Owner’s review
of the Recovery Schedule, and Contractor shall provide a written statement
describing why any of Owner’s comments or proposed changes to the Recovery
Schedule were not implemented by Contractor. Any of Owner’s comments or proposed
changes to the Recovery Schedule that Contractor implements should be reflected
in the revised Recovery Schedule. The revised Recovery Schedule shall then be
the schedule which Contractor shall use in planning, organizing, directing,
coordinating, performing, and executing the Work (including all activities of
Subcontractors and Sub-subcontractors) to regain compliance with the CPM
Schedule. The cost of preparing and executing the Recovery Schedule shall be at
Contractor’s sole cost and expense; provided, however, if the preparation of a
Recovery Schedule is combined with a request by Owner for a Change Order and the
cost of preparing the Change Order for such request (excluding any costs
associated with recovery) exceeds Thirty Thousand U.S. Dollars (U.S.$30,000),
then Contractor is entitled to reimbursement for such preparation costs in
accordance with Section 6.1A. Owner’s review and comments regarding the Recovery
Schedule shall not relieve Contractor of any obligations for performance of the
Work, change the Target Substantial Completion Date(s) or Guaranteed Substantial
Completion Date(s) or be construed to establish the reasonableness of the
Recovery Schedule.

A. If, at any time prior to the applicable Guaranteed Substantial Completion
Date, Contractor’s performance of the Work is delayed such that a Subproject is
projected to achieve Substantial Completion beyond the applicable Guaranteed
Substantial Completion Date (as may be adjusted by Change Order) to such an
extent that the Delay Liquidated Damages cap in Section 20.2A would apply, and
Contractor fails to provide a Recovery Schedule in accordance with this
Section 5.5 or Contractor provides a Recovery Schedule but Contractor fails to
materially comply with such Recovery Schedule, then Contractor shall be in
Default and Owner shall have the right, prior to the applicable Guaranteed
Substantial Completion Date, to terminate Contractor’s performance of the Work
in accordance with Section 16.1A. If Owner so terminates, Owner shall have all
of the rights under Section 16.1 (including recovering all amounts under
Section 16.1A), except that in the case of a termination by Owner pursuant to
this Section 5.5A solely for Contractor’s failure to provide a Recovery Schedule
and materially comply therewith, Contractor’s liability under Section 16.1
arising out of such termination shall be limited to the applicable cap or caps
in Section 20.2A and no Performance Liquidated Damages would be owed.

 

- 60 -



--------------------------------------------------------------------------------

5.6 Acceleration and Acceleration Schedule.

A. Even if the Work is otherwise in compliance with the CPM Schedule, Owner may,
at any time, direct Contractor in writing to advance one or more of the Target
Substantial Completion Dates and the Guaranteed Substantial Completion Dates;
provided, however, such directive shall be reasonable and Contractor shall have
agreed in writing that such acceleration is commercially and technically
feasible. In the event of such agreement, the directive shall be termed herein a
“Confirmed Acceleration Directive” and shall be set forth in a Change Order. In
no event shall Owner have the right to issue a unilateral acceleration directive
requiring Contractor to achieve Substantial Completion of a Subproject prior to
the original Guaranteed Substantial Completion Date for such Subproject
specified in this Agreement as of the Contract Date. In the event of a Confirmed
Acceleration Directive, Owner shall pay Contractor for the documented costs plus
fees attributable to such acceleration and appropriate incentives, if any, shall
be mutually agreed upon by the Parties with respect to such early proposed
completion and set forth in the Change Order. Such costs may include any shift
differential, premium, or overtime payments to workers or field supervisors and
other employees of Contractor dedicated to the Work on a full-time basis
actually incurred over and above Contractor’s normal rates, and overtime charges
for Construction Equipment. Any adjustment to the Contract Price or any other
Changed Criteria necessitated by such acceleration of the Work shall be
implemented by Change Order. Upon execution of the Change Order, Contractor
shall immediately commence and diligently perform the acceleration of the Work,
and shall prepare a schedule to explain and display how it intends to accelerate
the Work and how that acceleration will affect the critical path of the CPM
Schedule (the “Acceleration Schedule”). With respect to the Acceleration
Schedule, Contractor shall do the following:

1. No later than the tenth (10th) Business Day after execution of the Change
Order with respect to the Confirmed Acceleration Directive, Contractor shall
prepare the Acceleration Schedule and submit it to Owner for its review. The
Acceleration Schedule shall represent Contractor’s best judgment as to how it
shall satisfy the Confirmed Acceleration Directive. The Acceleration Schedule
shall be prepared using GECP and to a similar level of detail as the CPM
Schedule.

2. On the tenth (10th) Business Day after execution of the Change Order with
respect to the Confirmed Acceleration Directive (or such longer time as
specified in writing by Owner), Contractor shall participate in a conference
with Owner, and with any other Person (including Subcontractors and
Sub-subcontractors) whom Owner reasonably designates to participate, to review
and evaluate the Acceleration Schedule. Any revisions to the Acceleration
Schedule necessary as a result of this review shall be resubmitted for review by
Owner as soon as reasonably practicable or as mutually agreed by the Parties.
The revised Acceleration Schedule shall then be the schedule which Contractor
shall use in planning, organizing, directing, coordinating, performing, and
executing that portion of the Work that is affected by such acceleration, with
the CPM Schedule governing the performance of all other Work.

Owner’s review of the Acceleration Schedule shall not constitute an independent
evaluation or determination by Owner of the workability, feasibility, or
reasonableness of that schedule.

 

- 61 -



--------------------------------------------------------------------------------

ARTICLE 6

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

6.1 Change Orders Requested by Owner. Until Substantial Completion of the
applicable Subproject , Owner shall be entitled to a Change Order with respect
to such Subproject upon request in accordance with this Section 6.1.

A. If Owner submits to Contractor in writing a duly signed proposed Change
Order, Contractor must respond to Owner, to the extent practicable, within
thirty (30) Days with a written statement setting forth the effect, if any,
which such proposed Change Order would have on the Contract Price, the Project
Schedule, the Design Basis, the Payment Schedule, any of the Minimum Acceptance
Criteria, Performance Guarantee or Guarantee Conditions, and/or any other
obligation or potential liability of Contractor hereunder (collectively or
individually, the “Changed Criteria”). The written statement shall be in the
form of Schedule D-3, and shall include, to the extent practicable, all
information required by Section 6.5B. Owner shall respond to Contractor’s
written statement within fourteen (14) Business Days of receipt, responding to
Contractor’s statement as to the effects of the proposed Change Order on the
Changed Criteria. If it is not practicable for Contractor to provide all of the
information required under this Section 6.1A to be submitted with such written
statement within such thirty (30) Day period, Contractor shall provide Owner
with as much information as practicable as well as a written explanation of the
reason additional time is required. To the extent Contractor incurs costs
exceeding Thirty Thousand U.S. Dollars (U.S.$30,000) (which costs shall be
adequately documented and supported by Contractor) in responding to any one
proposed Change Order, Contractor shall be reimbursed for such excess costs in
responding to such Change Order within twenty-five (25) Days after Owner’s
receipt of Contractor’s invoice therefor; provided that Contractor first gives
Owner written notice of the estimate of the cost of such preparation before
preparing the response, such estimate is in excess of Thirty Thousand U.S.
Dollars (U.S.$30,000), Owner approves in writing the preparation of the
response, and such proposed Change Order is not implemented.

B. If the Parties agree on such Changed Criteria of the proposed Change Order
(or modify such proposed Change Order so that the Parties agree on such Changed
Criteria), the Parties shall execute such Change Order incorporating the Changed
Criteria, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties, as part of this Agreement.

 

- 62 -



--------------------------------------------------------------------------------

C. If the Parties cannot agree on such Changed Criteria of the proposed Change
Order within ten (10) Days of Contractor’s receipt of Owner’s response to
Contractor’s written statement, or if Owner desires that the proposed changed
Work set forth in the proposed Change Order commence immediately without the
requirement of a written statement by Contractor as required under Section 6.1A,
Owner may (subject to this Section 6.1C), by issuance of a unilateral Change
Order in the form attached hereto as Schedule D-2, require Contractor to
commence and perform the changed Work specified in the unilateral Change Order
on a time and material basis as set forth in Schedule D-4 with the effect of
such unilateral Change Order on the Changed Criteria (or if the Parties agree on
the effect of such unilateral Change Order for some but not all of the Changed
Criteria, the impact of each of the components of the Changed Criteria on which
the Parties disagree) to be determined as soon as possible but without prejudice
to Contractor’s right to refer any Dispute for resolution in accordance with
Article 18. The rates specified in Schedule D-4 are “Unit Rates,” and the Unit
Rates shall be used to the extent applicable to the changed Work. The Parties
acknowledge and agree that unilateral Change Orders submitted by Owner in
accordance with this Section 6.1C shall be limited to additions or modifications
to, or deductions from, the Work and that Owner shall not have the unilateral
right to change, amend or modify any of the other Changed Criteria or the terms
of this Agreement. Pending resolution of the Dispute, Contractor shall perform
the Work as specified in such unilateral Change Order and Owner shall continue
to pay Contractor in accordance with the terms of this Agreement and any
previously agreed Change Orders. When Owner and Contractor agree on the effect
of such unilateral Change Order on all of the Changed Criteria, such agreement
shall be recorded by execution by the Parties of a Change Order in the form
attached hereto as Schedule D-1, which shall supersede the unilateral Change
Order previously issued and relating to such changed Work. With the exception of
any Contract Price adjustment contemplated under Attachment EE, in no event
shall Owner be entitled to issue any unilateral Change Order in accordance with
this Section 6.1C where such unilateral Change Order (i) would result in an
increase equal to or exceeding Ten Million U.S. Dollars (U.S.$10,000,000), or
(ii) in conjunction with other unilateral Change Orders issued by Owner (other
than any Contract Price adjustment contemplated under Attachment EE), would in
themselves result in an increase equal to or exceeding an amount equal to Thirty
Million U.S. Dollars (U.S.$30,000,000); provided that, with respect to
unilateral Change Orders requiring Contractor to conduct or develop engineering
studies, Contractor shall not be required to incur costs (a) greater than Thirty
Thousand U.S. Dollars (U.S.$30,000) for any single Change Order for engineering
studies, or (b) in conjunction with other unilateral Change Orders, greater than
Three Hundred Thousand (U.S.$300,000) in the aggregate for engineering studies.
Notwithstanding the foregoing, in no event shall Owner be entitled to issue any
unilateral Change Order directing performance of Work under an LNTP. For the
avoidance of doubt, the Parties agree that the adjustments contemplated under
Attachment EE do not constitute unilateral Change Orders.

D. In the event of a change in any Applicable Code and Standard which does not
constitute a Change in Law, Contractor shall provide written notice to Owner
regarding such change. Upon receipt of such notice from Contractor, Owner may
submit a proposed Change Order to Contractor in accordance with this Section 6.1
in the event Owner, at its sole option, elects for Contractor to implement such
change in Applicable Code and Standard. In the event Owner does not, at its sole
option, elect for Contractor to implement such change in Applicable Code and
Standard, Contractor shall not be required to perform in accordance with such
Applicable Code and Standard. In the event, however, that

 

- 63 -



--------------------------------------------------------------------------------

compliance with such Applicable Code and Standard is mandatory for Contractor to
comply with GECP and Owner does not, at its sole option, after receipt of
written notice from Contractor regarding same, elect for Contractor to implement
such change in Applicable Code and Standard, then Owner waives its rights to
claim a breach of GECP with respect to such change in Applicable Code and
Standard.

6.2 Change Orders Requested by Contractor.

A. Contractor shall have the right to a Change Order in the event of any of the
following occurrences:

1. Any Change in Law that adversely affects (i) Contractor’s costs of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement;

2. Acts or omissions of any member of Owner Group or any other Person for whom
Owner is responsible, including in the case of Owner any failure to perform any
obligation under this Agreement, that adversely affects (i) Contractor’s costs
of performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule or (iii) Contractor’s ability to perform
any material obligation under this Agreement; provided that Contractor shall not
be entitled to a Change Order to the extent that such acts or omissions of Owner
are caused, directly or indirectly, by Contractor’s failure to perform its
obligations under this Agreement;

3. Force Majeure to the extent allowed under Section 6.8A;

4. Acceleration of the Work directed by Owner pursuant to Section 5.6;

5. Owner’s request for an increase in coverage under the Letter of Credit
pursuant to Section 9.2 to cover any increase in the Contract Price as a result
of Change Orders to the extent set forth in Section 9.2;

6. To the extent expressly permitted under Sections 3.3C, 3.4A, 3.25, 4.3, 4.8A,
4.10, 5.2C, 5.6A, 7.1, 8.2A, 8.2D, 11.1A, 11.1B.6, 12.2A, 16.3, 16.4 and
Attachment EE;

7. Delay beyond the permissible times specified in Section 1A.9(g)(ii) or
Section 1A.11(ii) of Attachment O for the delivery by Owner to Contractor of
builder’s risk or marine cargo insurance proceeds received by the Collateral
Agent (or if no Collateral Agent, a mutually agreed upon escrow agent) shall
relieve Contractor of any obligation under this Agreement to effect repairs or
other restoration of the Work affected by the insured occurrence for any costs
of repairs or restoration exceeding the sum of the deductible under such
insurance and any amounts previously paid to Contractor under such insurance and
shall entitle Contractor to a Change Order adjusting the Contract Price and
Project Schedule,

 

- 64 -



--------------------------------------------------------------------------------

but only to the extent such delay adversely affects (i) Contractor’s cost of
performance of the Work, (ii) Contractor’s ability to perform the Work in
accordance with the Project Schedule, or (iii) or Contractor’s ability to
perform any material obligation under this Agreement; provided that,
notwithstanding the foregoing, in no event shall this Section 6.2A.7 in any way
relieve Contractor from any obligation to perform any work necessary to maintain
the builder’s risk and marine cargo insurance in full force and effect;

8. Suspension in Work ordered by Owner pursuant to Section 16.3;

9. Subsurface Soil Conditions to the extent allowed under Section 2.5B.2; or

10. Discovery of Hazardous Materials at the Site or on the Off-Site Rights of
Way and Easements for which Owner is responsible under Section 4.7 that
adversely affects (i) Contractor’s costs of performance of the Work,
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement;

B. Should Contractor desire to request a Change Order under this Section 6.2,
Contractor shall, pursuant to Section 6.5, notify Owner in writing and issue to
Owner, at Contractor’s expense, a request for a proposed Change Order in the
form attached hereto as Schedule D-3, a detailed explanation of the proposed
change and Contractor’s reasons for proposing the change, documentation
necessary to verify the effects of the change on the Changed Criteria, and all
other information required by Section 6.5. Any adjustments to the Contract Price
shall (unless otherwise agreed) be requested on a lump sum basis and shall be
based on the requirements in Schedule D-4 and the Unit Rates specified therein
to the extent applicable to the Change Order.

C. Owner shall respond to Contractor’s request for a Change Order within thirty
(30) Days of receipt, stating (i) whether Owner agrees that Contractor is
entitled to a Change Order and (ii) the extent, if any, to which Owner agrees
with Contractor’s statement regarding the effect of the proposed Change Order on
the Changed Criteria, including any adjustment to the Contract Price and the
estimated costs for each item making up the adjustment to the Contract Price. If
Owner agrees that a Change Order is necessary and agrees with Contractor’s
statement regarding the effect of the proposed Change Order on the Changed
Criteria, including mutual agreement on the costs, then Owner shall issue such
Change Order, which shall be in the form of Schedule D-1, and such Change Order
shall become binding on the Parties as part of this Agreement upon execution
thereof by the Parties. Owner shall be entitled to decline a Change Order with
respect to any request by Contractor for a Change Order if the Change Order
request, when submitted, is not adequately documented and supported by
Contractor as required under this Agreement.

D. If the Parties agree that Contractor is entitled to a Change Order but cannot
agree on the effect of the proposed Change Order on the Changed Criteria within
thirty (30) Days of Owner’s receipt of Contractor’s written notice and proposed
Change Order and all other required information, or if Owner desires that the
proposed changed Work set forth in the proposed Change Order commence
immediately, the rights, obligations and procedures set forth in Section 6.1C
are applicable.

 

- 65 -



--------------------------------------------------------------------------------

E. If the Parties cannot agree upon whether Contractor is entitled to a Change
Order within thirty (30) Business Days of Owner’s receipt of Contractor’s
written notice and proposed Change Order, then the Dispute shall be resolved as
provided in Article 18. Pending resolution of the Dispute, Contractor shall
continue to perform the Work required under this Agreement, and Owner shall
continue to pay Contractor in accordance with the terms of this Agreement, any
Change Orders and any previously agreed or unilateral Change Orders.

6.3 Contract Price Adjustment; Contractor Documentation. If a Change Order is
executed on a time and material basis pursuant to Section 6.1C or 6.2D, then the
Contract Price shall be adjusted as set forth in Schedule D-4. Contractor shall
use reasonable efforts to minimize such costs (consistent with the requirements
of this Agreement).

6.4 Change Orders Act as Accord and Satisfaction. Unless otherwise expressly
stated in the Change Order, Change Orders agreed pursuant to Section 6.1B or
6.2C by the Parties shall constitute a full and final settlement and accord and
satisfaction of all effects of the change reflected in the subject Change Order
and shall be deemed to compensate Contractor fully for such change. Accordingly,
unless otherwise expressly stated in such Change Order, Contractor expressly
waives and releases any and all right to make a claim or demand or to take any
action or proceeding against Owner for any consequences arising out of, relating
to or resulting from such change reflected in the subject Change Order. If
Contractor expressly reserves its right in a Change Order to maintain a claim
arising out of the change in the Change Order, then Contractor shall provide
Owner with notice every ninety (90) Days setting forth the then known impact of
the reserved claim in the Change Order.

6.5 Timing Requirements for Notifications and Change Order Requests by
Contractor. Should Contractor desire to seek an adjustment to the Contract
Price, the Project Schedule, the Payment Schedule, any of the Minimum Acceptance
Criteria or Performance Guarantee or any other modification to any other
obligation of Contractor under this Agreement for any circumstance that
Contractor has reason to believe may give rise to a right to request the
issuance of a Change Order, Contractor shall, with respect to each such
circumstance:

A. notify Owner in writing of the existence of such circumstance within twenty
(20) Days of the date that Contractor knew of the first occurrence or beginning
of such circumstance; provided, however, if such circumstance is an emergency,
notice shall be given as soon as reasonably practicable. In such notice,
Contractor shall state in detail all known and presumed facts upon which its
claim is based, including the character, duration and extent of such
circumstance, the date Contractor first knew of such circumstance, any
activities impacted by such circumstance, a good faith estimate of the cost
(which such costs shall be adequately documented and supported by Contractor)
and time consequences of such circumstance (including showing a good faith
estimate of the impact of such circumstance, if any, on the critical path of the
CPM Schedule) and any other details or information that are expressly required
under this Agreement. Contractor shall only be required to comply with the
notice requirements of this Section 6.5A once for continuing circumstances,
provided that the notice expressly states that the circumstance is continuing
and includes Contractor’s best estimate of the time and cost consequences of
such circumstance; and

 

- 66 -



--------------------------------------------------------------------------------

B. submit to Owner a request for a Change Order as soon as reasonably
practicable after giving Owner written notice but in no event later than
forty-five (45) Days after the completion of each such circumstance, together
with a written statement with all information currently available (i) detailing
why Contractor believes that a Change Order should be issued, plus all
documentation reasonably requested by Owner, including information and details
expressly required under this Agreement (including the information required by
Schedule D-4, applicable detailed estimates and cost records and a graphic
demonstration using the CPM Schedule and Monthly Progress Reports showing
Contractor’s entitlement to a time extension to the Project Schedule pursuant to
the terms of this Agreement); and (ii) setting forth the effect, if any, which
such proposed Change Order has or would have for the Work on any of the Changed
Criteria. Contractor shall promptly supplement its request for a Change Order
with additional information as such additional information (if any) becomes
available.

If Contractor fails to provide the notice as required under this Section 6.5,
and if Owner demonstrates that it has been prejudiced on account of such failure
to provide notice, then, to the extent that Owner is so prejudiced, Contractor
waives its right for, and releases Owner from and against any claims for,
adjustments in the Contract Price, the Project Schedule, Payment Schedule, any
Work, any of the Minimum Acceptance Criteria or Performance Guarantee or any
other modification to any other obligation of Contractor under this Agreement.
Oral notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse
Contractor’s strict compliance with this Section 6.5. Contractor shall have the
burden of proof with respect to any claim made by it.

6.6 Evidence of Funds. With the exception of any Contract Price adjustment
contemplated under Attachment EE, Contractor shall not be obligated to proceed
with any Change Order that, alone or in conjunction with other Change Orders,
would result in an increase in the Contract Price, as of the Contract Date, in
excess of Fifty Million U.S. Dollars (U.S.$50,000,000) and thereafter would
result in an increase in the Contract Price in excess of additional Five Million
U.S. Dollars (U.S.$5,000,000) increments, unless Owner furnishes, to
Contractor’s reasonable satisfaction, documentation which demonstrates either
that Owner has (i) sufficient funds to pay for such Change Order, or
(ii) obtained financing from one or more Lenders in sufficient funds to pay for
such Change Order.

6.7 Adjustment Only Through Change Order. Unless otherwise provided in this
Agreement, no change in the requirements of this Agreement, whether an addition
to, deletion from, suspension of or modification to this Agreement, including
any Work, shall be the basis for an adjustment for any change in the Contract
Price, the Project Schedule, Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor or right of Owner under this Agreement unless and until such
addition, deletion, suspension or modification has been authorized by a Change
Order executed and issued

 

- 67 -



--------------------------------------------------------------------------------

in accordance with and in strict compliance with the requirements of this
Section 6.7. Contractor shall not perform any change in the Work unless and
until such change is authorized pursuant to this Section 6.7, and should
Contractor perform or claim to perform any changes in the Work prior to
authorization by Change Order, all such costs and expenses incurred by
Contractor shall be for Contractor’s account. No course of conduct or dealings
between the Parties, nor implied acceptance of additions, deletions, suspensions
or modifications to this Agreement, including any Work, and no claim that Owner
has been unjustly enriched by any such addition, deletion, suspension or
modification to this Agreement, whether or not there is in fact any such unjust
enrichment, shall be the basis for any claim for an adjustment in the Contract
Price, the Project Schedule, the Payment Schedule, any Work, any of the Minimum
Acceptance Criteria or Performance Guarantee or any other obligations of
Contractor under this Agreement.

6.8 Force Majeure.

A. Contractor Relief. If the commencement, prosecution or completion of the Work
is prevented or delayed by Force Majeure (including the effects of such Force
Majeure), then Contractor shall be entitled to an extension to the Target
Substantial Completion Date(s) and/or Guaranteed Substantial Completion Date(s)
to the extent, if any, permitted under Section 6.8A.1 and an adjustment to the
Contract Price to the extent, if any, permitted under Section 6.8A.1, provided
that Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements in Section 6.11. In addition, if
Force Majeure (including the effects of such Force Majeure) prevents
Contractor’s performance with respect to any portion of the Work, Contractor
shall, subject to Section 6.11, be relieved from performance of such portion of
the Work for the time period that such Force Majeure, or the effects of such
Force Majeure, are continuing. All time extensions to the Project Schedule and
adjustments to the Contract Price for such delays or preventions shall be by
Change Order implemented and documented as required under this Article 6.

1. Time Extension. Contractor shall be entitled to an extension to the Target
Substantial Completion Date(s) and/or Guaranteed Substantial Completion Date(s)
for delay or prevention that meets the requirements of this Section 6.8A, if and
to the extent such delay or prevention causes a delay in the critical path of
the Work. Contractor shall demonstrate to Owner its entitlement to relief under
this Section by providing to Owner an updated CPM Schedule using Primavera
Project Planner version 15.1 (or a more recent version of such software) in its
native electronic format with actual durations entered for all activities on the
critical path and re-forecasted clearly to indicate Contractor’s entitlement to
a time extension under this Section 6.8A. Notwithstanding the foregoing, any
adjustment to the Target Substantial Completion Date(s) shall extend the
Guaranteed Substantial Completion Dates in the same amounts so that the
Guaranteed Substantial Completion Date for a Subproject is always fifty nine
(59) Days after the Target Substantial Completion Date for such Subproject,
regardless of whether the delay impacts only the critical path of the Work to
achieve the Target Substantial Completion Date and not the Guaranteed
Substantial Completion Date.

 

- 68 -



--------------------------------------------------------------------------------

2. Compensation. Contractor shall be entitled to an adjustment to the Contract
Price for any delay or prevention that meets the requirements of this
Section 6.8A, if such delay or prevention, alone or in conjunction with other
Force Majeure Events, continues for a period of at least thirty (30) Days, in
the aggregate. Any such Contract Price adjustment shall be for reasonable costs
necessarily incurred by Contractor for delay or prevention occurring after the
expiration of such thirty (30) Day period; provided that Owner’s total liability
under this Agreement for any such Contract Price adjustment(s) for all such
events occurring during the term of this Agreement shall not exceed Fifty
Million U.S. Dollars (U.S.$50,000,000) in the aggregate.

B. Owner Relief. Subject to Section 6.8C, Owner’s obligations under this
Agreement shall be suspended to the extent that performance of such obligations
is delayed or prevented by Force Majeure, but without prejudice to Contractor’s
entitlement to a Change Order to the extent set forth in Section 6.2A.

C. Payment Obligations. No obligation of a Party to pay moneys under or pursuant
to this Agreement shall be excused by reason of Force Majeure.

6.9 Extensions of Time and Adjustment of Compensation. With respect to any of
the circumstances set forth in Section 6.2A which cause delay of the
commencement, prosecution or completion of the Work for which Contractor is
entitled to a Change Order (with the exception of delay resulting from an event
of Force Majeure, which shall be governed in accordance with Section 6.8),
Contractor shall be entitled to an extension to the applicable Target
Substantial Completion Date and Guaranteed Substantial Completion Date if and to
the extent: (i) such delay causes a delay in the critical path of the Work;
(ii) Contractor has complied with the notice and Change Order requirements in
Section 6.5 and the mitigation requirements of Section 6.11; and (iii) such
delay is not attributable to Contractor or any of its Subcontractors or
Sub-subcontractors. Contractor shall demonstrate to Owner its entitlement to
relief under this Section by providing to Owner an updated CPM Schedule using
Primavera Project Planner version 15.1 (or a more recent version of such
software) in its native electronic format with actual durations entered for all
activities on the critical path and re-forecasted clearly to indicate
Contractor’s entitlement to a time extension under this Section 6.9.
Notwithstanding the foregoing, any adjustment to the Target Substantial
Completion Date(s) shall extend the Guaranteed Substantial Completion Dates in
the same amounts so that the Guaranteed Substantial Completion Date for a
Subproject is always fifty nine (59) Days after the Target Substantial
Completion Date for such Subproject, regardless of whether the delay impacts
only the critical path of the Work to achieve the Target Substantial Completion
Date and not the Guaranteed Substantial Completion Date. Contractor shall be
entitled to an adjustment to the Contract Price for reasonable, additional costs
incurred by Contractor for delay or in mitigation or avoidance of a delay which
would otherwise meet such requirements of this Section 6.9. For the avoidance of
doubt, this Section 6.9 shall govern the determination of any right of
Contractor to an adjustment to the Target Substantial Completion Date(s) and
Guaranteed Substantial Completion Date(s) for delay unless such delay is caused
by Force Majeure.

6.10 Delay. For the purposes of this Agreement, the term “delay” shall include
hindrances, disruptions or obstructions, or any other similar term in the
industry and the resulting impact from such hindrances, disruptions or
obstructions, including inefficiency, impact, ripple or lost production.

 

- 69 -



--------------------------------------------------------------------------------

6.11 Contractor Obligation to Mitigate Delay. Contractor shall not be entitled
to any adjustment to the Project Schedule or adjustment to the Contract Price
for any portion of delay to the extent Contractor could have taken, but failed
to take, reasonable actions to mitigate such delay.

ARTICLE 7

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

7.1 Contract Price. As compensation in full to Contractor for the full and
complete performance of the Work and all of Contractor’s other obligations under
this Agreement, Owner shall pay and Contractor shall accept Two Billion Sixteen
Million Eight Hundred Ninety Two Thousand Five Hundred Seventy Three U.S.
Dollars (U.S.$2,016,892,573) (the “Contract Price”). The Contract Price is
subject to adjustment only by Change Order as provided in Article 6, and
includes all Taxes payable by Contractor and its Subcontractors and
Sub-subcontractors in connection with the Work, the Louisiana Sales and Use Tax
Provisional Sum, the Insurance Provisional Sum, the Currency Provisional Sum,
the Fuel Provisional Sum and the Performance, Attendance Bonus Provisional Sum
and any provisional sums applicable to Subproject 6(b) if Owner elects the LNG
Berth 3 Option pursuant to Section 4.10A and all costs, charges, and expenses of
whatever nature necessary for performance of the Work.

A. Aggregate Provisional Sum. The Contract Price includes an aggregate amount of
Three Hundred Thirty Million Two Hundred Forty Three Thousand Five U.S. Dollars
(U.S.$330,243,005) (the “Aggregate Provisional Sum”) for the Provisional Sums.
The scope and values of each Provisional Sum comprising the Aggregate
Provisional Sum amount are included in Attachment EE.

7.2 Interim Payments.

A. Mobilization Payment.

1. On or before and as a condition precedent to the issuance of the Notice to
Proceed for Subproject 6(a) in accordance with Section 5.2A and upon Owner’s
receipt of an Invoice from Contractor, Owner shall pay Contractor a lump sum
equal to ten percent (10%) of the Contract Price attributable to Subproject 6(a)
(the “Mobilization Payment for Subproject 6(a)”).

2. On or before and as a condition precedent to the issuance of the Notice to
Proceed for Subproject 6(b) in accordance with Section 5.2 and upon Owner’s
receipt of an Invoice from Contractor, Owner shall pay Contractor a lump sum
equal to ten percent (10%) of the Contract Price attributable to Subproject 6(b)
(the “Mobilization Payment for Subproject 6(b)”).

 

- 70 -



--------------------------------------------------------------------------------

B. Payments. Subject to Section 5.1A, with the exception of the Mobilization
Payment, payments shall be made by Owner to Contractor in accordance with the
Payment Schedule set forth in Attachment C (as may be amended by Change Order),
which allocates (i) seventy percent (70%) of the Contract Price to be paid based
on completion of the Milestones set forth in Attachment C, Schedule C-1, and
(ii) thirty percent (30%) of the Contract Price to be paid based on the Monthly
payments set forth in Attachment C, Schedule C-2 (the “Monthly Payments”), as
adjusted pursuant to Section 7.2F. Owner shall also make payments to Contractor
for Work performed in accordance with Change Orders to be paid on a time and
material basis and any unilateral Change Orders issued in accordance with
Section 6.1C or 6.2D. Each payment shall be subject to Owner’s right to withhold
payments under this Agreement as set forth in Section 7.5 and Section 20.3.
Payments shall be made in U.S. Dollars to an account designated by Contractor.
The Payment Schedule, including Milestones and Monthly Payments, shall be
amended only by Change Order pursuant to this Agreement.

C. Invoices. On the first (1st) Day of each Month (“Month N”), Contractor shall
submit to Owner an Invoice, supported by information and documentation required
under this Agreement, for the following:

1. amounts for Milestones Contractor plans to fully complete during the next
Month (“Month N+1”), as supported by the sixty (60) Day look-ahead schedule
submitted with such Invoice. Contractor shall not include any amounts for any
Milestones that will only be partially completed at the end of Month N+1;

2. plus the Monthly Payment for Month N+1;

3. plus (i) allowable costs and expenses Contractor plans to incur during Month
N+1 for Work performed in accordance with Change Orders to be paid on a time and
material basis, and (ii) allowable costs and expenses Contractor plans to incur
during Month N+1 for Work covered by a Provisional Sum, all as supported by the
sixty (60) Day look-ahead schedule and other information required herein;

4. less amounts for any Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1; and

5. less amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2.

If Owner pays Contractor for the completion of a Milestone in Month N+1, but
Contractor does not complete such Milestone during such Month N+1, and Owner
exercises its right to withhold payment in accordance with Section 7.2 for such
uncompleted Milestone, Contractor shall not be entitled to Invoice for the
amount withheld by Owner for such Milestone until the Month after Contractor
completes such Milestone.

Contractor shall include with such Invoice a sixty (60) Day look-ahead schedule,
prepared by Contractor, for such Month N and Month N+1 that shows, among other
requirements, Contractor’s schedule for (i) completing such Milestones in Month
N+1 and (ii) incurring such allowable costs and expenses for time and materials
Change Orders and Provisional Sums during such Month N+1. All Invoices, other
than the Invoice for final payment under this Agreement, shall be in the form of
Schedule I-1.

 

- 71 -



--------------------------------------------------------------------------------

D. Interim Lien Waivers. As a condition of payment, each Invoice received by
Owner prior to Final Completion shall be accompanied by a fully executed
(i) Interim Conditional Lien Waiver from Contractor in the form of Schedule K-1
for all Work performed through the end of the Month preceding the Month of the
date of the Invoice (i.e., Month N-1) and (ii) Interim Unconditional Lien Waiver
from Contractor in the form of Schedule K-2 for all Work performed through the
end of the Month preceding the Month of the date of the last Invoice submitted
by Contractor (i.e., Month N-2). In addition, as a condition of payment,
Contractor shall also provide, subject to Section 7.2D.1, (i) fully executed
Interim Conditional Lien Waivers in the form of Schedule K-3 from each Lien
Waiver Subcontractor whose invoice is received by Contractor in the Month
covered by Contractor’s Invoice (with each such Interim Conditional Lien Waiver
covering all Work performed by each such Lien Waiver Subcontractor through the
end of the Month preceding the Month of the date of such Lien Waiver
Subcontractor’s invoice (i.e., Month N-1)), together with fully executed Interim
Unconditional Lien Waivers from each Lien Waiver Subcontractor for all Work
performed by such Lien Waiver Subcontractor through the end of the Month
preceding the Month of the date of each such Lien Waiver Subcontractor’s
preceding invoice (i.e., Month N-2); (ii) fully executed Interim Conditional
Lien Waivers in substantially the form of Schedule K-3 from each Major
Sub-subcontractor whose invoice is received by Contractor in the Month covered
by Contractor’s Invoice (with each such Interim Conditional Lien Waiver covering
all Work performed by each such Major Sub-subcontractor through the end of the
Month preceding the Month of the date of such Major Sub-subcontractor’s invoice
(i.e., Month N-1)), together with fully executed Interim Unconditional Lien
Waivers from each Major Sub-subcontractor in substantially the form set forth in
Schedule K-4 for all Work performed by such Major Sub-subcontractor through the
end of the Month preceding the Month of the date of each such Major
Sub-subcontractor’s preceding invoice (i.e., Month N-2); provided that if
Contractor fails to provide to Owner an Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver from a Lien Waiver Subcontractor or Major
Sub-subcontractor as required in this Section 7.2D, Owner’s right to withhold
payment for the failure to provide any such Interim Conditional Lien Waiver or
Interim Unconditional Lien Waiver shall be limited to the amount that should
have been reflected in such Interim Conditional Lien Waiver or Interim
Unconditional Lien Waiver. In addition, if and to the extent that Contractor
obtains any lien or claim waivers from any Subcontractors or Sub-subcontractors
which are not a Lien Waiver Subcontractor or Major Sub-subcontractor, Contractor
shall provide to Owner such lien or claim waivers with the next Invoice
following Contractor’s receipt of each such lien or claim waiver.

1. For Bulk Order Subcontractors only, as a condition of payment, every third
(3rd) Invoice received by Owner prior to Final Completion shall be accompanied
by fully executed Interim Unconditional Lien Waivers from each Bulk Order
Subcontractor in substantially the form set forth in Schedule K-4 for all Work
performed by such Bulk Order Subcontractor through the end of the period ending
four (4) Months prior to such Invoice (i.e. Month N-4); provided that if
Contractor fails to provide to Owner an Interim Unconditional Lien Waiver from a

 

- 72 -



--------------------------------------------------------------------------------

Bulk Order Subcontractor as required in this Section 7.2D.1, Owner’s right to
withhold payment for the failure to provide such Interim Unconditional Lien
Waiver shall be limited to the amount that should have been reflected in such
Interim Unconditional Lien Waiver; provided further, if Contractor fails to
provide an Interim Unconditional Lien Waiver from a Bulk Order Subcontractor but
Contractor provides an Interim Conditional Lien Waiver (in substantially the
form set forth in Schedule K-3 for all Work performed by such Bulk Order
Subcontractor) and evidence to Owner that such Bulk Order Subcontractor has been
paid (as shown in a check that has been properly endorsed and has been paid by
the bank on which it is drawn, or evidence the wire transfer payment is received
by such Bulk Order Subcontractor), then Owner shall not withhold payment of such
amount and Contractor’s obligation to deliver an Interim Unconditional Lien
Waiver from such Bulk Order Subcontractor as required by this Section 7.2D.1.
shall be deemed satisfied. Except as provided in the preceding sentence, Bulk
Order Subcontractors are not required to provide Interim Conditional Lien
Waivers. For the purposes of Interim Conditional Lien Waivers and Interim
Unconditional Lien Waivers, Bulk Order Subcontractors shall not be considered a
Lien Waiver Subcontractor.

E. Review and Payment. Each Invoice shall be reviewed by Owner and, upon Owner’s
reasonable request, Contractor shall furnish such supporting documentation and
certificates and provide such further information as may be reasonably requested
by Owner. Within thirty (30) Days after receipt of any Invoice, Owner shall
provide notice to Contractor of any disputed amount set forth in such Invoice,
including an explanation of why such amount is disputed. Unless so disputed by
Owner, each Invoice (less any withholdings allowed under this Agreement) shall
be due and paid no later than thirty (30) Days after it, and all applicable
documentation required under this Agreement, including Attachment I, is received
by Owner. If an Invoice is disputed by Owner, then payment shall be made within
the thirty (30) Day period for all undisputed amounts and the Dispute shall be
resolved pursuant to Article 18. Payment on disputed amounts shall be made as
soon as such Dispute is resolved. Without limiting the foregoing, Owner shall
not be required to pay, and shall be entitled to withhold payment from
Contractor for any amounts otherwise due Contractor, for:

1. any amounts for (i) Milestones Invoiced in Month N-2 that Contractor did not
complete during Month N-1, (ii) Milestones Invoiced in Month N-1 that Contractor
did not complete in Month N, (iii) Milestones Invoiced in Month N that
Contractor did not complete prior to payment by Owner or is not projected (in
accordance with the current sixty (60) Day look-ahead schedule) to complete in
Month N+1;

2. any amounts Invoiced in Month N-3 for (i) time and material Change Orders,
and (ii) Provisional Sums that Contractor did not incur in Month N-2; and

3. any amounts Invoiced in Month N for (i) time and material Change Orders, and
(ii) Provisional Sums that Contractor has not incurred prior to payment by Owner
or is not projected to incur (in accordance with the current sixty (60) Day
look-ahead schedule and other required documentation) in Month N+1.

 

- 73 -



--------------------------------------------------------------------------------

F. Reconciliation of Monthly Payments. If at any time during the course of the
Project: (i) the Monthly Progress Reports show that any activity on the critical
path is ninety (90) Days or more behind schedule; and (ii) Contractor or any of
its Subcontractors or Sub-subcontractors are not excused under the terms of this
Agreement for such delay, then the date for payment of the last Monthly Payment
as shown in the Payment Schedule shall be revised to a later date according to
the number of Days that the activity is behind schedule and the remaining
Monthly Payments not yet disbursed to Contractor under this Agreement shall be
readjusted and spread out proportionately through the remainder of the period,
ending upon the revised date for payment of the last Monthly Payment; provided
that, in the event that Contractor recovers the delay such that the activity in
question ceases to be behind schedule, the Monthly Payments shall be
recalculated so that such Monthly Payments shall be due in accordance with the
original Payment Schedule as of the Contract Date.

7.3 Final Completion and Final Payment. Upon Final Completion, Contractor shall,
in addition to any other requirements in this Agreement for achieving Final
Completion, including those requirements set forth in Section 1.1 for the
definition of Final Completion, submit a fully executed final Invoice in the
form attached hereto as Schedule I-2, along with (i) a statement summarizing and
reconciling all previous Invoices, payments and Change Orders; (ii) an affidavit
that all payrolls, Taxes, bills for Equipment, and any other indebtedness
connected with the Work for which Contractor and its Subcontractors and
Sub-subcontractors are liable (excluding Corrective Work) have been paid;
(iii) fully executed Final Conditional Lien and Claim Waivers from Contractor in
the form of Schedule K-5; (iv) fully executed Final Conditional Lien and Claim
Waivers from each Lien Waiver Subcontractor in the form set forth in Schedule
K-7; and (v) fully executed Final Conditional Lien and Claim Waivers from each
Major Sub-subcontractor in substantially the form set forth in Schedule K-7. No
later than twenty-five (25) Days after receipt by Owner of such final Invoice
and all reasonably requested documentation and achieving Final Completion, Owner
shall, subject to its rights to withhold payment under this Agreement, pay
Contractor the balance of the Contract Price, provided that Contractor provides
to Owner at or before the time of such payment the following: (x) fully executed
Final Unconditional Lien and Claim Waiver from Contractor in the form of
Schedule K-6; and (y) fully executed Final Unconditional Lien and Claim Waivers
from each Lien Waiver Subcontractor and Major Sub-subcontractor in substantially
the form of Schedule K-8; provided that the Parties agree that “substantially”
means that the same protections shall be provided to Owner as set forth in
Schedule K-8. In addition, if and to the extent that Contractor obtains any
final lien or claim waivers from any Subcontractors or Sub-subcontractors which
are not a Lien Waiver Subcontractor or Major Sub-subcontractor, Contractor shall
provide to Owner such final lien or claim waivers following Contractor’s receipt
of each such lien or claim waiver.

7.4 Payments Not Acceptance of Work. No payment made hereunder by Owner shall be
considered as approval or acceptance of any Work by Owner or a waiver of any
claim or right Owner may have hereunder. All payments shall be subject to
correction in subsequent payments.

 

- 74 -



--------------------------------------------------------------------------------

7.5 Payments Withheld. In addition to disputed amounts set forth in an Invoice,
Owner may, in addition to any other rights under this Agreement, and upon giving
Contractor ten (10) Days’ prior written notice referenced in Section 7.8,
withhold payment on an Invoice or a portion thereof, or collect on the Letter of
Credit, in an amount and to such extent as may be reasonably necessary to
protect Owner from loss due to:

A. Defective Work that Contractor is required to correct under Section 12.2A or
12.3, unless Contractor has, within fourteen (14) Days of a separate written
notice given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) remedied, or commenced to remedy, as applicable, such Defective Work in
accordance with Section 12.2A or 12.3 or (ii) if such Defective Work cannot be
remedied in accordance with Section 12.2A or 12.3 by the exercise of reasonable
diligence within such fourteen (14) Day period, provide Owner with a written
plan, reasonably acceptable to Owner, to remedy such Defective Work and
commenced the remedy of such Defective Work;

B. liens or other encumbrances on all or a portion of the Site, the Work or the
Project, which are filed by any Subcontractor, any Sub-subcontractor or any
other Person acting through or under any of them unless Contractor has, within
fourteen (14) Days of a separate written notice given prior to the ten (10) Day
notice referenced in Section 7.8, taken any of the following actions: (i) paid,
satisfied or discharged the applicable liability, (ii) removed the lien or other
encumbrance, or (iii) provided Owner with a letter of credit or bond reasonably
satisfactory to Owner and Lender in the applicable amount;

C. any material breach by Contractor of any term or provision of this Agreement;
unless Contractor has, within fourteen (14) Days of a separate written notice
given prior to the ten (10) Day notice referenced in Section 7.8, either
(i) cured such breach or (ii) if such breach cannot be cured by the exercise of
reasonable diligence within such fourteen (14) Day period, Contractor has
commenced corrective action and is diligently exercising all commercially
practicable efforts to cure such breach;

D. the assessment of any fines or penalties against Owner as a result of
Contractor’s failure to comply with Applicable Law or Applicable Codes and
Standards;

E. amounts paid by Owner to Contractor in a preceding Month incorrectly (in
which case, Section 7.9 shall apply);

F. Liquidated Damages which Contractor owes under the terms of this Agreement;
or

G. any other costs or liabilities which Owner has incurred for which Contractor
is responsible under this Agreement.

Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit as soon as practicable, but in no event later than fifteen (15) Business
Days after Owner’s receipt of an Invoice from Contractor, if Contractor, as
appropriate, (i) pays, satisfies or discharges the applicable liability and
provides Owner with reasonable evidence of such payment, satisfaction or
discharge, (ii) removes the lien or other encumbrance, (iii) cures the breach in
question, (iv) remedies the Defective Work in question, or (v) provides Owner
with a letter of credit reasonably satisfactory to Owner and Lender in the
amount of the withheld payment.

 

- 75 -



--------------------------------------------------------------------------------

7.6 Interest on Late Payments and Improper Collection. Any amounts due but not
paid hereunder, any amounts withheld from Contractor but later finally
determined in accordance with the dispute resolution procedure set forth in
Article 18 to have been improperly withheld, or any amounts collected by Owner
on the Letter of Credit but later finally determined in accordance with the
dispute resolution procedure set forth in Article 18 to have been improperly
collected, shall bear interest at the lesser of (i) an annual rate equal to the
prime rate set from time to time by Citibank, N.A. plus three percent (3%), or
(ii) the maximum rate permitted under Applicable Law.

7.7 Offset. Owner may, in accordance with Section 7.8B, offset any amount due
and payable from Contractor to Owner under this Agreement against any amount due
and payable to Contractor hereunder.

7.8 Procedure for Withholding, Offset and Collection on the Letter of Credit.
Except as provided in Sections 16.1B and 20.3C (in which case, Owner shall
follow the procedure set forth in Section 16.1B or Section 20.3C, as
applicable), Owner shall:

A. prior to exercising its right to withhold payment in accordance with this
Agreement, provide Contractor with ten (10) Days’ written notice stating Owner’s
intent to withhold and the amount to be withheld;

B. prior to exercising its right to offset in accordance with this Agreement,
provide Contractor with ten (10) Days’ prior written notice stating Owner’s
intent to offset and the amount to be offset; and

C. prior to exercising its right to collect on the Letter of Credit in
accordance with this Agreement, provide Contractor with ten (10) Days’ written
notice (i) specifying the nature of Contractor’s breach and the liabilities,
damages, losses, costs or expenses owed to Owner; (ii) stating Owner’s intent to
draw against the Letter of Credit; and (iii) specifying the amount to be drawn.

Notwithstanding the foregoing, should any payment under any Invoice become due
before the expiration of any notice period specified in this Section 7.8, Owner
shall nevertheless be entitled to withhold from such Invoice amounts equal to
the amounts specified in Owner’s notice, but Owner shall promptly pay such
withheld amounts to Contractor if Contractor cures the cause for such
withholding or offset.

7.9 Payment Error. If an error is made in connection with a payment, and such
payment is an overpayment, the Party receiving the payment in error shall
immediately refund the mistaken amount to the paying Party. Without limiting the
preceding sentence, and in addition to any other remedy available to Owner under
this Agreement, if Owner discovers that any amount paid by it to Contractor in a
preceding Month was incorrect, then Owner may, at its sole discretion, upon
giving Contractor ten (10) Days’ prior written notice in accordance with
Section 7.8, either: (i) offset such amount against future payments, or (ii) in
the event that (A) the amount in question exceeds Thirty Million U.S. Dollars
(U.S.$30,000,000) or (B) less than Thirty Million U.S. Dollars (U.S.$30,000,000)
remains payable to Contractor under this Agreement, or amounts are due to Owner
in connection with the final Invoice issued in accordance with Section 7.3,
collect on the Letter of Credit for such amounts until sufficient and accurate
supporting information is provided pursuant to Section 7.2. The foregoing
provision shall not apply during the Defect Correction Periods.

 

- 76 -



--------------------------------------------------------------------------------

ARTICLE 8

TITLE AND RISK OF LOSS

8.1 Title.

A. Clear Title.

1. Contractor warrants and guarantees that Owner shall have legal title to and
ownership of all or any portion of the Work (other than Work Product) and the
Project upon payment therefor.

2. Contractor warrants and guarantees that legal title to and ownership of the
Work and the Project shall be free and clear of any and all liens, claims,
security interests or other encumbrances arising out of the Work when title
thereto passes to Owner, and if any such warranty or guarantee is breached,
Contractor shall have the liability and obligations set forth in Section 17.5.

B. Title to Work. Title to all or any portion of the Work (other than Work
Product) shall pass to Owner upon payment by Owner therefor; provided that,
title to all portions of Subproject 6(b), if Owner elects the LNG Berth 3 Option
pursuant to Section 4.10A, shall pass directly to Sabine Pass LNG, L.P. upon
payment by Owner therefor. Transfer of title to Work shall be without prejudice
to Owner’s right to reject Defective Work, or any other right in this Agreement.

8.2 Risk of Loss.

A. Notwithstanding passage of title as provided in Section 8.1 of this
Agreement, Contractor shall bear the risk of physical loss and damage with
respect to a Subproject until the earlier of (i) Substantial Completion of such
Subproject and Owner taking care, custody, and control of such Subproject (which
such transfer of care, custody and control of such Subproject shall occur no
more than one (1) Day following Owner’s execution of the Substantial Completion
Certificate accepting Substantial Completion); or (ii) termination of this
Agreement; provided that Owner shall at all times bear the risk of physical loss
and damage if and to the extent arising from (i) war (whether declared or
undeclared), civil war, act of terrorism, sabotage, blockade, insurrection; or
(ii) ionizing radiation, or contamination by radioactivity from nuclear fuel, or
from any nuclear waste from the combustion of nuclear fuel properties of any
explosive nuclear assembly or nuclear component thereof; or (iii) an atmospheric
disturbance marked by high winds, with or without precipitation, including such
events as hurricane, typhoon, monsoon, cyclone, rainstorm, tempest, hailstorm,
tornado, or any combination of the foregoing events, including any resulting
flood, tidal or wave action (such clause (iii) events collectively,
“Windstorms”) to the extent that Windstorms result in loss or damage in excess
of Five Hundred Million U.S. Dollars (U.S.$500,000,000) in the cumulative
aggregate with

 

- 77 -



--------------------------------------------------------------------------------

respect to the Work, the Project, Subproject 1, Subproject 2, Subproject 3,
Subproject 4, Subproject 5, and Subproject 6, collectively. The full amount of
Five Hundred Million U.S. Dollars (U.S.$500,000,000) may be satisfied under
either the Stage 1 EPC Agreement, the Stage 2 EPC Agreement or this Agreement.
In the event that any physical loss or damage to the Stage 4 Liquefaction
Facility or the Work arises from one or more of the events set forth in the
first sentence of this Section 8.2A, and Owner elects to rebuild such physical
loss or damage, Contractor shall be entitled to a Change Order to the extent
such event adversely affects (i) Contractor’s costs of performance of the Work;
(ii) Contractor’s ability to perform the Work in accordance with the Project
Schedule or (iii) Contractor’s ability to perform any material obligation under
this Agreement; provided that Contractor complies with the requirements set
forth in Sections 6.2, 6.5 and 6.9.

B. Subject to Section 8.2C, upon and from the earlier of (i) the occurrence of
Substantial Completion of a Subproject and Owner taking care, custody, and
control of a Subproject (which such transfer of care, custody and control of
such Subproject shall occur no more than one (1) Day following Owner’s execution
of the Substantial Completion Certificate accepting Substantial Completion); or
(ii) termination of this Agreement, Owner shall bear the full risk of physical
loss and damage to such Subproject; provided, however, notwithstanding the
foregoing, Contractor shall remain fully responsible and liable to Owner for its
Warranty and Corrective Work obligations under this Agreement.

C. Subject at all times to Section 3.25A and Section 4.3C, upon successful
completion of the applicable commissioning test(s) (in accordance with the
Project Commissioning Plan and Attachments S and V) for modification or
improvement Work to the Existing Facility performed pursuant to this Agreement,
Contractor shall certify to Owner in writing that the applicable modification or
improvement is complete and has successfully completed the applicable
commissioning test and Owner shall notify Contractor whether it accepts or
rejects the certification within seventy-two (72) hours following Owner’s
receipt thereof. Upon Owner’s acceptance of the applicable modification or
improvement, Owner shall bear the full risk of physical loss and damage to the
modifications or improvements to the Existing Facility specified in the notice,
the Defect Correction Period shall commence for such Work, and Contractor shall
remain fully responsible and liable to Owner for its Warranty and Corrective
Work obligations under this Agreement. Owner’s acceptance of the applicable
modification or improvement Work shall not relieve Contractor of any of its
obligations to perform the Work in accordance with the requirements of this
Agreement, including achievement of Substantial Completion.

D. With respect to any physical loss or physical damage to a Subproject caused
by (i) Force Majeure, (ii) any member of Owner Group or any other Person for
whom Owner is responsible, or (iii) any Third Party over whom neither Contractor
nor Owner are responsible and such Third Party is beyond the reasonable control
of Contractor and such loss or damage was not due to Contractor’s fault or
negligence and could not have been prevented or avoided by Contractor through
the exercise of due diligence, Contractor shall be entitled to a Change Order
adjusting the applicable Guaranteed Substantial Completion Date if and to the
extent permitted under (a) Section 6.8A.1 if caused by Force Majeure or such
Third Party meeting the requirements set forth herein and (b) Section 6.9 if
caused by any member of Owner Group or any other person for whom Owner is
responsible.

 

- 78 -



--------------------------------------------------------------------------------

E. For the avoidance of doubt, this Section 8.2 shall apply to any loss or
damage to the Work caused by, arising out of or resulting from, any activities,
events or omissions occurring in connection with the Stage 1 EPC Agreement,
Stage 2 EPC Agreement, or Stage 3 EPC Agreement. Similarly for the avoidance of
doubt, (a) the risk of loss and damage to the Stage 1 Liquefaction Facility
shall be determined in accordance with Section 8.2 of the Stage 1 EPC Agreement,
notwithstanding that such loss or damage to the Stage 1 Liquefaction Facility
was caused by, arose out of or resulted from activities or events occurring
during the performance of this Agreement (b) the risk of loss and damage to the
Stage 2 Liquefaction Facility shall be determined in accordance with Section 8.2
of the Stage 2 EPC Agreement, notwithstanding that such loss or damage to the
Stage 2 Liquefaction Facility was caused by, arose out of or resulted from
activities or events occurring during the performance of this Agreement and
(c) the risk of loss and damage to the Stage 3 Liquefaction Facility shall be
determined in accordance with Section 8.2 of the Stage 3 EPC Agreement,
notwithstanding that such loss or damage to the Stage 3 Liquefaction Facility
was caused by, arose out of or resulted from activities or events occurring
during the performance of this Agreement.

ARTICLE 9

INSURANCE AND LETTER OF CREDIT

9.1 Insurance.

A. Provision of Insurance. The Parties shall provide the insurance as specified
in Attachment O on terms and conditions stated therein. On or before the
Contract Date, Contractor shall execute the umbrella agreement set forth in
Schedule O-2 and deliver it into escrow with an escrow agent suitable to Owner,
which escrow agent shall release the umbrella agreement from escrow upon Owner’s
issuance of NTP for Subproject 6(a). Contemporaneous with, and as a condition
of, Owner’s issuance of NTP for Subproject 6(a), Owner will execute the umbrella
agreement set forth in Schedule O-2. Prior to NTP for Subproject 6(a),
references in this Agreement, including all Attachments, to Attachment O shall
mean Schedule O-1; after NTP for Subproject 6(a) and the execution of the
umbrella agreement, references in this Agreement, including all Attachments, to
Attachment O shall mean the executed umbrella agreement.

B. No Cancellation. All policies providing coverage hereunder shall contain a
provision that at least thirty (30) Days’ prior written notice shall be given to
the non-procuring Parties and additional insureds prior to cancellation,
non-renewal or material change in the coverage.

C. Obligations Not Relieved. Anything in this Agreement to the contrary
notwithstanding, the occurrence of any of the following shall in no way relieve
Contractor from any of its obligations under this Agreement: (i) failure by
Contractor to secure or maintain the insurance coverage required hereunder;
(ii) failure by Contractor to comply fully with any of the insurance provisions
of this Agreement; (iii) failure by Contractor to

 

- 79 -



--------------------------------------------------------------------------------

secure such endorsements on the policies as may be necessary to carry out the
terms and provisions of this Agreement; (iv) the insolvency, bankruptcy or
failure of any insurance company providing insurance to Contractor; or
(v) failure of any insurance company to pay any claim accruing under its policy.

D. Failure to Provide Insurance. If any Party fails to provide or maintain
insurance as required herein, and fails to cure such failure within fourteen
(14) Days of receiving notice of such failure (provided that such fourteen
(14) Day cure period falls within the applicable sixty (60) Day notice period
required under Section 2 of Attachment O), the other Party shall have the right
but not the obligation to purchase such insurance and shall be entitled to
recover the insurance premium reasonably paid in respect of such insurance from
the other Party in accordance with this Agreement; provided that, prior to
execution of a Change Order in accordance with Attachment EE for any additional
amounts owed for the Project Insurances, Owner shall not be entitled to recover
from Contractor any insurance premiums paid by Owner with respect to any amounts
in excess of the Insurance Provisional Sum for Project Insurances.

E. Unavailable Insurance. If any insurance (including the limits or deductibles
thereof) hereby required to be maintained, other than insurance required by
Applicable Law to be maintained, shall not be reasonably available in the
commercial insurance market, Owner and Contractor shall not unreasonably
withhold their agreement to waive such requirement to the extent that
maintenance thereof is not so available; provided, however, that the Party shall
first request any such waiver in writing from the other Party, which request
shall be accompanied by written reports prepared by two (2) independent
advisers, including insurance brokers, of recognized international standing
certifying that such insurance is not reasonably available in the commercial
insurance market (and, in any case where the required amount is not so
available, explaining in detail the basis for such conclusions), such insurance
advisers and the form and substance of such reports to be reasonably acceptable
to the other Party. Any such waiver shall be effective only so long as such
insurance shall not be available and commercially feasible in the commercial
insurance market.

9.2 Irrevocable Standby Letter of Credit.

A. On or before the issuance of the Notice to Proceed for Subproject 6(a) in
accordance with Section 5.2A, Contractor shall deliver to Owner an irrevocable
standby letter of credit in the amount of ten percent (10%) of the Contract
Price Applicable to Subproject 6(a) (“Letter of Credit for Subproject 6(a)”). On
or before the issuance of the Notice to Proceed for Subproject 6(b) in
accordance with Section 5.2A, Contractor shall deliver to Owner an irrevocable
standby letter of credit in the amount of ten percent (10%) of the Contract
Price Applicable Subproject 6(b) (“Letter of Credit for Subproject 6(b)”). Each
Letter of Credit shall name Owner as beneficiary, shall be issued and confirmed
by a commercial bank in the United States of America with a long-term rating of
at least A- by Standard & Poor’s and at least A3 by Moody’s Investors Service,
and shall be in the relevant form set forth in Attachment R; provided, however,
if the issuing bank requires certain changes to the Letter of Credit form, such
changes shall be subject to Owner’s written approval (not to be unreasonably
withheld). If at any time the rating of the

 

- 80 -



--------------------------------------------------------------------------------

commercial bank that issued the applicable Letter of Credit falls below either
of such ratings, Contractor shall replace such Letter of Credit within ten
(10) Days with an equivalent instrument issued by a commercial bank in the
United States of America meeting such rating requirements. Owner shall have the
right to draw down on or collect against any or both Letter of Credits upon
Owner’s demand in the event of the following: (i) the owing by Contractor to
Owner under this Agreement for Liquidated Damages or any other liabilities,
damages, losses, costs or expenses for which Contractor is liable under this
Agreement; and (ii) Owner has provided notice to Contractor in accordance with
Section 7.8C, except such notice is not required where Contractor does not pay
Liquidated Damages as set forth in Section 20.3C. For the avoidance of doubt,
Owner may draw down or collect against either Letter of Credit or both Letters
of Credit for any Liquidated Damages or any other liabilities, damages, losses,
costs or expenses for which Contractor is liable under this Agreement,
regardless whether the Liquidated Damages, liabilities, damages, losses, costs
or expenses relate only to one Subproject or both Subprojects. The amount drawn
on a Letter of Credit shall not be greater than the amount that Owner, at the
time of the drawing, reasonably estimates is owed it under this Agreement for
Liquidated Damages, liabilities, damages, losses, costs or expenses or is
necessary to remedy the breach of this Agreement. In addition, should the
issuing commercial bank notify Owner and Contractor pursuant to the terms of a
Letter of Credit that it has decided not to extend such Letter of Credit beyond
the then current expiration date, Owner shall also have the right to draw down
on or collect against any or both Letters of Credit for all remaining funds
available under such Letters of Credit upon Owner’s demand if Contractor has
not, prior to thirty (30) Days before the then current expiration date,
delivered to Owner a replacement letter of credit substantially identical to
such Letter of Credit and from a commercial bank meeting the requirements in
this Section 9.2.

B. Reduction in Subproject 6(a) Letter of Credit. The amount of the Letter of
Credit for Subproject 6(a) shall decrease to an aggregate amount of:

1. four percent (4%) of the Contract Price Applicable to Subproject 6(a) within
thirty (30) Days after the issuing commercial bank’s receipt from Owner of a
written notice that (i) Substantial Completion of Subproject 6(a) has occurred,
(ii) Contractor has paid all Delay Liquidated Damages due and owing under the
Agreement for Subproject 6(a), and (iii) Contractor has achieved the Performance
Guarantee for Subproject 6(a) or paid all Performance Liquidated Damages due and
owing under the Agreement for Subproject 6(a);

2. zero percent (0%) of the Contract Price Applicable to Subproject 6(a) within
thirty (30) Days after the issuing commercial bank’s receipt from Owner of a
written notice of the expiration of the Defect Correction Period for Subproject
6(a).

No later than thirty (30) Days after the latest of (i) Owner’s acceptance of the
Substantial Completion Certificate for Subproject 6(a), (ii) Contractor has paid
all Delay Liquidated Damages due and owing under this Agreement with respect to
Subproject 6(a), and (iii) Contractor has achieved the Performance Guarantee or
paid all Performance Liquidated Damages due and owing under this Agreement with
respect to Subproject 6(a),

 

- 81 -



--------------------------------------------------------------------------------

Owner shall provide the commercial bank that issued the Letter of Credit for
Subproject 6(a) with the written notice as specified in Section 9.2B.1. No later
than thirty (30) Days after expiration of the Defect Correction Period for
Subproject 6(a), Owner shall provide the commercial bank that issued the Letter
of Credit for Subproject 6(a) with written notice of the expiration of such
period. The Letter of Credit for Subproject 6(a) shall remain in full force and
effect from the issuance of such Letter of Credit through the expiration of the
Defect Correction Period for Subproject 6(a), at which time the Letter of Credit
will be returned to Contractor. Partial drawings are permitted under the
Subproject 6(a) Letter of Credit.

C. Reduction in Subproject 6(b) Letter of Credit. In the event Owner elects the
LNG Berth 3 Option pursuant to Section 4.10A, the amount of the Letter of Credit
for Subproject 6(b) shall decrease to an aggregate amount of:

1. four percent (4%) of the Contract Price Applicable to Subproject 6(b) within
thirty (30) Days after the issuing commercial bank’s receipt from Owner of a
written notice that (i) Substantial Completion of Subproject 6(b) has occurred
and (ii) Contractor has paid all Delay Liquidated Damages due and owing under
the Agreement for Subproject 6(b)

2. zero percent (0%) of the Contract Price Applicable to Subproject 6(b) within
thirty (30) Days after the issuing commercial bank’s receipt from Owner of a
written notice of the expiration of the Defect Correction Period for Subproject
6(b).

No later than thirty (30) Days after the latest of (i) Owner’s acceptance of the
Substantial Completion Certificate for Subproject 6(b) or (ii) Contractor has
paid all Delay Liquidated Damages due and owing under this Agreement for
Subproject 6(b), Owner shall provide the commercial bank that issued the
Subproject 6(b) Letter of Credit with the written notice as specified in
Section 9.2C.1. No later than thirty (30) Days after expiration of the Defect
Correction Period of Subproject 6(b), Owner shall provide the commercial bank
that issued the Letter of Credit for Subproject 6(b) with written notice of the
expiration of such period. The Letter of Credit for Subproject 6(b) shall remain
in full force and effect from the issuance of such Letter of Credit through the
expiration of the Defect Correction Period for Subproject 6(b), at which time
such Letter of Credit will be returned to Contractor. Partial drawings are
permitted under the Letter of Credit.

D. In the event the Contract Price Applicable to Subproject 6(a) is increased by
one or more Change Orders in accordance with the terms of this Agreement, by a
cumulative amount of five percent (5%) of such Contract Price or more,
Contractor shall, upon Owner’s request, increase the amount of the Letter of
Credit for Subproject 6(a) to reflect the corresponding increase in such
Contract Price by ten percent (10%) of such increase. Such increase in such
Letter of Credit shall be reflected in a Change Order mutually agreed upon by
the Parties. In the event the Contract Price Applicable to Subproject 6(b) is
increased by one or more Change Orders in accordance with the terms of this
Agreement, by a cumulative amount of five percent (5%) of such Contract Price or
more, Contractor shall, upon Owner’s request, increase the amount of the Letter
of Credit for Subproject 6(b) to reflect the corresponding increase in such
Contract Price by ten percent (10%) of such increase. Such increase in such
Letter of Credit shall be reflected in a Change Order mutually agreed upon by
the Parties.

 

- 82 -



--------------------------------------------------------------------------------

9.3 DSU Insurance.

A. If an event or events occur that may be covered by the Builder’s Risk Delayed
Startup Insurance or Marine Cargo Delayed Startup Insurance described in
Attachment O, it shall be Owner’s sole option to decide whether or not a claim
under such Delayed Startup Insurance is filed. If Owner gives notice to
Contractor to file a claim under such Delayed Startup Insurance, Contractor
shall promptly file and diligently pursue the collection of such claim on behalf
of Owner, and in such case Owner shall provide to Contractor such information
and assistance reasonably required for Contractor to file and pursue such claim.
Contractor shall not be relieved of any Delay Liquidated Damages owed by
Contractor to Owner if Owner does not elect to file a claim on such Delayed
Startup Insurance, if Owner does not provide the information or assistance
referenced above, or the prosecution of such claim is unsuccessful.

B. Regardless whether an event or events occur that may be covered by such
Delayed Startup Insurance, Contractor shall pay any Delay Liquidated Damages
owed by Contractor to Owner within the time required in Section 20.3C, even if a
claim has been asserted under such Delayed Startup Insurance.

C. If Owner or any Lender receive proceeds under such Delayed Startup Insurance
in respect to any event or events which give rise to Contractor’s delay in
achieving Substantial Completion of a Subproject by the applicable Guaranteed
Substantial Completion Date, Owner shall pay back to Contractor Delay Liquidated
Damages previously paid by Contractor to Owner for such event or events (or in
the case that the Delay Liquidated Damages have not yet been paid at the time of
receipt of such proceeds, Owner shall reduce Contractor’s liability for Delay
Liquidated Damages for such event or events), but only to the extent that such
recovery of insurance proceeds and Delay Liquidated Damages would result in a
double recovery of amounts for the same loss and same time period. If any such
Delay Liquidated Damages are paid back to Contractor, the amount of such Delay
Liquidated Damages paid back to Contractor shall not be counted against the cap
on Delay Liquidated Damages in Section 20.2.

ARTICLE 10

OWNERSHIP OF DOCUMENTATION

10.1 Work Product.

A. Ownership of Work Product. Owner and Contractor acknowledge that during the
course of, and as a result of, the performance of the Work, Contractor or its
Subcontractors or Sub-subcontractors will create for this Project and will
deliver to Owner, certain written materials, plans, Drawings (including P&IDs),
Specifications, or other tangible results of performance of the Work under this
Agreement or performance of work under the Technical Services Agreements
(hereinafter individually or collectively referred

 

- 83 -



--------------------------------------------------------------------------------

to as “Work Product”). Subject to this Section 10.1, as between Contractor and
Owner, Contractor shall own all rights, title and interest to the Work Product
and any and all Intellectual Property embedded in the Work Product (including
all patents and applications therefor, all inventions, trade secrets, know-how,
technology, technical data, customer lists, copyrights and all registrations and
applications therefor, and all industrial designs (“Intellectual Property”)).
Notwithstanding anything to the contrary in this Agreement, all Contractor
Existing Intellectual Assets, including Intellectual Property embedded therein,
remains vested in Contractor. For the purposes of this Agreement, “Contractor
Existing Intellectual Assets” means Intellectual Property and written materials,
plans, drafts, specifications, or computer files or other documents, owned by
Contractor or its Affiliates prior to the Contract Date or developed or acquired
by Contractor or its Affiliates independently of this Agreement, but Owner
receives a license in accordance with Section 10.1B to such Contractor Existing
Intellectual Assets, including Intellectual Property embedded therein, to the
extent the same is incorporated into the Work Product.

B. License and Use of the Work Product. Subject to Section 10.1D, Owner shall be
entitled to use the Work Product and Contractor hereby grants Owner a fully-paid
up, irrevocable (subject to Section 10.1E), non-exclusive and royalty-free
license to use the Work Product and the Intellectual Property embedded in the
Work Product and (subject to Section 10.1C) modify the Work Product, in each
case solely for the purpose of: (i) operating and maintaining the Stage 4
Liquefaction Facility or the Existing Facility (to the extent the Work Product
is for the Scope of Work for the Existing Facility under this Agreement), (ii)
training operators for the Stage 4 Liquefaction Facility or the Existing
Facility (to the extent the Work Product is for the Scope of Work for the
Existing Facility under this Agreement); (iii) repairing, replacing, expanding,
completing or modifying any part of the Stage 4 Liquefaction Facility, provided
that such repair, replacement, expansion, completion or modification shall not
include the addition of an additional liquefaction train (e.g., a train other
than LNG Train 1, LNG Train 2, LNG Train 3, LNG Train 4, LNG Train 5, or LNG
Train 6) or the Existing Facility (to the extent the Work Product is for the
Scope of Work for the Existing Facility under this Agreement); and
(iv) connecting the Liquefaction Facility to any other facility or project.
Owner shall be entitled to assign its rights in the Work Product and in such
license; provided that such assignee shall only be entitled to use the Work
Product and Intellectual Property which is embedded in the Work Product for the
purposes specified in clauses (i) through (iii) above, which licenses shall in
all respects remain limited by and subject to the terms of this Agreement and as
agreed to in writing by Owner and any such assignees. Notwithstanding anything
to the contrary in this Agreement, no license is granted to Owner with respect
to the use of any of Contractor’s proprietary software or systems.

C. Modification of Work Product or Intellectual Property. Subject to Sections
10.1D and 10.1E, after Substantial Completion of a Subproject or earlier
termination of this Agreement, Owner or its contractors shall be entitled to
modify the Work Product licensed to Owner in accordance with Section 10.1B for
the purposes set forth in clauses (i) through (iii) in Section 10.1B; provided
that Owner shall first remove, or cause to be removed, all references to
Contractor from the Work Product. OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE
CONTRACTOR GROUP HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’

 

- 84 -



--------------------------------------------------------------------------------

FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY ANY MEMBER OF THE
CONTRACTOR GROUP OR A SUBCONTRACTOR OR SUB-SUBCONTRACTOR AND CAUSED BY (I) ANY
MODIFICATIONS TO THE WORK PRODUCT OR INTELLECTUAL PROPERTY, OR (II) USE OF ANY
WORK PRODUCT OR INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT, TO THE
EXTENT SUCH MODIFICATIONS OR USE TAKES PLACE WITHOUT THE PRIOR WRITTEN CONSENT
OR INVOLVEMENT OF ANY MEMBER OF CONTRACTOR GROUP OR SUBCONTRACTOR OR
SUB-SUBCONTRACTOR, INCLUDING USE OF THE WORK PRODUCT OR ANY INTELLECTUAL
PROPERTY EMBEDDED IN THE WORK PRODUCT ON ANY PROJECT OTHER THAN THE PROJECT.

D. ConocoPhillips Work Product and ConocoPhillips Intellectual Property.
Notwithstanding anything to the contrary herein, the ConocoPhillips License
Agreement is the exclusive document governing the licensing to Owner of
Intellectual Property concerning the Optimized Cascade Process. All Work Product
directly related to the liquefaction units employing Optimized Cascade Process
and the Optimized Cascade Process that is generated by or for Contractor in the
performance of the Work (the “ConocoPhillips Work Product”) shall vest, as
between ConocoPhillips and Owner, in accordance with and be exclusively governed
by the ConocoPhillips License Agreement. All Intellectual Property rights in and
resulting from the ConocoPhillips Work Product (hereinafter “ConocoPhillips
Intellectual Property”) shall vest, as between ConocoPhillips and Owner, in
accordance with and be exclusively governed by the ConocoPhillips License
Agreement. Access to and any use of the ConocoPhillips Work Product and
ConocoPhillips Intellectual Property shall be subject to the terms and
conditions set forth in the ConocoPhillips License Agreement. Owner acknowledges
that license and use of the Optimized Cascade Process is not authorized by this
Agreement.

E. Revocation of License to Use the Work Product. If the Agreement is terminated
by the Contractor under Section 16.5 (but only if the termination under
Section 16.5 is for the failure to pay undisputed amounts exceeding Fifty
Million U.S. Dollars (U.S.$50,000,000)) or Section 16.7 or by Owner under
Section 16.2, 16.6 or 16.7, then the license granted under Section 10.1B to
Owner to modify the Work Product and use the Work Product and Intellectual
Property embedded in the Work Product shall be deemed revoked and Owner shall
return the Work Product to Contractor, except that under no circumstances shall
the license to the Work Product (and Intellectual Property embedded in such Work
Product) be revoked or be required to be returned by Owner: (i) for Work in
connection with the Existing Facility; or (ii) for the OSBL Facilities if
Contractor terminates under Section 16.5. After such termination, if Owner
requests, then Owner and Contractor will with respect to such Work Product
revoked (and the Intellectual Property embedded in such Work Product) meet to
negotiate in good faith to agree to the terms of a contract to complete the Work
that remains incomplete after termination.

10.2 Owner Provided Documents. Notwithstanding anything to the contrary in this
Agreement, all written materials, plans, drafts, specifications, computer files
or other documents (if any) furnished by Owner or any of Owner’s other
consultants or contractors to Contractor under this Agreement shall at all times
remain the property of Owner, and Contractor shall not make use of any such
documents or other media for any other project or for any other purpose than
required to perform Contractor’s obligations under this Agreement. All such
documents and other media, including all copies thereof, shall be returned to
Owner upon the earlier of expiration of the Defect

 

- 85 -



--------------------------------------------------------------------------------

Correction Period for Subproject 6(a), Subproject 6(b) (if Owner elects the LNG
Berth 3 Option pursuant to Section 4.10A), and termination of this Agreement,
except that Contractor may, subject to its confidentiality obligations as set
forth in Article 19, retain one record set of such documents or other media.
Owner hereby grants to Contractor Group and Subcontractors and
Sub-subcontractors of any of the foregoing with respect to the Work a
non-exclusive, royalty-free, revocable, non-transferable license to use and
modify Owner Proprietary Work Product (and all Intellectual Property existing or
referenced therein) to the extent required to perform Contractor’s obligations
under this Agreement. For the purposes of this Agreement, “Owner Proprietary
Work Product” means Intellectual Property and written materials, plans, drafts,
specifications, or computer files or other documents, owned by Owner or its
Affiliates prior to the Contract Date or developed or acquired by Owner or its
Affiliates independently of this Agreement.

10.3 License to Use Liquefaction Facility. Subject to Section 10.1D, and to the
extent not covered by Section 10.1B or a separate sub-license between Owner and
Contractor, Contractor shall obtain and provide to Owner a fully-paid up,
irrevocable, non-exclusive and royalty-free license (including process licenses
other than the Optimized Cascade Process license) from its Subcontractors and
Sub-subcontractors to allow Owner to operate and maintain the Stage 4
Liquefaction Facility, the Existing Facility (to the extent necessary to operate
and maintain the Stage 4 Liquefaction Facility), the Stage 1 Liquefaction
Facility (to the extent necessary to operate and maintain the Stage 4
Liquefaction Facility), the Stage 2 Liquefaction Facility (to the extent
necessary to operate and maintain the Stage 4 Liquefaction Facility), and the
Stage 3 Liquefaction Facility (to the extent necessary to operate and maintain
the Stage 4 Liquefaction Facility) for the purposes intended under this
Agreement, including producing LNG. Upon Substantial Completion of a Subproject
or earlier termination, Contractor shall, to the extent not covered by
Section 10.1B or a separate sub-license between Owner and Contractor, assign to
Owner all licenses provided by any Subcontractor or Sub-subcontractor to
Contractor (other than any license provided by ConocoPhillips). Owner shall be
entitled to assign its rights in the licenses; provided that such assignee shall
only be entitled to use such licenses for the purposes specified herein, which
licenses shall in all respects remain limited by and subject to the terms of
this Agreement.

ARTICLE 11

COMPLETION

11.1 Notice of RFSU, Delivery of Feed Gas for Commissioning, Start Up and
Performance Testing, LNG Production and Ready for Ship Loading Time Test.

A. Notice of RFSU.

1. Without limitation of any scheduling requirements contained in this
Agreement, Contractor shall give Owner one hundred twenty (120) Days’ prior
written notice with respect to a Subproject of the thirty (30) Day period during
which Contractor expects to achieve RFSU of Subproject 6(a). Sixty (60) Days
after such initial notice, Contractor shall give Owner a second written notice
specifying the seven (7) Day period during which Contractor expects to achieve
RFSU of Subproject 6(a).

 

- 86 -



--------------------------------------------------------------------------------

2. Owner shall notify FERC within three (3) Days of the second written notice
issued in accordance with Section 11.1A.1 that RFSU is scheduled to occur during
the period specified in the second written notice so that a letter authorizing
Owner to introduce Natural Gas for commissioning of Subproject 6(a) (“FERC
Authorization for Commissioning”) can be obtained from FERC.

3. At such time Subproject 6(a) has achieved RFSU, Contractor shall notify Owner
in writing that all requirements under this Agreement for RFSU for Subproject
6(a) have occurred.

4. If Contractor achieves RFSU during the period specified in the second notice
issued in accordance with Section 11.1A.1, Owner shall provide the FERC
Authorization for Commissioning of the Subproject within seven (7) Days after
the date that RFSU is achieved. In the event Owner fails to provide the FERC
Authorization for Commissioning within the period specified in the preceding
sentence, Contractor shall be entitled to a Change Order to the extent allowed
under Section 6.9 of the Agreement.

B. Notice of Delivery of Feed Gas for Commissioning, Start Up and Performance
Testing. Contractor shall provide to Owner a schedule of the quantities of
Commissioning Feed Gas, in MMBtu, that Contractor anticipates it will need for
Subproject 6(a) in accordance with the following Commissioning Feed Gas forward
plan:

1. No later than the twentieth (20th) Day of the Month occurring three
(3) Months prior to the Month Contractor first needs Commissioning Feed Gas for
Subproject 6(a), Contractor shall give written notice to Owner of the total
quantity of Commissioning Feed Gas required for the Month Commissioning Feed Gas
is first needed and for each of the following two (2) Months (e.g., if the
Contractor’s first need of Commissioning Feed Gas for Subproject 6(a) is
anticipated to be in June, Contractor shall give written notice to Owner by
March 20th of the anticipated total quantity of Commissioning Feed Gas required
in the Months of June, July and August).

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first needs Commissioning Feed Gas for Subproject
6(a), Contractor shall give written notice to Owner of (i) the quantities of
Commissioning Feed Gas for each twenty-four (24) hour period between the hours
of 9:00 AM of one Day to 9:00 AM the next Day, (“Daily Quantities”) for the
Month Commissioning Feed Gas is first needed and (ii) any revisions to the total
Month’s quantities required for each of the following two (2) Months (e.g., if
the Contractor’s first need of Commissioning Feed Gas for Subproject 6(a) is
anticipated to be in June, Contractor shall give notice to Owner by April 20th
of the Daily Quantities for June, and revisions, if any, to the total quantity
of Commissioning Feed Gas required in the Months of July and August).

 

- 87 -



--------------------------------------------------------------------------------

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor first needs Commissioning Feed Gas for Subproject 6(a) and no later
than the twentieth (20th) Day of each following Month, Contractor shall give
written notice to Owner of the Daily Quantities for the next three (3) Months.

4. During each Month that Contractor requires Commissioning Feed Gas, Contractor
will give Owner written notice of Daily Quantities as follows: (i) every
Thursday by 5:00 PM of the Daily Quantities Contractor anticipates requiring for
each Day between and including the following Tuesday through Monday, and
(ii) every Day by 3:00 PM of the Daily Quantity for the next two (2) Days.

5. In the event that Contractor at any time becomes aware or has reason to
believe that Contractor will require materially less than the previously noticed
Daily Quantity for that Day, Contractor shall immediately give Owner written
notice of such fact and of the revised Daily Quantity.

6. If, following the twentieth (20th) Day of each Month, Contractor’s need for
Daily Quantities changes materially from the previously noticed Daily
Quantities, then Owner shall use commercially reasonable efforts to reschedule
the delivery of the Commissioning Feed Gas so as to accommodate the revised
Daily Quantities notified by Contractor in writing. Notwithstanding the
foregoing, any failure by Owner to supply Commissioning Feed Gas at such time as
such Feed Gas is needed in accordance with the periods set forth in the notices
delivered during the Month prior to such need, shall entitle Contractor to a
Change Order, provided that Contractor complies with the requirements set forth
in Sections 6.2, 6.5 and 6.9.

C. Notice of Scheduling of LNG Production Requirement. Contractor shall provide
to Owner a schedule of the quantities of LNG Contractor expects to produce from
the Commissioning Feed Gas (“Commissioning LNG”) in accordance with the
following Commissioning LNG forward plan:

1. In coordination with the Commissioning Feed Gas forward plan in 11.1B, no
later than the twentieth (20th) Day of the Month occurring three (3) Months
prior to the Month Contractor first expects to produce Commissioning LNG for
Subproject 6(a), Contractor shall give written notice to Owner of the quantity,
in MMBtu, of the Commissioning LNG expected to be produced in the Month
Contractor first expects to produce Commissioning LNG and for each of the
following two (2) Months.

2. No later than the twentieth (20th) Day of the Month occurring two (2) Months
prior to the Month Contractor first expects to produce Commissioning LNG for
Subproject 6(a), Contractor shall give written notice to Owner of
(i) Commissioning LNG expected to be produced for each Day for the Month
Contractor first expects to produce Commissioning LNG and (ii) any revisions to
the total Months quantities of Commissioning LNG expected in the following two
(2) Months.

 

- 88 -



--------------------------------------------------------------------------------

3. No later than the twentieth (20th) Day of the Month prior to the Month
Contractor will first produce Commissioning LNG for Subproject 6(a) and no later
than the twentieth 20th Day of each following Month, Contractor shall give
written notice to Owner of the Commissioning LNG to be produced for each Day for
the next three (3) Months.

4. If, following the twentieth (20th) Day of each Month, Contractor’s daily plan
for Commissioning LNG production changes materially from the previously noticed
daily plan, then Owner shall use commercially reasonable efforts to provide
storage for the Commissioning LNG to accommodate the revised plan for
Commissioning LNG production as notified by Contractor in writing.

D. Notice of Ready for Ship Loading Time Test. Without limitation of the
foregoing or any other scheduling requirements contained in this Agreement, if
Owner elects to exercise the LNG Berth 3 Option pursuant to Section 4.10A ,
Contractor shall give Owner one hundred twenty (120) Days’ prior written notice
of the date on which Contractor expects to be ready for the Ship Loading Time
Test. Contractor shall give Owner a second written notice specifying the date on
which Contractor expects to be ready for the Ship Loading Time Test, which such
notices shall be given no later than sixty (60) Days prior to such date. Owner
shall provide for an LNG Tanker after the date in such second written notice;
provided that Owner is not required to schedule such LNG Tanker until (i) there
is sufficient LNG in storage in the Tanks to perform the Ship Loading Time Test
and (ii) Owner has an economic reason to export such LNG. Owner shall give
Contractor fourteen (14) Days prior written notice of a five (5) Day period in
which the LNG Tanker will be available for the Ship Loading Time Test. In the
event that Contractor at any time becomes aware or has reason to believe that
its ability to be ready for the Ship Loading Time Test will be delayed beyond
the last date specified in the second written notice given pursuant to this
Section 11.1D or the date(s) specified in Owner’s notice of LNG Tanker
availability, Contractor shall immediately give Owner written notice of such
fact and of the revised date on which Contractor then expects that it will be
ready for the Ship Loading Time Test. Owner shall use commercially reasonable
efforts to reschedule the arrival of the LNG Tanker for the Ship Loading Time
Test. If the LNG Tanker is not provided within thirty (30) Days after the date
requested in Contractor’s second notice, Contractor shall be entitled to a
Change Order to the extent permitted under Section 6.9.

11.2 Notice and Requirements for Substantial Completion.

A. Contractor shall give Owner not less than ninety (90) Days’ prior written
notice of its intention to commence the Performance Tests, and, on the sixtieth
(60th) Day and thirtieth (30th) Day immediately prior to Contractor’s intention
to commence such testing activities, Contractor shall provide written notices to
Owner. The Parties shall, no later than twenty-four (24) months after Owner’s
issuance of the Notice to Proceed for Subproject 6(a), mutually agree upon final
test procedures for the conduct of the Performance Tests as specified in and
consistent with Attachment S (these test procedures and the test parameters
specified in Attachment S hereinafter referred to as “Performance Test
Procedures”). Contractor shall provide all labor, equipment, supplies, and all
other items necessary for the conduct of the Performance Tests; provided,
however, that Owner

 

- 89 -



--------------------------------------------------------------------------------

shall provide operating personnel for supervision by Contractor in accordance
with Section 4.4 and the Commissioning Feed Gas in accordance with
Section 11.1B. Contractor shall analyze the data obtained during all Performance
Tests, and ensure that such data reflects the performance standards required
hereunder. A complete copy of all raw performance data and a detailed listing of
all testing instrumentation utilized shall be provided to Owner at the
completion of testing. Upon achieving all requirements under this Agreement for
Substantial Completion of a Subproject, Contractor shall certify to Owner in the
form of Attachment M (“Substantial Completion Certificate”) that all of the
requirements under this Agreement for Substantial Completion of such Subproject
have occurred, and with respect to Subproject 6(a) shall provide with such
Substantial Completion Certificate a Performance Test report and analysis to
Owner. At a minimum, the Performance Test report shall include (i) the raw data,
(ii) the instrumentation utilized for the Performance Tests, (iii) the
procedures utilized during the Performance Tests, (iv) calculations and
information, and a full explanation concerning same, for adjustments to the
Guarantee Conditions, as and to the extent specified in the Performance Test
Procedures, and (v) any other reasonable supporting information used to
demonstrate that the Work has met the Minimum Acceptance Criteria or Performance
Guarantee, as the case may be. The Substantial Completion Certificate shall be
accompanied by all other supporting documentation as may be reasonably required
to establish that the requirements for Substantial Completion of the Subproject
have been met.

11.3 Owner Acceptance of Substantial Completion. Owner shall notify Contractor
whether it accepts or rejects a Substantial Completion Certificate within ten
(10) Days following Owner’s receipt thereof. All Work shall continue during
pendency of Owner’s review. Acceptance of such Substantial Completion (which
such acceptance shall not be unreasonably withheld) shall be evidenced by
Owner’s signature on such Substantial Completion Certificate. The date of
Substantial Completion of a Subproject shall be based upon, and the date of
Owner’s acceptance of Substantial Completion of such Subproject shall be deemed
to have occurred on, the date listed on the applicable Substantial Completion
Certificate, provided that all requirements under this Agreement for Substantial
Completion of a Subproject were achieved on such date listed on the applicable
Substantial Completion Certificate except for the payment of any and all
Liquidated Damages due and owing to Owner and provided further that the payment
to Owner of such Liquidated Damages shall have been made within the time and in
accordance with Section 20.3C in order for Substantial Completion of a
Subproject to have occurred on the date listed in the applicable Substantial
Completion Certificate. If Owner does not agree that Substantial Completion of a
Subproject has occurred, then Owner shall state the basis for its rejection in
reasonable detail in such notice. If the Parties do not mutually agree on when
and if Substantial Completion of a Subproject has occurred, the Parties shall
thereupon promptly and in good faith confer and make all reasonable efforts to
resolve such issue. In the event such issue is not resolved within ten (10) Days
of the delivery by Owner of its notice to Contractor, the Parties shall resolve
such Dispute in accordance with Section 18.1A. Owner’s acceptance of Substantial
Completion of a Subproject shall not relieve Contractor of any of its
obligations to perform the Work in accordance with the requirements of this
Agreement. Notwithstanding anything to the contrary in this Section, Owner shall
not be required to accept a Substantial Completion Certificate if the
requirements under this Agreement for the achievement of Substantial Completion
of a Subproject have not been achieved. As used in this Section 11.3,
“unreasonably withheld” means that Owner fails to accept a Substantial
Completion Certificate even if all of the requirements under this

 

- 90 -



--------------------------------------------------------------------------------

Agreement for the achievement of Substantial Completion of a Subproject have
been achieved. For the avoidance of doubt, “unreasonably withheld,” as used in
this Section 11.3, means that Owner cannot fail to accept the applicable
Substantial Completion Certificate if all the requirements under this Agreement
for the achievement of Substantial Completion of a Subproject have been
achieved.

11.4 Minimum Acceptance Criteria and Performance Liquidated Damages.

A. Minimum Acceptance Criteria Achieved. In the event that Subproject 6(a) fails
to achieve the Performance Guarantee by the applicable Guaranteed Substantial
Completion Date, as evidenced by the Performance Test results, but meets the
Minimum Acceptance Criteria and all other requirements for Substantial
Completion of such Subproject, then Contractor shall have the right, upon
written notice to Owner, to elect one of the following options; provided,
however, if the Performance Tests results evidence that the LNG Production Rate
does not exceed ninety eight percent (98%) of the Performance Guarantee, then
Owner shall have the right, upon written notice, to elect and direct Contractor,
within thirty (30) Days after receipt of a notice from Contractor specifying the
Performance Test results and requesting Owner’s election to proceed with one of
the following options:

(i) Contractor shall transfer care, custody and control of Subproject 6(a) to
Owner. Upon such transfer and satisfaction of all other requirements of
Substantial Completion, Substantial Completion of such Subproject shall be
achieved, and Owner shall sign the applicable Substantial Completion Certificate
submitted by Contractor. Contractor shall only be responsible for the payment of
applicable Delay Liquidated Damages owing up to the date of Substantial
Completion of such Subproject, which shall be paid in accordance with
Section 20.3C. Contractor shall pay, as a condition of Substantial Completion,
Performance Liquidated Damages to Owner in accordance with Section 20.3C based
on the results of the last Performance Test conducted by Contractor prior to
issuance of a notice of election by Owner or Contractor pursuant to this
Section 11.4; or

(ii) Contractor shall transfer care, custody and control of Subproject 6(a) to
Owner and take corrective actions to achieve such Performance Guarantee. Upon
such transfer and satisfaction of all other requirements of Substantial
Completion, Substantial Completion of such Subproject shall be achieved, and
Owner shall sign the applicable Substantial Completion Certificate submitted by
Contractor. Contractor shall only be responsible for the payment of the
applicable Delay Liquidated Damages owing up to the date of Substantial
Completion of such Subproject, which shall be paid in accordance with
Section 20.3C. The corrective actions required to be performed by Contractor
shall be performed in accordance with Owner’s operation and maintenance schedule
so as to not interfere with operation of such Subproject and subject to any
security or safety requirements. For the period of time that Contractor is
taking corrective action to achieve the Performance Guarantee(s) pursuant to
this Section 11.4A(ii), Owner shall provide safe, reasonable access to
Contractor for performance of such corrective actions, but at all times
performing such Work so as not to interfere with the operation of

 

- 91 -



--------------------------------------------------------------------------------

such Subproject. Prior to the election of the option under this
Section 11.4A(ii), Contractor shall deliver to Owner a detailed corrective
action plan and schedule to achieve the Performance Guarantee. If the Subproject
has not achieved the Performance Guarantee within one hundred and eighty
(180) Days after the Guaranteed Substantial Completion Date (or such later date
as may be mutually agreed in writing), then Contractor shall cease taking
corrective actions to achieve the Performance Guarantee, and in that event,
Contractor shall pay to Owner the applicable Performance Liquidated Damages for
such Performance Guarantee in accordance with Section 20.3C based on the results
of the last Performance Test conducted by Contractor. On the other hand, if such
Performance Guarantee is achieved within the prescribed period, Contractor shall
owe no Performance Liquidated Damages for such Subproject. Notwithstanding the
foregoing, in the event that the Owner directed Contractor or Contractor elected
to proceed with the option under this Section 11.4A(ii) and Contractor achieves
an LNG Production Rate that exceeds ninety eight percent (98%) of the
Performance Guarantee, Contractor shall have the right to cease taking
corrective actions to achieve the Performance Guarantee, and Contractor shall
pay to Owner the applicable Performance Liquidated Damages for such Performance
Guarantee in accordance with Section 20.3C based on the results of the last
Performance Test conducted by Contractor.

B. Minimum Acceptance Criteria Not Achieved. In the event that Subproject 6(a)
fails to achieve the Minimum Acceptance Criteria, as evidenced by the
Performance Test results, by the Guaranteed Substantial Completion Date for
Subproject 6(a), as such date may be extended by Change Order as provided
herein, then (i) Substantial Completion of such Subproject shall not occur and
(ii) the provisions of Section 13.1 shall apply. In addition to the foregoing,
Contractor shall attempt for a period of ten (10) months after the Guaranteed
Substantial Completion Date for Subproject 6(a) (“Minimum Acceptance Criteria
Correction Period”) to correct the Work to enable the Subproject to achieve the
Minimum Acceptance Criteria and otherwise achieve Substantial Completion of such
Subproject. If the Subproject has not achieved the Minimum Acceptance Criteria
and Substantial Completion upon the termination of the Minimum Acceptance
Criteria Correction Period, then Owner shall have, in its sole discretion, the
option of either (a) granting Contractor up to an additional ten (10) month
Minimum Acceptance Criteria Correction Period under the same terms and
conditions as the first, including the application of Section 13.1 (subject to
Section 20.2A); or (b) declaring Contractor Default pursuant to Article 16, in
which case Owner shall be entitled to immediately (and without any cure period
allowed) terminate Contractor’s performance of the Work in accordance with
Section 16.1A, and Owner shall have all of the rights under Section 16.1,
including all Delay Liquidated Damages owed but subject to Section 20.2A,
provided that Owner shall not be entitled to any Performance Liquidated Damages
with respect to Subproject 6(a). If, on the other hand, Subproject 6(a) has
achieved the Minimum Acceptance Criteria and Substantial Completion during the
Minimum Acceptance Criteria Correction Period (or during the second ten
(10) month period, should Owner elect that option), then Contractor shall be
liable to Owner for applicable Delay Liquidated Damages up to the date of
Substantial Completion of Subproject 6(a) (subject to Section 20.2A) and all
Performance Liquidated Damages owed (subject to Section 20.2B).

 

- 92 -



--------------------------------------------------------------------------------

11.5 Punchlist. Prior to Substantial Completion of each Subproject, Owner and
Contractor shall jointly inspect such Subproject, and Contractor shall prepare a
proposed Punchlist of items identified as needing to be completed or corrected
as a result of such joint inspection. Contractor shall promptly provide the
proposed Punchlist to Owner for its review, together with an estimate of the
time and cost necessary to complete or correct each Punchlist item. Contractor
shall immediately initiate measures to complete or correct, as appropriate, any
item on Contractor’s proposed Punchlist that are not of a Punchlist nature.
Notwithstanding anything to the contrary in this Agreement, Contractor and Owner
are not required as a condition of Substantial Completion of a Subproject to
agree upon and identify every Punchlist item and include it on the Punchlist,
but Contractor is required to complete as a condition of Substantial Completion
of a Subproject all Work that does not meet the definition of Punchlist as
provided in Section 1.1. In the event of a Dispute regarding whether a specific
item of Work meets the definition of Punchlist under Section 1.1, the Parties
shall resolve such Dispute in accordance with Section 18.1A. Owner shall provide
Contractor with access to the Work after Substantial Completion of a Subproject
sufficient to enable Contractor to complete all Punchlist items, so long as such
access does not unreasonably interfere with operation of any Subproject after
substantial completion of that Subproject under its applicable EPC Agreement or
the Existing Facility and subject to any reasonable security or safety
requirements of Owner. Upon Contractor’s completion or correction of any items
necessary to achieve Substantial Completion of the applicable Subproject, such
Punchlist shall govern Contractor’s performance of the Punchlist items up to
Final Completion. All Work on the Punchlist shall be completed by the date
required for Final Completion, as specified in Section 5.3C, or Owner may, in
addition to any other rights that it may have under this Agreement, complete
such Punchlist Work at the expense of Contractor. In the event Owner elects to
complete such Punchlist Work, Contractor shall pay Owner, within ten (10) Days
after receipt of written notice from Owner, all reasonable costs and expenses
incurred by Owner in performing such Punchlist Work, or, at Owner’s sole
discretion, Owner may withhold or offset amounts owed to Contractor or collect
on the Letter of Credit in accordance with Section 7.8 in the amount of such
costs and expenses. Any Defective Work identified after agreement between the
Parties of the Punchlist shall be corrected by Contractor as a Warranty item
under Article 12.

11.6 Notice and Requirements for Final Completion. Final Completion shall be
achieved when all requirements for Final Completion set forth in the definition
of Final Completion under Section 1.1 have been satisfied. Upon Final
Completion, Contractor shall certify to Owner in the form of Attachment N
(“Final Completion Certificate”) that all of such requirements have occurred.
Owner shall notify Contractor whether it accepts or rejects the Final Completion
Certificate within ten (10) Days following Owner’s receipt thereof. Acceptance
of Final Completion (which such acceptance shall not be unreasonably withheld)
shall be evidenced by Owner’s signature on such certificate, which shall be
forwarded to Contractor with such notice. The date of Final Completion shall be
based upon, and the date of Owner’s acceptance of Final Completion shall be
deemed to have occurred on, the date listed on the Final Completion Certificate;
provided that all requirements under this Agreement for Final Completion were
achieved on such date listed on the Final Completion Certificate. If Owner does
not agree that

 

- 93 -



--------------------------------------------------------------------------------

Final Completion has occurred, then Owner shall state the basis for its
rejection in such notice. If the Parties do not mutually agree on when and if
Final Completion has occurred, the Parties shall thereupon promptly and in good
faith confer and make all reasonable efforts to resolve such issue. In the event
such issue is not resolved within ten (10) Days of the delivery by Owner of its
notice, the Parties shall resolve such Dispute in accordance with Section 18.1A.
Owner’s acceptance of Final Completion shall not relieve Contractor of any of
its remaining obligations in accordance with the requirements of this Agreement.
Notwithstanding anything to the contrary in this Section, Owner shall not be
required to accept the Final Completion Certificate if the requirements under
this Agreement for the achievement of Final Completion have not been achieved.
As used in this Section 11.6, “unreasonably withheld” means that Owner fails to
accept the Final Completion Certificate even if all of the requirements under
this Agreement for the achievement of Final Completion have been achieved. For
the avoidance of doubt, “unreasonably withheld,” as used in this Section 11.6,
means that Owner cannot fail to accept the Final Completion Certificate if all
the requirements under this Agreement for the achievement of Final Completion
have been achieved.

11.7 Operations Activities.

A. Operation by Contractor. Prior to Substantial Completion of a Subproject and
after RFSU of Subproject 6(a) , to the extent Contractor has care, custody and
control of the Stage 4 Liquefaction Facility, Contractor shall, to the extent
reasonably possible, operate the Stage 4 Liquefaction Facility in accordance
with Owner’s reasonable instructions and all Permits (“Operations Activity” or
collectively “Operations Activities”). Contractor shall not have the obligation
to follow Owner’s instructions for any Operations Activity if such Operations
Activity in Contractor’s reasonable opinion has more than a minimal impact on
Contractor’s cost of performance of the Work or Contractor’s ability to perform
the Work in accordance with the Project Schedule or Contractor’s ability to
perform any other obligation under this Agreement, the intent of this
Section 11.7A being that Contractor’s performance of the Work shall have
priority over the operation of the Stage 4 Liquefaction Facility; provided,
however, notwithstanding the foregoing, Owner shall be entitled to direct
Contractor to stop, or cause to be stopped, all or any portion of the Work if
the continuance of such Work would, in Owner’s reasonable opinion, be unsafe or
cause damage to the Project or the Liquefaction Facility. Within twelve
(12) hours of receipt of Owner’s instructions regarding such Operations
Activity, Contractor shall provide notice to Owner informing Owner whether it
can comply with Owner’s instructions and the reason if it cannot so comply.
Contractor’s performance of the Operations Activities shall not in any way
release Contractor or any surety of Contractor from any obligations or
liabilities pursuant to this Agreement.

B. Operation by Owner. Upon Owner’s election to take care, custody and control
of a Subproject in accordance with Section 11.4, Owner has the right to operate
such Subproject. Owner shall bear the risk of physical loss and damage to the
Work and the Project as provided in Article 8.

11.8 Partial Occupancy and Use. Prior to Contractor achieving Substantial
Completion of a Subproject, Owner may, upon written notice to Contractor and
upon the Parties’ mutual agreement, take care, custody and control of and use
each of the BOG Compressor and the Instrument Air Compressor when each such
Equipment is capable of functioning safely, provided that such use is authorized
by the Governmental Instrumentality and Owner’s insurance company or companies
providing property insurance and builder’s risk coverage have consented to such
partial use and Owner shall insure the BOG Compressor and the Instrument Air
Compressor immediately upon taking care, custody and control. Contractor shall
assist Owner and take reasonable steps in obtaining consent of the insurance
company or companies and applicable

 

- 94 -



--------------------------------------------------------------------------------

Governmental Instrumentalities. Immediately prior to such transfer of care,
custody and control and use, Owner and Contractor shall jointly inspect the
applicable BOG Compressor and Instrument Air Compressor to be used in order to
determine and record the condition of the applicable BOG Compressor and the
Instrument Air Compressor and all personnel and environmental safety aspects of
the applicable BOG Compressor and the Instrument Air Compressor. Upon such
transfer of care, custody and control to Owner, Owner shall bear the full risk
of physical loss and damage to the applicable BOG Compressor and Instrument Air
Compressor transferred to Owner; provided, however, notwithstanding the
foregoing, Contractor shall remain fully responsible and liable to Owner for its
Warranty and Corrective Work obligations under this Agreement. The Defect
Correction Period for the applicable BOG Compressor and Instrument Air
Compressor shall commence upon Owner taking care, custody and control of the
applicable BOG Compressor and Instrument Air Compressor and end eighteen
(18) months thereafter (subject to Section 12.3B). Contractor’s agreement to
transfer care, custody and control of the BOG Compressor and the Instrument Air
Compressor does not prejudice Contractor’s right to a Change Order in accordance
with Section 6.2A.2 and 8.2D.

ARTICLE 12

WARRANTY AND CORRECTION OF WORK

12.1 Warranty.

A. General. The warranties set forth in this Article 12 (collectively, the
“Warranty” or “Warranties”) are in addition to any of the Minimum Acceptance
Criteria or the Performance Guarantee set forth in this Agreement. Any Work, or
component thereof, that is not in conformity with any Warranty is defective
(“Defective”) and contains a defect (“Defect”).

B. Warranty of Work. Contractor hereby warrants that:

1. the Equipment, and each component thereof, shall be new (unless otherwise
specified in this Agreement) and of good quality;

2. the Work (including the Equipment) shall be in accordance with all of the
requirements of this Agreement, including in accordance with GECP, Applicable
Law and Applicable Codes and Standards; and

3. the Work (including the Equipment) shall be free from encumbrances to title,
as set forth in greater detail in Section 8.1.

C. Documentation Warranty. Contractor warrants that the written instructions
regarding the use of Equipment, including those instructions in operation and
maintenance manuals, shall conform to this Agreement and GECP as of the time
such instructions are prepared. If any non-conformance with the Warranty
specified in this Section 12.1C occurs or is discovered at any time prior to or
during the applicable Defect Correction Period, Contractor shall, at its sole
expense, furnish Owner with corrected instructions.

 

- 95 -



--------------------------------------------------------------------------------

D. Assignment and Enforcement of Subcontractor Warranties. Contractor shall be
fully responsible and liable to Owner for its Warranty and Corrective Work
obligations and liability under this Agreement for all Work, including Work
performed by its Subcontractors and Sub-subcontractors. Without limiting the
foregoing, all warranties obtained by Contractor from Subcontractors shall run
to the benefit of Contractor but shall permit Contractor, prior to assignment to
Owner, the right (upon mutual agreement of the Parties), to authorize Owner to
deal with Subcontractor on Contractor’s behalf. Such warranties, with duly
executed instruments assigning the warranties shall be delivered to Owner
concurrent with the end of the applicable Defect Correction Period. This
Section 12.1D shall not in any way be construed to limit Contractor’s liability
under this Agreement for the entire Work or its obligation to enforce
Subcontractor warranties.

E. Exceptions to Warranty. The Warranty excludes remedy (and Contractor shall
have no liability to Owner) for any damage or defect to the extent caused by:
(i) improper repairs or alterations, misuse, neglect or accident by Owner;
(ii) operation, maintenance or use of the Project, Work or any component thereof
in a manner not in compliance with a material requirement of operation and
maintenance manuals delivered by Contractor to Owner; (iii) normal wear and
tear; (iv) normal corrosion or (v) an event of Force Majeure (but only, with
respect to obligations under this Article 12, to the extent such event of Force
Majeure occurs after Substantial Completion of the Subproject).

12.2 Correction of Work Prior to Substantial Completion.

A. General Rights. All Work shall be subject to inspection by Owner at all
reasonable times to determine whether the Work conforms to the requirements of
this Agreement. Upon Owner giving reasonable prior notice, Contractor shall
furnish Owner with access to all locations where Work is in progress on the Site
and at the offices of Contractor and its Major Subcontractors. Owner shall be
entitled to provide Contractor with written notice of any Work which Owner
believes does not conform to the requirements of this Agreement. After
Contractor becomes aware of a Defect in the Work prior to Substantial Completion
of the Subproject containing the Defect, Contractor will provide Owner with a
general plan that provides for Contractor to investigate and, if necessary,
correct (whether by repair, replacement or otherwise) the Defect (having regard
to the nature of the Defect, the Project Schedule, safety, insurance and any
adverse impact on the operation of the Existing Facility, Subproject 1 or
Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement, Subproject 3 or Subproject 4 after
substantial completion of Subproject 3 or Subproject 4 (as applicable) under the
Stage 2 EPC Agreement, Subproject 5 after substantial completion of Subproject 5
under the Stage 3 EPC Agreement, or Subproject 6(a) or Subproject 6(b) after
Substantial Completion of Subproject 6(a) or Subproject 6(b)), which plan may
need to be updated based upon the Contractor’s investigation or further
development or implementation of the plan. Contractor will carry out and
complete the necessary work at its own cost and expense in order to remedy the
Defect prior to Substantial Completion of the Subproject containing the Defect,
unless: (i) otherwise provided in the plan for earlier correction; or (ii) such
Defect materially impacts the operation of the Existing Facility, Subproject 1
or Subproject 2 after substantial completion of Subproject 1 or Subproject 2 (as
applicable) under the Stage 1 EPC Agreement,

 

- 96 -



--------------------------------------------------------------------------------

Subproject 3 or Subproject 4 after substantial completion of Subproject 3 or
Subproject 4 (as applicable) under the Stage 2 EPC Agreement, Subproject 5 after
substantial completion of Subproject 5 under the Stage 3 EPC Agreement, or
Subproject 6(a) or Subproject 6(b) after Substantial Completion of Subproject
6(a) or Subproject 6(b), in which case Contractor shall immediately commence to
correct the Defect and complete the remedy as expeditiously as possible. The
cost of disassembling, dismantling or making safe finished Work for the purpose
of inspection, and reassembling such portions (and any delay associated
therewith) shall be borne by (i) Contractor, if such Work is found not to
conform with the requirements of this Agreement, and (ii) by Owner, if such Work
is found to conform with the requirements of this Agreement, and Contractor
shall be entitled to a Change Order in such event; provided that Contractor
complies with the requirements set forth in Sections 6.2 and 6.5.

B. Witness Points. Contractor shall provide Owner with a list of witness points
for all Major Equipment no later than thirty (30) Days after execution of the
relevant Subcontract and Owner shall notify Contractor which of the witness
points it wishes its personnel to witness. Contractor shall provide Owner with
at least fifteen (15) Days’ prior written notice of the actual scheduled date of
each of the tests Owner has indicated it wishes to witness. Contractor shall
cooperate with Owner if Owner elects to witness any additional tests, and
Contractor acknowledges that Owner shall have the right to witness all tests
being performed in connection with the Work. Notwithstanding Owner’s rights to
witness tests, Owner shall not interrupt or interfere with any test or require
changes while witnessing such tests; provided however, if Owner observes testing
that, in Owner’s reasonable opinion, raises a safety concern or could cause
damage to Major Equipment, then Owner has the right (but not the obligation) to
notify Contractor and Contractor shall promptly respond after such notification
to rectify any issues.

C. No Obligation to Inspect. Owner’s right to conduct inspections under Sections
12.2A and 12.2B shall not obligate Owner to do so. Neither the exercise of Owner
of any such right, nor any failure on the part of Owner to discover or reject
Defective Work shall be construed to imply an acceptance of such Defective Work
or a waiver of such Defect. In addition, Owner’s acceptance of any Work which is
later determined to be Defective shall not in any way relieve Contractor from
its obligations under this Article 12.

12.3 Correction of Work After Substantial Completion. If, during the applicable
Defect Correction Period, any Work or component thereof is found to be
Defective, and Owner provides written notice to Contractor within such Defect
Correction Period regarding such Defect, Contractor shall, at its sole cost and
expense, promptly correct (whether by repair, replacement or otherwise) such
Defective Work, including all obligations in connection with such correction,
such as in and out costs, storage, labor, Taxes, transportation and expediting
costs and any other costs necessary to fully correct the Work (such correction
of the Defective Work is hereby defined as the “Corrective Work”). Any such
notice from Owner shall state with reasonable specificity the date of occurrence
or observation of the alleged Defect and the reasons supporting Owner’s belief
that Contractor is responsible for performing Corrective Work. Owner shall
provide Contractor with access to the Stage 4 Liquefaction Facility, Stage 3
Liquefaction Facility, the Stage 2 Liquefaction Facility, the Stage 1
Liquefaction Facility and/or the Existing Facility sufficient to perform its
Corrective Work, so long as such access does not unreasonably interfere with
operation of the

 

- 97 -



--------------------------------------------------------------------------------

Stage 4 Liquefaction Facility, the Stage 3 Liquefaction Facility, the Stage 2
Liquefaction Facility, the Stage 1 Liquefaction Facility or the Existing
Facility and subject to any reasonable security or safety requirements of Owner.
In the event Contractor utilizes spare parts owned by Owner in the course of
performing the Corrective Work, Contractor shall supply Owner free of charge
with new spare parts equivalent in quality and quantity to all such spare parts
used by Contractor as soon as possible following the utilization of such spare
parts.

A. Owner Right to Perform Corrective Work. If Contractor fails to commence the
Corrective Work during the Defect Correction Period within a reasonable period
of time not to exceed ten (10) Business Days, or does not complete such
Corrective Work promptly (and provided that Owner provides Contractor access to
the Stage 4 Liquefaction Facility, the Stage 3 Liquefaction Facility, the Stage
2 Liquefaction Facility, the Stage 1 Liquefaction Facility and/or the Existing
Facility in accordance with this Section 12.3), then Owner, as its sole and
exclusive remedy for the Defect (except for its right to enforce the
indemnification, defense and hold harmless obligations of Contractor pursuant to
Sections 17.1A, 17.1F, 17.1G and 17.2), upon providing prior written notice to
Contractor, may perform such Corrective Work, and Contractor shall be liable to
Owner for the reasonable costs incurred by Owner in connection with performing
such Corrective Work, and shall pay Owner, within ten (10) Days after receipt of
written notice from Owner, an amount equal to such costs (or, at Owner’s sole
discretion, Owner may withhold or offset amounts owed to Contractor or collect
on the Letter of Credit in accordance with Section 7.8 in the amount of such
costs and expenses); provided, however, if Defective Work discovered during the
Defect Correction Period presents an imminent threat to the safety or health of
any Person and Owner knows of such Defective Work, Owner may perform such
Corrective Work in order to correct such Defective Work without giving prior
written notice to Contractor. In such event, Contractor shall be liable to Owner
for the reasonable costs incurred by Owner in connection with performing such
Corrective Work, and shall pay Owner, after receipt of written notice from
Owner, an amount equal to such costs (or, at Owner’s sole discretion, Owner may
withhold or offset amounts owed to Contractor or collect on the Letter of Credit
in accordance with Section 7.8 in the amount of such costs). To the extent any
Corrective Work is performed by or on behalf of Owner, Contractor’s obligations
with respect to such Defective Work that is corrected by or on behalf of Owner
shall be relieved, with the exception of Contractor’s obligation to pay Owner
the reasonable costs incurred by Owner in connection with performing such
Corrective Work.

B. Extended Defect Correction Period for Corrective Work. With respect to any
Corrective Work performed by Contractor, the Defect Correction Period for such
Corrective Work shall be extended for an additional one (1) year from the date
of the completion of such Corrective Work; provided, however, in no event shall
the Defect Correction Period for any Work (including Corrective Work) be less
than the original Defect Correction Period or extend beyond thirty-six
(36) Months after Contractor’s achievement of Substantial Completion for such
Subproject.

C. Standards for Corrective Work. All Corrective Work shall be performed subject
to the same terms and conditions under this Agreement as the original Work is
required to be performed. In connection with the Corrective Work, any change to
Equipment that would alter the requirements of this Agreement may be made only
with prior written approval of Owner in accordance with Section 3.29.

 

- 98 -



--------------------------------------------------------------------------------

D. Expiration of Defect Correction Period. Contractor shall not be liable to
Owner for any Defective Work discovered after the expiration of the applicable
Defect Correction Period (as may be extended pursuant to Section 12.3B), except
for any liability of Contractor pursuant to its indemnification, defense and
hold harmless obligations under this Agreement.

12.4 Assignability of Warranties. The Warranties made in this Agreement shall be
for the benefit of Owner and its successors and permitted assigns and the
respective successors and permitted assigns of any of them, and are fully
transferable and assignable.

12.5 Waiver of Implied Warranties. The express warranties set forth in this
Agreement (including Warranties) are exclusive and the Parties hereby disclaim,
and Owner hereby waives any and all warranties implied under Applicable Law
(including the governing law specified in Section 21.9), including the implied
warranty of merchantability and implied warranty of fitness for a particular
purpose.

ARTICLE 13

DELAY LIQUIDATED DAMAGES AND SCHEDULE BONUS

13.1 Delay Liquidated Damages. If Substantial Completion of Subproject 6(a)
occurs after the Guaranteed Substantial Completion Date for Subproject 6(a),
Contractor shall pay to Owner the amounts listed in Attachment T per Day for
each Day, or portion thereof, of delay until Substantial Completion of
Subproject 6(a) occurs (the “Subproject 6(a) Delay Liquidated Damages”). If
Owner elects the LNG Berth 3 Option pursuant to Section 4.10A, and if
Substantial Completion of Subproject 6(b) occurs after the Guaranteed
Substantial Completion Date for Subproject 6(b), Contractor shall pay to Owner
the amounts listed in Attachment T per Day for each Day, or portion thereof, of
delay until Substantial Completion of Subproject 6(b) occurs (the “Subproject
6(b) Delay Liquidated Damages”).

13.2 Schedule Bonus.

A. If Substantial Completion of Subproject 6(a) occurs before the date falling
*** (***) Days after issuance of NTP for Subproject 6(a) (“Schedule Bonus Date
for SP6(a)”), Owner shall pay Contractor a bonus in the amount of *** (U.S.$***)
per MMBtu of the LNG that is both (i) produced by Subproject 6(a) between the
period of first production of LNG from Subproject 6(a) and the Schedule Bonus
Date for SP6(a) and (ii) loaded onto an LNG Tanker for export prior to the
Schedule Bonus Date for SP6(a) (“Schedule Bonus for SP6(a)”).

B. For avoidance of doubt, Contractor shall not be entitled to a Schedule Bonus
for SP6(a) for any LNG that boils-off or is vaporized and sold into the U.S.
market as Natural Gas. The Schedule Bonus Date for SP6(a) shall be subject to
adjustment solely at the discretion of the President and Chief Executive Officer
of Cheniere and any such adjustment shall be implemented by Change Order.
Contractor acknowledges that this Section 13.2 does not impose any obligation
whatsoever on Owner to sell any LNG to any customers.

 

- 99 -



--------------------------------------------------------------------------------

C. If Owner elects the LNG Berth 3 Option pursuant to Section 4.10A, and
Substantial Completion of Subproject 6(b) occurs before the Schedule Bonus Date
for SP6(b), Owner shall pay Contractor a bonus in amount to be set forth in the
LNG Berth 3 Change Order if Owner elects the LNG Berth 3 Option pursuant to
Section 4.10A (“Schedule Bonus for SP6(b)”). The Schedule Bonus Date for SP6(b)
shall be set forth in the LNG Berth 3 Change Order (“Schedule Bonus Date for
SP6(b)”). After the Schedule Bonus Date for SP6(b) is established in the LNG
Berth 3 Change Order, the Schedule Bonus Date for SP6(b) shall be subject to
adjustment solely at the discretion of the President and Chief Executive Officer
of Cheniere and any such adjustment shall be implemented by Change Order.

ARTICLE 14

CONTRACTOR’S REPRESENTATIONS

Contractor represents and warrants as of the Contract Date that:

14.1 Corporate Standing. It is a corporation duly organized, validly existing
and in good standing under the laws of Delaware, is authorized and qualified to
do business in all jurisdictions in which the nature of the business conducted
by it makes such qualification necessary and where failure so to qualify would
have a material adverse effect on its financial condition, operations,
prospects, taxes or business.

14.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Contractor) threatened against Contractor that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition, operations, prospects or business, as a
whole, of Contractor, or its ability to perform under this Agreement.

14.3 Licenses. It is the holder of all licenses required to permit it to operate
or conduct its business in Louisiana now and as contemplated by this Agreement.

14.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof will conflict with or result in a breach of, or
require any consent under, the charter or by-laws of Contractor, or any
Applicable Law or regulation, or any order, writ, injunction or decree of any
court, or any agreement or instrument to which Contractor is a party or by which
it is bound or to which it or any of its property or assets is subject, or
constitute a default under any such agreement or instrument.

 

- 100 -



--------------------------------------------------------------------------------

14.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Contractor of this Agreement has been duly
authorized by all necessary action on its part; and this Agreement has been duly
and validly executed and delivered by Contractor and constitutes a legal, valid
and binding obligation of Contractor enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization or moratorium or other similar laws relating to the enforcement
of creditors’ rights generally.

14.6 Financial Solvency. It is financially solvent, able to pay all debts as
they mature and possesses sufficient working capital to complete the Work and
perform its obligations hereunder.

ARTICLE 15

OWNER’S REPRESENTATIONS

Owner represents and warrants as of the Contract Date that:

15.1 Standing. It is a limited liability company duly organized, validly
existing and in good standing under the laws of Delaware, is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify would have
a material adverse effect on its financial condition, operations, prospects or
business.

15.2 No Violation of Law; Litigation. It is not in violation of any Applicable
Law, or judgment entered by any Governmental Instrumentality, which violations,
individually or in the aggregate, would affect its performance of any
obligations under this Agreement. There are no legal or arbitration proceedings
or any proceeding by or before any Governmental Instrumentality, now pending or
(to the best knowledge of Owner) threatened against Owner that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition, operations, prospects or business, as a whole, of
Owner, or its ability to perform under this Agreement.

15.3 Licenses. It is the holder of or will take the necessary action to obtain
all Owner Permits under Attachment Q.

15.4 No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated or compliance with the
terms and provisions hereof and thereof will conflict with or result in a breach
of, or require any consent under, the constituent documents of Owner, any
Applicable Law, any order, writ, injunction or decree of any court, or any
agreement or instrument to which Owner is a party or by which it is bound or to
which it or any of its property or assets is subject, or constitute a default
under any such agreement or instrument.

15.5 Corporate Action. It has all necessary power and authority to execute,
deliver and perform its obligations under this Agreement; the execution,
delivery and performance by Owner of this Agreement has been duly authorized by
all necessary action on its part; and this Agreement has been duly and validly
executed and delivered by Owner and constitutes a legal, valid and binding
obligation of Owner enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally.

 

- 101 -



--------------------------------------------------------------------------------

15.6 Financial Solvency. Owner will have sufficient funds (as “sufficient funds”
is defined in Sections 4.1B and 4.1C, as applicable), from itself and/or from
financing from one or more Lenders, to enable it to fulfill its payment
obligations under this Agreement.

ARTICLE 16

DEFAULT, TERMINATION AND SUSPENSION

16.1 Default by Contractor.

A. Owner Rights Upon Contractor Default. If Contractor shall at any time:
(i) fail to commence the Work in accordance with the provisions of this
Agreement; (ii) abandon the Work; (iii) repudiate or fail to materially comply
with any of its material obligations under this Agreement; (iv) be in Default
pursuant to Section 21.7; (v) fail to maintain insurance required under this
Agreement; (vi) materially disregard Applicable Law or Applicable Standards and
Codes; or (vii) itself or the Guarantor experience an Insolvency Event (each of
the foregoing being a “Default”) then, Owner has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Contractor
specifying the nature of the Default and demanding that such Default be cured.
If: (a) with respect to any clause above (with the exception of clause (vii),
which shall have no cure period in the event of a Contractor Insolvency Event,
and with respect to an Insolvency Event for Guarantor, shall have the cure
period specified below) (1) Contractor fails to cure such Default within thirty
(30) Days after receipt of such notice or, (2) if the Default cannot be cured
within such thirty (30) Day period through the diligent exercise of all
commercially practicable efforts, Contractor fails to diligently exercise all
commercially practicable efforts to cure such condition or fails to cure such
condition within ninety (90) Days after receipt of such notice to cure such
Default; or (b) Contractor experiences an Insolvency Event, Owner, in the event
of (a) or (b), at its sole option and, without prejudice to any other rights
that it has under this Agreement and, upon notice to Contractor, may (y) take
such steps as are reasonably necessary to overcome the Default condition, in
which case Contractor shall be liable to Owner for any and all reasonable costs
and expenses incurred by Owner in connection therewith, or (z) terminate for
Default Contractor’s performance of all of the Work. If Guarantor experiences an
Insolvency Event, Contractor shall within thirty (30) Days after receipt of
Owner’s notice provide either (A) a replacement Parent Guarantee by an Affiliate
of Contractor, which such form Parent Guarantee shall be in the same form as set
forth in Attachment FF and the Affiliate of Contractor being subject to the
approval of Owner and Owner’s Lender(s), or (B) security in the form of a surety
bond, letter of credit or bank guarantee in a form and amount reasonably
required by Lender(s) and Owner, taking into consideration the status of the
Project at the time of the Insolvency Event and providing sufficient protection
to complete the Work and satisfy all liabilities and obligations of Contractor
under this Agreement.

B. Additional Rights of Owner Upon Termination. In the event that Owner
terminates this Agreement for Default in accordance with Section 16.1A, then
Owner may, at its sole option, (i) enter onto the Site and, for the purpose of
completing the Work, take possession of the Project, Equipment, Construction
Equipment, Work Product (subject to Section 10.1D), Books and Records and other
items thereon owned or rented by Contractor

 

- 102 -



--------------------------------------------------------------------------------

(subject to the relevant Construction Equipment lease or rental agreements),
(ii) take assignment of any or all of the Subcontracts, and/or (iii) either
itself or through others complete the Work. If the unpaid balance of the
Contract Price shall exceed all actual costs and expenses incurred by Owner on
account of the termination for Default (including all costs incurred to complete
the Work in accordance with the Project Schedule), then such excess shall be
paid by Owner to Contractor, but such amount shall not be paid until after Final
Completion has been achieved. If such amount incurred by Owner shall exceed the
unpaid balance of the Contract Price, then, at Owner’s sole option, Contractor
shall pay Owner the difference within ten (10) Days after receipt of written
notice from Owner, or, after the expiration of such ten (10) Day period, Owner
shall have the right and authority to offset or draw down on the Letter of
Credit in the amount of such difference. For the avoidance of doubt, prior to
exercising such right to offset or collect on the Letter of Credit, Owner shall
not be required to provide the notice as set forth in Section 7.8. Contractor’s
liability under this Section 16.1B is in addition to any other liability
provided for under this Agreement and Owner shall have the right and authority
to set off against and deduct from any such excess due Contractor by Owner any
other liability of Contractor to Owner under this Agreement. Owner agrees to act
reasonably to mitigate any costs it might incur in connection with any
termination for Default. Subject to the limitation of liability set forth in
Section 20.1, in addition to the amounts recoverable above in this
Section 16.1B, Owner shall be entitled to delay damages under this Section 16.1B
which, for this purpose, means (i) Delay Liquidated Damages owed by Contractor
to Owner under this Agreement up to the date of termination, and (ii) during the
period commencing after termination and ending on the date Substantial
Completion of a Subproject is achieved by a substitute contractor, the costs
incurred during this period by such substitute contractor to accelerate the work
in order to achieve the applicable Guaranteed Substantial Completion Date (as
may have been adjusted by Change Order) contemplated by this Agreement.

C. Obligations Upon Termination. Upon termination for Default in accordance with
Section 16.1A, Contractor shall (i) immediately discontinue Work on the date
specified in the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) inventory, maintain and turn
over to Owner all Construction Equipment owned by Contractor and (subject to the
relevant Construction Equipment lease or rental agreements) all Construction
Equipment rented by Contractor and, in each case, present on the Site prior to
Contractor’s receipt of the termination notice or provided by Owner for
performance of the terminated Work; (iv) promptly make every reasonable effort
to procure assignment or cancellation upon terms satisfactory to Owner of all
Subcontracts, including rental agreements; (v) cooperate with Owner in the
transfer of Work Product (subject to Section 10.1D), including Drawings and
Specifications, Permits and any other items or information and disposition of
Work in progress so as to mitigate damages; (vi) comply with other reasonable
requests from Owner regarding the terminated Work; (vii) thereafter preserve and
protect Work already in progress and to protect Equipment at the Site or in
transit thereto, and to comply with any Applicable Law and any Applicable Codes
and Standards; and (viii) perform all other obligations under Section 16.1B.

 

- 103 -



--------------------------------------------------------------------------------

16.2 Termination for Convenience by Owner. Owner shall have the right to
terminate this Agreement for its convenience by providing Contractor with a
written notice of termination, to be effective upon receipt by Contractor. Upon
termination for convenience, Contractor shall (i) immediately discontinue the
Work on the date of the notice; (ii) place no further orders for Subcontracts,
Equipment, or any other items or services; (iii) promptly make every reasonable
effort to procure cancellation upon terms satisfactory to Owner and Contractor
of all Subcontracts, including rental agreements, unless Owner elects to take
assignment of any such Subcontracts; (iv) assist Owner in the maintenance,
protection, and disposition of Work in progress, including Equipment at the Site
or in transit to the Site; (v) cooperate with Owner for the efficient transition
of the Work; and (vi) cooperate with Owner in the transfer of Work Product
(subject to Section 10.1D), including Drawings and Specifications, Permits and
any other items or information and disposition of Work in progress and Owner
may, at its sole option, take assignment of any or all of the Subcontracts. If
NTP is not issued, Owner shall not be liable for any termination amounts except
for those amounts expressly set forth in a limited notice to proceed which was
issued, if any, plus the applicable loss of profit amounts set forth in
Section 16.2C.1,16.2C.2 or 16.7. If NTP is issued, Contractor shall be paid the
following amounts no later than twenty-five (25) Days after submission of
Contractor’s invoice(s) therefor:

A. the portion of the Contract Price for the Work performed prior to
termination, less that portion of the Contract Price previously paid to
Contractor;

B. actual costs reasonably incurred by Contractor on account of such termination
(which costs shall be adequately documented and supported by Contractor),
including cancellation charges owed by Contractor to Subcontractors (provided
that Owner does not take assignment of such Subcontracts) and costs associated
with demobilization of Contractor’s and Subcontractors’ personnel and
Construction Equipment; and

C. in respect of loss of profit, Owner shall pay Contractor a lump sum amount in
accordance with the following:

1. If the Agreement is terminated (a) prior to issuance of NTP for Subproject
6(a), and (b) prior to or on August 1, 2019, One Million U.S. Dollars
(U.S.$1,000,000);

2. If the Agreement is terminated (a) prior to issuance of NTP for Subproject
6(a) and (b) after August 1, 2019, and on or before February 1, 2021, Two
Million Five Hundred Thousand U.S. Dollars (U.S.$2,500,000); and

3. If the Agreement is terminated after issuance of NTP for Subproject 6(a), a
percentage of the unpaid portion of the Contract Price in accordance with the
following schedule; provided that such amount shall not exceed Thirty Million
U.S. Dollars (U.S.$30,000,000):

 

- 104 -



--------------------------------------------------------------------------------

Date of Termination

  

Amount Based on Unpaid Portion of the Contract Price

1 to 365 Days after issuance of NTP for Subproject 6(a)    One percent (1%) 366
to 730 Days after issuance of NTP for Subproject 6(a)    Two percent (2%) 731 to
1095 Days after issuance of NTP for Subproject 6(a)    Three percent (3%) 1096
to 1460 Days after issuance of NTP for Subproject 6(a)    Four percent (4%) 1461
Days after issuance of NTP for Subproject 6(a) and thereafter    Five percent
(5%)

16.3 Suspension of Work. Owner may, for any reason, at any time and from time to
time, by giving thirty (30) Days’ prior written notice to Contractor, suspend
the carrying out of the Work or any part thereof, whereupon Contractor shall
suspend the carrying out of such suspended Work for such time or times as Owner
may require and shall take reasonable steps to minimize any costs associated
with such suspension. During any such suspension, Contractor shall properly
protect and secure such suspended Work in such manner as Owner may reasonably
require. Unless otherwise instructed by Owner, Contractor shall during any such
suspension maintain its staff and labor on or near the Site and otherwise be
ready to proceed expeditiously with the Work as soon as reasonably practicable
after receipt of Owner’s further instructions. Except where such suspension
ordered by Owner is the result of or due to the fault or negligence of
Contractor or any Subcontractor or Sub-subcontractor, Contractor shall be
entitled to a Change Order to recover the reasonable costs of such suspension,
including demobilization and remobilization costs, if necessary, and a time
extension to the Project Schedule if and to the extent permitted under
Section 6.9. As soon as reasonably practicable after receipt of notice to resume
suspended Work, Contractor shall promptly resume performance of the Work to the
extent required in the notice. In no event shall Contractor be entitled to any
additional profits or damages due to such suspension. After issuance of NTP for
Subproject 6(a), in the event that Owner suspends all of the Work and such
suspension (i) continues for an individual period exceeding ninety
(90) consecutive Days, or (ii) in the event that one or more suspension periods
continue for more than one hundred and twenty (120) Days in the cumulative
aggregate, and provided that such suspension is not due to the fault or
negligence of Contractor or any Subcontractor or Sub-subcontractor or an event
of Force Majeure, then Contractor shall have the right to terminate this
Agreement by providing fourteen (14) Days’ written notice to Owner. In the event
of such termination, Contractor shall have the rights (and Owner shall make the
payments) provided for in Section 16.2.

16.4 Suspension by Contractor.

A. Suspension by Contractor for Owner’s Failure to Pay Undisputed Amounts. If
Owner fails to pay any undisputed amount due and owing to Contractor and such
failure continues for more than fifteen (15) Days after the due date for such
payment, then Contractor may suspend performance of the Work until Contractor
receives such undisputed amounts. Prior to any such suspension, Contractor shall
provide Owner with at least fourteen (14) Days’ prior written notice of its
intent to suspend performance of the Work, which notice may be given before
expiration of the above fifteen (15) Day window for non-payment. Contractor
shall be entitled to a Change Order on account of any suspension in accordance
with this Section 16.4A; provided that Contractor complies with the requirements
in Sections 6.2, 6.5 and 6.9.

 

- 105 -



--------------------------------------------------------------------------------

B. Suspension by Contractor for Owner’s Failure to Fund Escrow Account. If Owner
fails, in accordance with Section 18.4, to escrow disputed and unpaid amounts in
excess of Ten Million U.S. Dollars (U.S.$10,000,000) and such failure continues
for more than fifteen (15) Days after the time by which Owner is required to
escrow amounts in accordance with Section 18.4 for such disputed and unpaid
amounts, then Contractor may suspend performance of the Work until Owner escrows
any disputed and unpaid amounts exceeding Ten Million U.S. Dollars
(U.S.$10,000,000). Prior to any such suspension, Contractor shall provide Owner
with at least ten (10) Days’ prior written notice of its intent to suspend
performance of the Work. Contractor shall be entitled to a Change Order on
account of any suspension in accordance with this Section 16.4B; provided that
Contractor complies with the requirements in Sections 6.2, 6.5 and 6.9.

C. Undisputed Amounts. An amount shall be considered “undisputed” under Sections
16.4A and 16.5 if the amount invoiced by Contractor is contested in bad faith by
Owner or if Owner has failed to give notice of a disputed amount in accordance
with Section 7.2E by the due date for payment of the applicable invoiced amount.

D. Suspension by Contractor for Owner’s Failure to Deliver an Owner
Confirmation. If Owner fails to deliver an Owner Confirmation in accordance with
Section 4.1B for Subproject 6(a) or in accordance with Section 4.1C for
Subproject 6(b) (if Owner elects to exercise the LNG Berth Option pursuant to
4.10A) or indicates that either (A) Owner does not have sufficient funds (as
“sufficient funds” is defined in Sections 4.1B and 4.1C, as applicable) to
continue to fulfill its payment obligations or (B) an event has come to the
attention of Owner which would materially and adversely affect the continued
availability of such funding then, Contractor may, upon providing thirty
(30) Days’ written notice to Owner (and provided that Owner does not cure such
circumstance within such thirty (30) Day period), suspend performance of the
Work until Owner delivers to Contractor an Owner Confirmation meeting the
criteria set forth in Section 4.1B or 4.1C (as applicable). Contractor shall be
entitled to a Change Order on account of any suspension in accordance with this
Section 16.4D, provided that Contractor complies with the requirements in
Sections 6.2, 6.5 and 6.9.

16.5 Termination by Contractor. If Owner shall at any time: (i) fail to pay any
undisputed amount; (ii) fail to materially comply with any of its material
obligations under this Agreement (but only to the extent such material failure
and the impact thereof is not subject to adjustment by Change Order as set forth
in Section 6.2); or (iii) experience an Insolvency Event (each of the foregoing
being an “Owner Default”) then, Contractor has the right (without prejudice to
any other rights under the Agreement) to provide written notice to Owner
specifying the nature of the Owner Default and demanding that such Owner Default
be cured. If: (a) with respect to clause (i) Owner fails to cure such Owner
Default within thirty (30) Days after receipt of such notice; (b) with respect
to clause (ii), (1) Owner fails to cure such Owner Default within forty-five
(45) Days after receipt of such notice or, (2) if the Owner Default cannot be
cured within such forty five (45) Day period through the diligent exercise of
all commercially practicable efforts, Owner

 

- 106 -



--------------------------------------------------------------------------------

fails to diligently exercise all commercially practicable efforts to cure such
condition or fails to cure such condition within ninety (90) Days after receipt
of such notice to cure such Owner Default; or (c) Owner experiences an
Insolvency Event, Contractor may, in the event of (a), (b) or (c), at its sole
option and without prejudice to any other rights that it has under this
Agreement, and upon notice to Owner, terminate this Agreement. In the event of
such termination under this Section 16.5, Contractor shall have the rights (and
Owner shall make the payments) provided for in Section 16.2 in the event of an
Owner termination for convenience.

16.6 Termination in the Event of an Extended Force Majeure. After issuance of
NTP for Subproject 6(a), in the event (i) any one Force Majeure event or the
effects thereof causes suspension of a substantial portion of the Work for a
period exceeding one hundred (100) consecutive Days or (ii) any one or more
Force Majeure events or the effects thereof causes suspension of a substantial
portion of the Work for a period exceeding one hundred and eighty (180) Days in
the aggregate during any continuous twenty-four (24) month period, then either
Party shall have the right to terminate this Agreement by providing fourteen
(14) Days’ written notice of termination to the other Party, to be effective
upon receipt by such other Party. In the event of such termination, Contractor
shall have the rights (and Owner shall make the payments) provided for in
Section 16.2.

16.7 Termination in the Event of Delayed Notice to Proceed. In the event Owner
fails to issue the NTP for Subproject 6(a) in accordance with Section 5.2A by
February 2, 2021 (as may be extended by mutual agreement by the Parties), then
either Party shall have the right to terminate this Agreement by providing
written notice of termination to the other Party, to be effective upon receipt
by the other Party. In the event of such termination, Contractor shall have the
rights (and Owner shall make the payments) provided for in Section 16.2, except
that, in respect of loss of profit, Contractor shall only be entitled to a lump
sum equal to Five Million U.S. Dollars (U.S.$5,000,000).

16.8 Contractor’s Right to Terminate. Contractor’s sole right to terminate this
Agreement is specified in Sections 16.3, 16.5, 16.6 and 16.7.

ARTICLE 17

RELEASES AND INDEMNITIES

17.1 General Indemnification. IN ADDITION TO ITS INDEMNIFICATION, DEFENSE AND
HOLD HARMLESS OBLIGATIONS CONTAINED ELSEWHERE IN THIS AGREEMENT, CONTRACTOR
SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OWNER GROUP FROM ANY AND ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES
AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES RESULT FROM ANY OF THE FOLLOWING:

A. FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY
WITH APPLICABLE LAW; PROVIDED THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND
PENALTIES IMPOSED ON OWNER GROUP AND RESULTING FROM THE FAILURE OF CONTRACTOR OR
ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW EXCEPT
ANY PORTION OF THE AMOUNT OF SUCH FINES AND PENALTIES ATTRIBUTABLE TO PRIOR
VIOLATIONS BY OWNER OF APPLICABLE LAWS RELATING TO HAZARDOUS MATERIALS FOR WHICH
OWNER IS RESPONSIBLE UNDER SECTION 4.7;

 

- 107 -



--------------------------------------------------------------------------------

B. ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY AND
RESULTING FROM ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY DOMESTIC OR
FOREIGN PATENTS, COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED
BY A THIRD PARTY TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS FROM
PERFORMANCE OF THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS, OR ANY IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION
OR OTHER THIRD PARTY PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR
OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE WORK (BUT
EXCLUDING INFRINGEMENT BASED UPON ANY WORK OR DESIGNS RELATING TO THE OPERATION
OF THE OPTIMIZED CASCADE PROCESS);

C. CONTAMINATION OR POLLUTION SUFFERED BY A THIRD PARTY TO THE EXTENT RESULTING
FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S USE, HANDLING OR
DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON THE SITE OR ON THE OFF-SITE RIGHTS OF
WAYS AND EASEMENTS BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR;

D. FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO PAY TAXES
FOR WHICH SUCH PERSON IS LIABLE;

E. FAILURE OF CONTRACTOR TO MAKE PAYMENTS TO ANY SUBCONTRACTOR IN ACCORDANCE
WITH THE RESPECTIVE SUBCONTRACT, BUT NOT EXTENDING TO ANY SETTLEMENT PAYMENT
MADE BY OWNER TO ANY SUBCONTRACTOR AGAINST WHICH CONTRACTOR HAS PENDING OR
PROSPECTIVE CLAIMS, UNLESS SUCH SETTLEMENT IS MADE WITH CONTRACTOR’S CONSENT,
EXCEPT AFTER ASSUMPTION OF SUCH SUBCONTRACT BY OWNER IN ACCORDANCE WITH
SECTION 16.1B;

F. PERSONAL INJURY TO OR DEATH OF ANY PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER
OF THE CONTRACTOR GROUP, THE OWNER GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR), AND DAMAGE TO OR DESTRUCTION OF PROPERTY OF THIRD PARTIES TO
THE EXTENT ARISING OUT OF OR RESULTING FROM THE NEGLIGENCE, IN CONNECTION WITH
THE WORK, OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM; OR

G. DAMAGE TO OR DESTRUCTION OF THE EXISTING FACILITY (EXCLUDING THE WORK RELATED
THERETO), SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OF EACH SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC AGREEMENT),
SUBPROJECT 3 OR SUBPROJECT 4 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF
EACH SUBPROJECT OR TERMINATION OF THE STAGE 2 EPC AGREEMENT), SUBPROJECT 5
(AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUBPROJECT 5 OR TERMINATION OF
THE STAGE 3 EPC AGREEMENT) OR SUBPROJECT 6(A) OR SUBPROJECT 6(B) (AFTER THE
EARLIER OF SUBSTANTIAL COMPLETION OF EACH SUCH SUBPROJECT OR TERMINATION OF THIS
AGREEMENT) TO THE EXTENT ARISING OUT OF OR RESULTING FROM

 

- 108 -



--------------------------------------------------------------------------------

THE NEGLIGENCE, IN CONNECTION WITH THE WORK, OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY
EMPLOYED BY THEM, PROVIDED THAT CONTRACTOR’S LIABILITY HEREUNDER FOR DAMAGE TO
OR DESTRUCTION OF (I) THE EXISTING FACILITY (EXCLUDING THE WORK RELATED THERETO)
SHALL NOT EXCEED ONE HUNDRED MILLION U.S. DOLLARS (U.S.$100,000,000) PER
OCCURRENCE (PROVIDED, HOWEVER, CONTRACTOR’S AND ITS SUBCONTRACTORS’ AND
SUB-SUBCONTRACTORS’ LIABILITY FOR SUCH DAMAGE OR DESTRUCTION TO THE EXISTING
FACILITY SHALL BE LIMITED TO THE ACTUAL AMOUNTS OF INSURANCE PROCEEDS PAID FOR
SUCH OCCURRENCE UNDER THE POLICIES OF INSURANCE REQUIRED TO BE PROVIDED BY
CONTRACTOR UNDER THIS AGREEMENT), (II) SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE
EARLIER OF SUBSTANTIAL COMPLETION OF EACH SUCH SUBPROJECT OR TERMINATION OF THE
STAGE 1 EPC AGREEMENT) SHALL NOT EXCEED *** U.S. DOLLARS (U.S.$ ***) PER
OCCURRENCE, (III) SUBPROJECT 3 OR SUBPROJECT 4 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OF EACH SUCH SUBPROJECT OR TERMINATION OF THE STAGE 2 EPC AGREEMENT)
SHALL NOT EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE,
(IV) SUBPROJECT 5 (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUBPROJECT 5
OR TERMINATION OF THE STAGE 3 EPC AGREEMENT) SHALL NOT EXCEED ONE MILLION U.S.
DOLLARS (U.S.$1,000,000) PER OCCURRENCE, OR (IV) SUBPROJECT 6(A) OR SUBPROJECT
6(B) (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR
TERMINATION OF THIS AGREEMENT) SHALL NOT EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE.

17.2 INJURIES TO CONTRACTOR’S EMPLOYEES AND DAMAGE TO CONTRACTOR’S PROPERTY.

A. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL RELEASE, DEFEND, INDEMNIFY AND HOLD
HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO INJURY TO
OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE
WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

B. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL WAIVE AND RELEASE (AND SHALL CAUSE THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS TO WAIVE AND RELEASE)
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

 

- 109 -



--------------------------------------------------------------------------------

C. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND EXCEPT AS OTHERWISE
PROVIDED IN SECTION 4.7, CONTRACTOR SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS
THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) ARISING OUT OF OR RESULTING FROM DAMAGE TO OR DESTRUCTION OF PROPERTY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF
CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE OWNER GROUP.

17.3 Injuries to Owner’s Employees and Damage to Owner’s Property.

A. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL RELEASE,
DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO INJURY TO OR DEATH OF ANY MEMBER OF THE
OWNER GROUP OR EMPLOYEES OF OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION
WITH THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR
DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER
BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR GROUP.

B. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL WAIVE
AND RELEASE (AND SHALL CAUSE THE OWNER GROUP TO WAIVE AND RELEASE) THE
CONTRACTOR GROUP AND SUBCONTRACTORS AND SUB-SUBCONTRACTORS FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO
OR DESTRUCTION OF PROPERTY OF OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1
LIQUEFACTION FACILITY, THE STAGE 2 LIQUEFACTION FACILITY, THE STAGE 3
LIQUEFACTION FACILITY, THE STAGE 4 LIQUEFACTION FACILITY, THE EXISTING FACILITY,
AND THE PROJECT) OR OF OWNER’S OTHER CONTRACTORS OCCURRING IN CONNECTION WITH
THE PROJECT, REGARDLESS OF THE CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING
THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF
ANY MEMBER OF THE CONTRACTOR GROUP.

C. EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C, OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP AND SUBCONTRACTORS AND
SUB-SUBCONTRACTORS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) RESULTING FROM OR RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY OF
OWNER GROUP (EXCLUDING THE WORK, THE STAGE 1 LIQUEFACTION FACILITY, THE STAGE 2
LIQUEFACTION FACILITY, THE STAGE 3 LIQUEFACTION FACILITY, THE STAGE 4
LIQUEFACTION FACILITY, THE EXISTING FACILITY, AND THE PROJECT) OR OF OWNER’S
OTHER CONTRACTORS OCCURRING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE
CAUSE OF SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP.

 

- 110 -



--------------------------------------------------------------------------------

D. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL WAIVE AND RELEASE THE
CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR FROM AND AGAINST ALL
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR RELATED TO: (A) DAMAGE
TO OR DESTRUCTION OF THE EXISTING FACILITY (EXCLUDING THE WORK RELATED THERETO)
TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED THE
LESSER OF (I) ONE HUNDRED MILLION U.S. DOLLARS (U.S.$100,000,000) PER OCCURRENCE
OR (II) THE ACTUAL AMOUNTS OF INSURANCE PROCEEDS PAID PER SUCH OCCURRENCE UNDER
THE POLICIES OF INSURANCE REQUIRED TO BE PROVIDED BY CONTRACTOR UNDER THIS
AGREEMENT; (B) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 5 (AFTER THE EARLIER OF
SUBSTANTIAL COMPLETION OF SUBPROJECT 5 OR TERMINATION OF THE STAGE 3 EPC
AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE;
(C) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 6(A) OR SUBPROJECT 6(B) (AFTER THE
EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THIS
AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION
EXPENSES) EXCEED *** U.S. DOLLARS (U.S.$ ***) PER OCCURRENCE; (D) DAMAGE TO OR
DESTRUCTION OF SUBPROJECT 3 OR SUBPROJECT 4 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE STAGE 2 EPC AGREEMENT) TO
THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE
MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE; (E) DAMAGE TO OR
DESTRUCTION OF SUBPROJECT 1 OR SUBPROJECT 2 (AFTER THE EARLIER OF SUBSTANTIAL
COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE STAGE 1 EPC AGREEMENT) TO
THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE
MILLION U.S. DOLLARS (U.S.$1,000,000) PER OCCURRENCE; OR (F) DAMAGE TO OR
DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE INCORPORATED INTO OR BECOME A
PART OF, THE STAGE 3 LIQUEFACTION FACILITY FOR WHICH THE OWNER BEARS THE RISK OF
PHYSICAL LOSS OR DAMAGE PURSUANT TO SECTION 8.2A; PROVIDED, HOWEVER, THIS
SECTION 17.3D SHALL NOT RELIEVE CONTRACTOR OF ANY OF ITS OBLIGATIONS UNDER
SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS UNDER SECTION 12.3 OF THE STAGE
1 EPC AGREEMENT, THE STAGE 2 EPC AGREEMENT OR THE STAGE 3 EPC AGREEMENT.

 

- 111 -



--------------------------------------------------------------------------------

E. IN ADDITION TO, AND NOT IN LIEU OF THE FOREGOING, AND REGARDLESS OF THE CAUSE
OF ANY SUCH DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP, SUBCONTRACTOR OR SUB-SUBCONTRACTOR, OWNER SHALL DEFEND, INDEMNIFY AND
HOLD HARMLESS THE CONTRACTOR GROUP AND ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR
FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR ARBITRATION EXPENSES) RESULTING
FROM OR RELATED TO: (A) DAMAGE TO OR DESTRUCTION OF THE EXISTING FACILITY
(EXCLUDING THE WORK RELATED THERETO) TO THE EXTENT THAT SUCH DAMAGES, LOSSES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED THE LESSER OF (I) ONE HUNDRED MILLION U.S. DOLLARS
(U.S.$100,000,000) PER OCCURRENCE OR (II) THE ACTUAL AMOUNTS OF INSURANCE
PROCEEDS PAID PER SUCH OCCURRENCE UNDER THE POLICIES OF INSURANCE REQUIRED TO BE
PROVIDED BY CONTRACTOR UNDER THIS AGREEMENT; (B) DAMAGE TO OR DESTRUCTION OF
SUBPROJECT 6(A) OR SUBPROJECT 6(B) (AFTER THE EARLIER OF SUBSTANTIAL COMPLETION
OF SUCH SUBPROJECT OR TERMINATION OF THIS AGREEMENT) TO THE EXTENT THAT SUCH
DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES,
AND LITIGATION OR ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS
(U.S.$1,000,000) PER OCCURRENCE; (C) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 5
(AFTER THE EARLIER OF SUBSTANTIAL COMPLETION OF SUBPROJECT 5 OR TERMINATION OF
THE STAGE 3 EPC AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; (D) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 3 OR SUBPROJECT 4 (AFTER
THE EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE
STAGE 2 EPC AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; (E) DAMAGE TO OR DESTRUCTION OF SUBPROJECT 1 OR SUBPROJECT 2 (AFTER
THE EARLIER OF SUBSTANTIAL COMPLETION OF SUCH SUBPROJECT OR TERMINATION OF THE
STAGE 1 EPC AGREEMENT) TO THE EXTENT THAT SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) EXCEED ONE MILLION U.S. DOLLARS (U.S.$1,000,000) PER
OCCURRENCE; OR (F) DAMAGE TO OR DESTRUCTION OF PROPERTY CONSTITUTING, OR TO BE
INCORPORATED INTO OR BECOME A PART OF, THE STAGE 4 LIQUEFACTION FACILITY FOR
WHICH THE OWNER BEARS THE RISK OF PHYSICAL LOSS OR DAMAGE PURSUANT TO
SECTION 8.2A; PROVIDED, HOWEVER, THIS SECTION 17.3E SHALL NOT RELIEVE CONTRACTOR
OF ANY OF ITS OBLIGATIONS UNDER SECTION 12.3 OR ANY OF CONTRACTOR’S OBLIGATIONS
UNDER SECTION 12.3 OF THE STAGE 1 EPC AGREEMENT, THE STAGE 2 EPC AGREEMENT, OR
THE STAGE 3 EPC AGREEMENT.

17.4 Patent and Copyright Indemnification Procedure. IN THE EVENT THAT ANY
VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS RESPONSIBLE TO INDEMNIFY THE
OWNER GROUP AS SET FORTH IN SECTION 17.1B RESULTS IN ANY SUIT, CLAIM, TEMPORARY
RESTRAINING ORDER OR PRELIMINARY INJUNCTION CONTRACTOR SHALL, IN ADDITION TO ITS
OBLIGATIONS UNDER SECTION 17.1B, MAKE EVERY REASONABLE EFFORT, BY GIVING A
SATISFACTORY BOND OR OTHERWISE, TO SECURE THE SUSPENSION OF THE INJUNCTION OR
RESTRAINING ORDER. IF, IN ANY SUCH SUIT OR CLAIM, THE WORK, THE PROJECT, OR ANY
PART, COMBINATION OR PROCESS THEREOF, IS HELD TO CONSTITUTE AN INFRINGEMENT AND
ITS USE IS PRELIMINARILY OR PERMANENTLY ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE
EVERY REASONABLE EFFORT TO SECURE FOR

 

- 112 -



--------------------------------------------------------------------------------

OWNER A LICENSE, AT NO COST TO OWNER, AUTHORIZING CONTINUED USE OF THE
INFRINGING WORK. IF CONTRACTOR IS UNABLE TO SECURE SUCH A LICENSE WITHIN A
REASONABLE TIME, CONTRACTOR SHALL, AT ITS OWN EXPENSE AND WITHOUT IMPAIRING
PERFORMANCE REQUIREMENTS, EITHER REPLACE THE AFFECTED WORK, IN WHOLE OR PART,
WITH NON-INFRINGING COMPONENTS OR PARTS OR MODIFY THE SAME SO THAT THEY BECOME
NON-INFRINGING.

17.5 Lien Indemnification. SHOULD CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR ANY OTHER PERSON, INCLUDING ANY CONSTRUCTION EQUIPMENT
LESSOR, ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN OR OTHER ENCUMBRANCE
AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE PROJECT, CONTRACTOR
SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE, BY PAYMENT, BOND OR
OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-ONE (21) DAYS OF CONTRACTOR’S
RECEIPT OF WRITTEN NOTICE FROM OWNER NOTIFYING CONTRACTOR OF SUCH LIEN OR
ENCUMBRANCE; PROVIDED THAT OWNER SHALL HAVE MADE PAYMENT OF ALL AMOUNTS PROPERLY
DUE AND OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN
ACCORDANCE WITH SECTION 7.2E. IF CONTRACTOR FAILS TO REMOVE OR DISCHARGE ANY
SUCH LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-ONE (21) DAY PERIOD IN CIRCUMSTANCES
WHERE OWNER HAS MADE PAYMENT OF ALL AMOUNTS PROPERLY DUE AND OWING TO CONTRACTOR
UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN ACCORDANCE WITH
SECTION 7.2E, THEN OWNER OR OWNER’S TITLE INSURANCE COMPANY MAY, EACH IN THEIR
SOLE DISCRETION AND IN ADDITION TO ANY OTHER RIGHTS THAT OWNER HAS UNDER THIS
AGREEMENT, REMOVE OR DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS
THAT OWNER OR OWNER’S TITLE INSURANCE COMPANY, EACH IN THEIR SOLE DISCRETION,
DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF SETTLEMENT AMOUNTS THAT OWNER OR
OWNER’S TITLE INSURANCE COMPANY DETERMINES IN THEIR SOLE DISCRETION AS BEING
NECESSARY TO REMOVE OR DISCHARGE SUCH LIEN OR ENCUMBRANCE. IN SUCH CIRCUMSTANCE,
CONTRACTOR SHALL BE LIABLE TO OWNER FOR AND SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE OWNER INDEMNIFIED PARTIES AND OWNER’S TITLE INSURANCE COMPANY FROM
ALL DAMAGES, COSTS, LOSSES AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, CONSULTANT FEES AND ARBITRATION EXPENSES, AND SETTLEMENT PAYMENTS) ARISING
OUT OF OR RELATING TO SUCH REMOVAL OR DISCHARGE. ALL SUCH DAMAGES, COSTS, LOSSES
AND EXPENSES SHALL BE PAID BY CONTRACTOR NO LATER THAN THIRTY (30) DAYS AFTER
RECEIPT OF EACH INVOICE FROM OWNER.

A. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE SCOPE OF
CONTRACTOR’S INDEMNITY OBLIGATION IN SECTION 17.5 WITH RESPECT TO OWNER’S TITLE
INSURANCE COMPANY: (I) DOES NOT EXTEND TO ANY LIENS FOR WORK PERFORMED UNDER THE
STAGE 1 EPC AGREEMENT, THE STAGE 2 EPC AGREEMENT OR THE STAGE 3 EPC AGREEMENT,
(II) IS NO GREATER THAN WOULD BE IF THE INDEMNITY EXTENDED ONLY TO OWNER
INDEMNIFIED PARTIES AND (III) DOES NOT INCLUDE ANY CONSEQUENTIAL DAMAGES OF OR
ASSERTED AGAINST THE OWNER’S TITLE INSURANCE COMPANY.

17.6 Owner’s Failure to Comply with Applicable Law. OWNER SHALL DEFEND,
INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM ANY AND ALL DAMAGES,
LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND
LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM THE FAILURE
OF ANY MEMBER OF OWNER GROUP TO COMPLY WITH APPLICABLE LAW; PROVIDED THAT THIS
INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON CONTRACTOR GROUP
AND RESULTING FROM OWNER’S FAILURE TO COMPLY WITH APPLICABLE LAW.

 

- 113 -



--------------------------------------------------------------------------------

17.7 Landowner Claims. SUBJECT TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS SET
FORTH IN SECTIONS 17.1A AND 17.1C, OWNER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM CLAIMS OCCURRING IN
CONNECTION WITH THE WORK AND THE PROJECT AND BROUGHT BY ANY LANDOWNER ON WHOSE
LAND, RIGHT OF WAY OR EASEMENT CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS ARE PERFORMING THE WORK, INCLUDING ANY CLAIM FROM SUCH
LANDOWNER RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY. SUCH INDEMNITY SHALL
APPLY REGARDLESS OF THE CAUSE OF SUCH DAMAGES, LOSSES, COSTS AND EXPENSES,
INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY
MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.

17.8 Legal Defense. NOT LATER THAN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING PARTY OF ANY CLAIMS,
DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH INDEMNIFIED PARTY FOR
WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE AND HOLD HARMLESS
OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING
OR ACTION OR BY NOTICE WITHOUT INSTITUTION OF SUCH LEGAL, JUDICIAL, ARBITRAL OR
ADMINISTRATIVE PROCEEDING OR ACTION, THE INDEMNIFYING PARTY SHALL AFFIRM IN
WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY WILL
INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH INDEMNIFIED PARTY AND SHALL, AT THE
INDEMNIFYING PARTY’S OWN COST AND EXPENSE, ASSUME ON BEHALF OF THE INDEMNIFIED
PARTY AND CONDUCT WITH DUE DILIGENCE AND IN GOOD FAITH THE DEFENSE THEREOF WITH
COUNSEL SELECTED BY THE INDEMNIFYING PARTY AND REASONABLY SATISFACTORY TO SUCH
INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT SUCH INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO BE REPRESENTED THEREIN BY ADVISORY COUNSEL OF ITS OWN SELECTION, AND AT
ITS OWN EXPENSE; AND PROVIDED FURTHER THAT IF THE DEFENDANTS IN ANY SUCH ACTION
OR PROCEEDING INCLUDE THE INDEMNIFYING PARTY AND AN INDEMNIFIED PARTY AND THE
INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE LEGAL
DEFENSES AVAILABLE TO IT WHICH ARE DIFFERENT FROM OR ADDITIONAL TO, OR
INCONSISTENT WITH, THOSE AVAILABLE TO THE INDEMNIFYING PARTY, SUCH INDEMNIFIED
PARTY SHALL HAVE THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL TO PARTICIPATE
IN THE DEFENSE OF SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT THE REASONABLE
EXPENSE OF THE INDEMNIFYING PARTY. IN THE EVENT OF THE FAILURE OF THE
INDEMNIFYING PARTY TO PERFORM FULLY IN ACCORDANCE WITH THE DEFENSE OBLIGATIONS
UNDER THIS SECTION 17.8, SUCH INDEMNIFIED PARTY MAY, AT ITS OPTION, AND WITHOUT
RELIEVING THE INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, SO PERFORM, BUT
ALL DAMAGES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND
LITIGATION OR ARBITRATION EXPENSES, SETTLEMENT PAYMENTS AND JUDGMENTS) SO
INCURRED BY SUCH INDEMNIFIED PARTY IN THAT EVENT SHALL BE REIMBURSED BY THE
INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY, TOGETHER WITH INTEREST ON SAME
FROM THE DATE ANY SUCH COST AND EXPENSE WAS PAID BY SUCH INDEMNIFIED PARTY UNTIL
REIMBURSED BY THE INDEMNIFYING PARTY AT THE INTEREST RATE SET FORTH IN
SECTION 7.6 OF THIS AGREEMENT.

 

- 114 -



--------------------------------------------------------------------------------

17.9 Enforceability.

A. EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 17.2 AND 17.3, THE INDEMNITY,
DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL INJURY OR DEATH OR PROPERTY
DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS OF WHETHER THE INDEMNIFIED
PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR PASSIVELY), IT BEING
AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’ RESPECTIVE LIABILITY OR
RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND EXPENSES UNDER THIS ARTICLE
17 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES OF COMPARATIVE NEGLIGENCE.

B. OWNER AND CONTRACTOR AGREE THAT THE LOUISIANA OILFIELD ANTI-INDEMNITY ACT,
LA. REV. STAT. § 9:2780, ET. SEQ., IS INAPPLICABLE TO THIS AGREEMENT AND THE
PERFORMANCE OF THE WORK. APPLICATION OF THESE CODE SECTIONS TO THIS AGREEMENT
WOULD BE CONTRARY TO THE INTENT OF THE PARTIES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY CONTENTION THAT THESE CODE SECTIONS ARE APPLICABLE TO
THIS AGREEMENT OR THE WORK. IN ADDITION, IT IS THE INTENT OF THE PARTIES IN THE
EVENT THAT THE AFOREMENTIONED ACT WERE TO APPLY THAT EACH PARTY SHALL PROVIDE
INSURANCE TO COVER THE LOSSES CONTEMPLATED BY SUCH CODE SECTIONS AND ASSUMED BY
EACH SUCH PARTY UNDER THE INDEMNIFICATION PROVISIONS OF THIS AGREEMENT, AND
CONTRACTOR AGREES THAT THE CONTRACT PRICE (AS MAY BE ADJUSTED BY CHANGE ORDER IN
ACCORDANCE WITH ATTACHMENT EE) COMPENSATES CONTRACTOR FOR THE COST OF PREMIUMS
FOR THE INSURANCE PROVIDED BY IT UNDER THIS AGREEMENT. THE PARTIES AGREE THAT
EACH PARTY’S AGREEMENT TO SUPPORT THEIR INDEMNIFICATION OBLIGATIONS BY INSURANCE
SHALL IN NO RESPECT IMPAIR THEIR INDEMNIFICATION OBLIGATIONS.

C. IN THE EVENT THAT ANY INDEMNITY PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO
THE LAW GOVERNING THIS AGREEMENT, THEN THE INDEMNITY OBLIGATIONS APPLICABLE
HEREUNDER SHALL BE APPLIED TO THE MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

ARTICLE 18

DISPUTE RESOLUTION

18.1 Negotiation. In the event that any claim, dispute or controversy arising
out of or relating to this Agreement (including the breach, termination or
invalidity thereof, and whether arising out of tort or contract) (“Dispute”)
cannot be resolved informally within thirty (30) Days after the Dispute arises,
either Party may give written notice of the Dispute (“Dispute Notice”) to the
other Party requesting that a representative of Owner’s senior management and
Contractor’s senior management meet in an attempt to resolve the Dispute. Each
such management representative shall have full authority to resolve the Dispute
and shall meet at a mutually agreeable time and place within thirty (30) Days
after receipt by the non-notifying Party of such Dispute Notice, and thereafter
as often as they deem reasonably necessary to exchange relevant information and
to attempt to resolve the Dispute. In no event shall this Section 18.1 be
construed to limit either Party’s right to take any action under this Agreement,
including Owner’s rights under Section 16.1. The Parties agree that if any
Dispute is not resolved within ninety (90) Days after receipt of the Dispute
Notice given in this Section 18.1, then either Party may by notice to the other
Party refer the Dispute to be decided by final and binding arbitration in
accordance with Section 18.2.

 

- 115 -



--------------------------------------------------------------------------------

A. Notwithstanding the foregoing, in the event of a Dispute regarding
(i) whether a specific item of Work meets the definition of Punchlist under
Section 1 in connection with Section 11.5 or (ii) if and when RFSU of Subproject
6(a), or Substantial Completion of a Subproject, or Final Completion has
occurred, as applicable, in accordance with Article 1 or Section 11.1A, 11.3 or
11.6, representatives of Owner’s senior management and Contractor’s senior
management shall meet immediately upon request of either Party to attempt to
resolve such Dispute. Each such management representative shall have full
authority to resolve such Dispute and shall meet in person at a mutually
agreeable time and place. The Parties agree that if any such Dispute is not
resolved within five (5) Business Days after either Party’s request for such
meeting between management representatives, then either Party may by notice to
the other Party refer the Dispute to be decided by final and binding arbitration
in accordance with Section 18.2.

18.2 Arbitration. Any arbitration held under this Agreement shall be held in
Houston, Texas, unless otherwise agreed by the Parties, shall be administered by
the Dallas, Texas office of the American Arbitration Association (“AAA”) and
shall, except as otherwise modified by this Section 18.2, be governed by the
AAA’s Construction Industry Arbitration Rules and Mediation Procedures
(including Procedures for Large, Complex Construction Disputes) (the “AAA
Rules”). The number of arbitrators required for the arbitration hearing shall be
determined in accordance with the AAA Rules. The arbitrator(s) shall determine
the rights and obligations of the Parties according to the substantive law of
the state of Texas, excluding its conflict of law principles, as would a court
for the state of Texas; provided, however, the law applicable to the validity of
the arbitration clause, the conduct of the arbitration, including resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act, 9
U.S.C.A. § 2. Issues concerning the arbitrability of a matter in dispute shall
be decided by a court with proper jurisdiction. The Parties shall be entitled to
engage in reasonable discovery, including the right to production of relevant
and material documents by the opposing Party and the right to take depositions
reasonably limited in number, time and place; provided that in no event shall
any Party be entitled to refuse to produce relevant and non-privileged documents
or copies thereof requested by the other Party within the time limit set and to
the extent required by order of the arbitrator(s). All disputes regarding
discovery shall be promptly resolved by the arbitrator(s). This agreement to
arbitrate is binding upon the Parties, Contractor’s surety (if any) and the
successors and permitted assigns of any of them. At either Party’s option, any
other Person may be joined as an additional party to any arbitration conducted
under this Section 18.2, provided that the party to be joined is or may be
liable to either Party in connection with all or any part of any Dispute between
the Parties. Without limiting the foregoing, if there are common issues of fact
or law in connection with any Disputes in an arbitration conducted under this
Article and any disputes in connection with any arbitration under the Stage 1
EPC Agreement, the Stage 2 EPC Agreement or the Stage 3 EPC Agreement, either
Party may consolidate the arbitrations to the extent necessary to avoid
inconsistent determinations. Contractor agrees, upon Owner’s election, to the
joinder in any arbitration between Owner and Guarantor arising out of or
relating to the Project. The arbitration award shall be final and binding, in
writing, signed by all arbitrators, and shall state the reasons upon which the
award thereof is based. The Parties agree that judgment on the arbitration award
may be entered by any court having jurisdiction thereof.

 

- 116 -



--------------------------------------------------------------------------------

18.3 Continuation of Work During Dispute. Notwithstanding any Dispute, it shall
be the responsibility of each Party to continue to perform its obligations under
this Agreement pending resolution of Disputes. Owner shall, subject to its right
to withhold or offset amounts pursuant to this Agreement, continue to pay
Contractor undisputed amounts in accordance with this Agreement and, except as
provided in this Agreement, continue to perform all of its obligations under
this Agreement; provided, however, in no event shall the occurrence of any
negotiation or arbitration prevent or affect Owner from exercising its rights
under this Agreement, including Owner’s right to terminate pursuant to Article
16.

18.4 Escrow of Certain Disputed Amounts By Owner. At any time when the total
amounts invoiced by Contractor pursuant to Section 7.2C of the Agreement for
Milestone payments and Monthly Payments (as such amounts may be adjusted by
Change Order in accordance with Sections 6.1B or 6.2C) which are disputed and
unpaid by Owner exceed Ten Million U.S. Dollars (U.S.$10,000,000) in the
cumulative aggregate, Owner shall escrow any such disputed and unpaid amounts in
excess of the aforesaid amount (“Escrowed Amounts”); provided, however, the
Parties acknowledge and agree that such Escrowed Amounts shall not include any
claims by Contractor for compensation in addition to the original Contract Price
(as adjusted by Change Order pursuant to Sections 6.1B or 6.2C). For the
purposes of determining the date when Owner must deposit the Escrowed Amounts
with the Escrow Agent, amounts are “unpaid” on the date that Owner is required
to make payment of an Invoice under Section 7.2E of this Agreement. The Escrowed
Amounts will be deposited with the Escrow Agent pursuant to the Escrow Agreement
(which provides, among other things, that the Escrowed Amounts shall be held in
an interest bearing account and disbursed upon the instructions of both Parties
or pursuant to an arbitration award). Prior to issuance of the NTP for
Subproject 6(a), (i) the Escrow Agent shall be selected by mutual agreement of
the Parties and (ii) the Escrow Agreement shall be in final form and executed by
the Escrow Agent and each Party. The Parties shall each pay fifty percent (50%)
of the cost of the Escrow Agreement including without limitation the fees and
expenses of the Escrow Agent.

ARTICLE 19

CONFIDENTIALITY

19.1 Contractor’s Obligations. Contractor hereby covenants and warrants that
Contractor and its employees and agents shall not (without in each instance
obtaining Owner’s prior written consent) disclose, make commercial or other use
of, or give or sell to any Person, other than to members of the Contractor Group
and Subcontractors or Sub-subcontractors as necessary to perform the Work, any
information conspicuously marked and identified in writing as confidential and
relating to the business, products, services, research or development, clients
or customers of Owner or any Owner Affiliate, or relating to similar information
of a Third Party who has entrusted such information to Owner or any Owner
Affiliate (hereinafter individually or collectively, “Owner’s Confidential
Information”). Prior to disclosing any such information to any Subcontractor or
Sub-subcontractor as necessary to perform the Work, Contractor shall bind such
Subcontractor or Sub-subcontractor to the confidentiality obligations contained
in this Section 19.1. Nothing in this Section 19.1 or this Agreement shall in
any way prohibit Contractor or any of its Subcontractors or Sub-subcontractors
from making commercial or other use of, selling, or disclosing any of the
Intellectual Property or Contractor Existing Intellectual Assets.

 

- 117 -



--------------------------------------------------------------------------------

19.2 Owner’s Obligations. Owner hereby covenants and warrants that Owner and its
employees and agents shall not (without in each instance obtaining Contractor’s
prior written consent) disclose, make commercial or other use of, or give or
sell to any Person any of the following information: (i) any estimating,
technical or pricing methodologies, techniques, know-how or information relating
to the business, products, services, research or development of Contractor
conspicuously marked and identified in writing as confidential by Contractor; or
(ii) any Intellectual Property or Contractor’s Existing Intellectual Property
Assets which is conspicuously marked and identified in writing as confidential
(hereinafter individually or collectively, “Contractor’s Confidential
Information”). The Parties agree that (y) notwithstanding the foregoing, Owner
shall not be restricted from the use or disclosure of Work Product except as
expressly set forth in Article 10; and (z) Owner shall be entitled to disclose
that portion of the Intellectual Property and Contractor’s Existing Intellectual
Property Assets for which Owner has a license in, and which is to be used by
Owner for the purpose for which such license is granted pursuant to
Section 10.1, provided that, with respect to such Intellectual Property and
Contractor’s Existing Intellectual Property Assets, Owner binds such disclosee
to the confidentiality obligations contained in this Section 19.2.

19.3 Definitions. The term “Confidential Information” shall mean one or both of
Contractor’s Confidential Information and Owner’s Confidential Information, as
the context requires. The Party having the confidentiality obligations with
respect to such Confidential Information shall be referred to as the “Receiving
Party,” and the Party to whom such confidentiality obligations are owed shall be
referred to as the “Disclosing Party.”

19.4 Exceptions. Notwithstanding Sections 19.1 and 19.2, Confidential
Information shall not include: (i) information which at the time of disclosure
or acquisition is in the public domain, or which after disclosure or acquisition
becomes part of the public domain without violation of this Article 19; (ii)
information which at the time of disclosure or acquisition was already in the
possession of the Receiving Party or its employees or agents and was not
previously acquired from the Disclosing Party or any of its employees or agents
directly or indirectly; (iii) information which the Receiving Party can show was
acquired by such entity after the time of disclosure or acquisition hereunder
from a Third Party without any confidentiality commitment, if, to the best of
Receiving Party’s or its employees’ or agents’ knowledge, such Third Party did
not acquire it, directly or indirectly, from the Disclosing Party or any of its
employees or agents; (iv) information independently developed by the Receiving
Party without benefit of the Confidential Information; and (v) information which
a Party believes in good faith is required to be disclosed in connection with
the Project by Applicable Law, any Governmental Instrumentality (including the
FERC), applicable securities laws or the rules of any stock exchange; provided,
however, that prior to such disclosure, the Receiving Party gives reasonable
notice to the Disclosing Party of the information required to be disclosed.

19.5 Equitable Relief. The Parties acknowledge that in the event of a breach of
any of the terms contained in this Article 19, the Disclosing Party would suffer
irreparable harm for which remedies at law, including damages, would be
inadequate, and that the Disclosing Party shall be entitled to seek equitable
relief therefor by injunction, without the requirement of posting a bond.

 

- 118 -



--------------------------------------------------------------------------------

19.6 Term. The confidentiality obligations of this Article 19 shall expire upon
the earlier of a period of ten (10) years following (i) the termination of this
Agreement or (ii) Final Completion.

ARTICLE 20

LIMITATION OF LIABILITY

20.1 Contractor Aggregate Liability. Notwithstanding any other provisions of
this Agreement to the contrary, Contractor Group shall not be liable to Owner
Group under this Agreement or under any cause of action related to the subject
matter of this Agreement, whether in contract, warranty, tort (including
negligence), strict liability, products liability, professional liability,
indemnity, contribution or any other cause of action, in excess of a cumulative
aggregate amount equal to the Aggregate Cap, and Owner shall release Contractor
Group from any liability in excess thereof; provided that, notwithstanding the
foregoing, the limitation of liability set forth in this Section 20.1 shall not
(i) apply to (A) Contractor’s indemnification obligations under Sections 17.1B,
17.1E, 17.1F, 17.1G, 17.2 and 17.5 or (B) Contractor’s obligations under 8.1A.1;
or (ii) include the proceeds paid under any insurance policy that Contractor or
its Subcontractors is required to obtain pursuant to this Agreement or
Subcontract, as the case may be (collectively, provisions (i) and (ii) being the
“Carve-Outs”). In no event shall the limitation of liability set forth in this
Section 20.1 be in any way deemed to limit Contractor’s obligation to perform
all Work required to achieve Ready for Performance Testing for any Subproject.

A. The “Aggregate Cap” means Two Hundred Fifty Million U.S. Dollars
(U.S.$250,000,000); provided however, if Owner exercises its option for
Subproject 6(b) pursuant to Section 4.10, the Aggregate Cap shall be an amount
equal to Two Hundred Fifty Million U.S. Dollars (U.S.$250,000,000) plus twelve
and one half percent (12.5%) of the Contract Price Applicable to Subproject
6(b), and any reference to the U.S. $250,000,000 in this Article 20 shall be
U.S.$250,000,000 plus twelve and one half percent (12.5%) of the Contract Price
Applicable to Subproject 6(b) .

B. However, immediately after the later of Substantial Completion of Subproject
6(a) and payment of any Delay Liquidated Damages due and owing under this
Agreement (“Reduction Date”), the Aggregate Cap shall reduce to an amount
calculated as follows:

 

Aggregate

Cap

   =   

U.S.$

250,000,000

   -    Reduction    +   

Outstanding Claims

Amount

   +   

Performance

LD Exposure

where:

1. “Reduction” means the amount equal to the greater of: (i) One Hundred Million
U.S. Dollars (U.S.$100,000,000); or (ii) Contractor Group’s aggregate liability
to Owner Group under this Agreement, for acts or omissions occurring prior to
Substantial Completion of Subproject 6(a) (the clause (ii) liabilities
hereinafter called “Pre-Subproject 6(a) Substantial Completion Liabilities”).

 

- 119 -



--------------------------------------------------------------------------------

a. In calculating the Reduction, the Pre-Subproject 6(a) Substantial Completion
Liabilities shall exclude amounts that fall within the Carve-Outs. In addition,
for the purposes of calculating the Reduction immediately after the Reduction
Date, only those Pre-Subproject 6(a) Substantial Completion Liabilities actually
paid by Contractor Group to Owner Group on or prior to the Reduction Date shall
be used, but if other Pre-Subproject 6(a) Substantial Completion Liabilities are
subsequently paid by Contractor Group to Owner Group, the Reduction shall be
recalculated in accordance with Section 20.1C. For clarity, Delay Liquidated
Damage amounts owed for Subproject 6(a) shall be applied against the
Pre-Subproject 6(a) Substantial Completion Liabilities, as well as Performance
Liquidated Damages where the option in Section 11.4A(i) is used.

2. “Outstanding Claims Amount” means the aggregate amount of Outstanding Claims;
provided that, if such aggregate amount is less than Fifteen Million U.S.
Dollars (U.S.$15,000,000), the Outstanding Claims Amount shall be Zero U.S.
Dollars for purposes of calculating the Aggregate Cap. “Outstanding Claims”
means good faith claims asserted by Owner Group against any member of Contractor
Group, arising out of acts or omissions occurring before Substantial Completion
of Subproject 6(a), which remain outstanding as of the date of Substantial
Completion of Subproject 6(a). Outstanding Claims shall not include any claims
that fall within the Carve-Outs.

3. “Performance LD Exposure” means either:

a. Zero U.S. Dollars, if Owner or Contractor elect the option in
Section 11.4A(i) for Subproject 6(a); or

b. if Owner or Contractor elect the option in Section 11.4A(ii) for Subproject
6(a), the amount of Performance Liquidated Damages that would be due to Owner if
Contractor were to pay the Performance Liquidated Damages for Subproject 6(a)
based on the results of the last Performance Test conducted by Contractor prior
to Substantial Completion of Subproject 6(a).

4. Notwithstanding the foregoing Aggregate Cap calculation (or any recalculation
of the Aggregate Cap pursuant to 20.1C), the Aggregate Cap shall not exceed Two
Hundred Fifty Million U.S. Dollars (U.S.$250,000,000) under any circumstances.

C. Upon resolution of any (i) Outstanding Claims, (ii) Pre-Subproject 6(a)
Substantial Completion Liabilities that were not included in the original
Reduction calculation performed in Section 20.1B.1, or (iii) amounts for
Performance LD Exposure, the Aggregate Cap shall be recalculated using the
formula in Section 20.1B and the adjusted variables shall be determined as
follows:

 

- 120 -



--------------------------------------------------------------------------------

1. The amount used for the Pre-Subproject 6(a) Substantial Completion
Liabilities shall be the total amount paid by Contractor Group to Owner Group on
account of Pre-Subproject 6(a) Substantial Completion Liabilities, whether paid
before or after Substantial Completion of Subproject 6(a);

2. The Reduction shall be recalculated in accordance with Section 20.1B.1 based
on the Pre-Subproject 6(a) Substantial Completion Liabilities adjustment under
Section 20.1C.1;

3. The amount used for the Outstanding Claims Amount shall be the amounts of
those Outstanding Claims not yet resolved;

4. The amount used for the Performance LD Exposure shall be the amount of
Performance Liquidated Damages owed (and not paid) by Contractor to Owner, as
determined by the last Performance Test performed in conjunction with
Section 11.4A(ii); and

5. The Aggregate Cap shall be recalculated in accordance with Section 20.1B
based on the Reduction recalculated in Section 20.1C.2, the Outstanding Claims
Amount adjustment under Section 20.1C.3 and the Performance LD Exposure
recalculated under Section 20.1C.4.

20.2 Limitation on Contractor’s Liability for Liquidated Damages.

A. Delay Liquidated Damages. Subject to Section 20.2C, Contractor’s maximum
liability to Owner for Delay Liquidated Damages for Subproject 6 is Ninety
Million U.S. Dollars (U.S.$90,000,000), in the aggregate; provided however, if
Owner exercises its option for Subproject 6(b) pursuant to Section 4.10, subject
to Section 20.2C, Contractor’s maximum liability to Owner for Delay Liquidated
Damages for Subproject 6 shall be an amount equal to Ninety Million U.S. Dollars
(U.S.$90,000,000) plus four and one half percent (4.5%) of the Contract Price
Applicable to Subproject 6(b), in the aggregate.

B. Performance Liquidated Damages. Subject to Section 20.2C, Contractor’s
maximum liability to Owner for Performance Liquidated Damages for Subproject
6(a) is Seventy-Five Million U.S. Dollars (U.S.$75,000,000), in the aggregate.

C. Exceptions to Limitations of Liability Under Section 20.2. Sections 20.2A and
20.2B shall not be construed to limit Contractor’s obligation to complete the
Work for the compensation provided under this Agreement.

20.3 Liquidated Damages In General.

A. Liquidated Damages Not Penalty. It is expressly agreed that Liquidated
Damages payable under this Agreement do not constitute a penalty and that the
Parties, having negotiated in good faith for such specific Liquidated Damages
and having agreed that the amount of such Liquidated Damages is reasonable in
light of the anticipated harm caused by the breach related thereto and the
difficulties of proof of loss and inconvenience or nonfeasibility of obtaining
any adequate remedy, are estopped from contesting the validity or enforceability
of such Liquidated Damages.

 

- 121 -



--------------------------------------------------------------------------------

B. Liquidated Damages as Exclusive Remedy.

1. Delay Liquidated Damages shall be Owner’s sole and exclusive remedy, and the
sole and exclusive liability of Contractor, for delay as set forth in
Section 13.1; provided that, this Section 20.3B.1 shall not be interpreted to
preclude Owner from (i) terminating Contractor’s performance of the Work
pursuant to Section 11.4B(b) or (ii) terminating Contractor pursuant to
Section 5.5A.

2. Performance Liquidated Damages shall be Owner’s sole and exclusive remedy,
and the sole and exclusive liability of Contractor, for failure to achieve the
Performance Guarantee. This Section 20.3B.2 is not applicable for Contractor’s
failure to achieve Minimum Acceptance Criteria.

C. Payment of Liquidated Damages. With respect to any Liquidated Damages that
accrue, Owner shall invoice Contractor for such Liquidated Damages. Contractor
shall pay such Liquidated Damages within ten (10) Days after Contractor’s
receipt of such invoice. To the extent Contractor does not pay such Liquidated
Damages within such ten (10) Day period, Owner may, at its option, do one or
more of the following: (i) withhold from Contractor amounts that are otherwise
due and payable to Contractor in the amount of such Liquidated Damages and/or
(ii) collect on the Letter of Credit in the amount of such Liquidated Damages.
For the avoidance of doubt, prior to exercising such right to withhold or
collect on the Letter of Credit, Owner shall not be required to provide the
notice as set forth in Section 7.8. As used in this Agreement, Liquidated
Damages are “paid” if and to the extent Owner exercises option (i) or (ii) above
for the collection of Liquidated Damages.

20.4 Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT TO THE CONTRARY, NEITHER OWNER GROUP NOR CONTRACTOR GROUP SHALL BE
LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED TO THE SUBJECT
MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”) AND OWNER GROUP SHALL RELEASE CONTRACTOR GROUP AND CONTRACTOR GROUP
SHALL RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES;
PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION 20.4 (I) IS
NOT INTENDED TO PREVENT CONTRACTOR FROM RECEIVING PROFIT TO THE EXTENT THAT
CONTRACTOR IS ENTITLED TO RECEIVE SUCH PROFIT UNDER THE PROVISIONS OF THIS
AGREEMENT AND (II) SHALL NOT APPLY (A) TO AMOUNTS ENCOMPASSED WITHIN LIQUIDATED
DAMAGES, (B) TO CONTRACTOR’S INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT
WITH

 

- 122 -



--------------------------------------------------------------------------------

RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO THE
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.2, MEMBERS OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTORS OR SUB- SUBCONTRACTORS, OR (C) TO OWNER’S
INDEMNIFICATION OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO LOSSES SUFFERED
BY ANY THIRD PARTY OR, WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH
IN SECTION 17.3, MEMBERS OF THE OWNER GROUP OR ANY OTHER CONTRACTORS OF OWNER.

20.5 Exclusive Remedies. Where a remedy specified in this Agreement is expressly
stated to be a Party’s sole remedy, it is intended that such remedy shall be the
sole and exclusive remedy of such Party for the matter in question,
notwithstanding any remedy otherwise available at law or in equity.

20.6 Applicability. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY APPLICABLE LAW,
THE WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES FROM LIABILITY, EXCLUSIONS,
LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND INDEMNITIES EXPRESSED IN THIS
AGREEMENT SHALL APPLY EVEN IN THE EVENT OF FAULT, NEGLIGENCE (IN WHOLE OR IN
PART), STRICT LIABILITY, BREACH OF CONTRACT OR OTHERWISE OF THE PARTY RELEASED
OR WHOSE LIABILITY IS WAIVED, DISCLAIMED, LIMITED, FIXED OR INDEMNIFIED AND
SHALL EXTEND IN FAVOR OF MEMBERS OF THE OWNER GROUP AND THE CONTRACTOR GROUP.

20.7 Term Limit. WITH THE EXCEPTION OF ARTICLE 10, ARTICLE 19 AND SECTIONS 8.1,
17.1A, 17.1B, 17.1C, 17.1E, 17.4 AND 17.5 (AND TO THE EXTENT THE FOLLOWING
RELATE TO THE FOREGOING ARTICLES AND SECTIONS: SECTIONS 1.1, 17.8, 17.9 AND
ARTICLE 18, ARTICLE 20 AND ARTICLE 21), NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY UNDER THIS AGREEMENT FOR ANY CLAIMS BROUGHT THREE (3) YEARS OR MORE
AFTER SUBSTANTIAL COMPLETION OF THE LATER OF SUBPROJECT 6(A) OR SUBPROJECT 6(B).

ARTICLE 21

MISCELLANEOUS PROVISIONS

21.1 Entire Agreement. This Agreement, including the Attachments and Schedules
attached to and incorporated into this Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof and
incorporates any and all prior agreements and commitments with respect thereto.
There are no other oral understandings, terms or conditions, and neither Party
has relied upon any representation, express or implied, not contained in this
Agreement. General or special conditions included in any of Contractor’s price
lists, Invoices, tickets, receipts or other such documents presented to Owner
shall have no applicability to Owner with respect to this Agreement. To the
extent that any work or services is performed under the Technical Services
Agreements after the Contract Date of this Agreement and Owner pays Contractor
for such work or services under the Technical Services Agreements, and to the
extent such work or services is Work to be performed under this Agreement, Owner
shall be entitled to a Change Order reducing the Contract Price for the value of
such work or services, with the amount of such reduction to be agreed upon by
Owner and Contractor. After issuance of NTP for Subproject 6(a), this Agreement
supersedes in its entirety the Technical Services Agreements, and after the
Contract Date of this Agreement, this Agreement supersedes any other agreements
between the Parties related to the Project.

 

- 123 -



--------------------------------------------------------------------------------

21.2 Amendments. No change, amendment or modification of the terms of this
Agreement shall be valid or binding upon the Parties hereto unless such change,
amendment or modification is in writing and duly executed by both Parties
hereto.

21.3 Joint Effort. Preparation of this Agreement has been a joint effort of the
Parties and the resulting document shall not be construed more severely against
one of the Parties than against the other.

21.4 Captions. The captions contained in this Agreement are for convenience and
reference only and in no way define, describe, extend or limit the scope of
intent of this Agreement or the intent of any provision contained herein.

21.5 Notice. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, messenger, facsimile or certified mail, return receipt requested, to
the other Party at the address set forth below.

A. If delivered to Owner:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

with a copy to:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

 

- 124 -



--------------------------------------------------------------------------------

B. If delivered to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: ***

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like manner.
Notices, demands, offers or other written instruments shall be deemed to have
been duly given on the date actually received by the intended recipient.

21.6 Severability. The invalidity of one or more phrases, sentences, clauses,
Sections or Articles contained in this Agreement shall not affect the validity
of the remaining portions of this Agreement so long as the material purposes of
this Agreement can be determined and effectuated.

21.7 Assignment. This Agreement may be assigned to other Persons only upon the
prior written consent of the non-assigning Party hereto, except that Owner may
assign this Agreement to any of its Affiliates by providing notice to
Contractor. Furthermore, Owner may, for the purpose of providing collateral,
assign, pledge and/or grant a security interest in this Agreement to any Lender
without Contractor’s consent. When duly assigned in accordance with the
foregoing, this Agreement shall be binding upon and shall inure to the benefit
of the assignee; provided that any assignment by Contractor or Owner pursuant to
this Section 21.7 shall not relieve Contractor or Owner (as applicable) of any
of its obligations or liabilities under this Agreement, nor shall any such
assignment discharge Guarantor of its obligations under the Parent Guarantee.
Any assignment not in accordance with this Section 21.7 shall be void and
without force or effect, and any attempt to assign this Agreement in violation
of this provision shall grant the non-assigning Party the right, but not the
obligation, to terminate this Agreement at its option for Default.

21.8 No Waiver. Any failure of either Party to enforce any of the provisions of
this Agreement or to require compliance with any of its terms at any time during
the term of this Agreement shall in no way affect the validity of this
Agreement, or any part hereof, and shall not be deemed a waiver of the right of
such Party thereafter to enforce any and each such provisions.

21.9 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the state of Texas (without giving effect to the
principles thereof relating to conflicts of law), except that the Texas
Construction Anti-Indemnity Statute does not apply to this Agreement and the
performance of the Work and each Party hereby irrevocably

 

- 125 -



--------------------------------------------------------------------------------

waives any right to contend that such statute is applicable to this Agreement or
the Work. The United Nations Convention on Contracts for the International Sale
of Goods shall not apply to this Agreement and shall be disclaimed in and
excluded from any Subcontracts entered into by Contractor in connection with the
Work or the Project.

21.10 Successors and Assigns. This Agreement shall be binding upon the Parties
hereto, their successors and permitted assigns.

21.11 Attachments and Schedules. All Attachments and Schedules shall be
incorporated into this Agreement by such reference and shall be deemed to be an
integral part of this Agreement.

21.12 Obligations. Nothing contained in this Agreement shall be construed as
constituting a joint venture or partnership between Contractor and Owner.

21.13 Further Assurances. Contractor and Owner agree to provide such
information, execute and deliver any such instruments and documents and to take
such other actions as may be reasonably requested by the other Party that are
not inconsistent with the provisions of this Agreement and that do not involve
the assumption of obligations or liabilities greater than those provided for in
this Agreement, in order to give full effect to this Agreement and to carry out
the intent of this Agreement.

21.14 Priority. The documents that form this Agreement are listed below in order
of priority, with the document having the highest priority listed first and the
one with the lowest priority listed last. In the event of any conflict or
inconsistency between a provision in one document and a provision in another
document, the document with the higher priority shall control. This Agreement is
composed of the following documents, which are listed in priority:

A. Change Orders which expressly modify the terms of this Agreement or written
amendments to this Agreement;

B. the Articles of this Agreement; and

C. Attachments and Schedules to this Agreement.

21.15 Restrictions on Public Announcements. Neither Contractor nor its
Subcontractors or Sub-subcontractors shall publish or cause to be made public
any photographs of any part of the Liquefaction Facility or the Existing
Facility, issue a press release, advertisement, publicity material, financial
document or similar matter or participate in a media interview that mentions or
refers to the Work or any part of the Liquefaction Facility or the Existing
Facility without the prior written consent of Owner; provided that Contractor
shall not be required to obtain Owner’s prior written consent of Contractor’s
issuance of a press release to correct any errors made by Owner concerning
Contractor in a prior press release issued by Owner if Contractor first gives
Owner five (5) Days’ prior written notice of Contractor’s intent to issue such
corrective press release and an opportunity of Owner to correct such error
within such five (5) Day period. Owner agrees to cooperate with Contractor and
provide to Contractor for review and comment a copy of any press release that
mentions or refers to Contractor

 

- 126 -



--------------------------------------------------------------------------------

prior to the issuance of such press release; provided that Owner shall not be
required to obtain Contractor’s prior consent prior to the issuance of such
press release. Contractor acknowledges and agrees that Owner shall be required,
from time to time, to make disclosures and press releases and applicable filings
with the SEC in accordance with applicable securities laws that Owner believes
in good faith are required by Applicable Law or the rules of any stock exchange.
If any such disclosure, press release or filing includes any reference to
Contractor, then Owner shall provide as much notice as is practicable to
Contractor to provide it with an opportunity to comment; provided, however, the
final determination shall remain with Owner. Contractor acknowledges that Owner
shall be required from time to time to make filings in compliance with
applicable securities laws, including a copy of this Agreement.

21.16 Potential Lenders, Potential Equity Investors and Equity Participants.

A. Potential Lenders. Owner shall provide to Contractor (i) the identity of
Potential Lenders that have signed confidentiality agreements with Owner and
(ii) a copy of the preliminary information memorandum or preliminary offering
circular distributed to such Potential Lenders and any final loan agreements
executed with Owner and such Potential Lenders. As used herein, “Potential
Lender” shall mean any commercial bank, insurance company, investment or mutual
fund or other entity that is an “accredited investor” (as defined in Rule 501 of
Regulation D promulgated under the Securities Act of 1933, as amended) and which
extends credit, buys loans and is in the business of lending as one of its
businesses.

B. Potential Equity Investors. Prior to disclosure of any Work Product (other
than ConocoPhillips Work Product which disclosure is governed by the
ConocoPhillips License Agreement) by Owner to any potential equity investor in
Owner in connection with the Project, Owner shall (i) obtain Contractor’s
written consent (such consent not to be unreasonably withheld) to the
description of the Work Product to be disclosed, and (ii) obtain a waiver from
such potential equity investor agreeing that it is not relying upon such Work
Product in making any investment decision in connection with the Project and
waiving and releasing any claim it may have against Contractor or Contractor’s
Affiliates on account of any such reliance or purported reliance. Owner
acknowledges and agrees that each potential equity investor shall be an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.

C. Equity Participants. Owner represents that it is authorized to bind and does
bind Sabine Pass LNG, L.P. to the releases, limitations on liability and other
protections of Contractor set forth in this Agreement. Owner’s successors,
assigns and any future recipient of any equity ownership in Owner shall be bound
by the releases, limitations on liability and other protections of Contractor
set forth in this Agreement, and Owner shall obtain the express written
agreement of such equity participants to be bound by such releases, limitations
of liability and other protections of Contractor.

21.17 Foreign Corrupt Practices Act. With respect to the performance of the
Work, Contractor shall, and shall cause each member of the Contractor Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Owner or any of its
Affiliates becoming subject to any action, penalty or loss of benefits under

 

- 127 -



--------------------------------------------------------------------------------

such Acts. Owner shall, and shall cause each member of the Owner Group to,
comply with all provisions of the Foreign Corrupt Practices Act of the United
States (15 U.S.C. § 78dd-1 and 2) and the Bribery Act 2010 of the United
Kingdom, and not to take any action that could result in Contractor or any of
its Affiliates becoming subject to any action, penalty or loss of benefits under
such Acts.

21.18 Parent Guarantee. Guarantor will guarantee the full and faithful
performance of all obligations and liabilities of Contractor under this
Agreement in the form attached as Attachment FF hereto (“Parent Guarantee”).
Contractor shall not be entitled to any compensation under the Agreement unless
and until Contractor provides the foregoing Parent Guarantee to Owner in
accordance with this Section 21.18.

21.19 Language. This Agreement and all notices, communications and submittals
between the Parties pursuant to this Agreement shall be in the English language.

21.20 Counterparts. This Agreement may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
each of the Parties. Facsimile signatures shall be deemed as effective as
original signatures.

21.21 Federal Energy Regulatory Commission Approval. Issuance of the NTP for
Subproject 6(a) pursuant to Section 5.2A is contingent upon FERC issuing the
FERC Authorization, and, if Owner elects the LNG Berth 3 Option pursuant to
Section 4.10A, issuance of NTP for Subproject 6(b) pursuant to Section 5.2B is
contingent upon FERC issuing the FERC Authorization for LNG Berth 3. In the
event FERC denies Owner’s application for the FERC Authorization, FERC
Authorization for LNG Berth 3, or the content of such FERC Authorization or FERC
Authorization for LNG Berth 3 is not acceptable to Owner, then Owner shall not
be obligated to appeal therefrom. In the event FERC denies Owner’s application,
then Owner may terminate this Agreement for convenience in accordance with
Section 16.2.

21.22 Owner’s Lender. Contractor shall, on or before issuance of the NTP for
Subproject 6(a), enter into a mutually acceptable form of acknowledgement and
consent with the Collateral Agent. Such acknowledgement and consent shall be
substantially in the form of Attachment AA. Contractor shall cooperate in
considering appropriate and reasonable amendments to that form of direct
agreement as such amendments may be proposed by Lender or its counsel.
Contractor acknowledges and agrees that Owner’s issuance of the NTP for
Subproject 6(a) is contingent upon obtaining project financing in connection
with this Project or other forms of financing.

21.23 Independent Engineer. Contractor shall cooperate with Independent Engineer
in the conduct of his or her duties in relation to the Project and the Work,
including the duties listed in Attachment CC. No review, approval or disapproval
by Independent Engineer shall serve to reduce or limit the liability of
Contractor to Owner under this Agreement.

21.24 Liquefaction Facility.

A. Notwithstanding anything to the contrary in this Agreement, the work
performed under the Stage 1 EPC Agreement is governed by the Stage 1 EPC
Agreement, the work performed under the Stage 2 EPC Agreement is governed by the
Stage 2 EPC Agreement, the work performed under the Stage 3 EPC Agreement is
governed by the Stage 3 EPC Agreement and the Work performed under this
Agreement is governed by this Agreement.

 

- 128 -



--------------------------------------------------------------------------------

B. In addition and notwithstanding anything to the contrary in this Agreement,
Contractor acknowledges that it shall not be entitled to any modification of the
Contract Price, Project Schedule or any other Changed Criteria under this
Agreement arising out of or relating to (i) any acts or omissions of Contractor
or any of its subcontractors or sub-subcontractors in connection with the Stage
1 EPC Agreement, the Stage 1 Liquefaction Facility, the Stage 2 EPC Agreement,
the Stage 2 Liquefaction Facility, the Stage 3 EPC Agreement, or the Stage 3
Liquefaction Facility, or (ii) any act, instruction or direction by Owner or
anyone acting for or on behalf of Owner in accordance with the Stage 1 EPC
Agreement, Stage 2 EPC Agreement or the Stage 3 EPC Agreement; provided that in
no case shall this be interpreted to entitle Contractor to a change, but instead
Contractor shall only be entitled to relief to the extent permitted under
Article 6. Similarly, notwithstanding anything to the contrary in this
Agreement, Contractor acknowledges that it shall not be entitled to any
modification of the contract price, project schedule or any other changed
criteria under the Stage 1 EPC Agreement, Stage 2 EPC Agreement or the Stage 3
EPC Agreement arising out of or relating to (i) any acts or omissions of
Contractor or any of its Subcontractors or Sub-subcontractors in connection with
this Agreement or Subproject 6, or (ii) any act, instruction or direction by
Owner or anyone acting for or on behalf of Owner in accordance with this
Agreement.

C. Without limiting the foregoing, the waivers and disclaimers of liability,
releases from liability, exclusions, limitations and apportionments of liability
and indemnities expressed in the Stage 1 EPC Agreement, the Stage 2 EPC
Agreement, the Stage 3 EPC Agreement and this Agreement shall apply to the work
performed under each agreement respectively and shall not supersede any such
rights, obligations or liabilities that arise out of the other agreement.

21.25 Survival. Subject to Section 20.7, Article 6, Article 7, Article 9,
Article 10, Article 12, Article 14, Article 15, Article 16, Article 17, Article
18 and Article 19, Article 20, Sections 3.8, 3.13, 3.17, 8.1, 8.2, 21.9, 21.16,
21.24 and this Section 21.25 shall survive termination of this Agreement, in
addition to any other provisions which by their nature should, or by their
express terms do, survive or extend beyond the termination of this Agreement.

[Signature Page Follows]

 

- 129 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Contract Date.

 

Owner: SABINE PASS LIQUEFACTION, LLC By: /s/ ***  

/s/ David Craft

Name: ***  

David Craft

Title: ***  

Senior Vice President, Engineering and Construction

Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC. By: /s/ ***  

/s/ Maurissa Douglas Rogers

Name: ***  

Maurissa Douglas Rogers

Title: ***  

Sr. Project Manager, PVP

 

- 130 -



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT A

SCOPE OF WORK AND BASIS OF DESIGN

This Attachment A is comprised of the Scope of Work (Attachment A, Schedule A-1,
Scope of Facilities, Basis of Design and Stage 4, Stage 3 and FEED Documents
Incorporated into Agreement (Attachment A, Schedule A-2). The priority between
these documents is set forth in Section 1.4 of Attachment A, Schedule A-1.

 

A-1



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-1

SCOPE OF WORK

TABLE OF CONTENTS

 

1.

  SCOPE REQUIREMENTS      4  

1.1

  GENERAL INTRODUCTION      4  

1.2

  SUMMARY OF CONTRACTOR SCOPE      4  

1.3

  DEFINITIONS      6  

1.4

  PRIORITY OF DOCUMENTS      6  

2.

  MANAGEMENT AND SUPERVISION      7  

2.1

  OWNER MANAGEMENT PHILOSOPHY      7  

2.2

  PROJECT EXECUTION PLAN      7  

2.3

  OWNER OFFICE ACCOMMODATIONS      8  

2.4

  INFORMATION TECHNOLOGY MANAGEMENT      9  

3.

  ENGINEERING      10  

3.1

  BASIS OF DESIGN      10  

3.2

  APPLICABLE CODES AND STANDARDS      10  

3.3

  PROJECT ENGINEERING PLAN      11  

3.4

  ENGINEERING DESIGN      11  

3.5

  PRE-INVESTMENT      13  

3.6

  PROCUREMENT AND MATERIAL CONTROL      13  

3.7

  BID PACKAGES      14  

3.8

  TRANSPORTATION OF MATERIAL AND EQUIPMENT TO STAGE 4 SITE      14  

3.9

  SPARE PARTS      15  

3.10

  REIMBURSABLE PURCHASES (REIMBURSABLE CHANGE ORDERS)      15  

4.

  SUBCONTRACTS      17  

4.1

  GENERAL      17  

4.2

  PROJECT SUBCONTRACT PLAN      17  

4.3

  LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS      17  

4.4

  BID PACKAGES      17  

5.

  CONSTRUCTION      18  

5.1

  GENERAL      18  

5.2

  STAGE 4 SITE PREPARATION      20  

5.3

  SCAFFOLDING AND ACCESS EQUIPMENT      20  

5.4

  CRANEAGE AND LIFTING EQUIPMENT      21  

5.5

  MEDICAL FACILITIES      21  

5.6

  SANITATION      21  

5.7

  HOUSEKEEPING      22  

5.8

  TEMPORARY FACILITIES      22  

5.9

  HEALTH, SAFETY AND THE ENVIRONMENT (HSE)      23  

5.10

  INDUSTRIAL RELATIONS      23  

5.11

  STAGE 4 SITE SECURITY      23  

5.12

  MATERIALS HANDLING, CONTROL AND PRESERVATION      24  

5.13

  MATERIAL CONTROL PROCEDURE      25  

 

A-2



--------------------------------------------------------------------------------

Execution Version

 

5.14

  MATERIAL MARKING      25  

5.15

  CONSTRUCTION UTILITIES      26  

6.

  QUALITY MANAGEMENT      28  

6.1

  QUALITY ASSURANCE REQUIREMENTS      28  

6.2

  PROJECT QUALITY PLAN      28  

7.

  COMMISSIONING AND START UP      30  

7.1

  INTRODUCTION      30  

7.2

  PROJECT COMMISSIONING PLAN      30  

7.3

  OPERATING AND MAINTENANCE MANUALS      31  

7.4

  PERFORMANCE TESTS      31  

7.5

  OPERATING TESTS      32  

7.6

  OWNER OPERATOR TRAINING      32  

7.7

  VENDOR TRAINING      33  

7.8

  OPERATIONS ACTIVITIES PRIOR TO SUBSTANTIAL COMPLETION      33  

8.

  PROJECT CONTROLS      34  

8.1

  GENERAL      34  

8.2

  PROJECT CONTROLS PLAN      34  

8.3

  PROGRAM REPORTING—PLANNING NETWORK      34  

8.4

  CPM SCHEDULE      34  

8.5

  PROGRESS MEASUREMENT      36  

8.6

  MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES      36  

8.7

  MONTHLY PROGRESS REPORTS      37  

8.8

  QUARTERLY EXECUTIVE PROGRESS REPORTS      38  

8.9

  CONTRACTOR DELIVERABLES      39  

9.

  CONTRACTOR INTERFACES      40  

9.1

  FERC ACTIVITIES – DIVISION OF RESPONSIBILITY      40  

9.2

  FERC REQUIRED REPORTS      42  

9.3

  REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY      46  

9.4

  IMPORT GAS PIPELINES      47  

9.5

  ENVIRONMENTAL MITIGATION      47  

9.6

  LANDOWNER ACCESS      47  

10.

  SCOPE OF LNTP      48  

 

A-3



--------------------------------------------------------------------------------

Execution Version

 

1. SCOPE REQUIREMENTS

1.1 General Introduction

This Scope of Work provides an overall description of Contractor’s
responsibilities for the design, engineering, procurement, manufacture,
management, construction, installation, testing, commissioning, Start Up,
initial operations, and Performance Testing, of the Stage 4 Liquefaction
Facility and certain modifications and improvements to the Existing Facility and
the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility and the
Stage 3 Liquefaction Facility.

The Site is located off Gulf Beach Highway 82 on 1018 acres of land along the
Sabine Pass Navigation Channel on the border between Texas and Louisiana, in
Cameron Parish, Louisiana, as further defined in Attachment Y. Located within
the Site boundaries are Existing Facility’s marine facilities designed to load
and unload LNG carriers located on the Sabine Pass Navigation Channel, 3.7
nautical miles from the open water and 23 nautical miles from the outer buoy.

All obligations and responsibilities referred to in this Attachment A are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a third Person.

References in this Attachment A to any “Section” or “Article” shall mean the
sections or articles of this Attachment A, unless express reference is made to
another section or article of the Agreement. Any capitalized term used in this
Attachment A which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Attachment A.

1.2 Summary of Contractor Scope

Except for items and services excluded from Contractor’s Scope of Work as
identified in the Agreement to be provided by Owner or others, Contractor’s
responsibilities for the design, engineering, procurement, fabrication,
manufacture, erection, installation, construction, management, inspection,
repair (including Corrective Work), testing (including Performance Tests),
training, pre-commissioning, commissioning and placing into service of the Stage
4

 

A-4



--------------------------------------------------------------------------------

Execution Version

 

Liquefaction Facility and modifications and improvements to the Existing
Facility, Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, Stage 3
Liquefaction Facility, and Equipment and systems, and the required related labor
and materials, shall generally include:

 

  a.

Detailed engineering design of the Stage 4 Liquefaction Facility and
modifications and improvements to the Existing Facility, Stage 1 Liquefaction
Facility, Stage 2 Liquefaction Facility, and Stage 3 Liquefaction Facility;

 

  b.

Development of Contractor deliverables as described in Attachment B of the
Agreement;

 

  c.

Supply of Equipment;

 

  d.

Mobilization and Stage 4 Site establishment;

 

  e.

Management, reporting and supervision of the Work;

 

  f.

Construction and installation of Stage 4 Liquefaction Facility and modifications
and improvement for the Existing Facility, the Stage 1 Liquefaction Facility,
the Stage 2 Liquefaction Facility, and the Stage 3 Liquefaction Facility;

 

  g.

Care, maintenance and preservation of all Equipment;

 

  h.

Pre-commissioning;

 

  i.

Mechanical Completion;

 

  j.

Ready for Start Up;

 

  k.

Commissioning and Start Up;

 

  l.

Initial Operation of each Subproject up to Substantial Completion of such
Subproject 6;

 

  m.

Performance Tests of Subproject 6(a);

 

  n.

Substantial Completion of each Subproject;

 

A-5



--------------------------------------------------------------------------------

Execution Version

 

 

  o.

Performance of Corrective Work in accordance with Article 12 of the Agreement;
and

 

  p.

Final Completion.

1.3 Definitions

“Basic Engineering Design Data” means Document Number 26012-100-3BD-M04-00001
Rev 000.

“Basis of Design” means Document Number 26012-100-3BD-M04-00004 Rev 000. The
Basis of Design is also referred to as the Design Basis in the Agreement.

“Codes and Standards Specification” means FEED Document Number
25829-200-3DS-G01-00001 Rev 00A dated May 8, 2014.

“FEED Documents” has the meaning specified in Attachment A, Schedule A-2.

“Scope of Facilities” means Document Number 26012-100-G01-000-00002 Rev 000.

1.4 Priority of Documents

In the event of any conflict or inconsistency between this Scope of Work, the
Basis of Design, the Stage 4, Stage 3 and FEED Documents, Basic Engineering
Design Data or the Scope of Facilities, such conflict or inconsistency shall be
resolved in accordance with the following order of priority, with the document
having the highest priority listed first and the one with the lowest priority
listed last:

 

  a.

Scope of Work (Attachment A, Schedule A-1);

 

  b.

Scope of Facilities;

 

  c.

Basis of Design;

 

  d.

Basic Engineering Design Data; and

 

  e.

Other Stage 4, Stage 3 and FEED Documents (Attachment A, Schedule A-2).

 

A-6



--------------------------------------------------------------------------------

Execution Version

 

2. MANAGEMENT AND SUPERVISION

2.1 Owner Management Philosophy

Owner Representative will utilize a team of Owner’s personnel or consultants,
which will be resident in the Contractor’s Houston home office during design and
procurement phase, and at Stage 4 Site during construction through
commissioning, Start Up, initial operations, and until Substantial Completion of
each Subproject , to facilitate prompt and accurate communications between Owner
and the Contractor.

2.2 Project Execution Plan

Without prejudice to any other provision of this Attachment A or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, within sixty (60) Days after LNTP No. 1, Contractor shall submit to Owner
for review Contractor’s project execution plan (“Project Execution Plan”), which
shall address, summarize, and provide a schedule for development and
finalization of the following plans, procedures, and other documents:

 

  a.

Project objectives;

 

  b.

Project management;

 

  c.

Project Engineering Plan;

 

  d.

Document Management Plan;

 

  e.

Project Controls Plan;

 

  f.

Project Procurement Plan;

 

  g.

Revisions to Attachment G, if any;

 

  h.

Document control plan;

 

  i.

Communications plan;

 

  j.

Subcontractor list;

 

A-7



--------------------------------------------------------------------------------

Execution Version

 

 

  k.

Project Subcontract Plan;

 

  l.

HSE Plan;

 

  m.

Interface management plan;

 

  n.

Project Quality Plan;

 

  o.

Project Construction Plan;

 

  p.

Project Commissioning Plan;

 

  q.

Performance Test Procedures;

 

  r.

Labor relations plan;

 

  s.

Management of change plan; and

 

  t.

Operations training plan.

2.3 Owner Office Accommodations

All security, furnishings, electrical power, housekeeping services and other
temporary utilities, lighting, telephones, facsimile, and high speed internet
access associated with the office accommodation below shall be provided by
Contractor. This shall include the telecommunications line rentals from Notice
to Proceed until thirty (30) Days after Substantial Completion of Subproject 6.
International long distance calls will be reimbursed to Contractor as
Reimbursable Costs. Owner will supply computers to Owner personnel.

Contractor shall provide office accommodation for:

 

  a.

Up to a peak of thirty-three (33) Owner personnel at Contractor’s Houston home
office, including six (6) reserved covered parking spaces, commencing with LNTP
No. 1 or NTP (whichever occurs earlier) and concluding with Substantial
Completion of Subproject 6.

 

A-8



--------------------------------------------------------------------------------

Execution Version

 

 

  b.

Up to total forty-two (42) Owner personnel at Stage 4 Site during construction
activities, including reserved parking area and six (6) covered parking spaces
for Owner personnel until Substantial Completion of Subproject 6.

2.4 Information Technology Management

2.4.1 Antivirus Software

Owner shall deploy and maintain antivirus software to Stage 4 computer hardware
upon connection to the DCS network. Subsystems shall use the subsystem
manufacture’s recommended antivirus software.

Owner antivirus software shall be Symantec Endpoint Protection version 12.1.6
(12.1 Ru6 MP10 Build 7445 12.1.7445.7000) or current Owner equivalent.

2.4.2 USB Management

Contractor shall only use Owner issued USB devices or submit alternative USB
devices for Owner review and approval. If alternative USB devices are allowed,
configuration with Owner’s existing technical controls shall be at the
Contractor’s expense only.

2.4.3 Patch Management

Contractor shall provide operating system and manufacture specified
vulnerability patching updates and tests until Substantial Completion of
Subproject 6.

Contractor shall align vulnerability patching updates and tests with the
existing Site six (6) month patching schedule.

2.4.4 Hardening

Contractor shall configure hardening of operational Equipment based upon
manufacture recommendations and existing Site hardening documentation.

2.4.5 Asset Registry

Contractor shall update the current Site asset registry.

 

A-9



--------------------------------------------------------------------------------

Execution Version

 

2.4.6 Backup

Contractor shall implement Stage 4 system backups utilizing the current Site
backup schedule and storage location in accordance with Site restoration
procedures.

2.4.7 IOC Verification

Contractor shall provide an Indicator of Compromise assessment trough packet
capture analysis. The packet capture schedule and network shall comply with
existing Site procedures.

2.4.8 Wi-Fi/Cellular Boosters

Contractor shall remove all cellular boosters and temporary Wi-Fi access points
that are not to be turned over to Owner at Substantial Completion of Subproject
6.

3. ENGINEERING

3.1 Basis of Design

Owner shall be responsible for providing those items of information defined as
“Rely Upon” in the Basis of Design and for providing to Contractor the
information or items specified in Attachment U, subject to Contractor’s
obligation to provide information to Owner as specified in Attachment U. In
accordance with Section 4.8 of the Agreement, Owner shall remain fully
responsible for the accuracy, completeness and sufficiency of such information.

All other information constituting the Basis of Design or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 2.5A of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding paragraph, which is the
responsibility of Owner).

3.2 Applicable Codes and Standards

The Applicable Codes and Standards include (i) any codes and standards
specifically mentioned in any provision of the Agreement or the Attachments as
applicable to the Work; (ii) any codes or standards set forth or listed in any
document listed in Schedule A-2; and (iii) those codes and standards of
generally accepted practices, methods, techniques and standards employed by the
international LNG industry constituting GECP, as specifically identified through
detailed engineering.

 

A-10



--------------------------------------------------------------------------------

Execution Version

 

3.3 Project Engineering Plan

Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) for review by Owner within sixty (60) Days after LNTP No. 1.
The Project Engineering Plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor to develop the engineering
design in accordance with the Applicable Codes and Standards and the
requirements of the Agreement.

3.4 Engineering Design

3.4.1 General

In addition to any other engineering requirements specified in Attachment A or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and Specifications, as a minimum, shall be provided by
Contractor in respect of all engineering disciplines during engineering of the
Stage 4 Liquefaction Facility and modifications to the Existing Facility, the
Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility, and the Stage
3 Liquefaction Facility:

 

  a.

Completing the engineering design documents including the Stage 4, Stage 3 and
FEED Documents for the Stage 4 Liquefaction Facility and modifications to the
Existing Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility, and the Stage 3 Liquefaction Facility, as required, which were
developed by Contractor prior to the Contract Date;

 

  b.

Developing new Drawings and revising existing drawings for modification and
improvement of the Existing Facility, the Stage 1 Liquefaction Facility, the
Stage 2 Liquefaction Facility, and the Stage 3 Liquefaction Facility sufficient
for procurement of materials and Equipment, installation, construction,
manufacture, fabrication, commissioning, Start Up, testing, operation and
maintenance of the Stage 4 Liquefaction Facility and modifications to the
Existing Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility, and the Stage 3 Liquefaction Facility;

 

A-11



--------------------------------------------------------------------------------

Execution Version

 

 

  c.

Preparation of Equipment data sheets;

 

  d.

Preparation of Drawings for the Stage 4 Liquefaction Facility and related
Drawing list;

 

  e.

Preparation of engineering material requisitions and purchase requisitions, and
amendments as necessary up to record status;

 

  f.

Technical evaluation for all Major Equipment;

 

  g.

Review of vendor data, Drawings and other documentation for engineered
Equipment;

 

  h.

Detailed material take-offs and monitoring of material changes for all
disciplines;

 

  i.

Development of acceptance test requirements for all Major Equipment;

 

  j.

Development and implementation of a plan for witnessing of factory acceptance
tests at vendor’s shops for all Major Equipment;

 

  k.

Drawings control, vendor data and documentation control using a computer
database utilizing Contractor’s document control procedure;

 

  l.

Review of vendor’s recommended spares for Equipment and prepare final
recommended Operating Spare Parts List in accordance with Section 3.4 of the
Agreement;

 

  m.

Development of technical documents for Subcontracts;

 

  n.

Provision of engineering support for procurement, construction and
commissioning, including assistance to Subcontractors in the interpretation of
technical requirements and Drawings;

 

A-12



--------------------------------------------------------------------------------

Execution Version

 

 

  o.

Preparation of mechanical catalogues and vendor data books;

 

  p.

Provision of all Record Drawings and Specifications;

 

  q.

Drawings required for tie-ins;

 

  r.

Development of Equipment lists, instrument index, line lists;

 

  s.

HAZOP review of P&IDs not previously conducted

 

  t.

Safety Integrity Level (SIL) review to define safety levels of critical control
and safety systems not previously completed.

3.5 Pre-investment

Pre-investment items are specified in the Scope of Facilities.

3.6 Procurement and Material Control

3.6.1 General

The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (“Project Procurement
Plan”).

3.6.2 Project Procurement Plan

Contractor shall produce a Project Procurement Plan for review by Owner within
ninety (90) Days after LNTP No. 1, and Owner will provide review comments within
ten (10) Business Days after receipt. The Project Procurement Plan will address,
at a minimum:

 

  a.

Inspection;

 

  b.

Expediting;

 

  c.

Supplier quality reports;

 

  d.

Technical requirement compliance;

 

A-13



--------------------------------------------------------------------------------

Execution Version

 

 

  e.

Material control, marking, and certification;

 

  f.

Packing, consolidation, importing;

 

  g.

Transportation, handling, and storage;

 

  h.

Warranties and guarantees;

 

  i.

Vendor servicemen;

3.6.3 Local Suppliers

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. Contractor will establish
procedures to ensure appropriate consideration of local suppliers.

3.7 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
requests for proposals for materials, Equipment and services within the Scope of
Work where required. Contractor shall receive the bids and perform the formal
bid evaluations. Selection of such Subcontractors and execution of related
Subcontracts shall comply with the requirements of Section 2.4 of the Agreement.

3.8 Transportation of Material and Equipment to Stage 4 Site

Contractor shall be fully responsible for the packaging, transportation,
importation, and customs clearance of all Equipment to and from the Stage 4
Site, including all costs associated with such transportation. To the extent
Equipment is transported to the Stage 4 Site by vessels, Contractor shall only
use vessels that are acceptable to the marine cargo insurance providers. All
Equipment deliveries shall be made to the Stage 4 Site and not the Existing
Facility Site, the Stage 1 Site, Stage 2 Site, or Stage 3 Site, even if such
Equipment will be incorporated into the Existing Facility, the Stage 1 Site,
Stage 2 Site, or Stage 3 Site, unless prior written approval for delivery to the
Existing Facility is obtained from Owner.

 

A-14



--------------------------------------------------------------------------------

Execution Version

 

3.9 Spare Parts

Contractor shall be responsible for obtaining vendor recommendations for spare
parts and delivering such recommendations and spare parts to Owner in accordance
with Section 3.4 of the Agreement.

3.10 Reimbursable Purchases (Reimbursable Change Orders)

In the event that Owner specifically requests Contractor, by way of Change Order
in accordance with Article 6 and Schedule D-4 of the Agreement, to purchase an
item which is not included in the Scope of Work on a cost-reimbursable basis
(“Reimbursable Change Order”), the provisions of this Section 3.10 shall apply
to such reimbursable purchases.

3.10.1 Inquiries

For reimbursable purchases valued over One Million U.S. Dollars
(US$1,000,000.00), to be purchased by Contractor under a Change Order,
Contractor shall ensure all inquiries request sufficient information to support
a complete commercial and technical evaluation, including nearest parts and
service location. Inquiries shall be issued to vendors/subcontractors on the
approved Subcontractors list set out in Attachment G. A sufficient number of
qualified suppliers/subcontractors shall be invited to bid to ensure receipt of
at least three (3) bona fide bids for reimbursable purchases unless otherwise
agreed by Owner.

Contractor shall prepare all inquiries to ensure that the inquiry documentation
is comprehensive and complete with all Drawings so that competitive bids
received will require a minimum amount of conditioning.

3.10.2 Bid Evaluations

Contractor shall issue a complete technical and commercial bid evaluation with
recommendations for award to Owner for review and agreement, prior to any award.
Owner technical and administrative personnel will work with Contractor’s staff
in bid evaluations for all purchases of cost-reimbursable Equipment and other
items.

 

A-15



--------------------------------------------------------------------------------

Execution Version

 

3.10.3 Purchase Orders

Following bid evaluation and agreement on the selection of the vendor,
Contractor shall issue a purchase order to the selected vendor. The purchase
order shall include and confirm all factors considered in the inquiry and
technical bid evaluation, and other relevant information and requirements.

3.10.4 Communications

Contractor shall give Owner in writing, at least ten (10) Business Days advance
notice of proposed technical and logistics meetings and commercial negotiations
for cost-reimbursable items between Contractor and vendors, together with date,
time and subject of the meeting. Owner will indicate whether or not it will
participate.

 

A-16



--------------------------------------------------------------------------------

Execution Version

 

4. SUBCONTRACTS

4.1 General

Subject to the provisions of Sections 2.3 and 2.4 of the Agreement, Contractor
shall engage Subcontractors as required to perform the Work and carry out
Contractor’s obligations under the Agreement.

4.2 Project Subcontract Plan

Contractor shall produce a detailed Subcontract plan (“Project Subcontract
Plan”) for review by Owner within ninety (90) Days after LNTP No. 1. The Project
Subcontract Plan will provide the procedures, plans, and execution methodologies
to be used by Contractor for bidding, evaluating, awarding, inspection, progress
monitoring, technical requirement compliance, material controls, and expediting
of Subcontracts.

4.3 Local Subcontractors and Sub-subcontractors

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.

4.4 Bid Packages

Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts. Selection of such Subcontractors and
execution of related Subcontracts shall comply with the requirements of
Section 2.4 of the Agreement.

 

A-17



--------------------------------------------------------------------------------

Execution Version

 

5. CONSTRUCTION

5.1 General

Contractor shall produce a detailed construction plan (“Project Construction
Plan”) for review by Owner within ninety (90) Days after LNTP No.1. Owner will
provide comments within ten (10) Business Days following receipt. The Project
Construction Plan will provide a summary of the procedures, plans, and execution
methodologies to be used by Contractor for all management, controls, labor,
supervision, consumables, tools, plant and Equipment necessary to construct,
mechanically complete, test, and pre-commission the Stage 4 Liquefaction
Facility and modifications to the Existing Facility, the Stage 1 Liquefaction
Facility, the Stage 2 Liquefaction Facility, and the Stage 3 Liquefaction
Facility. The Project Construction Plan will address the following:

 

  a.

Construction procedures;

 

  b.

Policies, rules and regulations for:

 

  i.

HSE;

 

  ii.

Personnel identification;

 

  iii.

Access to Stage 4 Site;

 

  iv.

Access to Off-Site Rights of Way and Easements;

 

  v.

Firearms, drugs, alcohol, animals, etc.;

 

  vi.

Access Equipment;

 

  vii.

Construction Permits;

 

  viii.

Parking;

 

  ix.

Vehicular access;

 

  x.

Personnel orientation; and

 

A-18



--------------------------------------------------------------------------------

Execution Version

 

 

  xi.

Construction plant and Construction Equipment;

 

  c.

Construction methodology;

 

  d.

Tie-In plan including:

 

  i.

Activity description;

 

  ii.

Component of Existing Facility, the Stage 1 Liquefaction Facility, the Stage 2
Liquefaction Facility, or the Stage 3 Liquefaction Facility impacted; and

 

  iii.

Component impact duration;

 

  e.

Demolition;

 

  f.

Scaffolding and access equipment;

 

  g.

Temporary roads;

 

  h.

Work force training;

 

  i.

Industrial relations;

 

  j.

Public relations;

 

  k.

Security;

 

  l.

Transportation of Equipment;

 

  m.

Construction dock;

 

  n.

Utilities, chemicals, lubricants;

 

  o.

Construction communication procedures;

 

  p.

First fills;

 

  q.

Punchlists;

 

A-19



--------------------------------------------------------------------------------

Execution Version

 

 

  r.

Close out; and

 

  s.

Demobilization.

5.2 Stage 4 Site Preparation

Contractor shall be responsible for carrying out Stage 4 Site preparation Work
as defined in Basis of Design, including:

 

  a.

Removal of all vegetation;

 

  b.

Soils improvement;

 

  c.

Temporary and permanent roads;

 

  d.

Top soil removal; and

 

  e.

Temporary and permanent drainage.

Sitework activities will suppress but will not eliminate all dust with water
trucks. With the exception of spoils from dredging activities, all excess
excavation spoils will be transported to the 80 Acre Tract laydown area to the
east of Lighthouse Road for permanent disposal or other area on the Site, as
directed by Owner. Excavation spoils will be composed of clean fill, in situ
soils that have been stabilized, and broken-up residual concrete from soil
stabilization Work. The offsite disposal of excavation spoils is excluded from
the Work.

5.3 Scaffolding and Access Equipment

The Contractor shall provide a safe means of access to the Work at all times,
including for purposes of inspections by Owner. Scaffolding must be substantial
and appropriately designed for the job. The Contractor shall keep adequate
records to demonstrate a system of regular inspection of scaffolds, by
appropriately qualified personnel. Records shall also be maintained of
calculations performed for load bearing scaffolds. Tags with inspection, and
expiration shall be prominently displayed on all scaffolding.

 

A-20



--------------------------------------------------------------------------------

Execution Version

 

5.4 Craneage and Lifting Equipment

The Contractor shall only employ craneage and lifting equipment that has been
tested and which is fit for purpose. All crane operators and riggers shall be
adequately trained and must be able to demonstrate that they hold the
appropriate certification. The Contractor shall keep records of tests and
certification of all lifting equipment, craneage and operators employed in the
Work. Contractor shall comply with its internal rigging procedures for all
lifting operations. Contractor will submit rigging plans for lifts exceeding
fifty (50) tons, multiple crane lifts or lifts which are considered critical for
review by Owner or Owner’s designee.

5.5 Medical Facilities

The Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at the Stage 4 Site, including those
employed by Owner, Subcontractors and visitors.

The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
site. Consideration shall be given for at least one qualified EMT or nurse on
duty during the hours when construction Work is in progress at the Stage 4 Site.
The Contractor shall also provide a program of training for first-aid personnel
among the workforce and establish an emergency response team, drawn from the
medical and workforce first-aid personnel, to deal with serious on Stage 4 Site
accidents.

The Contractor shall produce for review by Owner within thirty (30) Days after
LNTP No. 1, a plan detailing how emergency medical treatment will be
administered. Such plan shall take into account capabilities of local hospital,
medical facilities and Existing Facility capabilities and emergency plan.

5.6 Sanitation

The Contractor shall provide adequate washing and latrine facilities for its
workforce and for visitors permitted on the Stage 4 Site. These facilities shall
be cleaned, disinfected, stocked with supplies and maintained regularly at all
times and the disposal of sanitary waste shall conform to statutory
requirements.

 

A-21



--------------------------------------------------------------------------------

Execution Version

 

5.7 Housekeeping

The Contractor shall provide suitable receptacles and services to ensure that
all scrap materials, debris and spoil generated by the Work, are collected
regularly and properly disposed. Disposal of such materials outside the Stage 4
Site shall be to a properly licensed land fill or environmental waste
subcontractor, in accordance with Applicable Law and Permits.

As soon as practicable after the completion of all Punchlist items, Contractor
shall remove all Construction Equipment, construction trailers and other
temporary facilities, and all other items brought onto the Stage 4 Site by
Contractor, Subcontractors or Sub-subcontractors which are not the property of
Owner, and remove from the Stage 4 Site and properly dispose of all scrap
materials, debris and spoil. Contractor shall allow all temporary construction
laydown areas to naturally revegetate, unless such areas are designated for
wetland mitigation or other use by Owner that does not require such restoration.

5.8 Temporary Facilities

Until Substantial Completion of Subproject 6, Contractor shall provide all
temporary facilities necessary for performance of the Work. All temporary
buildings, piping, cabling, communications equipment, storage facilities,
fencing, gates, gas detection equipment, utilities, and the like above ground
shall be removed on Substantial Completion of Subproject 6. The underground
portion of the temporary utilities will be cut-off just below grade, capped, and
abandoned in place with as-built documentation provided. Crushed rock for the
temporary facilities areas including laydown, parking, and temporary roads will
be abandoned in place upon Substantial Completion of Subproject 6. Contractor
has the flexibility to adjust temporary facilities as required to improve the
safety and/or the performance for execution.

Contractor shall maintain the Laydown Areas, temporary on-Site roads, Duck Blind
Road and Ash Road that it uses for Work until Substantial Completion of
Subproject 6. The asphalt portion of Lighthouse Road shall be swept to prevent
the buildup of dirt and provide dust control, and potholes that develop shall be
patched. The gravel portion of Lighthouse Road shall be maintained to provide a
level driving surface. The portion of Lighthouse Road to be maintained as
described above extends from LA Hwy 82 to the southern point of the previous
hydrotest pond (Reference: SPL3-BE-C14-001; 25829-200-L14-GAM-00001).

 

A-22



--------------------------------------------------------------------------------

Execution Version

 

5.9 Health, Safety and the Environment (HSE)

Contractor shall comply with the requirements of the Agreement and Attachment J
of the Agreement. The Work excludes construction noise mitigation other than the
requirements within the Site necessary to comply with OSHA.

5.10 Industrial Relations

The Contractor shall prepare and provide to Owner within ninety (90) Days after
LNTP No. 1, its policies and plans for managing industrial relations at the
Stage 4 Site, for review by Owner. Such policies and plans shall cover working
hours, right to work policies, working patterns, shifts, disputes procedure,
welfare facilities (catering, sanitary, wet weather gear, protective clothing
etc.), training, wet weather working, holidays and any other relevant matters.

The Contractor shall report all disputes or potential disputes involving
Contractor or Subcontractor employees to Owner Representative as soon as
practicable after they occur. The Contractor will be expected to take a
pro-active role in managing industrial relations among such employees at the
Site.

5.11 Stage 4 Site Security

The Contractor shall be responsible at all times for security for each
Subproject until Substantial Completion of each such Subproject. Adequate
fencing and security devices shall be provided and maintained to prevent
unauthorized access to the Stage 4 Site and theft or damage. The Contractor
shall employ sufficient security personnel to police the Stage 4 Site entrances,
perimeter fencing and secure areas at all times and to carry out random searches
of vehicle arriving or leaving the Liquefaction Facility Site. Adequate security
lighting of the Stage 4 Site shall be provided. Contractor shall abide by Sabine
Pass LNG Terminal Security Policy during modifications and improvements to the
(i) Existing Facility, and (ii) each Subproject after Substantial Completion of
such Subproject.

 

A-23



--------------------------------------------------------------------------------

Execution Version

 

The Contractor shall prepare within thirty (30) Days after LNTP No. 1 a security
plan for the Stage 4 Site for review by Owner, that shall address measures
related to access to the Stage 4 Site by Owner, Contractor, Subcontractors,
Sub-subcontractors and third parties, personnel identification, coordination
with Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, Stage 3
Liquefaction Facility, and Existing Facility security policies, enforcement and
compliance by all such Persons with the Stage 4 Site security policy. Contractor
shall be responsible for implementing, including monitoring of compliance with
and enforcement of, such security plan.

Transportation Worker Identification Cards (TWIC) will only be required to be
attained by Contractor employees working within the operating facility and/or
port facilities. TWIC will only be required to be attained by Contractor
employees working within Subproject areas after Substantial Completion of such
Subproject.

5.12 Materials Handling, Control and Preservation

Contractor shall be responsible for developing and implementing a plan for all
items of Equipment delivered to Stage 4 Site, which will include and address the
following obligations of Contractor as a minimum:

 

  a.

Ensure that all materials are delivered to Stage 4 Site unless prior written
approval of delivery to Stage 1 Liquefaction Facility, Stage 2 Liquefaction
Facility, Stage 3 Liquefaction Facility, or Existing Facility is obtained from
Owner;

 

  b.

Receipt of all items including unloading, unpacking, inspection, storage and
protection of same;

 

  c.

Ensure that all materials are used correctly and no materials are substituted
without Contractor’s agreement;

 

  d.

Safekeeping, in accordance with the vendor/manufacturer guidelines/instructions
for preservation of all Equipment on Site and ensuring that all materials are
marked as being provided for the Work;

 

A-24



--------------------------------------------------------------------------------

Execution Version

 

 

  e.

Establishing and maintaining an adequate security system to control access to
Equipment storage sites and prevent theft or other loss;

 

  f.

Maintain records and account for all Equipment delivered and installed, and the
remaining surplus and scrap for all Equipment;

 

  g.

Maintain and provide to Owner upon request a critical items delivery report
(“Procurement Status Report”), for Major Equipment and other critical items
required for the Work;

 

  h.

Development and implementation of a materials handling methods procedure for the
movement of all Major Equipment and materials, and

 

  i.

The inspection, care, preservation, and maintenance of materials and Equipment.

5.13 Material Control Procedure

Contractor shall implement strict material control throughout all phases of the
Work. Contractor shall submit to Owner for review within ninety (90) Days after
LNTP No. 1, its proposed material control procedures for inclusion in the
Project procedures manuals, which shall include Contractor’s plans and
procedures for the use of appropriate computer systems to manage material
control and to provide Owner with periodic status reports regarding the control
of Equipment, and it shall submit its procedures for these systems for Owner
review.

5.14 Material Marking

All Equipment arriving on Stage 4 Site shall be inspected by Contractor to
ensure that it is marked according to Project requirements, and purchase order
instructions. The marking of each item will act as a cross-reference to
associated documentation, Drawings and Work scope.

 

A-25



--------------------------------------------------------------------------------

Execution Version

 

5.15 Construction Utilities

5.15.1 Electrical

Contractor shall be responsible for provision of construction power facilities
and payment for electrical consumption during construction until Substantial
Completion of Subproject 6.

5.15.2 Potable Water

Contractor shall provide potable water and ice for the Stage 4 Site use, and
ensure that a safe and plentiful supply of potable water and ice is available
for all activities on the Stage 4 Site until Substantial Completion of
Subproject 6. The water and ice for human consumption shall be of suitable
quality.

5.15.3 Air

Until Substantial Completion of Subproject 6, Contractor shall provide
instrument air for testing and operation and compressed air suitable for
construction, testing and drying and any other purposes required in connection
with performance of the Work.

5.15.4 Nitrogen

Until Substantial Completion of Subproject 6, Contractor shall provide all
nitrogen as required for construction, testing, drying, purging and
commissioning.

5.15.5 Fuels, Lubricants & Service Fluids

Until Substantial Completion of each Subproject , Contractor shall provide all
necessary fuels, lubricants, catalysts, and service fluids required for all
Equipment, except that Owner will supply Commissioning Feed Gas in accordance
with Section 4.8 of the Agreement. Contractor shall provide suitable temporary
storage of fuels, lubricants, and service fluids, including secondary
containment where required.

 

A-26



--------------------------------------------------------------------------------

Execution Version

 

 

5.15.6

First Fill Materials

Contractor shall supply and install all first fill lubricants, liquids, fuels,
chemicals, and packings. First fill materials shall be stored in accordance with
the manufacturer’s instructions. Contractor shall provide lubricating oils,
mDEA, and refrigerants from date of first fill, including changes and
replenishments, until Substantial Completion of each Subproject.

 

A-27



--------------------------------------------------------------------------------

Execution Version

 

6. QUALITY MANAGEMENT

6.1 Quality Assurance Requirements

Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Contractor’s construction, procurement and scheduling activities.

6.2 Project Quality Plan

Contractor shall produce a detailed Project-specific quality assurance and
inspection plan (“Project Quality Plan”) for review by Owner within sixty
(60) Days after LNTP No. 1. The Project Quality Plan shall define the Contractor
organization and responsibilities of the quality management group personnel and
shall detail the procedures the Contractor intends to use to manage and control
those aspects of the Work which may affect the quality of the completed Project.

The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, may be based on Contractor’s standard quality assurance procedures,
and shall, at a minimum, cover the following information:

 

  a.

Project quality policy;

 

  b.

Project quality objectives;

 

  c.

Management responsibilities and duties of all key QA personnel;

 

  d.

Quality assurance and quality control organization;

 

  e.

A list and status of the procedures that will be employed on the Project.
Program of internal, supplier, and Subcontractor audits;

 

  f.

Documentation and certification control;

 

  g.

Control of nonconforming products or processes and corrective actions;

 

A-28



--------------------------------------------------------------------------------

Execution Version

 

 

  h.

Design validation;

 

  i.

Material traceability for all cryogenic materials; and

 

  j.

Witness points in accordance with Section 12.2 of the Agreement.

 

A-29



--------------------------------------------------------------------------------

Execution Version

 

7. COMMISSIONING AND START UP

7.1 Introduction

Contractor will be responsible for carrying out the commissioning, Start Up, and
testing of Equipment including conducting Performance and Commissioning Tests,
as set forth in greater detail in Attachment V, Attachment S, and Attachment T.
In addition, Contractor will be responsible for operation of the Stage 4
Liquefaction Facility through Substantial Completion of each Subproject (subject
to Owner’s rights under Section 11.7B of the Agreement). The Contractor shall
have responsibility for the Equipment including upkeep, scheduled and
preventative maintenance until Substantial Completion of each Subproject;
provided, however, Owner shall bear the cost of any of the foregoing incurred by
reason of any Operations Activity required by Owner under Section 11.7B of the
Agreement. Contractor shall provide all consumable and spare parts for
commissioning and anticipated start up spare requirements, including all first
fills, chemicals, and lubricants. Commissioning activities include all
activities that must be completed prior to Start Up of Equipment, including, but
not limited to, introduction of inert gas to oxygen-free the Equipment and begin
the drying out process.

Maintenance Work during commissioning shall be the responsibility of Contractor.
This Work includes, but is not limited to, checking pipe hangers, supports,
guides and pipe specialties for operating settings and making necessary
adjustments. It also includes repair of any Equipment, piping, welding,
assistance in cleaning temporary strainers, replacing filters and removal of any
blinds as required.

7.2 Project Commissioning Plan

Contractor shall produce a detailed plan (“Project Commissioning Plan”) for
review by Owner. The Project Commissioning Plan shall list the procedures the
Contractor intends to use to ensure that Equipment is brought through
pre-commissioning, commissioning, Start Up, Performance Tests and Substantial
Completion of each Subproject safely and in accordance with Attachment V of the
Agreement. The Project Commissioning Plan will be implemented by Contractor, and
address the following as a minimum:

 

A-30



--------------------------------------------------------------------------------

Execution Version

 

 

  a.

Mechanical completion;

 

  b.

Field testing;

 

  c.

Ready for Start Up of Subproject 6 (a);

 

  d.

Commissioning;

 

  e.

Development of operating manuals;

 

  f.

Development of maintenance manuals;

 

  g.

Ready for Performance Testing of Subproject 6(a);

 

  h.

Performance Testing of Subproject 6(a);

 

  i.

Emissions and noise testing;

 

  j.

Interface with the FERC as required in accordance with Section 9;

 

  k.

Substantial Completion Punchlist for Subproject 6;

 

  l.

Close-out; and

 

  m.

Demobilization.

7.3 Operating and Maintenance Manuals

Contractor shall supply Start Up, operation, and maintenance manuals for review
by the Owner in accordance with Attachment V of the Agreement. These Start Up
manuals will include the sequence of activities that must be carried out in
order to Start Up the Stage 4 Liquefaction Facility. The manuals shall
incorporate the DOT Part 193 Operator Qualification and OSHA 1910 requirements
that define the process safety management system.

7.4 Performance Tests

Contractor shall perform Performance Tests in accordance with Section 11.2 of
the Agreement and Attachment S.

 

A-31



--------------------------------------------------------------------------------

Execution Version

 

7.5 Operating Tests

Contractor shall conduct testing in accordance with Attachment S – Performance
Tests and Commissioning Tests and the following operating tests to confirm the
design meets the requirements of the Scope of Work. The procedures and
acceptance criteria will be finalized by Contractor and reviewed by Owner prior
to conducting the operating tests. The operating tests will be conducted before
or after the Performance Tests as agreed by the Parties.

7.5.1 ESD Tests

Emergency shutdown (“ESD”) systems will be tested during pre-commissioning,
commissioning or operation with LNG/Natural Gas in the system as follows. If
unplanned inadvertent ESD trips occur during initial operations then the below
corresponding ESD test will be deemed completed:

 

  a.

Tanks will be loaded to test the high level shutdown function; the test shall be
conducted to verify liquefaction shutdown;

 

  b.

ESD shutdown will be initiated to ensure that each LNG Train is shutdown safely
and in proper sequence during operation; and

 

  c.

Power failure simulation shutdown will be initiated to ensure a safe, smooth
shutdown sequence is achieved during LNG Train operation.

7.5.2 Commissioning Tests

Contractor shall perform Commissioning Tests in accordance with Attachment S.

7.6 Owner Operator Training

Contractor will provide training to Owner in accordance with Section 3.5 of the
Agreement and Attachment V.

 

A-32



--------------------------------------------------------------------------------

Execution Version

 

7.7 Vendor Training

Contractor shall coordinate vendor training in accordance with Section 3.5 of
the Agreement and Attachment V.

7.8 Operations Activities Prior to Substantial Completion

Contractor will operate the Stage 4 Liquefaction Facility in accordance with
Section 11.7 of the Agreement.

 

A-33



--------------------------------------------------------------------------------

Execution Version

 

8. PROJECT CONTROLS

8.1 General

Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Project Schedule.

8.2 Project Controls Plan

Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review by Owner within sixty (60) Days after LNTP No. 1. Owner will
provide comments within ten (10) Business Days. The Project Controls Plan shall
detail the procedures to be used by Contractor to maintain the scheduling,
control, progress, Change Order control, and reporting of all activities
required to ensure that Substantial Completion of each Subproject is achieved by
the applicable Guaranteed Substantial Completion Dates.

8.3 Program Reporting - Planning Network

The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).

8.4 CPM Schedule

Contractor shall produce a CPM Schedule in accordance with Section 5.4 of the
Agreement that will be the reference schedule for the duration of the Project
unless revised by Change Order approved by the Owner. The CPM Schedule shall be
the Project baseline plan comprising a control network detailing all activities
to be completed in a logical sequence and being in sufficient detail to identify
key activities and restraints, interdependencies, interrelationships and
resources required to control the Project.

The CPM Schedule shall:

 

  a.

Be consistent with the Project Schedule, including LNTP(s), NTP, the Guaranteed
Substantial Completion Date for Subproject 6(a) and the Guaranteed Substantial
Completion Date for Subproject 6(b);

 

A-34



--------------------------------------------------------------------------------

Execution Version

 

 

  b.

Represent Contractor’s best judgment as to how it shall complete the Work in
compliance with the Project Schedule;

 

  c.

Be a detailed graphic representation of all significant aspects of the Work
showing Contractor’s plans for performance of the Work;

 

  d.

Comply with GECP;

 

  e.

Indicate a level of detail sufficient for Contractor to plan, organize, direct,
coordinate, perform and execute the Work, and for Owner to monitor the progress
of the Work;

 

  f.

Include separate activities for each significant portion of the Work including
activities for mobilization, engineering, procurement, construction,
commissioning, start up, testing, closeout and demobilization;

 

  g.

Show the duration, start dates, and finish dates for each activity;

 

  h.

Show activity number, activity description, and responsible Person (i.e.,
Contractor, Subcontractor, or Sub-subcontractor) for each activity;

 

  i.

Reflect logical relationships between activities with a reasonable duration for
each activity, and show an uninterrupted critical path from LNTP No. 1 through
NTP, First LNG Cargo, Substantial Completion of Subproject 6(a), Substantial
Completion of Subproject 6(b) and Final Completion;

 

  j.

Indicate all Milestones to be used for progress payments. The initial CPM
Schedule shall reflect the dates on the original Milestones progress payment
schedule. Thereafter, at least once each quarter Milestones shall be
re-scheduled in the CPM Schedule, if necessary, to reflect the current Schedule
progress and updated projected Milestone dates. New Change Order Milestones, if
any, shall be incorporated into the CPM Schedule at the quarterly CPM Schedule
update. The quarterly CPM Schedules shall be submitted to Owner every quarter in
both hardcopy and native electronic formats and shall meet and include all
requirements of the CPM Schedule as specified in the Agreement; and

 

A-35



--------------------------------------------------------------------------------

Execution Version

 

 

  k.

Be segregated into five or more schedule sub-networks defining: (1) Work within
the Stage 4 Site; and as applicable (2) Work within Existing Facilities;
(3) Work within the Stage 1 Site; (4) Work within the Stage 2 Site and (5) Work
within the Stage 3 Site, as generally defined in Attachment X. The Existing
Facilities sub-network schedule, Stage 1 sub-network schedule, Stage 2
sub-network schedule, and Stage 3 sub-network schedule will be used by
Contractor and Owner to plan and confirm schedule dates with plant operations to
minimize disruptions to Contractor’s Work in the Existing Facility, Stage 1
Site, Stage 2 Site, and Stage 3 Site, subject to Section 3.25 of the Agreement.

8.5 Progress Measurement

The Contractor shall, until Substantial Completion of Subproject 6, develop and
maintain systems and procedures for the measurement of progress against the CPM
Schedule. The Contractor shall measure progress based on actual Work completed.

8.6 Meetings; Weekly Progress Meetings; Minutes

Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns, progress status and scheduling of the Work,
remedial actions, quality concerns, safety concerns, interfaces, and Owner and
Contractor plans for resolving issues.

Commencing with LNTP No. 1, weekly progress meetings will be held between Owner
Representative or his designee, and any other Persons designated by Owner, and
Contractor’s Key Personnel at the appropriate Stage 4 Site location, or as
agreed by the Parties, Owner or Contractor home office. Owner and Contractor
shall agree on dates, standardized reports and agenda for such meetings well in
advance as the Work demands.

Minutes of all progress-related meetings (including weekly and monthly progress
meetings) shall be prepared by Contractor (unless otherwise agreed by Owner) and
sent to Owner in electronic format within five (5) Business Days following the
meeting. The contents of the minutes shall be subject to review at the next
weekly progress meeting. The format for the preparation of the minutes shall be
mutually agreed at the first meeting. The minutes as a minimum should include

 

A-36



--------------------------------------------------------------------------------

Execution Version

 

decisions made, action item responsibilities and action dates and the results of
assigned actions outlined in the previous minutes and shall be distributed to
all attendees, Owner Representative, and in accordance with the document
distribution matrix, to be developed during the Project execution.

8.7 Monthly Progress Reports

Commencing with LNTP No. 1, Contractor shall provide a written Monthly Progress
Report to Owner no later than ten (10) Days after the end of each Month, and the
Monthly Progress Report shall cover activities up through the preceding the
Month in which the Monthly Progress Report is issued. The Monthly Progress
Report shall be provided in MS Word format. Contractor shall provide Owner with
the number of copies of such reports and shall arrange for the distribution
thereof as Owner may reasonably request.

Commencing with LNTP No. 1 a progress meeting shall be held each Month by
Contractor at the Stage 4 Site or at an alternate site mutually agreeable to
Owner and Contractor and at a mutually agreeable time, for the purpose of
reviewing with Owner the Monthly Progress Report issued during such Month.

Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:

 

  a.

Narrative summary of progress;

 

  b.

A description, as compared with the Project Schedule and CPM Schedule, of
engineering, procurement, construction, commissioning, and testing status
including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished during the reporting Month,
significant activities planned for the current Month and current estimated dates
on which First LNG Cargo and Substantial Completion of each Subproject shall be
achieved;

 

  c.

Summary of Milestones planned and actually completed during the covered Month;

 

A-37



--------------------------------------------------------------------------------

Execution Version

 

 

  d.

Change Orders pending and approved;

 

  e.

Description of any problems (including any occurrence of which Contractor is
aware that could reasonably be expected to increase the cost of the Project or
delay Substantial Completion of a Subproject beyond the applicable Substantial
Completion Date) and summary of plans for resolution;

 

  f.

A description of the status of the Contractor’s Permits, including the dates of
Contractor’s applications submitted or to be submitted and the anticipated dates
of actions by Governmental Instrumentalities with respect to such Permits;

 

  g.

A description of reportable environmental, health and safety incidents as well
as any unplanned related impacts, events, accidents, reported near misses or
issues that occurred during the reporting period;

 

  h.

A description of all safety and security issues;

 

  i.

A description of quality assurance activities;

 

  j.

Progress photos showing representative portions of the Stage 4 Site and the
Work, including completed Milestones, with a description of the photograph and
the date taken; and

 

  k.

All applicable information reasonably required by FERC and other Governmental
Instrumentalities as identified in Section 9.

8.8 Quarterly Executive Progress Reports

Commencing at LNTP No. 1, within fifteen (15) Days after the end of each
quarter, Contractor shall provide Owner an executive progress report (“Executive
Progress Report”) suitable for presentation to Owner’s executive management and
shareholders in a form reasonably acceptable to Owner. These reports will be
presented to Owner and discussed at a progress meeting to be held between
Contractor Key Personnel and Owner Representative or his designee and any other
Persons designated by Owner, every three (3) Months. The Executive Progress
Reports will include:

 

A-38



--------------------------------------------------------------------------------

Execution Version

 

 

  a.

Narrative summary of progress;

 

  b.

Update of the status of the Project, including a high level summary schedule
depicting current progress and projected First Cargo and Substantial Completion
of each Subproject;

 

  c.

Progress photographs and other illustrations; and

 

  d.

Description of any problems and summary of plans for resolution.

8.9 Contractor Deliverables

(See Attachment B, Contractor Deliverables)

 

A-39



--------------------------------------------------------------------------------

Execution Version

 

9. CONTRACTOR INTERFACES

9.1 FERC Activities – Division of Responsibility

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 4 Liquefaction Facility
as outlined in FERC Authorization, and in the Code of Federal Regulations (CFR),
Title 49 – Transportation; Part 191 – Transportation of Natural and Other Gas by
Pipeline; Annual Reports, Incident Reports, and Safety Related Condition
Reports, and Part 193 – Liquefied Natural Gas Facilities: Federal Safety
Standards. The Stage 4 Liquefaction Facility will also be subject to regular
inspections by FERC staff, and continuous monitoring by inspectors providing
reports to FERC. Contractor shall assist Owner for interfaces with FERC,
including as specifically noted in the Division of Responsibility Matrix below:

 

FERC Activity    Owner    Contractor    Remarks FERC Permit overall
responsibility    P    Note 1   

Refer to Owner Permits, Attachment Q.

Note 1 - Contractor is responsible for construction related Permits,) refer to
Attachment P).

FERC coordination during Project execution    P    S   

Department of Transportation (“DOT”) drug

testing program during construction.

   S    P   

 

A-40



--------------------------------------------------------------------------------

Execution Version

 

FERC Activity    Owner    Contractor    Remarks FERC compliance and inspection
during Project execution    P    S   

(a)   Owner’s Monthly Report

        

(b)   Support FERC and DOT inspection visits

        

(c)   Environmental inspector’s weekly reports concerning construction
activities;

        

(d)   Provide required Project data

        

(e)   Update FERC permit data

        

(f)   FERC technical reviews and occasional meetings

        

(g)   FERC witness of tests such as tank foundation, hydro test, Start Up and
commissioning etc.

        

(h)   Address FERC compliance issues

         Submit final report to FERC    P    S    Obtain FERC Authorization    P
   S    The FERC Authorization is required to site, construct and operate the
Liquefaction Facility FERC’s authorization to commence operation    P    S   
Start-up and commissioning coordination with FERC    P    S    Owner responsible
for Feed Gas supply, shipping and logistics, and bi-directional Pipeline. FERC
requirement for Project Books and Records to be maintained three years after
Final Completion    P    Note 2    Note 2 - Contractor to turn over Project
records at the earlier of expiration of the Defect Correction Period or
termination of the Agreement.

 

A-41



--------------------------------------------------------------------------------

Execution Version

 

Legend:

P = Primary responsibility

S = Contractor support

9.2 FERC Required Reports

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Stage 4 Liquefaction Facility
and modifications to the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility, the Stage 3 Liquefaction Facility, and Existing Facility. The Stage 4
Liquefaction Facility and modifications to the Stage 1 Liquefaction Facility,
the Stage 2 Liquefaction Facility, the Stage 3 Liquefaction Facility, and
Existing Facility will also be subject to regular inspections by FERC staff, and
continuous monitoring by inspectors providing reports to FERC. Contractor shall
assist Owner with all interfaces with FERC as follows:

 

  a.

Operation and maintenance procedures and manuals, as well as emergency plans and
safety procedure manuals, shall be filed with the FERC prior to commissioning
operations. Contractor is responsible for developing these documents, including
changes recommended by the FERC, and resubmitting these documents as required;

 

  b.

The FERC staff shall be notified of any proposed revisions to the security plan
and physical security of the Stage 4 Liquefaction Facility, Existing Facility,
Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, the Stage 3
Liquefaction Facility prior to commissioning. Contractor shall assist Owner in
the development of these plans, and shall advise Owner if changes to the design
or construction of the Stage 4 Liquefaction Facility or modifications to
Existing Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction
Facility, and the Stage 3 Liquefaction Facility may impact these plans;

 

  c.

Progress on the Project shall be reported in monthly reports submitted to the
FERC. Details should include a summary of activities, problems encountered and
remedial actions taken. The Monthly Progress Report described in Section 8.7
shall be formatted so that the required information can be easily extracted by
Owner and sent to the FERC;

 

A-42



--------------------------------------------------------------------------------

Execution Version

 

 

  d.

Problems of significant magnitude shall be reported to the FERC on a timely
basis. Additional Stage 4 Site inspections and technical reviews will be held by
FERC staff prior to commencement of operation. Contractor shall cooperate with
Owner at all times in this regard and report any such problems to Owner
immediately, and in all cases within twenty-four (24) hours;

 

  e.

The Stage 4 Liquefaction Facility and modifications to the Existing Facility,
the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility, and Stage
3 Liquefaction Facility shall be subject to regular FERC staff technical reviews
and Stage 4 Site inspections on at least a biennial basis or more frequently as
circumstances indicate. Prior to each FERC staff technical review and Stage 4
Site inspection, the Owner will respond to a specific data request including
information relating to possible design and operating conditions that may have
been imposed by other agencies or organizations. Provision of up-to-date
detailed piping and instrumentation diagrams reflecting modifications and
provision of other pertinent information not included in the semi-annual reports
described below, including events that have taken place since the previously
submitted annual report. Contractor shall assist Owner with these FERC reviews,
requests, inspections, and reports as required;

 

  f.

Semi-annual operational reports shall be filed with the FERC to identify changes
in Existing Facility, the Stage 1 Liquefaction Facility, Stage 2 Liquefaction
Facility, and Stage 3 Liquefaction Facility design and operating conditions,
abnormal operating experiences, activities (including ship arrivals, quantity
and composition of imported LNG, vaporization quantities, boil-off/flash gas,
etc.), Existing Facility, the Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, and Stage 3 Liquefaction Facility modifications including
future plans and progress thereof. Abnormalities should include, but not be
limited to: unloading/shipping problems, potential hazardous conditions from
offsite vessels, Tank stratification or rollover, geysering, Tank pressure
excursions, cold spots on the Tanks, Tank vibrations and/or vibrations in

 

A-43



--------------------------------------------------------------------------------

Execution Version

 

  associated cryogenic piping, Tank settlement, significant Equipment or
instrumentation malfunctions or failures, non-scheduled maintenance or repair
(and reasons therefore), relative movement of Tank inner vessels, vapor or
liquid releases, fires involving Natural Gas and/or from other sources, negative
pressure (vacuum) within a Tank and higher than predicted boil-off rates.
Adverse weather conditions and the effect on the Project also should be
reported. Reports should be submitted within forty-five (45) Days after each
period ending June 30 and December 31. In addition, a section entitled
“Significant plant modifications proposed for the next 12 months (dates)” also
shall be included in the semi-annual operational reports. Such information would
provide the FERC staff with early notice of anticipated future
construction/maintenance projects at the Stage 4 Liquefaction Facility, Existing
Facility, Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, and
Stage 3 Liquefaction Facility. Contractor shall assist Owner with any
semi-annual operational reports that may be due during the period before
Substantial Completion of Subproject 6 or modification to the Existing Facility,
Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility, and Stage 3
Liquefaction Facility;

 

  g.

Significant non-scheduled events, including safety-related incidents (i.e., LNG
or Natural Gas releases, fires, explosions, mechanical failures, unusual over
pressurization, and major injuries) shall be reported to FERC staff within
forty-eight (48) hours. In the event an abnormality is of significant magnitude
to threaten public or employee safety, cause significant property damage, or
interrupt service, notification shall be made immediately, without unduly
interfering with any necessary or appropriate emergency repair, alarm, or other
emergency procedure. This notification practice shall be incorporated into the
Stage 4 Liquefaction Facility’s emergency plan. Contractor shall report all such
incidents to Owner immediately, and in all cases within twenty-four (24) hours,
and develop for Owner any such reports that may be required during the period
before Substantial Completion of each Subproject. Examples of reportable
LNG-related incidents include:

 

  i.

Fire;

 

A-44



--------------------------------------------------------------------------------

Execution Version

 

 

  ii.

Explosion;

 

  iii.

Property damage exceeding $10,000;

 

  iv.

Death or injury requiring hospitalization;

 

  v.

Free flow of LNG for five minutes or more that results in pooling;

 

  vi.

Unintended movement or abnormal loading by environmental causes, such as an
earthquake, landslide, or flood, that impairs the serviceability, structural
integrity, or reliability of the Stage 4 Liquefaction Facility;

 

  vii.

Any crack or other material defect that impairs the structural integrity or
reliability of Equipment that contains, controls, or processes Natural Gas or
LNG;

 

  viii.

Any malfunction or operating error that causes the pressure of a pipeline or
Equipment that contains or processes Natural Gas or LNG to rise above its
maximum allowable operating pressure (or working pressure for LNG facilities)
plus the build-up allowed for operation of pressure limiting or control devices;

 

  ix.

A leak in Equipment that contains or processes Natural Gas or LNG that
constitutes an emergency;

 

  x.

Inner tank leakage, ineffective insulation, or frost heave that impairs the
structural integrity of any tank;

 

  xi.

Any safety-related condition that could lead to an imminent hazard and cause
(either directly or indirectly by remedial action of the operator), for purposes
other than abandonment, a twenty (20) percent reduction in operating pressure or
shutdown of operation of a pipeline or an Equipment that contains or processes
Natural Gas or LNG;

 

  xii.

Safety-related incidents to LNG trucks or LNG vessels occurring at or in route
to and from the Stage 4 Liquefaction Facility; and

 

A-45



--------------------------------------------------------------------------------

Execution Version

 

 

  xiii.

The judgment of the LNG personnel and/or management even though it did not meet
the above criteria or the guidelines set forth in the Stage 4 Liquefaction
Facility’s incident management plan.

In the event of an incident, the FERC has authority to take whatever steps are
necessary to ensure operational reliability and to protect human life, health,
property or the environment, including authority to direct the Stage 4
Liquefaction Facility to cease operations. Following the initial notification to
Owner, FERC staff will determine the need for Owner to file a separate follow-up
report or follow-up in the upcoming semi-annual operational report. All
follow-up reports should include investigation results and recommendations to
minimize a reoccurrence of the incident. Contractor shall develop for Owner any
such reports that may be required if the incident happened before Substantial
Completion of each Subproject.

Owner has overall responsibility for the FERC permit application, coordination
with FERC, and compliance issues. Contractor will support Owner in providing
required clarifications to FERC. Any (i) FERC related support provided by
Contractor exceeding two thousand five hundred (2,500) man hours or
(ii) additional Work required by FERC that is not contemplated in this Scope of
Work shall be subject to a Change Order to the extent such excess support or
additional Work adversely impacts (i) Contractor cost of performance of the
Work; (ii) Contractor’s ability to perform the Work in accordance with the
Project Schedule or (iii) Contractor’s ability to perform any obligation under
the Agreement.

Notwithstanding the foregoing, Contractor shall not contact or otherwise engage
in communications with FERC and other Governmental Instrumentalities regarding
the Project without Owner’s involvement.

9.3 Requirements of Department of Homeland Security

9.3.1 Facility Security Plan

Owner is subject to the requirements found in 33 CFR Part 105, and has developed
a facility security plan (“Facility Security Plan” or “FSP”), which will require
modification due to the addition of the Stage 4 Liquefaction Facility.
Contractor shall assist Owner in the revision of the existing FSP as required,
and will structure all training programs for Owner to comply with this FSP.
Applicable Contractor personnel shall also be trained to comply with this FSP
for the period up to Substantial Completion of each Subproject.

 

A-46



--------------------------------------------------------------------------------

Execution Version

 

9.3.2 Facility Security Assessment

Owner may be required to develop a revised facility security assessment
(“Facility Security Assessment” or “FSA”) which address “response procedures for
fire or other emergency response conditions” (33 CFR 105.305(a)(2)). The US
Coast Guard also requires an emergency manual for LNG terminals in accordance
with 33 CFR 127.307. The emergency manual will be prepared and submitted to the
COTP, along with the operations manual required by 33 CFR 127.305, for approval
before the Stage 4 Liquefaction Facility can be placed in service. Contractor
shall assist Owner in the development of this FSA and emergency manual.

9.4 Import Gas Pipelines

Owner shall be responsible for construction and completion of the Import Gas
Pipelines and facilities up to the designated tie-in points on the outlet
weld-in-insulator, as specified in the Stage 4, Stage 3 and FEED Documents.
Space shall be allowed for construction and operations of metering facilities,
and road access.

9.5 Environmental Mitigation

Owner is responsible for wetlands mitigation required by Permits, Applicable Law
or Governmental Instrumentalities to be performed on or off the Stage 4 Site.
Subject to Applicable Law and Permits. It is anticipated that most such
mitigation will take place after the majority of construction by the Contractor
has been completed. Contractor shall cooperate to ensure the mitigation is
accomplished expeditiously and with minimum interference.

9.6 Landowner Access

Landowners shall be provided access in accordance with Section 3.24 of the
Agreement.

 

A-47



--------------------------------------------------------------------------------

Execution Version

 

10. SCOPE OF LNTP

The following activities are in Contractor’s Scope of Work during the period
after issuance of the LNTP and prior to issuance of the NTP (the “LNTP Work”).
These activities will focus on supporting the critical path schedule and include
the following:

LNTP No. 1

 

  A.

Procurement. As part of Limited Notice to Proceed No. 1, Contractor shall
perform procurement activities, including but not limited to, the full award and
release of the Work for the following major awards as described below:

 

  •  

Refrigeration compressors

 

  •  

Cold boxes and chillers

 

  •  

Stainless steel columns and vessels

 

  •  

CO2 absorber

 

  •  

Carbon steel columns and vessels

 

  •  

Heavy wall carbon steel columns and vessels

 

  •  

Cimtas pipe, valves, fittings, and supports

 

  •  

Select cryogenic valves

 

  •  

HDPE piping and fittings

 

  •  

Underground metallic pipe and fittings

 

  •  

Underground civil bulks and other material in support of concrete placement

 

  B.

Engineering. As part of Limited Notice to Proceed No. 1, Contractor shall
perform the following engineering activities:

 

  •  

Perform technical reviews as needed to support major awards shown above.

 

  •  

Review supplier documents received during this period.

 

  C.

Construction. As part of Limited Notice to Proceed No. 1, Contractor shall
commence, and proceed with, the following construction activities at the Site:

 

  •  

Site grading and excavation

 

  •  

Installation of temporary drainage

 

  •  

Mobilization of piling subcontractor and start of pile installation

LNTP No. 2

 

  A.

Procurement. As part of Limited Notice to Proceed No. 2, Contractor shall
perform procurement activities, including but not limited to, the full award and
release of the Work for the following major awards as described below as well as
administration activities for the committed purchase orders and subcontracts to
support ongoing site efforts:

 

A-48



--------------------------------------------------------------------------------

Execution Version

 

 

  •  

Waste Heat Recovery Unit

 

  •  

Thermal Oxidizers

 

  •  

Analyzer House

 

  •  

Select control valves

 

  •  

Pipe spool fabrication

 

  •  

Structural steel fabrication

 

  •  

Additional stainless steel columns and vessels

 

  •  

Additional pipe, valves, fittings, and supports

 

  •  

Additional select cryogenic valves

 

  •  

Additional underground civil bulks and other material in support of concrete
placement

 

  B.

Engineering. As part of Limited Notice to Proceed No. 2, Contractor shall
perform the following engineering activities:

 

  •  

Perform technical reviews as needed to support awards shown above.

 

  •  

Review supplier documents received during this period.

 

  C.

Construction. As part of Limited Notice to Proceed No. 2, Contractor shall
commence (or continue if already commenced under LNTP No. 1), and proceed with,
the following construction activities at the Site:

 

  •  

Site grading and excavation

 

  •  

Installation of temporary drainage

 

  •  

Underground piping installation

 

  •  

Sump concrete work

 

  •  

Preparation for the commencement of structural foundation work

LNTP No. 3

 

  A.

Procurement and Subcontract. As part of Limited Notice to Proceed No. 3,
Contractor shall perform procurement activities, including but not limited to,
the full award and release of the Work for the following scopes described below
as well as administration activities for the committed purchase orders and bid
and evaluation activities for balance of scopes of work:

 

  •  

Substations

 

  •  

Air Cooled Heat Exchangers

 

A-49



--------------------------------------------------------------------------------

Execution Version

 

 

  •  

Additional select butterfly and on/off valves

 

  •  

Additional pipe, valves, fittings and supports

 

  B.

Engineering. As part of Limited Notice to Proceed No. 3, Contractor shall
perform the following engineering activities:

 

  •  

Perform technical reviews as needed to support awards shown above.

 

  •  

Review supplier documents received during this period.

 

  C.

Construction. As part of Limited Notice to Proceed No. 3, Contractor shall
commence (or continue if already commenced under LNTP No. 1 or LNTP No. 2), and
proceed with, the following construction activities at the Site:

 

  •  

Site grading and excavation

 

  •  

Installation of temporary drainage

 

  •  

Underground piping installation

 

  •  

Structural foundations

 

  •  

Preparation for the commencement of structural steel

 

A-50



--------------------------------------------------------------------------------

Execution Version

 

Schedule A-2

FEED Documents

Contractor initially performed front end engineering design (“FEED”) for the
Project under the Technical Services Agreement dated December 21, 2011, later
executed work under the Stage 3 EPC Agreement dated May 4, 2015, and started
Stage 4 engineering works under the Technical Services Agreement dated
February 28, 2018, which resulted in the submittal by Contractor to Owner of the
documents that are listed in this Attachment A, Schedule A-2 (“Stage 4, Stage 3
and FEED Documents”)and which are incorporated by reference into this Agreement
and form a part of the Scope of Work for Subproject 6. “FEED Documents” means
Stage 1 FEED Documents and Stage 4 FEED Documents, unless otherwise stated
otherwise. The relevant work required under Change Orders 1 through 60 of the
Stage 1 EPC Agreement, Change Orders 1 through 44 of the Stage 2 EPC Agreement,
and Change Orders 1 through 33 of the Stage 3 EPC Agreement are also
incorporated into the Stage 4 Scope of Work to the extent such work would also
be applicable to Subproject 6. Also included in the Stage 4 Scope of Work is any
Work required to comply with IBC 2015, OSHA 29 CFR Part 1910 (November 18, 2016)
and Enforcement of Law for Domestic Trucking (DOT 49 CFR Parts 385, 386, 390 and
395). Only such items of work, and no other portion of such Change Orders
(including any compensation or other relief specified in such Change Orders) is
incorporated into the Agreement.

Closed HAZOP items referenced in the Stage 3 Documents and FEED Documents also
form a part of the Scope of Work for Subproject 6. Any scope changes resulting
from Stage 4 HAZOPs executed during the performance of the Work that is agreed
to by the Parties will be added to the Scope of Work for Subproject 6 through an
Owner approved Change Order during the performance of the Work.

The Stage 4, Stage 3 and FEED Documents are fully incorporated into this
Agreement as if fully repeated herein and form part of the Work for Subproject
6. All other drawings, specifications and documents developed under any of the
Technical Services Agreements are expressly excluded from the Agreement.

The Stage 4, Stage 3 and FEED Documents generally reflect the Work required to
be performed by Contractor under the Agreement, but do not reflect all Work
required to be performed under the Agreement. Contractor may change the Stage 4,
Stage 3 and FEED Documents (except the Basis of Design, Scope of Facilities,
Codes and Standards Specification and those documents defining the Reimbursable
Cost Work) as necessary to meet the MAC, Performance Guarantee and other
requirements

 

A-2-1



--------------------------------------------------------------------------------

Execution Version

 

of the Agreement (including GECP); provided that, under no circumstances shall
such changes involve a change in the Stage 4 Liquefaction Facility layout,
change in the requirements of Schedule A-1, deletion of or material change to
the previously Owner-approved tagged Equipment, reduction of quality in any
portion of the Work, change that adversely impacts the safety, performance or
materials of construction, or a change that adversely impacts the operability or
maintenance of the Stage 4 Liquefaction Facility, Existing Facility, Stage 1
Liquefaction Facility, Stage 2 Liquefaction Facility or Stage 3 Liquefaction
Facility or any component of any of these facilities, unless approved by Owner
in writing. With respect to plans that Contractor is required to develop under
Attachment A (e.g. Project Execution Plan, Project Engineering Plan, etc.),
Contractor may update or deviate from such plans without Owner’s approval
(except for those plans under Attachment A that are subject to the Owner’s
approval (as specified under Attachment A or Attachment B), then, with respect
to those plans, revisions are subject to Owner’s approval rights as may be
prescribed in Attachment A or Attachment B). Any deviation in accordance with
the immediately preceding sentence shall not constitute a Defect or a breach of
this Agreement.

To the extent there are any conflicts or inconsistencies between the Stage 4,
Stage 3 and FEED Documents and any provision or requirement in the remainder of
Attachment A, Schedule A-1, then priority shall be according to Section 1.4 of
Attachment A, Schedule A-1. Without limiting the prior sentence, nothing in the
Stage 4, Stage 3 and FEED Documents shall reduce or limit Contractor’s
obligations or liabilities under the Agreement.

 

A-2-2



--------------------------------------------------------------------------------

Execution Version

 

TABLE A-1

STAGE 4, STAGE 3 AND FEED DOCUMENTS

 

Section

  

Title

  

Document Number

  

Rev

  

Description

   TABLE OF CONTENTS          TABLE OF CONTENTS 1.0    PROJECT INFORMATION      
   1.1    Project Execution Plan    25936-100-G01-GAM-00002    000    Project
Execution Plan 2.0    DESIGN INFORMATION          2.1    Basis of Design (BOD)
Summary    26012-100-3BD-M04-00004    000    Basis Of Design (BOD) Summary 2.2
   N/A          2.3    List of Codes & Standards    25829-200-3DS-G01-00001   
00A    Codes and Standards 2.4    Scope of Facilities    26012-100-G01-000-00002
   000    Scope of Facilities 2.5    Basic Engineering Design Data (BEDD)   
26012-100-3BD-M04-00001    000    Basic Engineering Design Data (BEDD) 2.6   
Discipline Design Basis          2.6.1    Process Design Basis   
26012-100-3DR-V04F-00001    000    General Specification for Process Design
Basis 2.6.2    Relief System Design Basis    25936-100-3DR-V04F-00002    000   
Specification for Relief System Design Basis 2.6.3    Environmental Design Basis
   25936-100-3DR-H04F-00001    000    Environmental Design Basis 2.6.4   
Process Safety Design Basis    26012-100-3DR-U04F-00001    000    Process Safety
Design Basis       25936-100-U4R-DK-00001    000    HAZOP Action Item Sheets
(Confidential Units) – Replicated from Stage 1       25936-100-U4R-DK-00002   
000    HAZOP Action Item Sheets (Non-Confidential Units) – Replicated from Stage
1 & Stage 2       25936-100-U4R-DK-00003    000    SIL Action Item Sheets
(Confidential Unit) – Replicated from Stage 1       25936-100-U4R-DK-00004   
000    SIL Action Item Sheets (Non-Confidential Unit) – Replicated from Stage 1
& Stage 2       25936-100-U4R-DK-00005    000    HAZOP Action Item Sheets –
Non-Replicated Items – Unique actions resulting from non-replicated HAZOPs      
25936-100-U4R-DK-00006    000    HAZOP Action Item Sheets (Non-Confidential
Units) – Replicated from Stage 2 2.6.5    Plant Design & Piping   
26012-100-3DR-P04F-00001    000    Plant Design and Piping Layout and Design
Criteria       26012-100-3DR-P40F-00001    000    Plant Design and Piping Design
Criteria for Pipe Stress and Support 2.6.6    Civil Structural and Architectural
   26012-100-3DR-C04F-00001    000    Design Criteria for Civil Site Work      
26012-100-3DR-S04F-00001    000    Design Criteria for Structures and
Foundations       26012-100-3DR-S04F-00003    000    Design Basis for Standard
Seed File Setups 2.6.7    Electrical Design Basis    26012-100-3DR-E12F-00001   
000    Design Criteria for Electrical Systems Design and Installation

 

A-2-3



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      26012-100-3DR-E12F-00002    000    Design Criteria for Telecommunication
2.6.8    Control Systems Design Philosophy    26012-100-3DR-J04F-00001    000   
Control System Design Criteria (Instrument and Control Philosophy) 2.7   
Engineering Studies          2.7.1    N/A          2.7.2    Engineering Studies
(Non Confidential)    25829-100-G65-GEV-00002    00A    Facility Integration
Study 2.8    Fire Water Location Plans          2.8.1.1    Fire Water Location
Plans    26012-100-U1-46-10001    000    Confidential -Firewater Location Plan -
ISBL Process Area 46 – Liquefaction Train 6       26012-100-U1-47-10002    000
   Firewater Location Plan – OSBL Utilities Area       26012-100-U1-47-10003   
000    Firewater Location Plan – OSBL BOG Recycle Compressor 2.8.2    Passive
Fire Protection Location Drawing with Schedule    25936-100-U1-45-20001    000
   Confidential - Passive Fire Protection Zone Layout ISBL Process Area 45 –
Liquefaction Train 5       25936-100-U1-47-20001    000    Passive Fire
Protection Zone Layout OSBL Utilities Area 2.8.2.1    Passive Fire Protection
Location Drawing with Schedule    25936-100-U1X-000-00002    001    Passive Fire
Protection Schedule- Non Confidential       25936-100-U1X-000-00001    001   
Confidential - Passive Fire Protection Schedule 2.8.3    Fire and Gas Location
Drawing with Schedule    25936-100-U1-45-20001    000    Confidential - Passive
Fire Protection Zone Layout ISBL Area 45 2.8.3.1    Fire and Gas Location
Drawing with Schedule    25936-100-U3-47-10003    001    Fire and Gas Location
Plan - OSBL Bog Recycle Compressor Trains 5 and 6       25936-100-U3-45-10001   
000    Confidential - Fire and Gas Detection Layout ISBL Process Area 45
Liquefaction Train 1       25936-100-U3-45-10002    000    Confidential - Fire
and Gas Detection Layout ISBL Process Area 45 Molecular Sieve and Hot Oil Area
      25936-100-U3-45-10004    001    Confidential - Fire and Gas Detection
Layout ISBL Process Area 45 Inlet Gas and Refrigeration Area      
25936-100-U3-45-10003    000    Confidential - Fire and Gas Detection Layout
ISBL Process Area 45 Acid Gas Removal Area       25936-100-U3-45-10005    001   
Confidential - Fire and Gas Detection Layout ISBL Process Area 45 Compressor
Area 2.8.5    Fire Extinguisher Location Plans (Non Confidential)         
2.8.5.1    Fire Extinguisher Location Plans    25936-100-U2-47-10003    000   
Fire and Gas Location Plan - OSBL Bog Recycle Compressor Trains 5 and 6

 

A-2-4



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-U2-45-10001    000    Confidential - Fire and Safety Equipment
Location Plan ISBL Process Area 45 Liquefaction Train 5      
25936-100-U2-45-10002    000    Confidential - Fire and Safety Equipment
Location Plan ISBL Process Area 45 Liquefaction Train 5      
25936-100-U2-45-10003    000    Confidential - Fire and Safety Equipment
Location Plan ISBL Process Area 45 Liquefaction Train 5 3.0    TECHNICAL
SPECIFICATIONS          3.1    Project Technical Specifications          3.1.1
   Civil Structural and Architectural    26012-100-3PS-CG00-F0001    000   
Specification For Site Preparation and Earth Work       26012-100-3PS-CP00-F0001
   000    Specification for Prestressed Concrete Piles      
26012-100-3PS-CP00-F0002    000    Specification for Timber Piles      
26012-100-3PS-CS00-F0001    000    Specification For Road Construction      
26012-100-3PS-CY10-F0001    000    Specification For Fencing and Gates      
26012-100-3PS-DB01-F0001    000    Specification For Furnishing and Delivering
Ready Mix Concrete       26012-100-3PS-DB01-F0002    000    Specification For
Grout and Adhesives Materials and Installations       26012-100-3PS-DB02-F0001
   000    Specification for Concrete Work       26012-100-3PS-DG01-F0001    000
   Specification for Furnishing and Fabricating Reinforcing Steel      
26012-100-3PS-SS01-F0001    000    Specification for Furnishing Structural
Steel, Miscellaneous Steel and Joists       26012-100-3PS-SS02-F0001    000   
Specification for Erection of Structural Steel and Miscellaneous Steel      
26012-100-3PS-SY01-F0001    000    Specification for Material Testing Services
3.1.2    Control Systems    26012-100-3PS-JA32-F0001    000    Specification for
Packaged Analyzer System       25936-100-3PS-JA32-FL001    000    Packaged
Analyzer Systems Approved Comments and Exceptions to Project Specifications   
   26012-100-3PS-JD01-F0001    000    Specification for Distributed Control
System (DCS)       25936-100-3PS-JD01-FL001    000    Project Specification -
Approved Comments and Exceptions       26012-100-3PS-JD01-F0005    000   
Specification for Safety Instrumented System (SIS)      
26012-100-3PS-JD03-F0004    000    Specification for Safety Requirement
Specification (SRS)       25936-100-3PS-JF04-FL001    000    Approved Comments
and Exceptions to Project Specifications       25936-100-3PS-JF07-FL001    000
   Approved Comments and Exceptions       25936-100-3PS-JF10-FL001    000   
Approved Comments and Exceptions to Project Specifications

 

A-2-5



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-JF12-FL001    000    Specification for Approved Comments and
Exceptions       25936-100-3PS-JF16-FL001    000    Approved Comments and
Exceptions to Project Specifications       26012-100-3PS-JF21-F0001    000   
Specification for Gas Metering Package       25936-100-3PS-JF21-FL001    000   
Specification for Approved Comments and Exceptions      
25936-100-3PS-JF24-FL001    000    Approved Comments and Exceptions To Project
Specifications       26012-100-3PS-JI01-F0001    000    Specification Machine
Monitoring System       25936-100-3PS-JL01-FL001    000    Approved Comments and
Exceptions To Project Specifications       25936-100-3PS-JL02-FL001    000   
Approved Comments and Exceptions to Project Specifications      
25936-100-3PS-JL10-FL001    000    Approved Comments and Exceptions to Project
Specifications       25936-100-3PS-JP01-FL001    000    Approval Comments and
Exception to Project Specification       26012-100-3PS-JQ00-F0003    000   
Specification for Wiring       25936-100-3PS-JQ01-FL001    000    Approved
Comments and Exceptions to Project Specifications       26012-100-3PS-JQ05-F0001
   000    Specification for Fire and Gas Detection System      
26012-100-3PS-JQ06-F0001    000    Specification for General Design For
Instrumentation       26012-100-3PS-JQ07-F0001    000    Specification
Instrumentation For Packaged System       26012-100-3PS-JQ07-F0002    000   
Specification for Instrumentation For LNG Refrigeration Compressor Package      
26012-100-3PS-JQ10-F0001    000    Specification - Instrument Piping Materials
      25936-100-3PS-JT02-FL001    000    Approval Comments and Exception to
Project Specification       25936-100-3PS-JT04-FL001    000    Approved Comments
and Exceptions to Project Specifications       26012-100-3PS-JV00-F0001    000
   Specification for Testing Actuated For Cryogenic Service Control and ON/OFF
Valves       26012-100-3PS-JV01-F0001    000    Specification For Control Valves
and Regulators       25936-100-3PS-JV01-FL001    000    Flowserve Approved
Comments and Exceptions to Project Specifications       25936-100-3PS-JV05-FL001
   000    Puffer Sweiven Approved Comments and Exceptions to Project
Specifications       25936-100-3PS-JV05-FL002    000    Adnon Specialties -
Approved Comments and Exceptions to Project Specifications      
26012-100-3PS-JV09-F0001    000    Specification For ON/OFF and ESD Valves      
25936-100-3PS-JV09-FL001    000    Project Specification - Approved Comments and
Exceptions

 

A-2-6



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-JV09-FL002    000    Project Specifications - Adams Approved
Comments and Exceptions to Projects Specifications      
25936-100-3PS-JV09-FL003    000    Approved Comments and Exceptions to Project
Specifications       25936-100-3PS-JV13-FL001    000    Project Specification -
Approved Comments and Exceptions 3.1.3    Electrical and Telecommunication   
26012-100-3PS-E00X-F0001    000    Specification For Electrical Equipment
Testing and Commissioning       25936-100-3PS-EBB8-FP001    000    Powell
Industries Inc. Approved Comments and Exceptions to Project Specifications –
Cable Bus       26012-100-3PS-ECM1-F0001    000    Specification for Low Voltage
AC Motor Control Centers       26012-100-3PS-ECM3-F0001    000    Specification
for Medium Voltage Motor Control Centers       26012-100-3PS-ED00-F0001    000
   Specification for DC Equipment       26012-100-3PS-EEC0-F0001    000   
Specification for CCTV System       26012-100-3PS-EFP0-F0001    000   
Specification for Public Address and General Alarm System      
26012-100-3PS-EFY0-F0001    000    Specification for Structured Cabling System
      26012-100-3PS-EFY0-F0002    000    Specification for Telecommunication
Cabling Installation and Testing       26012-100-3PS-EGR2-F0001    000   
Specification for Neutral Grounding Resistors       26012-100-3PS-EH00-F0001   
000    Specification for Electric Heat Tracing       26012-100-3PS-EKL0-F0001   
000    Specification for Packaged Substations       25936-100-3PS-EKL0-FE001   
000    Eaton’s Approved Comments and Exceptions to Project Specification      
26012-100-3PS-EKP0-F0001    000    Specification for Electrical Requirements for
Packaged Equipment       26012-100-3PS-ESL1-F0001    000    Specification for
Low Voltage Metal Enclosed Switchgear       26012-100-3PS-ESM1-F0001    000   
Specification for Medium Voltage Metal-Clad Switchgear      
26012-100-3PS-ETP0-F0001    000    Specification for Unit Substation
Transformers       25936-100-3PS-ETP0-FV001    000    Virginia Transformer
Approved Comments and Exceptions to Project Specifications      
25936-100-3PS-EU00-FS001    000    Solaris Power Systems Approved Comments and
Exceptions to Project Specifications       26012-100-3PS-EUY0-F0001    000   
Specification for Uninterruptible Power Supply (UPS) Systems      
25936-100-3PS-EW00-FW001    000    Wholesale Approved Comments and Exceptions to
Project Specification

 

A-2-7



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-EW00-FL002    000    Approved Comments and Exceptions to
Project Specification       26012-100-3PS-EWE1-F0001    000    Specification for
Cable - Low Voltage       26012-100-3PS-EWG1-F0001    000    Specification for
Power Cable - Medium Voltage       26012-100-3PS-MUMI-F0001    000   
Specification For Induction Motors Nema Frame ( 200HP and Smaller)      
26012-100-3PS-MUMI-F0002    000    Specification for Large Induction Motors Nema
Frame (250HP and Larger 3.1.4    Environmental    25936-100-3PS-MLFS-F0001   
000    Specification for Media Filters       25936-100-3PS-MLFS-F0002    000   
Specification for GAC Filters 3.1.5    Geotechnical and Hydraulic   
25936-100-3PS-C000-F0001    000    Project Specification For Soil Improvement
3.1.6    Mechanical    26012-100-3PS-M83F-F0002    000    Supplementary HVAC
Specification for prefabricated substation buildings      
26012-100-3PS-MBE0-F0001    000    Specification for Waste Heat Recovery Unit   
   25936-100-3PS-MBE0-FP001    000    Petro-Chem Development Approved Comments
and Exceptions Waste Heat Recovery Units       25936-100-3PS-MBT0 - FZ001    000
   Suppliers Approved Comments and Exceptions Thermal Oxidizer      
25936-100-3PS-MCCA-FA001    000    Atlas Copco Approved Comments and Exceptions
for Air Compressor Package       26012-100-3PS-MCCR-F0001    000   
Specification for LNG Refrigeration Compressors       25936-100-3PS-MCCR-F0NP1
   000    GE Approved Comments and Exceptions to the API Specifications LNG
Refrigeration Compressors       25936-100-3PS-MCCR-F0NP2    000    GE Approved
Comments and Exceptions to the Project Specific Specifications LNG Refrigeration
Compressors       26012-100-3PS-MCCS-F0001    000    Specification For
Integrally Geared Boil-Off Gas Compressors       26012-100-3PS-MCCS-F0002    000
   Specification for API Dry Gas Seal Systems       26012-100-3PS-MCCS-F0003   
000    Specification for API Lubrication Systems       26012-100-3PS-MCCS-F0004
   000    Specification For Integrally Geared Regeneration Gas Compressors      
25936-100-3PS-MCCS-FA001    000    Atlas Copco Approved Comments and Exceptions
for Boil Off Gas Compressors       25936-100-3PS-MCCS-FS001    000    Sundyne
Approved Comments and Exceptions for Regeneration Gas Compressors      
26012-100-3PS-MDHA-F0001    000    Specification for Air Intake and Exhaust
Systems for Gas Turbine Generator Sets       26012-100-3PS-MEA0-F0001    000   
Specification For Air Cooled Heat Exchangers

 

A-2-8



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-MEA0-FH001    000    Hudson Products Approved Comments and
Exceptions to Project Specifications Air Cooled Heat Exchangers      
25936-100-3PS-MEE0-FC001    000    Chromalox Approved Comments and Exceptions to
Project Specifications - Electric Heaters       26012-100-3PS-MEP0-F0001    000
   Specification For Welded Plate Heat Exchangers       25936-100-3PS-MEP0-FA001
   000    Alfa Laval Approved Comments and Exceptions to Project Specification
for Welded Plate Type Heat Exchangers       26012-100-3PS-MES0-F0001    000   
Specification for Shell and Tube Exchangers       25936-100-3PS-MES0-FO001   
000    Ohmstede Approved Comments and Exceptions to Project Specifications -
Shell and Tube Heat Exchangers       25936-100-3PS-MEVT-FA001    000    Cryoquip
Approved Comments and Exceptions to Project Specifications - Ambient Vaporizers
      25936-100-3PS-MGC0-FG001    000    GE Approved Comments and Exceptions to
The Project Specific Specifications Gas Turbine Generators      
25936-100-3PS-MGC0-FG002    000    GE Approved Comments and Exceptions to API
Specifications Gas Turbine Generators       25936-100-3PS-MGE0-F0001    000   
Specification for Large Generators - AC       26012-100-3PS-MJKG-F0002    000   
Specification for Double Girder Compressor Bridge Cranes      
25936-100-3PS-MJKG-FK001    000    Konecranes America Approved Comments and
Exceptions - Compressor Bridge Cranes and Jib Cranes      
26012-100-3PS-MPCA-F0001    000    Specification for Horizontal End Suction
Centrifugal Pumps for Chemical Process       26012-100-3PS-MPCA-F0002    000   
Specification for Vertical Inline Centrifugal Pumps for Chemical Process      
25936-100-3PS-MPCA-FG001    000    Goulds Pumps Approved Comments and Exceptions
- ASME Centrifugal Pumps       25936-100-3PS-MPCH-FS001    000    Sundyne
Approved Comments and Exceptions - Low Flow High Head Pumps      
26012-100-3PS-MPCP-F0001    000    Specification for Centrifugal Pumps For
Petroleum, Petrochemical and Natural Gas Industries      
25936-100-3PS-MPCP-FG001    000    ITT Goulds Approved Comments And Exceptions -
Lean Solvent Charge Pumps       25936-100-3PS-MPCP-FG002    000    ITT Goulds
Approved Comments and Exceptions API Pumps       26012-100-3PS-MPPM-F0001    000
   Specification for Controlled Volume (Metering)Pumps      
25936-100-3PS-MPPM-FM001    000    Milton Roy Pumps Approved Comments and
Exceptions

 

A-2-9



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-MPR0-FB001    000    Blackmer Approved Comments and
Exceptions - Amine Charge Pump       26012-100-3PS-MPVE-F0001    000   
Specification for Vertical Sump Pumps       25936-100-3PS-MPVE-FG001    000   
Goulds Pumps Approved Comments and Exceptions - Sump Pumps      
25936-100-3PS-MPVE-FG002    000    Goulds Pumps Approved Comments and Exceptions
      26012-100-3PS-MPVS-F0001    000    Specification for Cryogenic Pumps      
25936-100-3PS-MPVS-FE001    000    Ebara’s Approved Comments and Exceptions -
LNG Cryogenic Pumps       25936-100-3PS-MSXN-FG001    000    Gas Land Inc.
Approved Comments and Exceptions - Nitrogen Generation Package      
26012-100-3PS-MTF5-F0001    000    Specification for Welded Steel Atmospheric
Pressure Storage Tanks       25936-100-3PS-MTFB-FC001    000    Subcontractor’s
Approved Comments and Exceptions to the Mechanical Project Specifications -
Field Erected Storage Tanks       25936-100-3PS-MTS0-FB001    000    BGI
Enterprises Approved Comments and Exceptions to the Mechanical Project
Specification - Shop Fabricated Storage Tanks       26012-100-3PS-MUC0-F0001   
000    Specification for Special Purpose Couplings      
26012-100-3PS-MUGS-F0001    000    Specification for Special Purpose Gear Units
      26012-100-3PS-MUTC-F0001    000    Specification for Gas Turbine Drives   
   26012-100-3PS-MUTC-F0002    000    Specification for Gas Turbines With
Synchronous AC Generators       26012-100-3PS-MUTC-F0003    000    Specification
for Gas Turbine Enclosures       26012-100-3PS-MV00-F0001    000   
Specification for Pressure Vessels       25936-100-3PS-MVA0-FD001    000    ***
Approved Comments and Exceptions to The Mechanical Projects Specifications for
Stainless Steel Vessels - Confidential       25936-100-3PS-MVA0-FD003    000   
Doosan Approved Comments and Exceptions to The Mechanical Projects
Specifications for Columns Vessels - Stainless Steel-SS Clad      
25936-100-3PS-MVB2-FZ001    000    Supplier Approved Comments and Exceptions to
The Mechanical Projects Specifications for Absorber      
25936-100-3PS-MVB2-FZ002    000    Larsen and Toubro Approved Comments and
Exceptions to The Mechanical Projects Specifications for Heavy Wall Vessels   
   26012-100-3PS-MVD0-F0001    000    Specification for Molecular Sieve
Dehydrators

 

A-2-10



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-MVEF-FH001    000    Hatfield Approved Comments and
Exceptions to the Mechanical Project Specifications - Filters and Gas Separators
      25936-100-3PS-MVEF-FH002    000    Hatfield Approved Comments and
Exceptions To The Mechanical Project Specifications - Coalescers      
25936-100-3PS-MVSC-FD001    000    Doosan Approved Comments and Exceptions to
The Mechanical Projects Specifications for Columns Vessels - Carbon Steel -
Proprietary       25936-100-3PS-MVSC-FD002    000    Doosan Approved Comments
and Exceptions to The Mechanical Projects Specifications for Columns and Vessels
Carbon Steel - Non Proprietary       26012-100-3PS-MVT0-F0001    000   
Specification For Supply, Inspection and Testing of Process Column Trays and
Internals       25936-100-3PS-MVT0-FA001    000    ACS-Mmistco’s Approved
Comments and Exceptions to the Mechanical Project Specifications - Internals -
Vane Type - Proprietary       25936-100-3PS-MVT0-FR001    000    Raschig’s
Approved Comments and Exceptions to the Mechanical Project Specifications -
Packing & Internals - Proprietary       25936-100-3PS-MVT0-FS001    000   
Sulzer’s Approved Comments and Exceptions to the Mechanical Project
Specifications - Packing & Internals - Proprietary & Non Proprietary      
25936-100-3PS-MW00-FU001    000    Ultrafab’s Approved Comments and Exceptions -
H2S Removal Package       25936-100-3PS-MWD0-FA001    000    Aquatech Approved
Comments and Exceptions - Demineralized Water System 3.1.7    MET   
26012-100-3PY-N000-F0001    000    Material Selection Philosophy      
26012-100-3PS-EQ00-F0001    000    Specification For Cathodic Protection      
26012-100-3PS-NE00-F0003    000    Specification For Material Traceability For
Hydrocarbon Services       26012-100-3PS-NE00-F0004    000    Specification For
Performance of Ultrasonic Examination in Lieu of Radiographic Examination For
ASME Butt Welds       26012-100-3PS-NEX0-F0001    000    Form 167 - Welding and
NDE Matrix for Shop Fabricated Piping       26012-100-3PS-NF00-F0001    000   
Specification for Fireproofing       26012-100-3PS-NF00-F0002    000   
Specification For Proprietary Cementitious Fireproofing      
26012-100-3PS-NLLG-F0003    000    Specification For Fiberglass Mat Reinforced
Epoxy (NOVALAC) Lining For Concrete       26012-100-3PS-NN00-F0001    000   
Specification for Hot Insulation       26012-100-3PS-NN00-F0002    000   
Specification For Cold Insulation

 

A-2-11



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      26012-100-3PS-NN00-F0003    000    Specification for Removable Thermal
Insulation Covers For Hot Piping and Equipment       26012-100-3PS-NN00-F0006   
000    Specification for Acoustic Insulation       26012-100-3PS-NN00-F0007   
000    Specification for Perlite Insulating Concrete      
26012-100-3PS-NW00-F0001    000    Specification For General Welding and NDE
Requirements For Vessels, Heat Exchangers, Fired Heater Coils, Boilers, and
Compressors       26012-100-3PS-NW00-F0003    000    Specification For General
Welding and NDE Requirements For Supplier-Fabricated Piping and Piping Field
Welds       26012-100-3PS-NW00-F0004    000    Specification For General Welding
and NDE Requirements For Shop Fabricated and Field Erected Storage Tanks      
26012-100-3PS-NW00-F0005    000    Specification For General Welding and NDE
Requirements For Supplier Fabricated and /or Field Erected Structural Steel   
   26012-100-3PS-NWP0-F0022    000    Specification for Bonding and Inspection
Requirements for Non-Metallic Piping       26012-100-3PS-NX00-F0001    000   
Specification For Protective Coatings ( Paint)       26012-100-3PS-NX00-F0002   
000    Specification For Coating In-Plant Buried Pipe      
26012-100-3PS-NX00-F0003    000    Specification For Epoxy Lining of Tanks 3.1.8
   Plant Design & Piping    25936-100-3PS-PB01-FC002    000    Collins Approved
Comments and Exceptions to Project Specifications - Fittings Forged and Misc
Piping Bulks       25936-100-3PS-PF07-FM001    000    Melesi Approved Comments
and Exceptions to Project Specifications       25936-100-3PS-PF10-FU002    000
   USA Industries Approved Comments and Exceptions to Project Specification -
Blinds and Spacers Calculated       25936-100-3PS-PF10-FZ001    000    USA
Industries Approved Comments and Exceptions to Project Specification - Blinds
and Spacers       25936-100-3PS-PG01-FL001    000    Lamons Approved Comments
and Exceptions to Project Specification - Gaskets       25936-100-3PS-PH03-FB001
   000    Binder Approved Comments and Exceptions to Project Specification -
Cold Shoe Pipe Supports       25936-100-3PS-PH03-FP001    000    PTP Approved
Comments and Exceptions to Project Specification - Cold Shoe Pipe Supports      
25936-100-3PS-PP02-FH002    000    HPF Approved Comments and Exceptions to
Project Specification - Pipe, SS

 

A-2-12



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-PV01-FL002    000    LVF Approved Comments and Exceptions to
Project Specifications - Valves, Gate, Globe, Check Forged Cryogenic      
25936-100-3PS-PV01-FN001    000    Newman Approved Comments and Exceptions to
Project Specifications - Valves, Gate, Globe (Check -Cast and Forged)      
25936-100-3PS-PV03-FL001    000    LVF Approved Comments and Exceptions to
Project Specifications - Valves, Ball (Metal-Seated)      
25936-100-3PS-PV04-FP002    000    Poyam Approved Comments and Exceptions to
Project Specification - Valves, Ball (Cryogenic)       25936-100-3PS-PV07-FA001
   000    Adams Approved Comments and Exceptions to Project Specifications -
Valves, Butterfly, Metal-Seated       25936-100-3PS-PV08-FL001    000   
Lockwood Approved Comments and Exceptions to Project Specification - Valves,
Butterfly, Resilient Seated       25936-100-3PS-PV10-FP001    000    Poyam
Approved Comments and Exceptions to Project Specification - Valves, Gate, Globe,
Check Cast Cryogenic       25936-100-3PS-PV13-FS001    000    Summit Supply
Approved Comments and Exceptions to Project Specification - Valves, Post
Indicator, (UL) and Ductile Iron       25936-100-3PS-PV16-FL001    000   
Lockwood Approved Comments and Exceptions to Project Specification - Valves,
Bronze, Gate, Globe, Check, Ball       25936-100-3PS-PX09-FI001    000    Isco
Approved Comments and Exceptions to Project Specification - HDPE and Ductile
Iron, Pipe & Fittings       25936-100-3PS-PY01-FL006    000    Approved Comments
and Exceptions to Project Specification - 25815-140-MRA-PY01-00006      
25936-100-3PS-PY01-FS001    000    STI Approved Comments and Exceptions to
Project Specification - “I” Formation Header       25936-100-3PS-PY02-FV001   
000    VeeBee Filtration UK LTD. Approved Comments and Exceptions to Project
Specification - 25815-140-MRA-PY02-00001       25936-100-3PS-PY04-FS001    000
   Aitken, Schuff Steel Inc. Approved Comments and Exceptions to Project
Specification - 25815-140-MRA-PY04-00001       25936-100-3PS-PY04-FT002    000
   Texas Sampling, Inc. Approved Comments and Exceptions to Project
Specification - Manual Sample Stations

 

A-2-13



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-PY08-FH001    000    Houston Hose & Fittings Approved
Comments and Exceptions to Project Specification - Flexible Hose, Coupling,
Breakaway Coupling       25936-100-3PS-PY10-FE001    000    Encon Safety
Products Approved Comments and Exceptions to Project Specification -Safety
Shower and Eye Wash Station       25936-100-3PS-PY13-FS001    000    Spraying
Systems Co. Approved Comments and Exceptions to Project Specification -
25815-140-MRA-PY13-00001       25936-100-3PS-PY17-FR001    000    Approved
Comments and Exceptions to Project Specification - Quick Opening Closure      
25936-100-3PS-PY18-FH001    000    Hose and Fittings Approved Comments and
Exceptions to Project Specification - Hose Connections      
26012-100-3PS-PB00-F0001    000    Project Specification For Piping Materials   
   26012-100-3PS-PB00-F0002    000    Project Specification For Piping Purchase
Description       26012-100-3PS-PB00-F0003    000    Project Specification For
Piping Material Color Codes       26012-100-3PS-PB00-F0004    000    Project
Specification for Pipe Installation and Testing       26012-100-3PS-PB00-F0005
   000    Project Specification For Installation and Testing of Underground
Piping Systems       26012-100-3PS-PB00-F0006    000    Technical Supply
Conditions for Manually Operated Valves       26012-100-3PS-PB00-F0008    000   
Project Specification for Bolt Tensioning and Bolt Up Requirements      
26012-100-3PS-PB00-F0009    000    Project Specification For Installation and
Testing of Underground High Density Polyethylene Firewater Piping Systems      
26012-100-3PS-PB00-F0010    000    Technical Supply Conditions for Piping
Components       25936-100-3PS-PB01-FH002    000    HPF Approved Comments and
Exceptions to Project Specifications - Fittings Forged & Misc. Piping Bulk      
25936-100-3PS-PF01-FH001    000    HPF Approved Comments and Exceptions to
Project Specification - Fittings - Wrought       26012-100-3PS-PH02-F0001    000
   Project Specification for Spring Supports Fabrication and Installation

 

A-2-14



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-PP01-FH002    000    HPF Approved Comments and Exceptions to
Project Specification - Pipe - CS and LTCS Welded       25936-100-3PS-PP01-FT001
   000    Tenaris Approved Comments and Exceptions to Project Specifications -
Pipe - CS and LTCS Seamless       25936-100-3PS-PP02-FH002    000    HPF
Approved Comments and Exceptions to Project Specification - Pipe - SS      
26012-100-3PS-PS02-F0001    000    Project Specification for Shop Fabrication of
Piping       25936-100-3PS-PS02-FC001    000    Cimtas Approved Comments and
Exceptions to Project Specifications - Pipe Spool Fabrication (Services)      
25936-100-3PS-PS02-FI003    000    ISCO Ind. Approved Comments and Exceptions to
Project Specification - Pipe Spool Fabrication - HDPE      
26012-100-3PS-PV00-F0001    000    Project Specification for Testing of Manually
Operated Valves for Cryogenic Service       25936-100-3PS-PV03-FP002    000   
Puffer-Sweiven Approved Comments and Exceptions to Project Specifications -
Valves, Ball (Multi Turn)       25936-100-3PS-PV04-FL001    000    LVF Approved
Comments and Exceptions to Project Specification - Valves - Ball (Soft Seated)
      25936-100-3PS-PV04-FP002    000    Poyam Approved Comments and Exceptions
to Project Specification - Valves - Ball (Cryogenic)      
25936-100-3PS-PV07-FA002    000    Adams Approved Comments and Exceptions to
Project Specifications - Valves, Butterfly (Cryogenic) 3.1.9    Process Safety
   25936-100-3PS-U04F-00001    000    Project Specification for a Hazop Study   
   25936-100-3DJ-J04F-00001    000    Project Specification for Procedure for
Safety Integrity 3.1.10    Project Engineering    25829-200-3PS-JV14-F0001   
00A    Project Specification for Relief Valves 3.2    Specifications
(Confidential)    26012-100-3PS-MEPB-F0001    000    Confidential - ***      
26012-100-3PS-METN-F0001    000    Confidential - Specification for Aluminum to
Stainless Steel Transition Joints       26012-100-3PS-MEXC-F0001    000   
Confidential - ***

 

A-2-15



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-3PS-MEXC-FL001    000    Confidential - *** Approved Comments
and Exceptions to Project Specifications Core-In-Kettle Exchangers and Cold
Boxes       25936-100-3PS-PH01-FP001    000    CONFIDENTIAL - *** Approved
Comments and Exceptions to Project Specification - Standard Pipe Supports      
25936-100-3PS-PH02-FP001    000    CONFIDENTIAL - *** Approved Comments and
Exceptions to Project Specification - Engineered Pipe Supports      
25936-100-3PS-PH02-FR001    000    CONFIDENTIAL - ***Approved Comments and
Exceptions to Project Specification - Engineered Pipe Supports      
25936-100-3PS-PV14-FA001    000    CONFIDENTIAL - *** Approved Comments and
Exceptions to Project Specification - Valves, Wafer Check      
25936-100-3PS-PV14-FA002    000    CONFIDENTIAL - *** Approved Comments and
Exceptions to Project Specification - Valves, Wafer Check (Cryogenic) 4.0   
PLANT UNITS          4.1    General          4.1.1    Overall Block Flow Diagram
(Confidential)    25829-200-M5-0010-00001    000    Confidential - Overall Block
Flow Diagram 4.1.2    P&I Symbols & Legend and Typical Detail Diagrams (Non
Confidential)    26012-100-M6-0000-40001    000    Piping and Instrumentation
Diagram General Piping Legend and Symbology       26012-100-M6-0000-40002    000
   Piping and Instrumentation Diagram General Instrument Legend and Symbology   
   26012-100-M6-0000-40003    000    Piping and Instrumentation Diagram General
Instrument Legend and Symbology 4.1.2.1    P&I Symbols & Legend and Typical
Detail Diagrams (Confidential)    26012-100-M6-0000-40000    000    Confidential
- Piping and Instrumentation Diagram Liquefaction Facility and PI&D List 4.1.3
   Tie-In List          4.1.4    Equipment List (Non Confidential)   
26012-100-M0X-DK-00001    000    Equipment List 4.1.4.1    Equipment List
(Confidential)    26012-100-M0X-DK-00002    000    Confidential - Equipment List
4.1.5    Specialty Items List (Non Confidential)    25936-100-PYX-000-00001   
001    Non-Confidential Specialty Items List 4.1.5.1    Specialty Items List
(Confidential)    25936-100-PYX-000-00002    000    Confidential - Specialty
Items List 4.1.6    Site Plan (Non Confidential)    26012-100-P1-30-00001    00A
   Site Plan LNG Liquefaction Expansion - Stage 4       25829-200-P1-30-00002   
00C    GG Emissions Location Plan       25829-200-P1-30-00003    00C    Site
Plan Spill Containment Plan Liquefaction Facilities - Stage 3

 

A-2-16



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-P1-30-00004    00F    Site Plan - Facility Land Use Areas -
Stage 3       25829-200-P1-30-00005    00F    Site Plan Construction Facilities
Stage 3 Laydown and Temporary Facilities       26012-100-P1-30-00006    00A   
Liquefaction Facilities Plot Plan Key Plan - Stage 3 & Stage 4.      
26012-100-P1-30-00007    000    Work Breakdown Structure WBS Index Liquefaction
Facilities OSBL Area - Stage 4 4.1.7    Plot Plan Drawings (Non Confidential)   
26012-100-P1-46-00010    000    Work Breakdown Structure (WBS) Index SPLNG
Facilities Liquefaction Areas Stage 4       25936-100-P1-45-10010    000    Work
Breakdown Structure WBS Index ISBL Process Area 45 Liquefaction Train 5      
26012-100-P1-46-10010    000    Work Breakdown Structure WBS Index ISBL Process
Area 46 Liquefaction Train 6       26012-100-P1-35-10009    00A    Plot Plan
OSBL Area 47 BOG Recycle Compressor       26012-100-P1-47-10016    00A    Plot
Plan OSBL Area 47 Amine Storage & Utilities Area       26012-100-P1-47-10019   
00A    Plot Plan Sections OSBL Area 47 Equipment Structures 4.1.7.1    Plot Plan
Drawings (Confidential)    26012-100-P1-45-10001    00A    Confidential - Plot
Plan ISBL Process Area 45 Liquefaction Train 5       26012-100-P1-46-10001   
000    Confidential - Plot Plan ISBL Process Area 46 Liquefaction Train 6 4.1.8
   Conceptual Sketches          4.1.8.1.1    P1K - Pipe Rack Sketches
(Confidential)    25829-200-P1K-45-00001    00A    Confidential - Piping ISBL
Process Area 45 Piperack Sections       25829-200-P1K-45-00002    00A   
Confidential - Piping ISBL Process Area 45 Piperack Sections      
25829-200-P1K-45-00003    00A    Confidential - Piping ISBL Process Area 45
Piperack Sections 4.1.8.2    P4K - UG Layout Sketches    25829-200-P4K-30U-00001
   00A    Underground Piping Details Miscellaneous Details      
25829-200-P4K-45U-00001    00B    Underground Piping Planning Study ISBL Process
Area 45 Liquefaction Train 5       25829-200-P4K-46U-00001    00B    Underground
Piping Planning Study ISBL Process Area 46 Liquefaction Train 6      
25829-200-P4K-47U-00001    00C    Piping Underground Layout OSBL Process Area 47
Liquefaction 4.1.8.5    P9 - Standard Drawings (Not used)          4.1.9   
Material Selection Diagrams                25936-100-N1-3519-00003    000   
Material Selection Diagram - Acid Gas Vent Stack       25936-100-N1-3519-00004
   000    Material Selection Diagram - H2S Removal       25936-100-N1-3024-00001
   000    Material Selection Diagram - LNG Storage - Loading

 

A-2-17



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-N1-3029-00001    000    Material Selection Diagram - Waste Water
Collection       25936-100-N1-3035-00001    000    Material Selection Diagram -
Plant - Instrument Air System       25936-100-N1-3036-00002    000    Material
Selection Diagram - Utility Water Supply System       25936-100-N1-3511-00002   
000    Material Selection Diagram Inlet Preheater and Feed Gas Measurement      
25936-100-N1-3512-00001    000    Material Selection Diagram Acid Gas Removal
Unit       25936-100-N1-3512-00002    000    Material Selection Diagram Amine
Regeneration       25936-100-N1-3513-00001    000    Material Selection Diagram
Dehydration and Mercury Removal       25936-100-N1-3513-00001    000    Material
Selection Diagram Dehydration and Mercury Removal       25936-100-N1-3518-00001
   000    Material Selection Diagram Condensate Stabilization      
25936-100-N1-3522-00001    000    Material Selection Diagram - Fuel Gas System
      25936-100-N1-3522-00002    000    Material Selection Diagram - Fuel Gas
System       25936-100-N1-3534-00001    000    Material Selection Diagram - Hot
Oil System       25936-100-N1-3547-00001    000    Material Selection Diagram -
Turbine at Humidification System 4.1.9.1    Material Selection Diagrams
(Confidential)    25936-100-N1-3514-00001    000    Confidential - Material
Selection Diagram Propane Refrigeration       25936-100-N1-3514-00002    000   
Confidential - Material Selection Diagram Propane Refrigeration      
25936-100-N1-3515-00001    000    Confidential - Material Selection Diagram
Ethylene Refrigeration       25936-100-N1-3515-00002    000    Confidential -
Material Selection Diagram Ethylene Refrigeration       25936-100-N1-3516-00001
   000    Confidential - Material Selection Diagram Liquefaction and Methane
Compressor       25936-100-N1-3517-00001    000    Confidential - Material
Selection Diagram Heavies Removal / NGL Recovery 4.1.10    Utility Summary   
25936-100-M4-DK-00016    000    Utility Balance - Hot Oil      
25936-100-M4-DK-00017    000    Utility Balance - Nitrogen      
25936-100-M4-DK-00018    000    Utility Balance - Instrument/Plant Air      
25936-100-M4-DK-00019    000    Utility Balance - Fuel Gas 4.1.11    Catalyst,
Chemical and Lubricant Summary    25936-100-M2-DK-00001    001    List of
Catalysts Chemicals and Lubricants 4.1.12    Process Description   
25936-100-3YD-M01-00001    000    Process System Description Non-Liquefaction
Units       25936-100-3YD-M01-00003    000    Process System Description Units
29 & 36

 

A-2-18



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

4.1.12.1    Process Description (Confidential)    25936-100-3YD-M01-00002    000
   Process System Description Liquefaction Units 4.1.13    Heat/Energy and
Material Balance    25829-200-M3-DK-00001    000    Specification Sheet for HP
Fuel Gas       25829-200-M3-DK-00002    000    Specification Sheet for LP Fuel
Gas       26012-100-M4-DK-00001    000    Heat and Material Balance Case 1 -
Average Gas Average Ambient Temperature Non- Confidential Streams      
26012-100-M4-DK-00003    000    Heat and Material Balance Case 2 - Average Gas
Low Ambient Temperature Non- Confidential Streams       26012-100-M4-DK-00005   
000    Heat and Material Balance Case 3 - Average Gas High Ambient Temperature
Non- Confidential Streams       26012-100-M4-DK-00007    000    Heat and
Material Balance Case 4 - Ship Loading Non- Confidential Streams      
26012-100-M4-DK-00009    000    Heat and Material Balance Case 5 - Maximum
Inerts Low Ambient Temperature Non- Confidential Streams      
26012-100-M4-DK-00022    000    Heat and Material Balance Case 6 - High
Aromatics Average Ambient Temperature Non- Confidential Streams      
26012-100-M4-DK-00027    000    Heat and Material Balance Case 1A - Maximum
Inerts Low Ambient Temperature Non- Confidential Streams 4.1.13.1    Heat/Energy
and Material Balance (Confidential)    25936-100-M4-DK-00002    000   
Confidential - Heat and Material Balance       25936-100-M4-DK-00004    000   
Confidential - Heat and Material Balance       25936-100-M4-DK-00006    000   
Confidential - Heat and Material Balance       25936-100-M4-DK-00008    000   
Confidential - Heat and Material Balance       25936-100-M4-DK-00010    000   
Confidential - Heat and Material Balance       25936-100-M4-DK-00023    000   
Confidential - Heat and Material Balance       25936-100-M4-DK-00028    000   
Confidential - Heat and Material Balance 4.1.14    Preliminary PSV Data Summary
(Non Confidential)    25936-100-M0X-DK-00010    001    Non-Confidential PSV List
4.1.14. 1    Preliminary PSV Data Summary (Confidential)   
25936-100-M0X-DK-00009    000    Confidential - PSV List 4.1.15    Relief
Scenario Narrative                25936-100-JVY-3511-11003    000    Relief
Scenario Narrative PSV-11003 A-B-C for Inlet Facilities      
25936-100-JVY-3511-11012    000    Relief Scenario Narrative PSV-11012 for FEED
Gas Heater - E-1102 Shell Side       25936-100-JVY-3511-11013    000    Relief
Scenario Narrative PSV-11013 for FEED GAS Heater - E-1102 Tube Side      
25936-100-JVY-3512-12001    000    Relief Scenario Narrative PSV-11012 for FEED
V-1201 - Absorber       25936-100-JVY-3512-12003    000    Relief Scenario
Narrative PSV-12003 for FEED F-1202 - Feed Gas Filter Coalescer

 

A-2-19



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVY-3512-12004    000    Relief Scenario Narrative PSV-12004 for
FEED V-1205 - Solvent Regenerator       25936-100-JVY-3512-12006    000   
Relief Scenario Narrative PSV-12006 for FEED V-1205 Solvent Flash Drum      
25936-100-JVY-3512-12007    000    Relief Scenario Narrative PSV-12007 for FEED
Rich Solvent Filter       25936-100-JVY-3512-12010    000    Relief Scenario
Narrative PSV-12010 for FEED Lean Solvent Filter       25936-100-JVY-3512-12011
   000    Relief Scenario Narrative PSV-12011 for FEED F-1205 Carbon Treater   
   25936-100-JVY-3512-12012    000    Relief Scenario Narrative PSV-12012 for
FEED F-1204 Lean Solvent After Filter       25936-100-JVY-3512-12021    000   
Relief Scenario Narrative PSV-12021 for FEED E-1203/E1201 - Lean/Rich Solvent
HEX (Lean Side) / Lean Solvent Cooler       25936-100-JVY-3512-12022    000   
Relief Scenario Narrative PSV-12022 for FEED P-1204A/B - Wash Water Pump      
25936-100-JVY-3512-12024    000    Relief Scenario Narrative PSV-12024 for FEED
E-1204A/B - Regenerator Reboiler (Shell side)       25936-100-JVY-3512-12104   
000    Relief Scenario Narrative PSV-12104 for FEED S-1202 - Amine Surge Tank   
   25936-100-JVY-3512-12105    000    Relief Scenario Narrative PSV-12105 for
Amine Surge Tank S-1202       25936-100-JVY-3512-12106    000    Relief Scenario
Narrative PSV-12106 for FEED P-1204A/B - Wash Water Pumps      
25936-100-JVY-3512-12203    000    Relief Scenario Narrative PSV-12203 for FEED
V-1203 - De-gassing Drum       25936-100-JVY-3512-12206    000    Relief
Scenario Narrative PSV-12206 for FEED E-1203 - Lean/Rich Solvent Heat Exchanger
(Rich side)       25936-100-JVY-3512-12237    000    Relief Scenario Narrative
PSV-12237 for FEED V-1209 - Amine Sump Drum       25936-100-JVY-3512-12338   
000    Relief Scenario Narrative PSV-12338 for FEED F-1206 - Amine Sump Filter
      25936-100-JVY-3513-13001    000    Relief Scenario Narrative PSV-13001 for
Dryer Inlet Filter Coalescer - F-1301       25936-100-JVY-3513-13002    000   
Relief Scenario Narrative PSV-13022 - 13003 - 13004 for Molecular Sieve
Dehydrators - V-1302A_B_C       25936-100-JVY-3513-13005    000    Relief
Scenario Narrative PSV-13005 for Regeneration Gas Compressor - C-1301      
25936-100-JVY-3513-13006    000    Relief Scenario Narrative PSV-13006 - 13007
for Mercury Removal after Filters - F-1302 A_B       25936-100-JVY-3513-13009   
000    Relief Scenario Narrative PSV-13009 for Regeneration Gas K.O. Drum -
V-1305 and Regeneration Gas Cooler - E-1301

 

A-2-20



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVY-3513-13010    000    Relief Scenario Narrative PSV-13010 -
PSV-13012 for Molecular Sieve after Filter - F-1303A_B      
25936-100-JVY-3513-13011    000    Relief Scenario Narrative PSV-13011 for Dryer
FEED KO Drum - V-1301 H.S. Propane FEED Chiller - E-1406 Tube Side      
25936-100-JVY-3513-13013    000    Relief Scenario Narrative PSV-13013 for
Mercury Removal Bed - V-1304A_B       25936-100-JVY-3519-19001    000    Relief
Scenario Narrative PSV-19001 for Thermal Oxidizer KO Drum - V-1904      
25936-100-JVY-3522-22003    000    Relief Scenario Narrative PSV-22003 for H.P
Fuel Gas KO Drum - V-2201       25936-100-JVY-3522-22004    000    Relief
Scenario Narrative PSV-22004 for H.P. Fuel Gas Heater Tube-Side - E-2201      
25936-100-JVY-3522-22005    000    Relief Scenario Narrative PSV-22005 for H.P.
Fuel Gas Heater Shell-Side - E-2201       25936-100-JVY-3522-22006    000   
Relief Scenario Narrative PSV-22006 for Compressor Turbine Fuel Gas Filter
Coalescer - F-2211       25936-100-JVY-3522-22009    000    Relief Scenario
Narrative PSV-22009 for L.P. Fuel Gas K.O. Drum - V-2202      
25936-100-JVY-3522-22012    000    Relief Scenario Narrative PSV-22012 for
Defrost Gas Distribution System       25936-100-JVY-3522-22016    000    Relief
Scenario Narrative PSV-22016 for Start-up Fuel Gas Electrical Heater - E-2202   
   25936-100-JVY-3522-22017    000    Relief Scenario Narrative PSV-22016 for
Pentane Heater- Hot Oil -Shell Side - E-2206       25936-100-JVY-3522-22018   
000    Relief Scenario Narrative PSV-22016 for Pentanes Heater -Tube side-
E-2206       25936-100-JVY-3534-34002    000    Relief Scenario Narrative
PSV-34002 A_B for Hot Oil Surge Drum - V-3401       25936-100-JVY-3534-34003   
000    Relief Scenario Narrative PSV-34003 for Hot Oil Filter - F-3401      
25936-100-JVY-3534-34004    000    Relief Scenario Narrative PSV-34004 for Hot
Oil Sump Drum - V-3402       25936-100-JVY-3534-34005    000    Relief Scenario
Narrative PSV-34005 for Hot Oil Sump Filter - F-3402      
25936-100-JVY-3534-34006    000    Relief Scenario Narrative PSV-34006 -
34007-34010 for Waste Heat Recovery Units - WHR-3411_21      
25936-100-JVY-3534-34008    000    Relief Scenario Narrative PSV-34008- 34009
for Waste Heat Recovery Units - Regeneration Gas Coil WHR-3411_21      
25936-100-JVY-3536-36001    000    Relief Scenario Narrative 35PSV-36001 for
Water Injection Skids - TC-14/15/1611/21-X01 4.1.15.1    Relief Scenario
Narrative (Confidential)    25936-100-JVY-3514-14001    000    Relief Scenario
Narrative       25936-100-JVY-3514-14002    000    Relief Scenario Narrative

 

A-2-21



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVY-3514-14003    000    Relief Scenario Narrative      
25936-100-JVY-3514-14004    000    Relief Scenario Narrative      
25936-100-JVY-3514-14005    000    Relief Scenario Narrative      
25936-100-JVY-3514-14011    000    Relief Scenario Narrative      
25936-100-JVY-3514-14012    000    Relief Scenario Narrative      
25936-100-JVY-3514-14013    000    Relief Scenario Narrative      
25936-100-JVY-3514-14014    000    Relief Scenario Narrative      
25936-100-JVY-3514-14015    000    Relief Scenario Narrative      
25936-100-JVY-3514-14027    000    Relief Scenario Narrative      
25936-100-JVY-3514-14028    000    Relief Scenario Narrative      
25936-100-JVY-3514-14029    000    Relief Scenario Narrative      
25936-100-JVY-3514-14031    000    Relief Scenario Narrative      
25936-100-JVY-3515-15002    000    Relief Scenario Narrative      
25936-100-JVY-3515-15003    000    Relief Scenario Narrative      
25936-100-JVY-3515-15004    000    Relief Scenario Narrative      
25936-100-JVY-3515-15005    000    Relief Scenario Narrative      
25936-100-JVY-3515-15006    000    Relief Scenario Narrative      
25936-100-JVY-3515-15007    000    Relief Scenario Narrative      
25936-100-JVY-3515-15008    000    Relief Scenario Narrative      
25936-100-JVY-3515-15012    000    Relief Scenario Narrative      
25936-100-JVY-3515-15020    000    Relief Scenario Narrative      
25936-100-JVY-3515-15023    000    Relief Scenario Narrative      
25936-100-JVY-3515-15024    000    Relief Scenario Narrative      
25936-100-JVY-3515-15026    000    Relief Scenario Narrative      
25936-100-JVY-3516-16001    000    Relief Scenario Narrative      
25936-100-JVY-3516-16002    000    Relief Scenario Narrative      
25936-100-JVY-3516-16003    000    Relief Scenario Narrative      
25936-100-JVY-3516-16014    000    Relief Scenario Narrative      
25936-100-JVY-3516-16022    000    Relief Scenario Narrative      
25936-100-JVY-3516-16023    000    Relief Scenario Narrative      
25936-100-JVY-3516-16070    000    Relief Scenario Narrative      
25936-100-JVY-3516-16074    000    Relief Scenario Narrative      
25936-100-JVY-3517-17001    000    Relief Scenario Narrative      
25936-100-JVY-3517-17002    000    Relief Scenario Narrative      
25936-100-JVY-3517-17003    000    Relief Scenario Narrative      
25936-100-JVY-3517-17004    000    Relief Scenario Narrative      
25936-100-JVY-3517-17005    000    Relief Scenario Narrative      
25936-100-JVY-3517-17006    000    Relief Scenario Narrative      
25936-100-JVY-3517-17025    000    Relief Scenario Narrative      
25936-100-JVY-3517-17026    000    Relief Scenario Narrative      
25936-100-JVY-3518-18001    000    Relief Scenario Narrative

 

A-2-22



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVY-3518-18002    000    Relief Scenario Narrative      
25936-100-JVY-3518-18003    000    Relief Scenario Narrative      
25936-100-JVY-3518-18004    000    Relief Scenario Narrative 4.1.16    Pump
Summary (Non-Confidential)    25829-200-MPA-DK-00001    000    Pump Summary-
Non- Confidential       25829-200-M0X-DK-00006    00A    Hydraulic Summary Non
Confidential Pumps 4.1.16.1    Pump Summary (Confidential)   
25829-200-M0X-DK-00007    00A    Confidential - Hydraulic Summary Confidential
Pumps       25829-200-MPA-DK-00002    001    Pump Summary- Confidential 4.2   
Unit 10 - General Unit          4.2.1    P&I Diagrams and Line Designation
Tables    25936-100-M6-3010-00001    000    Piping and Instrumentation Diagram -
Level Purge/Maintenance Bypass Details       25936-100-M6-3010-00002    000   
Piping and Instrumentation Diagram - Sample Station Details - Sht 1 of 2      
25936-100-M6-3010-00003    000    Piping and Instrumentation Diagram - Sample
Station Details - Sht 2 of 2       25936-100-M6-3010-00004    000    Piping and
Instrumentation Diagram - Pump Seal Plans - Sht 1 of 4      
25936-100-M6-3010-00005    000    Piping and Instrumentation Diagram - Pump Seal
Plans Sht. 2 of 4       25936-100-M6-3010-00006    000    Piping and
Instrumentation Diagram - Pump Seal Plans Sht. 3 of 4      
25936-100-M6-3010-00007    000    Piping and Instrumentation Diagram - Air
Volume Tanks       25936-100-M6-3010-00008    000    Piping and Instrumentation
Diagram - Insulation of PSV’s in Cryogenic Service & Pump Cable Seals Purge
Detail       25936-100-M6-3010-00009    000    Piping and Instrumentation
Diagram - Miscellaneous DCS & SIS Functions       25936-100-M6-3010-00014    000
   Pump Seal Plan with Lube Oil System Sht 4 of 4       26012-100-M6-3010-40100
   000    Piping and Instrumentation Diagram - Feed LNG Fuel Gas Interconnecting
(Train 5 & 6)       26012-100-M6-3010-40101    000    Piping and Instrumentation
Diagram - Plant Air Interconnecting (Train 5 & 6)       26012-100-M6-3010-40102
   000    Piping and Instrumentation Diagram - Instrument Air Interconnecting
(Train 5 & 6)       26012-100-M6-3010-40103    000    Piping and Instrumentation
Diagram - Nitrogen Interconnecting (Train 5 & 6)       26012-100-M6-3010-40104
   000    Piping and Instrumentation Diagram - Utility and Demin. Water
Interconnecting (Train 5 & 6)       26012-100-M6-3010-40105    000    Piping and
Instrumentation Diagram - Potable Water Interconnecting (Train 5 & 6)

 

A-2-23



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      26012-100-M6-3010-40106    000    Piping and Instrumentation Diagram -
Waste Water Interconnecting (Train 5 & 6)       26012-100-M6-3010-40107    000
   Piping and Instrumentation Diagram - Flare and Blowdown Collection (Train 5 &
6)       26012-100-M6-3010-40108    000    Piping and Instrumentation Diagram -
H2S Scavenger Interconnecting (Train 5 & 6)       26012-100-M6-3010-40109    000
   Piping and Instrumentation Diagram -Refrigerant Interconnecting      
26012-100-M6-3010-40110    000    Piping and Instrumentation Diagram - Amine
Interconnecting       26012-100-M6-3010-40111    000    Piping and
Instrumentation Diagram - BOG Interfaces and Cooldown Line and Condensate      
25936-100-M6-3510-00001    000    Piping and Instrumentation Diagram - Train 5
Process Battery Limit       25936-100-M6-3510-00002    000    Piping and
Instrumentation Diagram - Train 5 Process and Utilities Battery Limit      
25936-100-M6-3510-00003    000    Piping and Instrumentation Diagram - Train 5
Utilities Battery Limit       25936-100-M6-3510-00004    000    Piping and
Instrumentation Diagram - Miscellaneous DCS & SIS Functions      
25936-100-M6-3510-00005    000    Piping and Instrumentation Diagram - Anti
Surge Details       25936-100-M6D-3010-00100    000    Line Designation Table   
   25936-100-M6D-3010-00101    000    Line Designation Table      
25936-100-M6D-3010-00102    000    Line Designation Table      
25936-100-M6D-3010-00103    000    Line Designation Table      
25936-100-M6D-3010-00104    000    Line Designation Table      
25936-100-M6D-3010-00105    000    Line Designation Table      
25936-100-M6D-3010-00106    000    Line Designation Table      
25936-100-M6D-3010-00107    000    Line Designation Table      
25936-100-M6D-3010-00108    000    Line Designation Table      
25936-100-M6D-3010-00109    000    Line Designation Table      
25936-100-M6D-3010-00110    000    Line Designation Table      
25936-100-M6D-3010-00111    000    Line Designation Table      
25936-100-M6D-3010-00112    000    Line Designation Table      
25936-100-M6D-3510-00001    000    Line Designation Table      
25936-100-M6D-3510-00002    000    Line Designation Table      
25936-100-M6D-3510-00003    000    Line Designation Table 4.2.2    Equipment
Data Sheets    25936-100-MHD-10-K1001    000    Mechanical Data Sheet Main
Compressor Bridge Crane       25936-100-MHD-10-K1002    000    Mechanical Data
Sheet Jib Crane Hoist       25936-100-MHD-10-K1003    000    Mechanical Data
Sheet Jib Crane       25936-100-MHD-10-K1015    000    Mechanical Data Sheet Bog
Compressor Bridge Crane

 

A-2-24



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

4.3    Unit 11 – Inlet Metering Stations          4.3.1    Process Flow Diagrams
   26012-100-M5-4611-00002    000    Process Flow Diagram - Inlet Preheater and
Feed Gas Measurement 4.3.2    P&I Diagrams and Line Designation Tables   
25936-100-M6-3511-00001    000    Piping and Instrumentation Diagram - Feed Gas
Heater       25936-100-M6-3511-00002    000    Piping and Instrumentation
Diagram - Feed Gas Metering       25936-100-M6D-3511-00001    000    Line
Designation Table       25936-100-M6D-3511-00002    000    Line Designation
Table 4.3.3    Equipment Data Sheets    25936-100-MED-11-E1102    000    Shell
and Tube Heat Exchanger Data Sheet for Feed Gas Heater 4.3.4    Process Data
Sheets    25829-200-MEA-3511-01102    000    Process Data Sheet Heat Exchanger -
Inlet Preheaters and Feed Gas Measurement 4.4    Unit 12 – Acid Gas Removal Unit
         4.4.1    Process Flow Diagrams    25936-100-M5-3512-00001    001   
Process Flow Diagram - Acid Gas Removal       25936-100-M5-3512-00002    001   
Process Flow Diagram - Amine Regeneration 4.4.2    P&I Diagrams and Line
Designation Tables    25936-100-M6-3012-00001    000    Piping and
Instrumentation Diagram - Amine Storage Tanks       25936-100-M6-3512-00001   
000    Piping and Instrumentation Diagram - Feed Gas Filter Coalescer      
25936-100-M6-3512-00002    000    Piping and Instrumentation Diagram - Absorber
      25936-100-M6-3512-00003    000    Piping and Instrumentation Diagram -
Solvent Flash Drum       25936-100-M6-3512-00004    000    Piping and
Instrumentation Diagram - De-Gassing Drum       25936-100-M6-3512-00005    000
   Piping and Instrumentation Diagram - Lean/Rich Solvent Heat Exchangers      
25936-100-M6-3512-00006    000    Piping and Instrumentation Diagram - Solvent
Regenerator       25936-100-M6-3512-00007    000    Piping and Instrumentation
Diagram - Regenerator Overhead Condensers       25936-100-M6-3512-00008    000
   Piping and Instrumentation Diagram - Solvent Regenerator Reflux System      
25936-100-M6-3512-00009    000    Piping and Instrumentation Diagram - Lean
Solvent Booster Pumps       25936-100-M6-3512-00010    000    Piping and
Instrumentation Diagram - Lean Solvent Coolers       25936-100-M6-3512-00011   
000    Piping and Instrumentation Diagram - Lean Solvent Filters      
25936-100-M6-3512-00012    000    Piping and Instrumentation Diagram - Amine
Surge Tank       25936-100-M6-3512-00014    000    Piping and Instrumentation
Diagram - Lean Solvent Charge Pumps

 

A-2-25



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6-3512-00015    000    Piping and Instrumentation Diagram -
Amine Collection Header       25936-100-M6-3512-00016    000    Piping and
Instrumentation Diagram - Amine Sump System       25936-100-M6-3512-00017    000
   Piping and Instrumentation Diagram Absorber Overhead Gas Coolers      
25936-100-M6-3512-00018    000    Piping and Instrumentation Diagram - Anti-Foam
Chemical Injection Skid       25936-100-M6D-3012-00001    000    Line
Designation Table       25936-100-M6D-3512-00001    000    Line Designation
Table       25936-100-M6D-3512-00002    000    Line Designation Table      
25936-100-M6D-3512-00003    000    Line Designation Table      
25936-100-M6D-3512-00004    000    Line Designation Table      
25936-100-M6D-3512-00005    000    Line Designation Table      
25936-100-M6D-3512-00006    000    Line Designation Table      
25936-100-M6D-3512-00007    000    Line Designation Table      
25936-100-M6D-3512-00008    000    Line Designation Table      
25936-100-M6D-3512-00009    000    Line Designation Table      
25936-100-M6D-3512-00010    000    Line Designation Table      
25936-100-M6D-3512-00011    000    Line Designation Table      
25936-100-M6D-3512-00012    000    Line Designation Table      
25936-100-M6D-3512-00014    000    Line Designation Table      
25936-100-M6D-3512-00015    000    Line Designation Table      
25936-100-M6D-3512-00016    000    Line Designation Table      
25936-100-M6D-3512-00017    000    Line Designation Table      
25936-100-M6D-3512-00018    000    Line Designation Table 4.4.3    Equipment
Data Sheets    25936-100-MED-12-E1201    000    Mechanical Data Sheet Lean
Solvent Cooler       25936-100-MED-12-E1202    000    Mechanical Data Sheet
Regenerator Overhead Condenser       25936-100-MED-12-E1203    000    Mechanical
Data Sheet Lean Rich Solvent Heat Exchanger       25936-100-MED-12-E1204    000
   Data Sheet Shell and Tube Heat Exchanger for Regenerator Reboiler      
25936-100-MED-12-E1206    000    Data Sheet for Heat Exchanger Air Cooled
Absorber Overhead Gas Cooler       25936-100-MFD-12-F1201    000    Filters and
Gas Separators for Lean Solvent Filter Mechanical Data Sheet      
25936-100-MFD-12-F1202    000    Mechanical Data Sheet for Feed Gas Filter
Coalescer       25936-100-MFD-12-F1203    000    Filters and Gas Separators for
Rich Solvent Filter Mechanical Data Sheet       25936-100-MFD-12-F1204    000   
Filters and Gas Separators for Lean Solvent After Filter Mechanical Data Sheet

 

A-2-26



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-MFD-12-F1205    000    Filters and Gas Separators for Carbon
Treater Mechanical Data Sheet       25936-100-MFD-12-F1206    000    Mechanical
Data Sheet for Amine Sump Filter       25936-100-MKD-12-PK1201    000   
Mechanical Data Sheet for Anti-Foam Injection Package      
25936-100-MPD-12-P1201    000    Lean Solvent Booster Pumps Data Sheet      
25936-100-MPD-12-P1202    000    Data Sheet for Lean Solvent Charge Pump      
25936-100-MPD-12-P1203    000    Regenerator Reflux Pumps Data Sheet      
25936-100-MPD-12-P1204    000    Data Sheet for Wash Water Pump      
25936-100-MPD-12-P1205    000    Data Sheet for Rotary Pumps - Amine Charge Pump
      25936-100-MPD-12-P1206    000    Data Sheet for Amine Sump Pumps      
25936-100-MTD-12-S1202    000    Data Sheet Field Erected Storage Tanks for
Amine Surge Tanks       25936-100-MUD-12-P1202    000    Data Sheet for Medium
Voltage Squirrel Cage Induction Motors 250 HP and Larger-Lean Solvent Charge
Pump Motor Driver       25936-100-MVD-12-V1201    000    Absorber      
25936-100-MVD-12-V1202    000    Solvent Regenerator      
25936-100-MVD-12-V1203    000    Mechanical Data Sheet for DE-Gassing Drum      
25936-100-MVD-12-V1205    000    Mechanical Data Sheet for Solvent Flash Drum   
   25936-100-MVD-12-V1206    000    Mechanical Data Sheet for Solvent
Regenerator Reflux Drum       25936-100-MVD-12-V1209    000    Column and
Vessels Carbon Steel - Amine Sump Drum 4.4.4    Process Data Sheets   
25829-200-MEA-3512-01201    000    Lean Solvent Cooler      
25829-200-MEA-3512-01202    000    Regenerator Overhead Condenser      
25829-200-MEA-3512-01203    000    Lean/Rich Solvent Heat Exchanger      
25829-200-MEA-3512-01204    000    Regenerator Reboiler      
25829-200-MEA-3512-01206    000    Absorber Overhead Gas Cooler      
25829-200-MFA-3512-01201    000    Filter Specification Sheet Lean Solvent
Filter       25829-200-MFA-3512-01202    000    Filter Specification Sheet for
Feed Gas Filter Coalescer       25829-200-MFA-3512-01203    000    Filter
Specification Sheet Rich Solvent Filter       25829-200-MFA-3512-01204    000   
Filter Specification Sheet Lean Solvent After Filter      
25829-200-MFA-3512-01205    000    Filter Specification Sheet Carbon Treater   
   25829-200-MFA-3512-01206    000    Filter Specification Sheet Amine Sump
Filter       25829-200-MKA-3512-K0001    000    Process Specification for Acid
Gas Removal Unit

 

A-2-27



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MTA-3512-01202    000    Tank Specification Sheet for Amine
Surge Tank       25829-200-MVA-3512-01201    000    Column Specification Sheet
for Absorber       25829-200-MVA-3512-01202    000    Column Specification for
Solvent Regenerator       25829-200-MVA-3512-01203    000    Vessel
Specification Sheet De Gassing Drum       25829-200-MVA-3512-01205    000   
Vessel Specification Sheet for Solvent Flash Drum       25829-200-MVA-3512-01206
   000    Vessel Specification Sheet - Solvent Regenerator Reflux Drum -
Vertical       25829-200-MVA-3512-01209    000    Vessel Specification Sheet
Amine Sump Drum 4.4.5    Heat/Energy and Material Balance   
25936-100-M4-DK-00011    000    Heat and Material Balance Case 1 - Average Gas,
Average Ambient Temperature AGRU Streams       25936-100-M4-DK-00012    000   
Heat and Material Balance Case -2 - Average Gas, Low Ambient Temperature AGRU
Streams       25936-100-M4-DK-00013    000    Heat and Material Balance Case -3
- Average Gas, High Ambient Temperature AGRU Streams       25936-100-M4-DK-00014
   000    Heat and Material Balance Case -4 - Average Gas, Ship Loading AGRU
Streams       25936-100-M4-DK-00015    000    Heat and Material Balance Case 5 -
Maximum Inerts, Gas, Low Ambient Temperature AGRU Streams      
25936-100-M4-DK-00024    000    Heat and Material Balance Case 6 - High
Aromatics, Average Ambient Temperature AGRU Streams 4.5    Unit 13 –
Dehydration & Mercury Removal          4.5.1    Process Flow Diagrams   
26012-100-M5-4613-00001    001    Process Flow Diagram - Dehydration and Mercury
Removal 4.5.2    P&I Diagrams and Line Designation Tables   
26012-100-M6-4613-00001    000    Piping and Instrumentation Diagram - Dryer
Inlet Filter Coalescer       26012-100-M6-4613-00002    000    Piping and
Instrumentation Diagram - Dehydrators       26012-100-M6-4613-00003    000   
Piping and Instrumentation Diagram - Dehydrator       26012-100-M6-4613-00004   
000    Piping and Instrumentation Diagram - Mercury Removal      
26012-100-M6-4613-00005    000    Piping and Instrumentation Diagram -
Regeneration Gas Distribution       26012-100-M6-4613-00008    000    Piping and
Instrumentation Diagram - Regeneration Gas K.O. Drum      
26012-100-M6-4613-00009    000    Piping and Instrumentation Diagram -
Regeneration Gas Compressor       25936-100-M6D-3513-00001    000    Line
Designation Table

 

A-2-28



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6D-3513-00002    000    Line Designation Table      
25936-100-M6D-3513-00003    000    Line Designation Table      
25936-100-M6D-3513-00004    000    Line Designation Table      
25936-100-M6D-3513-00005    000    Line Designation Table      
25936-100-M6D-3513-00008    000    Line Designation Table      
25936-100-M6D-3513-00009    000    Line Designation Table 4.5.3    Equipment
Data Sheets    25936-100-MCD-13-C1301    000    Data Sheet For Regeneration Gas
Compressor       25936-100-MCD-13-L1301    000    Data Sheet for Regeneration
Gas Compressor Lube Oil System       25936-100-MED-13-E1301    000    Heat
Exchanger Air Cooled for Regeneration Gas Cooler       25936-100-MFD-13-F1301   
000    Dryer Inlet Filter Coalescer Mechanical Data Sheet      
25936-100-MFD-13-F1302    000    Mercury Removal After Filter Mechanical Data
Sheet       25936-100-MFD-13-F1303    000    Filters and Gas Separators for
Molecular Sieve After Filter       25936-100-MUD-13-C1301    000    Data Sheet
for Regeneration Gas Compressor Motor       25936-100-MVD-13-V1301    000   
Vessel Data Sheet - Dryer Feed KO Drum       25936-100-MVD-13-V1302    000   
Mechanical Data Sheet for Molecular Sieve Dehydrators      
25936-100-MVD-13-V1304    000    Mechanical Data Sheet for Mercury Removal Beds
      25936-100-MVD-13-V1305    000    Mechanical Data Sheet for Regeneration
Gas KO Drum       25936-100-MXD-13C-1301    000    Data Sheet for Regeneration
Gas Compressor Coupling 4.5.4    Process Data Sheets    25829-200-MCA-3513-01301
   000    Centrifugal Compressor Specification Sheet -Regeneration Gas
Compressor       25829-200-MEA-3513-01301    000    Process Data Sheet Air
Cooled Heat Exchanger- Regeneration Gas Cooler       25829-200-MFA-3513-01301   
000    Dryer Inlet Filter Coalescer       25829-200-MFA-3513-01302    000   
Filter Specification Sheet Mercury Removal After Filter      
25829-200-MFA-3513-01303    000    Filter Specification Sheet Molecular Sieve
After Filter       25829-200-MKA-3513-K0001    000    Process Specification for
Molecular Sieve Dehydration System       25829-200-MKA-3513-K0002    000   
Process Specification for Mercury Removal System       25829-200-MVA-3513-01301
   000    Dryer FEED KO Drum       25829-200-MVA-3513-01302    000    Molecular
Sieve Dehydrators       25829-200-MVA-3513-01304    000    Specification Sheet
for Mercury Removal Beds

 

A-2-29



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MVA-3513-01305    000    Vessel Specification Sheet for
Regeneration Gas KO Drum 4.6    Unit 14 – Propane Refrigeration (ConocoPhillips
Confidential)          4.6.1    Process Flow Diagrams (Confidential)   
25936-100-M5-3514-00001    001    Confidential - Process Flow Diagram      
25936-100-M5-3514-00002    001    Confidential - Process Flow Diagram 4.6.2   
P&I Diagrams and Line Designation Tables (Confidential)   
25936-100-M6-3514-00001    000    Confidential - Piping and Instrumentation
Diagram       26012-100-M6-4614-00002    000    Confidential - Piping and
Instrumentation Diagram       26012-100-M6-4614-00003    000    Confidential -
Piping and Instrumentation Diagram       26012-100-M6-4614-00004    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3514-00005
   000    Confidential - Piping and Instrumentation Diagram      
25936-100-M6-3514-00006    000    Confidential - Piping and Instrumentation
Diagram       25936-100-M6-3514-00007    000    Confidential - Piping and
Instrumentation Diagram       25936-100-M6-3514-00008    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3514-00009    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3514-00010
   000    Confidential - Piping and Instrumentation Diagram      
25936-100-M6-3514-00011    000    Confidential - Piping and Instrumentation
Diagram       25936-100-M6-3514-00012    000    Confidential - Piping and
Instrumentation Diagram       25936-100-M6-3514-00013    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3514-00014    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3514-00016
   000    Confidential - Piping and Instrumentation Diagram      
25936-100-M6-3514-00018    000    Confidential - Piping and Instrumentation
Diagram       25936-100-M6-3514-00021    000    Confidential - Piping and
Instrumentation Diagram       25936-100-M6-3514-00022    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3514-00023    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3514-00024
   000    Confidential - Piping and Instrumentation Diagram

 

A-2-30



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6D-3514-00001    000    Confidential - Line Designation Table
      26012-100-M6D-4614-00002    000    Confidential - Line Designation Table
      26012-100-M6D-4614-00003    000    Confidential - Line Designation Table
      26012-100-M6D-4614-00004    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00005    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00006    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00007    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00008    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00009    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00010    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00011    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00012    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00013    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00014    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00016    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00018    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00021    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00022    000    Confidential - Line Designation Table
      25936-100-M6D-3514-00023    000    Confidential - Line Designation Table
4.6.3    Equipment Data Sheets (Confidential)    25936-100-MCD-14-C1411    000
   Confidential - Compressor, LNG Refrigeration - propane compressors      
25936-100-MCD-14-L1411    000    Confidential - Special Purpose Oil System      
25936-100-MED-14-E1401    000    Confidential - Heat Exchanger LNG Refrigeration
Propane Refrigerant Condenser       25936-100-MED-14-E1402    000   
Confidential - Brazed Aluminum Heat Exchanger Core in Shell Type H.S. Propane
Methane Ethylene Chiller       25936-100-MED-14-E1403    000    Confidential -
Brazed Aluminum Heat Exchanger Core in Shell Type I.S. Propane Methane Ethylene
Feed Chiller       25936-100-MED-14-E1404    000    Confidential - Brazed
Aluminum Heat Exchanger Core in Shell Type L.S. Propane Methane Ethylene Cond
Feed Chiller       25936-100-MED-14-E1406    000    Confidential - Shell and
Tube Heat Exchanger for H.S. Propane Feed Chiller       25936-100-MED-14-E1407
   000    CONFIDENTIAL - Data Sheet Shell and Tube Heat Exchanger for Propane
Purger Condenser Section       25936-100-MED-14-E1408    000    CONFIDENTIAL -
Data Sheet Shell and Tube Heat Exchanger for Low Stage Propane HRC Reflux
Chiller       25936-100-MED-14-E1409    000    CONFIDENTIAL - Data Sheet Shell
and Tube Heat Exchanger for High Stage Propane HRC Reflux Chiller

 

A-2-31



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-MED-14-E1411    000    Confidential - Heat Exchanger LNG
Refrigeration Propane Subcooler       25936-100-MED-14-E1415    000   
Confidential - Heat Exchanger LNG Refrigeration Turbine Compressor Oil Cooler   
   25936-100-MPD-14-P1403    000    CONFIDENTIAL - Propane De-Inventory Pumps
Data Sheet       25936-100-MUD-14-A1411    000    Confidential - Special Purpose
Gear Units - Propane Compressor       25936-100-MUD-14-TC1411    000   
Confidential - Combustion Gas Turbines - Propane Compressor      
25936-100-MVD-14-V1404    000    Confidential - Propane Refrigerant Accumulator
      25936-100-MVD-14-V1405    000    Confidential - Propane Purger Absorber
Section       25936-100-MVD-14-V1411    000    Confidential - Low Stage Propane
Suction Drums - Carbon Steel Vessels Mechanical Data Sheet      
25936-100-MVD-14-V1412    000    CONFIDENTIAL - Interstage Propane Suction Drums
Mechanical Data Sheet       25936-100-MVD-14-V1413    000    CONFIDENTIAL - High
Stage Propane Suction Drums Mechanical Data Sheet       25936-100-MXD-14-A1411
   000    Confidential - Special Purpose Coupling       25936-100-MXD-14-B1411
   000    Confidential - Special Purpose Coupling       25936-100-MXD-14-C1411
   000    Confidential - Special Purpose Coupling 4.6.4    Process Data Sheets
(Confidential)    25829-200-MCA-3514-01411    000    Confidential - Centrifugal
Compressor Specification Sheet       25829-200-MEA-3514-01401    000   
Confidential - Process Data Sheet       25829-200-MEA-3514-01402    000   
Confidential - Heat Exchanger Specification Sheet       25829-200-MEA-3514-01403
   000    Confidential - Heat Exchanger Specification Sheet      
25829-200-MEA-3514-01404    000    Confidential - Heat Exchanger Specification
Sheet       25829-200-MEA-3514-01406    000    Confidential - Process Data Sheet
Heat Exchanger Specification Sheet       25829-200-MEA-3514-01407    000   
Confidential - Process Data Sheet Heat Exchanger       25829-200-MEA-3514-01408
   000    Confidential - Process Data Sheet Heat Exchanger      
25829-200-MEA-3514-01409    000    Confidential - Process Data Sheet Heat
Exchanger       25829-200-MEA-3514-01411    000    Confidential - Process Data
Sheet Heat Exchanger       25829-200-MEA-3514-01415    001    Confidential -
Process Data Sheet Heat Exchanger       25829-200-MVA-3514-01404    000   
Confidential Refrigerant Accumulator

 

A-2-32



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MVA-3514-01405    000    Confidential - Vessel Specification
Sheet       25829-200-MVA-3514-01411    000    Confidential Suction Drums      
25829-200-MVA-3514-01412    000    Confidential Suction Drums      
25829-200-MVA-3514-01413    000    Confidential Suction Drums 4.7    Unit 15 –
Ethylene Refrigeration (ConocoPhillips Confidential)          4.7.1    Process
Flow Diagrams (Confidential)    26012-100-M5-4615-00001    000    Confidential -
Process Flow Diagram       26012-100-M5-4615-00002    000    Confidential -
Process Flow Diagram 4.7.2    P&I Diagrams and Line Designation Tables
(Confidential)    26012-100-M6-4615-00001    000    Confidential - Piping and
Instrumentation Diagram       26012-100-M6-4615-00002    000    Confidential -
Piping and Instrumentation Diagram       26012-100-M6-4615-00003    000   
Confidential - Piping and Instrumentation Diagram       26012-100-M6-4615-00004
   000    Confidential - Piping and Instrumentation Diagram      
25936-100-M6-3515-00005    000    Confidential - Piping and Instrumentation
Diagram       25936-100-M6-3515-00006    000    Confidential - Piping and
Instrumentation Diagram       25936-100-M6-3515-00007    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3515-00008    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3515-00009
   000    Confidential - Piping and Instrumentation Diagram      
25936-100-M6-3515-00010    000    Confidential - Piping and Instrumentation
Diagram       25936-100-M6-3515-00011    000    Confidential - Piping and
Instrumentation Diagram       26012-100-M6-4615-00021    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3515-00022    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3515-00023
   000    Confidential - Piping and Instrumentation Diagram      
25936-100-M6-3515-00024    000    Confidential - Piping and Instrumentation
Diagram       26012-100-M6-4615-00025    000    Confidential - Piping and
Instrumentation Diagram       26012-100-M6D-4615-00001    000    Confidential -
Line Designation Table       26012-100-M6D-4615-00002    000    Confidential -
Line Designation Table       26012-100-M6D-4615-00003    000    Confidential -
Line Designation Table       26012-100-M6D-4615-00004    000    Confidential -
Line Designation Table

 

A-2-33



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6D-3515-00005    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00006    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00007    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00008    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00009    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00010    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00011    000    Confidential - Line Designation Table
      26012-100-M6D-4615-00021    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00022    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00023    000    Confidential - Line Designation Table
      25936-100-M6D-3515-00024    000    Confidential - Line Designation Table
      26012-100-M6D-4615-00025    000    Confidential - Line Designation Table
4.7.3    Equipment Data Sheets (Confidential)    25936-100-MCD-15-C1511    000
   Confidential - Compressor, LNG Refrigeration - Data Sheet for Ethylene
Compressors       25936-100-MCD-15-L1511    000    Confidential - Special
Purpose Oil System       25936-100-MED-15-E1503    000    Confidential Brazed
Aluminum Heat Exchanger Core in Shell Type for H.S. Ethylene Feed/HRC Reflux
Chiller       25936-100-MED-15-E1504    000    Confidential Brazed Aluminum Heat
Exchanger Core in Shell Type for L.S. Ethylene Feed Condenser      
25936-100-MED-15-E1505    000    Confidential Brazed Aluminum Heat Exchanger
Core in Shell Type for Ethylene Economizer       25936-100-MED-15-E1506    000
   Confidential- Shell and Tube Heat Exchanger for Ethylene Purger Condenser
Section       25936-100-MED-15-E1508    000    Confidential - Brazed Aluminum
Heat Exchanger Core in Shell Type for Heavies Removal Column Reflux Condenser   
   25936-100-MED-15-E1511    000    Confidential - Heat Exchanger, LNG
Refrigeration-Ethylene Compressor Intercooler       25936-100-MED-15-E1512   
000    Confidential - Heat Exchanger, LNG Refrigeration-Ethylene Compressor
Discharge Cooler       25936-100-MED-15-E1515    000    Confidential - Heat
Exchanger, LNG Refrigeration-Ethylene Turbine Compressor Oil Cooler      
25936-100-MPD-15-P1501    000    CONFIDENTIAL - Ethylene De-Inventory Pumps Data
Sheet       25936-100-MUD-15-A1511    000    Confidential - Special Purpose Gear
Units Ethylene Compressor       25936-100-MUD-15-TC1511    000    Confidential -
Combustion Gas Turbines Ethylene Compressor       25936-100-MVD-15-V1502    000
   Confidential - Ethylene Surge Drum

 

A-2-34



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-MVD-15-V1503    000    Confidential -Ethylene Purger Absorber
Section       25936-100-MVD-15-V1507    000    Confidential - Heavies Removal
Column Reflux Drum       25936-100-MXD-15-A1511    000    Confidential - Special
Purpose Coupling GT-HP Ethylene Regrigeration Compressor      
25936-100-MXD-15-B1511    000    Confidential - Special Purpose Coupling HP-GB
Ethylene Regrigeration Compressor       25936-100-MXD-15-C1511    000   
Confidential - Special Purpose Coupling GB-LP Ethylene Regrigeration Compressor
4.7.4    Process Data Sheets (Confidential)    25829-200-MCA-3515-01511    000
   Confidential -Compressor Specification Sheet       25829-200-MEA-3515-01503
   000    Confidential - Process Data Sheet       25829-200-MEA-3515-01504   
000    Confidential - Heat Exchanger Specification Sheet      
25829-200-MEA-3515-01505    000    Confidential - Heat Exchanger Specification
Sheet       25829-200-MEA-3515-01506    000    Confidential - Process Data Sheet
Heat Exchanger       25829-200-MEA-3515-01508    000    Confidential - Process
Data Sheet Heat Exchanger       25829-200-MEA-3515-01511    000    Confidential
- Process Data Sheet Heat Exchanger       25829-200-MEA-3515-01512    000   
Confidential - Process Data Sheet Heat Exchanger       25829-200-MEA-3515-01515
   000    Confidential - Process Data Sheet Heat Exchanger      
25829-200-MVA-3515-01502    000    Confidential - Surge Drum      
25829-200-MVA-3515-01503    000    Confidential - Vessel Specification Sheet   
   25829-200-MVA-3515-01507    000    Confidential - Vessel Specification Sheet
4.8    ***          4.8.1    Process Flow Diagrams (Confidential)   
26012-100-M5-4616-00001    000    Confidential - Process Flow Diagram 4.8.2   
P&I Diagrams and Line Designation Tables (Confidential)   
26012-100-M6-4616-00001    000    Confidential - Piping and Instrumentation
Diagram       26012-100-M6-4616-00002    000    Confidential - Piping and
Instrumentation Diagram       26012-100-M6-4616-00003    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3516-00004    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3516-00006
   000    Confidential - Piping and Instrumentation Diagram      
25936-100-M6-3516-00007    000    Confidential - Piping and Instrumentation
Diagram

 

A-2-35



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6-3516-00008    000    Confidential - Piping and
Instrumentation Diagram       25936-100-M6-3516-00010    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3516-00011    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3516-00012
   000    Confidential - Piping and Instrumentation Diagram      
26012-100-M6-4616-00021    000    Confidential - Piping and Instrumentation
Diagram       25936-100-M6-3516-00022    000    Confidential - Piping and
Instrumentation Diagram       25936-100-M6-3516-00023    000    Confidential -
Piping and Instrumentation Diagram       25936-100-M6-3516-00024    000   
Confidential - Piping and Instrumentation Diagram       25936-100-M6-3516-00025
   000    Confidential - Piping and Instrumentation Diagram      
26012-100-M6-4616-00026    000    Confidential - Piping and Instrumentation
Diagram       26012-100-M6-4616-00027    000    Confidential - Piping and
Instrumentation Diagram       26012-100-M6D-4616-00001    000    Confidential -
Line Designation Table       26012-100-M6D-4616-00002    000    Confidential -
Line Designation Table       26012-100-M6D-4616-00003    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00004    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00006    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00007    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00008    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00010    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00011    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00012    000    Confidential -
Line Designation Table       26012-100-M6D-4616-00021    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00022    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00023    000    Confidential -
Line Designation Table       25936-100-M6D-3516-00024    000    Confidential -
Line Designation Table       26012-100-M6D-4616-00026    000    Confidential -
Line Designation Table       26012-100-M6D-4616-00027    000    Confidential -
Line Designation Table 4.8.3    Equipment Data Sheets (Confidential)   
25936-100-MCD-16-C1611    000    Confidential - Compressor LNG Refrigeration -
Methane Compressors       25936-100-MCD-16-L1611    000    Confidential -
Special Purpose Oil System - API 614 5th Edition Oil System for Methane
Refrigeration Compressors       25936-100-MED-16-E1605    000    Confidential -
Brazed Aluminum Heat Exchanger for Methane Economizer

 

A-2-36



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-MED-16-E1606    000    Confidential - Brazed Aluminum Heat
Exchanger for Interstage Methane Economizer       25936-100-MED-16-E1611    000
   Confidential - Heat Exchanger, LNG Refrigeration - L.S. Methane Discharge
Coolers       25936-100-MED-16-E1612    000    Confidential - Heat Exchanger,
LNG Refrigeration - I.S. Methane Discharge Coolers       25936-100-MED-16-E1613
   000    Confidential - Heat Exchanger, LNG Refrigeration - H.S. Methane
Discharge Coolers       25936-100-MED-16-E1615    000    Confidential - Heat
Exchanger, LNG Refrigeration - Methane Turbine/Compressor Oil Cooler      
25936-100-MED-16-V1602    000    Confidential - Mechanical Data Sheet for H.S.
Flash Drum       25936-100-MED-16-V1603    000    Confidential - Mechanical Data
Sheet for I.S. Flash Drum       25936-100-MED-16-V1604    000    Confidential -
Mechanical Data Sheet for L.S. Flash Drum       25936-100-MPD-16-P1601    000   
Confidential - LNG Cryogenic Pump       25936-100-MUD-16-P1601    000    Data
Sheet for Medium Voltage Squirrel Cage Induction Motors 250 HP and Larger - LNG
Transfer Pump Motor       25936-100-MUD-16-TC1611    000    Confidential -
Combustion Gas Turbines - Methane Compressor       25936-100-MXD-16-A1611    000
   Confidential - Special Purpose Coupling GT-LP Methane Refrigeration
Compressor       25936-100-MXD-16-B1611    000    Confidential - Special Purpose
Coupling LP-MP Methane Refrigeration Compressor       25936-100-MXD-16-C1611   
000    Confidential - Special Purpose Coupling MP-HP Methane Refrigeration
Compressor 4.8.4    Process Data Sheets (Confidential)   
25829-200-MCA-3516-01611    000    Confidential - Centrifugal Compressor
Specification Sheet       25829-200-MEA-3516-01605    000    Confidential - Heat
Exchanger Specification Sheet       25829-200-MEA-3516-01606    000   
Confidential - Heat Exchanger Specification       25829-200-MEA-3516-01611   
000    Confidential - Process Data Sheet Heat Exchanger      
25829-200-MEA-3516-01612    000    Confidential - Process Data Sheet Heat
Exchanger       25829-200-MEA-3516-01613    000    Confidential - Process Data
Sheet Heat Exchanger       25829-200-MEA-3516-01615    000    Confidential -
Process Data Sheet Heat Exchanger       25829-200-MVA-3516-01602    000   
Confidential - Vessel Specification Sheet       25829-200-MVA-3516-01603    000
   Confidential - Vessel Specification Sheet

 

A-2-37



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MVA-3516-01604    000    Confidential - Vessel Specification
Sheet 4.9    Unit 19 – Flares          4.9.1    Process/Utility Flow Diagrams   
25936-100-M5-3019-00001    001    Utility Flow Diagram Flare/Blowdown System   
   26012-100-M5-4619-00003    001    Utility Flow Diagram - Thermal Oxidizer   
   26012-100-M5-4619-00004    001    Utility Flow Diagram - H2S Removal 4.9.2   
P&I Diagrams and Line Designation Tables                25936-100-M6-3019-00004
   000    Piping and Instrumentation Diagram - Scavenger Pump Package      
25936-100-M6-3519-00001    000    Piping and Instrumentation Diagram - Wet Flare
ISBL Collection - 1       25936-100-M6-3519-00002    000    Piping and
Instrumentation Diagram - Wet Flare ISBL Collection - 2      
25936-100-M6-3519-00003    000    Piping and Instrumentation Diagram - Dry Flare
ISBL Collection - 1       25936-100-M6-3519-00004    000    Piping and
Instrumentation Diagram - Dry Flare ISBL Collection - 2      
25936-100-M6-3519-00005    000    Piping and Instrumentation Diagram - Cold
Blowdown ISBL Collection       25936-100-M6-3519-00006    000    Piping and
Instrumentation Diagram -Thermal Oxidizer K.O. Drum and Pump      
25936-100-M6-3519-00007    000    Piping and Instrumentation Diagram -Thermal
Oxidizer       25936-100-M6-3519-00008    000    Piping and Instrumentation
Diagram - H2S Removal Skid - 1       25936-100-M6-3519-00009    000    Piping
and Instrumentation Diagram - H2S Removal Skid - 2       25936-100-M6-3519-00010
   000    Piping and Instrumentation Diagram - H2S Removal Skid - 3      
25936-100-M6-3519-00011    000    Piping and Instrumentation Diagram - Wet Flare
ISBL Collection - 3       25936-100-M6-3519-00012    000    Piping and
Instrumentation Diagram - Wet Flare ISBL Collection - 4      
25936-100-M6-3519-00013    000    Piping and Instrumentation Diagram - Dry Flare
ISBL Collection - 3       25936-100-M6D-3019-00004    000    Line Designation
Table       25936-100-M6D-3519-00001    000    Line Designation Table      
25936-100-M6D-3519-00002    000    Line Designation Table      
25936-100-M6D-3519-00003    000    Line Designation Table      
25936-100-M6D-3519-00004    000    Line Designation Table      
25936-100-M6D-3519-00005    000    Line Designation Table      
25936-100-M6D-3519-00006    000    Line Designation Table      
25936-100-M6D-3519-00007    000    Line Designation Table      
25936-100-M6D-3519-00008    000    Line Designation Table      
25936-100-M6D-3519-00009    000    Line Designation Table

 

A-2-38



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6D-3519-00010    000    Line Designation Table      
25936-100-M6D-3519-00011    000    Line Designation Table      
25936-100-M6D-3519-00012    000    Line Designation Table      
25936-100-M6D-3519-00013    000    Line Designation Table 4.9.3    Equipment
Data Sheets                25936-100-MBD-19-B1903    000    Thermal Oxidizer FD
Fan       25936-100-MBD-19-T1901    000    Thermal Oxidizer      
25936-100-MBD-19-T1902    000    Data Sheet for Hot Oil Thermal Oxidizer Coil   
   25936-100-MPD-19-P1902    000    Data Sheet for Thermal Oxidizer KO Drum
Pumps       25936-100-MPD-19-PK1901A    000    Data Sheet for Spent Scavenger
Pump       25936-100-MPD-19-PK1901B    000    Data Sheet for Scavenger Metering
Pumps       25936-100-MVD-19-PK1901A    000    Mechanical Data Sheet for
Sweeting Tower       25936-100-MVD-19-PK1901B    000    Mechanical Data Sheet
for Waste Gas Separator       25936-100-MVD-19-V1904    000    Mechanical Data
Sheet for Thermal Oxidizer KO Drum       25936-100-MXD-19-PK1901    000    H2S
Removal Package Mechanical Data Sheet 4.9.4    Process Data Sheets            
   25829-200-MBA-3519-01901    000    Acid Gas Thermal Oxidizer      
25829-200-MKA-3519-K0001    000    Process Specification for H2S Removal System
      25829-200-MVA-3519-01904    000    Thermal Oxidizer KO Drum - Vertical
4.11    Unit 22 – Fuel Gas System          4.11.1    Utility Flow Diagrams   
26012-100-M5-4622-00001    001    Utility Flow Diagram - Fuel Gas System      
26012-100-M5-4622-00002    001    Utility Flow Diagram - Fuel Gas System 4.11.2
   P&I Diagrams and Line Designation Tables    25936-100-M6-3522-00001    000   
Piping and Instrumentation Diagram - Fuel Gas Heater      
25936-100-M6-3522-00002    000    Piping and Instrumentation Diagram - HP Fuel
Gas KO Drum       25936-100-M6-3522-00003    000    Piping and Instrumentation
Diagram - HP Fuel Gas Distribution       25936-100-M6-3522-00004    000   
Piping and Instrumentation Diagram - LP Fuel Gas System      
25936-100-M6-3522-00005    000    Piping and Instrumentation Diagram - Defrost
Gas Distribution       25936-100-M6-3522-00006    000    Piping and
Instrumentation Diagram - Start-Up Fuel Gas Electrical Heater      
25936-100-M6D-3522-00001    000    Line Designation Table      
25936-100-M6D-3522-00002    000    Line Designation Table      
25936-100-M6D-3522-00003    000    Line Designation Table

 

A-2-39



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6D-3522-00004    000    Line Designation Table      
25936-100-M6D-3522-00005    000    Line Designation Table      
25936-100-M6D-3522-00006    000    Line Designation Table 4.11.3    Equipment
Data Sheets    25936-100-MED-22-E2201    000    Shell and Tube Heat Exchanger
Data Sheet for Fuel Gas Heater       25936-100-MED-22-E2202    000    Electric
Heater Mechanical Data Sheet for Start-Up Fuel Gas Heater      
25936-100-MED-22-E2206    000    Shell and Tube Heat Exchanger for Pentane
Heater       25936-100-MFD-22-F2211    000    Compressor Turbine Fuel Gas Filter
- Mechanical Data Sheet       25936-100-MVD-22-V2201    000    Carbon Steel
Vessels - Non Proprietary Mechanical Data Sheet for HP Fuel Gas KO Drum      
25936-100-MVD-22-V2202    000    Carbon Steel Vessels - Non Proprietary -
Mechanical Data Sheet for LP Fuel Gas KO Drum 4.11.4    Process Data Sheets   
25829-200-MEA-3522-02201    000    Fuel Gas Heater      
25829-200-MEA-3522-02202    000    Start-up Fuel Gas Electric Heater      
25829-200-MEA-3522-02206    000    Pentane Heater       25829-200-MFA-3522-02211
   000    Filter Specification Sheet for Compressor Turbine Gas Filter      
25829-200-MVA-3522-02201    000    Vessel Specification Sheet for HP Fuel Gas
Knock Out Drum       25829-200-MVA-3522-02202    000    Vessel Specification
Sheet LP Fuel Gas KO Drum 4.12    Unit 24 – LNG Storage and BOG Compressors   
      4.12.1    Process Flow Diagrams    25936-100-M5-3024-00001    001   
Process Flow Diagram LNG Storage / Loading 4.12.2    P&I Diagrams and Line
Designation Tables                25936-100-M6-3024-00004    000    Piping and
Instrumentation Diagram - BOG Recycle Compressor 30C-2401C      
25936-100-M6D-3024-00004    000    Line Designation Table 4.12.3    Equipment
Data Sheets    25936-100-MCD-24-C2401    000    Data Sheet For Boil Off Gas
Recycle Compressors       25936-100-MCD-24-L2401    000    Data Sheet For Boil
Off Gas Recycle Compressor Lube Oil System       25936-100-MUD-24-C2401    000
   Data Sheet For Medium Voltage Squirrel Cage Induction Motors 250 HP and
Larger Boil Off Gas Recycle       25936-100-MXD-24-C2401    000    Data Sheet
For Boil Off Gas Recycle Compressor Coupling 4.12.4    Process Data Sheets   
25829-200-MCA-3024-02401    000    Boil Off Gas Compressor

 

A-2-40



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

4.13    Unit 29 – Effluent Treatment          4.13.1    Utility Flow Diagrams   
25936-100-M5-3029-00001    001    Utility Flow Diagram Waste Water Collection
4.13.2    P&I Diagrams and Line Designation Tables               
25936-100-M6-3529-00001    000    Piping and Instrument Diagram Compressor Area
Collection Tank       25936-100-M6D-3529-00001    000    Line Designation Table
4.13.3    Equipment Data Sheets                25936-100-MTD-29-S2902    000   
Shop Fabricated Tanks Data Sheet for Compressor Area Collection Tank 4.13.4   
Environmental / Process Data Sheets                25936-100-MTA-3029-02902   
000    Compressor Area Collection Tank Data Sheet 4.15    Unit 33 – Firewater
System          4.15.1    Utility Flow Diagrams    26012-100-M5-0033-00001   
000    Utility Flow Diagram Unit 33 Firewater System 4.15.2    P&I Diagrams and
Line Designation Tables    26012-100-M6-3033-40004    000    Piping and
Instrumentation Diagram - Firewater Distribution (OSBL)-1      
25936-100-M6-3033-00002    001    Piping and Instrumentation Diagram - Firewater
Monitor Details       26012-100-M6-3533-40001    000    Piping and
Instrumentation Diagram - Train 5 Firewater Distribution      
26012-100-M6-4633-00001    000    Piping and Instrumentation Diagram - Train 6
Firewater Distribution       26012-100-M6D-3033-40004    000    Line Designation
Table       26012-100-M6D-3533-40001    000    Line Designation Table      
26012-100-M6D-4633-00001    000    Line Designation Table 4.16    Unit 34 – Hot
Oil System          4.16.1    Utility Flow Diagrams    26012-100-M5-4634-00001
   001    Utility Flow Diagram - Hot Oil System 4.16.2    P&I Diagrams and Line
Designation Tables    25936-100-M6-3534-00001    000    Piping and
Instrumentation Diagram - Hot Oil Surge Drum       25936-100-M6-3534-00002   
000    Piping and Instrumentation Diagram - Hot Oil Pumps      
25936-100-M6-3534-00003    000    Piping and Instrumentation Diagram - Waste
Heat Recovery Unit 35WHR-3411       25936-100-M6-3534-00004    000    Piping and
Instrumentation Diagram - Waste Heat Recovery Unit 35WHR-3421      
25936-100-M6-3534-00005    000    Piping and Instrumentation Diagram -Hot Oil
Distribution       25936-100-M6-3534-00006    000    Piping and Instrumentation
Diagram - Hot Oil Sump       25936-100-M6-3534-00007    000    Piping and
Instrumentation Diagram - Hot Oil WHRU On Thermal Oxidizer      
25936-100-M6-3534-00008    000    Piping and Instrumentation Diagram - Hot Oil
PSV Discharge Return Header

 

A-2-41



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6D-3534-00001    000    Line Designation Table      
25936-100-M6D-3534-00002    000    Line Designation Table      
25936-100-M6D-3534-00003    000    Line Designation Table      
25936-100-M6D-3534-00004    000    Line Designation Table      
25936-100-M6D-3534-00005    000    Line Designation Table      
25936-100-M6D-3534-00006    000    Line Designation Table      
25936-100-M6D-3534-00007    000    Line Designation Table      
25936-100-M6D-3534-00008    000    Line Designation Table 4.16.3    Equipment
Data Sheets    25936-100-MBD-34-B3411    000    Data Sheet for Waste Heat
Recovery - Hot Oil and Regen Gas Heating       25936-100-MBD-34-B3412    000   
Data Sheet for GT Exhaust Stack For Propane - Methane Gas Turbine Exhaust Stack
      25936-100-MED-34-E3401    000    Heat Exchanger Air Cooled for Hot Oil
Trim Cooler       25936-100-MFD-34-F3401    000    Filters and Gas Separators
for Hot Oil Filter Mechanical Data Sheet       25936-100-MFD-34-F3402    000   
Filters and Gas Separators for Hot Oil Sump Filter Mechanical Data Sheet      
25936-100-MPD-34-P3401    000    Hot Oil Pumps Data Sheet      
25936-100-MPD-34-P3403    000    Data Sheet for Hot Oil Sump Pumps      
25936-100-MUD-34-P3401    000    Data Sheet for Medium Voltage Squirrel Cage
Induction Motors 250 HP and Larger - Hot Oil Pump Motors      
25936-100-MVD-34-V3401    000    Data Sheets for Hot Oil Surge Drum      
25936-100-MVD-34-V3402    000    Data Sheets for Hot Oil Sump Drum 4.16.4   
Process Data Sheets    25829-200-MBA-3534-03411    000    Waste Heat Recovery
Unit       25829-200-MEA-3534-03401    000    Hot Oil Trim Cooler      
25829-200-MFA-3534-03401    000    Filter Specification Sheet Hot Oil Filter   
   25829-200-MFA-3534-03402    000    Filter Specification Sheet Hot Oil Sump
Filter       25829-200-MVA-3534-03401    000    Vessel Specification Sheet for
Hot Oil Surge Drum       25829-200-MVA-3534-03402    000    Vessel Specification
Sheet for Hot Oil Sump Drum 4.17    Unit 35 – Plant / Instrument Air         
4.17.1    Utility Flow Diagrams    25936-100-M5-3035-00001    001    Utility
Flow Diagram - Plant Instrument Air System 4.17.2    P&I Diagrams and Line
Designation Tables    25936-100-M6-3035-00001    000    Piping and
Instrumentation Diagram -Air Compressor/Dryer Package and Air Receiver      
25936-100-M6-3535-00001    000    Piping and Instrumentation Diagram -
Instrument Air ISBL Distribution       25936-100-M6-3535-00002    000    Piping
and Instrumentation Diagram - Plant Air ISBL Distribution - 1

 

A-2-42



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6-3535-00003    000    Piping and Instrumentation Diagram -
Plant Air ISBL Distribution - 2       25936-100-M6D-3035-00001    000    Line
Designation Table       25936-100-M6D-3535-00001    000    Line Designation
Table       25936-100-M6D-3535-00002    000    Line Designation Table      
25936-100-M6D-3535-00003    000    Line Designation Table 4.17.3    Equipment
Data Sheets    26012-100-MCD-35-C3501    000    Air Compressor Package Data
Sheet       26012-100-MKD-35-PK3501    000    Air Dryer Package Data Sheet      
26012-100-MUD-35-C3501    000    Data Sheet For Medium Voltage Squirrel Cage
Induction Motors 250 HP and Larger - Air Compressor Motor 4.17.4    Process Data
Sheets                25829-200-MXA-3035-03501    000    Packaged Unit
Specification Sheet Air Dryer Packages       25829-200-MXA-3035-03502    000   
Packaged Unit Specification Sheet Air Compressor Package 4.18    Unit 36 – Water
Storage/Treatment          4.18.1    Utility Flow Diagrams               
25936-100-M5-3036-00004    001    Utility Flow Diagram - Demineralizer Water
Distribution System 4.18.2    P&I Diagrams and Line Designation Tables         
      25829-200-M6-3036-00004    00B    Piping and Instrumentation - RO
Multimedia Filters F-01D,E/GAC Filters F-03D,E       25936-100-M6-3536-00001   
000    Piping and Instrumentation Diagram - Potable Water ISBL Distribution   
   25936-100-M6-3536-00002    000    Piping and Instrumentation Diagram -
Utility Water ISBL Distribution       25936-100-M6-3536-00003    000    Piping
and Instrumentation Diagram - Demineralized Water ISBL Distribution      
25936-100-M6D-3036-00004    000    Line Designation Table      
25936-100-M6D-3536-00001    000    Line Designation Table      
25936-100-M6D-3536-00002    000    Line Designation Table      
25936-100-M6D-3536-00003    000    Line Designation Table 4.18.3    Equipment
Data Sheets    25936-100-MKD-36-PK3601    000    RO-EDI Package - Mechanical
Data Sheet 4.18.4    Environmental / Process Data Sheets               
25936-100-MWA-3036-03601    000    RO EDI Package 4.19    Unit 39 - Nitrogen   
      4.19.1    Utility Flow Diagrams    25936-100-M5-3039-00001    001   
Utility Flow Diagram - Nitrogen Generation 4.19.2    P&I Diagrams and Line
Designation Tables         

 

A-2-43



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6-3539-00001    000    Piping and Instrumentation Diagram -
Nitrogen ISBL Distribution -3       25936-100-M6-3539-00002    000    Piping and
Instrumentation Diagram - Nitrogen ISBL Distribution - 2      
25936-100-M6-3539-00003    000    Piping and Instrumentation Diagram - Nitrogen
ISBL Distribution - 1       25936-100-M6D-3539-00001    000    Line Designation
Table       25936-100-M6D-3539-00002    000    Line Designation Table      
25936-100-M6D-3539-00003    000    Line Designation Table 4.19.3    Equipment
Data Sheets          4.19.4    Process Data Sheets          4.20    Unit 47 –
Turbine IAH System          4.20.1    Utility Flow Diagrams   
26012-100-M5-4647-00001    001    Utility Flow Diagram - Turbine Air
Humidification System 4.20.2    P&I Diagrams and Line Designation Tables   
25936-100-M6-3547-00001    000    Piping and Instrumentation Diagram - Turbine
IAH Water Tank       25936-100-M6-3547-00002    000    Piping and
Instrumentation Diagram - Turbine IAH Water Circulation Pumps      
25936-100-M6-3547-00003    000    Piping and Instrumentation Diagram - Propane
Compressor Gas Turbine IAH       25936-100-M6-3547-00004    000    Piping and
Instrumentation Diagram - Ethylene Compressor Gas Turbine IAH      
25936-100-M6-3547-00005    000    Piping and Instrumentation Diagram - Methane
Compressor Gas Turbine IAH       25936-100-M6D-3547-00001    000    Line
Designation Table       25936-100-M6D-3547-00002    000    Line Designation
Table       25936-100-M6D-3547-00003    000    Line Designation Table      
25936-100-M6D-3547-00004    000    Line Designation Table      
25936-100-M6D-3547-00005    000    Line Designation Table 4.20.3    Equipment
Data Sheets    25936-100-MPD-47-P4701    000    Data Sheet for Turbine IAH Water
Circulation Pumps       25936-100-MTD-47-S4701    000    Shop Fabricated Tanks
Data Sheet for Turbine IAH Water Tank 4.20.4    Process Data Sheets   
25829-200-MTA-3547-04701    000    Tank Specification Sheet - Turbine IAH Water
Tank       25829-200-MXA-3547-04711    000    Propane Compressor Gas Turbine
Inlet Air Humidifier       25829-200-MXA-3547-04731    000    Ethylene
Compressor Gas Turbine Inlet Air Humidifier       25829-200-MXA-3547-04751   
000    Methane Compressor Gas Turbine Inlet Air Humidifier 5.0    PLANT
INFRASTRUCTURE          5.1    Control Systems - DCS, PLC, SIS Systems         

 

A-2-44



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

5.1.1    Block Diagrams    25936-100-J1-00-00001    00A    Control System
DCS/SIS Block Diagram       25936-100-J1-00-00002    00A    Control System
DCS/SIS Block Diagram       25936-100-J1-00-00003    00A    Control System
DCS/SIS Block Diagram 5.1.2    Cause & Effect Diagrams (Non-Confidential)      
         25936-100-J4-3010-00002    002    Cause and Effect Diagram 301-ESD-6-5
Liquefaction Trains 5 and 6 Feed Gas Isolation       25936-100-J4-3012-00001   
000    Cause and Effect Diagram Unit 12 Acid Gas Removal      
25936-100-J4-3019-00001    000    Cause and Effect Diagram Unit 19 Flare Vent
System       25936-100-J4-3024-00001    000    Cause and Effect Diagram Unit 24
LNG Storage / Import and Export       25936-100-J4-3029-00001    000    Cause
and Effect Diagram Unit 29 Effluent Treatment       25936-100-J4-3035-00001   
000    Cause and Effect Diagram Unit 35 Plant Instrument Air System      
25936-100-J4-3036-00001    000    Cause and Effect Diagram Unit 36 Water Systems
      25936-100-J4-3510-00003    000    Cause and Effect Diagram 35-ISIS-1      
25936-100-J4-3510-00004    000    Cause and Effect Diagram 35-ISIS-2      
25936-100-J4-3511-00001    000    Cause and Effect Diagram Unit 11 Inlet Gas
Receiving and Metering       25936-100-J4-3512-00001    000    Cause and Effect
Diagram Unit 12 Acid Gas Removal       25936-100-J4-3513-00001    000    Cause
and Effect Diagram Unit 13 Dehydration and Mercury Removal      
25936-100-J4-3518-00001    000    Cause and Effect Diagram Unit 18 Condensate
Stabilization       25936-100-J4-3519-00001    000    Cause and Effect Diagram
Unit 19 Flare Vent System       25936-100-J4-3522-00001    000    Cause and
Effect Diagram Unit 22 Fuel Gas System       25936-100-J4-3534-00001    000   
Cause and Effect Diagram Unit 34 Hot Oil System       25936-100-J4-3547-00001   
000    Cause and Effect Diagram Unit 47 Turbine Inlet Air Humidifier 5.1.2.1   
Cause & Effect Diagrams (Confidential)    25936-100-J4-3510-00001    001   
Confidential - Cause and Effect Diagram ESD-4 Liquefaction Train 1 Emergency
Shutdown       25936-100-J4-3510-00002    001    Confidential - Cause and Effect
Diagram SDP Liquefaction Train 1 Process Shutdown       25936-100-J4-3510-00005
   000    Confidential - Cause and Effect Diagram 35-ESD-5-5      
25936-100-J4-3514-00001    000    Confidential - Cause and Effect Diagram ***

 

A-2-45



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-J4-3515-00001    000    Confidential - Cause and Effect Diagram
***       25936-100-J4-3516-00001    000    Confidential - Cause and Effect
Diagram ***       25936-100-J4-3517-00001    000    Confidential - Cause and
Effect Diagram *** 5.1.3    Interlock List (Non-Confidential)   
25936-100-J3-JD-00001    001    Interlock List Blocks 1, 3 and 4 5.1.3.1   
Interlock List (Confidential)    25936-100-J3-JD-00002    000    Confidential -
Interlock List Blocks 2 5.1.5    Instrument Data Sheets   
25936-100-JAD-JA05-11064A    000    Instrument Data Sheet - Gas Chromatograph   
   25936-100-JAD-JA05-12109    000    Instrument Data Sheet - Gas Chromatograph
      25936-100-JAD-JA05-15164    000    Instrument Data Sheet Gas Chromatograph
- Heavy Reflux from E-1503 Core B       25936-100-JAD-JA05-16001    000   
Instrument Data Sheet - Misc Analysis Instrument       25936-100-JAD-JA05-17005
   000    Instrument Data Sheet Gas Chromatograph - HRC Heavy Reflux C1 Through
C5 Composition       25936-100-JAD-JA05-17107    000    Instrument Data Sheet
Gas Chromatograph - 35E-1705 HRC Reboiler       25936-100-JAD-JA05-17108    000
   Instrument Data Sheet Gas Chromatograph - 35V-1703 Overhead Vapor to 35E-1409
C6       25936-100-JAD-JA05-17109    000    Instrument Data Sheet Gas
Chromatograph - 35E-1702 Debutanizer Reboiler Return      
25936-100-JAD-JA05-17190    000    Instrument Data Sheet Gas Chromatograph -
35V-1701 Overhead Vapor to 35E-1508       25936-100-JAD-JA05-18076    000   
Instrument Data Sheet Gas Chromatograph - 35P-1803A-B Discharge C6 Content      
25936-100-JAD-JA05-19026    000    Instrument Data Sheet - Misc Analysis
Instrument       25936-100-JAD-JA05-19027    000    Instrument Data Sheet - Misc
Analysis Instrument       25936-100-JAD-JA05-22033    000    Instrument Data
Sheet Gas Chromatograph - 35V-2202 LP Fuel Gas KO Drum      
25936-100-JAD-JA05-22039    000    Instrument Data Sheet - Gas Chromatograph   
   25936-100-JAD-JA12-13073    000    Instrument Data Sheet - Infrared
Ultraviolet Analyze       25936-100-JAD-JA12-19045    000    Instrument Data
Sheet Infrared Ultraviolet Analyze - 35H-1901-E01 Thermal Oxidizer Preheater BTU
Analyzer       25936-100-JAD-JA20-18038    000    Instrument Data Sheet Reid
Vapor Pressure Analyzer - 35E-1828 Cool Condensate to Storage RVP      
25936-100-JAD-JA22-11064B    000    Instrument Data Sheet - Moisture Analyzer

 

A-2-46



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JAD-JA22-11064B    000    Instrument Data Sheet Moisture
Analyzer - 35PK-1101 Feed Gas in       25936-100-JAD-JA22-13047A    000   
Instrument Data Sheet - Moisture Analyzer       25936-100-JAD-JA22-13047B    000
   Instrument Data Sheet Moisture Analyzer - 35V-1302B Dehydrator - Dry Gas
Outlet H2O       25936-100-JAD-JA22-13047C    000    Instrument Data Sheet
Moisture Analyzer - 35V-1302C Dehydrator - Dry Gas Outlet H2O      
25936-100-JAD-JA22-13071    000    Instrument Data Sheet - Moisture Analyzer   
   25936-100-JAD-JA24-22037    000    Instrument Data Sheet - Misc Analysis
Instrument       25936-100-JAD-JA25-47020    000    Instrument Data Sheet - Misc
Analysis Instrument for 35P-4701 Pumps Discharge       25936-100-JAD-JA30-11064
   000    Instrument Data Sheet Sample Probe - 35PK-1101 Feed Gas In      
25936-100-JAD-JA30-12109    000    Instrument Data Sheet Sample Probe - 35V-1201
ABSRB - Treated Gas       25936-100-JAD-JA30-13047A    000    Instrument Data
Sheet Sample Probe - 35V-1302A Dehydrator - Dry Gas Outlet H2O      
25936-100-JAD-JA30-13047B    000    Instrument Data Sheet Sample Probe -1302B
Dehydrator - Dry Gas Outlet H2O       25936-100-JAD-JA30-13047C    000   
Instrument Data Sheet Sample Probe -1302C Dehydrator - Dry Gas Outlet H2O      
25936-100-JAD-JA30-13071    000    Instrument Data Sheet Sample Probe -
35F-1304A-B Mercury Bed Removal - Dry Gas       25936-100-JAD-JA30-15164    000
   Instrument Data Sheet Sample Probe - Heavy Reflux From E-1503 Core B      
25936-100-JAD-JA30-16001    000    Instrument Data Sheet Sample Probe -
35PK-1601 Meth Cold Box LNG Out       25936-100-JAD-JA30-17005    000   
Instrument Data Sheet Sample Probe - HRC Heavy Reflux C1 Through C5 Composition
      25936-100-JAD-JA30-17107    000    Instrument Data Sheet Sample Probe -
35E-1705 HRC Reboiler       25936-100-JAD-JA30-17108    000    Instrument Data
Sheet Sample Probe - 35V-1703 Overhead Vapor to 35E-1409C6      
25936-100-JAD-JA30-17109    000    Instrument Data Sheet Sample Probe - 35E-1702
Debutanizer Reboiler Return       25936-100-JAD-JA30-17190    000    Instrument
Data Sheet Sample Probe - 35V-1701 Overhead Vapor to 35E-1508      
25936-100-JAD-JA30-19045    000    Instrument Data Sheet Sample Probe -
35H-1901-E01 Thermal Oxidizer Preheater BTU Analyzer      
25936-100-JAD-JA30-22033    000    Instrument Data Sheet Sample Probe - 35V-2202
LP Fuel Gas KO Drum       25936-100-JAD-JA30-22037    000    Instrument Data
Sheet Sample Probe - 35V-2201 HP Fuel Gas to 35F-2211

 

A-2-47



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JAD-JA30-22039    000    Instrument Data Sheet Sample Probe -
35V-2201 HP Fuel Gas to 35F-2211       25936-100-JAD-JA30-47020    000   
Instrument Data Sheet Sample Probe - 35P-4701 Pump Discharge      
25936-100-JAD-JA32-04012    000    Instrument Data Sheet - Analyzer Building   
   25936-100-JAD-JA32-04014    000    Instrument Data Sheet - Analyzer Building
      25936-100-JVD-JV01-00001    000    General Service Control Valves      
25936-100-JVD-JV09-20001    000    Butterfly Control Valves      
25936-100-JVD-JV09-11005    000    Instrument Data Sheet Actuated On-Off Valve -
35E-1102 Hot Oil Inlet       25936-100-JVD-JV09-11075    000    Instrument Data
Sheet Actuated On-Off Valve - 35E-1102 Main Feed Gas Supply      
25936-100-JVD-JV09-11076    000    Instrument Data Sheet Actuated On-Off Valve -
35E-1102 Main Feed Gas Supply       25936-100-JVD-JV09-11112    000   
Instrument Data Sheet Actuated On-Off Valve - 35E-1102 Feed Gas Heater      
25936-100-JVD-JV09-12008    000    Instrument Data Sheet Actuated On-Off Valve -
35V-1201 ABSRB - Rich Solvent Out - EIV       25936-100-JVD-JV09-12042    000   
Instrument Data Sheet Actuated On-Off Valve - 35F-1202 Feed Gas Filter Coalescer
Make Up Fuel Gas       25936-100-JVD-JV09-12086    000    Instrument Data Sheet
Actuated On-Off Valve - 35V-1206 SLVT Regen RFLX Drum OVHD      
25936-100-JVD-JV09-13001    000    Instrument Data Sheet Actuated On-Off Valve -
35V-1301 Dryer Feed Knockout Drum Bottoms       25936-100-JVD-JV09-13002    000
   Instrument Data Sheet Actuated On-Off Valve - 35F-1301 Dryer Inlet Filter
Coalescer       25936-100-JVD-JV09-13003    000    Instrument Data Sheet
Actuated On-Off Valve - 35F-1302A-B MOL Sieve After Filter FG Make-Up      
25936-100-JVD-JV09-13005    000    Instrument Data Sheet Actuated On-Off Valve -
35F-1301 Dryer Inlet Filter Coalescer Bottoms       25936-100-JVD-JV09-13013   
000    Instrument Data Sheet Actuated On-Off Valve - 35V-1305 Regeneration Gas
KO Drum Bottoms       25936-100-JVD-JV09-13021    000    Instrument Data Sheet -
Actuated On-Off Valve for 35V-1302A Dehydrator - Wet Gas Inlet      
25936-100-JVD-JV09-13022    000    Instrument Data Sheet - Actuated On-Off Valve
for 35V-1302A Dehydrator - Dry Gas Outlet       25936-100-JVD-JV09-13023    000
   Instrument Data Sheet - Actuated On-Off Valve for 35V-1302A Dehydrator -
Regen Gas Outlet

 

A-2-48



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV09-13024    000    Instrument Data Sheet - Actuated On-Off
Valve for 35V-1302A Dehydrator - Regen Gas Inlet       25936-100-JVD-JV09-13025
   000    Instrument Data Sheet - Actuated On-Off Valve for 35V-1302B Dehydrator
- Wet Gas Inlet       25936-100-JVD-JV09-13026    000    Instrument Data Sheet -
Actuated On-Off Valve for 35V-1302B Dehydrator - Dry Gas Outlet      
25936-100-JVD-JV09-13027    000    Instrument Data Sheet - Actuated On-Off Valve
for 35V-1302B Dehydrator - Regen Gas Outlet       25936-100-JVD-JV09-13028   
000    Instrument Data Sheet - Actuated On-Off Valve for 35V-1302B Dehydrator -
Regen Gas Inlet       25936-100-JVD-JV09-13029    000    Instrument Data Sheet -
Actuated On-Off Valve for 35V-1302C Dehydrator - Wet Gas Inlet      
25936-100-JVD-JV09-13030    000    Instrument Data Sheet - Actuated On-Off Valve
for 35V-1302C Dehydrator - Dry Gas Outlet       25936-100-JVD-JV09-13031    000
   Instrument Data Sheet - Actuated On-Off Valve for 35V-1302C Dehydrator -
Regen Gas Outlet       25936-100-JVD-JV09-13032    000    Instrument Data Sheet
- Actuated On-Off Valve for 35V-1302C Dehydrator - Regen Gas Inlet      
25936-100-JVD-JV09-13033    000    Instrument Data Sheet - Actuated On-Off Valve
for 35V-1302A-B-C Dehydrator - Regen Gas Bypass       25936-100-JVD-JV09-13057
   000    Instrument Data Sheet Actuated On-Off Valve - Unit 13 Dry Feed Gas to
Liquefaction       25936-100-JVD-JV09-13060    000    Instrument Data Sheet
Actuated On-Off Valve - Unit 13 Dry Feed Gas to Liquefaction      
25936-100-JVD-JV09-13080A    000    Instrument Data Sheet Actuated On-Off Valve
- Regen Gas to 35WHR-3411       25936-100-JVD-JV09-13080B    000    Instrument
Data Sheet Actuated On-Off Valve - Regen Gas to 335WHR-1321      
25936-100-JVD-JV09-13115    000    Instrument Data Sheet Actuated On-Off Valve -
35V-1305 Regen Gas to 35V-2201       25936-100-JVD-JV09-18016    000   
Instrument Data Sheet Actuated On-Off Valve - 35V-1810 Condensate Stabilizer
Bottoms Isolation EIV       25936-100-JVD-JV09-18050    000    Instrument Data
Sheet Actuated On-Off Valve - 35V-1811 Stabilizer Reflux Drum Isolation - EIV   
   25936-100-JVD-JV09-18074    000    Instrument Data Sheet Actuated On-Off
Valve - Pentane Charge Pumps Disch Isolation

 

A-2-49



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV09-19138    000    Instrument Data Sheet Actuated On-Off
Valve - 30P-1901A-B Waste Water Discharge       25936-100-JVD-JV09-19151    000
   Instrument Data Sheet Actuated On-Off Valve - 35V-1904 Thermal Oxidizer KO
Drum Waste Gas Inlet       25936-100-JVD-JV09-19152    000    Instrument Data
Sheet Actuated On-Off Valve - 35V-1904 Waste Gas Inlet to Flare      
25936-100-JVD-JV09-19153    000    Instrument Data Sheet Actuated On-Off Valve -
35V-1904 Thermal Oxidizer KO Drum Bottoms       25936-100-JVD-JV09-19225    000
   Instrument Data Sheet Actuated On-Off Valve - Waste Gas From 35V-1904      
25936-100-JVD-JV09-22019    000    Instrument Data Sheet Actuated On-Off Valve -
35V-2201 HP FG KO Drum HP FG to 35F-2211       25936-100-JVD-JV09-22044    000
   Instrument Data Sheet Actuated On-Off Valve - 35V-2201 KO Drum to FG Wet
Flare       25936-100-JVD-JV09-22047    000    Instrument Data Sheet Actuated
On-Off Valve - 35V-2201 HP FG KO Drum HP FG Out       25936-100-JVD-JV09-22051
   000    Instrument Data Sheet Actuated On-Off Valve - 35V-2201 HP Fuel Gas KO
Drum Bottoms to Flare       25936-100-JVD-JV09-22055    000    Instrument Data
Sheet Actuated On-Off Valve - 35WHR-3411-12 Defrost Gas to DF HDR      
25936-100-JVD-JV09-22058    000    Instrument Data Sheet Actuated On-Off Valve -
HO To 35E-2206 Pentane Heater       25936-100-JVD-JV09-22059    000   
Instrument Data Sheet Actuated On-Off Valve - HO To 35E-2201 HP FG Heater      
25936-100-JVD-JV09-22088    000    Instrument Data Sheet Actuated On-Off Valve -
35E-2202 Start-up FG Electric HTR FG Out       25936-100-JVD-JV09-22144    000
   Instrument Data Sheet Actuated On-Off Valve - 35E-2201 HP FG HTR HP FG Out   
   25936-100-JVD-JV09-24083    000    Instrument Data Sheet Actuated On-Off
Valve - 30V-2402 Bog Recycle KO Drum Outlet - EIV       25936-100-JVD-JV09-24093
   000    Instrument Data Sheet Actuated On-Off Valve - 30V-2402 BOG Recycle KO
Drum Inlet - EIV       25936-100-JVD-JV09-34019    000    Instrument Data Sheet
Actuated On-Off Valve - Hot Oil from 35V-3401 HO SRG Drum - EIV      
25936-100-JVD-JV09-34372    000    Instrument Data Sheet - Actuated On-Off Valve
for Hot Oil to 35WHR-3411HT RCVY       25936-100-JVD-JV09-34373    000   
Instrument Data Sheet - Actuated On-Off Valve for HO Outlet from 35WHR-3411 HTR

 

A-2-50



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV09-34383    000    Instrument Data Sheet Actuated On-Off
Valve - 35WHR-3411 Waste Heat Recovery Regen Gas Inlet      
25936-100-JVD-JV09-34384    000    Instrument Data Sheet Actuated On-Off Valve -
35WHR-3411 Waste Heat Recovery Hot Regen Gas Outlet      
25936-100-JVD-JV09-34392    000    Instrument Data Sheet - Actuated On-Off Valve
for Hot Oil to 35WHR-3421-Heat RCVY       25936-100-JVD-JV09-34393    000   
Instrument Data Sheet - Actuated On-Off Valve for HO Outlet from 35WHR-3421 HTR
      25936-100-JVD-JV09-34403    000    Instrument Data Sheet Actuated On-Off
Valve - 35WHR-3421 Waste Heat Recovery Regen Gas Inlet      
25936-100-JVD-JV09-34404    000    Instrument Data Sheet Actuated On-Off Valve -
35WHR-3421 Waste Heat Recovery Hot Regen Gas Outlet      
25936-100-JVD-JV09-34472    000    Instrument Data Sheet - Actuated On-Off Valve
for HO To 35H-1901-E02 Thermal Oxidizer HO Inlet       25936-100-JVD-JV09-34473
   000    Instrument Data Sheet - Actuated On-Off Valve for 35H-1901-E02 Hot Oil
to Distribution       25936-100-JVD-JV09-47024    000    Instrument Data Sheet
Actuated On-Off Valve - Circulation Water from 35P-4701A-B to 35PK-4711      
25936-100-JVD-JV09-47025    000    Instrument Data Sheet Actuated On-Off Valve -
Circulation Water from 35P-4701A-B to 35PK-4721       25936-100-JVD-JV09-47026
   000    Instrument Data Sheet Actuated On-Off Valve - Circulation Water from
35P-4701A-B to 35PK-4731       25936-100-JVD-JV09-47027    000    Instrument
Data Sheet Actuated On-Off Valve - Circulation Water from 35P-4701A-B to
35PK-4741       25936-100-JVD-JV09-47028    000    Instrument Data Sheet
Actuated On-Off Valve - Circulation Water From 35P-4701A-B to 35PK-4751      
25936-100-JVD-JV09-47029    000    Instrument Data Sheet Actuated On-Off Valve -
Circulation Water from 35P-4701A-B to 35PK-4761       25936-100-JVD-JV13-11068
   000    Instrument Specification - Control Valve Rotary Linear for 35E-1102
Feed Gas In to 35PK-1101       25936-100-JVD-JV13-11088A    000    Instrument
Specification - Control Valve Rotary Linear for Feed Gas to 35F-1202      
25936-100-JVD-JV13-11088B    000    Instrument Specification - Control Valve
Rotary Linear for Feed Gas to 35F-1202       25936-100-JVD-JV13-12003    000   
Instrument Specification - Control Valve Rotary Linear for 35V-1201 ABSRB - Rich
Solvent Out

 

A-2-51



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV13-12009    000    Instrument Specification - Control
Valve Rotary Linear for 35V1201 ABSRB - to Flare 5.1.5.1    Instrument Data
Sheets (Confidential )    25936-100-JVD-JV09-14030    000    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35XV-14030 Valve - EIV      
25936-100-JVD-JV09-14089    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1411 LS Propane Suction Drum Bottoms      
25936-100-JVD-JV09-14093    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1413 HS Propane Supply       25936-100-JVD-JV09-14094    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve 35V-1412 IS Propane
Supply       25936-100-JVD-JV09-14095    000    CONFIDENTIAL - Instrument Data
Sheet Actuated On-Off Valve - C3 Antisurge C3 Liq Quench Supply      
25936-100-JVD-JV09-14113    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1411 LS Propane Supply       25936-100-JVD-JV09-14134    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35TC-1411 Fuel Gas
Supply Vent       25936-100-JVD-JV09-14135    000    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - Fuel Gas for C3 Compressor Turbine 35TC-1411
      25936-100-JVD-JV09-14137    000    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35C-1412 Propane Discharge to 35E-1401      
25936-100-JVD-JV09-14389    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1421 LS Propane Suction Drum Bottoms      
25936-100-JVD-JV09-14393    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V-1423 HS Propane Supply       25936-100-JVD-JV09-14394    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve 35V-1422 IS Propane
Supply       25936-100-JVD-JV09-14395    000    CONFIDENTIAL - Instrument Data
Sheet Actuated On-Off Valve - C3 Antisurge C3 Liq Quench Supply      
25936-100-JVD-JV09-14413    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35V1421 LS Propane Supply       25936-100-JVD-JV09-14435    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1421 Fuel Gas
Supply Vent       25936-100-JVD-JV09-14436    000    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35C-1421 Fuel Gas Supply

 

A-2-52



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV09-14437    000    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35C-1422 Propane Discharge To 35E-1401      
25936-100-JVD-JV09-15020    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1502 Ethylene Surge Drum Outlet EIV      
25936-100-JVD-JV09-15046    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35TC-1511 C2 Comp Gas Turbine In       25936-100-JVD-JV09-15047
   000    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35TC-1511
Inlet Vent To ATM       25936-100-JVD-JV09-15052    000    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35C-1512 HS C2 Comp Inlet      
25936-100-JVD-JV09-15053    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35C-1511 LS C2 Comp Inlet       25936-100-JVD-JV09-15087    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35E-1512A-B-C C2
Comp Disch Clrs Outlet       25936-100-JVD-JV09-15092    000    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve -35E-1504A-B LS C3 Feed Condenser C2
Vapor Inlet       25936-100-JVD-JV09-15144    000    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35V-1507 HRC Reflux Drum Bottoms Isolation
Valve EIV       25936-100-JVD-JV09-15208    000    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve IS Propane to 35E-1404A-B      
25936-100-JVD-JV09-15346    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35TC-1521 C2 Comp Gas Turbine In       25936-100-JVD-JV09-15347
   000    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35TC-1521
Inlet Vent to ATM       25936-100-JVD-JV09-15352    000    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35C-1522 HS C2 Comp Inlet      
25936-100-JVD-JV09-15353    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35C-1521 LS C2 Comp Inlet       25936-100-JVD-JV09-15387    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35E-1522A-B-C C2
Comp Disch Clrs Outlet       25936-100-JVD-JV09-16047    000    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35V-1604 LS Flash Drum Out - EIV
      25936-100-JVD-JV09-16068    000    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35C-1613 HP Methane Comp Inlet

 

A-2-53



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV09-16098    000    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35C-1612 MP Methane Comp Inlet      
25936-100-JVD-JV09-16132    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35C-1611 LS Methane Comp Inlet       25936-100-JVD-JV09-16165   
000    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1613 HP
Methane to *** 35E-1704       25936-100-JVD-JV09-16173    000    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - Methane to 35E-1402 Core A      
25936-100-JVD-JV09-16175    000    CONFIDENTIAL - Instrument Specification
Control Valve Rotary Linear HP Methane to 35E-1402 Core A      
25936-100-JVD-JV09-16213    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35TC-1611 Meth Comp Gas Turb - ATM       25936-100-JVD-JV09-16214
   000    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35TC-1611
Meth Comp Gas Turbine       25936-100-JVD-JV09-16215    000    CONFIDENTIAL -
Instrument Data Sheet Actuated On-Off Valve - 35TC-1621 Meth Comp Gas Turb-ATM
      25936-100-JVD-JV09-16216    000    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35TC-16021       25936-100-JVD-JV09-16368    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1623 HP Methane
Comp Inlet       25936-100-JVD-JV09-16398    000    CONFIDENTIAL - Instrument
Data Sheet Actuated On-Off Valve - 35C-1622 MP Methane Comp Inlet      
25936-100-JVD-JV09-16432    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve 35C-1621 LS Methane Comp Inlet       25936-100-JVD-JV09-16465   
000    CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - 35C-1623HP
Methane To Unit 17 E5E-1704       25936-100-JVD-JV09-16473    000   
CONFIDENTIAL - Instrument Data Sheet Actuated On-Off Valve - Methane to 35E-1402
Core A       25936-100-JVD-JV09-17024    000    CONFIDENTIAL - Instrument Data
Sheet Actuated On-Off Valve - 35E-1705 HRC Reboiler Dry Gas Outlet      
25936-100-JVD-JV09-17050    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1702 Debutanizer Bottoms Isolation Valve      
25936-100-JVD-JV09-17073    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35E-1704 Methane Outlet Recycle To 35E-1605 Pass E

 

A-2-54



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV09-17077    000    CONFIDENTIAL - Instrument Data Sheet
Actuated On-Off Valve - 35E-1704 Debut Feed HTR Shell Supply      
25936-100-JVD-JV09-17127    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1703 Reflux Drum OVHD HC Vapors to 35E-1409      
25936-100-JVD-JV09-17138    000    CONFIDENTIAL - Instrument Data Sheet Actuated
On-Off Valve - 35V-1701 HRC Bottoms to 35V-1602       25936-100-JVD-JV13-14122
   000    CONFIDENTIAL - Instrument Specification - Control Valve Rotary-Linear
for 35C-1412 C3 Antisurge       25936-100-JVD-JV13-14123    000    CONFIDENTIAL
- Instrument Specification - Control Valve Rotary-Linear for 35C-1412 C3
Antisurge       25936-100-JVD-JV13-14130    000    CONFIDENTIAL - Instrument
Specification - Control Valve Rotary-Linear for 35C-1412 C3 Antisurge      
25936-100-JVD-JV13-14422    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1422 C3 Antisurge      
25936-100-JVD-JV13-14423    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1422 C3 Antisurge      
25936-100-JVD-JV13-14430    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1422 C3 Antisurge      
25936-100-JVD-JV13-15056    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1512 LS C2 Antisurge      
25936-100-JVD-JV13-15057    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1512 HS C2 Antisurge      
25936-100-JVD-JV13-15104    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35E-1503 HS C2 FD Chiller - FD Gas      
25936-100-JVD-JV13-15356    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1512 LS C2 Antisurge      
25936-100-JVD-JV13-15357    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1522 HS C2 Antisurge      
25936-100-JVD-JV13-16002    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for LNG To V-1602       25936-100-JVD-JV13-16065   
000    CONFIDENTIAL - Instrument Specification - Control Valve Rotary-Linear for
35C-1613 C1 Antisurge       25936-100-JVD-JV13-16092    000    CONFIDENTIAL -
Instrument Specification - Control Valve Rotary-Linear for 35C-1612 C1 Antisurge

 

A-2-55



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-JVD-JV13-16122    000    CONFIDENTIAL - Instrument Specification
- Control Valve Rotary-Linear for 35C-1611 C1 Antisurge      
25936-100-JVD-JV13-16365    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1623 C1 Antisurge      
25936-100-JVD-JV13-16392    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1622 C1 Antisurge      
25936-100-JVD-JV13-16422    000    CONFIDENTIAL - Instrument Specification -
Control Valve Rotary-Linear for 35C-1621 LS Meth Comp - Antisurge 5.1.6   
Instrument Index    25936-100-J0X-000-00001    002    Instrument Index Report
5.1.6.1    Instrument Index (Confidential )    25936-100-J0X-000-00002    002   
Confidential - Instrument Index Report 5.2    Electrical Systems          5.2.1
   Electrical One Line Diagrams    25936-100-E1-10-00001    000    Electrical
One Line Diagram Legend and Symbols       25936-100-E1-10-00003    001   
Electrical 13.8k Distribution Overall - One Line Diagram      
25936-100-E1-10-00004    000    Electrical Train 5 ISBL Overall - One Line
Diagram       25936-100-E1-45N02-00010    002    Electrical One-Line Diagram
4.16kV Switchgear 35ES-45N02201       25936-100-E1-45N02-00011    000   
Electrical One-Line Diagram 4.16kV MCC 35ECM-45N02201A      
25936-100-E1-45N02-00016    000    Electrical One-Line Diagram 4.16kV MCC
35ECM-45N02201B       25936-100-E1-45N02-00020    000    Electrical One Line
Diagram 480V Switchgear 35EK 45N02301       25936-100-E1-45N02-00030    000   
Electrical One Line Diagram 480V Switchgear 35EK 45N02302      
25936-100-E1-45N02-00040    000    Electrical One Line Diagram 480V Switchgear
35EK 45N02303       25936-100-E1-45N02-00050    000    Electrical One Line
Diagram 30 KVA UPS System 35EUY-45N02401       25936-100-E1-45A02-00020    000
   Electrical One Line Diagram 480V Switchgear 35EK 45A02301      
25936-100-E1-45A02-00030    000    Electrical One Line Diagram 480V Switchgear
35EK 45A02302       25936-100-E1-45A02-00040    000    Electrical One Line
Diagram 480V Switchgear 35EK 45A02303       25936-100-E1-45A02-00050    001   
Electrical One Line Diagram 120 KVA UPS System 35EUY-45A02401      
25936-100-E1-47D01-00001    000    Electrical One-Line Diagram 13.8kV SWGR
30ES-47D01101 - Sh 1 of 9

 

A-2-56



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-E1-47D01-00002    000    Electrical One-Line Diagram 13.8kV SWGR
30ES-47D01101 SH 2 OF 9       25936-100-E1-47D01-00003    000    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 3 OF 9      
25936-100-E1-47D01-00004    000    Electrical One -Line Diagram 13.8kV SWGR
30ES-47D01101 SH 4 OF 9       25936-100-E1-47D01-00005    001    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 5 OF 9      
25936-100-E1-47D01-00006    000    Electrical One-Line Diagram 13.8kV SWGR
30ES-47D01101 SH 6 OF 9       25936-100-E1-47D01-00007    000    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 7 OF 9      
25936-100-E1-47D01-00008    000    Electrical One-Line Diagram 13.8kV SWGR
30ES-47D01101 SH 8 OF 9       25936-100-E1-47D01-00009    001    Electrical
One-Line Diagram 13.8kV SWGR 30ES-47D01101 SH 9 OF 9      
25936-100-E1-47D01-00016    001    Electrical One-Line Diagram 4.16.kV MCC
30ECM-47D01201B       25936-100-E1-47D01-00021    001    Electrical One-Line
Diagram 4.16kV MCC 30ECM-47D01202A       25936-100-E1-47D01-00025    000   
Electrical One-Line Diagram 4.16kV MCC 30ECM-47D01202B 5.2.2    Conceptual
Substation Layouts    25936-100-E4-45N02-00001    000    Electrical Equipment
Arrangement Propane Substation 35A-4011       25936-100-E4-45A02-00001    002   
Electrical Equipment Arrangement Compressor Substation 35A-4010 5.2.3   
Conceptual Main Cable Tray Routing Diagrams    25936-100-ER-45-00001    001   
Electrical Cable Tray Key Plan ISBL Process Area 45 5.2.4    Electrical Load
List (Confidential)    25936-100-E8-000-00001    000    Confidential -
Electrical Load List 5.2.5    Area Classification Drawings          5.2.5.1   
Area Classification Drawings (Confidential)    25936-100-E3-45-00001    000   
Confidential - Electrical Area Classification ISBL Liquefaction Train 5      
25936-100-E3-45-00002    000    Confidential - Electrical Area Classification
ISBL Liquefaction Train 5 - Section 5.2.6    Telecommunications Block Diagrams
   25936-100-EF-000-00001    00B    Telecommunications Block Diagram OSBL Sheet
1 of 3       25936-100-EF-000-00002    00A    Telecommunications ISBL Block
Diagram Sheet 2 of 3       25936-100-EF-000-00003    00A    Telecommunications
Block Diagram Legend Sheet 3 of 3

 

A-2-57



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-EF-000-00004    00A    Liquefaction Facilities CCTV Camera
Locations       25936-100-EF-000-00005    00A    Liquefaction Facilities Speaker
and Strobe Locations       25936-100-EF-1000-00001    000    Fiber Optic Cable
and Patch Panel Allocation Report 5.2.7    Electrical Data Sheets   
25936-100-ECD-ECM1-00001    000    Data Sheet for Low Voltage Motor Control
Centers - Equipment 480 VOLT MCCs       25936-100-ECD-ECM1-00002    000    Data
Sheet for Low Voltage Motor Control Centers for 480 VOLT MCCs      
25936-100-ECD-ECM1-00003    000    Data Sheet for Low Voltage Motor Control
Centers for 480 VOLT MCCs       25936-100-ECD-ECM1-00004    000    Data Sheet
for Low Voltage Motor Control Centers for 480 VOLT MCCs      
25936-100-ECD-ECM1-00005    000    Data Sheet for Low Voltage Motor Control
Centers - 480 VOLT MCCs       25936-100-ECD-ECM3-00001    000    Data Sheet for
Medium Voltage Motor Control Center       25936-100-EDD-ED00-00001    000   
Data Sheet for DC Equipment - DC Charger       25936-100-EGD-EGR2-00001    000
   Electrical Data Sheet – Neutral Grounding Resistor – 400A – 10s      
25936-100-EKD-EKL0-00002    000    Data Sheet for Packaged and Prefabricated
Powerhouses – 35A-4010       25936-100-EKD-EKL0-00003    000    Data Sheet for
Packaged and Prefabricated Powerhouses - 35A-4011       25936-100-EKD-ESL1-00001
   000    Data Sheet for Metal Clad Low Voltage Switchgear      
25936-100-ESD-ESM1-00003    000    Data Sheet for Metal Clad Medium Voltage
Switchgear       25936-100-ETD-ETP0-00001    000    Data Sheet for Liquid
Immersed Transformers -       25936-100-ETD-ETP0-00003    000    Data Sheet for
Liquid Immersed Transformer -       25936-100-ETD-ETP0-00004    001    Data
Sheet for Dry Type Transformer Unit       25936-100-ETD-ETP0-00005    001   
Data Sheet for Dry Type Transformer -       25936-100-EUD-EU00-00002    000   
Data Sheet for UPS Systems -       25936-100-EUD-EU00-00003    000    Data Sheet
for UPS Systems - 5.2.8    Preliminary Electrical Systems Analysis (Load Flow,
Short Circuit and Motor Starting)    25936-100-E0C-00-00003    000    Load Flow
Calculation       25936-100-E0C-00-00004    000    Motor Starting Calculation   
   25936-100-E0C-00-00005    000    Short Circuit Calculation

 

A-2-58



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

5.3    Civil Structural          5.3.1    Site Preparation and Rough Grading
Drawings    25936-100-CG-000-00001    000    Civil Site Development Standards
General Notes and Abbreviations       25936-100-CG-000-00002    000    Civil
Site Development Roads Sections and Details       25936-100-CG-000-00004    000
   Civil Site Development Fence Sections and Details      
25936-100-CG-000-00015    000    Civil Site Development Standards - Sediment
Control Details       25936-100-CG-000-00010    000    Civil Site - Overall Site
Topographic Plan       25936-100-CG-045-00100    000    Civil Site - Finish
Grade Drawings Key Plan       25936-100-CG-000-00100    003    Rough Grade
Drawings - Key Plan       25936-100-CG-000-00105    002    Rough Grade - Train 6
5.3.2    Building Floor Plans (Bechtel Scope Buildings)               
25936-100-A1-45A01-00001    002    Architectural Refrig. Compressor Shelter
35A-4009 & 36A-4009 Floor Plan       25936-100-A2-45A01-00001    001   
Architectural Refrig. Compressor Shelter 35A-4009 & 36A-4009 Elevations      
25936-100-A3-45A01-00001    001    Architectural Refrig. Compressor Shelter
35A-4009 & 36A-4009 Elevations 5.3.3    Standard Drawings   
26012-100-CP-000-00001    000    14 Inches Precast Concrete Pile Details and
Notes       26012-100-CP-000-00002    000    18 Inches Precast Concrete Pile
Details and Notes       26012-100-CP-000-00003    000    Treated Timber Pile
Details and Notes       26012-100-DB-000-00001    000    Structural Standards
Concrete General Notes       26012-100-DB-000-00002    000    Structural
Standards Concrete Detail Sht -1       26012-100-DB-000-00003    000   
Structural Standards Concrete Detail Sht - 2       26012-100-DB-000-00004    000
   Structural Standards Concrete Detail Sht - 3       26012-100-DB-000-00005   
000    Structural Standards Typical Sectional Details Sht - 4      
26012-100-DB-000-00006    000    Structural Standards Post Installed Anchor
Details Sht - 5       26012-100-DB-000-00007    000    Structural Standards
Anchor Bolts Sht - 6       26012-100-DB-000-00008    000    Structural Standards
Development and Splice Lengths       26012-100-SS-000-00001    000    Structural
Steel Standards General Notes and Abbreviations       26012-100-SS-000-00002   
000    Structural Steel Standards Beam Connections       26012-100-SS-000-00003
   000    Structural Steel Standards Vertical Bracing Connections

 

A-2-59



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      26012-100-SS-000-00004    000    Structural Steel Standards Horizontal
Bracing Connections Column and Base Plate Details       26012-100-SS-000-00005
   000    Structural Steel Standards Column and Base Plate Details      
26012-100-SS-000-00006    000    Structural Steel Standards Angle Railing Sheet
1 of 2       26012-100-SS-000-00007    000    Structural Steel Standards Angle
Railing Sheet 2 of 2       26012-100-SS-000-00008    000    Structural Steel
Standards Ladder Details       26012-100-SS-000-00009    000    Structural Steel
Standards Ladder Safety Cage Details       26012-100-SS-000-00010    000   
Structural Steel Standards Stair Details Sheet 1 of 2      
26012-100-SS-000-00011    000    Structural Steel Standards Stair Details 2 of 2
      26012-100-SS-000-00012    000    Structural Steel Standards Grating
Details       26012-100-SS-000-00013    000    Structural Steel Standards Floor
Plate Details       26012-100-SS-000-00014    000    Structural Steel Standards
Safety Cable Holes       26012-100-SS-000-00015    000    Structural Steel
Standards Concrete Fireproofing Details 5.3.4    MET- Cathodic Protection System
               25936-100-N3-4701-00001    00B    Internal Cathodic Protection
System - Details Turbine IAH (Potable) Water Tank 35S-4701 6.0    GEOTECH AND
HYDRAULIC ENGINEERING          6.1    Transient Analysis Report   
25936-100-K0R-DK-00002    000    Stage 3 LNG Rundown System Hydraulic Transient
Analysis 6.2    Seismic Report    Seismic Hazards Reports       Final Report
Updated Site-Specific Seismic Hazard Evaluation of the LNG Facility in Sabine
Pass, LA
URS Corporation 7.0 - 10.0    Not Used          11.0    ***          11.1    ***
         11.1.1    Process Flow Diagrams    25936-100-M5-3517-00001    001   
Confidential - Process Flow Diagram Heavies Removal/NGL Recovery 11.1.2    P & I
Diagrams and Line Designation Tables    25936-100-M6-3517-00001    000   
Confidential - Heavies Removal Column and Reboiler       25936-100-M6-3517-00002
   000    Confidential - Heavies Removal Column Reflux Pumps      
25936-100-M6-3517-00003    000    Confidential - Debutanizer Feed Heater

 

A-2-60



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25936-100-M6-3517-00004    000    Confidential - Debutanizer and Reboiler
      25936-100-M6-3517-00005    000    Confidential - Debut. Reflux Condenser
Reflux Drum and Pumps       25936-100-M6-3517-00006    000    Confidential - HRC
Heavies Reflux Drum and Pumps       25936-100-M6-3517-00007    000   
Confidential - HRC Reflux Pump Minimum Flow       25936-100-M6D-3517-00001   
000    Confidential - Line Designation Table       25936-100-M6D-3517-00002   
000    Confidential - Line Designation Table       25936-100-M6D-3517-00003   
000    Confidential - Line Designation Table       25936-100-M6D-3517-00004   
000    Confidential - Line Designation Table       25936-100-M6D-3517-00005   
000    Confidential - Line Designation Table       25936-100-M6D-3517-00006   
000    Confidential - Line Designation Table       25936-100-M6D-3517-00007   
000    Confidential - Line Designation Table 11.1.3    Equipment Data Sheets   
25936-100-MED-17-E1701    000    Confidential - Data Sheet for Heat Exchanger,
Air Cooled-Debutanizer Reflux Condenser       25936-100-MED-17-E1702    000   
CONFIDENTIAL - Data Sheet Shell and Tube Heat Exchanger for Debutanizer Reboiler
      25936-100-MED-17-E1704    000    CONFIDENTIAL - Data Sheet Shell and Tube
Heat Exchanger for Debutanizer Feed Heater       25936-100-MED-17-E1705    000
   CONFIDENTIAL - Data Sheet Shell and Tube Heat Exchanger for Heavies Removal
Column Reboiler       25936-100-MPD-17-P1701    000    CONFIDENTIAL -
Debutanizer Reflux Pumps Data Sheet       25936-100-MPD-17-P1702    000   
CONFIDENTIAL - Heavies Removal Column Reflux Pump Data Sheet      
25936-100-MPD-17-P1703    000    CONFIDENTIAL - Data Sheet for HRC Heavies
Reflux Pumps       25936-100-MVD-17-V1701    000    CONFIDENTIAL - Mechanical
Data Sheet - Heavies Removal Column       25936-100-MVD-17-V1702    000   
CONFIDENTIAL - Mechanical Data Sheet - Debutanizer       25936-100-MVD-17-V1703
   000    CONFIDENTIAL - Mechanical Data Sheet - Debutanizer Reflux Drum      
25936-100-MVD-17-V1705    000    CONFIDENTIAL - Mechanical Data Sheet - HRC
Heavies Reflux Drum 11.1.4    Process Data Sheets    25829-200-MEA-3517-01701   
000    Confidential - Process Data Sheet - Air Cooled Heat Exchanger -
Debutanizer Reflux Condenser       25829-200-MEA-3517-01702    000   
Confidential - Process Data Sheet - Heat Exchanger Specification Sheet      
25829-200-MEA-3517-01704    000    Confidential - Process Data Sheet - Heavies
Removal _ NGL Stabilizer - Debutanizer Feed Heater

 

A-2-61



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MEA-3517-01705    000    Confidential - Process Data Sheet -
Heavies Removal Column Reboiler       25829-200-MVA-3517-01701    000   
Confidential - Column Specification Sheet - Heavies Removal Column      
25829-200-MVA-3517-01702    000    Confidential - Debutanizer Data Sheet      
25829-200-MVA-3517-01703    000    Confidential - Vessel Specification -
Debutanizer Reflux Drum       25829-200-MVA-3517-01705    000    Confidential -
Vessel Specification Sheet - HRC Heavies Reflux Drum 11.2    Unit 18 –
Condensate Stabilization          11.2.1    Process Flow Diagram   
25936-100-M5-3518-00001    001    Confidential - Process Flow Diagram Condensate
Stabilization 11.2.2    P & I Diagrams and Line Designation Tables   
25936-100-M6-3518-00001    000    Confidential - Stabilizer      
25936-100-M6-3518-00002    000    Confidential - Stabilizer Bottoms      
25936-100-M6-3518-00003    000    Confidential - Stabilizer Condenser and Reflux
Drum       25936-100-M6-3518-00004    000    Confidential - Stabilizer Reflux
and Pentanes Charge Pumps       25936-100-M6D-3518-00001    000    Confidential
- Line Designation Table       25936-100-M6D-3518-00002    000    Confidential -
Line Designation Table       25936-100-M6D-3518-00003    000    Confidential -
Line Designation Table       25936-100-M6D-3518-00004    000    Confidential -
Line Designation Table 11.2.3    Equipment Data Sheets    25936-100-MED-18-E1810
   000    Mechanical Data Sheet Stabilizer Condenser      
25936-100-MED-18-E1819    000    Data Sheet Shell and Tube Heat Exchanger for
Stabilizer Reboiler       25936-100-MED-18-E1828    000    Mechanical Data Sheet
Condensate Cooler       25936-100-MPD-18-P1802    000    Stabilizer Reflux Pumps
Data Sheet       25936-100-MPD-18-P1803    000    Data Sheet for Pentanes Charge
Pumps       25936-100-MVD-18-V1810    000    Data Sheets Column and Vessels
Carbon Steel for Condensate Stabilizer       25936-100-MVD-18-V1811    000   
Mechanical Data Sheet Stabilizer Overhead Drum       25936-100-MVD-18-V1812   
000    Mechanical Data Sheet Stabilizer Feed Drum 11.2.4    Process Data Sheets
   25829-200-MVA-3518-01810    000    Column Specification Sheet - Condensate
Stabilizer       25829-200-MVA-3518-01811    000    Vessel Specification Sheet -
Stabilizer Overhead Drum       25829-200-MVA-3518-01812    000    Vessel
Specification Sheet - Stabilizer Feed Drum       25829-200-MEA-3518-01810    000
   Process Data Sheet - Stabilizer Condenser       25829-200-MEA-3518-01819   
000    Process Data Sheet - Stabilizer Reboiler

 

A-2-62



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Number

  

Rev

  

Description

      25829-200-MEA-3518-01828    000    Process Data Sheet - Condensate Cooler

 

A-2-63



--------------------------------------------------------------------------------

Execution Version

 

TABLE A-2

SUBPROJECT 6(b) PROJECT FEED DOCUMENTS

Subproject 6(b) includes the addition of LNG Berth 3 to the Site on the Sabine
Pass Intercoastal Waterway. LNG Berth 3 will be used to load LNG vessels for
export and is sized to accommodate 125,000 m3 to 180,00 m3 capacity vessels.
Subproject 6(b) includes tie-ins to the existing LNG loading lines and boil-off
gas lines associated with existing LNG Tanks 1, 2, 3, 4, and 5. Subproject 6(b)
also includes the addition of piping, pipe racks, utilities, and other
infrastructure to transport the LNG from the new tie-ins to LNG Berth 3.

LNG Berth 3 will be located in a berth pocket to be dredged by Contractor from
Owner controlled land located east of the existing East and West Jetties.
Subproject 6(b) includes a new marine facility consisting of one jetty with LNG
loading lines and a LNG vapor return line. The new marine facility will be
designed for and have the capability of loading approximately 12,000 m3/hr of
LNG to LNG Berth 3. The existing marine enclosed ground flare will be used to
service LNG Berth 3.

The LNG Berth 3 deliverables that were issued during FEED are described in Table
A-2, which will be updated upon execution of the LNG Berth 3 Change Order.

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

   TABLE OF CONTENTS          TABLE OF CONTENTS 1.0    PROJECT INFORMATION      
   2.0    DESIGN INFORMATION          2.1    Basis of Design (BOD) Summary   
26178-103-3BD-M04-00002    00A    Basis of Design (BOD) Summary 2.2    List of
Codes & Standards    26178-103-3DS-G01-00001    00A    Codes and Standards 2.3
   Scope of Facilities    26178-103-G01-000-00001    00A    Scope of Facilities
2.4    Basic Engineering Design Data (BEDD)    26178-103-3BD-M04-00001    00B   
Basic Engineering Design Data (BEDD) 2.5    Discipline Design Basis         
2.5.1    Process Design Basis    26178-103-3DR-V04F-00001    00A    General
Specification for Process Design Basis 2.5.2    Environmental Design Basis   
26178-103-3DR-H04F-00001    00A    Environmental Design Criteria 2.5.3   
Process Safety Design Basis    26178-103-3DR-U04F-00001    00B    Process Safety
Design Basis       26178-103-3DR-U04F-00002    00B    Spill Containment Design
Basis

 

A-2-64



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

2.5.4    Plant Design & Piping    25829-900-3DR-P04F-00001    00B    Plant
Design and Piping Layout and Design Criteria 2.5.5    Civil Structural and
Architectural    26178-103-3DR-C04F-00001    00A    Design Criteria for Civil
Site Work       26178-103-3DR-S04F-00001    00A    Design Criteria for
Structures and Foundations       26178-103-3DR-S04F-00003    00A    Design Basis
for Standard Seed File Setups 2.5.5    Electrical Design Basis   
26178-103-3DR-E12F-00001    00A    Design Criteria for Electrical Systems Design
and Installation       26178-103-3DR-E12F-00002    00A    Design Criteria for
Telecommunication 2.5.6    Control Systems Design Philosophy   
26178-103-3DR-J04F-00001    00A    Control System Design Criteria (Instrument
and Control Philosophy) 2.5.7    Marine Design Basis    26178-103-3DR-R04F-00001
   00B    Design Criteria for Berth 3 LNG Loading Facility 2.5.8    Geotechnical
Data Report    26178-103-3DR-K04F-00001    00B    Geotechnical Data Report for
Bulkhead Wall 2.5.9    Materials & Technology Philosophy   
26178-103-3PY-N000-F0001    00A    Material Selection Philosophy 2.6   
Engineering Studies          2.6.1    LNG loading transient analysis    N/A   
   2.6.2    Firewater system analysis    N/A       2.7    Fire Water Location
Plans    26178-103-U1-03-00001    00B    Firewater Location Plan 2.8    Fire
Protection and Fire and Gas          2.8.1    Passive Fire Protection Location
Drawing    26178-103-U2-03-00003    00A    Passive Fire Protection Zone Layout -
Loading Berth 3 2.8.2    Passive Fire Protection Schedule   
26178-103-U1X-000-00002    00A    Passive Fire Protection Schedule – Berth 3
2.8.3    Fire and Gas Location Drawing / Matrix    26178-103-U3-03-00001    00A
   Fire and Gas Detection Location Plan - Loading Berth 3      
26178-103-U1X-0000-00001    00A    Fire and Gas Detection Cause and Effect
Matrix 2.8.4    Site Escape and Evacuation Layout    26178-103-U2-03-00001   
00A    Site Escape and Evacuation Layout Overall Site 2.8.5    Fire and Safety
Equipment Location Plans    26178-103-U2-03-00002    00A    Fire and Safety
Equipment Location Plan – Loading Berth 3 2.8.6    Fire and Cryogenic Hazard
Analysis    26178-103-U0R-000-00001    00B    Fire and Cryogenic Hazard Analysis
- FHA 2.8.7    Source of Release    26178-103-U1X-000-00003    00A    Source of
Release Schedule for Hazardous Area Classification 2.8.8    Fire Equipment
Datasheets    26178-103-U1D-0000-00001    00A    Dry Barrel Hydrant – Fire Water
Hydrant -FWH- Applications       26178-103-U1D-0000-00002    00A    Powder -Type
ABC- Portable and Wheeled Fire Extinguishers       26178-103-U1D-0000-00003   
00A    Hose Houses - Including Hose and Equipment

 

A-2-65



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-U1D-0000-00004    00A    Hose Reel Assembly – FWHR Application
      26178-103-U1D-0000-00005    00A    Combination – Eyewash – Safety Shower
      26178-103-U1D-0000-00006    00A    Ship to Shore Connection – Including
Cabinet       26178-103-U1D-0000-00007    00A    Pressure Restricting Hose
Valves – Fire Water Hydrant PRV       26178-103-U1D-0000-00008    00A    FWEOM –
Firewater Elevated Oscillating Monitor – Automatic - for Jetty Area 3.0   
TECHNICAL SPECIFICATIONS          3.1    Project Technical Specifications      
   3.1.1    Civil Structural and Architectural    26178-103-3PS-CG00-F0001   
00A    Specification for Site Preparation and Earth Work      
26178-103-3PS-CP00-F0001    00A    Specification for Prestressed Concrete Piles
      26178-103-3PS-CP00-F0002    00A    Specification for Timber Piles      
26178-103-3PS-CS00-F0001    00A    Specification for Road Construction      
26178-103-3PS-CY10-F0001    00A    Specification for Fencing and Gates      
26178-103-3PS-DB01-F0001    00A    Specification for Furnishing and Delivering
Ready Mix-Concrete       26178-103-3PS-DB01-F0002    00A    Specification for
Grout and Adhesives Materials and Installations       26178-103-3PS-DB02-F0001
   00A    Specification for Concrete Work       26178-103-3PS-DG01-F0001    00A
   Specification for Furnishing and Fabrication Reinforcing Steel      
26178-103-3PS-SS01-F0001    00A    Specification for Furnishing Structural Steel
– Miscellaneous Steel and Joists       26178-103-3PS-SS02-F0001    00A   
Specification for Erection Structural Steel and Miscellaneous Steel      
26178-103-3PS-SY01-F0001    00A    Specification for Material Testing Services
3.1.2    Control Systems    26178-103-3PS-JD01-F0001    00A    Specification
Distributed Control System DCS       26178-103-3PS-JD01-F0003    00A   
Configuration Guidelines for DCS and SIS Graphics       26178-103-3PS-JD01-F0004
   00A    DCS Configuration Guidelines       26178-103-3PS-JD01-F0005    00A   
Safety Instrumented System Configuration Guideline      
26178-103-3PS-JD03-F0001    00A    Specification Safety Instrumented System SIS
      26178-103-3PS-JQ00-F0003    00A    Specification Wiring for Instruments
and Computers       26178-103-3PS-JQ05-F0001    00A    Project Specification for
Fire and Gas Detection System

 

A-2-66



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-3PS-JQ06-F0001    00A    Specification General Design for
Instrumentation       26178-103-3PS-JQ07-F0001    00A    Specification
Instrumentation for Packaged Systems       26178-103-3PS-JQ10-F0001    00A   
Specification Instrument Piping Materials       26178-103-3PS-JV00-F0001    00A
   Project Specification for Testing Actuated Valves for Cryogenic Service
Control and On-Off Valves       26178-103-3PS-JV01-F0001    00A    Project
Specification for Control Valves and Regulators       26178-103-3PS-JV09-F0001
   00A    Project Specification for On-Off and ESD Valves      
26178-103-3PS-JY00-F0001    00A    Specification Ship to Shore Link System 3.1.3
   Electrical and Telecommunication    26178-103-3PS-ECM1-F0001    00A   
Specification for Low Voltage AC Motor Control Centers      
26178-103-3PS-ED00-F0001    00A    Specification for DC Equipment      
26178-103-3PS-EEC0-F0001    00A    Specification for CCTV System      
26178-103-3PS-EFP0-F0001    00A    Specification for Public Address and General
Alarm System       26178-103-3PS-EFY0-F0001    00A    Specification for
Structured Cabling System       26178-103-3PS-EFY0-F0002    00A    Specification
for Installation and Testing of Telecommunications Cabling      
26178-103-3PS-EKL0-F0001    00A    Specification for Packaged Substations      
26178-103-3PS-EKP0-F0001    00A    Specification for Electrical Requirements for
Packaged Equipment       26178-103-3PS-ETP0-F0001    00A    Specification for
Unit Substation Transformers       26178-103-3PS-EUY0-F0001    00A   
Specification for Uninterruptible Power Supply -UPS- System      
26178-103-3PS-EWE1-F0001    00A    Specification for Cable – Low Voltage      
26178-103-3PS-MUMI-F0001    00A    Specification for Induction Motors NEMA Frame
– 200HP and Smaller 3.1.4    Environmental    N/A       3.1.5    Geotechnical
and Hydraulic    26178-103-3PS-C000-F0001    00A    Specification for Soil
Improvement 3.1.6    Marine    26178-103-3PS-CM00-00002    00A    Specification
for Mooring Equipment       26178-103-3PS-CM00-00003    00A    Specification for
Marine Fender       26178-103-3PS-CM00-00004    00A    Specification for Marine
Environmental Monitoring System       26178-103-3PS-CM00-00005    00A   
Specification for Furnishing Steel Piles       26178-103-3PS-CM00-00006    00A
   Specification for installation of Steel Piles

 

A-2-67



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-3PS-CM00-00007    00A    Specification for Rock Riprap      
26178-103-3PS-CM00-00008    00A    Specification for Geotextile Filter Fabric   
   26178-103-3PS-CM00-00009    00A    Specification for Precast Prestressed
Concrete 3.1.7    Mechanical    26178-103-3PS-AYFP-F0001    00A    Specification
for Jetty Deck Large Dry Chemical Skid Unit       26178-103-3PS-AYFP-FX001   
00A    Dooleys Approved Comments and Exceptions to the Mechanical Project
Specifications       26178-103-3PS-CM00-F0001    00A    Specification for
Gangway Tower and Fire Monitor Tower       26178-103-3PS-M83F-F0001    00A   
Supplementary HVAC Specification for Prefabricated Substation Buildings      
26178-103-3PS-MHLM-F0001    00A    Specification for LNG Loading and Vapor
Return Arms       26178-103-3PS-MPGL-F0001    00A    Specification for Sanitary
Lift Stations       26178-103-3PS-MPVE-F0001    00A    Specification for
Vertical Sump Pumps       26178-103-3PS-MWBS-F0001    00A    Specification for
Sanitary Treatment Plant 00PK-2901 3.1.8    MET    26178-103-3PS-EQ00-F0001   
00A    Standard Specification for Cathodic Protection Marine Steel Piling      
26178-103-3PS-NE00-F0003    00A    Material Traceability for Hydrocarbon
Services       26178-103-3PS-NF00-F0001    00A    Fireproofing      
26178-103-3PS-NF00-F0002    00A    Proprietary Cementitious Fireproofing      
26178-103-3PS-NF00-F0003    00A    Standard Specification for Hydrotest Water
Quality and Drying       26178-103-3PS-NN00-F0001    00A    Hot Insulation      
26178-103-3PS-NN00-F0002    00A    Cold Insulation      
26178-103-3PS-NW00-F0001    00A    General Welding and NDE Requirements for
Vessels, Heat Exchangers, Fire Heater Coils, Boilers, and Compressors      
26178-103-3PS-NW00-F0003    00A    General Welding and NDE Requirements for
Supplier-Fabricated Piping and Piping Field Welds       26178-103-3PS-NW00-F0004
   00A    General Welding and NDE Requirements for Shop Fabricated and Field
Erected Storage Tanks       26178-103-3PS-NW00-F0005    00A    General Welding
and NDE Requirements for Supplier-Fabricated and or Field Erected Structural
Steel       26178-103-3PS-NX00-F0001    00A    Specification for Protective
Coatings - Paint       26178-103-3PS-NX00-F0003    00A    Epoxy Lining of Tanks

 

A-2-68



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

3.1.9    Plant Design & Piping    26178-103-3PS-PB00-F0001    00A    Project
Specification for Piping Materials       26178-103-3PS-PB00-F0002    00A   
Project Specification for Piping Purchase Description      
26178-103-3PS-PB00-F0003    00A    Project Specification for Piping Material
Color Codes       26178-103-3PS-PB00-F0004    00A    Project Specification for
Pipe Installation and Testing       26178-103-3PS-PB00-F0005    00A    Project
Specification for Installation and Testing Underground Piping System      
26178-103-3PS-PB00-F0006    00A    Technical Supply Conditions for Manually
Operated Valves       26178-103-3PS-PB00-F0008    00A    Project Specification
for Bolt Tensioning and Bolt-Up Requirements       26178-103-3PS-PB00-F0009   
00A    Installation and Testing of Underground High Density Polyethylene HDPE –
Firewater Piping System       26178-103-3PS-PB00-F0010    00A    Technical
Supply Conditions for Piping Components       26178-103-3PS-PB00-F0011    00A   
Underground Piping Material Specification       26178-103-3PS-PH02-F0001    00A
   Project Specification for Spring Supports Fabrication and Installation      
26178-103-3PS-PS02-F0001    00A    Project Specification for Shop Fabrication of
Piping       26178-103-3PS-PV00-F0001    00A    Project Specification for
Testing of Manually Operated Valves for Cryogenic Service 3.1.10    Process
Safety    26178-103-3PS-U04F-00001    00A    Project Procedure for Hazop Study
      26178-103-3PS-U04F-00002    00A    Management of Change (MOC) Procedure
3.1.11    Project Engineering    N/A      

4.0

  

PLANT UNITS

         4.1    General          4.1.1    Overall Block Flow Diagram   
26178-103-M5-4010-00001    00A    Process Flow Diagram - Overall Block Flow
Diagram 4.1.2    P&I Symbols & Legend and Typical Detail Diagrams   
26178-103-M6-0000-00005    00B    Piping and Instrumentation Diagram-General
Piping Legend and Symbology       26178-103-M6-0000-00006    00B    Piping and
Instrumentation Diagram-General Instrument Legend and Symbology      
26178-103-M6-0000-00007    00B    Piping and Instrumentation Diagram-General
Equipment Legend and Symbology 4.1.3    Tie-In List    26178-103-M0X-DK-00003   
00B    Tie-In List (Piping)       26178-103-E0X-000-00003    00A    Tie-In List
(Electrical) 4.1.4    Equipment List    26178-103-E8-000-00002    00A   
Electrical Equipment List       26178-103-M0X-DK-00001    00B    Equipment List
(Mechanical)

 

A-2-69



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

4.1.5    Specialty Items List    26178-103-PYX-000-00001    00A    Specialty
Item List 4.1.6    Relief Device List / Valve List    26178-103-M0X-DK-00004   
00A    Relief Device List       26178-103-M0X-DK-00005    00A    Valve List
4.1.7    Site Plan    26178-103-P1-30-00001    00B    Site Plan – Third Berth
Expansion Project 4.1.8    Plot Plan Drawings    26178-103-P1-3-10001    00A   
Plot Plan – Marine Area       26178-103-P1-3-10002    00A    Plot Plan – Marine
Area       26178-103-P1-3-10003    00A    Plot Plan - Marine Area      
26178-103-P1-3-10004    00A    Plot Plan – Marine Area      
26178-103-P1-3-10005    00A    Plot Plan – Marine Area      
26178-103-P1-3-10006    00A    Plot Plan – Marine Area      
26178-103-P1-3-10007    00A    Plot Pan - Piperack Sections and Elevations      
26178-103-P1-30-00008    00A    Key Plan – Plot Plans      
26178-103-P1-30-00013    00B    Work Breakdown Structure WBS Index - SPLNG
Facilities - Berth 3 Areas 4.1.9    Conceptual Sketches          4.1.9.1    P4K
- UG Layout Sketches    26178-103-P4K-24-00001    00A    Piping Area 003R03 –
Tie-In Location       26178-103-P4K-24-00002    00A    Piping Area 003R03 –
Tie-In Location       26178-103-P4K-24-00003    00A    Piping Area 003R03 –
Tie-In Location       26178-103-P4K-24-00004    00A    Piping Area 003R03 –
Tie-In Location       26178-103-P4K-33-00001    00A    Piping Area 004U01 –
Tie-In Location       26178-103-P4K-33-00002    00A    Piping Area 003R02 –
Tie-In Location       26178-103-P4K-35-00001    00A    Piping Area 003R02 –
Tie-In Location       26178-103-P4K-36-00001    00A    Piping Area 003R02 –
Tie-In Location       26178-103-P4K-36-00002    00A    Piping Area 003R02 –
Tie-In Location       26178-103-P4K-39-00001    00A    Piping Area 003R02 –
Tie-In Location 4.1.10    Material Selection Diagrams    26178-103-N1-0029-00001
   00A    Material Selection Diagram Berth 3 LNG Impoundment Basin      
26178-103-N1-0029-00002    00A    Material Selection Diagram Berth 3 Wastewater
Sewage Treatment

 

A-2-70



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-N1-DK-00001    00A    Material Selection Diagram LNG Loading
Unloading and Storage 4.1.11    Catalyst, Chemical and Lubricant Summary   
26178-103-M2-DK-00001    00A    List of Catalysts – Chemicals and Lubricants
4.1.12    Process Description    26178-103-3YD-M01-00001    00A    Process
System Description       26178-103-30Y-G03-00001    00A    Design Basis-Facility
Operation 4.1.13    Utility Balance    26178-103-M4-DK-00001    00B    Utility
Balance Nitrogen Air Water 4.1.14    Relief Scenario Narrative   
26178-103-JVY-0024-24018    00A    Relief Scenario Narrative PSV-24018 for
Nitrogen Injection Piping 4.2    Unit 00/10 - General Unit          4.2.1    P&I
Diagrams and Line Designation Tables    26178-103-M6-0010-00022    00C    Piping
and Instrumentation Diagram-Utilities for Berth 3       26178-103-M6-0010-00023
   00C    Piping and Instrumentation Diagram-PSV Insulation in Cryogenic Service
      26178-103-M6-0010-00024    00C    Piping and Instrumentation
Diagram-Miscellaneous DCS and SIS Functions       26178-103-M6-10-00021    00C
   Piping and Instrumentation Diagram-Jetty Piperack      
26178-103-M6D-0010-00022    00C    Line Designation Table      
26178-103-M6D-10-00021    00C    Line Designation Table 4.2.2    Equipment Data
Sheets    26178-103-MHD-00-K1051    00A    Mechanical Data Sheet for Gangway and
Fire Monitor Tower       26178-103-MHD-00-K2403    00A    Mechanical Data Sheet
for LNG Transfer Arms 4.3    Unit 24 / 54 – LNG Storage and BOG Compressors   
      4.3.1    Process Flow Diagrams    26178-103-M5-DK-00001    00A    Process
Flow Diagram - LNG Loading-Unloading and Storage       26178-103-M5-DK-02001   
00A    Process Flow Diagram-LNG Loading Unloading and Storage 4.3.2    P&I
Diagrams and Line Designation Tables    26178-103-M6-0024-00010    00C    Piping
and Instrumentation Diagram-Berth 3 LNG Transfer and Cooldown Lines      
26178-103-M6-0024-00011    00B    Piping and Instrumentation Diagram-Berth 3 LNG
Transfer Arm 00K-2403A       26178-103-M6-0024-00012    00B    Piping and
Instrumentation Diagram-Berth 3 LNG Transfer Arm HYBRID 00K-2403B      
26178-103-M6-0024-00013    00B    Piping and Instrumentation Diagram-Berth 3
Vapor Arm 00K-2403C       26178-103-M6-0024-00014    00C    Piping and
Instrumentation Diagram-Berth 3 LNG Transfer Arm 00L-2403D      
26178-103-M6-24-00102    00C    Piping and Instrumentation Diagram-East Jetty
Piperack       26178-103-M6-24-00150    00C    Piping and Instrumentation
Diagram-Interconnection Piping at South Piperack       26178-103-M6-24-00200   
00C    Piping and Instrumentation Diagram-LNG Storage Tanks Interconnecting
Piping

 

A-2-71



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-M6-54-00200    00A    Piping and Instrumentation Diagram-LNG
Storage Tanks Interconnecting Piping       26178-103-M6D-0024-00010    00C   
Line Designation Table       26178-103-M6D-0024-00011    00B    Line Designation
Table       26178-103-M6D-0024-00012    00B    Line Designation Table      
26178-103-M6D-0024-00013    00B    Line Designation Table      
26178-103-M6D-0024-00014    00C    Line Designation Table      
26178-103-M6D-24-00102    00C    Line Designation Table 4.3.3    Equipment Data
Sheets    N/A       4.3.4    Process Data Sheets    26178-103-JVA-0024-24018   
00A    Process Data Sheet – Safety Relief Valves – 00PSV-24018 Note 4 Unit 24
4.4    Unit 29 – Effluent Treatment          4.4.1    Utility Flow Diagrams   
26178-103-M5-0029-00001    00A    Utility Flow Diagram – Berth 3 LNG Impoundment
Basin       26178-103-M5-0029-00002    00C    Utility Flow Diagram - Berth 3
Wastewater - Sewage Treatment 4.4.2    P&I Diagrams and Line Designation Tables
   26178-103-M6-0029-00011    00C    Piping and Instrumentation Diagram-Berth 3
Waste Water Sewage Treatment       26178-103-M6D-0029-00011    00C    Line
Designation Table 4.4.3    Equipment Data Sheets    26178-103-MPD-29-PK2902   
00A    Mechanical Pump Data Sheet-Berth 3 Jetty Marine Building Sanitary Lift
Station Pumps       26178-103-MWD-0029-02901    00A    Berth 3 Sanitary
Treatment Plant Data Sheet 00K-2901       26178-103-MWD-29-PK2902    00A   
Berth 3 Jetty Marine Building Sanitary Lift Station Data Sheet 4.4.4   
Environmental / Process Data Sheets    26178-103-MWA-0029-02901    00A    Berth
3 Sanitary Treatment Package Data Sheet       26178-103-MWA-0029-02902    00A   
Berth 3 Jetty Marine Building Sanitary Lift Station Data Sheet 4.5    Unit 33 –
Firewater System          4.5.1    Utility Flow Diagrams   
26178-103-M5-0033-00001    00A    Berth 3 Utility Flow Diagram Firewater System
4.5.2    P&I Diagrams and Line Designation Tables    26178-103-M6-0033-00010   
00C    Piping and Instrumentation Diagram-Firewater Distribution Berth 3 Sheet 1
      26178-103-M6-0033-00011    00C    Piping and Instrumentation
Diagram-Firewater Distribution Berth 3 Sheet 2       26178-103-M6-0033-00012   
00C    Piping and Instrumentation Diagram-Firewater Monitor Details      
26178-103-M6-0033-00013    00C    Piping and Instrumentation Diagram-Berth 3
Fire and Gas System       26178-103-M6-33-00862    00C    Piping and
Instrumentation Diagram-Firewater Piping

 

A-2-72



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-M6D-0033-00010    00C    Line Designation Table      
26178-103-M6D-0033-00011    00C    Line Designation Table      
26178-103-M6D-33-00862    00C    Line Designation Table

5.0

  

PLANT INFRASTRUCTURE

         5.1    Control Systems - DCS, PLC, SIS Systems          5.1.1    Block
Diagrams    26178-103-J1-00-00001    00A    DCS – SIS System – Block Diagram   
   26178-103-J1-00-00002    00A    Fire and Gas System - Block Diagram 5.1.2   
Cause & Effect Diagrams    26178-103-J4-0024-00001    00A    Cause and Effect
Diagram Unit 24-I-ESD-1 Loading Unloading Shutdown       26178-103-J4-0024-00002
   00A    Cause and Effect Diagram Unit 24-00I-ESD-1 Loading Shutdown      
26178-103-J4-0024-00003    00A    Cause and Effect Diagram Unit 24-00I-ESD-2
Loading Shutdown       26178-103-J4-0024-00004    00A    Cause and Effect
Diagram Unit 24-Berth 3 Jetty 5.1.3    Interlock List    26178-103-J3-JD-00001
   00A    Interlock List 5.1.4    Instrument Data Sheets   
26178-103-JVD-JV01-24901    00A    Instrument Specification Control Valve Rotary
Linear       26178-103-JVD-JV01-24919    00A    Instrument Specification Control
Valve Rotary Linear       26178-103-JVD-JV01-24920    00A    Instrument
Specification Control Valve Rotary Linear       26178-103-JVD-JV01-24921    00A
   Instrument Specification Control Valve Rotary Linear      
26178-103-JVD-JV01-24941    00A    Instrument Specification Control Valve Rotary
Linear       26178-103-JVD-JV01-24948    00A    Instrument Specification Control
Valve Rotary Linear       26178-103-JVD-JV01-24998    00A    Instrument
Specification Control Valve Rotary Linear       26178-103-JVD-JV05-24997    00A
   Instrument Data Sheet-Pressure Regulator       26178-103-JVD-JV09-24951   
00A    Instrument Data Sheet-Actuated On-Off Valve      
26178-103-JVD-JV09-24971    00A    Instrument Data Sheet-Actuated On-Off Valve
      26178-103-JVD-JV09-24981    00A    Instrument Data Sheet-Actuated On-Off
Valve       26178-103-JVD-JV09-24991    00A    Instrument Data Sheet-Actuated
On-Off Valve 5.1.5    Instrument Index    26178-103-J0X-000-00001    00A   
Instrument Index List 5.2    Electrical Systems         

 

A-2-73



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

   Rev.   

Description

5.2.1    Electrical One Line Diagrams    26178-103-E1-03A03-00001    00A   
Electrical One-Line Diagram – 480V MCC 00ECL-03A03301 Sheet 1 of 2      
26178-103-E1-03A03-00002    00A    Electrical One-Line Diagram – 480V MCC
00ECL-03A03301 Sheet 2 of 2       26178-103-E1-03A03-00008    00A    Electrical
One-Line Diagram – 40KVA UPS SYSTEM 00EUY-03A03401       26178-103-E1-10-00004
   00A    Electrical Distribution System – Overall One-Line Diagram      
26178-103-E1-10-00073    00A    Electrical One-Line Diagram – Standby 4.16KV MCC
ECM-4A135 5.2.2    Electrical Drawings    26178-103-E4-03A03-00001    00A   
Electrical Equipment Arrangement – Berth 3 Jetty Marine Building 00A-4041      
26178-103-EL-03-00001    00A    Electrical – Concept Lighting Key Plan – S.P.
Berth Expansion       26178-103-EL-03A03-00001    00A    Electrical – Concept
Lighting Key Plan – Marine Berth No. 3 Expansion       26178-103-EL-03A05-00001
   00A    Electrical – Concept Lighting Key Plan – Marine Area Berth No. 3      
26178-103-EL-03A06-00001    00A    Electrical – Concept Lighting Key Plan –
Marine Area Berth No. 3 5.2.3    Electrical Tie-In Package   
26178-103-E4P-104A01-00001    00A    Tie-In Package E-0001 Tie In from Existing
MCC ECM-4A135 to New Transformer 00ETP-03A03301 4.16 kv Power Cables 5.2.4   
Area Classification Drawings    26178-103-E3-00-00001    00A    Electrical Area
Classification Notes and References       26178-103-E3-00-00002    00A   
Electrical Area Classification List of Flammable Gases and Vapors      
26178-103-E3-00-00003    00A    Electrical Area Classification Details      
26178-103-E3-03A03-00001    00A    Electrical Hazardous Area Classification
Marine Area Berth No 3 5.2.5    Telecommunications Block Diagram / Location Plan
   26178-103-E6-000-00001    00A    Telecommunications Block Diagram      
26178-103-EF-000-00001    00A    Telecommunications CCTV Camera Equipment
Location Plan 5.2.6    Electrical Data Sheets    26178-103-ECD-ECM1-00005    00A
   Data Sheet for Low Voltage Motor Control Centers 480V 1200A      
26178-103-EKD-EKL0-00002    00A    Data Sheet for Packaged and Prefabricated
Powerhouses       26178-103-EUD-EU00-00001    00A    Data Sheet for UPS Systems
40KVA 5.2.7    Preliminary Electrical Systems Analysis (Load Flow, Short Circuit
and Motor Starting)    26178-103-E8-000-00001    00A    Electrical Load List 5.3
   Civil Structural          5.3.1    Site Preparation and Rough Grading
Drawings    26178-103-CG-000-00003    00B    Civil Site – Conceptual LNG
Containment – Drainage Layout       26178-103-CG-000-00005    00A    Civil Site
– Fencing Plan       26178-103-CG-000-00050    00A    Civil Site Development
Rough Grade Culvert Schedule

 

A-2-74



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-CG-000-00150    00B    Civil Site Development Rough Grade
Drawings Key Plan       26178-103-CG-000-00151    00A    Civil Site Development
Rough Grade Plan Sheet No 1       26178-103-CG-000-00152    00B    Civil Site
Development Rough Grade Plan Sheet No 2       26178-103-CG-000-00153    00B   
Civil Site Development Rough Grade Plan Sheet No 3       26178-103-CG-000-00200
   00B    Civil Site Development Soil Stabilization Drawings Key Plan      
26178-103-CG-000-00201    00A    Civil Site Development Soil Stabilization Plan
Sheet No 1       26178-103-CG-000-00202    00A    Civil Site Development Soil
Stabilization Plan Sheet No 2       26178-103-CG-000-00203    00B    Civil Site
Development Soil Stabilization Plan Sheet No 3 5.3.2    Building List/ Floor
Plans    26178-103-A0X-0000-00001    00A    Building List      
26178-103-A1-000-00001    00A    Architectural Floor Plans-Berth 3 Customs
Building 00A-4040       26178-103-A1-000-00002    00A    Architectural
Plans-Berth 3 Customs Building 00A-4040       26178-103-A2-000-00001    00A   
Architectural Elevations-Berth 3 Customs Building 00A-4040      
26178-103-A5-000-00001    00A    Architectural Schedules-Berth 3 Customs
Building 00A-4040 5.3.3    Standard Drawings    26178-103-C0-000-00001    00A   
Civil Site Development Standards General Notes and Abbreviations      
26178-103-C0-000-00002    00A    Civil Site Development Standards General Notes
Legend and Abbreviations       26178-103-C0-000-00003    00A    Civil Site
Development Standards Road Sections and Details       26178-103-C0-000-00004   
00A    Civil Site Development Standards Drainage Details      
26178-103-C0-000-00005    00A    Civil Site Development Standards Fence Sections
and Details       26178-103-C0-000-00015    00A    Civil Site Development Rough
Grade Sedimentation Control Details       26178-103-C0-000-00041    00A    Civil
Site Development Standards Pipe Culvert Installation Details      
26178-103-C0-000-00051    00A    Civil Site Development Standards Details RCBC
Wingwalls H3       26178-103-C0-000-00053    00A    Civil Site Development
Standards Box Culvert Installation Details       26178-103-CP-000-00001    00A
   14 Inches Prestressed Concrete Pile - End Bearing Pile – Details and Notes   
   26178-103-CP-000-00002    00A    18 Inches Prestressed Concrete Pile - End
Bearing Pile – Details and Notes       26178-103-CP-000-00003    00A    Treated
Timber Pile – Details and Notes       26178-103-CP-000-00004    00A    14 Inches
Prestressed Concrete Pile - Friction Pile – Details and Notes

 

A-2-75



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-CP-000-00005    00A    18 Inches Prestressed Concrete Pile -
Friction Pile – Details and Notes       26178-103-CS-000-00001    00A    Civil
Site Development Standards – Guard Rail       26178-103-CS-000-00002    00A   
Civil Site Development Finished Grade Paving Details      
26178-103-CS-000-00006    00B    Typical LNG Trench and Swales Sections and
Details       26178-103-DB-000-00001    00B    Structural Standards Concrete
General Note       26178-103-DB-000-00002    00A    Structural Standards
Concrete Detail Sheet 1       26178-103-DB-000-00003    00A    Structural
Standards Concrete Detail Sheet 2       26178-103-DB-000-00004    00A   
Structural Standards Concrete Detail Sheet 3       26178-103-DB-000-00005    00A
   Structural Standards Concrete Detail Sheet 4       26178-103-DB-000-00006   
00A    Structural Standards Concrete Detail Sheet 5       26178-103-DB-000-00007
   00A    Structural Standards Concrete Detail Sheet 6      
26178-103-DB-000-00008    00A    Structural Standards Development and Splice
Lengths       26178-103-DB-000-00013    00A    Structural Standards Base Plate
and Embed Plate Details       26178-103-DB-000-00014    00A    Structural
Standards Single Pile Caps with Concrete Piles Elevations Sections and Schedules
      26178-103-DB-000-00015    00A    Structural Standards Pile Caps Timber
Plies Elevations Sections and Details       26178-103-DB-000-00016    00A   
Structural Standards Pile Caps for Type 2 Plans Sections and Details      
26178-103-DB-000-00017    00A    Structural Standards Pile Caps for 3 Plies Type
3 Plans Sections and Details       26178-103-DB-000-00018    00A    Structural
Standards Pile Caps for 4 Plies Type 4 Plans Sections and Details      
26178-103-DB-000-00019    00A    Structural Standards Pile Caps for Type 5 Plans
Sections and Details       26178-103-DB-000-00020    00A    Structural Standards
Pile Caps for Type 6 Foundation Plan and Section       26178-103-SS-000-00001   
00B    Structural Steel Standards General Notes and Abbreviations      
26178-103-SS-000-00002    00A    Structural Steel Standers – Beam Connections   
   26178-103-SS-000-00003    00A    Structural Steel Standers – Vertical Bracing
Connections       26178-103-SS-000-00004    00A    Structural Steel Standers –
Horizontal Bracing Connections       26178-103-SS-000-00005    00A    Structural
Steel Standards Column and Base Plate Details       26178-103-SS-000-00006   
00A    Structural Steel Standards – Angle Railing – Sheet 1 of 2

 

A-2-76



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-SS-000-00007    00A    Structural Steel Standards Angle
Railing-Sheet 2 of 2       26178-103-SS-000-00008    00A    Structural Steel
Standards – Ladder Details       26178-103-SS-000-00009    00A    Structural
Steel Standards Ladder Safety Cage Details       26178-103-SS-000-00010    00A
   Structural Steel Standards Stair Details-Sheet 1 of 2      
26178-103-SS-000-00011    00A    Structural Steel Standards Stair Details-Sheet
2 of 2       26178-103-SS-000-00012    00A    Structural Steel Standards -
Grating Details       26178-103-SS-000-00013    00A    Structural Steel
Standards – Floor Plate Details       26178-103-SS-000-00014    00A   
Structural Steel Standards Safety Cable Holes       26178-103-SS-000-00015   
00A    Structural Steel Standards Fireproofing Details      
26178-103-SS-000-00016    00A    Structural Steel Standards Miscellaneous
Electrical Supports Elevation Details and List of Material      
26178-103-SS-000-00017    00A    Structural Steel Standards New Stair Railing
OSHA Current Regulation       26178-103-SS-000-00018    00A    Structural Steel
Standards Existing Stair Railing Modification OSHA Current Regulation 5.3.4   
MET- Cathodic Protection System         

6

   GEOTECH AND HYDRAULIC ENGINEERING          6.1    Transient Analysis Report
   26178-103-K0R-DK-00001    00A    SPLNG Third Berth Expansion Project
Transient Analysis Report 6.2    Seismic Report   
25829-900-CLIENT-REFERENCE-00046    000    Supplemental Seismic Tsunami &
Geologic Hazards Report - Final Report 6.3    Geotechnical Report   
25829-900-CLIENT-REFERENCE-00061    001    TWEI - Final - Geotechnical Report -
SPLNG Third Berth Expansion Report 6.4    Site Investigation Plans   
26178-103-K0-000-00001    003    Site Investigation Plan Sheet 1 of 3      
26178-103-K0-000-00002    001    Site Investigation Plan Sheet 2 of 3      
26178-103-K0-000-00003    003    Site Investigation Plan Sheet 3 of 3

7

  

MARINE

         7.1    Analysis / Reports    26178-103-G65-GER-00001    00A    Mooring
Analysis for LNG Berth 3       26178-103-G65-GER-00002    00A    Berth 3 Shore
Protection Report 7.2    Marine Drawings    26178-103-R0-000-00101    00A    LNG
Loading Berth 3 – Marine Facility – Vicinity and Area Map      
26178-103-R0-000-00103    00A    LNG Loading Berth 3 – Marine Facility – General
Notes and Abbreviations

 

A-2-77



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-R0-000-00111    00A    LNG Loading Berth 3 – Overall Marine –
Site Plan       26178-103-R0-000-00131    00A    LNG Loading Berth 3 – Mooring
Arrangement – Plan - Sheet 1       26178-103-R0-000-00132    00A    LNG Loading
Berth 3 – Mooring Arrangement – Plan - Sheet 2       26178-103-R0-000-00133   
00A    LNG Loading Berth 3 – Mooring Arrangement – Plan - Sheet 3      
26178-103-R0-000-00213    00B    Slope Protection – Typical Section Sheet 2   
   26178-103-R0-000-00221    00A    LNG Loading Berth 3 – Location of Aids to
Navigation Plan       26178-103-R0-000-00241    00A    LNG Loading Berth 3 –
Sheet Pile Wall - Plan       26178-103-R0-000-00301    00C    LNG Loading Berth
3 – Plan       26178-103-R0-000-00302    00C    LNG Loading Berth 3 – General
Arrangement of Loading Platform and Trestle       26178-103-R0-000-00303    00A
   LNG Berth 3 Loading Platform and Access Trestle Pile and Capping Beam Plan   
   26178-103-R0-000-00305    00B    LNG Loading Berth 3 - Loading Platform and
Access Trestle Pile Schedule       26178-103-R0-000-00311    00B    LNG Loading
Berth 3 – Section View - Sheet 1       26178-103-R0-000-00312    00C    LNG
Loading Berth 3 Section View - Sheet 2       26178-103-R0-000-00313    00C   
LNG Loading Berth 3 – Section View - Sheet 3       26178-103-R0-000-00321    00C
   LNG Loading Berth 3 – Loading Platform Plan       26178-103-R0-000-00322   
00B    LNG Loading Berth 3 - Loading Platform Pile - Capping Beam and Precast
Planks       26178-103-R0-000-00331    00A    LNG Loading Berth 3 - Access
Trestle Plan       26178-103-R0-000-00332    00A    LNG Loading Berth 3 - Access
Trestle Pile Cap and Girder Plan       26178-103-R0-000-00341    00C    LNG
Loading Berth 3 - Access Trestle - Sheet 1       26178-103-R0-000-00342    00C
   LNG Loading Berth 3 - Access Trestle - Sheet 2       26178-103-R0-000-00343
   00B    LNG Loading Berth 3 - Access Trestle - Sheet 3      
26178-103-R0-000-00401    00B    LNG Loading Berth 3 – Dolphin and Catwalks Plan
      26178-103-R0-000-00402    00A    LNG Loading Berth 3 Dolphin Pile Plan -
Sheet 1       26178-103-R0-000-00403    00B    LNG Loading Berth 3 Dolphin Pile
Plan - Sheet 2       26178-103-R0-000-00404    00B    LNG Loading Berth 3 -
Dolphin Pile Schedule       26178-103-R0-000-00411    00B    Breasting Dolphin
Plan and Elevation - Sheet 1

 

A-2-78



--------------------------------------------------------------------------------

Execution Version

 

 

Section

  

Title

  

Document Numbers

  

Rev.

  

Description

      26178-103-R0-000-00412    00B    Breasting Dolphin Grating and Framing
Plan and Elevation—Sheet 2       26178-103-R0-000-00421    00C    Mooring
Dolphin Plan and Elevation—Sheet 1       26178-103-R0-000-00422    00B   
Mooring Dolphin Grating and Framing Plan and Elevation—Sheet 2      
26178-103-R0-000-00432    00A    LNG Loading Berth 3 – Catwalk Sections and
Details – Sheet 1       26178-103-R0-000-00433    00A    LNG Loading Berth 3 –
Catwalk Sections and Details – Sheet 2       26178-103-R0-000-00434    00A   
LNG Loading Berth 3 – Catwalk Sections and Details – Sheet 3      
26178-103-R0-000-00601    00A    LNG Loading Berth 3 – Piperack Plan      
26178-103-R0-000-00611    00A    LNG Loading Berth 3 – Piperack Module 1      
26178-103-R0-000-00612    00A    LNG Loading Berth 3 – Piperack Module 2      
26178-103-R0-000-00613    00A    LNG Loading Berth 3 – Piperack Module 3      
26178-103-R0-000-00614    00A    LNG Loading Berth 3 – Piperack Module 4      
26178-103-R0-000-00701    00A    TUG Berth – Plan Overview      
26178-103-R0-000-00702    00A    TUG Berth – Berthing and Mooring Plan      
26178-103-R0-000-00712    00A    TUG Berth – Fender Plan and Section 8.0 - 10.0
   Not Used         

 

A-2-79



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT B

CONTRACTOR DELIVERABLES

1.1 Document Formats

Contractor shall provide engineering, procurement, construction, technical data
books, turnover documents and operating and maintenance documentation for all
aspects of the Work. Documents (including Drawings) developed by Contractor,
Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers shall conform to the following:

 

  1.

All documents required by this Agreement to be submitted by Contractor to Owner
shall be covered by a sequentially numbered transmittal accessible by Owner via
an ‘Electronic Data Room’.

 

  2.

Contractor shall use industry standard 2D and/or 3D computer aided drawing
systems (CAD). All final 2D / 3D CAD Drawing files generated by the Contractor
must be compatible with one of either AutoCAD or MicroStation format (s). File
levels (layers) of drawing attributes shall be retained in the original level
structure and intelligence, wherever practical.

 

  3.

Software used for word processing shall be Microsoft Word.

 

  4.

Software used for spreadsheets shall be Microsoft Excel.

 

  5.

Hand-written documentation shall be minimized and scanned to a pdf file.

 

  6.

All documents shall be produced in a clear readable and reproducible manner.

 

  7.

Each page of a document shall clearly indicate, on the document, the document
number, revision or version number (or alpha designation) and a sequential page
number.

 

  8.

All Adobe pdf documents produced by software listed in this Attachment B shall
be in searchable format.

 

  9.

Software used for scheduling shall be Primavera Project Planner, Version 15.1 or
a more recent version of such software.

 

  10.

Specific tag numbers shall be uniformly formatted on all documents (e.g., S-106
on a P&ID shall be S-106 on all data sheets; not S106 nor S 106 or S_106).

1.2 Progress Reviews

Subject to Section 3.3C of the Agreement, during the development of the Drawings
and Specifications, Contractor shall provide Owner with reasonable opportunity,
consistent with engineering, procurement and construction industry standards, to
perform reviews of the design and engineering in progress, provided that such
reviews do not unreasonably interfere with performance of the Work. Such reviews
may be conducted at Contractor’s office located in Houston, Texas or the offices
of its Subcontractors, Sub-subcontractors, original Equipment manufacturers and
Equipment suppliers. The reviews may be of progress prints, computer images,
draft documents, working calculations, draft specifications or reports,
Drawings,

 

B-1



--------------------------------------------------------------------------------

Execution Version

 

Specifications or other design documents as agreed to by Contractor and Owner.
The Parties acknowledge that any Owner instructions to Contractor during such
reviews will have no effect unless Owner provides such instructions in writing
to Contractor or unless Contractor provides written notice of the instruction
and Contractor’s compliance to Owner and Owner fails to object.

1.3 Documents for Owner Approval for New Scope

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s approval, Contractor shall
submit copies of the following documents to Owner for formal review and comment.
Subject to Section 3.3C of the Agreement, approval will only be required for
deliverables relevant to new scope of work beyond the Work defined in Attachment
A, including the FEED Documents. Following initial approval by Owner of such
documents, Owner rights shall be according to Section 3.3C of the Agreement.

 

  a.

Process flow diagrams (PFDs)

 

  b.

Heat and material balances

 

  c.

Piping and Instrument Diagrams (P&IDs)

 

  d.

New HAZOP reports and disposition of HAZOP/SIL action items identified in the
FEED Documents

 

  e.

Plot plans

 

  f.

Fire and gas detector layouts

 

  g.

Fire monitor water radius layouts

 

  h.

Tie-In location drawing

 

  i.

Electrical area classification drawings

 

  j.

Building layouts

 

  k.

Material selection diagrams

 

  l.

Facility Performance Test reports

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
approval shall be provided by Contractor to Owner.

1.4 Documents for Owner Review

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s review, Contractor shall
submit copies of the following documents, Drawings and Specifications to Owner
for review and comment. These documents are not subject to Owner approval;
however, Contractor will consider all Owner comments consistent with Attachment
A, including the Basis of Design, Design Criteria/Basis, Feed Documents and
Drawings and Specifications updated during performance of the Work. In addition,
Owner may select other documents with the agreement of Contractor.

 

  a.

Process flow diagrams (PFDs)

 

  b.

Heat and material balances

 

B-2



--------------------------------------------------------------------------------

Execution Version

 

 

  c.

Piping and Instrument Diagrams (P&IDs)

 

  d.

New HAZOP reports and disposition of HAZOP/SIL action items identified in the
FEED Documents

 

  e.

Plot plans

 

  f.

Fire and gas detector layouts

 

  g.

Fire monitor water radius layouts

 

  h.

Tie-In location drawing

 

  i.

Electrical area classification drawings

 

  j.

Building layouts

 

  k.

Material selection diagrams

 

  l.

Facility Performance Test reports

 

  m.

Piping Specifications

 

  n.

Underground piping plans

 

  o.

3-D model Vue file

 

  p.

Lists (formats and attributes of lists will be based on Contractor standard
formats and attributes)

 

  1)

Table of Content List (quarterly update of documents submitted by Contractor to
Owner of for Approval or Review)

 

  2)

Electrical Equipment List

 

  3)

Equipment List

 

  4)

Instrument List

 

  5)

Line List

 

  6)

Purchase Order List

 

  7)

Specialty Items List

 

  8)

Tie-In List

 

  9)

Valve List

 

  q.

Civil Pile Schedule

 

  r.

Electrical one-line diagrams

 

  s.

Minutes and reports of HAZOP reviews and management of change reviews

 

  t.

Minutes and reports of safety integrity level (SIL) meetings

 

  u.

Key plans

 

  v.

Electrical area classification Drawings

 

  w.

Equipment data sheets

 

  x.

Equipment Specifications

 

  y.

Instrument data sheets

 

B-3



--------------------------------------------------------------------------------

Execution Version

 

 

  z.

Pressure safety valve (PSV) data sheets

 

  aa.

Standard detail Drawings

 

  bb.

Symbols and Legends P&ID

 

  cc.

Corrosion control Specifications

 

  dd.

Painting and coating Specifications and charts

 

  ee.

Insulation system Specifications

 

  ff.

Technical evaluation for all materials and Equipment

 

  gg.

Acceptance test procedures for all Major Equipment and packages (by vendors)

 

  hh.

Factory acceptance test reports

 

  ii.

Recommended spare parts lists (2 year Operating Spare Parts)

 

  jj.

For cost reimbursable purchases, Subcontract or Sub-subcontract and a complete
commercial and technical evaluation

Quarterly updates of a comprehensive table of contents of the Electronic Data
Room which lists documents and Drawings submitted by Contractor to Owner for
review shall be provided by Contractor to Owner.

1.5 Review Periods

Owner shall have up to ten (10) Business Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Contractor written comments on
such documents, Drawings and Specifications. The Owner’s approval rights only
apply to documents listed in Section 1.3. If comments are not received for items
listed in Section 1.3 in ten (10) Business Days, the Contractor may proceed with
the development of the Drawings and Specifications with the design reflected in
the uncommented document. Owner will annotate the Drawings and Specifications as
appropriate and return to Contractor. In the event that Owner disapproves the
Drawings or Specifications, Owner shall provide Contractor with a written
statement of the reasons for such rejection within the time period required for
Owner’s response, and Contractor shall provide Owner with agreed to revised and
corrected Drawings and Specifications as soon as possible thereafter.

1.6 Record Drawings and Specifications

Contractor shall deliver to Owner the documents, Record Drawings and
Specifications listed in (A) through (E) below. All Record Drawings shall be
provided in their native formats, fully functioning. Scanned documents,
searchable “pdf” and other non-editable formats are acceptable only for
Subcontract (including Equipment Supplier) records where Contractor can not
obtain the native format, or where approved as an exception by Owner. Any .pdf
document shall be in searchable format.

Record Drawings and Specifications shall be handed over in electronic format by
digital video disks (DVDs), compact disks (CDs) or USB flash drives (USBs).
DVDs, CDs or USBs shall have a specific index of DVD/CD/USB contents on each
DVD/CD/USB in “Document Register” format that includes the document number,
title, revision and location of document on DVD/CD/USB. Each DVD/CD/USB shall be
organized in a logical structure by discipline. A master Table of Contents shall
be prepared to detail the contents of all handover DVDs/CDs/USBs and books
listed by DVD/CD/USB/book numbers and contents. Record Drawings shall be
inclusive of all documented (DCNs, FCDs or NCRs) design changes and field
changes made up to Substantial Completion with “Record Drawing” in the revision
block or with an As-Built stamp.

 

B-4



--------------------------------------------------------------------------------

Execution Version

 

Hand annotations on CAD prepared Record Drawings and Specifications are not
permitted.

A. Drawings and Diagrams

 

  1)

Piping and Instrument Diagrams (P&IDs)

 

  2)

Plot Plans

 

  3)

Civil

 

  (a)

Civil Site Development

 

  (b)

Civil Site Plans

 

  (c)

Concrete Drawings

 

  4)

Control System

 

  (a)

Block Diagram

 

  (b)

Cause & Effect Diagram

 

  (c)

Instrument Index

 

  (d)

Instrument Installation Details

 

  (e)

Loop Drawings

 

  5)

Electrical

 

  (a)

Area Classification

 

  (b)

One Line Diagram

 

  (c)

Schematics

 

  6)

Piping

 

  (a)

Equipment Location Plan

 

  7)

Fire Water Piping

 

  (a)

Fire Water Piping Standard Drawings

 

  (b)

Fire Monitor Water Radius Layout

B. Project Specification for process design basis

C. All underground piping and electrical plans with survey points

D. Start up, operating and maintenance manuals

E. Performance Test reports (required to be delivered with Substantial
Completion Certificate)

1.7 Turnover Documents

Contractor shall deliver to Owner the turnover documents including, but not
limited to, those documents and Drawings listed in (a) through (gg) below. All
turnover documents shall be provided in their native formats, fully functioning;
however, turnover documents may contain clearly legible hand annotations if
necessary, provided a scanned or “.pdf” file of the annotated document is also
provided along with the native file. Scanned documents, searchable “.pdf”, and
other non-editable formats are acceptable only for supplier, Subcontract or
Sub-subcontract records where Contractor cannot obtain the native format, or
where approved as an exception by Owner. All .pdf documents shall be in
searchable format unless the .pdf is submitted to reflect hand annotations.

 

B-5



--------------------------------------------------------------------------------

Execution Version

 

Turnover documents shall be handed over in electronic format by digital video
disks (DVDs), compact disks (CDs) or USB flash drives (USBs). DVDs, CDs or USBs
shall have a specific index of DVD/CD/USB contents on each DVD/CD/USB in
“Document Register” format that includes the document number, title and
revision. Each DVD/CD/USB shall be organized in a logical structure by
discipline. A master Table of Contents index shall be prepared to detail the
contents of all handover DVDs/CDs/USBs or books listed by DVD/CD/USB/book
numbers and contents. Turnover Documents shall be the last revision issued by
Contractor, in addition to the Record Drawings and Specifications listed in
Section 1.6.

 

  a.

Process flow diagrams (PFDs)

 

  b.

Heat and material balances

 

  c.

Architectural Building Drawings

 

  d.

Architectural Details and Notes

 

  e.

Architectural Elevations

 

  f.

Architectural HVAC

 

  g.

Architectural Electrical & Lighting

 

  h.

Instrument Location Plans

 

  i.

Electrical Cable Tray

 

  j.

Electrical Grounding

 

  k.

Electrical Lighting

 

  l.

Telecommunications

 

  m.

Mechanical Detail Drawings

 

  n.

Piping Key Plan Index

 

  o.

Piping Isometrics

 

  p.

Piping Standard Drawings

 

  q.

Structural Steel Layouts

 

  r.

Structural Steel Details

 

B-6



--------------------------------------------------------------------------------

Execution Version

 

 

  s.

Structural Steel Supports

 

  t.

Structural Steel Standard Drawings

 

  u.

Mechanical Start-up, Operating and Maintenance Manuals

 

  v.

Vendor Data Books

 

  w.

Aboveground Power Plans (Cabling)

 

  x.

Piping Fabrication and Installation Specifications

 

  y.

Piping Material Specifications

 

  z.

Mechanical Equipment Data Sheets (vendor or Contractor as appropriate)

 

  aa.

Material Selection Diagrams

 

  bb.

Quality records and certification documentation

 

  cc.

Tie-in Drawings

 

  dd.

Electrical Equipment list

 

  ee.

Mechanical Equipment list

 

  ff.

Line Designation Table (Line lists)

 

  gg.

Manual Valve List

1.8 Document Turnover Details

Record Drawings (Section 1.6 above) and Turnover Documents (Section 1.7 above)
shall conform to format and ‘As-Built’ designations as indicated on the Table
B-1 “Sabine Pass Liquefaction Project: Document Turnover Details” attached and
incorporated into this Attachment B.

 

B-7



--------------------------------------------------------------------------------

Execution Version

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.6 Record drawings and specifications 1.6(A1)    Piping and Instrumentation
Diagrams    Microstation    Y    Note 1 1.6(A2)    Plot Plans    Microstation   
Y    1.6(A3)    Civil: Site Development    Microstation    Y    Note 1 1.6(A3)
   Civil: Site plan    Microstation    Y    Note 1 1.6(A3)    Civil: Concrete
Drawings    Microstation    Y    Piles: As-Built only for out of tolerance
installation. Underground concrete: As-Built if major change to design drawings
1.6(A4)    Control System: Block Diagram    Microstation    Y    1.6(A4)   
Control System: Cause & Effect Diagram    MS Excel    Y    Utilize same format
as on Stage 1 and Stage 2 1.6(A4)    Control System: Instrument Index    MS
Excel    Y    Utilize same format as on Stage 1 and Stage 2 1.6(A4)    Control
System: Instrument Installation Details    Microstation    Y    1.6(A4)   
Control System: Loop Drawings    pdf    Y    Native not possible to provide
1.6(A5)    Electrical: Hazardous Area Classification Drawings    Microstation   
Y    1.6(A5)    Electrical: One-Line Diagrams    Microstation    Y    1.6(A5)   
Electrical: Schematics    Microstation    Y    1.6(A6)    Piping: Equipment
Location Plan    Microstation    Y   

 

B-8



--------------------------------------------------------------------------------

Execution Version

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.6(A7)    Fire Water Piping: Standard Drawings    Microstation    Y    1.6(A7)
   Fire Water Monitor Radius Layout    Microstation    Y    1.6(B)    Project
Specifications for Process Design Basis    MS Word    Y    1.6(C)    All Piping
and Electrical Underground Plans with Survey Points    Microstation    Y   
1.6(D)    Start-up, operating and maintenance manuals    MS Word    Y    1.6(E)
   Performance Test reports    MS Word    Y    1.7 Turnover Documents 1.7(a)   
Process Flow Diagrams (PFDs) and Utility Flow Diagrams (UFDs)    Microstation   
N    PFDs and UFDs will be updated and revised as required to reflect the final
changes in EPC phase. Record PFD will have in Rev Block: “FINAL ISSUE MATCHING
P&ID AS-BUILT” 1.7(b)    Heat and Material Balances    Excel    N    Utilize
same format as on Stage 1 and Stage 2 1.7(c)    Architectural: Building Drawings
   Bechtel: Microstation    N    * Bechtel: concept drawings, revised if
substantial change. Subcontract: Ask subcontractor for Native CAD (Basic
Structural) 1.7(d)    Architectural: Details and Notes    Bechtel: Microstation
   N    * Bechtel: concept drawings, revised if substantial change. Subcontract:
Ask subcontractor for Native CAD (Basic Structural)

 

B-9



--------------------------------------------------------------------------------

Execution Version

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7(e)    Architectural: Elevations    Bechtel: Microstation    N    * Bechtel:
concept drawings, revised if substantial change. Subcontract: Ask subcontractor
for Native CAD (Basic Structural) 1.7(f)    Architectural: HVAC    Bechtel:
Microstation    N    Bechtel: concept drawings, revised if substantial change.
Subcontract: Ask subcontractor for Native CAD 1.7(g)    Architectural:
Electrical & Lighting    Bechtel: Microstation    N    Bechtel: Power
Distribution drawings are revised if substantial change. Subcontract: Ask
subcontractor for Native CAD 1.7(h)    Control System: Instrument Location Plans
   Microstation    N    1.7(i)    Electrical: Cable Tray    Microstation    N   
Only cable tray on main piperacks are as built 1.7(j)    Electrical: Grounding
   Microstation    N    Only U/G grounding is as built 1.7(k)    Electrical:
Lighting    Microstation    N    1.7 (l)    Telecommunications    Bechtel:
Microstation    N    Bechtel: concept drawings, revised if substantial change.
Subcontract: Ask subcontractor for Native CAD. One Line Diagrams are As-Built
1.7 (m)    Mechanical: Detail Drawings    PDF    N    As stated in Att “B”
section 1.6, Bechtel will ask vendors for searchable pdf 1.7 (n)    Piping: Key
Piping Index    MS Excel    N    Utilize same format as on Stage 1, Stage 2 and
Stage 3 1.7 (o)    Piping: Isometrics    Microstation    N    1.7 (p)    Piping:
Standard Drawings    Microstation    N    1.7 (q)    Structural Steel: Layouts
   Microstation    N   

 

B-10



--------------------------------------------------------------------------------

Execution Version

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7 (r)    Structural Steel: Details    Microstation    N    1.7 (s)   
Structural Steel: Supports    Microstation    N    1.7 (t)    Structural Steel:
Standard drawings    Microstation    N    1.7 (u)    Mechanical—Start-up,
operating and maintenance manuals    PDF    N    As stated in Att “B” section
1.6, Bechtel will ask vendors for searchable pdf 1.7 (v)    Vendor Data books   
PDF    N    As stated in Att “B” section 1.6, Bechtel will ask vendors for
searchable pdf 1.7 ( w)    Aboveground Power Plans (Cabling)    Microstation   
N    1.7 (x)    Piping Fabrication and Installation Specifications    MS Word   
N    1.7 (y)    Piping Material Specifications    PDF    N    Pipeworks can
extract to word. Not searchable (images) 1.7 (z)    Mechanical Equipment Data
Sheets (vendor or Bechtel as appropriate)    MS Excel / PDF    N    PDF for
vendor provided data sheets 1.7(aa)    Material Selection Diagram   
Microstation    N    1.7(bb)    Quality records and Certification Documentation
   Hard copies    N    1.7(cc)    Tie-in Drawings    Microstation    N   
1.7(dd)    Electrical Equipment list    MS Excel    N    1.7(ee)    Mechanical
Equipment List    PDF    N   

 

B-11



--------------------------------------------------------------------------------

Execution Version

TABLE B-1

Sabine Pass Liquefaction Project: Document Turnover Details

 

Section

  

Document

  

Turnover Format

  

As Built?

(Y/N)(See

Note 1)

  

Comments

1.7(ff)    Line Designation Table (Line lists)    MS Excel    N    1.7(gg)   
Manual Valve List    MS Excel    N    Excludes vendor package valves; content of
the Manual Valve List to be mutually agreed between Contractor and Owner

Note 1: “As-Built” is defined as IFC drawings + DCN’s (Design Change Notices) +
FCD’s (Field Change Documents) + NCR’s (Non Conformance Reports)

 

B-12



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT C

PAYMENT SCHEDULE

 

C-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE C-1

MILESTONE PAYMENT SCHEDULE FOR SUBPROJECT 6(a)

 

C-2



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE FOR SUBPROJECT 6(a)

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after NTP for
Subproject 6(a).     










Contract Price


Mobilization Payment

Monthly Payments

Milestone Payments

PAB Payments

 


 

 

 

 

   $


$

$

$

$

 2,016,892,573


201,689,257

533,461,005

1,244,742,311

37,000,000

 


 

 

 

 

 

Month
No.

   Milestone
No.     

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone
Value   1      1.01      Issue subcontract or letter of award (LOA) to piling
subcontractor    Provide executed subcontract cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * **  1      1.02  
   Issue first piling drawing IFC    Verified by Progress Report, InfoWorks
Report or equivalent      * **%      * **%    $ * **  1      1.03      Receipt
of first pile to jobsite    Verified by Daily Report or equivalent      * **%   
  * **%    $ * **  1      1.04      Issue Block 1 P&IDs & LDTs IFC    Verified
by Progress Report, InfoWorks Report or equivalent      * **%      * **%    $ *
**  1      1.05      Issue first one-line diagram drawing IFC    Verified by
Progress Report, InfoWorks Report or equivalent      * **%      * **%    $ * ** 
1      1.06      Issue first equipment location plan drawing IFC    Verified by
Progress Report, InfoWorks Report or equivalent      * **%      * **%    $ * ** 
1      1.07      Issue first foundation drawing IFC    Verified by Progress
Report, InfoWorks Report or equivalent      * **%      * **%    $ * **  1     
1.08      Issue first A/G ISO drawing IFC    Verified by Progress Report,
InfoWorks Report or equivalent      * **%      * **%    $ * **  1      1.09     
Issue first instrument location plan drawing IFC    Verified by Progress Report,
InfoWorks Report or equivalent      * **%      * **%    $ * **  1      1.10     
Place first tranche of insurance coverage for the project    Contractor provides
report and or letter      * **%      * **%    $ * **  1      1.11      Issue
first PO or letter of award (LOA) for pipe fabrication    Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information      * **%     
* **%    $ * **  1      1.12      Issue PO or letter of award (LOA) for
refrigeration compressors    Provide executed PO cover sheet or Letter of Award
(LOA) excluding cost information      * **%      * **%    $ * **  1      1.13  
   Issue PO or letter of award (LOA) for cold box    Provide executed PO cover
sheet or Letter of Award (LOA) excluding cost information      * **%      * **% 
  $ * **  1      1.14      Prepare material requisition for rebar    Verified by
Progress Report, InfoWorks Report or equivalent      * **%      * **%    $ * ** 
1      1.15      Issue first PO or letter of award (LOA) for small and or large
bore piping valves    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * **  1      1.16     
Issue PO or letter of award (LOA) for Columns/Vessels    Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information      * **%     
* **%    $ * **  1      1.17      Issue first PO or letter of award (LOA) for
any of the following: (control valves, relief valves, or on/off valves)   
Provide executed PO cover sheet or Letter of Award (LOA) excluding cost
information      * **%      * **%    $ * **  1      1.18      Issue first PO or
letter of award (LOA) for carbon steel pipe material    Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information      * **%     
* **%    $ * **  1      1.19      Issue first PO or letter of award (LOA) for
stainless steel pipe material    Provide executed PO cover sheet or Letter of
Award (LOA) excluding cost information      * **%      * **%    $ * **  1     
1.20      Issue first PO or letter of award (LOA) for rebar material    Provide
executed PO cover sheet or Letter of Award (LOA) excluding cost information     
* **%      * **%    $ * **  1      1.21      Issue first structural steel
drawing IFC    Verified by Progress Report, InfoWorks Report or equivalent     
* **%      * **%    $ * **  1      1.22      Piling subcontractor starts work
for Subproject 6(a)    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  1      1.23      Issue
first PO or letter of award (LOA) for steel material    Provide executed PO
cover sheet or Letter of Award (LOA) excluding cost information      * **%     
* **%    $ * **  1      1.24      Issue PO or letter of award (LOA) for
electrical bulks    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * **  1      1.25     
Issue project execution plan to Cheniere    Provide first page of client
transmittal      * **%      * **%    $ * **  1      1.26      Initial vendor
prints received by contractor for refrigeration compressors    Verified by
Vendor Print Log      * **%      * **%    $ * **  1      1.27      Initial
vendor prints received by contractor for cold box    Verified by Vendor Print
Log      * **%      * **%    $ * **  1      1.28      Initial vendor prints
received by contractor for Columns/Vessels    Verified by Vendor Print Log     
* **%      * **%    $ * **  1      1.29      Issue first cable tray / conduit
drawing IFC    Verified by Progress Report, InfoWorks Report or equivalent     
* **%      * **%    $ * **  1      1.30      Issue PO or letter of award (LOA)
of DCS / SIS    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * **  1      1.31     
Issue Block 2 P&IDs & LDTs IFC    Verified by Progress Report, InfoWorks Report
or equivalent      * **%      * **%    $ * **  1      1.32      Issue PO or
letter of award (LOA) for Powerhouse / switchgear    Provide executed PO cover
sheet or Letter of Award (LOA) excluding cost information      * **%      * **% 
  $ * **  1      1.33      Issue PO or letter of award (LOA) for waste heat
recovery unit (WHRU)    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * **  1      1.34     
Refrigeration Compressor Vendor Places order for Forgings    Provide Vendor
notification      * **%      * **%    $ * **  1      1.35      Issue last A/G
ISO drawing IFC    Verified by Progress Report, InfoWorks Report or equivalent
     * **%      * **%    $ * **  1      1.36      1st major material received by
vendor for use in fabrication of Columns/Vessels    Provide Expediting Report to
customer      * **%      * **%    $ * **  1      1.37      First shipment of
rebar delivery for Subproject 6(a) (ex works)    Provide Expediting Report to
customer      * **%      * **%    $ * **  1      1.38      Issue PO or letter of
award (LOA) for air cooled exchangers    Provide executed PO cover sheet or
Letter of Award (LOA) excluding cost information      * **%      * **%    $ *
**  1      1.39      Initial vendor prints received by contractor for powerhouse
/ switchgear    Verified by Vendor Print Log      * **%      * **%    $ * **  1
     1.40      1st major material received by vendor for use in fabrication of
cold box    Provide Expediting Report to customer      * **%      * **%    $ *
** 

 

C-3



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE FOR SUBPROJECT 6(a)

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after NTP for
Subproject 6(a).     










Contract Price


Mobilization Payment

Monthly Payments

Milestone Payments

PAB Payments

 


 

 

 

 

   $


$

$

$

$

2,016,892,573


201,689,257

533,461,005

 1,244,742,311

37,000,000

 


 

 

 

 

 

Month
No.

   Milestone
No.     

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone
Value   1      1.41      Issue first instrument index IFC    Verified by
Progress Report, InfoWorks Report or equivalent      * **%      * **%    $ * ** 
1      1.42      Place first structural concrete for Subproject 6(a)    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * **  1      1.43      Initial vendor prints received by contractor for
DCS / SIS    Verified by Vendor Print Log      * **%      * **%    $ * **  1   
  1.44      Initial vendor prints received by contractor for waste heat recovery
unit (WHRU)    Verified by Vendor Print Log      * **%      * **%    $ * **  1
     1.45      1st major material received by vendor for use in fabrication of
DCS / SIS    Provide Expediting Report to customer      * **%      * **%    $ *
**  1      1.46      First shipment of steel delivery for Subproject 6(a) (ex
works)    Provide Expediting Report to customer      * **%      * **%    $ * ** 
1      1.47      Initial vendor prints received by contractor for air cooled
exchangers    Verified by Vendor Print Log      * **%      * **%    $ * **  1   
  1.48      Issue PO or letter of award (LOA) for boil-off gas recycle
compressors    Provide executed PO cover sheet or Letter of Award (LOA)
excluding cost information      * **%      * **%    $ * **  1      1.49     
First shipment of small and or large bore piping valves for Subproject 6(a)
(Pipe Fabricator or jobsite)    Provide Expediting Report to customer      *
**%      * **%    $ * **  1      1.50      Issue first PO or letter of award
(LOA) for field mounted instruments    Provide executed PO cover sheet or Letter
of Award (LOA) excluding cost information      * **%      * **%    $ * **  1   
  1.51      First shipment of carbon steel pipe delivery for Subproject 6(a)
(fabricator or jobsite)    Provide Expediting Report to customer      * **%     
* **%    $ * **  1      1.52      First shipment of fabricated pipe delivery for
Subproject 6(a)    Provide Expediting Report to customer      * **%      * **% 
  $ * **  1      1.53      Piling subcontractor finishes work for Subproject
6(a)    Progress report or equivalent shows 90% complete of forecasted quantity
earned      * **%      * **%    $ * **  1      1.54      1st major material
received by vendor for use in fabrication of air cooled exchangers    Provide
Expediting Report to customer      * **%      * **%    $ * **  2      2.01     
1st major material received by vendor for use in fabrication of powerhouse /
switchgear    Provide Expediting Report to customer      * **%      * **%    $ *
**  2      2.02      Start erecting structural steel for Subproject 6(a)   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * **  2      2.03      First shipment of stainless steel pipe
delivery for Subproject 6(a) (pipe fabricator or jobsite)    Provide Expediting
Report to customer      * **%      * **%    $ * **  3      3.01      Initial
vendor prints received by contractor for boil-off gas recycle compressors   
Verified by Vendor Print Log      * **%      * **%    $ * **  3      3.02     
1st major material received by vendor for use in fabrication of waste heat
recovery unit (WHRU)    Provide Expediting Report to customer      * **%      *
**%    $ * **  4      4.01      Issue subcontract or letter of award (LOA) to
insulation subcontractor    Provide executed subcontract cover sheet or Letter
of Award (LOA) excluding cost information      * **%      * **%    $ * **  4   
  4.02      First shipment of any of the following: (control valves, relief
valves, or on/off valves) for Subproject 6(a) (ex works)    Provide Expediting
Report to customer      * **%      * **%    $ * **  4      4.03      First
shipment of field mounted instruments delivery for Subproject 6(a)    Provide
Expediting Report to customer      * **%      * **%    $ * **  4      4.04     
50% complete of structural concrete for Subproject 6(a)    Progress report or
equivalent shows 50% complete of forecasted quantity earned      * **%      *
**%    $ * **  5      5.01      Issue first loop diagrams IFC    Verified by
Progress Report, InfoWorks Report or equivalent      * **%      * **%    $ * ** 
5      5.02      Start installation of above ground pipe for Subproject 6(a)   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * **  6      6.01      Ready for 1st shipment of Columns/Vessels
component (ex works)    Provide vendor’s notice to Contractor or expediting
report      * **%      * **%    $ * **  7      7.01      First shipment of
electrical bulk material delivery for Subproject 6(a)    Provide Expediting
Report to customer      * **%      * **%    $ * **  8      8.01      Ready for
1st shipment of powerhouse / switchgear component (ex works)    Provide vendor’s
notice to Contractor or expediting report      * **%      * **%    $ * **  8   
  8.02      First Delivery of Insulation Material    Provide Material Receiving
Report to customer      * **%      * **%    $ * **  8      8.03      Insulation
starts for Subproject 6(a)    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  9      9.01     
Mobilization of field fabricated tanks team    Daily Force report or Daily
Report from jobsite that identifies tanks presence      * **%      * **%    $ *
**  9      9.02      Ready for 1st shipment of refrigeration compressors
component (ex works)    Provide vendor’s notice to Contractor or expediting
report      * **%      * **%    $ * **  10      10.01      Start field
fabricated tanks work for Subproject 6(a)    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  10     
10.02      Start setting first S&T heat exchanger for Subproject 6(a)   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * **  10      10.03      Ready for 1st shipment of air cooled
exchangers component (ex works)    Provide vendor’s notice to Contractor or
expediting report      * **%      * **%    $ * **  10      10.04      Finish
structural concrete for Subproject 6(a)    Progress report or equivalent shows
90% complete of forecasted quantity earned      * **%      * **%    $ * **  11
     11.01      Last shipment of small and or large bore piping valves for
Subproject 6(a) (Pipe Fabricator or jobsite)    Provide Expediting Report to
customer >=90% complete of forecasted quantity      * **%      * **%    $ * ** 
13      13.01      Ready for 1st shipment of waste heat recovery unit (WHRU)
component (ex works)    Provide vendor’s notice to Contractor or expediting
report      * **%      * **%    $ * ** 

 

C-4



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE FOR SUBPROJECT 6(a)

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after NTP for
Subproject 6(a).     










Contract Price


Mobilization Payment

Monthly Payments

Milestone Payments

PAB Payments

 


 

 

 

 

   $


$

$

$

$

 2,016,892,573


201,689,257

533,461,005

1,244,742,311

37,000,000

 


 

 

 

 

 

Month
No.

   Milestone
No.     

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone
Value   13      13.02      Start setting first heat exchanger for Subproject
6(a)    Progress report or equivalent showing start of construction progress   
  * **%      * **%    $ * **  13      13.03      Start setting propane
compressor for Subproject 6(a)    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  13      13.04      Start
setting methane compressor for Subproject 6(a)    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  13     
13.05      50% complete of erecting structural steel for Subproject 6(a)   
Progress report or equivalent shows 50% complete of forecasted quantity earned
     * **%      * **%    $ * **  14      14.01      Last shipment of stainless
steel pipe delivery for Subproject 6(a) (pipe fabricator or jobsite)    Provide
Expediting Report to customer >=90% complete of forecasted quantity      * **% 
    * **%    $ * **  14      14.02      Last shipment of carbon steel pipe
delivery for Subproject 6(a) (fabricator or jobsite)    Provide Expediting
Report to customer >=90% complete of forecasted quantity      * **%      * **% 
  $ * **  14      14.03      Start setting first thermal oxidizer for Subproject
6(a)    Progress report or equivalent showing start of construction progress   
  * **%      * **%    $ * **  14      14.04      Start setting first lean
solvent booster pump for Subproject 6(a)    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  14     
14.05      Start setting ethylene compressor for Subproject 6(a)    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * **  14      14.06      Start setting first lean solvent charge pump
for Subproject 6(a)    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  14      14.07      Ready
for 1st shipment of DCS /SIS component (ex works)    Provide vendor’s notice to
Contractor or expediting report      * **%      * **%    $ * **  15      15.01  
   Ready for 1st shipment of equipment for boil-off gas recycle compressors (ex
works)    Provide vendor’s notice to Contractor or expediting report      * **% 
    * **%    $ * **  15      15.02      Ready for 1st shipment of cold box
component (ex works)    Provide vendor’s notice to Contractor or expediting
report      * **%      * **%    $ * **  15      15.03      Finish field
fabricated tanks work for Subproject 6(a)    Progress report or equivalent shows
90% complete of forecasted quantity earned      * **%      * **%    $ * **  15
     15.04      Start setting CO2 absorber for Subproject 6(a)    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * **  15      15.05      Start setting first hot oil pump for
Subproject 6(a)    Progress report or equivalent showing start of construction
progress      * **%      * **%    $ * **  15      15.06      Start setting LS
propane-ethylene condenser for Subproject 6(a)    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  15     
15.07      Start setting first propane refrigeration condenser for Subproject
6(a)    Progress report or equivalent showing start of construction progress   
  * **%      * **%    $ * **  15      15.08      Start hydro testing above
ground pipe for Subproject 6(a)    Progress report or equivalent showing start
of construction progress      * **%      * **%    $ * **  15      15.09     
Start setting first ethylene surge drum for Subproject 6(a)    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* **  16      16.01      Start pulling electrical cable for Subproject 6(a)   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * **  16      16.02      Start setting ethylene de-inventory pump
for Subproject 6(a)    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  17      17.01      Start
installation of field mounted instruments for Subproject 6(a)    Progress report
or equivalent showing start of construction progress      * **%      * **%    $
* **  17      17.02      Start setting ethylene cold box for Subproject 6(a)   
Progress report or equivalent showing start of construction progress      * **% 
    * **%    $ * **  17      17.03      Start setting methane cold box for
Subproject 6(a)    Progress report or equivalent showing start of construction
progress      * **%      * **%    $ * **  19      19.01      Start setting
mechanical equipment—BOG compressor for Subproject 6(a)    Progress report or
equivalent showing start of construction progress      * **%      * **%    $ *
**  21      21.01      Start setting waste heat recovery equipment for
Subproject 6(a)    Progress report or equivalent showing start of construction
progress      * **%      * **%    $ * **  23      23.01      Start loop checks
for Subproject 6(a)    Progress report or equivalent showing start of
construction progress      * **%      * **%    $ * **  24      24.01      50%
complete of installation of above ground pipe for Subproject 6(a)    Progress
report or equivalent shows 50% complete of forecasted quantity earned      *
**%      * **%    $ * **  28      28.01      50% complete of pulling electrical
cable for Subproject 6(a)    Progress report or equivalent shows 50% complete of
forecasted quantity earned      * **%      * **%    $ * **  29      29.01     
Finish erecting structural steel for Subproject 6(a)    Progress report or
equivalent shows 90% complete of forecasted quantity earned      * **%      *
**%    $ * **  33      33.01      50% complete of installation of field mounted
instruments for Subproject 6(a)    Progress report or equivalent shows 50%
complete of forecasted quantity earned      * **%      * **%    $ * **  34     
34.01      Finish installation of above ground pipe for Subproject 6(a)   
Progress report or equivalent shows 90% complete of forecasted quantity earned
     * **%      * **%    $ * **  36      36.01      Chemical cleaning
Subcontractor starts work for Subproject 6(a)    Progress report or equivalent
showing start of construction progress      * **%      * **%    $ * **  38     
38.01      Perlite Subcontractor starts work for Subproject 6(a)    Progress
report or equivalent showing start of construction progress      * **%      *
**%    $ * **  38      38.02      Finish pulling electrical cable for Subproject
6(a)    Progress report or equivalent shows 90% complete of forecasted quantity
earned      * **%      * **%    $ * **  39      39.01      Deliver 120-day
notice for RFSU—Subproject 6(a) to Cheniere    Contractor provides report and or
letter      * **%      * **%    $ * **  39      39.02      Finish installation
of field mounted instruments for Subproject 6(a)    Progress report or
equivalent shows 90% complete of forecasted quantity earned      * **%      *
**%    $ * **  40      40.01      Perlite Subcontractor finishes work for
Subproject 6(a)    Progress report or equivalent shows 90% complete of
forecasted quantity earned      * **%      * **%    $ * **  41      41.01     
Deliver 90-day notice for performance testing—Subproject 6(a) to Cheniere   
Contractor provides report and or letter      * **%      * **%    $ * **  42   
  42.01      Achieve RFSU—Subproject 6(a)    Contractor provides report and or
letter      * **%      * **%    $ * ** 

 

C-5



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE C-1 - MILESTONE PAYMENT SCHEDULE FOR SUBPROJECT 6(a)

 

Months indicated under the “Month No.” column below is Contractor’s estimate of
the date of achievement of the applicable Milestone and Contractor’s entitlement
to payment to such Milestone Payment shall be in accordance with Article 7 of
the Agreement. The Milestone Achievement Criteria below shall be in addition to
the documentation required to be provided by Contractor in accordance with
Article 7 of the Agreement. Month #1 is the first Month commencing after NTP for
Subproject 6(a).     










Contract Price


Mobilization Payment

Monthly Payments

Milestone Payments

PAB Payments

 


 

 

 

 

   $ 2,016,892,573


$ 201,689,257

$ 533,461,005

$ 1,244,742,311

$ 37,000,000

 

Month
No.

   Milestone
No.     

Description

  

Milestone Achievement Criteria

   Milestone
Percentage     Cumulative
Value     Milestone
Value   43      43.01      Achieve first LNG cargo—Subproject 6(a)    Contractor
provides report and or letter      * **%      * **%    $ * **  44      44.01  
   Complete Performance Testing Subproject 6(a)    Contractor provides report
and or letter      * **%      * **%    $ * **  45      45.01      Substantial
Completion Subproject 6(a)    Contractor provides report and or letter      *
**%      * **%    $ * **                 

 

 

                  TOTAL     $ 1,244,742,311                  

 

 

 

 

C-6



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE C-2

MONTHLY PAYMENT SCHEDULE FOR SUBPROJECT 6(a)

 

C-7



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE FOR SUBPROJECT 6(a)

    











Contract Price


Mobilization Payment

Monthly Payments

Milestone Payments
Allotment

PAB Payments

 


 

 

 
 

 

   $  2,016,892,573      $ 201,689,257  

SABINE PASS LIQUEFACTION STAGE 4 PROJECT

   $ 533,461,005      $ 1,244,742,311      $ 37,000,000  

Month #1 is the first Month commencing after NTP for Subproject 6(a)

 

Month    Percent     Payments  

from
NTP

   Mobilization
Payment     Monthly
Payments     Milestone
Payments     PAB
Payments     Cum.
Payments     Mobilization
Payment      Monthly
Payments      Milestone
Payments     PAB
Payments     Total
Payments
(Incremental)  

NTP

     100.00 %            * **%    $  201,689,257      $ —            $
201,689,257  

1

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

2

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

3

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

4

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

5

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

6

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

7

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

8

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

9

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

10

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

11

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

12

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

13

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

14

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

15

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

16

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

17

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

18

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

19

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

20

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

21

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

22

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
$ * **    $ * ** 

23

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

24

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

25

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
$ * **    $ * ** 

26

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

27

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

28

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

29

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

30

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

31

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
$ * **    $ * ** 

32

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

33

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
  $ * ** 

34

       * **%      * **%      * **%      * **%       $ 15,241,743      $ * **   
$ * **    $ * ** 

35

       * **%      * **%      * **%      * **%       $ 15,241,743      $ —      
  $ * ** 

36

       * **%      * **%      * **%      * **%          $ * **      $ * ** 

37

       * **%      * **%      * **%      * **%          $ —       $ * **    $ *
** 

38

       * **%      * **%      * **%      * **%          $ * **      $ * ** 

39

       * **%      * **%      * **%      * **%          $ * **      $ * ** 

40

       * **%      * **%      * **%      * **%          $ * **    $ * **    $ *
** 

41

       * **%      * **%      * **%      * **%          $ * **      $ * ** 

42

       * **%      * **%      * **%      * **%          $ * **      $ * ** 

43

       * **%      * **%      * **%      * **%          $ * **    $ * **    $ *
** 

44

       * **%      * **%      * **%      * **%          $ * **      $ * ** 

45

       * **%      * **%      * **%      * **%          $ * **      $ * **    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

   

 

 

   

 

 

 

Total

     100.00 %      * **%      * **%      * **%      $ 201,689,257      $
533,461,005      $  1,244,742,311     $  37,000,000     $  2,016,892,573     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

    

 

 

    

 

 

   

 

 

   

 

 

 

 

C-8



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT D

FORM OF CHANGE ORDER

 

D-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE D-1

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Sabine Pass LNG Stage 4 Liquefaction Facility

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

 

DATE OF AGREEMENT:                             

  

CHANGE ORDER NUMBER:                                         

 

DATE OF CHANGE ORDER:                                         

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

 

 

 

Adjustment to Contract Price

  

The original Contract Price was

   $                        

Net change by previously authorized Change Orders (#                )

   $                        

The Contract Price prior to this Change Order was

   $                        

The Contract Price Applicable to Subproject 6(a) will be (increased) (decreased)
(unchanged) by this Change Order in the amount of

   $                        

The Contract Price Applicable to Subproject 6(b) will be (increased) (decreased)
(unchanged) by this Change Order in the amount of

   $                        

The Provisional Sum will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $                        

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

   $                        

The new Contract Price including this Change Order will be

   $                        

 

 

Adjustment to dates in Project Schedule for Subproject 6(a)

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

Adjustment to other Changed Criteria for Subproject 6(a): (insert N/A if no
changes or impact; attach additional documentation if necessary)

Adjustment to Payment Schedule for Subproject 6(a):

Adjustment to Minimum Acceptance Criteria for Subproject 6(a):

Adjustment to Performance Guarantees for Subproject 6(a):

Adjustment to Design Basis for Subproject 6(a):

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement for Subproject 6(a):

 

 

Adjustment to dates in Project Schedule for Subproject 6(b)

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

 

D-2



--------------------------------------------------------------------------------

Execution Version

 

Adjustment to other Changed Criteria for Subproject 6(b): (insert N/A if no
changes or impact; attach additional documentation if necessary)

Adjustment to Payment Schedule for Subproject 6(b):

Adjustment to Design Basis for Subproject 6(b):

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement for Subproject 6(b):

Select either A or B:

[A] This Change Order shall constitute a full and final settlement and accord
and satisfaction of all effects of the change reflected in this Change Order
upon the Changed Criteria and shall be deemed to compensate Contractor fully for
such change. Initials: ____ Contractor              Owner

[B] This Change Order shall not constitute a full and final settlement and
accord and satisfaction of all effects of the change reflected in this Change
Order upon the Changed Criteria and shall not be deemed to compensate Contractor
fully for such change. Initials: ____ Contractor              Owner

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previously issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

 

    

 

Owner      Contractor

 

    

 

Name      Name

 

    

 

Title      Title

 

    

 

Date of Signing      Date of Signing

 

D-3



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE D-2

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Sabine Pass LNG Stage 4 Liquefaction Facility

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

 

DATE OF AGREEMENT:                         

  

CHANGE ORDER NUMBER:                                     

 

DATE OF CHANGE ORDER:                                     

 

 

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work (attach additional documentation if necessary)

 

 

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

Contractor shall commence with the performance of the change(s) described above
[insert date].

This Change Order is signed by Owner’s duly authorized representative.

 

 

Owner

 

Name

 

Title

 

Date of Signing

 

D-4



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE D-3

CONTRACTOR’S CHANGE ORDER REQUEST FORM/

CONTRACTOR’S RESPONSE TO A CHANGE ORDER PROPOSED BY OWNER

(For use by Contractor (i) pursuant to Section 6.2B of the Agreement, when
Contractor requests a proposed Change Order, and (ii) pursuant to Section 6.1A
of the Agreement, in responding to a Change Order proposed by Owner)

 

PROJECT NAME: Sabine Pass LNG Stage 4 Liquefaction Facility

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas and Chemicals, Inc.

 

DATE OF AGREEMENT:                     

  

CHANGE ORDER REQUEST NUMBER:                     

 

DATE OF CHANGE ORDER REQUEST:                     

 

 

Contractor proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)

OR (as applicable)

Owner proposes the following change(s) in the Agreement: (attach additional
documentation, if necessary)

 

 

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)

 

 

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)

Adjustment to Contract Price Applicable to Subproject 6(a):

Adjustment to Contract Price Applicable to Subproject 6(b):

Contract Price Adjustment:

 

 

Project Schedule Adjustment for Subproject 6(a):

Adjustment to Payment Schedule for Subproject 6(a):

Adjustment to Minimum Acceptance Criteria for Subproject 6(a):

Adjustment to Performance Guarantees for Subproject 6(a):

Adjustment to Guarantee Conditions for Subproject 6(a):

Adjustment to Design Basis for Subproject 6(a):

Other adjustments to liability or obligations of Contractor under the Agreement
for Subproject 6(a):

 

 

Project Schedule Adjustment for Subproject 6(b):

Adjustment to Payment Schedule for Subproject 6(b):

Adjustment to Design Basis for Subproject 6(b):

Other adjustments to liability or obligations of Contractor under the Agreement
for Subproject 6(b):

 

D-5



--------------------------------------------------------------------------------

Execution Version

 

This request for Change Order is signed by Contractor’s duly authorized
representative.

 

 

Contractor

 

Name

 

Title

 

Date of Signing

 

 

D-6



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE D-4

UNIT RATES FOR CHANGE ORDERS

PERFORMED ON A TIME AND MATERIALS BASIS

 

Item

  

Cost Category

   Unit      Rate (in US$)  

Remarks

   Year      2018   2019   2020   2021   2022   2023

1

   Home Office     
Home Office
job-hour  
     $***   $***   $***   $***   $***   $***   Includes all home office labor
and other direct costs except travel.

2

   Field Non-Manual     
Field Non-Manual
job-hour  
     $***   $***   $***   $***   $***   $***   Includes all field non-manual
labor, other direct costs including relocation and temporary assignments, except
business travel.

3

   Construction Direct and Indirect Labor     

Direct
Construction
Labor job-hour  
 
     $***   $***   $***   $***   $***   $***   Includes all construction direct
labor and indirect labor, temporary facilities, material and small tools and
consumables. Does not include large tools, Construction Equipment, or manual
travel.

4

   Busing Program       $***   $***   $***   $***   $***   $***   Rate to be
applied to all direct Construction labor hours for the offsite busing program.

5

   Direct Material and Subcontracts         Cost plus ***% markup on material
and ***% markup on Subcontracts

6

   Construction Equipment and tools valued over $1,500      Each      ***   For
additional Construction Equipment or large tools not in the base plan.

7

   Business Travel       ***   ***

This Schedule D-4 (including the attached Exhibit 1) shall be used: (i) by
Contractor to develop its proposed adjustment to the Contract Price for a
proposed Change Order submitted by Owner in accordance with Section 6.1A of the
Agreement; (ii) by the Parties to determine the amount of compensation that
Contractor is entitled to with respect to an unilateral Change Order executed by
Owner in accordance with Section 6.1C or Section 6.2D of the Agreement; or
(iii) by Contractor to develop its proposed adjustment to the Contract Price for
any request for a proposed Change Order made by Contractor in accordance with
Section 6.2B or Section 6.5B of the Agreement.

The above listed labor rates are all inclusive and include, among other things,
wages and salaries paid to employees, holidays, vacation, sick leave,
hospitalization and medical insurance, life insurance, payroll taxes, retirement
and incentive programs, computer hardware and software, local communications,
reproduction, overhead and profit.

If a Change Order results in Contractor incurring travel expenses necessary to
the performance of the changed Work, and such travel expenses are reimbursable
under a unilateral Change Order, Contractor shall be compensated based on the
actual cost for such travel expenses, provided that such expenses comply with
the requirements of Exhibit 1.

 

D-7



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 1

Contractor’s Travel Policy

A. GENERAL

Employees are on business trips when they are directed to travel for business
purposes and their stay at any one location is not expected to exceed 60 Days.

Organization Manager approval is required to assign an employee initially on a
business trip for more than 60 Days or to extend a business trip beyond 60 Days.

Transportation and actual reasonable expenses incurred by employees on business
trips will be reimbursed. Allowances are detailed below.

Accompanied status is not normally authorized for employees on business trips.
Special circumstances where spouses or domestic partners may accompany employees
are detailed in Corporate Manual Policy 106, Business Travel.

B. TRANSPORTATION

1. Public Carrier

Employees on business trips are reimbursed for the most economical class of
regularly scheduled, reserved seat service available plus actual and reasonable
expenses to and from the airport.

Guidelines for class of service:

 

Domestic travel (all countries)    Economy/Coach International travel under 7
hours    Economy/Coach International travel greater than 7 hours    Business
International travel overnight with next Day business    Business

2. Private Automobile

Mileage costs via the most direct route will be reimbursed at the allowable
rates set by the Internal Revenue Service per mile. Tolls are reimbursed in
addition to the mileage rate.

C. FOOD, LODGING AND MISCELLANEOUS EXPENSES

Actual reasonable expense incurred during travel will be reimbursed.

 

D-8



--------------------------------------------------------------------------------

Execution Version

 

 

SCHEDULE D-5

EXISTING & STAGES 1, 2 AND 3 LIQUEFACTION FACILITY LABOR UNIT RATES

 

Item

   Unit    Rate (in US$/job-hour)  

Remarks

   Year    2018   2019   2020   2021   2022   2023

1

   Direct
Labor    $***   $***   $***   $***   $***   $***   These unit rates include
wages, payroll adds, temporary facilities, construction services, construction
equipment, small tools and consumables, field non-manual support, fee, and
overheads all within the bounds of the EPC scope and schedule.

 

D-9



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT E

PROJECT SCHEDULE

 

Subproject 6(a) Target Substantial Completion Date for Subproject 6(a)    ***
(***) Days before the Guaranteed Substantial Completion Date for Subproject 6(a)
Guaranteed Substantial Completion Date for Subproject 6(a) (Note 1)    *** (***)
Days after LNTP No. 1 Final Completion    *** (***) Days after achieving the
later of Substantial Completion of Subproject 6(a) or Subproject 6(b)

Note 1: If Owner issues LNTP No. 1 in accordance with Section 5.1 of the
Agreement prior to November 15, 2018, LNTP No. 1 shall be calculated as if Owner
issued LNTP No. 1 on November 15, 2018.    

 

E-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT F

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION

The following individuals are Key Personnel. A scheduled de-staffing plan shall
be developed by Contractor for review by Owner during execution of the Work.

 

Key Personnel for Subproject 6(a)

Position

  

Name

  

Mobilization

Project Manager

  

***

   NTP

Project Engineering Manager

  

***

   NTP

Procurement Manager

  

***

   NTP

Site Manager

  

***

   NTP

Project Controls Manager

  

***

   NTP

HSE Manager

  

***

   NTP

Project Field Engineer

  

***

   NTP

Commissioning/Startup Manager

  

To be designated

   NTP

Field Warranty Manager

  

To be designated

   RFSU

 

Key Personnel for Subproject 6(b)

Position

  

Name

  

Mobilization

Project Manager

  

***

   NTP

Project Engineering Manager

  

***

   NTP

Procurement Manager

  

***

   NTP

Site Manager

  

***

   NTP

Project Controls Manager

  

***

   NTP

HSE Manager

  

***

   NTP

Project Field Engineer

  

***

   NTP

Commissioning/Startup Manager

  

To be designated

   NTP

Field Warranty Manager

  

To be designated

   RFSU

 

F-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT G

APPROVED SUBCONTRACTORS AND SUB-SUBCONTRACTORS

AND LIST OF MAJOR EQUIPMENT

 

1.1

Introduction

Subject to the provisions of Section 2.4 of the Agreement, this Attachment
includes:

 

  •  

(in Section 1.3) the Subcontracts designated as Major Subcontracts;

 

  •  

(in Section 1.4) the Sub-subcontracts which are designated as Major
Sub-subcontracts;

 

  •  

(in Section 1.5) the Subcontracts designated as Bulk Order Subcontracts;

 

  •  

(in Section 1.6) the Equipment designated as Major Equipment; and

 

  •  

(in Section 1.7) the List of Approved Subcontractors.

 

1.2

Local Content

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery. (Refer to Attachment A, Schedule
A-1, Section 4.3)

 

1.3

Major Subcontracts

The following Subcontracts are Major Subcontracts, and will apply even if the
actual contractual arrangement is as a Sub-subcontractor. The Subcontractors for
the following Subcontracts are Major Subcontractors:

 

  •  

Insulation

 

  •  

Piling Fabricator and Installation Subcontractor

 

  •  

Soil Improvement

 

  •  

Cold Boxes and Brazed Aluminum Exchangers

 

  •  

Compressors – Boil Off Gas

 

  •  

Compressors, LNG Refrigeration

 

  •  

Heat Exchangers – Air Cooled

 

  •  

Dredging

 

1.4

Major Sub-Subcontracts

The following Sub-subcontracts are Major Sub-subcontracts. The
Sub-subcontractors for the following Sub-subcontracts are Major
Sub-subcontractors:

 

  •  

Piling Fabricator

 

  •  

Air Cooler Motor Vendor

 

G-1



--------------------------------------------------------------------------------

Execution Version

 

 

1.5

Bulk Order Subcontracts

The following Subcontracts are Bulk Order Subcontracts. The Subcontractors for
the following Subcontracts are Bulk Order Subcontractors:

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

1.6

Major Equipment

The following Equipment items shall be deemed to be Major Equipment (as defined
in the Agreement):

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

  •  

***

 

1.7

List of Approved Subcontractors

Contractor shall use those Subcontractors listed below for the specified items
of Work. Any deviation from this list or requests to use other Subcontractors
for the specified items of Work must be approved in writing in advance by Owner
in accordance with Section 2.4 of the Agreement.

Ball Valves, Soft Seated

***

***

***

***

 

G-2



--------------------------------------------------------------------------------

Execution Version

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Cold Boxes and Brazed Aluminum Exchangers

***

***

 

G-3



--------------------------------------------------------------------------------

Execution Version

 

Compressors – Boil Off Gas

***

Compressors, LNG Refrigeration

***

Dredging

***

***

***

***

Electrical Bulks (including cable tray and channel)

***

***

***

***

Heat Exchangers – Air Cooled

***

***

***

***

Insulation

***

***

***

***

Modules – Mooring and Breasting Dolphins

***

***

***

 

G-4



--------------------------------------------------------------------------------

Execution Version

 

***

***

Piling Fabrication and Installation

***

***

***

***

***

***

***

***

Pipe Bulks

Pipe Carbon Steel (Welded)

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

G-5



--------------------------------------------------------------------------------

Execution Version

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Pipe Stainless Steel (Welded)

***

***

***

 

G-6



--------------------------------------------------------------------------------

Execution Version

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Pipe Spool Fabrication

***

***

***

***

***

***

***

***

Soil Improvement

***

***

***

***

 

G-7



--------------------------------------------------------------------------------

Execution Version

 

Structural Steel (US)

***

***

***

***

***

***

***

***

***

***

 

G-8



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT H

FORMS OF LIMITED NOTICE TO PROCEED

AND NOTICE TO PROCEED

 

H-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE H-1

FORM OF LIMITED NOTICE TO PROCEED

Date:                                                                
                 

Via Facsimile (___) ___-_____ and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention: ____________

 

Re:

Limited Notice to Proceed

Pursuant to Section 5.1A4 of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 4 Liquefaction
Facility, dated as of [            ], 20[    ] (the “Agreement”), by and between
Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”), this letter shall serve as the Limited Notice to Proceed from
Owner to Contractor authorizing Contractor to proceed with the LNTP Work
described in the attached appendix and authorized by this LNTP pursuant to the
terms and conditions of the Agreement.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC                By:  

 

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

             

Name:  

 

Title:  

 

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 235-3945

Attn: Principal Counsel

 

H-2



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE H-2

FORM OF NOTICE TO PROCEED FOR SUBPROJECT 6(a)

Date:                                                                
                 

Via Facsimile (___) ___-_____ and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention: ______________

 

Re:

Notice to Proceed for Subproject 6(a)

Pursuant to Section 5.2A of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 4 Liquefaction
Facility, dated as of [                ], 20[    ] (the “Agreement”), by and
between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and
Chemicals, Inc (“Contractor”), this letter shall serve as the Notice to Proceed
for Subproject 6(a) from Owner to Contractor authorizing Contractor to proceed
with the Work for Subproject 6(a) pursuant to the terms and conditions of the
Agreement.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC                By:  

 

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

             

Name:  

 

Title:  

 

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

 

H-3



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE H-3

FORM OF NOTICE TO PROCEED FOR SUBPROJECT 6(b)

Date:                                                                
                 

Via Facsimile (___) ___-_____ and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention: ______________

 

Re:

Notice to Proceed for Subproject 6(b)

Pursuant to Section 5.2B of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Stage 4 Liquefaction
Facility, dated as of [        ], 20[    ] (the “Agreement”), by and between
Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc
(“Contractor”), this letter shall serve as the Notice to Proceed for Subproject
6(b) from Owner to Contractor authorizing Contractor to proceed with the Work
for Subproject 6(b) pursuant to the terms and conditions of the Agreement.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC                By:  

 

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

             

Name:  

 

Title:  

 

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

 

H-4



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE H-4

LIMITED NOTICE TO PROCEED NO. 1 FOR SUBPROJECT 6(a)

Date:                                                                
                 

Via Facsimile (___) ___-_____ and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention: ______________

 

Re:

Limited Notice to Proceed No. 1

Pursuant to Section 5.1A.1 of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Stage 4
Liquefaction Facility, dated as of [             ], 20[    ] (the “Agreement”),
by and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and
Chemicals, Inc. (“Contractor”), this letter shall serve as LNTP No. 1 from Owner
to Contractor authorizing Contractor to proceed with that certain portion of the
Work as described below pursuant to the terms and conditions of the Agreement:

1. LNTP No. 1 Work.

 

  A.

Procurement. As part of this Limited Notice to Proceed, Contractor shall perform
procurement activities, including but not limited to, the full award and release
of the Work for the following major awards as described below:

 

  •  

Refrigeration compressors

 

  •  

Cold boxes and chillers

 

  •  

Stainless steel columns and vessels

 

  •  

CO2 absorber

 

  •  

Carbon steel columns and vessels

 

  •  

Heavy wall carbon steel columns and vessels

 

  •  

Cimtas pipe, valves, fittings, and supports

 

  •  

Select cryogenic valves

 

  •  

HDPE piping and fittings

 

  •  

Underground metallic pipe and fittings

 

  •  

Underground civil bulks and other material in support of concrete placement

 

  B.

Engineering. As part of this Limited Notice to Proceed, Contractor shall perform
the following engineering activities:

 

  •  

Perform technical reviews as needed to support major awards shown above.

 

  •  

Review supplier documents received during this period.

 

  C.

Construction. As part of this Limited Notice to Proceed, Contractor shall
commence, and proceed with, the following construction activities at the Site:

 

  •  

Site grading and excavation

 

  •  

Installation of temporary drainage

 

  •  

Mobilization of piling subcontractor and start of pile installation

 

H-5



--------------------------------------------------------------------------------

Execution Version

 

D. Miscellaneous. As part of this Limited Notice to Proceed, Contractor shall
maintain in full force and effect at all times during the period commencing from
LNTP No. 1 and prior to issuance of NTP for Subproject 6(a) all insurance
coverages in place for the Stage 3 EPC Agreement and extend such coverages to
include the LNTP Work as detailed herein. Contractor shall perform all other
obligations which are required during this LNTP No. 1 by the Agreement,
including those specifically required following issuance of an LNTP.    

All of the foregoing being the “LNTP No. 1 Work”.

2. Payments During LNTP No. 1. Following issuance of LNTP No. 1, Owner shall pay
Contractor the amounts specified in the row (of the following table) for the
Monthly Payment of Month N. Subject to the terms of the Agreement, such payment
shall be made no later than one (1) Business Day after (i) Owner’s issuance of
LNTP No. 1 and (ii) Owner’s receipt of Contractor’s invoice for such sum
(including all applicable documentation required under the Agreement, including
Attachment I). Such invoice shall be in the form of Exhibit A to Schedule I-1.
No other amounts are authorized under this Limited Notice to Proceed No. 1 for
any other services, labor or Work.

 

Month of LNTP No. 1 Work

   Monthly Payment  

November 2018

   $ 20,000,000  

December 2018

   $ 20,000,000  

January 2019

   $ 20,000,000  

3. Termination. If Owner terminates the Agreement for convenience prior to the
issuance of NTP for Subproject 6(a), or if Contractor terminates this Agreement
pursuant to Section 16.7 of the Agreement, then Contractor shall be entitled to
(i) those amounts owed to Contractor by Owner pursuant to Section 2 of this LNTP
No. 1 prior to termination, plus (ii) actual costs reasonably incurred by
Contractor on account of such termination (which costs shall be adequately
documented and supported by Contractor), including cancellation charges owed by
Contractor to Subcontractors (provided that Owner does not take assignment of
such Subcontracts) and costs associated with demobilization of Contractor’s and
Subcontractors’ personnel and Construction Equipment. Subject to Sections
16.2C.1, 16.2C.2, and 16.7 of the Agreement, in no event shall Contractor be
entitled to receive any amount for unabsorbed overhead, contingency, risk,
anticipatory profit or other form of cancellation charges under this LNTP.
Notwithstanding anything to the contrary herein, Owner’s total liability to
Contractor for LNTP No. 1 shall not exceed those amounts specified in the row
(of the following table) for the Month in which the termination occurs, less any
amounts paid by Owner under LNTP No. 1:

 

Month of Termination

   Amount Owed  

November 2018

   $ 25,000,000  

December 2018

   $ 50,000,000  

January 2019 or later

   $ 75,000,000  

If Owner issues LNTP No. 2, Section 3 of LNTP No. 2 shall control over this
Section 3 of LNTP No. 1.

 

H-6



--------------------------------------------------------------------------------

Execution Version

 

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC            By:  

         

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed No. 1.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

         

Name:  

 

Title:  

 

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

 

H-7



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE H-5

LIMITED NOTICE TO PROCEED NO. 2 FOR SUBPROJECT 6(a)

Date:                                                                
             

Via Facsimile (___) ___-_____ and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention: ______________

 

Re:

Limited Notice to Proceed No. 2

Pursuant to Section 5.1A.2 of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Stage 4
Liquefaction Facility, dated as of [        ], 20[    ] (the “Agreement”), by
and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and
Chemicals, Inc. (“Contractor”), this letter shall serve as LNTP No. 2 from Owner
to Contractor authorizing Contractor to proceed with that certain portion of the
Work as described below pursuant to the terms and conditions of the Agreement:

1. LNTP No. 2 Work.

 

  A.

Procurement. As part of this Limited Notice to Proceed, Contractor shall perform
procurement activities, including but not limited to, the full award and release
of the Work for the following major awards as described below as well as
administration activities for the committed purchase orders and Subcontracts to
support ongoing Site efforts:

 

  •  

Waste Heat Recovery Unit

 

  •  

Thermal Oxidizers

 

  •  

Analyzer House

 

  •  

Select control valves

 

  •  

Pipe spool fabrication

 

  •  

Structural steel fabrication

 

  •  

Additional stainless steel columns and vessels

 

  •  

Additional pipe, valves, fittings, and supports

 

  •  

Additional select cryogenic valves

 

  •  

Additional underground civil bulks and other material in support of concrete
placement

 

  B.

Engineering. As part of this Limited Notice to Proceed, Contractor shall perform
the following engineering activities:

 

  •  

Perform technical reviews as needed to support awards shown above.

 

  •  

Review supplier documents received during this period.

 

  C.

Construction. As part of this Limited Notice to Proceed, Contractor shall
commence (or continue if already commenced under LNTP No. 1), and proceed with,
the following construction activities at the Site:

 

  •  

Site grading and excavation

 

  •  

Installation of temporary drainage

 

H-8



--------------------------------------------------------------------------------

Execution Version

 

 

  •  

Underground piping installation

 

  •  

Start sump concrete work

 

  •  

Preparation for the commencement of structural foundation work

D. Miscellaneous. As part of this Limited Notice to Proceed, Contractor shall
maintain in full force and effect at all times during the period commencing from
LNTP No. 2 and prior to issuance of NTP for Subproject 6(a) all insurance
coverages in place for the Stage 3 EPC Agreement and extend such coverages to
include the LNTP Work as detailed herein. Contractor shall perform all other
obligations which are required during this LNTP No. 2 by the Agreement,
including those specifically required following issuance of an LNTP.    

All of the foregoing being the “LNTP No. 2 Work”.

2. Payments During LNTP No. 2. Following issuance of LNTP No. 2, Owner shall pay
Contractor the amounts specified in the row (of the following table) for the
Monthly Payment of Month N. Subject to the terms of the Agreement, such payment
shall be made no later than one (1) Business Day after (i) Owner’s issuance of
LNTP No. 2 and (ii) Owner’s receipt of Contractor’s invoice for such sum
(including all applicable documentation required under the Agreement, including
Attachment I). Such invoice shall be in the form of Exhibit A to Schedule I-1.
No other amounts are authorized under this Limited Notice to Proceed No. 2 for
any other services, labor or Work.

 

Month of LNTP No. 2 Work

   Monthly Payment  

February 2019

   $ 40,000,000  

March 2019

   $ 40,000,000  

April 2019

   $ 40,000,000  

3. Termination. If Owner terminates the Agreement for convenience prior to the
issuance of NTP for Subproject 6(a), or if Contractor terminates this Agreement
pursuant to Section 16.7 of the Agreement, then Contractor shall be entitled to
(i) those amounts owed to Contractor by Owner pursuant to Section 2 of LNTP
No. 1 and Section 2 of this LNTP No. 2 prior to termination, less those amounts
previously paid to Contractor under the Agreement, plus (ii) actual costs
reasonably incurred by Contractor on account of such termination (which costs
shall be adequately documented and supported by Contractor), including
cancellation charges owed by Contractor to Subcontractors (provided that Owner
does not take assignment of such Subcontracts) and costs associated with
demobilization of Contractor’s and Subcontractors’ personnel and Construction
Equipment. Subject to Sections 16.2C.1, 16.2C.2, and 16.7 of the Agreement, in
no event shall Contractor be entitled to receive any amount for unabsorbed
overhead, contingency, risk, anticipatory profit or other form of cancellation
charges under this LNTP. Notwithstanding anything to the contrary herein,
Owner’s total liability to Contractor for LNTP No. 1 and LNTP No. 2 combined
shall not exceed those amounts specified in the row (of the following table) for
the Month in which the termination occurs, less any amounts paid by Owner under
LNTP No. 1 and LNTP No. 2 prior to such termination:

 

Month of Termination

   Amount Owed  

February 2019

   $ 115,000,000  

March 2019

   $ 155,000,000  

April 2019 or later

   $ 200,000,000  

 

H-9



--------------------------------------------------------------------------------

Execution Version

 

If Owner issues LNTP No. 3, Section 3 of LNTP No. 3 shall control over this
Section 3 of LNTP No. 2.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC            By:  

         

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed No. 2.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

         

Name:  

 

Title:  

 

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

 

H-10



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE H-6

LIMITED NOTICE TO PROCEED NO. 3 FOR SUBPROJECT 6(a)

Date:                                                                          

Via Facsimile (___) ___-_____ and Overnight Courier

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attention: ______________

 

Re:

Limited Notice to Proceed No. 3

Pursuant to Section 5.1A.3 of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Stage 4
Liquefaction Facility, dated as of [        ], 20[    ] (the “Agreement”), by
and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and
Chemicals, Inc. (“Contractor”), this letter shall serve as LNTP No. 3 from Owner
to Contractor authorizing Contractor to proceed with that certain portion of the
Work as described below pursuant to the terms and conditions of the Agreement:

1. LNTP No. 3 Work.

 

  A.

Procurement and Subcontract. As part of this Limited Notice to Proceed,
Contractor shall perform procurement activities, including but not limited to,
the full award and release of the Work for the following scopes described below
as well as administration activities for the committed purchase orders and
Subcontracts to support ongoing Site efforts:

 

  •  

Substations

 

  •  

Air Cooled Heat Exchangers

 

  •  

Additional select butterfly and on/off valves

 

  •  

Additional pipe, valves, fittings and supports

 

  B.

Engineering. As part of this Limited Notice to Proceed, Contractor shall perform
the following engineering activities:

 

  •  

Perform technical reviews as needed to support awards shown above.

 

  •  

Review supplier documents received during this period.

 

  C.

Construction. As part of this Limited Notice to Proceed, Contractor shall
commence (or continue if already commenced under LNTP No. 1 or LNTP No. 2), and
proceed with, the following construction activities at the Site:

 

  •  

Site grading and excavation

 

  •  

Installation of temporary drainage

 

  •  

Underground piping installation

 

  •  

Sump concrete work

 

  •  

Structural foundations

 

  •  

Preparation for the commencement of structural steel

 

H-11



--------------------------------------------------------------------------------

Execution Version

 

D. Miscellaneous. As part of this Limited Notice to Proceed, Contractor shall
maintain in full force and effect at all times during the period commencing from
LNTP No. 3 and prior to issuance of NTP for Subproject 6(a) all insurance
coverages in place for the Stage 3 EPC Agreement and extend such coverages to
include the LNTP Work as detailed herein. Contractor shall perform all other
obligations which are required during this LNTP No. 3 by the Agreement,
including those specifically required following issuance of an LNTP.

All of the foregoing being the “LNTP No. 3 Work”.

2. Payments During LNTP No. 3. Following issuance of LNTP No. 3, Owner shall pay
Contractor the amounts specified in the row (of the following table) for the
Monthly Payment of Month N. Subject to the terms of the Agreement, such payment
shall be made no later than one (1) Business Day after (i) Owner’s issuance of
LNTP No. 3 and (ii) Owner’s receipt of Contractor’s invoice for such sum
(including all applicable documentation required under the Agreement, including
Attachment I). Such invoice shall be in the form of Exhibit A to Schedule I-1.
No other amounts are authorized under this Limited Notice to Proceed No. 3 for
any other services, labor or Work.

 

Month of LNTP No. 3 Work

   Monthly Payment  

May 2019

   $ 55,000,000  

June 2019

   $ 50,000,000  

3. Termination. If Owner terminates the Agreement for convenience prior to the
issuance of NTP for Subproject 6(a), or if Contractor terminates this Agreement
pursuant to Section 16.7 of the Agreement, then Contractor shall be entitled to
(i) those amounts owed to Contractor by Owner pursuant to Section 2 of LNTP
No. 1. Section 2 of LNTP No. 2 and Section 2 of this LNTP No. 3 prior to
termination, less those amounts previously paid to Contractor under the
Agreement, plus (ii) actual costs reasonably incurred by Contractor on account
of such termination (which costs shall be adequately documented and supported by
Contractor), including cancellation charges owed by Contractor to Subcontractors
(provided that Owner does not take assignment of such Subcontracts) and costs
associated with demobilization of Contractor’s and Subcontractors’ personnel and
Construction Equipment. Subject to Sections 16.2C.1, 16.2C.2, and 16.7 of the
Agreement, in no event shall Contractor be entitled to receive any amount for
unabsorbed overhead, contingency, risk, anticipatory profit or other form of
cancellation charges under this LNTP. Notwithstanding anything to the contrary
herein, Owner’s total liability to Contractor for LNTP No. 1, LNTP No. 2 and
LNTP No. 3 combined shall not exceed those amounts specified in the row (of the
following table) for the Month in which the termination occurs, less any amounts
paid by Owner under LNTP No. 1, LNTP No. 2 and LNTP No. 3 prior to such
termination:

 

Month of Termination

   Amount Owed  

May 2019

   $ 260,000,000  

June 2019 or later

   $ 335,000,000  

 

H-12



--------------------------------------------------------------------------------

Execution Version

 

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC            By:  

         

  Name:  

 

  Title:  

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed No. 3.

 

For and on behalf of BECHTEL OIL, GAS AND CHEMICALS, INC. By:  

             

Name:  

 

Title:  

 

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

 

H-13



--------------------------------------------------------------------------------

Execution Version

ATTACHMENT I

FORM OF CONTRACTOR’S INVOICES

 

I-1



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

SCHEDULE I-1

 

PROJECT NAME: Sabine Pass LNG Stage 4 Liquefaction Project

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas, and Chemical, Inc.

 

DATE OF AGREEMENT: MMM/DD/YYYY

  

INVOICE NUMBER: 26012 - XXXXXX

 

DATE OF INVOICE: MMM/DD/YYYY

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.   

Original Contract Price (Section 7.1 of Agreement)

   $ 0.00   2.   

Net change by Change Orders (Exhibit 1)

   $ 0.00   3.   

Contract Price to date (Line 1 + Line 2)

   $ 0.00   4.   

Total invoiced to date for Mobilization Payment—Section 7.2A (Exhibit 2)

   $ 0.00   5.   

Total invoiced to date for completion of Milestones—Section 7.2B (Schedule C1 of
Attachment C) (Exhibit 2)

   $ 0.00   6.   

Total invoiced to date for Monthly Payments—Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2)

   $ 0.00   7.   

Total invoiced to date for Time and Material Work (Exhibit 3)

   $ 0.00   8.   

Total invoiced to date

   $ 0.00   9.   

Less previous Invoices

   $ 0.00   10.   

Current Payment Due

   $ 0.00   11.   

Balance of Contract Price remaining (Line 3 less Line 8)

   $ 0.00  

Contractor certifies that (i) the Work is progressing in accordance with the
Project Schedule (as may be adjusted by Change Order) and CPM Schedule, as set
forth in the current Monthly Progress Report; (ii) the Work described in or
relating to this Invoice has been performed or will be performed in sixty
(60) Days and supplied in accordance with the Agreement; (iii) the Work
described in or relating to this Invoice is in accordance with the Agreement and
the referenced Milestone(s) is/are complete or will be complete in sixty
(60) Days; (iv) Contractor is entitled to payment of the amount set forth as
“Current Payment Due” in this Invoice.

 

I-2



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

SABINE PASS STAGE 4 LIQUEFACTION PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 26012 - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

CONTRACTOR

 

Signed: _______________________________________________ Name:
________________________________________________ Title:
_________________________________________________ Date: _____________________,
YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $____________________________

 

OWNER

   Signed: _______________________________________________    Name:
________________________________________________    Title:
_________________________________________________    Date:
_____________________, YYYY   

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-3



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

   Approved Amount              

 

 

 

Total

      $ 0.00        

 

 

 

 

I-4



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 2

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

   Work Completed (From Previous
Invoices) ($ USD)      Work Completed (This
Period) ($ USD)                 

 

 

    

 

 

 

Total

      $ 0.00      $ 0.00        

 

 

    

 

 

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of
Milestone

  

Description of Milestone

   Previously Invoiced
Amount ($ USD)      Amount of Milestone
Completed this Month
($ USD)      This Month Invoice
Amount ($ USD)                    

 

 

    

 

 

    

 

 

 

Total

      $ 0.00      $ 0.00      $ 0.00        

 

 

    

 

 

    

 

 

 

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of
Payment

   Monthly
Payments      Previously Invoiced
Amount ($ USD)      This Month Invoice
Amount ($ USD)              

 

 

    

 

 

    

 

 

 

Total

   $ 0.00      $ 0.00      $ 0.00     

 

 

    

 

 

    

 

 

 

 

I-5



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

   Amount of Invoice              

 

 

 

Total

      $ 0.00        

 

 

 

 

I-6



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 4

INTERIM CONDITIONAL LIEN WAIVERS

 

I-7



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-8



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT A TO SCHEDULE I-1

(For LNTP No. 1, LNTP No. 2 and LNTP No. 3, Contractor shall use the following
LNTP Invoice form.)

 

PROJECT NAME: Sabine Pass LNG Stage 4 Liquefaction Facility

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas, and Chemicals, Inc.

 

DATE OF AGREEMENT: MMM/DD/YYYY

  

INVOICE NUMBER: 26012 - XXXXXX

 

DATE OF INVOICE: MMM/DD/YYYY

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with Work performed pursuant to LNTP No.____ in accordance with
Article 5 of the above referenced Agreement between the Parties.

 

1.    Original LNTP No.___ Price    $ 0.00   2.    Net change to LNTP No.___
Price by Change Order (Exhibit B)    $ 0.00   3.    Aggregate LNTP No.___ Price
to date (Line 1 + Line 2)    $ 0.00   4.    Total invoiced to date for Monthly
Payments (Exhibit C)    $ 0.00   5.    Less previous Invoices    $ 0.00   6.   
Current Payment Due (Line 4 less Line 5)    $ 0.00   7.    Balance of LNTP
No.___ Price remaining (Line 3 less Line 4)    $ 0.00  

Contractor certifies that (i) the Work described in or relating to this Invoice
is in accordance with the Agreement; and (ii) Contractor is entitled to payment
of the amount set forth as “Current Payment Due” in this Invoice.

 

I-9



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

SABINE PASS STAGE 4 LIQUEFACTION PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 26012 - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

 

CONTRACTOR    Signed: _______________________________________________    Name:
________________________________________________    Title:
_________________________________________________    Date:
_____________________, YYYY   

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $____________________________

 

OWNER

   Signed: _______________________________________________    Name:
________________________________________________    Title:
_________________________________________________    Date:
_____________________, YYYY   

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-10



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT B TO SCHEDULE I-1 – Aggregate LNTP Price

LIST OF EXECUTED CHANGE ORDERS FOR LNTP No.___

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

   Approved Amount              

 

 

  Total       $ 0.00        

 

 

 

 

I-11



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT C TO SCHEDULE I-1 - LNTP PAYMENTS

 

A.

MONTHLY PAYMENTS

 

Month

   Previously Invoiced Amount for Prior
Months ($ USD)      This Month Invoice
Amount ($ USD)           

 

 

    

 

 

 

Total

   $ 0.00      $ 0.00     

 

 

    

 

 

 

 

I-12



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

SCHEDULE I-2

 

PROJECT NAME: Sabine Pass LNG Stage 4 Liquefaction Project

 

OWNER: Sabine Pass Liquefaction, LLC

 

CONTRACTOR: Bechtel Oil, Gas, and Chemical, Inc.

 

DATE OF AGREEMENT: MMM/DD/YYYY

  

INVOICE NUMBER: 26012 -XXXXXX

 

DATE OF INVOICE: MMM/DD/YYYY

 

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Agreement between the Parties.

 

1.   

Original Contract Price (Section 7.1 of Agreement)

   $ 0.00   2.   

Net change by Change Orders (Exhibit 1)

   $ 0.00   3.   

Contract Price to date (Line 1 + Line 2)

   $ 0.00   4.   

Total invoiced to date for Mobilization Payment—Section 7.2A (Exhibit 2)

   $ 0.00   5.   

Total invoiced to date for completion of Milestones—Section 7.2B (Schedule C1 of
Attachment C) (Exhibit 2)

   $ 0.00   6.   

Total invoiced to date for Monthly Payments—Section 7.2B (Schedule C2 of
Attachment C) (Exhibit 2)

   $ 0.00   7.   

Total invoiced to date for Time and Material Work (Exhibit 3)

   $ 0.00   8.   

Total invoiced to date

   $ 0.00   9.   

Less previous Invoices

   $ 0.00   10.   

Current Payment Due

   $ 0.00   11.   

Balance of Contract Price remaining (Line 3 less Line 8)

   $ 0.00  

ADJUSTMENTS. Explanation is listed below of (i) any adjustments required to
reconcile all previous Invoices,

 

 

 

 

(Attach supporting documentation.)

 

Total Adjustments

   $ 0.00  

Total Final Payment Due (Line I(10) +/- Total Adjustments)

   $ 0.00  

Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been completely
performed in accordance with the terms of the Agreement, including the
completion of all Punchlist items; (ii) all quantities and prices in this final
Invoice or attachments are correct and in accordance with the Agreement;
(iii) fully completed and executed Final Conditional Lien and Claim Waivers from
Contractor, and from all Lien Waiver Subcontractors and Major Sub-subcontractors
who performed Work for the Project, as provided in Section 7.3 of the Agreement,
are attached to this final Invoice; (iv) all documentation required to be
delivered by Contractor to Owner under the Agreement, including Record Drawings
and Specifications, Owner’s Confidential Information and test reports, have been
delivered to Owner; (v) all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities have been removed from the Site; (vi) all Subcontractors
have been paid in accordance with the terms of their Subcontracts, except for
amounts that are the subject of this final Invoice or amounts that are properly
retained or withheld in accordance with the terms of such Subcontracts;
(vii) all payrolls, Taxes, bill for Equipment, and any other indebtedness
connected with the Work (excluding Corrective Work) has been paid;
(viii) Contractor has delivered an executed Final Completion Certificate, which
has been accepted by Owner by signing such certificate; (ix) Contractor has
completed all other obligations required under the Agreement for Final
Completion; (x) attached to this final Invoice is all documentation supporting
Contractor’s request for payment as required under the Agreement; and (xi) this
final Invoice is signed by an authorized representative of Contractor.

 

I-13



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

SABINE PASS STAGE 4 LIQUEFACTION PROJECT

DATE OF INVOICE: MMM/DD/YYYY

INVOICE NUMBER: 26012 - XXXXXX

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # XXXXX

Acct. Type: Checking (DDA) ACH Format: CTX

ABA #

Credit: Bechtel Oil, Gas and Chemicals, Inc.

Swift Code: IRVTUS3N

 

CONTRACTOR Signed: _______________________________________________ Name:
________________________________________________ Title:
_________________________________________________ Date: _____________________,
YYYY

OWNER APPROVAL

AMOUNT APPROVED by Owner for Payment: U.S. $____________________________

 

OWNER

Signed: _______________________________________________ Name:
________________________________________________ Title:
_________________________________________________ Date: _____________________,
YYYY

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice.

 

I-14



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 1

LIST OF EXECUTED CHANGE ORDERS TO SCHEDULE C1 - MILESTONE PAYMENT SCHEDULE

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Change Order No.

  

Description of Change Order

   Approved Amount              

 

 

 

Total

      $ 0.00        

 

 

 

 

I-15



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 2

1. MOBILIZATION PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.A

 

No.

  

Description of Mobilization Payment

   Work Completed (From Previous
Invoices) ($ USD)      Work Completed (This
Period) ($ USD)                 

 

 

    

 

 

 

Total

      $ 0.00      $ 0.00        

 

 

    

 

 

 

2. MILESTONE PAYMENT AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

MILESTONES

 

No. of
Milestone

  

Description of Milestone

   Previously Invoiced
Amount ($ USD)      Amount of Milestone
Completed this Month
($ USD)      This Month Invoice
Amount ($ USD)                    

 

 

    

 

 

    

 

 

 

Total

      $ 0.00      $ 0.00      $ 0.00        

 

 

    

 

 

    

 

 

 

3. MONTHLY PAYMENTS AS PER CONTRACT - ARTICLE 7 SECTION 7.2.B

 

Month of
Payment

   Monthly Payments      Previously Invoiced
Amount ($ USD)      This Month Invoice
Amount ($ USD)              

 

 

    

 

 

    

 

 

 

Total

   $ 0.00      $ 0.00      $ 0.00     

 

 

    

 

 

    

 

 

 

 

I-16



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 3

TIME AND MATERIAL PAYMENTS

The following Change Orders have been executed by Owner and/or Contractor
pursuant to Article 6:

 

Month of Invoice

  

Type of Work

   Amount of Invoice              

 

 

 

Total

      $ 0.00        

 

 

 

 

I-17



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 4

FINAL CONDITIONAL LIEN WAIVERS

 

I-18



--------------------------------------------------------------------------------

Sabine Pass Liquefaction

 

LOGO [g651558dsp00327.jpg]

 

EXHIBIT 5

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-19



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT J

HSE PLAN REQUIREMENTS

 

1.0

Introduction

In addition to the requirements specified in the Agreement, including
Section 3.10, Contractor shall create and provide to Owner for review a health,
safety and environment plan (“HSE Plan”) for the Project that includes, at a
minimum, the following:

 

  1.1.

HSE Management Plan

 

  1.2.

Construction Environmental Control Plan

 

  1.2.1.

Construction Environmental Control Plan (CECP);

 

  1.2.2.

Construction Waste Management Plan;

 

  1.2.3.

Spill Prevention, Control and Countermeasures Plan (SPCC); and

 

  1.2.4.

Erosion and Sediment Management Plan (E&S Plan).

 

  1.3.

Traffic Management Plan

 

2.0

HSE Management Plan

Contractor shall develop and implement a plan for management of the health,
safety and environmental (“HSE”) matters for the Project (“HSE Management Plan”)
to provide guidelines for compliance with: (i) all applicable Contractor HSE
requirements, policies, procedures and core processes; (ii) all Owner
requirements; and (iii) all HSE requirements under Applicable Law, including any
federal, state or local Permits.

The HSE Management Plan shall contain Project specific information including
Project scope, Project organization, HSE organization, and shall be used as a
guideline for the HSE management of the Project. Specific HSE procedures shall
be developed from the HSE Management Plan to provide specific instructions on
how to implement the HSE Management Plan.

The HSE Management Plan shall be broken into the following ten (10) elements:

 

  2.1.

Leadership & Commitment

The HSE Management Plan shall include a zero accident philosophy and the Project
HSE policy. This section of the HSE Management Plan shall include the following:

 

  2.1.1.

Senior and Project management commitment;

 

  2.1.2.

Define management expectations with regards to HSE of all Project personnel
including supervision, employees, Subcontractors, and Sub-subcontractors; and

 

  2.1.3.

Provide clear message that all Project personnel, Subcontractors, and
Sub-subcontractors will be held accountable for their HSE performance.

 

  2.2.

Strategies and Objectives

The HSE Management Plan shall provide the HSE strategy, objectives, requirements
and standards for the Project. This section of the HSE Management Plan shall
include the following:

 

  2.2.1.

Project HSE policy communication, updates and support;

 

J-1



--------------------------------------------------------------------------------

Execution Version

 

 

  2.2.2.

Project HSE strategy including how it shall be supported and updated;

 

  2.2.3.

Project HSE objectives, goals and targets; and

 

  2.2.4.

Project Key Performance Indicators (KPI).

 

  2.3.

Organization and Resources

The HSE Management Plan shall provide the roles and responsibilities of the
Project personnel and the plan for management of HSE documentation. This section
of the HSE Management Plan shall include the following:

 

  2.3.1.

Project and HSE organization;

 

  2.3.2.

Project HSE roles and responsibilities;

 

  2.3.3.

Functional HSE responsibilities and coordination (i.e. procurement, contracts,
Project controls, HSE and etc.);

 

  2.3.4.

Communication process with regards to HSE policies, procedures and requirements;
and

 

  2.3.5.

HSE information and documentation review, distribution and retention.

 

  2.4.

HSE Risk Management

The HSE Management Plan shall define the Project approach to risk management and
shall provide Project requirements and guidelines for implementation. This
section of the HSE Management Plan shall include the following:

 

  2.4.1.

Defined risk management process that will identify HSE hazards and manage HSE
risks;

 

  2.4.2.

Defined process to evaluate projects, tasks and Subcontractors with regards to
HSE risk and required resources for mitigation;

 

  2.4.3.

Standardized risk matrix;

 

  2.4.4.

Information sharing methods;

 

  2.4.5.

Hazard recognition program;

 

  2.4.6.

Hazard recognition teams; and

 

  2.4.7.

Action register.

 

  2.5.

Planning

This section of the HSE Management Plan shall include the following:

 

  2.5.1.

Methods defined to achieve HSE objectives;

 

  2.5.2.

Applicable HSE procedures, Site requirements and/or work instructions;

 

  2.5.3.

Emergency preparedness; and

 

  2.5.4.

HSE communications.

 

  2.6.

Employee Competency

This section of the HSE Management Plan shall include the following:

 

  2.6.1.

Training program and requirements with training matrix; and

 

  2.6.2.

People based safety program.

 

J-2



--------------------------------------------------------------------------------

Execution Version

 

 

  2.7.

Customer Interface

This section of the HSE Management Plan shall include the following:

 

  2.7.1.

Communication between FERC and other Governmental Instrumentalities;

 

  2.7.2.

Reporting, communication and information sharing; and

 

  2.7.3.

Coordination, security and operating facility access.

 

  2.8.

Contractor Evaluation, Selection and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.8.1.

Define evaluation and selection methods and processes; and

 

  2.8.2.

Define how monitoring of Subcontractors shall be performed.

 

  2.9.

Implementation and Monitoring

This section of the HSE Management Plan shall include the following:

 

  2.9.1.

Stop work policy;

 

  2.9.2.

Incident reporting, recording and investigation;

 

  2.9.3.

Procedure review; and

 

  2.9.4.

Management of change.

 

  2.10.

Auditing and Reviewing

This section of the HSE Management Plan shall include the following:

 

  2.10.1.

Project self-assessment;

 

  2.10.2.

Management assessments;

 

  2.10.3.

HSE inspection;

 

  2.10.4.

Subcontractor monitors and responsibilities; and

 

  2.10.5.

Action register and corrective action closure.

 

3.0

Construction Environmental Control Plan

 

  3.1

Construction Environmental Control Plan (CECP)

The CECP shall include the following:

 

  3.1.1

Introduction;

 

  3.1.2

General Project information;

 

  3.1.3

Responsibilities;

 

  3.1.4

Environmental management controls;

 

  3.1.5

Environmental requirements, plans, and procedures; and

 

  3.1.6

Required figures, tables and appendices.

 

  3.2

Construction Waste Management Plan

The Construction Waste Management Plan shall include the following:

 

  3.2.1.

Introduction;

 

  3.2.2.

Waste types;

 

J-3



--------------------------------------------------------------------------------

Execution Version

 

 

  3.2.3.

Waste management requirements;

 

  3.2.4.

Waste disposal requirements;

 

  3.2.5.

Waste minimization; and

 

  3.2.6.

Required tables and appendices.

 

  3.3

Spill Prevention, Control and Countermeasures Plan (SPCC)

The SPCC shall include the following:

 

  3.3.1

Management approval;

 

  3.3.2

Engineering certification;

 

  3.3.3

Record of review and amendment form;

 

  3.3.4

Introduction;

 

  3.3.5

Security;

 

  3.3.6

Trajectory analysis;

 

  3.3.7

Secondary containment;

 

  3.3.8

Contingency plans;

 

  3.3.9

Inspections, testing and recordkeeping;

 

  3.3.10

Personnel training & discharge prevention;

 

  3.3.11

Spill response;

 

  3.3.12

Spill notification and reporting;

 

  3.3.13

Spill kits; and

 

  3.3.14

Required figures, tables and appendices.

 

  3.4

Erosion and Sediment Management Plan (E&S Plan)

The E&S Plan shall include the following:

 

  3.4.1.

Introduction;

 

  3.4.2.

General Project information;

 

  3.4.3.

Responsibilities;

 

  3.4.4.

Environmental management controls;

 

  3.4.5.

Environmental requirements, plans and procedures; and

 

  3.4.6.

Figures, tables and appendices.

 

4.0

Traffic Management Plan

The Traffic Management Plan shall include the following:

 

  4.1.

Introduction;

 

  4.2.

Responsibilities;

 

  4.3.

Safe Facility Site layout;

 

  4.4.

Pedestrian routes;

 

  4.5.

Vehicle routes;

 

J-4



--------------------------------------------------------------------------------

Execution Version

 

 

  4.6.

Traffic controls and Facility Site entrances;

 

  4.7.

Parking;

 

  4.8.

Vehicle safety equipment standards;

 

  4.9.

Driving rules;

 

  4.10.

Training requirements; and

 

  4.11.

Vehicle inspection requirements.

 

J-5



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT K

FORM OF LIEN AND CLAIM WAIVERS

 

K-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-1

CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 4
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 3 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 4 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

 

 

 

 

 

  (the “Property”).

Upon receipt of the sum of U.S.$___________________ (amount in Invoice submitted
with this Contractor’s Interim Conditional Lien Waiver), Contractor waives,
relinquishes, remits and releases any and all privileges, liens or claims of
privileges or liens against the Project and the Property that Contractor has or
may have arising out of the performance or provision of the work, materials,
equipment, services or labor by or on behalf of Contractor (including, without
limitation, any Subcontractor or Sub-subcontractor) in connection with the
Project through the date of _______________________, 20___ (last day of Month
preceding the date of the Invoice submitted with this Contractor’s Interim
Conditional Lien Waiver (i.e., Month N-1)) and reserving those rights,
privileges and liens, if any, that Contractor might have in respect of any
amounts: (i) withheld by Owner under the terms of the Agreement from payment on
account of work, materials, equipment, services and/or labor furnished by or on
behalf of Contractor to or on account of Owner for the Project; or (ii) for Work
performed in connection with Milestones listed in Schedule C-1 of the Agreement
which have not yet been billed in the Invoice submitted with this Contractor’s
Interim Conditional Lien Waiver or in prior Invoices. Other exceptions are as
follows:

 

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through ___________, 20__ (date of
Contractor’s last prior Invoice). Exceptions are as follows:

 

 

 

 

(if no exception entry or “none” is entered above, all such payments have been
made )

This Contractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Conditional Lien Waiver, that
it is fully informed with respect to the legal effect of this Contractor’s
Interim Conditional Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Contractor’s Interim Conditional Lien Waiver in
return for the payment recited above.

This Contractor’s Interim Conditional Lien Waiver has been executed by its duly
authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice(s) No. __ Signed:  

             

By:  

 

Title:  

 

Date:  

 

 

K-2



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-2

CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 4
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 3 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 4 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

 

 

 

 

 

  (the “Property”).

Contractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Contractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor by or on behalf
of Contractor (including, without limitation, any subcontractor or
sub-subcontractor) in connection with the Project through the date of
_______________________, 20___ (last day of the Month preceding the Month of the
last Invoice submitted by Contractor (i.e., Month N-2)) and reserving those
rights, privileges and liens, if any, that Contractor might have in respect of
any amounts: (i) withheld by Owner under the terms of the Agreement from payment
on account of work, materials, equipment, services and/or labor furnished by or
on behalf of Contractor to or on account of Owner for the Project; or (ii) for
Work performed in connection with Milestones listed in Schedule C-1 of the
Agreement which have not yet been billed to Owner by the date of the last
Invoice submitted by Contractor. Other exceptions are as follows:

 

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Project through ___________, 20__ (date of
Contractor’s last prior Invoice).    

This Contractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Unconditional Lien Waiver, and
that it is fully informed with respect to the legal effect of this Contractor’s
Interim Unconditional Lien Waiver.

This Contractor’s Interim Unconditional Lien Waiver has been executed by its
duty authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice(s) No. __ Signed:  

             

By:  

 

Title:  

 

Date:  

 

 

K-3



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-3

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors

with each Invoice other than the Invoice for final payment;

provided that, execution by Bulk Order Subcontractors is only pursuant to the
second proviso of Section 7.2.D.1)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, ___________________________ (“Subcontractor”) who has, under an
agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the engineering,
procurement and construction of the Stage 4 Liquefaction Facility and certain
modifications and improvements to the Existing Facility, the Stage 1
Liquefaction Facility, the Stage 2 Liquefaction Facility and the Stage 3
Liquefaction Facility, and the commissioning, start-up and testing of the Stage
4 Liquefaction Facility (collectively, the “Project”), which is located in
Cameron Parish, State of Louisiana and is more particularly described as
follows:

 

 

 

 

 

  (the “Property”).

Upon receipt of the sum of U.S.$___________________ (amount in Invoice submitted
with this Subcontractor’s Interim Conditional Lien Waiver), Subcontractor
waives, relinquishes, remits and releases any and all privileges, liens or
claims of privileges or liens against the Project and the Property that
Subcontractor has or may have arising out of the performance or provision of the
work, materials, equipment, services or labor or on behalf of Subcontractor
(including, without limitation, any sub-subcontractor) in connection with the
Project through the date of _______________, 20___ (date of the Invoice
submitted with this Subcontractor’s Interim Conditional Lien Waiver) and
reserving those rights, privileges and liens, if any, that Subcontractor might
have in respect of any amounts withheld by Contractor from payment on account of
work, materials, equipment, services and/or labor furnished by or on behalf of
Subcontractor to or on account of Contractor for the Project. Other exceptions
are as follows:

 

 

 

 

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
_______________, 20__ (date of Subcontractor’s last prior invoice). Exceptions
are as follows:

 

 

 

 

(if no exception entry or “none” is entered above, all such payments have been
made)

This Subcontractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Conditional Lien
Waiver, that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Conditional Lien Waiver, and that it has voluntarily
chosen to accept the terms and conditions of this Subcontractor’s Interim
Conditional Lien Waiver in return for the payment recited above.

This Subcontractor’s Interim Conditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR : Applicable to Invoice(s) No. __ Signed:  

         

By:  

 

Title:  

 

Date:  

 

 

K-4



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-4

SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractors with
each Invoice other than the Invoice for final payment; provided that, execution
by Bulk Order Subcontractors is only required on a quarterly basis)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, ___________________________ (“Subcontractor”) who has, under an
agreement with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the engineering,
procurement and construction of the Stage 4 Liquefaction Facility and certain
modifications and improvements to the Existing Facility, the Stage 1
Liquefaction Facility, the Stage 2 Liquefaction Facility and the Stage 3
Liquefaction Facility, and the commissioning, start-up and testing of the Stage
4 Liquefaction Facility (collectively, the “Project”), which is located in
Cameron Parish, State of Louisiana and is more particularly described as
follows:

 

 

 

 

 

  (the “Property”).

Subcontractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property that Subcontractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor or on behalf of
Subcontractor (including, without limitation, any sub-subcontractor) in
connection with the Project through the date of _______________________, 20___
(date of the last invoice submitted by Subcontractor).

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Project have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
_______________, 20__ (date of Subcontractor’s last prior invoice).    

This Subcontractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Unconditional Lien
Waiver, and that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Unconditional Lien Waiver.

This Subcontractor’s Interim Unconditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR : Applicable to Invoice(s) No. __ Signed:  

         

By:  

 

Title:  

 

Date:  

 

 

K-5



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-5

CONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the Invoice for final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 4
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 3 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 4 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana and is more particularly
described as follows:

 

 

 

 

 

  (the “Property”).

Upon receipt of the sum of U.S.$                 (amount in Invoice for final
payment submitted with this Contractor’s Final Conditional Lien and Claim
Waiver), Contractor waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Project and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, quantum meruit, unjust enrichment, tort, equity or otherwise
that Contractor has or may have had against Owner arising out of the Agreement
or the Project, whether or not known to Contractor at the time of the execution
of this Contractor’s Final Conditional Lien and Claim Waiver, except for the
following disputed claims in the amount of U.S.$_______________________:

 

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied.

This Contractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Conditional Lien
and Claim Waiver, that it is fully informed with respect to the legal effect of
this Contractor’s Final Conditional Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Contractor’s Final
Conditional Lien and Claim Waiver in return for the payment recited above.
Contractor understands, agrees and acknowledges that, upon payment, this
document waives rights and is fully enforceable to extinguish all claims of
Contractor as of the date of execution of this document by Contractor.

This Contractor’s Final Conditional Lien and Claim Waiver has been executed by
its duly authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice No(s): ALL (If all, print “all”) Signed:  

         

By:  

 

Title:  

 

Date:  

 

 

K-6



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-6

CONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor prior to the receipt of final payment)

STATE OFLOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned, Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), has been
engaged under contract (“Agreement”) with Sabine Pass Liquefaction, LLC
(“Owner”), for the engineering, procurement and construction of the Stage 4
Liquefaction Facility and certain modifications and improvements to the Existing
Facility, the Stage 1 Liquefaction Facility, the Stage 2 Liquefaction Facility
and the Stage 3 Liquefaction Facility, and the commissioning, start-up and
testing of the Stage 4 Liquefaction Facility (collectively, the “Project”),
which is located in Cameron Parish, State of Louisiana and is more particularly
described as follows:

 

 

                                                                    
                                         
                                                                             
(the “Property”).

Contractor has been paid in full for all work, materials, equipment, services
and/or labor furnished in connection with the Project, and Contractor hereby
waives, relinquishes, remits and releases any and all privileges, liens or
claims of privileges or liens against the Project and the Property and all
claims, demands, actions, causes of actions or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise that Contractor has
or may have had against Owner arising out of the Agreement or the Project,
whether or not known to Contractor at the time of the execution of this
Contractor’s Final Unconditional Lien and Claim Waiver, except for the following
disputed claims in the amount of U.S.$                            :

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Project have been fully satisfied, including, but not limited to payment to
Subcontractors and employees and payment of Taxes.

This Contractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Unconditional Lien
and Claim Waiver, and that it is fully informed with respect to the legal effect
of this Contractor’s Final Unconditional Lien and Claim Waiver. Contractor
understands, agrees and acknowledges that, upon execution of this document, this
document waives rights unconditionally and is fully enforceable to extinguish
all claims of Contractor as of the date of execution of this document by
Contractor.

This Contractor’s Final Unconditional Lien and Claim Waiver has been executed by
its duly authorized representative.

 

FOR CONTRACTOR: Applicable to Invoice No(s): ALL (If all, print “all”)

 

Signed:  

 

By:  

 

Title:  

 

Date:  

 

 

K-7



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-7

SUBCONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Lien Wavier Subcontractors and Major Sub-subcontractors with
their invoice for final payment)

STATE OFLOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                      (“Subcontractor”), has, under an agreement
with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the engineering, procurement
and construction of the Stage 4 Liquefaction Facility and certain modifications
and improvements to the Existing Facility, the Stage 1 Liquefaction Facility,
the Stage 2 Liquefaction Facility and the Stage 3 Liquefaction Facility, and the
commissioning, start-up and testing of the Stage 4 Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana, and is more particularly described as follows:

 

 

                                                                    
                                         
                                                                          (the
“Property”).

Upon receipt of the sum of U.S.$                        , Subcontractor waives,
relinquishes, remits and releases any and all privileges and liens or claims of
privileges or liens against the Project and the Property, and all claims,
demands, actions, causes of action or other rights at law, in contract, quantum
meruit, unjust enrichment, tort, equity or otherwise against Sabine Pass
Liquefaction, LLC (“Owner”) or Contractor, which Subcontractor has, may have had
or may have in the future arising out of the agreement between Subcontractor and
Contractor or the Project, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Conditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied.

This Subcontractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Conditional Lien and Claim Waiver, that it is fully informed with respect to the
legal effect of this Subcontractor’s Final Conditional Lien and Claim Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Subcontractor’s Final Conditional Lien and Claim Waiver in return for the
payment recited above. Subcontractor understands, agrees and acknowledges that,
upon payment, this document waives rights and is fully enforceable to extinguish
all claims of Subcontractor as of the date of execution of this document by
Subcontractor.

This Subcontractor’s Final Conditional Lien and Claim Waiver has been executed
by its duly authorized representative.

 

FOR SUBCONTRACTOR: Applicable to Invoice No(s). ALL (If all, print “all”)

 

Signed:  

 

By:  

 

Title:  

 

Date:  

 

 

K-8



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE K-8

SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Lien Waiver Subcontractors and Major Sub-subcontractor as a
condition of them receiving final payment)

STATE OF LOUISIANA

COUNTY/PARISH OF CAMERON

The undersigned,                      (“Subcontractor”), has, under an agreement
with Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the engineering, procurement
and construction of the Stage 4 Liquefaction Facility and certain modifications
and improvements to the Existing Facility, the Stage 1 Liquefaction Facility,
the Stage 2 Liquefaction Facility and the Stage 3 Liquefaction Facility, and the
commissioning, start-up and testing of the Stage 4 Liquefaction Facility
(collectively, the “Project”), which is located in Cameron Parish, State of
Louisiana, and is more particularly described as follows:

 

 

                                                                    
                                         
                                                                          (the
“Property”).

Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of
Contractor for the Project, and Contractor hereby waives, relinquishes, remits
and releases any and all privileges and liens or claims of privileges or liens
against the Project and the Property, and all claims, demands, actions, causes
of action or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise against Sabine Pass Liquefaction, LLC
(“Owner”) or Contractor, which Subcontractor has, may have had or may have in
the future arising out of the agreement between Subcontractor and Contractor or
the Project, whether or not known to Subcontractor at the time of the execution
of this Subcontractor’s Final Unconditional Lien and Claim Waiver.

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Project or sub-subcontracts
have been fully satisfied, including, but not limited to payment to
sub-subcontractors and employees of Subcontractor and payment of taxes.

This Subcontractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Lien and Claim Waiver, and that it is fully informed with respect
to the legal effect of this Subcontractor’s Final Unconditional Lien and Claim
Waiver. Subcontractor understands, agrees and acknowledges that, upon execution
of this document, this document waives rights unconditionally and is fully
enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

This Subcontractor’s Final Unconditional Lien and Claim Waiver has been executed
by its duly authorized representative.

 

FOR SUBCONTRACTOR: Applicable to Invoice No(s). ALL (If all, print “all”)

 

Signed:  

 

By:  

 

Title:  

 

Date:  

 

 

K-9



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT M

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE

 

M-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE M-1

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE FOR SUBPROJECT 6(a)

Date:                                     

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention:                                 

 

Re:

Substantial Completion Certificate for Subproject 6(a) — Lump Sum Turnkey
Agreement for the Engineering, Procurement and Construction of the Sabine Pass
LNG Stage 4 Liquefaction Facility, dated as of [        ], 20[    ] (the
“Agreement”), by and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel
Oil, Gas and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.2 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion
with respect to Subproject 6(a), including: (i) the Minimum Acceptance Criteria
(MAC) has been achieved as set forth in Attachment T; (ii) the Performance
Guarantee has been achieved as set forth in Attachment T, or if the Performance
Guarantee has not been achieved but the MAC has been achieved, Contractor either
(A) has paid the applicable Performance Liquidated Damages or (B) elects or is
directed to take corrective actions to achieve the Performance Guarantee
pursuant to Section 11.4(A)(ii); (iii) all Work (including training in
accordance with Section 3.5 and the delivery of all documentation required as a
condition of Substantial Completion under the Agreement (including documentation
required for operation, including test reports)) has been completed in
accordance with the requirements of the Agreement other than any Work which
meets the definition of Punchlist and other than the Work for Subproject 6(b)
(if Owner elects to exercise the LNG Berth 3 Option); (iv) Contractor hereby
delivers to Owner this Substantial Completion Certificate, as required under
Section 11.2; (v) Contractor has obtained all Contractor Permits for Subproject
6(a); and (vi) Contractor has, pursuant to Section 3.4, delivered to the Site
all Operating Spare Parts required by the Operating Spare Parts List to be
delivered to the Site prior to Substantial Completion of Subproject 6(a).

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has              or has not                      (check one) paid to Owner
all such Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
this Substantial Completion Certificate on             , 20    , including the
payment of Liquidated Damages owed under the Agreement (if any), or if any such
Liquidated Damages have not been paid upon the date of this Substantial
Completion Certificate, such Liquidated Damages will be paid by Contractor
within ten (10) Days after Contractor’s receipt of Owner’s invoice for such
Liquidated Damages.

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.2 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.

[Signature Page Follows]

 

M-2



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:  

 

Name:  

 

Title:  

 

 

cc:

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attn: General Counsel

 

M-3



--------------------------------------------------------------------------------

Execution Version

 

Owner Acceptance or Rejection of Substantial Completion Certificate

Pursuant to Section 11.3 of the Agreement, Owner              accepts
or             rejects (check one) the Substantial Completion Certificate for
Subproject 6(a).

If Substantial Completion for Subproject 6(a) was achieved, Substantial
Completion for Subproject 6(a) was achieved on             , 20    .

Acceptance of this Substantial Completion Certificate shall not relieve
Contractor of any of Contractor’s obligations to perform the Work in accordance
with the requirements of the Agreement, nor shall it in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to the Agreement, including obligations with respect to unperformed
obligations of the Agreement or for any Work that does not conform to the
requirements of this Agreement.

The basis for any rejection of Substantial Completion is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC

By:

 

 

Name:

 

 

Title:

 

 

 

M-4



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE M-2

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE FOR SUBPROJECT 6(b)

Date:                                     

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention:                                 

 

Re:

Substantial Completion Certificate for Subproject 6(b) — Lump Sum Turnkey
Agreement for the Engineering, Procurement and Construction of the Sabine Pass
LNG Stage 4 Liquefaction Facility, dated as of [        ], 20[    ] (the
“Agreement”), by and between Sabine Pass Liquefaction, LLC (“Owner”) and Bechtel
Oil, Gas and Chemicals, Inc. (“Contractor”)

Pursuant to Section 11.2 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion
with respect to Subproject 6(b), including: (i) all Work (including training in
accordance with Section 3.5 and the delivery of all documentation required as a
condition of Substantial Completion under this Agreement (including
documentation required for operation, including test reports)) for Subproject
6(b) has been completed in accordance with the requirements of this Agreement
other than any Work which meets the definition of Punchlist; (ii) Contractor
hereby delivers to Owner this Substantial Completion Certificate, as required
under Section 11.2; (iii) Contractor has obtained all Contractor Permits for
such Subproject; and (iv) Contractor has, pursuant to Section 3.4, delivered to
the Site all Operating Spare Parts required by the Operating Spare Parts List to
be delivered to the Site prior to Substantial Completion of Subproject 6(b).

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has             or has not                     (check one) paid to Owner all
such Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
this Substantial Completion Certificate on             , 20    , including the
payment of Liquidated Damages owed under the Agreement (if any), or if any such
Liquidated Damages have not been paid upon the date of this Substantial
Completion Certificate, such Liquidated Damages will be paid by Contractor
within ten (10) Days after Contractor’s receipt of Owner’s invoice for such
Liquidated Damages.

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.2 of the Agreement.

[Signature Page Follows]

 

M-5



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:  

 

Name:  

 

Title:  

 

 

cc:

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attn: General Counsel

 

M-6



--------------------------------------------------------------------------------

Execution Version

 

Owner Acceptance or Rejection of Substantial Completion Certificate

Pursuant to Section 11.3 of the Agreement, Owner                  accepts
or             rejects (check one) the Substantial Completion Certificate for
Subproject 6(b).

If Substantial Completion for Subproject 6(b) was achieved, Substantial
Completion for Subproject 6(b) was achieved on                     , 20    .

Acceptance of this Substantial Completion Certificate shall not relieve
Contractor of any of Contractor’s obligations to perform the Work in accordance
with the requirements of the Agreement, nor shall it in any way release
Contractor or any surety of Contractor from any obligations or liability
pursuant to the Agreement, including obligations with respect to unperformed
obligations of the Agreement or for any Work that does not conform to the
requirements of this Agreement.

The basis for any rejection of Substantial Completion is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC

By:

 

 

Name:

 

 

Title:

 

 

 

M-7



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT N

FORM OF FINAL COMPLETION CERTIFICATE

Date:                                         

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attention:                     

Re: Final Completion Certificate — Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Stage 4
Liquefaction Facility, dated as of [                    ],
20[                    ] (the “Agreement”), by and between Sabine Pass
Liquefaction, LLC (“Owner”) and Bechtel Oil, Gas and Chemicals, Inc.
(“Contractor”)

Pursuant to Section 11.6 of the Agreement, Contractor hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement,
including obligations for Warranties and correction of Defective Work pursuant
to Section 12.3 and any other obligations covered under Section 11.6) are fully
and completely performed in accordance with the terms of the Agreement,
including: (i) the achievement of Substantial Completion of Subproject 6; (ii)
the completion of all Punchlist items; (iii) delivery by Contractor to Owner of
a fully executed Final Conditional Lien and Claim Waiver in the form of Schedule
K-5; (iv) delivery by Contractor to Owner of all documentation required to be
delivered under this Agreement as a prerequisite of achievement of Final
Completion, including Record Drawings; (v) removal from the Site of all of
Contractor’s, Subcontractors’ and Sub-subcontractors’ personnel, supplies,
waste, materials, rubbish, and temporary facilities; (vi) delivery by Contractor
to Owner of fully executed Final Conditional Lien and Claim Waivers from all
Lien Waiver Subcontractors in the form in Schedule K-7; (vii) fully executed
Final Conditional Lien and Claim Waivers from Major Sub-subcontractors in a form
substantially similar to the form of Schedule K-7; (viii) Contractor hereby
delivers to Owner this Final Completion Certificate as required under
Section 11.6; (ix) Contractor has, pursuant to Section 3.4, delivered to the
Project all Operating Spare Parts required by the Operating Spare Parts List to
be delivered to the Project prior to Final Completion; and (x) if pursuant to
Section 11.4A, Substantial Completion was achieved without Contractor having
achieved the Performance Guarantee, Contractor has achieved the Performance
Guarantee or has paid the applicable Performance Liquidated Damages.

Contractor certifies that it achieved all requirements under the Agreement for
Final Completion on                                     , 20    .

Attached is all documentation required under the Agreement to be provided by
Contractor with this Final Completion Certificate.

IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.

 

BECHTEL OIL, GAS AND CHEMICALS, INC.

By:  

 

Name:  

 

Title:  

 

Date:  

 

 

cc:

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Attn: General Counsel

 

N-1



--------------------------------------------------------------------------------

Execution Version

 

Owner Acceptance or Rejection of Final Completion Certificate

Pursuant to Section 11.6 of the Agreement, Owner                      accepts or
                     rejects (check one) the Final Completion Certificate.

If Final Completion was achieved, Final Completion was achieved on
                    , 20    .

Acceptance of Final Completion shall not relieve Contractor of any of
Contractor’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement,
including Warranty obligations.

The basis for any rejection of Final Completion is attached hereto.

 

For and on behalf of SABINE PASS LIQUEFACTION, LLC

By:  

 

By:  

 

Name:  

 

Title:  

 

 

N-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT O

INSURANCE

 

O-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE O-1

INSURANCE REQUIREMENTS

 

1.

Contractor’s Insurance.

A. Types and Amounts of Insurance. Subject to Attachment EE, Contractor shall at
its own cost and expense procure and maintain in full force and effect at all
times specified in Section 1.B the following insurances on an occurrence basis
for coverages at the following limits of liability:

1. Workers’ Compensation and Employer’s Liability Insurance. Contractor shall
comply with Applicable Law with respect to workers’ compensation requirements
and other similar requirements where the Work is performed and shall procure and
maintain workers’ compensation and employer’s liability policies in accordance
with Applicable Law and the requirements of this Agreement. These policies shall
include coverage for all states and other applicable jurisdictions, voluntary
compensation coverage, and occupational disease. If the Work is to be performed
on or near navigable waters, the policies shall include coverage for United
States Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the
Jones Act, the Outer Continental Shelf Lands Act, and other Applicable Law
regarding maritime law. A maritime employer’s liability policy may be used to
satisfy applicable parts of this requirement with respect to Work performed on
or near navigable waters. If Contractor is not required by Applicable Law to
carry workers’ compensation insurance, then Contractor shall provide the types
and amounts of insurance which are mutually agreeable to the Parties.

 

  Limits:

Workers’ Compensation: Statutory

Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit

2. Commercial General Liability Insurance. This policy shall provide coverage
against claims for bodily injury (including bodily injury and death), property
damage (including loss of use) and personal injury, and shall include
contractual liability (such coverage not to be written on a limited basis)
insuring the obligations assumed by Contractor under the Agreement, products and
completed operations coverage (for a minimum of five (5) years after Substantial
Completion), premises and operations coverage, broad form property damage
coverage, independent contractors, actions over indemnity coverage and non-owned
watercraft liability. The policy shall not include any explosion, collapse or
underground exclusion. The policy shall be endorsed to provide coverage wherever
the Work is performed. The aggregate limits shall apply separately to each
annual policy period, except for the products and completed operations coverage,
which shall be a Project aggregate. This coverage will be subject to a maximum
deductible of U.S.$25,000.

 

  Limits:

U.S.$2,000,000 combined single limit each occurrence

 

O-2



--------------------------------------------------------------------------------

Execution Version

 

U.S.$4,000,000 general aggregate, with such limits dedicated to the Project

U.S.$4,000,000 products and completed operations aggregate, with such limits
dedicated to the Project

3. Commercial Automobile Insurance. This policy shall include coverage for all
owned, hired, rented, and non-owned automobiles and equipment. This coverage
will be subject to a maximum deductible of U.S.$25,000.

 

  Limit:

U.S.$1,000,000 combined single limit each accident

4. Umbrella or Excess Liability Insurance. This policy shall be written on a
“following form” basis and shall provide coverage in excess of the coverages
required to be provided by Contractor for employer’s liability insurance,
commercial general liability insurance, maritime employer’s liability insurance,
aircraft liability insurance and commercial automobile liability insurance. The
aggregate limit shall apply separately to each annual policy period, except for
the products and completed operations coverage, which shall be a Project
aggregate.

 

  Limits:

U.S.$100,000,000 combined single limit each occurrence, dedicated to the Project

U.S.$100,000,000 annual aggregate limit, with such limits dedicated to the
Project

5. Aircraft Liability Insurance. If applicable, this policy shall provide
coverage for bodily injury and property damage and shall cover aircraft that is
owned, leased, rented or chartered by Contractor. The policy shall include
coverage for passengers and crew, cover all owned and non-owned aircraft, and be
endorsed to provide a voluntary settlement.

 

  Limit:

U.S.$10,000,000 per occurrence

6. Hull and Machinery Insurance. This policy shall be provided by, or on behalf
of the Contractor if applicable and shall cover any watercraft that is owned,
leased, rented or chartered by Contractor. If not provided for in the protection
and indemnity policy in Section 1.A.7 of this Attachment O, this policy shall
include collision liability and tower’s liability with sister-ship clause
un-amended. All “as owner” and “other than owner” clauses shall be deleted, and
navigational limitations shall be adequate for Contractor to perform the
specified Work.

 

  Hull:

Replacement value of the vessel without depreciation

7. Protection and Indemnity Insurance (P&I). This policy shall be provided by
Contractor if applicable and shall cover any watercraft that is owned, leased,
rented or chartered by Contractor. The coverage provided shall include,
pollution liability, removal of wreck and/or debris, and if not provided for in
the hull and machinery policy, collision liability and tower’s liability with
sister-ship clause un-amended. All “as owner” and “other than owner” clauses
shall be deleted, and navigational limitations shall be adequate for Contractor
to perform the specified Work.

 

O-3



--------------------------------------------------------------------------------

Execution Version

 

If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.

 

  Limits:

Protection and indemnity coverage provided with a minimum limit of
U.S.$100,000,000. (This limit may be satisfied with a minimum underlying limit
of U.S.$1,000,000 and the remaining U.S.$99,000,000 provided through excess P&I
coverage which “follows form” with the underlying policy.)

Pollution liability coverage provided with a minimum limit of U.S.$100,000,000.

8. Contractor’s Construction Equipment Floater. Contractor shall maintain (or
self-insure) equipment insurance covering all Construction Equipment and items
(whether owned, rented, or borrowed) of Contractor that will not become part of
the Facility. It is understood that this coverage shall not be included under
the builders risk policy.

9. Builder’s Risk Insurance. Property damage insurance on an “all risk” basis
insuring Contractor, Owner and Lender, as their interests may appear, including
coverage against loss or damage from the perils of earth movement (including
earthquake, landslide, subsidence and volcanic eruption), flood, windstorm,
startup and testing, strike, riot, civil commotion and malicious damage but
excluding terrorism.

 

  (a)

Property Covered: The insurance policy shall provide coverage for (i) the
buildings, structures, boilers, machinery, Equipment, facilities, fixtures,
supplies, fuel, and other properties constituting a part of the Liquefaction
Facility and Work in connection with the Existing Facility, (ii) free issue
items used in connection with the Liquefaction Facility and Work in connection
with the Existing Facility, (iii) the inventory of spare parts to be included in
the Liquefaction Facility, (iv) property of others in the care, custody or
control of Contractor or Owner in connection with the Project, (v) all
preliminary works, temporary works and interconnection works, (vi) foundations
and other property below the surface of the ground, and (vii) electronic
equipment and media.

 

O-4



--------------------------------------------------------------------------------

Execution Version

 

 

  (b)

Additional Coverages: The insurance policy shall insure (i) the cost of
preventive measures to reduce or prevent a loss (sue & labor) in an amount not
less than U.S.$5,000,000, (ii) operational and performance testing for a period
not less than ninety (90) Days, (iii) inland transit with sub-limits sufficient
to insure the largest single shipment to or from the Site from anywhere within
the United States of America, (iv) expediting expenses (defined as extraordinary
expenses incurred after an insured loss to make temporary repairs and expedite
the permanent repair of the damaged property in excess of the delayed startup
coverage even if such expenses do not reduce the delayed startup loss) in an
amount not less than U.S.$15,000,000, (v) off-Site storage with sub-limits
sufficient to insure the full replacement value of any property or Equipment not
stored on the Site, and (vi) the removal of debris with a sub-limit not less
than twenty-five percent (25%) of the loss amount, but subject to a maximum of
U.S.$10,000,000.

 

  (c)

Special Clauses: The insurance policy shall include (i) a seventy-two (72) hour
flood/storm/earthquake clause, (ii) unintentional errors and omissions clause,
(iii) a 50/50 clause, (iv) a requirement that the insurer pay losses within
thirty (30) Days after receipt of an acceptable proof or loss or partial proof
of loss, (v) an other insurance clause making this insurance primary over any
other insurance, (vi) a clause stating that the policy shall not be subject to
cancellation by the insurer except for non-payment of premium and (vii) an
extension clause allowing the policy period to be extended up to six (6) months
with respect to physical loss or damage without modification to the terms and
conditions of the policy and a pre-agreed upon premium.

 

  (d)

Prohibited Exclusions: The insurance policy shall not contain any
(i) coinsurance provisions, (ii) exclusion for loss or damage resulting from
freezing and mechanical breakdown, (iii) exclusion for loss or damage covered
under any guarantee or warranty arising out of an insured peril, (iv) exclusion
for resultant damage caused by ordinary wear and tear, gradual deterioration,
normal subsidence, settling, cracking, expansion or contraction and faulty
workmanship, design or materials no more restrictive than the LEG 3/96 or DE-5
exclusion.

 

  (e)

Sum Insured: The insurance policy shall (i) be on a completed value form, with
no periodic reporting requirements, (ii) insure not less than U.S.$1,000,000,000
commencing at the earlier of LNTP or NTP, and insure no less than an amount to
be determined based upon a probable or estimated maximum loss study, as directed
by Owner and agreed upon by Contractor, performed by a reputable and experienced
firm reasonably satisfactory to Contractor, Owner and Owner’s Lenders, with such
probable or estimated maximum loss amount approved by the Parties and such
increased amount commencing no later than 120 Days after NTP, (iii) value losses
at replacement cost, without deduction for physical depreciation or obsolescence
including custom duties, Taxes and fees, (iv) insure loss or damage from earth
movement without a sub-limit, (v) insure property loss or damage from flood and
named windstorm with a sub-limit of not less than

 

O-5



--------------------------------------------------------------------------------

Execution Version

 

  U.S.$150,000,000 commencing at the earlier of LNTP or NTP, provided that such
sub-limit shall increase to an amount of not less than U.S.$500,000,000 no later
than 180 Days after NTP, and such sub-limit in the event of a named windstorm
shall apply to the combined loss covered under Section 1.A.9 Builder’s Risk
Insurance and Section 1.A.10 Builder’s Risk Delayed Startup Insurance, and
(vi) insure loss or damage from strikes, riots and civil commotion with a
sub-limit not less than U.S.$100,000,000.

 

  (f)

Deductible: The insurance policy shall have no deductible greater than
U.S.$500,000 per occurrence and U.S.$1,000,000 as a result of testing and
commissioning; provided, however, (i) for flood and windstorm, the deductible
shall not be greater than two percent (2%) of values at risk, subject to a
minimum deductible of U.S.$1,000,000 and a maximum deductible of U.S.$7,500,000
for flood and named windstorm and (ii) for wet works, the deductible shall not
be greater than U.S.$1,000,000.

 

  (g)

Payment of Insurance Proceeds: The property damage proceeds under the builder’s
risk policy shall be paid as follows with respect to any one occurrence:

 

  (i)

the first Five Million U.S. Dollars (U.S.$5,000,000) of amounts paid under the
builder’s risk insurance policy for property damage shall be paid by the
insurance carrier directly to Contractor, which shall be used by Contractor in
connection with the repair, replacement or other necessary work in connection
with the loss or damage to the Facility; and

 

  (ii)

any amounts in excess of Five Million U.S. Dollars (U.S.$5,000,000) for property
damage shall (x) be paid by the insurance carrier directly to the Collateral
Agent, and Owner shall pay such insurance proceeds to Contractor in accordance
with Monthly Invoices submitted to Owner for the completion by Contractor of
repairs, replacement and other necessary work in accordance with the restoration
plan prepared by Contractor and approved by Owner, the Administrative Agent, and
the Independent Engineer and (y), provided that the conditions set forth in
clause (x) have been satisfied, be paid by Owner to Contractor in accordance
with the following schedule: (a) for the first Five Million U.S. Dollars
(U.S.$5,000,000) of builder’s risk proceeds received by the Collateral Agent,
Owner shall have five (5) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor; (b) for the Forty Million U.S. Dollars
(U.S.$40,000,000) in builder’s risk proceeds received by the Collateral Agent in
excess of the amounts referred to in clause (a) above, Owner shall have fifteen
(15) Business Days after the Collateral Agent’s receipt of such proceeds to pay
Contractor; and (c) and for any builder’s risk proceeds received by the
Collateral Agent in excess of the amounts referred to

 

O-6



--------------------------------------------------------------------------------

Execution Version

 

  in clause (b), Owner shall have thirty (30) Business Days after the Collateral
Agent’s receipt of such proceeds to pay Contractor. Notwithstanding the
foregoing, under no circumstances shall Owner be required to pay any builder’s
risk insurance proceeds to Contractor if Owner or Lender elects not to repair or
rebuild the Facility, except to the extent Contractor has incurred costs in
excess of the Five Million U.S. Dollars (U.S.$5,000,000) of builder’s risk
proceeds paid directly to Contractor for safety, protection and salvage. For the
avoidance of doubt, if there is a delay in the approval of the restoration plan
beyond the times specified in Section 1A.9(g)(ii)(y) (a), (b) or (c) through no
fault of Contractor, and Contractor satisfies all other conditions in
Section 1A.9(g)(ii) for the payment of builder’s risk proceeds received by the
Collateral Agent, then Contractor shall be entitled to relief to the extent
permitted under Section 6.2A.7 of the Agreement.

10. Builder’s Risk Delayed Startup Insurance. Delayed startup coverage insuring
Owner and Lender, as their interests may appear, covering the Owner’s net
revenue (where such net revenue equals the amount paid or payable to Owner for
products delivered or services rendered less variable expenses and acquisition
costs dependent upon revenue) but in all cases in an amount equal to not less
than twelve (12) Months of Owner’s fixed costs and debt service as provided by
Owner prior to NTP (or other amount as agreed upon in writing by Contractor and
Owner) as a result of any loss or damage insured by Section 1.A.9 above
resulting in a delay in Substantial Completion of the Facility beyond its
anticipated date of Substantial Completion in an amount to be determined by
Owner and Lender but subject to commercial availability at a reasonable cost.
This coverage shall be on an actual loss-sustained basis. Any proceeds from
delay in startup insurance shall be payable solely to the Lender or its designee
and shall not in any way reduce or relieve Contractor of any of its obligation
or liabilities under the Agreement.

Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences, except 90 Days in the aggregate in the respect of
named windstorm, during the builder’s risk policy period, (b) include an interim
payments clause allowing for the monthly payment of a claim pending final
determination of the full claim amount, (c) cover loss sustained when access to
the Site is prevented due to an insured peril at premises in the vicinity of the
Site for a period not less than sixty (60) Days, (d) cover loss sustained due to
the action of a public authority preventing access to the Site due to imminent
or actual loss or destruction arising from an insured peril at premises in the
vicinity of the Site for a period not less than sixty (60) Days, (e) insure loss
caused by FLEXA named perils to finished Equipment (including machinery) while
awaiting shipment at the premises of a Subcontractor or Sub-subcontractor,
(f) not contain any form of a coinsurance provision or include a waiver of such
provision, (g) cover loss sustained due to the accidental interruption or
failure, caused by an insured peril of supplies of electricity, gas, sewers,
water or telecommunication up to the terminal point of the utility supplier with
the Site for a period not less than sixty (60) Days, (h) covering delays
resulting from any item of Construction Equipment who loss or damage could
result in a delay in Substantial Completion of the Facility beyond the
deductible period of the delayed startup insurance, and (i) an extension clause
allowing the policy period to be extended up to six (6) Months without
modification to the terms and conditions (other than the deductible) of the
policy and a pre-agreed premium.

 

O-7



--------------------------------------------------------------------------------

Execution Version

 

11. Marine Cargo Insurance. Cargo insurance insuring Contractor, Owner and
Lender, as their interests may appear, on a “warehouse to warehouse” basis
including land, air and marine transit insuring “all risks” of loss or damage on
a C.I.F. basis plus ten percent (10%) from the time the goods are in the process
of being loaded for transit until they are finally delivered to the Site
including shipment deviation, delay, forced discharge, re-shipment and
transshipment. Such insurance shall (a) include coverage for war, strikes,
theft, pilferage, non-delivery, charges of general average sacrifice or
contribution, salvage expenses, temporary storage in route, consolidation,
repackaging, refused and returned shipments, debris removal, (b) contain a
replacement by air extension clause, a 50/50 clause, a difference in conditions
for C.I.F. shipments, an errors and omissions clause, an import duty clause and
a non-vitiation clause (but subject to a paramount warranty for surveys of
critical items), (c) an insufficiency of packing clause, (d) provide coverage
for sue and labor in an amount not less than U.S.$1,000,000 and (e) insure for
the replacement value of the largest single shipment on a C.I.F. basis plus ten
percent (10%).

The property damage proceeds under the marine cargo policy shall be paid as
follows with respect to any one occurrence:

 

  (i)

the first Five Million U.S. Dollars (U.S.$5,000,000) of amounts paid under the
marine cargo insurance policy for property damage shall be paid by the insurance
carrier directly to Contractor, which shall be used by Contractor in connection
with the repair, replacement or other necessary work in connection with the
Facility; and

 

  (ii)

any amounts in excess of Five Million U.S. Dollars (U.S.$5,000,000) for property
damage shall (x) be paid by the insurance carrier directly to the Collateral
Agent, and Owner shall pay such insurance proceeds to Contractor in accordance
with Monthly Invoices submitted to Owner for the completion by Contractor of
repairs, replacement and other necessary work in accordance with the restoration
plan prepared by Contractor and approved by Owner, the Administrative Agent, and
the Independent Engineer and (y), provided that the conditions set forth in
clause (x) have been satisfied, be paid by Owner to Contractor in accordance
with the following schedule: (a) for the first Five Million U.S. Dollars
(U.S.$5,000,000) of marine cargo proceeds received by the Collateral Agent,
Owner shall have five (5) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor; (b) for the Forty Million U.S. Dollars
(U.S.$40,000,000) in marine cargo proceeds received by the Collateral Agent in
excess of the amounts referred to in clause (a) above, Owner shall have fifteen
(15) Business Days after the Collateral Agent’s receipt of such proceeds to pay
Contractor; and (c) and for any marine cargo proceeds received by the Collateral
Agent in excess of the amounts referred to in clause (b), Owner

 

O-8



--------------------------------------------------------------------------------

Execution Version

 

  shall have thirty (30) Business Days after the Collateral Agent’s receipt of
such proceeds to pay Contractor. Notwithstanding the foregoing, under no
circumstances shall Owner be required to pay any marine cargo insurance proceeds
to Contractor if Owner or Lender elects not to repair or rebuild the Facility,
except to the extent Contractor has incurred costs in excess of the Five Million
U.S. Dollars (U.S.$5,000,000) of marine cargo proceeds paid directly to
Contractor for safety, protection and salvage. For the avoidance of doubt, if
there is a delay in the approval of the restoration plan beyond the times
specified in this Section 1A.11(ii)(y) (a), (b) or (c) through no fault of
Contractor, and Contractor satisfies all other conditions in Section 1A.11(ii)
for the payment of marine cargo proceeds received by the Collateral Agent, then
Contractor shall be entitled to relief to the extent permitted under
Section 6.2A.7 of the Agreement.

12. Marine Cargo Delayed Startup Insurance. Delayed startup insurance insuring
Owner and Lender, as their interest may appear, for the Owner’s net revenue
(where such net revenue equals the amount paid or payable to Owner for products
delivered or services rendered less variable expenses and acquisition costs
dependent upon revenue) but in all cases in an amount equal to not less than
twelve (12) Months of Owner’s fixed costs and debt service as provided by Owner
prior to NTP, due to a delay in achievement of Substantial Completion of the
Project arising out of an event insured by the marine cargo insurance. Such
insurance shall (a) cover loss sustained due to blockage/closure of specified
waterways, (b) include an interim payments clause allowing for the monthly
payment of a claim pending final determination of the full claim amount and
(c) covered delay caused by loss, breakdown or damage to the hull, machinery or
equipment of the vessel or aircraft on which the insured property is being
transported, resulting in a delay in achievement of Substantial Completion of
the Facility beyond its anticipated date of Substantial Completion in an amount
to be determined by Owner and Lender but subject to commercial availability at a
reasonable cost. Such insurance shall have a deductible of not greater than
sixty (60) Days aggregate for all occurrences during the policy period. Any
proceeds from delay in startup insurance shall be payable solely to Lender or
its designee and shall not in any way reduce or relieve Contractor of any of its
obligation or liabilities under the Agreement.

13. Marine General Liability Insurance. Marine general liability insurance
against claims for bodily injury, property damage, including Marine Contractual
Liability, Sudden and Accidental Pollution, and if applicable Tankerman’s
liability, Marine Terminal Operators Liability, and Charter’s liability, with a
U.S.$100,000,000 limit per occurrence provided that the policy aggregates, if
any, shall apply separately to claims occurring with respect to the Project. A
maximum deductible or self-insured retention of U.S.$25,000 per occurrence shall
be allowed.

14. Contractors Pollution Liability Insurance. Contractors pollution liability
insurance in an amount of U.S.$25,000,000 per occurrence and in the aggregate
insuring Contractors liability for (a) cleanup on or off the Site for releases
of pollutants, (b) Third Party liability (including bodily injury, property
damage, natural resource damages, Third Party property loss of use/revenue, and
cleanup) due to releases of pollutants, and (c) spills of transported
pollutants. If the policy is Claims Made then the policy should include an
extended two year reporting period for reporting incurred, but as yet
undiscovered claims arising from the Project. A maximum deductible or
self-insured retention of U.S.$250,000 per occurrence shall be allowed.

 

O-9



--------------------------------------------------------------------------------

Execution Version

 

B. Time for Procuring and Maintaining Insurance. Contractor shall maintain in
full force and effect at all times (i) commencing from NTP (except as may
otherwise be expressly stated in this Attachment O), and (ii) continuing through
Substantial Completion for Subproject 6(a) for Subproject 6(a) and through
Substantial Completion of Subproject 6(b) for Subproject 6(b) for all coverages
under this Attachment O (except in the case of products and completed operations
coverage under Section 1.A.2 and 1.A.4, which shall be maintained in full force
and effect for a further period of five (5) years and Builder’s Risk for
Subproject 6(a) and Subproject 6(b) which shall be maintained until Substantial
Completion for the applicable Subproject 6(a) and Subproject 6(b) is accepted by
Owner). If the Parties execute a Change Order for LNTP Work, the Parties will
include in such Change Order agreed upon insurance coverages for such LNTP Work.

C. Combination of Insurance Coverages. Contractor may combine any one or more of
the insurance coverages specified in Sections 1.A.4, and 1.A.7 into one
(1) policy, provided that the coverage provided by such combined policy shall
meet the requirements of Sections 1.A.4, 1.A.7 and 1A.13 and shall not provide
less coverage than that which would have been provided had the insurances been
procured separately under Sections 1.A.4 and 1.A.7. Contractor may also arrange
separate/stand-alone policies of insurance for any of the insurances required to
the extent it is economical to do so and still provides the required level of
insurance. For example, it may be required to place pollution insurance on a
stand-alone basis or some of the coverage for flood and windstorm risk may also
need to be placed on a stand-alone basis.

D. Insurance Companies. All insurance required to be obtained by Contractor
pursuant to this Agreement shall be from an insurer or insurers permitted to
conduct business as required by Applicable Law and shall be rated with either an
“A-: IX” or better by Best’s Insurance Guide Ratings or “A-” or better by
Standard and Poor’s.

E. Subcontractor’s and Sub-subcontractor’s Insurance Requirements. Contractor
shall ensure that each Subcontractor and Sub-subcontractor shall either be
covered by the insurance provided by Contractor pursuant to this Agreement, or
by insurance procured by a Subcontractor or Sub-subcontractor. Should a
Subcontractor or Sub-subcontractor be responsible for procuring its own
insurance coverage, Contractor shall ensure that each such Subcontractor or
Sub-subcontractor shall procure and maintain insurance to the full extent
required of Contractor under this Agreement and shall be required to comply with
all of the requirements imposed on Contractor with respect to such
Contractor-provided insurance on the same terms as Contractor, except that
Contractor shall have the sole responsibility for determining the limits of
coverage required to be obtained by such Subcontractors or Sub-subcontractors in
accordance with reasonably prudent business practices. Subject to Section 7.1B
of the Agreement, all such insurance shall be provided for at the sole cost of
Contractor or its Subcontractors or Sub-subcontractors. Failure of
Subcontractors or Sub-subcontractors to procure and maintain such insurance
coverage shall not relieve Contractor of its responsibilities under the
Agreement.

 

O-10



--------------------------------------------------------------------------------

Execution Version

 

F. Named and Additional Insured.

1. The following insurance policies provided by Contractor shall include Owner
Group as Additional Insureds: employer’s liability, commercial automobile,
aircraft liability, hull and machinery, and protection and indemnity insurance.

2. The following insurance policies provided by Contractor shall include Owner
Group as Named Insureds: commercial general liability, umbrella or excess
liability, builder’s risk, builder’s risk delayed startup, marine cargo, marine
cargo delayed startup and marine terminal liability operations, pollution
liability and marine general liability insurance. The following insurance
policies provided by Contractor shall include ConocoPhillips Company as an
additional insured to the extent of ConocoPhillips Company’s indemnity
obligations under the ConocoPhillips License Agreement; commercial general
liability and umbrella or excess liability.

G. Waiver of Subrogation and Waiver of Claims.

1. All policies of insurance provided by Contractor or any of its Subcontractors
or Sub-subcontractors pursuant to this Agreement shall include clauses providing
that each underwriter shall waive its rights of recovery, under subrogation or
otherwise, against Owner Group. The commercial general liability and umbrella or
excess liability policies provided by Contractor pursuant to this Agreement
shall include clauses providing that each underwriter shall waive its rights of
recovery, under subrogation or otherwise, against ConocoPhillips Company.

2. Contractor waives any and all claims, damages, losses, costs, and expenses
against Owner Group to the extent such claims, damages, losses, costs and
expenses have already been paid by the insurance procured by Contractor pursuant
to the Agreement.

H. Contractor’s Insurance is Primary. The insurance policies of Contractor and
its Subcontractors and Sub-subcontractors shall state that such coverage is
primary and non-contributory to any other insurance or self-insurance available
to or provided by the Owner Group.

I. Severability. All policies (other than in respect to worker’s compensation
insurance) shall insure the interests of the Owner Group regardless of any
breach or violation by Contractor or any other Party of warranties, declarations
or conditions contained in such policies, any action or inaction of Owner or
others, or any foreclosure relating to the Project or any change in ownership of
all or any portion of the Project.

J. Copy of Policy. At Owner’s request, Contractor shall promptly provide Owner
certified copies of each of the insurance policies of Contractor, or if the
policies have not yet been received by Contractor, then with binders of
insurance, duly executed by the insurance agent, broker or underwriter fully
describing the insurance coverages effected.

K. Limitation of Liability. Types and limits of insurance shall not in any way
limit any of Contractor’s obligations, responsibilities or liabilities under
this Agreement.

 

O-11



--------------------------------------------------------------------------------

Execution Version

 

L. Jurisdiction. All insurance policies shall include coverage for jurisdiction
within the United States of America or other applicable jurisdiction.

M. Miscellaneous. Contractor and its Subcontractors and Sub-subcontractors shall
do nothing to void or make voidable any of the insurance policies purchased and
maintained by Contractor or its Subcontractors or Sub-subcontractors hereunder.
Contractor shall promptly give Owner and Lender notice in writing of the
occurrence of any casualty, claim, event, circumstance, or occurrence that may
give rise to a claim under an insurance policy hereunder and arising out of or
relating to the performance of the Work. In addition, Contractor shall ensure
that Owner is kept fully informed of any subsequent action and developments
concerning the same, and assist in the investigation of any such casualty,
claim, event, circumstance or occurrence.

N. Instructions for Certificate of Insurance. Contractor’s certificate of
insurance form, completed by Contractor’s insurance agent, broker or
underwriter, shall reflect all of the insurance required by Contractor, the
recognition of additional insured status, waivers of subrogation, and
primary/non-contributory insurance requirements contained in this Attachment O
and elsewhere in the Agreement.

O. Certificate of Insurance Requirements. Prior to the commencement of any Work
under this Agreement and in accordance with Section 1.B of this Attachment O,
Contractor shall deliver to Owner certificates of insurance reflecting all of
the insurance required of Contractor under this Agreement. All certificates of
insurance and associated notices and correspondence concerning such insurance
shall be addressed to the contact information listed in the Agreement for
notices, plus the following: Sabine Pass Liquefaction, LLC, 700 Milam Street,
Suite 1900, Houston, Texas 77002, Facsimile: ***, Attn: ***.

In addition, each such certificate of insurance for employer’s liability,
commercial automobile liability, aircraft, hull and machinery, and protection
and indemnity insurance shall include the following language:

“Additional Insured: Sabine Pass Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees named as Additional Insureds on employer’s liability,
commercial liability, aircraft, hull and machinery, and protection and indemnity
insurance. The coverage afforded the Additional Insured under these policies
shall be primary insurance. If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

In addition, each such certificate of insurance for commercial general
liability, umbrella or excess liability, builder’s risk, builder’s risk delayed
start up, marine cargo, marine cargo delayed start up, marine general liability
and pollution liability insurance shall include the following language:

 

O-12



--------------------------------------------------------------------------------

Execution Version

 

“Named Insured: Sabine Pass Liquefaction, LLC, Lender and each of their
respective subsidiaries, affiliates, partners, co-venturers, agents, officers,
directors and employees as Named Insureds on commercial general liability,
umbrella or excess liability, builder’s risk, builder’s risk delayed start up,
marine cargo, marine cargo delayed start up, pollution liability and marine
general liability insurance. The coverage afforded the Named Insured under these
policies shall be primary insurance. If the Named Insured has other insurance
which is applicable to a loss or claim, such other insurance shall be on an
excess or contingent basis.”

“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”

P. Acceptable Policy Terms and Conditions: All policies of insurance required to
be maintained by Contractor shall be written on reasonable and customary policy
forms with conditions and exclusions consistent with insurance written for
facilities of similar size and scope as the Facility.

Q. Deductibles. Contractor and Owner shall bear the cost of deductibles under
the insurance provided by Contractor pursuant to this Attachment O in accordance
with the allocation of risk found elsewhere in this Agreement; provided,
however, with respect to a loss covered by the builder’s risk insurance policy
or would have been covered but for the existence of the deductible for a flood
or windstorm event, Owner shall be responsible for that portion of the
deductible greater than U.S.$2,000,000 but less than U.S.$5,000,000. Without
limiting Owner’s right to collect Delay Liquidated Damages in accordance with
the terms of the Agreement, Owner shall be responsible for the deductible under
the Builder’s Risk Delayed Startup Insurance and the Marine Cargo Delayed
Startup Insurance.

2. Policy Cancellation and Change: All policies of insurance required to be
maintained pursuant to this Attachment O shall be endorsed so that if at any
time they are canceled, or their coverage is reduced (by any party including the
insured) so as to affect the interests of Owner or Lender, such cancellation or
reduction shall not be effective as to Owner or Lender for sixty (60) Days after
receipt by Owner and Lender of written notice from such insurer of such
cancellation or reduction, provided that (i) cancellation or reduction for
marine cargo war risk shall not be effective for seven (7) Days after receipt by
Owner and Lender of written notice from such insurer of such cancellation or
reduction and (ii) for non-payment of premium, cancellation or reduction shall
not be effective for ten (10) Days after receipt by Owner and Lender of written
notice from such insurer of such cancellation or reduction.

3. Reports: Contractor will advise Owner and Lender in writing promptly of
(1) any material changes in the coverage or limits provided under any policy
required by this Attachment O and (2) any default in the payment of any premium
and of any other act or omission on the part of Contractor which may invalidate
or render unenforceable, in whole or in part, any insurance being maintained by
the Contractor pursuant to this Attachment O.

4. Control of Loss: If commercially feasible, all policies of insurance required
to be maintained pursuant to this Attachment O, wherein more than one insurer
provides the coverage on any single policy, shall have a clause (or a separate
agreement among the insurers) wherein all insurers have agreed that the lead
insurers shall have full settlement authority on behalf of the other insurers.

 

O-13



--------------------------------------------------------------------------------

Execution Version

 

5. Loss Survey: All policies of insurance required to be maintained pursuant to
this Attachment O, wherein more than one insurer provides the coverage on any
single policy, shall have a clause (or a separate agreement among the insurers)
wherein all insurers have agreed upon the employment of a single firm to survey
and investigate all losses on behalf of the insurers.

6. Miscellaneous Policy Provisions: All insurance policies providing builder’s
risk, builder’s risk delayed startup, marine cargo or marine cargo delayed
startup (i) shall not include any annual or term aggregate limits of liability
except for the perils of flood, windstorm, and strikes, riots and civil
commotion, (ii) shall explicitly require that aggregate limits of liability
apply separately with respect to the Project, (iii) shall have aggregate limits
for flood, earth movement and windstorm and (iv) if commercially feasible, shall
not include a clause requiring the payment of additional premium to reinstate
the limits after loss except for insurance covering the perils of flood, earth
movement and windstorm.

7. Lender Requirements: Contractor agrees to cooperate with Owner and as to any
changes in or additions to the foregoing insurance provisions made necessary by
requirements imposed by Lender (including additional insured status, notice of
cancellation, certificates of insurance), provided that any resulting costs of
increased coverage shall be reimbursable by Owner and provided further that no
such requirements shall materially adversely affect Contractor’s risk exposure.
All policies of insurance required to be maintained pursuant to this Attachment
O shall contain terms and conditions reasonably acceptable to Owner after
consultation with Lender.

 

O-14



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT P

CONTRACTOR PERMITS

Contractor shall be responsible for obtaining all of the following Permits and
any and all other Permits not listed below but required for the performance of
the Work, except for the Owner Permits set forth in Attachment Q.

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

AGENCY
CONTACT
INFORMATION

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Temporary/portable emergency and non-emergency diesel powered generators    LAC
33:III    Louisiana Department of Environmental Quality (LDEQ)   

Tegan Treadaway, LDEQ Air Permit Division, 7290 Bluebonnet, Baton
Rouge, LA 70810 Phone:(225) 219-

3082

   Operation and emissions of generator engine    Portable emission sources do
not require air permit. However, if equipment is located in one spot for more
than one year, it must be permitted as a stationary source.    As required to
support Permit requirement    Spill Prevention Plan    40 CFR 112.7    EPA      
Storage of petroleum products   

•   Type, volume, location of oil products

•   Spill Response Procedures

   On or before mobilization at Site    LDEQ hazardous waste stream notification
   40 CFR Part 261    LDEQ    DEQ, Office of Environmental Services, PO Box
4313, Baton Rouge, LA, 70821    Generation of any amount of hazardous waste on
the Site.    List of normal hazardous and class 1 wastes.    Not anticipated   
Fire Protection       Johnson Bayou Fire Department and Cameron Parish Fire
Marshall.    Johnson Bayou Fire Department; 155 Berwick Road; Cameron, LA 70631
(337) 569-2119    Fire protection and mutual aid agreements       On or before
mobilization of permitted structures are erected at the Site    It is not
anticipated that these Permits will be required. Those that may apply pertain to
occupied structures such as trailers.

 

P-1



--------------------------------------------------------------------------------

Execution Version

 

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

AGENCY
CONTACT
INFORMATION

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE REQUIRED

  

COMMENTS

Occupancy Permit       Cameron Parish Floodplain Administration             On
or before habitable structures are mobilized to the Site    General Construction
Permit       Cameron Parish Police Jury             As required to support
permitted activities    LPDES hydrostatic test wastewater discharge permit      
LDEQ    Permits Section, LDEQ Water Permit Division, 7290 Bluebonnet, Baton
Rouge, LA 70810 Phone:(225) 219-3110    Discharge of hydrostatic test wastewater
to surface waters       Prior to discharge of hydrotest water    Notice of
Proposed Construction or Alteration - FAA Form 7460-1    14 CFR Part 77   
Federal Aviation Administration (FAA)    Construction or use of obstructions,
including cranes, in navigable airspace    Locations and dimensions of any other
significant temporary structures    Earlier of : (1) 30 Days prior to the
construction or alteration is to begin; or (2) date an application for a
construction permit is to be filed.    An Obstruction Evaluation/Airport
Airspace Analysis (OE/AAA) is required if construction will have structures
greater than 200 feet or is within 20,000 feet from an airport meeting certain
obstruction requirements. (see Section 77.13(a))    Notice of Proposed
Construction or Alteration - FAA Form 7460-1

 

P-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT Q

OWNER PERMITS

Owner shall obtain the Owner Permits listed below.

 

OWNER PERMITS FOR SUBPROJECT 6(a)

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Notice of Proposed Construction or Alteration - FAA Form 7460-1    14 CFR Part
77    Federal Aviation Administration (FAA)    Installation of obstructions in
navigable airspace    Locations and dimensions of any other significant
structures    Earlier of : (1) 30 Days prior to the construction or alteration
is to begin; or (2) date an application for a construction permit is to be
filed.    An Obstruction Evaluation/Airport Airspace Analysis (OE/AAA) is
required if the Facility will have structures greater than 200 feet or is within
20,000 feet from an airport meeting certain obstruction requirements. (see
Section 77.13(a)). NGA Section 3 Application    18 CFR 380    U.S. Federal
Energy Regulatory Commission (FERC)    LNG Facility and Liquefaction Facility   
Environmental Resource Reports 1-13 submitted with FERC Application and
subsequent environmental info requests.    NTP   

Phase I:

Application: 12/22/03

Certificate: 12/21/04.

 

Phase II:

Application: 7/29/05

Certificate: 6/15/06 .

 

Liquefaction Stage 1-2

Application: 01/31/11

Certificate: 04/16/12.

 

Liquefaction Stage 1-2 Amendment

Application: 10/09/12

Certificate: 08/02/13.

 

Liquefaction Stage 31

Application: 09/30/13

Certificate: 04-06-15.

 

Q-1



--------------------------------------------------------------------------------

Execution Version

 

OWNER PERMITS FOR SUBPROJECT 6(a)

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Section 10/404

Impacts to Waters of the U.S. (including wetlands)

   33 CFR 320 to 330    U.S. Army Corps of Engineers (USACOE)    Construction
activities in lakes, streams, wetlands    Amendment to permit for Liquefaction
Facilities.    NTP or as specified in FERC Authorization   

Liquefaction Stage 31

Application: 06/09/15

Essential Fish Habitat    Magnuson/Stevens Act    NOAA Fisheries      
Consultation    NTP or as specified in FERC Authorization   

Liquefaction Stage 31

Clearance received 05/09/13, no further action required.

Federal Endangered Species Consultation    Magnuson/Stevens Act    NOAA
Fisheries       Consultation for Project; Dredged Material Placement Area Plan
review    NTP or as specified in FERC Authorization   

Liquefaction Stage 31

Clearance received 05/09/13, no further action required.

Federal Endangered Species Consultation    Section 7 of the Endangered Species
Act (ESA)    U.S. Fish and Wildlife Service    Impacts to listed threatened and
endangered species    Consult with NOAA Fisheries for EFH and offshore T/E
potential impacts, and consult with USACOE for wetlands    NTP or as specified
in FERC Authorization   

Liquefaction Stage 31

Clearance received

11/14/13 no further action required.

Navigation and Marine Safety issues associated with the LNG terminal ship
traffic

      United States Coast Guard    Navigation and Marine Safety issues
associated with the LNG terminal ship traffic   

•  Consultation

 

•  Disabled Ships simulation memo

   NTP or as specified in FERC Authorization   

Liquefaction Stage 31

Clearance received 02/19/13 - No LOI or revision to WSA is required.

 

1 

Stage 3 included both Train 5 and Train 6 and were authorized at the same time.

 

Q-2



--------------------------------------------------------------------------------

Execution Version

 

OWNER PERMITS FOR SUBPROJECT 6(a)

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

New Source Review Preconstruction Permit (Prevention of Significant
Deterioration and Non-Attainment Review)    LAC 33:III.509    Louisiana
Department of Environmental Quality(LDEQ)    Construction of major source of air
pollution   

•  Air pollution emissions and control equipment data

 

•  Locations and dimensions of major structures

 

•  Air quality impact modeling

 

•  BACT/LAER determinations

 

•  Identification of emission offsets for non-attainment areas

 

•  Addendum to air permit, officially added turbines to application

   NTP or as specified in FERC Authorization   

Phase I:

Application: 12/22/03

Received: 11/24/04.

 

Phase II:

Application: 08/12/05

Received: 01/04/07.

 

Modification:

Application: 05/14/08

Received: 05/20/09.

 

Liquefaction Stage 1-2

Application: 12/17/10

Received: 12/06/11.

 

Liquefaction Stage 3

Application: 09/20/13

Received: 06/03/15

 

Liquefaction Train 6

Received: 09/20/17

Spill Prevention, Control and Countermeasure Plan (SPCC) for Operating Facility
   40 CFR Part 112    LDEQ    Onsite storage of oil in quantities greater than
threshold amounts   

1. Oil storage inventory including maximum capacity

2. Description of measures to prevent an oil spill

3. Description of how personnel will respond to an oil spill

   Prior to RFSU    This is not a permit, but rather an operating plan that must
be updated prior to operating the Liquefaction Facility.

 

Q-3



--------------------------------------------------------------------------------

Execution Version

 

OWNER PERMITS FOR SUBPROJECT 6(a)

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

RCRA Small Quantity Hazardous Waste Generator Identification Number    40 CFR
Part 261    LDEQ    Onsite presence of hazardous waste in quantities greater
than threshold amounts    Expected hazardous waste accumulation    NTP or as
specified in FERC Authorization    Received: 11/17/06. Water Quality
Certification, Section 401 of CWA       LDEQ    Triggered by application for a
USACOE Section 404 Permit   

•  Submitted as a part of the CUP and IP

 

•  Consultation for modified construction dock area and Aquatic Resources
Mitigation Plan

   NTP or as specified in FERC Authorization   

Phase I:

Application: 5/12/04

Received: 12/16/04.

 

Phase II:

Application: 10/31/06

Received: 12/21/06.

 

Liquefaction Stage 1-2

Application: 11/22/10

Received: 06/22/11.

 

Liquefaction Stage 31

Application: 09/30/13

Received: 03/11/15.

LPDES sanitary wastewater discharge permit / combined with stormwater and
process water discharges.       LDEQ    Discharge of sanitary wastewater   

•  Water balance diagram

 

•  Expected wastewater flows and characteristics

 

•  Expected flow/characteristics from ROU

   Must receive prior to operation and water discharge.   

Received: 06/27/07; Effective: 08/1/07;

Expiration: 06/26/12.

 

Liquefaction Stage 1-2

Application: 08/06/13

Received: 02/10/14.

 

Liquefaction Stage 31

No modifications necessary.

 

Q-4



--------------------------------------------------------------------------------

Execution Version

 

OWNER PERMITS FOR SUBPROJECT 6(a)

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

State threatened and endangered species clearance    NEPA/FERC    Louisiana
Department of Wildlife and Fisheries (LDWF)    Assessment of site habitation by
listed (threatened or endangered) species   

•  Consultation

 

•  Consultation for approval of revised construction dock

   NTP or as specified in FERC Authorization   

Clearance granted 1/7/05 (part of coastal use permit review process).

 

Liquefaction Stage 1-2 Clearance granted 11/29/10 (part of coastal use permit).

 

Liquefaction Stage 31 Application: 09/30/13 Received: 06/27/14.

Coastal Use Permit      

Louisiana Department of Natural Resources (LDNR)

P20101481

   Construction in coastal management zone   

•  Solicitation of Views

 

•  Same as for USACOE permit, and additional information on CY of disturbance in
all land types.

   NTP or as specified in FERC Authorization   

Liquefaction Stage 1-2

Received: 03/28/11.

 

Liquefaction Stage 31

Application: 09/30/13

Received: 06/27/14.

 

Q-5



--------------------------------------------------------------------------------

Execution Version

 

OWNER PERMITS FOR SUBPROJECT 6(a)

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

Historic Preservation Approval - Section 106 Environmental Review (applies to
entire site)       Louisiana Division of Historic Preservation (LDHP)    Federal
oversight requires compliance with Section 106   

•  Phase I Survey Report

 

•  Unanticipated Discoveries Plan review

 

•  Dredged Material Placement Area Plan review

 

•  Updated Unanticipated Discoveries Plan

 

•  Final Phase I Survey Report (terminal and pipeline combined)

 

•  Consultation for approval of revised construction dock

   NTP or as specified in FERC Authorization   

Phase I:

Final Approval 01/12/05

 

Phase II:

Final Approval 07/16/05

 

Liquefaction Stage 1-2 Clearance granted 07/02/10.

 

Liquefaction Stage 31 Clearance granted 10/22/13.

Traffic data for SH82    NEPA/FERC    Louisiana Department of Transportation and
Development       request for traffic information for SH 82    NTP or as
specified in FERC Authorization    No permit required; informational purposes
only. Permit for Construction in a Zone “VE” or Variance as: functionality
dependent use, Floodplain Development Permit       Cameron Parish Floodplain
Administrator    Construction of facilities and buildings   

•  Submit Individual Permit application package

 

•  Indemnification and Roadway Easement permits/approvals

   NTP or as specified in FERC Authorization    Permit for new buildings in
Liquefaction - Permit is not required, as Stage 31 Scope of Work does not
include any buildings. Occupancy authorization for buildings       Office of the
State Fire Marshall    Occupancy authorization for buildings    Submittal of
building plans, fire suppression diagrams, and facility inspection.    Prior to
occupancy    Permit is not required, as Stage 31 Scope of Work does not include
any buildings.

 

Q-6



--------------------------------------------------------------------------------

Execution Version

 

OWNER PERMITS FOR SUBPROJECT 6(a)

PERMIT OR
APPROVAL

  

REGULATORY
REFERENCE

  

RESPONSIBLE
AGENCY

  

REGULATED
ACTIVITY

  

TECHNICAL
INFORMATION
NEEDED FOR
APPLICATION

  

DATE
REQUIRED

  

COMMENTS

                  Letter Order Authorizing Start-up of Liquefaction Train      
U.S. Federal Energy Regulatory Commission (FERC)    LNG Facility   
Environmental Resource Reports 1-13 submitted with FERC Application and
subsequent environmental info requests.    Prior to Start-up   

Liquefaction Stage 1-2 Train 1: 05/03/16 Train 2: 10/12/16 Train 3: 03/21/17
Train 4: 10/05/17

 

Liquefaction Stage 31 Train 5: Pending

 

Q-7



--------------------------------------------------------------------------------

Execution Version

 

OWNER PERMITS FOR SUBPROJECT 6(b)

Agency and Agency Contact

  

Permit/Approval/Consultation

  

Anticipated
Submittal

  

Anticipated
Receipt

FEDERAL FERC    Natural Gas Act Section 3
Application    September 2018    1st Quarter 2020 USACE    Clean Water Act
Section 404 Permit    September 2018    1st Quarter 2020 U.S. Fish and Wildlife
Service    Section 7 Endangered Species Act Consultation/Clearance;
Migratory Bird Consultation;
Fish and Wildlife Coordination Act    September 2018    1st Quarter 2020 NOAA
Fisheries   

Essential Fish Habitat;

Endangered Species Act Aquatic Threatened and Endangered Species;

Marine Mammal Protection Act;

Fish and Wildlife Coordination Act

   September 2018    1st Quarter 2020 USCG    Waterway Suitability Assessment   
September 2018    1st Quarter 2020 U.S. Environmental Protection Agency (“EPA”)
   Hydrostatic Discharge Permit    September 2018    1st Quarter 2020 Bureau of
Indian Affairs    Section 106 – National Historic Preservation Act (“NHPA”)   
September 2018    1st Quarter 2020 STATE

Louisiana Department of

Environmental Quality

   Water Quality Certification under Section 401    September 2018    1st
Quarter 2020

Louisiana Department of

Environmental Quality

   Part 70 Operating and prevention of significant deterioration (“PSD”) Air
Permit revisions    September 2018    1st Quarter 2020 LDNR    Coastal
Management Plan Consistency Determination    September 2018    1st Quarter 2020
Louisiana Department of Wildlife and Fisheries    Sensitive Species/Habitats
Consultation    September 2018    1st Quarter 2020 Louisiana State Historic
Preservation Office    Section 106 - NHPA    September 2018    1st Quarter 2020
Texas Historical Commission    Section 106 - NHPA    September 2018    1st
Quarter 2020 Texas Parks and Wildlife Department    Sensitive Species/Habitats
Consultation    September 2018    1st Quarter 2020

 

Q-8



--------------------------------------------------------------------------------

Execution Version

 

 

OWNER PERMITS FOR SUBPROJECT 6(b)

Agency and Agency Contact

  

Permit/Approval/Consultation

  

Anticipated
Submittal

  

Anticipated
Receipt

Texas General Land Office    State Land Use Agreement    September 2018    1st
Quarter 2020 LOCAL Cameron Parish Floodplain Administrator    Floodplain
Development Permit    September 2018    1st Quarter 2020 NATIVE AMERICAN TRIBES
Caddo Nation    Section 106 - NHPA    September 2018    1st Quarter 2020
Tunica-Biloxi Tribe of Louisiana    Section 106 - NHPA    September 2018    1st
Quarter 2020 Coushatta Tribe of Louisiana    Section 106 - NHPA    September
2018    1st Quarter 2020 Chitimacha Tribe of Louisiana    Section 106 - NHPA   
September 2018    1st Quarter 2020 Jena Band of Choctaw    Section 106 - NHPA   
September 2018    1st Quarter 2020

 

Q-9



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT R

FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT

 

R-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE R-1

FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT FOR SUBPROJECT 6(a) [to be issued
on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO.              FOR SUBPROJECT 6(a)

DATE: [                                                  ]

AMOUNT OF: U.S.$ 201,689,257

 

BENEFICIARY:

  

APPLICANT AND ACCOUNT PARTY:

     SABINE PASS LIQUEFACTION, LLC    BECHTEL OIL, GAS AND CHEMICALS, INC.   
                 700 MILAM, SUITE 1900    3000 POST OAK BOULEVARD    HOUSTON,
TEXAS 77002    HOUSTON, TEXAS 77056    FACSIMILE:***    FACSIMILE:***   
ATTN:***    ATTN:***   

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 
FOR SUBPROJECT 6(a) (THIS “LETTER OF CREDIT”) IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC, AS BENEFICIARY, FOR AN INITIAL AMOUNT OF TWO HUNDRED ONE
MILLION SIX HUNDRED EIGHTY NINE THOUSAND TWO HUNDRED FIFTY SEVEN U.S. DOLLARS
($201,689,257) (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE ACCOUNT OF
BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN LUMP SUM TURNKEY AGREEMENT
FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 4
LIQUEFACTION FACILITY, DATED AS OF [        , 20    ], BY AND BETWEEN APPLICANT
AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “AGREEMENT”) INCLUDING BUT NOT LIMITED TO THOSE OBLIGATIONS
RELATED TO SUBPROJECT 6(a) AND SUBPROJECT 6(b).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II OR ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED. DOCUMENTS
MUST BE PRESENTED TO ISSUING BANK IN ONE LOT.

PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER, IN THE FORM OF ANNEX III ATTACHED HERETO
APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER OF CREDIT MAY NOT
BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING UNDER THIS LETTER
OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER ANY U.S.
EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT, AND ANY
ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

 

R-2



--------------------------------------------------------------------------------

Execution Version

 

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF EIGHTY MILLION SIX HUNDRED SEVENTY FIVE THOUSAND SEVEN HUNDRED THREE U.S.
DOLLARS ($80,675,703) AFTER ISSUING BANK’S RECEIPT FROM BENEFICIARY OF WRITTEN
NOTICE THAT (A) SUBSTANTIAL COMPLETION OF SUBPROJECT 6(a) HAS OCCURRED,
(B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES OWED FOR SUBPROJECT 6(a),
AND (C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE GUARANTEE FOR SUBPROJECT 6(a) OR
PAID ALL PERFORMANCE LIQUIDATED DAMAGES FOR SUBPROJECT 6(a), WHICH SHALL BE IN
SUBSTANTIALLY THE FORM OF ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED.

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF ZERO U.S. DOLLARS (U.S.$0) THIRTY (30) DAYS AFTER ISSUING BANK’S RECEIPT FROM
BENEFICIARY WRITTEN NOTICE OF THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR
SUBPROJECT 6(a), WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF ANNEX VII ATTACHED
HERETO APPROPRIATELY COMPLETED.

THIS LETTER OF CREDIT SHALL EXPIRE ON [            , 20        ] BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON
[            , 20        ], AND ON EACH SUCCESSIVE EXPIRATION DATE THEREAFTER,
UNLESS (A) AT LEAST NINETY (90) CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION
DATE WE NOTIFY BOTH BENEFICIARY AND APPLICANT, BY CERTIFIED MAIL, AT THEIR
RESPECTIVE ADDRESSES SET FORTH ABOVE, THAT WE HAVE DECIDED NOT TO EXTEND THIS
LETTER OF CREDIT BEYOND THE THEN CURRENT EXPIRATION DATE, OR (B) BEFORE THE THEN
CURRENT EXPIRATION DATE, BENEFICIARY PROVIDES WRITTEN NOTICE TO US IN
SUBSTANTIALLY THE FORM OF ANNEX V (I) OF THE EXPIRATION OF THE “DEFECT
CORRECTION PERIOD” FOR SUBPROJECT 6(a) (AS DEFINED IN THE AGREEMENT), OR
(II) THAT THE AGREEMENT HAS OTHERWISE EXPIRED. IN THE EVENT BENEFICIARY IS SO
NOTIFIED BY US PURSUANT TO CLAUSE (A) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY
UNUSED PORTION OF THIS LETTER OF CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR
PAYMENT TO BENEFICIARY UPON BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT
IN SUBSTANTIALLY THE FORM OF ANNEX I AND ANNEX VI ATTACHED HERETO APPROPRIATELY
COMPLETED NO EARLIER THAN THIRTY (30) CALENDAR DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE.

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 12:00 NOON NEW YORK
TIME ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE
CLOSE OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY. IF WE RECEIVE YOUR DRAFT
AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 12:00 NOON NEW YORK TIME ON A BUSINESS DAY, WE WILL HONOR
YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND
BUSINESS DAY FOLLOWING SUCH RECEIPT. “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF
AMERICA ARE AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN
BE EFFECTED ON THE FEDWIRE SYSTEM.

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF

 

R-3



--------------------------------------------------------------------------------

Execution Version

 

THIS LETTER OF CREDIT, STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL
HOLD ANY DOCUMENTS AT BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS
RETURN THE SAME TO BENEFICIARY. UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT
WAS NOT EFFECTED IN CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY
ATTEMPT TO CORRECT ANY SUCH NON-CONFORMING DEMAND FOR PAYMENT.

WE WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY BENEFICIARY AND
APPLICANT IF WE FILE A PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW
OR IF WE HAVE AN INVOLUNTARY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAW FILED AGAINST US, AND SUCH PROCEEDING IS NOT DISMISSED OR STAYED ON
OR BEFORE THE 60TH COURT DAY AFTER ENTRY THEREOF; PROVIDED THAT TO THE EXTENT OF
ANY TELEVISION PROGRAM, NEWSPAPER OR OTHER PUBLICATION PROVIDES ANY COVERAGE
REGARDING ANY SUCH PETITION, WE SHALL BE DEEMED TO HAVE PROVIDED ANY NOTICES
THAT ARE REQUIRED HEREIN FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF
ANNEX II, THE CONTENTS OF SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT
BE CONSIDERED AS A TERM OF DRAWING. THE ONLY PURPOSE FOR PRESENTATION OF SUCH
NOTICE OR INVOICE IS TO NOTE THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY
THAT AT LEAST TEN (10) CALENDAR DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE
OR RECEIPT OF THE INVOICE.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED HEREBY.
THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF NEW YORK AND
SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98.

 

[NAME OF ISSUING U.S. BANK]

BY:  

 

NAME:  

 

TITLE:  

 

BY:  

 

NAME:  

 

TITLE:  

 

 

R-4



--------------------------------------------------------------------------------

Execution Version

 

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER              FOR SUBPROJECT 6(a)

DRAFT

                         , 20        

PAY AT SIGHT TO ORDER OF OURSELVES                      AND         /100 U.S.
DOLLARS (U.S.$                    ). THIS DRAFT IS PRESENTED UNDER IRREVOCABLE
STANDBY LETTER OF CREDIT NO.              FOR SUBPROJECT 6(a) DATED
                , ISSUED FOR THE ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC.

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-5



--------------------------------------------------------------------------------

Execution Version

 

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                          FOR
SUBPROJECT 6(a)

DRAWING CERTIFICATE

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(a) OF THE STAGE 4 EPC AGREEMENT

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 FOR SUBPROJECT 6(a) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN
FAVOR OF SABINE PASS LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 4 LIQUEFACTION FACILITY,
DATED AS OF [             , 20         ] BY AND BETWEEN BENEFICIARY AND BECHTEL
OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE UNDERSIGNED, AN
OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH THE
AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE IN CONNECTION WITH SUBPROJECT 6(a)
AND/OR SUBPROJECT 6(b); AND

2. AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS CERTIFICATE,
EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A COPY OF
WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF SUCH
LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED
TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B) APPLICANT
HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED) FOR
LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN
(10) DAYS OF RECEIPT OF SUCH INVOICE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[                    ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                  DAY OF                     , 20        .

 

R-6



--------------------------------------------------------------------------------

Execution Version

 

 

SABINE PASS LIQUEFACTION, LLC

BY:  

 

NAME:  

 

TITLE:  

 

 

R-7



--------------------------------------------------------------------------------

Execution Version

 

ANNEX III

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(a)

FORM OF TRANSFER REQUEST FOR SUBPROJECT 6(a) OF STAGE 4

DATE:                                              

 

TO:

[ISSUING BANK]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                      FOR SUBPROJECT
6(a) OF STAGE 4

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

          

 

                          NAME OF TRANSFEREE              

 

                  ADDRESS   

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

ENCLOSED IS REMITTANCE OF U.S.$[        ] VIA CERTIFIED CHECK IN PAYMENT OF YOUR
TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON DEMAND ANY
EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS TRANSFER.

 

SINCERELY, SABINE PASS LIQUEFACTION, LLC

 

AUTHORIZED NAME & TITLE

 

AUTHORIZED SIGNATURE

 

R-8



--------------------------------------------------------------------------------

Execution Version

 

 

                                                                                
  TELEPHONE NUMBER

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

NAME & ADDRESS OF BANK                              
                                                                       
                                                                               
AUTHORIZED NAME & TITLE                               
                                AUTHORIZED
SIGNATURE                                                                   
TELEPHONE NO.                                        
                                             

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

(a)   FOR BANK USE ONLY

Confirmation of Authenticating Bank’s signature performed by:
                                                                                
                                      Date:                                 
            Time:                                a.m./p.m.

Addl Info.:                                          
                                                

 

 

R-9



--------------------------------------------------------------------------------

Execution Version

 

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER              FOR SUBPROJECT 6(a)

FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR SUBPROJECT 6(a)

DATE:                                                  

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(a) STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             FOR SUBPROJECT 6(a) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR
OF SABINE PASS LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM TURNKEY
AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS
STAGE 4 LIQUEFACTION FACILITY DATED AS OF [         , 20         ] BY AND
BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT (A) SUBSTANTIAL COMPLETION OF SUBPROJECT 6(a) HAS OCCURRED,
(B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES OWED FOR SUBPROJECT 6(a),
AND (C) CONTRACTOR HAS ACHIEVED THE PERFORMANCE GUARANTEE FOR SUBPROJECT 6(a) OR
PAID ALL PERFORMANCE LIQUIDATED DAMAGES FOR SUBPROJECT 6(a).

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[                ]).

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-10



--------------------------------------------------------------------------------

Execution Version

 

ANNEX V

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                      FOR SUBPROJECT
6(a)

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 6(a)

OR EXPIRATION OF TERM OF AGREEMENT

DATE:                                                          

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(a) OF STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
             (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR
SUBPROJECT 6(a) OR (B) THE EXPIRATION OF THE TERM OF THE LUMP SUM TURNKEY
AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS
STAGE 4 LIQUEFACTION FACILITY DATED AS OF [            , 20         ], BY AND
BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

THE LETTER OF CREDIT SHALL EXPIRE ON [                ], 20[        ].

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-11



--------------------------------------------------------------------------------

Execution Version

 

ANNEX VI

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(a)

DRAWING CERTIFICATE FOR SUBPROJECT 6(a) OF STAGE 4

DATE:                     , 20        

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(a) OF STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 FOR SUBPROJECT 6(a) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN
FAVOR OF SABINE PASS LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 4 LIQUEFACTION FACILITY
DATED AS OF [                , 20         ], BY AND BETWEEN BENEFICIARY AND
BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE LETTER
OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

2. APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO.                  FOR SUBPROJECT 6(a)) FROM A COMMERCIAL
BANK IN THE UNITED STATES OF AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND
AT LEAST A3 BY MOODY’S INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS
REMAIN BEFORE THE EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[                ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                  DAY OF                 , 20        .

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-12



--------------------------------------------------------------------------------

Execution Version

 

ANNEX VII

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(a)

FORM OF NOTICE OF EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 6(a)

DATE:                                                  

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(a) OF STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 FOR SUBPROJECT 6(a) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN
FAVOR OF SABINE PASS LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM
TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE
SABINE PASS STAGE 4 LIQUEFACTION FACILITY DATED AS OF [                ],
20[         ], BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS,
INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU THAT THE DEFECT CORRECTION PERIOD FOR SUBPROJECT 6(a) HAS EXPIRED.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF [                 U.S. DOLLARS
($                 )].

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-13



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE R-2

FORM OF IRREVOCABLE, STANDBY LETTER OF CREDIT FOR SUBPROJECT 6(b)

[to be issued on letterhead of Issuing Bank]

IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT 6(b)

DATE: [                                 ]

AMOUNT OF: U.S.$ [                             ]

 

BENEFICIARY:

  

APPLICANT AND ACCOUNT PARTY:

                SABINE PASS LIQUEFACTION, LLC    BECHTEL OIL, GAS AND CHEMICALS,
INC.    700 MILAM, SUITE 1900    3000 POST OAK BOULEVARD                
HOUSTON, TEXAS 77002    HOUSTON, TEXAS 77056    FACSIMILE:***    FACSIMILE:***
   ATTN:***    ATTN:***   

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 
FOR SUBPROJECT 6(b) (THIS “LETTER OF CREDIT”) IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC, AS BENEFICIARY, FOR AN INITIAL AMOUNT OF [                
U.S. DOLLARS ($                 )] (THE “STATED AMOUNT”) AT THE REQUEST AND FOR
THE ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC., AS APPLICANT.

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN LUMP SUM TURNKEY AGREEMENT
FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 4
LIQUEFACTION FACILITY, DATED AS OF [                , 20         ], BY AND
BETWEEN APPLICANT AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”) INCLUDING BUT NOT LIMITED
TO THOSE OBLIGATIONS RELATED TO SUBPROJECT 6(a) AND SUBPROJECT 6(b).

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II OR ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED. DOCUMENTS
MUST BE PRESENTED TO ISSUING BANK IN ONE LOT.

PARTIAL DRAWINGS ARE PERMITTED. ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER, IN THE FORM OF ANNEX III ATTACHED HERETO
APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER OF CREDIT MAY NOT
BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING UNDER THIS LETTER
OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER ANY U.S.
EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN ASSETS
CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT, AND ANY
ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

 

R-14



--------------------------------------------------------------------------------

Execution Version

 

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF [                 U.S. DOLLARS ($                 )] AFTER ISSUING BANK’S
RECEIPT FROM BENEFICIARY OF WRITTEN NOTICE THAT (A) SUBSTANTIAL COMPLETION OF
SUBPROJECT 6(b) HAS OCCURRED AND (B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED
DAMAGES OWED FOR SUBPROJECT 6(b), WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF
ANNEX IV ATTACHED HERETO APPROPRIATELY COMPLETED.

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF ZERO U.S. DOLLARS (U.S.$0) THIRTY (30) DAYS AFTER ISSUING BANK’S RECEIPT FROM
BENEFICIARY WRITTEN NOTICE OF THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR
SUBPROJECT 6(b), WHICH SHALL BE IN SUBSTANTIALLY THE FORM OF ANNEX VII ATTACHED
HERETO APPROPRIATELY COMPLETED.

THIS LETTER OF CREDIT SHALL EXPIRE ON [                , 20        ] BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON
[                , 20        ], AND ON EACH SUCCESSIVE EXPIRATION DATE
THEREAFTER, UNLESS (A) AT LEAST NINETY (90) CALENDAR DAYS BEFORE THE THEN
CURRENT EXPIRATION DATE WE NOTIFY BOTH BENEFICIARY AND APPLICANT, BY CERTIFIED
MAIL, AT THEIR RESPECTIVE ADDRESSES SET FORTH ABOVE, THAT WE HAVE DECIDED NOT TO
EXTEND THIS LETTER OF CREDIT BEYOND THE THEN CURRENT EXPIRATION DATE, OR
(B) BEFORE THE THEN CURRENT EXPIRATION DATE, BENEFICIARY PROVIDES WRITTEN NOTICE
TO US IN SUBSTANTIALLY THE FORM OF ANNEX V (I) OF THE EXPIRATION OF THE “DEFECT
CORRECTION PERIOD” FOR SUBPROJECT 6(b) (AS DEFINED IN THE AGREEMENT), OR
(II) THAT THE AGREEMENT HAS OTHERWISE EXPIRED. IN THE EVENT BENEFICIARY IS SO
NOTIFIED BY US PURSUANT TO CLAUSE (A) OF THE IMMEDIATELY PRECEDING SENTENCE, ANY
UNUSED PORTION OF THIS LETTER OF CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR
PAYMENT TO BENEFICIARY UPON BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT
IN SUBSTANTIALLY THE FORM OF ANNEX I AND ANNEX VI ATTACHED HERETO APPROPRIATELY
COMPLETED NO EARLIER THAN THIRTY (30) CALENDAR DAYS PRIOR TO THE THEN CURRENT
EXPIRATION DATE.

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 12:00 NOON NEW YORK
TIME ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE
CLOSE OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY. IF WE RECEIVE YOUR DRAFT
AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 12:00 NOON NEW YORK TIME ON A BUSINESS DAY, WE WILL HONOR
YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND
BUSINESS DAY FOLLOWING SUCH RECEIPT. “BUSINESS DAY” MEANS ANY DAY OTHER THAN A
SATURDAY, A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF
AMERICA ARE AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN
BE EFFECTED ON THE FEDWIRE SYSTEM.

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT
BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO
BENEFICIARY. UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED IN
CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY
SUCH NON-CONFORMING DEMAND FOR PAYMENT.

 

R-15



--------------------------------------------------------------------------------

Execution Version

 

WE WILL USE COMMERCIALLY REASONABLE EFFORTS TO PROMPTLY NOTIFY BENEFICIARY AND
APPLICANT IF WE FILE A PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR SIMILAR LAW
OR IF WE HAVE AN INVOLUNTARY PETITION UNDER ANY BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAW FILED AGAINST US, AND SUCH PROCEEDING IS NOT DISMISSED OR STAYED ON
OR BEFORE THE 60TH COURT DAY AFTER ENTRY THEREOF; PROVIDED THAT TO THE EXTENT OF
ANY TELEVISION PROGRAM, NEWSPAPER OR OTHER PUBLICATION PROVIDES ANY COVERAGE
REGARDING ANY SUCH PETITION, WE SHALL BE DEEMED TO HAVE PROVIDED ANY NOTICES
THAT ARE REQUIRED HEREIN FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF
ANNEX II, THE CONTENTS OF SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT
BE CONSIDERED AS A TERM OF DRAWING. THE ONLY PURPOSE FOR PRESENTATION OF SUCH
NOTICE OR INVOICE IS TO NOTE THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY
THAT AT LEAST TEN (10) CALENDAR DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE
OR RECEIPT OF THE INVOICE.

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS SUBJECT TO
THE INTERNATIONAL STANDBY PRACTICES (1998), INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NO. 590 (“ISP98”), WHICH SHALL IN ALL RESPECTS BE DEEMED A PART
HEREOF AS FULLY AS IF INCORPORATED IN FULL HEREIN, EXCEPT AS MODIFIED HEREBY.
THIS LETTER OF CREDIT IS ALSO SUBJECT TO THE LAWS OF THE STATE OF NEW YORK AND
SHALL, AS TO MATTERS NOT GOVERNED BY ISP98, BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF ANOTHER
JURISDICTION. THE UNCITRAL CONVENTION ON INDEPENDENT GUARANTEES AND STANDBY
LETTERS OF CREDIT DOES NOT APPLY TO THIS LETTER OF CREDIT.

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN ISP98.

 

[NAME OF ISSUING U.S. BANK]

BY:  

 

NAME:  

 

TITLE:  

 

BY:  

 

NAME:  

 

TITLE:  

 

 

R-16



--------------------------------------------------------------------------------

Execution Version

 

ANNEX I

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(b)

DRAFT

                , 20        

PAY AT SIGHT TO ORDER OF OURSELVES                  AND                 /100
U.S. DOLLARS (U.S.$                ). THIS DRAFT IS PRESENTED UNDER IRREVOCABLE
STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT 6(b) DATED
                , ISSUED FOR THE ACCOUNT OF BECHTEL OIL, GAS AND CHEMICALS, INC.

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-17



--------------------------------------------------------------------------------

Execution Version

 

ANNEX II

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(b)

DRAWING CERTIFICATE

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(b) OF THE STAGE 4 EPC AGREEMENT

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 FOR SUBPROJECT 6(b) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN
FAVOR OF SABINE PASS LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 4 LIQUEFACTION FACILITY,
DATED AS OF [                , 20         ] BY AND BETWEEN BENEFICIARY AND
BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH THE
AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE IN CONNECTION WITH SUBPROJECT 6(a)
AND/OR SUBPROJECT 6(b); AND

2. AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS CERTIFICATE,
EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A COPY OF
WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE LETTER OF
CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF SUCH
LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED
TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B) APPLICANT
HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED) FOR
LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN
(10) DAYS OF RECEIPT OF SUCH INVOICE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[                ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                  DAY OF                 , 20            .

 

R-18



--------------------------------------------------------------------------------

Execution Version

 

 

SABINE PASS LIQUEFACTION, LLC

BY:  

 

NAME:  

 

TITLE:  

 

 

R-19



--------------------------------------------------------------------------------

Execution Version

 

ANNEX III

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(b)

FORM OF TRANSFER REQUEST FOR SUBPROJECT 6(b) OF STAGE 4

                                                                 
                                                     DATE:
                                

 

TO:

[ISSUING BANK]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(b) OF STAGE 4

GENTLEMEN:

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

          

 

                          NAME OF TRANSFEREE              

 

                  ADDRESS              

 

               

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

ENCLOSED IS REMITTANCE OF U.S.$[                ] VIA CERTIFIED CHECK IN PAYMENT
OF YOUR TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON
DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS
TRANSFER.

 

SINCERELY, SABINE PASS LIQUEFACTION, LLC

 

AUTHORIZED NAME & TITLE

 

AUTHORIZED SIGNATURE

 

R-20



--------------------------------------------------------------------------------

Execution Version

 

 

TELEPHONE NUMBER

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

NAME & ADDRESS OF BANK                              
                                                                       
                                                                               
AUTHORIZED NAME & TITLE                               
                                AUTHORIZED
SIGNATURE                                                                   
TELEPHONE NO.                                        
                                             

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

    (a)      FOR BANK USE ONLY

Confirmation of Authenticating Bank’s signature performed by:
                                                                                
                                      Date:                         
                    Time:                        a.m./p.m. Addl Info.:
                                         
                                                        

 

R-21



--------------------------------------------------------------------------------

Execution Version

 

ANNEX IV

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(b)

FORM OF NOTICE OF SUBSTANTIAL COMPLETION FOR SUBPROJECT 6(b)

DATE:                                 

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(b) STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 FOR SUBPROJECT 6(b) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN
FAVOR OF SABINE PASS LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM
TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE
SABINE PASS STAGE 4 LIQUEFACTION FACILITY DATED AS OF [                ,
20         ] BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC.
(AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU THAT (A) SUBSTANTIAL COMPLETION OF SUBPROJECT 6(b) HAS OCCURRED AND
(B) CONTRACTOR HAS PAID ALL DELAY LIQUIDATED DAMAGES OWED FOR SUBPROJECT 6(b).

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF U.S. DOLLARS ($[                ]).

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-22



--------------------------------------------------------------------------------

Execution Version

 

ANNEX V

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(b)

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 6(b)

OR EXPIRATION OF TERM OF AGREEMENT

DATE:                                 

TO: [ISSUING BANK NAME]

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(b) OF STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF SABINE PASS
LIQUEFACTION, LLC. (“BENEFICIARY”).

IN ACCORDANCE WITH THE TERMS OF THE LETTER OF CREDIT, BENEFICIARY HEREBY
NOTIFIES YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD FOR
SUBPROJECT 6(b) OR (B) THE EXPIRATION OF THE TERM OF THE LUMP SUM TURNKEY
AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS
STAGE 4 LIQUEFACTION FACILITY DATED AS OF [                , 20         ], BY
AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS, INC. (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME).

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

THE LETTER OF CREDIT SHALL EXPIRE ON [                ], 20[        ].

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-23



--------------------------------------------------------------------------------

Execution Version

 

ANNEX VI

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(b)

DRAWING CERTIFICATE FOR SUBPROJECT 6(b) OF STAGE 4

DATE:                                 , 20        

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE: IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(b) OF STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 FOR SUBPROJECT 6(b) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN
FAVOR OF SABINE PASS LIQUEFACTION, LLC (“BENEFICIARY”).

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS STAGE 4 LIQUEFACTION FACILITY
DATED AS OF [                , 20         ], BY AND BETWEEN BENEFICIARY AND
BECHTEL OIL, GAS AND CHEMICALS, INC. (“APPLICANT”) (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

1. BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND THE LETTER
OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

2. APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER OF CREDIT
SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE STANDBY
LETTER OF CREDIT NO.                  FOR SUBPROJECT 6(b)) FROM A COMMERCIAL
BANK IN THE UNITED STATES OF AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND
AT LEAST A3 BY MOODY’S INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS
REMAIN BEFORE THE EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

3. BENEFICIARY IS ENTITLED TO PAYMENT OF U.S.$[                ].

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

[ACCOUNT INFORMATION]

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                  DAY OF                 , 20        .

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-24



--------------------------------------------------------------------------------

Execution Version

 

ANNEX VII

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                  FOR SUBPROJECT 6(b)

FORM OF NOTICE OF EXPIRATION OF DEFECT CORRECTION PERIOD FOR SUBPROJECT 6(b)

DATE:                                                  

 

TO:

[ISSUING BANK NAME]

    

[ISSUING BANK ADDRESS]

RE:    IRREVOCABLE STANDBY LETTER OF CREDIT NO.                  FOR SUBPROJECT
6(b) OF STAGE 4

GENTLEMEN:

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                 FOR SUBPROJECT 6(b) (THE “LETTER OF CREDIT”) ISSUED BY YOU IN
FAVOR OF SABINE PASS LIQUEFACTION, LLC. (“BENEFICIARY”), AND THE LUMP SUM
TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE
SABINE PASS STAGE 4 LIQUEFACTION FACILITY DATED AS OF [                     ],
20[        ], BY AND BETWEEN BENEFICIARY AND BECHTEL OIL, GAS AND CHEMICALS,
INC. (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO
TIME).

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU THAT THE DEFECT CORRECTION PERIOD FOR SUBPROJECT 6(b) HAS EXPIRED.

THE UNDERSIGNED HEREBY REQUESTS THAT THE STATED AMOUNT OF THIS LETTER OF CREDIT
DECREASE TO AN AGGREGATE AMOUNT OF [                     U.S. DOLLARS
($                 )].

 

SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

R-25



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT S

PERFORMANCE TESTS AND COMMISSIONING TESTS

Table of Contents

 

1.    INTRODUCTION

     S-2  

1.1

   PURPOSE      S-2  

1.2

   DEFINITIONS      S-2  

2.    PERFORMANCE TEST

     S-2  

2.1

   GENERAL      S-2  

2.2

   PERFORMANCE TEST REPORTS      S-2  

2.3

   PURPOSE OF LNG PRODUCTION RATE PERFORMANCE TEST.      S-3  

2.4

   LNG PRODUCTION RATE GUARANTEE CONDITIONS      S-3  

2.5

   PERFORMANCE TEST PROCEDURES; MEASUREMENT AND CALCULATION METHODS      S-4  

3.    COMMISSIONING TESTS

       S-6     

3.1

   PURPOSE OF TESTS      S-6  

3.2

   LIQUEFACTION FACILITY AND EXISTING FACILITY      S-7  

3.3

   UNIT 11 – LNG TRAIN INLET FEED GAS METERING      S-7  

3.4

   UNIT 12 – ACID GAS REMOVAL AND AMINE REGENERATION      S-7  

3.5

   UNIT 13 – DEHYDRATION AND MERCURY REMOVAL      S-8  

3.6

   ***      S-9  

3.7

   ***      S-9  

3.8

   UNIT 19 – FLARE AND THERMAL OXIDATION SYSTEM      S-9  

3.9

   UNIT 19 – H2S TREATMENT UNIT      S-9  

3.10

   UNIT 22 – FUEL GAS SYSTEM      S-9  

3.11

   UNIT 24 – LNG STORAGE/SHIP LOADING AND BOIL OFF GAS RECYCLE COMPRESSORS     
S-9  

3.12

   UNIT 31 – POWER GENERATION      S-11  

3.13

   UNIT 33 – FIRE PROTECTION SYSTEM      S-11  

3.14

   UNIT 35 – PLANT AND INSTRUMENT AIR      S-11  

3.15

   UNIT 36 – WATER SYSTEMS      S-11  

3.16

   UNIT 47 – TURBINE AIR HUMIDIFICATION SYSTEM      S-12  

3.17

   UNIT 39 – NITROGEN SYSTEM      S-12  

 

S-1



--------------------------------------------------------------------------------

Execution Version

 

1. INTRODUCTION

 

  1.1

Purpose

The purpose of this document is to establish the testing philosophy and outline
the minimum requirements for the Performance Tests and Commissioning Tests that
Contractor must perform as part of the Work. This Attachment S specifies the
minimum requirements for the Performance Test Procedures in Section 2 below and
Commissioning Test Procedures in Section 3 below.

 

  1.2

Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below.

“Commissioning Tests” means the tests performed (including any repetition
thereof) during the commissioning phase, including those set forth in Section 3
of this Attachment S, to demonstrate that the applicable Equipment or system is
ready for use to receive Natural Gas and produce LNG for Performance Tests.

“Commissioning Test Procedures” has the meaning set forth in Section 3.1 of this
Attachment S.

“Fuel Gas Consumption” is defined as the sum of the readings of the flow
measurement devices on the high and low pressure fuel gas systems to the gas
turbine compressor drivers (46PK-2201 and 46PK-2202) in the LNG Train,
multiplied by their respective heating values (HHV) as based on chromatographic
analysis as described in Section 2.5 (below).Fuel gas for the gas turbine
generators (GTGs) and other users is not included.

“LNG Production Rate Performance Test” has the meaning set forth in Section 2 of
this Attachment S.

“Ship Loading Time” means the time actually required to load a specified volume
of LNG into an LNG ship at LNG Berth 3.

2. PERFORMANCE TEST

 

  2.1

General

The following sets forth general parameters for the Performance Test that
Contractor must perform as part of the Scope of Work in order to determine
whether the Minimum Acceptance Criteria (“MAC”) and Performance Guarantee
prescribed in Attachment T have been achieved. The Parties shall agree, in
accordance with the provisions of Section 11.2 of the Agreement, upon detailed
procedures for the Performance Test (“Performance Test Procedures”).

 

  2.2

Performance Test Reports

 

S-2



--------------------------------------------------------------------------------

Execution Version

 

Contractor shall submit to Owner a report upon completion of each Performance
Test that, at a minimum, complies with the requirements of Section 11.2 of the
Agreement. Each such report shall include a copy of the Performance Test
Procedures and a summary of the results. Each such report shall include an
evaluation showing that the Performance Guarantee, Minimum Acceptance Criteria,
Guarantee Conditions and other design limits have been met. In addition,
Contractor shall issue a test completion certificate to Owner for signature upon
completion of each of the Performance Tests; provided that, Owner’s signature
upon such certificate shall not constitute an acceptance of the Performance Test
nor the results, shall not waive Owner’s rights under the Agreement nor relieve
Contractor of its obligations under the Agreement.

 

  2.3

Purpose of LNG Production Rate Performance Test.

A Performance Test (“LNG Production Rate Performance Test”) shall be conducted
to determine whether the LNG Train has achieved the LNG Production Rate
Performance Guarantee or the LNG Production Rate Minimum Acceptance Criteria
specified in Attachment T. The LNG Production Rate Performance Test shall be
conducted in accordance with the LNG Production Rate Guarantee Conditions
specified in Section 2.4 and the Performance Test Procedures specified in
Section 2.5 of this Attachment S.

 

  2.4

LNG Production Rate Guarantee Conditions.

The conditions upon which the LNG Production Rate Performance Guarantee and LNG
Production Rate MAC are based (“LNG Production Rate Guarantee Conditions”) are
as follows:

 

  1.

At the pipeline battery limit, the composition of the Feed Gas will be within
the range of feed gas compositions shown in Document no.
25936-100-3DR-V04F-00001 rev 0, “General Specification for Process Design
Basis”, paragraph 3.2. The pressure of the Feed Gas and temperature of the Feed
Gas and flow availability of the Feed Gas will be within the Feed Gas design
ranges specified in Document no. 26012-100-3BD-M04-00004 rev 0, “Basis of Design
(BOD) Summary,” Table 1, item “2 Upstream Facilities (Rely Upon).

 

  2.

The refrigeration compressor gas turbine drivers shall deliver no more than
their de-rated power. “De-rated power” is defined as the site available power
minus the fouling and degradation deduction defined in Document no.
26012-100-3BD-M04-00004 rev 0, “Basis of Design (BOD) Summary,” Table 1, item
3.20. “Site available power” is defined as the gas turbine maximum power
demonstrated at Site with the gas turbine in a new and clean condition, while
operating within the maximum exhaust gas temperature limitation allowed by the
applicable Equipment Subcontractor.

 

  3.

Each individual refrigeration service will be controlled so that the average gas
turbine power (averaged over the Performance Test period) is within ***% to ***%
of its average de-rated power.

 

S-3



--------------------------------------------------------------------------------

Execution Version

 

 

  4.

During the continuous 72-hour period of the LNG Production Rate Performance
Test, the following conditions must be met:

 

  a.

No flaring or venting is permitted other than minor emergency flaring, up to a
maximum of one hour duration in the aggregate;

 

  b.

A ship is not being loaded;

 

  c.

The loading line is being maintained cold, with adequate re-circulation;

 

  d.

The compressor power is limited as stated in this Section 2.4 above; and

 

  e.

No Natural Gas sourced from downstream of the LNG Train Feed Gas flow meter is
being used for power generation, and no Natural Gas is exported for any use
outside the envelope consisting of the Liquefaction Facility plus the Existing
Facility’s LNG storage tanks and loading/boiloff gas piping and equipment. This
prohibition includes but is not limited to the export of re-vaporized LNG.

 

  5.

Fuel Gas Consumption for the LNG Train shall not exceed *** percent (***%) of
the Feed Gas Rate as measured by the LNG Train Feed Gas flow meter during the
LNG Production Rate Performance Test.

 

  6.

The ambient air temperature averaged over the test period shall be within the
range of “Design Minimum” and “Design Maximum” as specified in Document no.
26012-100-3BD-M04-00004 rev 0, “Basis of Design (BOD) Summary,” Table 2, item
8.1.

 

  7.

V-1701 operates cold with no reflux. V-1702 and V-1810 are not operating. Liquid
from V-1701 bottoms is sent to V-1602.

 

  2.5

Performance Test Procedures; Measurement and Calculation Methods.

The Performance Test Procedures for the LNG Production Rate Performance Test,
including the measurement and calculation methods, shall be in accordance with
the following general parameters, subject to change only by mutual agreement of
the Owner and Contractor in accordance with Section 21.2 of the Agreement.

 

  1.

LNG production will be measured by the increase in the LNG in storage in MMbtu
HHV as measured by the radar gauge for the applicable Tank(s) over a 72-hour
continuous period. The LNG Tanks shall be strapped prior to commencement of the
Performance Test.

 

  2.

The LNG composition will be measured by sampling the product rundown and
conducting a gas chromatographic analysis in accordance with GPA 2261. The
in-tank composition after final flash will be calculated from this analysis
using measured rundown and LNG tank temperatures and pressures and simulations
undertaken with Hyprotech Corporation’s HYSYS, version 10, using the Peng
Robinson/Lee Kesler physical properties package. The density of the LNG in the
tanks will also be calculated from this composition using Hysys. The Btu content
of the LNG will be calculated from the composition using data in GPA 2145.

 

S-4



--------------------------------------------------------------------------------

Execution Version

 

 

  3.

The Fuel Gas Consumption shall be calculated based on measurements from flow
measurement devices of a mutually agreed type on the high and low pressure fuel
gas systems and using the same chromatographic analysis methods and data
described above. The flows will be corrected as appropriate for temperature and
pressure differences from baseline calibration.

 

  4.

Ambient temperature will be measured using the weather station located at the
Existing Facility.

 

  5.

Owner and Contractor shall confirm that the LNG Production Rate Guarantee
Conditions: (i) have been satisfied prior to commencement of the LNG Production
Rate Performance Test and (ii) continue to be satisfied during the conduct of
the LNG Production Rate Performance Test. If, before or during the LNG
Production Rate Performance Test, any deviation from the LNG Production Rate
Guarantee Conditions occurs which is not caused by Contractor or its
Subcontractors, then the Owner and Contractor shall meet to agree on (a) the
technical viability of conducting the LNG Production Rate Performance Test and
(b) any adjustments to the Performance Guarantee set forth in this Attachment S
and Attachment T.

 

  6.

The Performance Guarantee and Minimum Acceptance Criteria specified in
Attachment S and fuel gas consumption requirement described in Section 2.4 above
are based on the following conditions:

 

  a)

Ambient air temperature and wet bulb temperature are at “Design” condition as
specified in Bechtel document no. 26012-100-3BD-M04-00004 rev 0, “Basis of
Design (BOD) Summary,” Table 2, item 8.1;

 

  b)

Feed gas supply pressure is at “Feed Gas Operating Pressure at PFD Case” as
specified in Bechtel document no. 26012-100-3BD-M04-00004 rev 0, “Basis of
Design (BOD) Summary,” Table 1, item 2.2, at the tie-in point specified in the
same document item 2.3;

 

  c)

Feed gas supply temperature is at the “Average” condition as specified in
Bechtel document no. 26012-100-3BD-M04-00004 rev 0, “Basis of Design (BOD)
Summary,” Table 1, item 2.5.2;

 

  d)

Feed Gas composition is the “PFD Case” composition as specified in Bechtel
document no. 25936-100-3DR-V04F-00001 rev 0, “General Specification for Process
Design Basis”, paragraph 3.2.

 

S-5



--------------------------------------------------------------------------------

Execution Version

 

 

  e)

V-1701 operates cold with no reflux. V-1702 and V-1810 are not operating. Liquid
from V-1701 bottoms is sent to V-1602.

 

  7.

If any of the conditions prevailing during the LNG Production Rate Performance
Test are not in accordance with the conditions described in this Attachment S,
Section 2.5, paragraphs 4a through 4e, then the Performance Guarantees and
Minimum Acceptance Criteria described in Attachment T, and the fuel gas
consumption condition described in this Attachment S Section 2.4.5 will be
adjusted for such deviation(s) using the same process simulation model,
software, thermodynamic data packages, methods, and principles used for the
original design (i.e. Hyprotech Corporation’s HYSYS, version 7.3, using the Peng
Robinson/Lee Kesler physical properties package).

 

  8.

If the average gas turbine power measured over the test period deviates from the
derated gas turbine power as specified in this Attachment S Section 2.4.2 then
the LNG Production Rate Test results will be adjusted proportionally to the
ratio of derated gas turbine power to the average measured power upon mutual
agreement of Owner and Contractor.

3. COMMISSIONING TESTS

 

  3.1

Purpose of Tests

The Commissioning Tests are: (i) focused on individual Equipment or subsystems
of Equipment; (ii) will be performed in accordance with the Project
Commissioning Plan accepted by Owner in accordance with Section 4.4 of the
Agreement; and (iii) will generally be done as soon as reasonably possible after
the Equipment or subsystem of Equipment is put in operation and has shown
performance suitable for testing. The Project Commissioning Plan shall specify
the pre-commissioning and commissioning activities to be completed prior to the
commencement of the Commissioning Tests and, at a minimum, include the
Commissioning Tests specified below. The Project Commissioning Plan shall
specify the scope, progression and sequence of these tests and whether the tests
are dependent or independent of each other.

All Commissioning Tests for Subproject 6 must be completed in accordance with
the Commissioning Test Procedures prior to commencing the Performance Tests for
Subproject 6; provided that, in the event Contractor is unable to complete a
Commissioning Test and such inability will have no impact on the performance or
results of Performance Tests, Owner may, at its sole discretion, defer
completion of such Commissioning Test so long as the Commissioning Test is
completed prior to Substantial Completion of Subproject 6.

During the Commissioning Tests, all systems will be operated in accordance with
the requirements of the operating procedures.

 

S-6



--------------------------------------------------------------------------------

Execution Version

 

 

  3.2

Liquefaction Facility and Existing Facility

 

  3.2.1

LNG Train Feed Gas Meter.

The inlet metering system for the LNG Train will be calibrated and tested per
the calibration audit manuals for the metering skid, by others.

 

  3.2.2

Plant ESD/DPV.

These tests will be performed in accordance with the Functional Testing
Procedures DPV, ESD.4-1, ESD.5-1, and ESD.6-1; shutdown devices will be checked
for proper function prior to initial start up of the system. These tests will
verify that the Liquefaction Facility and Existing Facility ESD, DPV systems
provide emergency protection as designed. The test will include firstly, a Site
Acceptance Test (SAT), for the entire Integrated Control and Safety System
(ICSS). Secondly, a complete set of loop checks that include systems will be
completed as part of the test. Then finally, before introducing Natural Gas into
the Equipment or system of Equipment for the first time, the DPV and ESD-4-1
will each separately be initiated by their control room push buttons.

 

  3.2.3

Rated Case Demonstration (minimum Ambient).

A capacity evaluation test will be performed utilizing available power from the
refrigerant turbines, and within the design limits of the Liquefaction Facility
to validate as best as possible the assumptions around the minimum ambient rated
case used to set the hydraulic limits of the Liquefaction Facility. The test
results will be compared to the simulation case to evaluate margins to design
limits and identify if any have been exceeded.

 

  3.2.4

LNG Train Turndown Test.

The purpose of this test is to confirm the stability of the Liquefaction
Facility when the inlet feed rate into the Liquefaction Facility is ***% of the
PFD case inlet feed rate.

 

  3.2.5

LNG First Cargo.

The purpose of this measurement is to confirm that Subproject 6 has achieved LNG
First Cargo as defined in the Agreement and measured in accordance with
Section 2.5.1 of this Attachment S.

 

  3.3

Unit 11 – LNG Train Inlet Feed Gas Metering

The Natural Gas flowing into the LNG Train is to be measured by flow meter 46
FQI-11003 for LNG Train 6. These flow meters are to be calibrated and tested per
meter system vendor calibration audit manuals.

 

  3.4

Unit 12 – Acid Gas Removal and Amine Regeneration

The Feed Gas flow rate will be monitored to be within the limit of 737.05 MMSCFD
dry basis (869,623 Sm3/hr). The CO2 content and H2S content in the treated gas
will be monitored to confirm it is within the following limits:

 

S-7



--------------------------------------------------------------------------------

Execution Version

 

100 ppmv maximum CO2 and < 2 ppm maximum H2S. The regenerator reboiler duty will
be monitored to be within the limit of 54.95 MMBTU/hr. The lean amine
circulation rate through acid gas absorber will be monitored to be within the
limit of 1100 gpm (258 metric tonnes/hr).

 

  3.4.1

Acid Gas Removal.

The CO2 acid gas removal system will be observed under normal operation when the
LNG Train is running at a steady high capacity rate prior to the Performance
Tests. Amine circulation and filter pressure drops will be observed. Amine
solution will be sampled and checked for contaminants, solution strength, and
acid gas loading (rich and lean).

 

  3.4.2

Amine Regeneration.

Conditions at the regenerator reboilers will be observed. Regenerator reflux
will be observed. The overhead product and acid gas vent stream shall be spot
sampled. Currents of each pump motor while under load will be recorded. All
these parameters shall be checked to ensure the design intent is met.
Demonstration of the switching of the acid gas stream from the H2S removal Unit
to the Thermal Oxidizer and back will also occur.

 

  3.4.3

Hot Oil System.

Circulation and operation of the hot oil system will be checked against design
parameters to verify functional compliance.

 

  3.5

Unit 13 – Dehydration and Mercury Removal

 

  3.5.1

Regeneration Gas Compressor.

This test will consist of verifying the manufacturer’s performance curve for the
design point. The compressor will be observed for safe operation for its normal
operating envelope.

 

  3.5.2

Molecular Sieve Driers Sequence Control Function Test.

A full functional test will be observed twice; first just prior to startup for
all three driers, and a second time during normal operation. The Molecular Sieve
Dehydration system shall be operated to verify operation on the designated
automatic schedule.

 

  3.5.3

Molecular Sieve Driers Breakthrough Test.

The goal of this test is to determine the actual water capacity of all three
driers under a measured set of feed conditions. This test will measure the total
weight of water fed to the drier until a measurable water “breakthrough”
happens.

The driers will be on manual mode (no normal automatic switching sequence will
be used). A hygrometer will be used at the inlet and outlet of the drier with a
chart recorder to continuously record gas flow, temperature, pressure, inlet and
outlet water content. The breakthrough test results will be compared to the
cycle time used in the automatic sequence mode to ensure the compliance with the
Specifications.

 

S-8



--------------------------------------------------------------------------------

Execution Version

 

Online analyzers will also be tested and checked against lab results.
Differential pressures across all liquefaction chillers to be recorded before
and after breakthrough test.

 

  3.6

***

 

  3.6.1

***

 

  3.6.2

***

 

  3.7

***

 

  3.7.1

***

 

  3.7.2

***

 

  3.8

Unit 19 – Flare and Thermal Oxidation System

 

  3.8.1

Main Flares.

The flare tip will be observed for flame stability at a mutually agreed flow.

 

  3.8.2

Marine Flare

No test is required for the Marine Flare.

 

  3.8.3

Thermal Oxidizer.

Operation of the thermal oxidizer will be checked, including analysis of exhaust
gas.

 

  3.9

Unit 19 – H2S Treatment Unit

The H2S treatment unit is to be operated and tested to achieve successful
compliance with the unit Specifications. The sour gas inlet and the sweet gas
outlet stream inlets shall be measured and recorded for flows, operating
pressures, desired pressure drops and days to outlet H2S specification by
sampling and laboratory analysis to verify successful treatment Specification
compliance.

 

  3.10

Unit 22 – Fuel Gas System

Emission testing of the gas turbine exhausts will be done by an outside
specialist contractor, after the LNG Train is operating normally and will be
done prior to each Performance Test. Emissions will be tested from each stack to
ensure they meet or exceed the design Specifications.

 

  3.11

Unit 24 – LNG Storage/Ship Loading and Boil Off Gas Recycle Compressors

 

  3.11.1

Boil Off Gas Recycle Compressors.

This first test will consist of verifying the manufacturer’s performance curve
for the design point for each compressor. Each compressor will be observed for
safe operation for its normal operating envelope. Actual flow rate, gas
composition, pressure and temperature at the machine’s suction and discharge
will be recorded.

 

S-9



--------------------------------------------------------------------------------

Execution Version

 

The second test will consist of operating all installed units in parallel during
ship loading operations (operation throughout the range of vapor return rates)
with all gas from the Boil Off Gas Recycle Compressor recovered to the process
and no flaring and with all controls in automatic. This test will be done to
evaluate stability and controllability for the expected range of flows.

 

  3.11.2

LNG Loading Pumps.

No test is required for the LNG Loading Pumps.

 

  3.11.3

Ship Loading Time Test.

This test shall be conducted, if Owner elects the LNG Berth 3 Option pursuant to
Section 4.10A, to determine whether the Project has achieved the ship loading
rate specified in Document no. 26012-100-3BD-M04-00004, Rev 0, “Basis of Design
(BOD) Summary”. A minimum test period of 2 hours shall be required to verify
12,000 m3/hr. rate. The Ship Loading Time Test shall be conducted in accordance
with the Ship Loading Time Conditions (specified below), the Project
Commissioning Plan and the testing procedures specified below in this Attachment
S.

The conditions upon which the Ship Loading Time Test are based (“Ship Loading
Time Conditions”) are as follows:

 

  1.

The elevation of the ship’s manifold will be a minimum of 67 feet above the mean
low water level;

 

  2.

The LNG Tanker will be capable of displacing vapor at a rate equal to the vapor
produced at a pressure equal to or higher than that specified in Document no.
26012-100-3BD-M04-00004, Rev 0, “Basis of Design (BOD) Summary”, Table 1, item
3.25 and a temperature equal or lower than that specified in Table 1, item 4.4
of the same document;

 

  3.

The pressure in the Tanks which are loading the LNG will be maintained at
reasonably constant pressure during ship loading;

 

  4.

Tank pressure control will be based on absolute pressure;

 

  5.

All of the vents on the Tank will be set so that they do not vent at a pressure
of less than 3.15 PSIG;

 

  6.

The LNG Tanker will be at LNG Berth 3; and

 

  7.

Owner will select the LNG Tanks to be used.

The testing procedures for the Ship Loading Time Test, including the measurement
and calculation methods, shall be in accordance with the following general
parameters, subject to change only by mutual agreement of the Owner and
Contractor in writing.

 

S-10



--------------------------------------------------------------------------------

Execution Version

 

 

  A.

The quantity of LNG loaded onto the LNG Tanker shall be determined by measuring
the rate of increase of LNG into the LNG Tanker.

 

  B.

Owner and Contractor shall confirm that the Ship Loading Time Conditions:
(i) have been satisfied prior to commencement of the Ship Loading Time Test and
(ii) continue to be satisfied during the conduct of the Ship Loading Time Test.

 

  3.12

Unit 31 – Power Generation Electrical Distribution.

This test will ensure that all equipment, breakers, transformers, bus duct, and
major cable runs, are operating within their rated capacity. The system will be
checked for no hot spots. Transfer of loads will also be tested along with
demonstration of UPS performance against design. Load shedding will also be
confirmed.

 

  3.13

Unit 33 – Fire Protection System

 

  3.13.1

Firewater Distribution.

The test will consist of demonstrating that the new ring main associated with
the Liquefaction Facility delivers sufficient flow at the furthest points from
the tie-ins with the Existing Facility main firewater network.

 

  3.13.2

Fire and Gas Detection.

All detectors will be field function tested per vendor’s procedures.

 

  3.14

Unit 35 – Plant and Instrument Air

 

  3.14.1

Air Compressor Package.

The Air Compressor package will be tested to confirm operation is at design
delivery pressure and design flow rate. Auto start up of the compressors shall
be tested on emergency power bus.    Control system “Lead-Lag” functions shall
be demonstrated for the number of compressors required to maintain full plant
operation.

 

  3.14.2

Air Driers.

Exit flow and dew point will be tested to ensure the design specification is
met. Exit stream dew point measurements will be independently checked to verify
the package instruments. This will be done using grab samples and laboratory
analysis.

 

  3.15

Unit 36 – Water Systems

 

  3.15.1

Water Treatment Unit.

The inlet stream composition against specifications, efficiency of the unit
(recovery), outlet flow for capacity and exit stream compositions will be
checked to ensure the design specification is met. This will be done using
online instrumentation, grab samples and laboratory analysis.

 

S-11



--------------------------------------------------------------------------------

Execution Version

 

 

  3.15.2

Service Water Unit.

The outlet flow for capacity will be checked to ensure the design intent is met.
This will be done using online instrumentation, grab samples and analyzing in
the laboratory.

 

  3.16

Unit 47 – Turbine Air Humidification System

The Turbine Air Humidification System package will be observed under normal
operation when the LNG Train is running at a comfortable high capacity prior to
the Performance Tests. The test will be done to evaluate stability and
controllability for the expected range of ambient air temperatures with the
corresponding refrigeration gas turbine power checked to determine if the design
intent is met.

 

  3.17

Unit 39 – Nitrogen System

Outlet flow for capacity, O2 specification and header pressure of the nitrogen
generation system will be checked to ensure they meet design specification.
Laboratory samples will be taken to verify the O2 content.

 

S-12



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT T

PERFORMANCE GUARANTEES, PERFORMANCE LIQUIDATED DAMAGES MINIMUM ACCEPTANCE
CRITERIA, AND DELAY LIQUIDATED DAMAGES

 

1.

Definitions

In addition to other defined terms in the Agreement, the following capitalized
terms have the meanings specified below:

“Commissioning Period” means, with respect to Subproject 6(a), the period
commencing upon the first delivery of Feed Gas to Subproject 6(a) in accordance
with Sections 4.8 and 11.1 of the Agreement continuing through achievement of
RFSU, commissioning, Start Up, Performance Testing and achievement of
Substantial Completion for Subproject 6(a).

“LNG Train Feed Gas” is defined as the high heating value (HHV) as measured in
MMbtu of the Natural Gas flowing into the LNG Train as measured by flow meter 46
FQI-11003 for LNG Train 6.

“LNG Production Rate” is defined as the high heating value (HHV) as measured in
accordance with Attachment S in MMbtu of the net LNG in storage after the final
flash from the process train into the LNG storage tanks and after other boil off
losses due to heat leak into the storage tanks and the associated piping,
including loading system piping which must be maintained cold.

 

2.

Performance Guarantee for Subproject 6(a)

The Performance Guarantee for the LNG Production Rate for Subproject 6(a) is as
follows:

LNG Production Rate Performance Guarantee for Subproject 6(a). The LNG Train
shall have an LNG Production Rate equal to or greater than *** MMbtu HHV (“LNG
Production Rate Performance Guarantee”), produced over a 72 hour continuous
period using the Measurement and Calculation Methods specified in Attachment S;
provided that the LNG Production Rate Performance Guarantee Conditions
stipulated in Attachment S are met.

If the applicable Guarantee Conditions stipulated in Attachment S for the above
Performance Guarantee are not met during the applicable Performance Test, the
Parties shall, with respect to the applicable Guarantee Conditions, take such
actions as are specified in the Performance Test Procedures in Attachment S.

 

3.

Minimum Acceptance Criteria for Subproject 6(a)

The Minimum Acceptance Criteria for the LNG Production Rate for Subproject 6(a)
is as follows:

LNG Production Rate MAC for Subproject 6(a). The LNG Train shall have an LNG
Production Rate equal to or greater than *** MMbtu HHV (“LNG Production Rate
MAC”), over a 72 hour continuous period using the Measurement and Calculation
Methods specified in Attachment S; provided that the LNG Production Rate
Performance Guarantee Conditions stipulated in Attachment S are met.

 

T-1



--------------------------------------------------------------------------------

Execution Version

 

If the applicable Guarantee Conditions stipulated in Attachment S for the above
Minimum Acceptance Criteria are not met during the applicable Performance Test,
the Parties shall, with respect to the applicable Guarantee Conditions, take
such actions as are specified in the Performance Test Procedures in Attachment
S.

 

4.

Delay Liquidated Damages

Subproject 6(a) Delay Liquidated Damages.

If Substantial Completion of Subproject 6(a) occurs after the Guaranteed
Substantial Completion Date for Subproject 6(a), Contractor shall pay to Owner
amounts according to the following schedule for each Day, or portion thereof, of
delay until Substantial Completion for Subproject 6(a) occurs:

(i)  ***  through ***  Days after Guaranteed Substantial Completion Date for
Subproject 6(a) *** U.S. Dollars ($***) per Day; plus

(ii)  ***  through ***  Days after Guaranteed Substantial Completion Date for
Subproject 6(a): *** U.S. Dollars ($***) per Day; plus

(iii)  ***  Days after Guaranteed Substantial Completion Date for Subproject
6(a) and thereafter: *** U.S. Dollars ($***per Day.

Subproject 6(b) Delay Liquidated Damages.

If Owner elects the LNG Berth 3 Option pursuant to Section 4.10A, and
Substantial Completion of Subproject 6(b) occurs after the Guaranteed
Substantial Completion Date for Subproject 6(b), Contractor shall pay to Owner
amounts agreed upon in the LNG Berth 3 Change Order.

 

5.

Performance Liquidated Damages for Subproject 6(a)

***U.S. Dollars ($***) for every *** percent (***%), rounded to the nearest ***
percent (***%) of LNG Production Rate less than the LNG Production Rate
Performance Guarantee (“Performance Liquidated Damages”).

 

6.

Priority.

In the event of a conflict or inconsistency between provisions contained within
this Attachment T and provisions contained within Attachment A, the provisions
within this Attachment T shall control.

 

T-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT U

OWNER PROVIDED ITEMS AND RESPONSIBILITY

 

1.

Owner Supplied Data

The following data, information, and documents listed below shall be provided by
Owner on or before the dates listed below. Refer to Attachment A, Schedule A-2
for the data, information, and documents which are defined as “Rely Upon” items
pursuant to Section 4.8 of the Agreement.

 

Description of Data/Information/Documents Provided

  

Date Provided or to be Provided

Authorization and a Notice to Proceed for Construction and Operation of a
Liquefied Natural Gas Export Terminal Facilities pursuant to Section 3 of the
Natural Gas Act with the Federal Energy Regulatory Commission (FERC), Docket No.
CP13-552-000, dated April 6, 2015.    Previously provided to Contractor. Final
Environmental Assessment certificate from FERC. Issued December 12, 2014.   
Previously provided to Contractor. Site description and survey in accordance
with Section 4.6 of the Agreement.    At NTP or prior to any LNTP Work where
applicable Lonnie G Harper & Associates Survey signed July 30, 2012 (Parcels F,
H, and L). For the avoidance of doubt, this survey shall not be defined or
characterized as “Rely Upon”.    Previously provided to Contractor. Lonnie G
Harper & Associates Survey signed June 26, 2015 (Parcel O). For the avoidance of
doubt, this survey shall not be defined or characterized as “Rely Upon”.   
Previously provided to Contractor. Lonnie G Harper & Associates Survey signed
November 28, 2016 (Parcels B, C, and N). For the avoidance of doubt, this survey
shall not be defined or characterized as “Rely Upon”.    Previously provided to
Contractor. Lonnie G. Harper & Associates Survey of Property lease, Sabine Pass,
dated revised October 7, 2011.    Previously provided to Contractor

 

U-1



--------------------------------------------------------------------------------

Execution Version

 

Description of Data/Information/Documents Provided

  

Date Provided or to be Provided

Owner Supplied Permits listed in Attachment Q.    In accordance with the date
specified under the “Date Required” column in Attachment Q Certified coordinates
of existing U.S. Coast Guard D Range rear light tower ISOW6S.    Previously
Provided to Contractor Geotechnical Recommendations Report Sabine Pass
Liquefaction Project Trains 5 and 6 Cameron Parish, Louisiana September 2013
TWEI Project No. 12.13.123.004 Tolunay-Wong Engineers, Inc.    Previously
Provided to Contractor Geotechnical Data Report – Sabine Pass Liquefaction
Project – Trains 5 and 6 – Cameron Parish, Louisiana September 2013 – TWEI
Project No. 12.14.123.004 Tolunay-Wong Engineers, Inc.    Previously Provided to
Contractor Topographic Survey of Sabine Pass Liquefaction Project Stage 3
Cameron Parish May 2013 Morrison Surveying, Inc.    Previously Provided to
Contractor Geotechnical Data Report – Sabine Pass Liquefaction Project – Trains
1 and 2 – Cameron Parish, Louisiana- March 2011 – TWEI Project No. 10.14.071,
Tolunay-Wong Engineers, Inc.    Previously provided to Contractor Geotechnical
Recommendations Report – Sabine Pass Liquefaction Project – Trains 1 and 2 –
Cameron Parish, Louisiana – March 2011 TWEI Project No. 10.14.071, Tolunay-Wong
Engineers, Inc.    Previously provided to Contractor Geotechnical Data Report –
Sabine Pass Liquefaction Project – Trains 3 and 4 – Cameron Parish, Louisiana-
May 2011, TWEI Project No. 11.14.005, Tolunay-Wong Engineers, Inc.    Previously
provided to Contractor Geotechnical Recommendations Report – Sabine Pass
Liquefaction Project – Trains 3 and 4 – Cameron Parish, Louisiana- June 2011
TWEI Project No. 11.14.005, Tolunay-Wong Engineers, Inc.    Previously provided
to Contractor Draft Revised Report, Geotechnical Investigation Relocation LNG
Tank 106, Sabine LNG Import Terminal, Cameron Parish, Louisiana – May 2011 TWEI
Project No. 11.14.021, Tolunay-Wong Engineers, Inc.    Previously provided to
Contractor Final Report Supplemental Geotechnical Exploration Heavy Haul Road,
Flare pipe Rack, GTG and Existing Dike Area Sabine Pass LNG Cameron Parish, LA,
from Tolunay-Wong Engineers dated April 13, 2015.    Previously provided to
Contractor

 

U-2



--------------------------------------------------------------------------------

Execution Version

 

2. Owner Supplied Equipment, Items, and Services

The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment A. Contractor
shall provide reasonable support and assistance to the Owner in accordance with
the Agreement (including, where applicable, access to Site).

 

Description of Equipment/Components/Personnel Supplied

  

Date Supplied or to be Supplied

Provide access to Stage 4 Site pursuant to Section 4.3A of the Agreement.    At
NTP or LNTP (for any LNTP Work where applicable) Provide all work associated
with overall program management among other contractors working directly for
Owner and not in Contractor Group (“Owner’s Suppliers”), including Owner’s
Suppliers for the Feed Gas Pipeline, wetland mitigation, permitting agencies,
Owner consultants, and Owner’s activities.    Ongoing requirement under the
terms of the Agreement Make Owner’s personnel available for training pursuant to
Section 3.5 of the Agreement.    As required by the training program to be
developed in accordance with Attachment V, but no later than 6 months before
RFSU of Subproject 6(a) and no later than 9 months before Substantial Completion
of Subproject 6(b), if Owner elects the LNG Berth 3 Option pursuant to
Section 4.10A of the Agreement. Make Owner’s personnel available to Contractor
for commissioning and testing pursuant to the terms of the Agreement, including
Section 4.4.    As required under the Project Commissioning Plan        

 

U-3



--------------------------------------------------------------------------------

Execution Version

 

Description of Equipment/Components/Personnel Supplied

  

Date Supplie or to be Supplied

Provide any outside training and certification required by Applicable Law for
Owner personnel shall be coordinated by Owner (other than the training to be
provided by Contractor in accordance with Section 3.5 of the Agreement).   
Prior to RFSU of Subproject 6(a) and no later than 9 months before Substantial
Completion of Subproject 6(b), if Owner elects the LNG Berth 3 Option pursuant
to Section 4.10A of the Agreement. Provide the Natural Gas necessary for
Contractor (i) to achieve RFSU of Subproject 6(a) in accordance with
Section 11.1 of the Agreement and (ii) to conduct the Performance Tests of
Subproject 6(a) and other commissioning activities in accordance with
Section 11.2 of the Agreement.    As required under Sections 11.1 and 11.3 of
the Agreement Provide water to the designated tie-in point. Pipeline contractor
will be responsible for access and laydown area development.    2 months prior
to first hydrotest scheduled For dust control, river water may be used. In any
case Johnson Bayou potable water must not be used.    As needed Provide Feed gas
for startup and initial operation of Subproject 6(a).    Required Feed Gas 6
Months before RFSU of Subproject 6(a) Modify existing equipment or systems to
incorporate liquefaction plant systems, such as: liquid nitrogen system, upgrade
of Existing Facility DCS/SIS software, safety system program.    Prior to
startup and commissioning activities Provide access and isolation to Existing
Facility, Subproject 1, Subproject 2, Subproject 3, Subproject 4 or Subproject 5
(or any portion), as applicable.    Pursuant to Sections 3.25 and 4.3A of the
Agreement Wetlands mitigation to be performed on or off the Site.    In
accordance with the mitigation plan filed with the USACE Provide in-plant UHF
and VHF base radio and handheld radio system for Owner, except for Owner
personnel provided under Section 4.4 of the Agreement.    Prior to RFSU of
Subproject 6(a) Provide vehicles for Owner’s own use.    As determined by Owner

 

U-4



--------------------------------------------------------------------------------

Execution Version

 

3. Additional Owner Responsibilities

The following documents include additional Owner responsibilities/rely upon data
to support the performance of Work:

 

Description of Document

  

Document Ref. No.

Basic Engineering Design Data (BEDD)

  

26012-100-3BD-M04-00001 Rev 000

Basis of Design (BOD) Summary

  

26012-100-3BD-M04-00004 Rev 000

Scope of Facilities

  

26012-100-G01-000-00002 Rev 000

 

U-5



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT V

PRE-COMMISSIONING, COMMISSIONING, START-UP, AND TRAINING

 

1.0

Introduction

In addition to the requirements specified in any other provisions of the
Agreement, this Attachment V sets out the general scope of activities to be
performed by Contractor for the construction/turnover, pre-commissioning,
commissioning, Start-Up, and operation of Subproject 6 (until Substantial
Completion of Subproject 6(a), and if elected by Owner under the LNG Berth 3
Option pursuant to Section 4.10A of the Agreement, Subproject 6(b)). This
Attachment V does not constitute a substitute for the Project Commissioning Plan
or the Start-Up manual, but rather forms the basis for the development of such
Project Commissioning Plan and manual.

The following phases of activities are generally described in this Attachment V:

 

  A.

Pre-commissioning: preparation of a system or systems for the commissioning
phase. This will include, but is not limited to, blowing, flushing, and
Equipment testing, and initial check out of Project process and utility systems.

 

  B.

Commissioning: preparation of a system or systems to allow hydrocarbons or other
process fluids to be safely introduced into the system or systems for
processing. In this phase testing will focus on systems, including utilities.

 

  C.

Start-Up: the bringing of a system or systems into a normal operational mode,
and the first LNG ship loading.

 

  D.

Operation: LNG production to storage and LNG ship loading.

 

2.0

General

Contractor will perform pre-commissioning, commissioning, and Start-Up for the
Project so as to achieve completion of required systems to enable commencement
of operations of the Project in accordance with the Project Schedule.

 

3.0

Project Commissioning Plan; Manuals and Procedures

 

  A.

Project Commissioning Plan:

Pursuant to Section 4.4 of the Agreement, Contractor shall prepare and provide
to Owner a detailed Project Commissioning Plan one hundred eighty (180) Days
prior to RFSU. Contractor shall submit the Project Commissioning Plan, which
shall include plans for pre-commissioning, commissioning and Start-Up. The
Project Commissioning Plan shall address utilization of Owner’s operation and
maintenance personnel and Contractor’s personnel during commissioning and
conducting of the Performance Tests and Contractor shall incorporate Owner’s
reasonable input regarding interface and impact to the Existing Facility. The
manual will include procedures that will at a minimum address the activities
described in Sections 5.0 and 7.0 .

 

V-1



--------------------------------------------------------------------------------

Execution Version

 

 

  B.

Start-Up Manual:

Contractor shall prepare and provide a detailed Start-Up manual for Owner’s
review. The manual will include Contractor’s Start-Up plan and Start-Up
procedures, including procedures for achieving Cool Down of the Project, and
will address, at a minimum, the Start-Up activities described in Section 8.0 .

 

  C.

Plant System Manuals (PSMs):

Contractor shall prepare and provide a detailed Plant System Manual (PSM) for
each New Plant System (as defined in Section 3.0H of this Attachment V). Each
PSM shall be designed using the format and standard provided by Owner to ensure
that the form of each PSM is substantially similar to the Existing Facility PSMs
and shall prepare personnel to study the Standard Operating Procedures related
to the given plant system (operators) or the Standard Maintenance Procedures
(technicians) related to the given system.

Each Plant System Manual shall include at a minimum:

 

  1.0

Introduction

 

  •  

high level overview of the applicable system

 

  •  

scope of the PSM

 

  •  

technical references including other referenced PSMs, P&IDs, or other documents

 

  2.0

Health, Safety and Environmental Related Issues

 

  •  

identifies system specific safety concerns

 

  •  

references corporate safety procedures that are applicable

 

  •  

identifies Personal Protective Equipment (PPE) requirements

 

  •  

identifies system specific environmental concerns

 

  •  

references corporate environmental procedures that are applicable

 

  3.0

Terms and Definitions

 

  •  

includes a table of acronyms used in the PSM

 

  •  

includes a table of terms and definitions used in the PSM

 

  •  

all acronyms and terms and definitions are added to a master list

 

  4.0

Process Description

 

  •  

“About the System” section that identifies the parts of the system

 

  •  

includes listing of major equipment in the system, equipment tag ID
(identification), description, pertinent data

 

  •  

“How the System Works” section that identifies generally how the parts of the
system connect and flow

 

  •  

discusses process flows, controls, equipment function

 

  5.0

System Operation

 

  •  

includes complete listing of all instrument tags and descriptions associated
with the system

 

V-2



--------------------------------------------------------------------------------

Execution Version

 

 

  •  

includes a table identifying instrument ranges, setpoints, and alarms

 

  •  

includes a table identifying all interlocks in the system and a description of
interlock function

 

  •  

includes a Consequences of Deviation (COD) table to identify consequences of
exceeding operating ranges and limits and corrective actions

 

  •  

addresses any operating guidelines specific to the system or any special modes
of operation that might be associated

 

  6.0

Troubleshooting the System

 

  •  

includes a comprehensive troubleshooting chart identifying all possible
identified problems, consequence of inaction, possible causes of the problems,
and recommended corrective actions

 

  •  

while the COD table only addresses exceeding control loop set points and alarms,
the troubleshooting chart addresses all conceivable problems that might be
encountered

 

  7.0

Abnormal Conditions

 

  •  

this section is specifically for compliance with verbiage in the DOT regulations
regarding identifying abnormal conditions; it references the COD table and
troubleshooting chart

 

  8.0

Document Revision Record

 

  •  

has a standard table for recording document revisions

 

  9.0

Appendices

 

  •  

includes any further system specific information

 

  D.

Standard Operating Procedures (SOPs):

Contractor shall prepare and provide Standard Operating Procedures (SOPs) for
each New Plant System. Such SOP shall provide two types of procedures: operating
procedures and service procedures. Each SOP shall be detailed to cover each
piece of Equipment in the applicable Plant System.

The Standard Operating Procedures shall include at a minimum:

 

  1.0

Introduction

 

  2.0

Health, Safety and Environmental Related Issues

 

  3.0

Technical References (identifies the associated PSM)

 

  4.0

System Diagram, UFD or PFD (simplified diagram, not as complicated as P&ID but
showing items necessary to understand the procedure)

 

  5.0

Pre-Start Procedure (detailed pre-start steps)

 

V-3



--------------------------------------------------------------------------------

Execution Version

 

 

  6.0

Normal Start-Up Procedure

 

  7.0

Normal Operation Procedure

 

  8.0

Normal Shutdown Procedure

 

  9.0

Emergency Shutdown Procedure

 

  10.0

Document Record

Service Procedures shall include at a minimum:

 

  1.0

Introduction

 

  2.0

Health, Safety and Environmental Related Issues

 

  3.0

Technical References (identifies the associated PSM)

 

  4.0

System Diagram (simplified diagram, not as complicated as P&ID but showing items
necessary to understand the procedure)

 

  5.0

Job Preparation Procedure (includes coordination with Maintenance and gathering
materials)

 

  6.0

Remove From Service Procedure (isolation, clearing, purge, & inert)

 

  7.0

Lockout/Tagout Procedure (LOTO)

 

  8.0

Return To Service Procedure (isolation removal, purge, re-inventory, return to
service)

 

  9.0

Document Record

 

  E.

Standard Maintenance Procedures (SMPs):

Owner shall prepare Standard Maintenance Procedures (SMPs). Contractor shall
provide all Equipment information and owner/operator manuals developed or
provided for Equipment.

 

  F.

Training Guides:

Contractor shall prepare and provide detailed training manuals (“Training
Guides”) containing specific guidance sections that are designed to navigate
personnel through the operations, maintenance and training (OMT) manuals for
each Plant System by way of course outline and exercises. The intent is for
personnel to be able to use the training guide as a “curriculum” along with the
PSM “textbook” and SOP/SMP “detailed actions required.”

Training Guides shall include at a minimum:

 

  1.0

Training Objectives: Learning Objectives, Reference Documents (PSMs, SOPs, SMPs,
P&IDs)

 

  2.0

Instructions: Overview, Training Guide Organization, Designated Trainers,
Definitions

 

V-4



--------------------------------------------------------------------------------

Execution Version

 

 

  3.0

Plant Systems Manual: Safety and Environmental, Acronyms and Terms, About the
System, P&IDs, How the System Works, Instrumentation, Field Walkdown, Operating
Modes, Troubleshooting

 

  4.0

Operating Procedures: Introduction, Procedure Review, Procedures

 

  5.0

Service Procedures: Procedure Review, Procedures

 

  6.0

Performance Sign-off

 

  7.0

Document Record (revision history)

 

  G.

Knowledge Tests:

The Training Guides shall include tests (“Knowledge Tests”) which may be used to
improve comprehension of the subject matter. The Training Guides and Knowledge
Tests are tied to the Operator Qualification and Progression programs at the
Existing Facility. Knowledge Tests and/or their contents are not published to
maintain their integrity as a comprehension measurement.

 

  H.

Plant Systems:

The Existing Facility currently has the following plant systems (each an
“Existing Plant System”):

 

  1.

OPS-SPLNG-8120-PSP_LNG Storage Tanks

 

  2.

OPS-SPLNG-8130-PSP_LNG In-tank Pumps

 

  3.

OPS-SPLNG-8140-PSP_LNG Circulation System

 

  4.

OPS-SPLNG-8150-PSP_Vapor System

 

  5.

OPS-SPLNG-8160-PSP_Ship Unloading

 

  6.

OPS-SPLNG-8170-PSP_Vapor Return Blowers

 

  7.

OPS-SPLNG-8180-PSP_BOG Compressors

 

  8.

OPS-SPLNG-8190-PSP_BOG Recondensers

 

  9.

OPS-SPLNG-8200-PSP_Vent and LNG Recovery Systems

 

  10.

OPS-SPLNG-8210-PSP_Fuel Gas System

 

  11.

OPS-SPLNG-8220-PSP_High Pressure Sendout Pumps

 

  12.

OPS-SPLNG-8230-PSP_Submerged Combustion Vaporizers

 

  13.

OPS-SPLNG-8240-PSP_Natural Gas Sendout

 

  14.

OPS-SPLNG-8250-PSP_Distributed Control System

 

  15.

OPS-SPLNG-8260-PSP_Pipeline Compressor

 

  16.

OPS-SPLNG-8270-PSP_Ambient Air Vaporizers

 

V-5



--------------------------------------------------------------------------------

Execution Version

 

 

  17.

OPS-SPLNG-8310-PSU_Power Generation

 

  18.

OPS-SPLNG-8320-PSU_Standby Diesel Generator-UPS

 

  19.

OPS-SPLNG-8330-PSU_Air Compression and Distribution

 

  20.

OPS-SPLNG-8340-PSU_Nitrogen System

 

  21.

OPS-SPLNG-8350-PSU_Caustic System

 

  22.

OPS-SPLNG-8360-PSU_Sewage System

 

  23.

OPS-SPLNG-8370-PSU_Stormwater Effluent System

 

  24.

OPS-SPLNG-8380-PSU_Potable and Utility Water System

 

  25.

OPS-SPLNG-8390-PSU_Communication System

 

  26.

OPS-SPLNG-8410-PSE_Fire and Gas Detection and Control System

 

  27.

OPS-SPLNG-8420-PSE_ESD System

 

  28.

OPS-SPLNG-8430-PSE_Firewater Protection and Control System

Each Existing Plant System has the following operations, maintenance and
training (OMT) manuals: PSM’s, SOP’s, SMP’s, Training Guides, and Knowledge
Tests.

The plant systems for the Liquefaction Facility are referred to herein as the
“New Plant Systems.” Fourteen (14) potential New Plant Systems have been
identified for possible development, depending on final design of the
Liquefaction Facility:

 

  1.

OPS-SPLNG-8272-PSP_Inlet Processing/Stabilization Facilities (Unit 11)

 

  2.

OPS-SPLNG-8273-PSP_Acid Gas Removal Amine Regeneration (Unit 12)

 

  3.

OPS-SPLNG-8274-PSP_ Dehydration and Mercury Removal (Unit 13)

 

  4.

***

 

  5.

***

 

  6.

***

 

  7.

OPS-SPLNG-8278-PSP_Flares/Sulfur Removal/Thermal Oxidizer (Unit 19)

 

  8.

***

 

  9.

OPS-SPLNG-8392-PSU_Refrigerant Storage (Unit 20)

 

  10.

OPS-SPLNG-8394-PSU_Effluent Treatment (Unit 29)

 

  11.

OPS-SPLNG-8395-PSU_Hot Oil System (Unit 34)

 

V-6



--------------------------------------------------------------------------------

Execution Version

 

 

  12.

OPS-SPLNG-8396-PSU_Liquefaction Water Systems (Unit 36)

 

  13.

***

 

  14.

OPS-SPLNG-8398-PSU_Turbine Inlet Air Humidification System (TIAH) (Unit 47)

Contractor will review the OMT manuals for the Existing Plant Systems, except
the SMPs, and make required revisions, additions and deletions to such OMT
manuals to incorporate the changes required for the design of the Liquefaction
Facility.

Contractor will develop all of the OMT manuals for the New Plant Systems in
accordance with this Attachment V and otherwise as necessary to ensure that the
New Plant System manuals fulfill the DOT OMT requirements.

 

4.0

Contractor’s Organization/Manpower

 

  A.

Pre-Commissioning/Commissioning Team: The PC/C Team will consist of Contractor’s
personnel who are experienced in pre-commissioning, commissioning and Start-Up
of petrochemical facilities. Contractor will assign a senior Start-Up Manager to
lead the PC/C Team throughout the Project execution. Without limiting
Contractor’s responsibility to provide sufficient qualified personnel to perform
the Work, Contractor’s PC/C Team will have primary responsibility for the
commissioning activities and Start-Up activities as described below.

 

5.0

Pre-commissioning

 

  A.

PC/C Team Responsibilities: The PC/C manager and other members of the PC/C Team
as necessary will relocate to the Site in time to assist Contractor’s
construction personnel with pre-commissioning, and for the purpose of commencing
on-Site training of Owner’s personnel under Section 6.0 below. The team will
also complete Start-Up, operations and maintenance manuals during this phase.

 

  B.

Pre-Commissioning Test Procedures and Schedule: Details of pre-commissioning
test procedures will be developed by Contractor and reviewed by Owner.

 

6.0

Training Program

 

  A.

Project-Specific Training Program: In accordance with Section 3.5 of the
Agreement, Contractor shall design and conduct at the Site, or other locations
and times mutually agreeable to the Parties, a Project-specific training program
for Operator’s personnel covering the following:

 

V-7



--------------------------------------------------------------------------------

Execution Version

 

Training Program

  

Trainer

  

Intended Trainees

Project Orientation / Safety    Contractor    All Owner / Contractor personnel
at the Site Basic Technical Training    Owner    Technician level personnel
Basic General Maintenance    Owner    Maintenance personnel Laboratory Training
   Contractor/Subcontractor    Laboratory personnel Basic Equipment Maintenance
   Contractor    Maintenance and Operations personnel In-depth Equipment
Maintenance    Contractor will supply Subcontractor training courses to the
Owner at Owner’s cost. Owner will develop and implement the maintenance training
program, and Contractor will assist Owner as required.    Maintenance and
Operations personnel General Operations Training    Contractor / Process
Licensors    All operations personnel Operations Training    Contractor   
Operations personnel On-the-Job Training and Qualification    Contractor   
Operations and Maintenance personnel

 

  B.

On-the-Job Training: Contractor shall provide on-the-job training (“OJT”) for
sixty (60) of Owner designated operations, maintenance and technical personnel
who will be present in the Liquefaction Facility during the pre-commissioning,
commissioning and Start-Up period.

OJT will provide job-specific field training for selected Equipment at the
Liquefaction Facility. OJT checklists will be developed specific to the
Liquefaction Facility, and shall consist of facility-specific procedures
(checklists) for maintenance of the Equipment. Supervisory personnel will use
these checklists to train and evaluate maintenance personnel in the performance
of their duties.

OJT will be delivered during the pre-commissioning and commissioning phases of
LNG Train 6, and continue during the initial Start-Up and subsequent operation
of LNG Train 6. The field trainers will assign OJT tasks on a pass / fail basis
to maintenance personnel.

 

  C.

Classroom Training: Contractor shall prepare and carry out an extensive
classroom-training program for sixty (60) Owner designated operations,
maintenance and technical personnel at the Liquefaction Facility Site during the
construction period. This program shall contain not less than eight (8) full
weeks of full-time training. Contractor shall prepare for Owner approval a
detailed outline of this training program within twelve (12) months of Notice

 

V-8



--------------------------------------------------------------------------------

Execution Version

 

  to Proceed. In addition, Contractor shall provide for training by mutually
agreed vendor representatives for Owner designated personnel. Subcontractor
vendors to be included, as a minimum, are: ConocoPhillips, BASF, refrigeration
compressor vendor, power generation vendor, DCS system vendor, anti-surge
controller vendor, safety shutdown systems vendor, and emergency power generator
vendor. Trainees must have completed classroom and vendor training, and be ready
for field assignment six (6) months prior to RFSU of a New Plant System. For
operations and maintenance personnel, training must be completed six (6) months
prior to RFSU of a New Plant System. This applies to classroom training, and not
to on-the-job training and qualification.

Classroom training will be divided into specific subject areas as follows:

 

  •  

Process Description and Operating Principles

 

  •  

Special Equipment and Instrumentation

 

  •  

Plant System Manuals

 

  •  

Standard Operating Procedures

 

  •  

Service Procedures

 

  •  

Abnormal and Emergency Conditions and Troubleshooting

 

  •  

Commissioning and Start-Up

Contractor shall propose a training program in order to permit Owner operations
and maintenance personnel to attend training sessions organized in Subcontractor
shops and/or at the Liquefaction Facility Site by Subcontractor representatives
for equipment operations and maintenance training sessions organized in
Contractor’s facilities (home office and field) for Project operation. Such
maintenance training sessions to be available in Subcontractor shops or at the
Liquefaction Facility Site shall be fully identified and should include items
such as, but not limited to:

 

  •  

Propane and MR compressors and drivers;

 

  •  

BOG compressor;

 

  •  

Air compressor;

 

  •  

Air dryers;

 

  •  

Demin Water;

 

  •  

DCS and control systems;

 

  •  

HVAC;

 

  •  

Gas turbine generator;

 

  •  

Waste Heat Recovery (WHRU);

 

V-9



--------------------------------------------------------------------------------

Execution Version

 

 

  •  

Heavies Removal unit (HRU);

 

  •  

Main switchgears and motor control centers;

 

  •  

Nitrogen Generation units;

 

  •  

Direct-fired heaters;

 

  •  

Flares and Thermal Oxidizer;

 

  •  

H2S Removal unit;

 

  •  

Effluents treatment;

 

  •  

Amine re-circulation pumps;

 

  •  

Diesel generators; and

 

  •  

A complete training plan identifying the number of sessions together with number
of trainees is to be submitted.

 

  D.

Supplies and Lesson Plans: Contractor shall provide training manuals and
supplies for each participant in the training program. Training manuals shall
consist of three-ring binders to which material can be added as course material
is presented. For each lecture or presentation, each student shall receive a
copy of the applicable operations procedures, a lesson plan, and copies of any
drawings, overhead projections, etc., used in the training session. Lesson plans
shall describe the objective of the lecture and inform trainees what they are
expected to do or be able to do after the training session is completed. Lesson
plans shall also identify applicable technical references and training aids to
be used and include a detailed breakdown of the points of discussion to be
addressed in the training presentation. Each presentation on a Plant System
shall be accompanied, if possible, by an in-plant walk through of the applicable
system. Lesson plans shall be prepared for each system walk through that detail
the key components to be viewed and the inter-system relationships to be
emphasized during the walk through. If not possible to conduct these in-plant
walk downs during the class room training then this will be accomplished during
on the job training during the commissioning phase.

 

  E.

Course Summary Manual: Within four (4) weeks of the conclusion of the classroom
training, Contractor shall provide Owner a course summary manual for use in the
Liquefaction Facility’s continuing training program that includes: the schedule
employed in the conduct of the training, copies of the training materials
(lesson plans, drawings, overheads, etc.) used in each session, and copies of
the examinations (with answer keys) used to evaluate student performance during
and after the training.

 

V-10



--------------------------------------------------------------------------------

Execution Version

 

 

  F.

EHS Training: Contractor’s supervisors shall be fully knowledgeable of the
potential hazards and the safe practices to be followed in the Work. Before
assigning a worker to any new job or reassignment, the supervisor is responsible
for instructing the worker on the precautions and actions that must be taken in
relation to the job, including emergency response and evacuation as applicable.
Contractor shall ensure that its supervisors have adequate training to perform
and that they are performing this function properly. Workers shall also be
informed of the consequences of deviation from any EHS requirement.

The EHS training program shall include, at a minimum, the following topics:

 

  •  

Safe driving and Work practices;

 

  •  

Environmental management associated with the Work;

 

  •  

Code of conduct;

 

  •  

Waste management;

 

  •  

Dust control;

 

  •  

All requirements within the approved contractor management plans;

 

  •  

Management of hazardous materials;

 

  •  

Spills and response plans; and

 

  •  

Contingency plan and its implementation.

Risks and hazards associated with the Work:

 

  •  

First aid;

 

  •  

Personal protective equipment;

 

  •  

Occupational health;

 

  •  

Natural resources of the region and the importance of their conservation; and

 

  •  

Archeological discoveries, control, and protection.

The training program shall also include any specific training as identified in
the Contractor’s training matrix within the EHS plan. Contractor must analyze
training requirements and initiate a training program to demonstrate that all
persons employed, including Subcontractors, are suitably qualified, competent
and fit.

 

7.0

Commissioning

 

  A.

Personnel: Field engineering, maintenance, safety, administrative and manual
labor personnel carried forward from the construction force will augment the
PC/C Team during commissioning activities. In addition to personnel provided by
Owner for supervision by Contractor pursuant to Section 4.4 of the Agreement,
Contractor will supply all personnel as required to commission and Start-Up the
Project and for continuous operation of the Project.

 

V-11



--------------------------------------------------------------------------------

Execution Version

 

 

  B.

Multiple Phases: Certain portions of the Work may be entering the commissioning
or Start-Up phase while other portions of the Work are still in the
pre-commissioning phase or in general construction.

 

8.0

Start-Up

 

  A.

Start-Up: Start-Up activities will begin on a system or subsystem of the
Equipment when (1) RFSU has been achieved in accordance with Sections 1.1 and
11.1 of the Agreement, and (2) the Start-Up procedures (as set forth in the
Start-Up manual referred to in Section 3.0 above) are in place at the Site. All
personnel involved in Start-Up activities shall be trained and shall be
conversant with the content and application of all such procedures.

 

  B.

Personnel: Contractor shall provide all labor, supervisory personnel, vendor
representatives, technicians and other items necessary to prepare, test and
Start-Up the Project and the Equipment and for the execution of the Performance
Tests. Owner will provide operating personnel for supervision by Contractor in
accordance with Section 4.4 of the Agreement and supply Natural Gas for
production of the LNG necessary for Contractor to achieve Cool Down and to
commence Start-Up and conduct the Performance Tests, in accordance with
Section 11.1 of the Agreement.

 

  C.

Objectives: The primary objectives of this phase shall be to load the first LNG
cargo.

 

9.0

Operation

Prior to Substantial Completion and, with respect to Subproject 6(a) after RFSU,
to the extent Contractor has care, custody and control of the Project,
Contractor will operate the Project in accordance with the Agreement, including
Section 11.7 of the Agreement, and will supply operating and maintenance
personnel in addition to those personnel supplied by Owner for supervision by
Contractor pursuant to Section 4.4 of the Agreement, for operation of the
Project as required to reach Substantial Completion.

The Contractor will assist the Owner in coordinating these activities as
reasonably requested by Owner.

 

V-12



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT W

FORM OF OPERATING SPARE PARTS LIST

 

Material
Requisition

Number

   Equipment
Description      Supplier
Name      Supplier
Contact
Information      Part Description      Part
Number      Estimated
Price per
Unit
(U.S.$)      Quantity
Required      Extension
(Estimated Price
per Unit x
Quantity
Required) (U.S.$)      Required for
Delivery Prior to
Substantial
Completion or
Final Completion                             

Total:

                        $          

 

W-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT X

WORK IN EXISTING FACILITY, STAGE 1 LIQUEFACTION FACILITY, STAGE 2

LIQUEFACTION FACILITY, AND STAGE 3 LIQUEFACTION FACILITY

The table below identifies elements of Work to be undertaken on systems in the
Existing Facility, Stage 1 Liquefaction Facility, Stage 2 Liquefaction Facility,
and Stage 3 Liquefaction Facility in respect of which such Work must be planned
as specified in the Agreement Section 3.25, prior to the performance of such
Work.

 

Item #

  

Existing Facility Work, Stage 1 Liquefaction Facility,

Stage 2 Liquefaction Facility, Stage 3 Liquefaction

Facility

  

Work Description Reference

1    Control Room & Utility Substation DCS/SIS/FGS, Tie-ins to Combined Existing
Facility    SoF, 5.1 2    LNG rundown line, Tie-in to Combined Existing Facility
   SoF, 5.2 3    BOG System, Tie-in to Combined Existing Facility    SoF, 5.3 4
   Instrument air Tie-in to Combined Existing Facility    SoF, 5.6 5    Plant
air Tie-in to Combined Existing Facility    SoF, 5.7 6    Nitrogen Tie-in to
Combined Existing Facility    SoF, 5.8 7    Utility water, Tie-in to Combined
Existing Facility    SoF, 5.10 8    Potable Water, Tie-in to Combined Existing
Facility    SoF, 5.9 9    Demineralized water supply and return, Tie-ins to
Combined Existing Facility    SoF, 5.11 10    TIAH Blowdown water, Tie-in to
Combined Existing Facility    SoF. 5.18 11    Waste water, Tie-in to Combined
Existing Facility    SoF, 3.2 OSBL utility systems and sizing criteria table
Unit 29. 12    Firewater tie-ins to Combined Existing Facility system    SoF,
3.2.7 and 5.4 13    Telecommunications expansion of existing system    SoF, 5.5
14    Ethylene and Propane Refrigerant supply and deinventory, tie-ins to
Combined Existing Facility    SoF 3.2.3 15    Stabilized condensate, Tie-in to
Combined Existing Facility    SoF 5.12

 

X-1



--------------------------------------------------------------------------------

Execution Version

 

 

Item #

  

Existing Facility Work, Stage 1 Liquefaction Facility, Stage 2
Liquefaction Facility, Stage 3 Liquefaction Facility

  

Work Description Reference

16    Feed Gas intraplant gas line, Tie-in to Combined Existing Facility    SoF,
3.2.1 17    Cooldown LNG, tie-in to Combined Existing Facility    SoF, 5.13 18
   Wet Flare Header, Dry Flare Header and Cold Blow Down Header tie-in to
Combined Existing Facility    SoF, 3.2.2 & 5.14 19    Fuel Gas, Defrost Gas
tie-ins to Combined Existing Facility    SoF, 5.15 & 5.19 20    Stage 3 Water
Treatment building – Tie-ins associated with addition of new Stage 4 GAC and
Multimedia filters / Addition of RO elements into existing Stage 3 RO Units   
SoF, 3.2.10 21    Stage 3 BOG facility – Tie-ins associated with addition of new
Stage 4 BOG Compressor    SoF, 3.2.4 22    Stage 3 Air Compressor Utility Area –
Tie-ins associated with addition of new Stage 4 Air Compressor    SoF, 3.2.9 23
   Stage 3 Waste Water & Solvent Storage Area – Tie-ins associated with addition
of new Stage 4 Scavenger Pump skid    SoF, 3.2.5 24    Neat Amine tie-in to
Combined Existing Facility    SoF, 5.16 25    Scavenger and Spent Scavenger
tie-ins to Combined Existing Facility    SoF, 5.17

Notes:

 

1.

Attachment X includes all tie-ins associated with Subproject 6, including, but
not limited to, major tie-ins specifically identified above. Stage 4 LNG Berth 3
Tie-ins are identified in 26178-103-M0X-DK-00003 Rev B tie-in list.

 

2.

For Owner and Contractor division of responsibilities, refer to the Scope of
Facilities document and Attachment U.

 

3.

For the purposes of this Attachment X, “Combined Existing Facility” means “Stage
1 Liquefaction Facility, Stage 2 Liquefaction Facility, and Stage 3 Liquefaction
Facility.

 

X-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT Y

SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

 

A.

The Existing Facility Site, the Stage 1 Site, the Stage 2 Site and the Stage 3
Site are depicted on Exhibit Y-1.

 

B.

The Train 6 Site is depicted on Exhibit Y-1.

 

C.

Metes and bounds descriptions of the Site are set forth in document “Lonnie G
Harper & Associates Survey of property Lease, Sabine Pass, dated revised
October 7, 2011.” This document has already been provided by Owner to
Contractor.

 

D.

“Laydown Areas” means those areas identified as “Laydown Areas” in Exhibit Y-1.
“Heavy Haul Road” means the road identified on Exhibit Y-1 as the “Heavy Haul
Road”. “Off-Site Rights of Way and Easements” means Lighthouse Road as depicted
on Exhibit Y-1.

 

Y-1



--------------------------------------------------------------------------------

SPL Stage 4 – Pre- Execution Version

 

EXHIBIT Y-1

Site

 

Y-2



--------------------------------------------------------------------------------

LOGO [g651558page962.jpg]



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT Z

LANDOWNER ACCESS

 

A.

Persons Provided Access. Contractor shall in all cases provide access to the
Site and Off-Site Rights of Way and Easements and, subject to Section 4.3 of the
Agreement, coordinate the Work with the following Landowners and their
representatives in accordance with the terms of this Attachment Z and
Section 3.24 of the Agreement:

 

                           W&T Offshore LLC   Sabine Pass LNG, L.P.   United Gas
Pipeline Company   Kinder Morgan Louisiana Pipeline LLC   BP America Production
Company   Duncan Oil Partners   Jefferson County Waterway & Navigation District
  Pan American Petroleum Corporation   Sovereign Holdings, LLC   Samedan Oil
Corporation   Plains Pipeline, L.P.   Meyer Oil Properties   Natural Gas
Pipeline Company of America   California Oil Company   Chevron USA Inc.  
Cheniere Creole Trail Pipeline, L.P.   Team Marine, LLC (tug services provider)

More information and the specific location of certain Landowner’s interest can
be found on the following documents that have been provided by Owner to
Contractor:

 

  1.

Third Party Land Interests at Sabine Spreadsheet

 

  2.

Lonnie G Harper & Associates Survey signed July 30, 2012 (Parcels F,H,L)

 

  3.

Lonnie G Harper & Associates Survey signed June 26, 2015 (Parcel O)

 

  4.

Lonnie G Harper & Associates Survey signed November 28, 2016 (Parcels B,C,N)

 

B.

Access Requirements. Without limiting its obligations under Section 3.24 of the
Agreement, Contractor shall provide access to the Landowners listed above and
their representatives as follows:

 

  1.

Contractor shall provide access to, on and transit through the Site and Off-Site
Rights of Way and Easements to such Persons for the purpose of accessing the
existing pipelines and other existing Landowner facilities on the Site and
Off-Site Rights of Way and Easements.

 

Z-1



--------------------------------------------------------------------------------

Execution Version

 

 

  2.

Contractor may, at its option and cost, provide escorts to such Persons when
they are transiting through the Site and Off-Site Rights of Way and Easements,
but Contractor is not obligated to do so.

 

  3.

Owner shall ensure that such Persons will not set up additional facilities,
buildings, or other structures on the portions of the Stage 4 Site, or
materially interfere with Contractor’s Work.

 

Z-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT AA

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT

Bechtel Oil, Gas and Chemicals, Inc. (the “Contracting Party”) hereby
acknowledges the existence of (but has not reviewed) the Security Agreement,
dated as of [            ], 20[    ], (as from time to time amended,
supplemented or modified, the “Security Agreement”), among Sabine Pass
Liquefaction, LLC (the “Borrower”) and [                    ] as common security
trustee (in such capacity, the “Common Security Trustee”), for the benefit of
various financial institutions providing financing to the Borrower
(collectively, the “Secured Parties”), and hereby executes this Acknowledgement
and Consent Agreement (the “Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Lump Sum Turnkey Agreement for the Engineering, Procurement and
Construction of the Sabine Pass Stage 4 Liquefaction Facility, dated
[            ], 20[    ], between the Contracting Party and the Borrower (the
“Assigned Agreement”) to the Common Security Trustee pursuant to the Security
Agreement. Capitalized terms used, but not otherwise defined, herein shall have
the respective meanings prescribed to such terms in the Assigned Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

c. The Contracting Party is the holder of all licenses required to permit it to
operate or conduct its business in Louisiana now and as contemplated by the
Assigned Agreement. No consent or approval of, or other action by or any notice
to or filing with, any Governmental Instrumentality (except those previously
obtained) was required in connection with the execution and delivery by the
Contracting Party of the Assigned Agreement, or is required in connection with
the execution and delivery of this Consent, or, to the best actual current
knowledge of the Contracting Party, the performance of its obligations under
this Consent. The Contracting Party

 

AA-1



--------------------------------------------------------------------------------

Execution Version

 

has obtained all permits, licenses, approvals, consents and exemptions with
respect to the performance of its obligations under the Assigned Agreement
required by Applicable Law in effect as of the date hereof, except those
permits, licenses, approvals, consents and exemptions that the Contracting Party
is permitted to obtain in the ordinary course of business in the performance of
its obligations under the Assigned Agreement (collectively, the “Ordinary Course
Consents”).

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and the Ordinary Course Consents)
under: (A) the charter or by-laws of the Contracting Party, (B) any Applicable
Law, (C) any order, writ, injunction or decree of any court applicable to the
Contracting Party, or (D) any agreement or instrument to which the Contracting
Party is a party or by which it is bound or to which it or any of its property
or assets is subject in any such case under this clause (i) that has or could
reasonably be expected to result in a material adverse effect upon the ability
of the Contracting Party to perform its obligations under this Consent and the
Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to complete the Work and perform
its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

AA-2



--------------------------------------------------------------------------------

Execution Version

 

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the right, but not the obligation, to pay all
sums due under the Assigned Agreement by the Borrower and to perform any other
act, duty or obligation required of the Borrower thereunder (to the same extent
as the Borrower has the right to perform any such other act, duty or obligation
thereunder) at any time and, without limiting the generality of the foregoing,
shall have the full right and power to enforce directly against the Contracting
Party (subject to all of the Contracting Party’s defenses and other rights under
the Assigned Agreement in accordance with the terms thereof) all obligations of
the Contracting Party under the Assigned Agreement and otherwise to exercise all
remedies thereunder and to make all demands and give all notices and make all
requests required or permitted to be made by the Borrower under the Assigned
Agreement, all in accordance with the terms thereof; provided that no such
payment or performance shall be construed as an assumption by the Common
Security Trustee or any Secured Party of any covenants, agreements or
obligations of the Borrower under or in respect of the Assigned Agreement,
except to the extent the Assigned Agreement shall have been expressly assumed by
the Common Security Trustee pursuant to paragraph 5 hereof. Any action taken by
the Common Security Trustee in accordance with this paragraph 3(a) shall be
binding on the Borrower. If the Contracting Party receives any demands, notices
or requests made from the Common Security Trustee in accordance with this
paragraph 3(a) which are conflicting with that made by the Borrower, the Common
Security Trustee’s demands, notices and requests shall control over those
conflicting demands, notices or requests made by the Borrower.

b. The Contracting Party agrees that it will not terminate or suspend its
obligations under the Assigned Agreement without giving the Common Security
Trustee concurrent notice with notice(s) provided the Borrower pursuant to the
applicable provisions of the Assigned Agreement, and, in the case of the
termination of obligations, an opportunity to cure as provided in paragraph 3(c)
and 3(d) below.

 

AA-3



--------------------------------------------------------------------------------

Execution Version

 

c. If (i) the Contracting Party is entitled to terminate the Assigned Agreement
for an event under Sections 16.3, 16.5, 16.6 or 16.7 of the Assigned Agreement
(“Termination Event”), (ii) the Contracting Party desires to terminate its
obligations under the Assigned Agreement, and (iii) notice(s) with respect to
clauses (i) and (ii) shall have been provided to the Common Security Trustee by
the Contracting Party as provided in paragraph 3(b) above, then, and in any such
case: the Common Security Trustee may elect to exercise its right to cure by
providing, within thirty (30) days after the receipt by it of the notices
referred to in the preceding clause (iii), to the Contracting Party, written
notice stating that the Common Security Trustee has elected to exercise such
right to cure (or cause to be cured), together with a written statement of the
Common Security Trustee that it will promptly commence to cure (or cause to be
cured) all Termination Events susceptible of being cured (including, as
appropriate, by the payment of money damages), and that it will, during the cure
period, diligently attempt in good faith to complete (or cause to be completed)
the curing of, to the reasonable satisfaction of the Contracting Party, all such
Termination Events. If the Contracting Party is entitled to suspend performance
of the Work for an event under Section 16.4 of the Assigned Agreement
(“Suspension Event”), the Contracting Party may, provided that notice to the
Common Security Trustee shall have been provided to the Common Security Trustee
as provided in paragraph 3(b) above, suspend performance of the Work in
accordance with the terms of the Assigned Agreement until such time as (a) the
Borrower has cured the Suspension Event or (b) the Common Security Trustee has
cured (or caused to be cured) such Suspension Event in accordance with paragraph
3(d). The preceding sentence shall in no way limit any rights the Contracting
Party may otherwise have to terminate the Assigned Agreement, subject to the
other provisions of this Consent. Notwithstanding anything to the contrary in
this paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to
change the Contracting Party’s rights to suspend performance of the Work under
the Assigned Agreement or terminate the Assigned Agreement, except to the extent
of the Common Security Trustee’s right to effect a cure in accordance with
paragraph 3(c) for a Termination Event or Suspension Event and paragraph 3(d)
for a Termination Event.

d. The Common Security Trustee shall have a period equal to forty-five (45) days
in the event of default in payment of undisputed amounts under Section 16.5 of
the Assigned Agreement or ninety (90) days in other cases, after the delivery of
the notice by the Common Security Trustee referred to in paragraph 3(c) in which
to cure the Termination Event(s) specified in such notice; provided that if such
cure of any non-payment default can only be effected through a foreclosure on
the Project (as defined in the Security Agreement), then, provided that the
Common Security Trustee makes, and continues to make, timely payment to the
Contracting Party of all sums due under the Assigned Agreement, and, subject to
paragraph 3(f) hereof, shall either make current payment to or provide the
Contracting Party with assurance(s) of current payment reasonably satisfactory
to the Contracting Party of all reasonable delay and incremental costs
reasonably incurred by the Contracting Party thereafter, the Common Security
Trustee shall have such additional reasonable period of time as is necessary to
effect such foreclosure. Notwithstanding the foregoing, no such cure of a
payment shall be construed as an assumption by the Common Security Trustee or
any Secured Party of any covenants, agreements or obligations of the Borrower
under or in respect of the Assigned Agreement.

e. If, before the Common Security Trustee shall have cured any Termination Event
pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Common Security Trustee
with notice of such cure and the discontinuance of such Termination Event.

 

AA-4



--------------------------------------------------------------------------------

Execution Version

 

f. In the event any delay and incremental costs are due and payable to the
Contracting Party under the terms of this Consent, the Contracting Party shall
take all reasonable steps necessary to mitigate such delay and incremental
costs.

g. The Common Security Trustee’s right to cure Borrower defaults under the
Assigned Agreement or otherwise take action on behalf of the Borrower under this
paragraph 3 shall not arise until after the initial disbursement of any of the
Secured Parties’ loans.

4.

a. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the rejection or termination of the Assigned Agreement by a
receiver of the Borrower or otherwise pursuant to bankruptcy or insolvency
proceedings, then, provided that the Common Security Trustee shall have made
payment to the Contracting Party of all sums due under the Assigned Agreement
and, subject to paragraph 3(f) hereof, shall either make current payment to or
provide the Contracting Party with assurance(s) of current payment reasonably
satisfactory to the Contracting Party of all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time required for
the following activities, the Contracting Party will enter into a new agreement
with the Common Security Trustee or, at the Common Security Trustee’s request,
with the Common Security Trustee’s nominee, effective as of the date of such
rejection, with substantially the same covenants, agreements, terms, provisions
and limitations as are contained in the Assigned Agreement; provided that the
Common Security Trustee shall have made a request to the Contracting Party for
such new agreement within ninety (90) days after the date the Common Security
Trustee receives notice from the Contracting Party of the rejection of the
Assigned Agreement and provided further that the Contracting Party shall have
been provided assurances of payment and security for payment reasonably
satisfactory to the Contracting Party.

b. If the Common Security Trustee or its nominee is prohibited by any process or
injunction issued by any court having jurisdiction of any bankruptcy or
insolvency proceeding involving the Borrower, from continuing the Assigned
Agreement in place of the Borrower or from otherwise exercising any of its
rights or remedies hereunder or under the Security Agreement in respect of the
Assigned Agreement, then, provided that the Common Security Trustee shall have
made payment to the Contracting Party of all sums due under the Assigned
Agreement and, subject to paragraph 3(f) hereof, shall either make current
payment to or provide the Contracting Party with assurance(s) of current payment
reasonably satisfactory to the Contracting Party of all reasonable delay and
incremental costs incurred by the Contracting Party thereafter, the times
specified herein for the exercise by the Common Security Trustee of any right or
benefit granted to it hereunder (including without limitation the time period
for the exercise of any cure rights granted hereunder) shall be extended for the
period of such prohibition; provided that the Common Security Trustee is
diligently pursuing such rights or remedies (to the extent permitted) in such
bankruptcy or insolvency proceeding or otherwise.

c. The Common Security Trustee shall not take action under this paragraph 4
until after the initial disbursement of any of the Secured Parties’ loans.

 

AA-5



--------------------------------------------------------------------------------

Execution Version

 

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the interests, rights and all of the obligations
of the Borrower thereafter arising under the Assigned Agreement, provided that
as conditions precedent to or concurrent with any such assignment or transfer,
(a) the Common Security Trustee shall have made or caused to be made payment to
the Contracting Party of all sums due hereunder or under the Assigned Agreement,
and, subject to paragraph 3(f) hereof, all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time preceding such
assignment or transfer, if any, and (b) the assuming party shall have executed
an agreement in writing to be bound by and to assume all of the obligations to
the Contracting Party arising or accruing thereunder from and after the date of
such assumption, and shall have provided the Contracting Party with assurances
of future payment and security for future payment reasonably satisfactory to the
Contracting Party. If the interests, rights and obligations of the Borrower in
the Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement; provided
that if the Common Security Trustee (or any entity acting on behalf of the
Common Security Trustee or any of the other Secured Parties) assumes the
Assigned Agreement as provided above, such party shall not be liable for the
performance of the obligations thereunder except to the extent of all of its
right, title and interest in and to the Project (as defined in the Security
Agreement). Notwithstanding any such assumption or disposition by the Common
Security Trustee, a purchaser, an assignee or a transferee, the Borrower shall
not be released or discharged from and shall remain liable for any and all of
its obligations to the Contracting Party arising or accruing under the Assigned
Agreement prior to such assumption and the Contracting Party retains all rights
under the Assigned Agreement relating to any breach thereof by the Borrower or
the assuming party. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                    ], acting as the Accounts Bank to
Account No. [                    ], ABA No. [                    ], FFC:
[                    ]. All parties hereto agree that each payment by the
Contracting Party to the Accounts Bank of amounts due to the Borrower from the
Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement.

7. Except for Change Orders, no amendment or modification of, or waiver by or
consent of, the Borrower in respect of, any provision of the Assigned Agreement
shall be effective unless the same shall be in writing, in accordance with the
requirements of the Assigned Agreement, prior written notice thereof shall have
been given to the Common Security Trustee and the Common Security Trustee shall
have given its consent. No Change Order shall be effective unless the same shall
be in writing, in accordance with the requirements of the Assigned Agreement,
prior written notice thereof shall have been given to the Common Security
Trustee and the Common Security Trustee shall have given its consent, provided
that as between the

 

AA-6



--------------------------------------------------------------------------------

Execution Version

 

Contracting Party and the Common Security Trustee only, and without derogation
of the Borrower’s obligations under the loan documents entered into in
connection with the Security Agreement, (i) in the case of any one Change Order,
prior written notice to and consent by the Common Security Trustee is not
required if such Change Order would result in an increase in the Contract Price
(as defined in the Assigned Agreement) in an amount less than Twenty Five
Million U.S. Dollars (U.S.$25,000,000) or (ii) in the case of a Change Order in
conjunction with other Change Orders, prior written notice to and consent by the
Common Security Trustee of such Change Order is not required if such Change
Orders would in themselves result in an increase in the Contract Price in an
amount less than One Hundred Million U.S. Dollars (U.S.$100,000,000), and
provided further that the foregoing shall not impair any rights the Contracting
Party may have to any Change Order under the Assigned Agreement. This Consent
may be amended or modified only by an instrument in writing signed by the
Contracting Party, the Borrower and the Common Security Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower;
(e) notification of claims, demands, actions or causes of actions asserted
against the Contracting Party for which the Borrower has indemnification
obligations; and (f) notification of request for arbitration.

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

AA-7



--------------------------------------------------------------------------------

Execution Version

 

 

The Common Security Trustee:   

[                    ]

[                    ], [                    ]

[                    ]

The Borrower:   

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Telephone: ***

Facsimile: ***

Attention: ***

Email: ***

 

with a copy to:

 

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

The Contracting Party:   

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: ***

Email: ***

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

 

AA-8



--------------------------------------------------------------------------------

Execution Version

 

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW
YORK CITY FOR THE PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING
TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES
ARISING OUT OF OR RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE
GOVERNED EXCLUSIVELY BY ARTICLE 18 OF THE ASSIGNED AGREEMENT. THE CONTRACTING
PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

AA-9



--------------------------------------------------------------------------------

Execution Version

 

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
ASSIGNED AGREEMENT WITH RESPECT TO OBLIGATIONS UNDER THE ASSIGNED AGREEMENT
ONLY.

(Signature page follows.)

 

AA-10



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the          day of
            , 20    .

 

[                                         ] By:  

                                      

Name:   Title:  

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

Execution Version

 

BECHTEL OIL, GAS AND CHEMICALS, INC. By:                            Name:  
Title:  

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

Execution Version

 

ACKNOWLEDGED and AGREED SABINE PASS LIQUEFACTION, LLC

By:     Name:   Title:  

 

SIGNATURE PAGE TO EPC DIRECT AGREEMENT



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT BB

FORM OF OWNER CONFIRMATION

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: ***

 

Re:

Owner Confirmation for [Subproject 6(a) or Subproject 6(b)]

As of the date of this confirmation and so far as I am aware, Sabine Pass
Liquefaction, LLC has sufficient funds, in an amount at least equal to the
committed fund levels as required by Section 4.1 of the Lump Sum Turnkey
Agreement for the Engineering, Procurement and Construction of the Sabine Pass
Stage 4 Liquefaction Facility dated [                    ], [20    ] (the
“Agreement”), through itself and financing to continue to fulfill its payment
obligations under the Agreement, and no event has come to the attention of
Sabine Pass Liquefaction, LLC which would materially and adversely affect the
continued availability of such funding. This confirmation shall not be construed
in any way such as to relieve Bechtel Oil, Gas and Chemicals, Inc. from its
obligations and liabilities under the Agreement.

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Oil, Gas and Chemicals, Inc.

 

 

  

Signature and Title of Appropriate Senior Officer of Sabine Pass Liquefaction,
LLC

 

 

  

Date

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: Principal Counsel

 

BB-1



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT CC

INDEPENDENT ENGINEER ACTIVITIES

Owner has overall responsibility to coordinate the activities of Independent
Engineer, including but not limited to (i) arranging visits to Contractor’s
offices and to the Stage 4 Site, (ii) forwarding relevant Project reports and
documentation to Independent Engineer, and (iii) transmitting comments and
feedback, if any, from Independent Engineer to Contractor. Independent Engineer
shall comply with all Stage 4 Site safety programs in effect while on the Stage
4 Site. With respect to the activities of Independent Engineer, Owner is
responsible for the actions of Independent Engineer.

Independent Engineer shall not be entitled to issue any instruction or directive
to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work. Contractor shall reasonably cooperate with
Independent Engineer in the conduct of his or her duties in relation to the
Liquefaction Facility, Existing Facility and the Work, including but not limited
to, the activities of Independent Engineer set forth below:

 

1.

Conduct quarterly Stage 4 Site visits, including:

 

  a.

Evaluation of the progress of the Work against the Milestones set forth in
Attachment C, Schedule C-1 and the Level III CPM Schedule;

 

  b.

Observation of general standard of workmanship and performance of spot checks of
Contractor’s quality records;

 

  c.

Review of incurred and potential delays and proposed Recovery Schedule, if any;

 

  d.

Review of Contractor Permits obtained and assessment of Contractor’s ability to
obtain outstanding Contractor Permits;

 

  e.

Review and report on Contractor’s health, safety and environmental compliance
programs; and

 

  f.

Evaluation of Contractors safety statistics;

 

2.

Verify Contractor’s achievement of each Milestone per Attachment C, Schedule C-1
(including achievement of RFSU, Ready for Performance Testing (“RFPT”),
Substantial Completion and Final Completion);

 

3.

Review Contractor’s Monthly Progress Reports;

 

4.

Monitor and review each Change Order approved by Owner;

 

5.

Review performance and/or operational test reports for each utility system and
confirm satisfactory performance;

 

CC-1



--------------------------------------------------------------------------------

Execution Version

 

 

6.

Review all necessary reports and data associated with the pre-commissioning and
commissioning of the Stage 4 Liquefaction Facility;

 

7.

Review Contractor’s proposed Performance Test plans and procedures and confirm
compliance with Performance Test criteria specified in Attachment S and
Attachment T, Applicable Codes and Standards, Applicable Law, Equipment
manufacturers’ recommendations, GECP, and loan documents with Lender;

 

8.

Witness Performance Test, including:

 

  a.

Observation of data collection procedures, instrumentation calibration and
operating and testing personnel during the Performance Test;

 

  b.

Verification of compliance of operational and regulatory requirements with
Agreement requirements, as well as Permits;

 

  c.

Evaluation of compliance with Performance Guarantees and, if applicable,
calculation of Liquidated Damages payments;

 

  d.

Review and comment to Owner on Contractor’s reports of Performance Test; and

 

  e.

Verification of data collection and calculation procedures used to adjust
Performance Test results to the Performance Guarantee conditions set forth in
Attachment S of the Agreement;

 

9.

Verify that Punchlist items are complete in all material respects, as inspected
and verified by Owner personnel; and

 

10.

Sign and submit the, Substantial Completion Certificate for Subprojects 6(a) and
6(b) and the Final Completion Certificate confirming that all conditions of RFSU
for Subproject 6(a), RFPT, Substantial Completion and Final Completion, as the
case may be, have been achieved.

 

CC-2



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT DD

FORM OF ESCROW AGREEMENT FOR STAGE 4

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into as of
[                    ], 20[    ] (the “Effective Date”) by and among SABINE PASS
LIQUEFACTION, LLC, a Delaware limited liability company (“Owner”), and BECHTEL
OIL, GAS AND CHEMICALS, INC., a Delaware corporation, (“Contractor” and,
together with Owner, each a “Party” and, collectively, the “Parties”), and
[INSERT NAME OF ESCROW AGENT ], a national banking association, as escrow agent
(“Escrow Agent”). Capitalized terms used, but not otherwise defined, herein
shall have the respective meanings ascribed to such terms in the EPC Agreement
(as defined below).

W I T N E S S E T H :

WHEREAS, pursuant to the terms of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass Stage 4
Liquefaction Facility, dated as of [                    ], 20[    ], by and
between Owner and Contractor (the “EPC Agreement”), Contractor will provide
services for the engineering, procurement and construction of the Stage 4
Liquefaction Facility, and the commissioning, start-up and testing of the
Liquefaction Facility; and

WHEREAS, pursuant to Section 18.4 of the EPC Agreement, Owner has the
obligation, in certain circumstances, to deliver the Escrow Funds (as defined
below) to be set aside in a designated escrow account (the “Escrow Account”)
pursuant to the terms of this Escrow Agreement; and

WHEREAS, Owner and Contractor have mutually agreed upon and selected Escrow
Agent to serve as the escrow agent for the Escrow Funds subject to the terms and
conditions of this Escrow Agreement; and

WHEREAS, Escrow Agent is willing to serve in such capacity subject to the terms
and conditions of this Escrow Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties and Escrow Agent, intending to be
legally bound, agree as follows:

1. Appointment of Escrow Agent. Owner and Contractor hereby appoint and
designate [Insert Name of Escrow Agent] as escrow agent to receive, hold,
administer, invest and disburse the Escrow Funds in accordance with the terms of
this Escrow Agreement. Escrow Agent hereby accepts its appointment as Escrow
Agent and agrees to hold, administer, invest and disburse the Escrow Funds in
accordance with the terms of this Escrow Agreement.

2. Delivery of the Escrow Funds. Pursuant to Section 18.4 of the EPC Agreement,
Owner and Contractor have agreed that Owner shall have the obligation in certain
circumstances to deliver by wire transfer to Escrow Agent certain sums to be
held by Escrow Agent in accordance with the terms of this Escrow Agreement (the
“Escrow Funds”). Subject to and in accordance with the terms and conditions
hereof, Escrow Agent agrees that it shall receive, hold in escrow, invest and
reinvest, and release or disburse the Escrow Funds. It is hereby expressly
stipulated and agreed that all interest and other earnings on the Escrow Funds
shall be added to

 

DD-1



--------------------------------------------------------------------------------

Execution Version

 

and become a part of the Escrow Funds for all purposes, and that all losses
resulting from the investment or reinvestment thereof from time to time and any
amounts which may be charged thereto in accordance with Section 10 to compensate
or reimburse Escrow Agent from time to time for amounts owing to it hereunder
shall from the time of such loss or charge no longer constitute part of the
Escrow Funds.

3. Investment of the Escrow Funds.

(a) The Escrow Agent shall hold the Escrow Funds in an interest bearing account
or in a Government Money Market fund registered under the Investment Act of
1940, as designated in writing by Owner and Contractor.

(b) For purposes of this Escrow Agreement, “Earnings” means, with respect to the
Escrow Funds or any portion thereof on any particular date, the interest and any
other income earned on such amount from the date hereof through such date in
accordance with the terms hereof.

(c) On a monthly basis, the Escrow Agent shall deliver to the Owner and
Contractor a written statement setting forth the balance of the Escrow Account,
all investments thereof, all Earnings thereon and all distributions made
therefrom, which statement shall be delivered to Owner and Contractor in
accordance with Section 11.

4. Release of the Escrow Funds. Escrow Agent shall disburse the Escrow Funds to
Owner or Contractor, or their assigned representatives, only upon the following
conditions and/or circumstances:

(a) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner and Contractor in a notarized writing in substantially the
form of Exhibit 1, attached hereto (“Joint Notice”), executed by authorized
representatives of Owner and Contractor and setting forth, at a minimum, (i) the
amount of the Escrow Funds (plus accrued interest) to be disbursed, (ii) the
percentage allocation of the Escrow Funds (plus accrued interest) to be
disbursed between Owner and Contractor, and (iii) the timing of when the
disbursement shall occur; OR,

(b) Escrow Agent shall disburse the Escrow Funds, in whole or in part, as
directed by Owner in a notarized writing delivered to Escrow Agent (with a copy
by facsimile and registered mail to Contractor), in substantially the form of
Exhibit 2, attached hereto (“Owner’s Notice”), setting forth, at a minimum,
(i) the amount of the Escrow Funds (plus accrued interest) to be disbursed and
(ii) the timing of when the disbursement shall occur; provided that Contractor
has not provided its objection in writing to Escrow Agent (with a copy by
facsimile and registered mail provided to Owner) (“Objection Notice”) within
sixty (60) calendar days of receipt of Owner’s Notice, such Objection Notice
setting forth in reasonable detail Contractor’s rationale for objecting to the
disbursement terms set forth in Owner’s Notice; OR

 

DD-2



--------------------------------------------------------------------------------

Execution Version

 

(c) Escrow Agent shall disburse the Escrow Funds, if any, upon Escrow Agent’s
receipt of a court order or other legal and binding directive (including but not
limited to a binding order from an arbitrator and any decision by an arbitration
panel or arbitrator within the scope of Section 18.2 of the EPC Agreement)
requiring Escrow Agent to disburse such Escrow Funds in accordance with the
terms of such court order or directive, irrespective of whether such court order
or other legal and binding directive or arbitration decision is subject to
appeal or has been appealed, and if the Escrow Agent complies with any such
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, Escrow Agent shall not be liable to any of
the parties hereto or their respective heirs, devisees, executors,
administrators, personal representatives, successors, trustee, receivers and
permitted assigns, absent willful misconduct or gross negligence, or to any
other person or entity even though such order, judgment, decree, writ or process
may be subsequently modified or vacated or otherwise determined to have been
without legal force or effect.

5. Interest. Upon disbursement of the Escrow Funds pursuant to Section 4 hereof,
any interest accrued on such Escrow Funds shall be disbursed to Owner.

6. Tax Matters. Through execution of this Escrow Agreement, Owner and Contractor
hereby each provide Escrow Agent with their respective taxpayer identification
number documented on the signature page of this Escrow Agreement. Owner and
Contractor shall provide Escrow Agent with the taxpayer identification number(s)
of any recipient, other than Escrow Agent, of funds to be disbursed from the
Escrow Funds. Owner and Contractor understand that the failure to provide such
information as to any recipient may prevent or delay disbursements from the
Escrow Funds and may also result in the assessment of a penalty and Escrow
Agent’s being required to withhold tax on any interest or other income earned on
the Escrow Funds. Any payments of income shall be subject to applicable
withholding regulations then in force in the United States or any other
jurisdiction, as applicable. Solely for purposes of ensuring the regular payment
of taxes upon Escrow Funds, the Parties agree that Owner shall be treated as the
owner of the Escrow Funds for federal and state income tax purposes and that
Owner shall include in taxable income the earnings on the Escrow Funds.

7. Limited Liability of Escrow Agent. In performing its duties under this Escrow
Agreement or upon the claimed failure to perform its duties hereunder, Escrow
Agent shall have no liability except for Escrow Agent’s willful misconduct or
gross negligence. The Escrow Agent’s sole responsibility shall be for the
safekeeping and disbursement of the Escrow Funds in accordance with the terms of
this Escrow Agreement. The Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice of any fact or
circumstance not specifically set forth herein or in any notice given to it
under this Escrow Agreement in accordance with Section 11 hereof. The Escrow
Agent shall be entitled to rely upon and shall be protected in acting upon any
request, instructions, statement or other instrument, not only as to its due
execution, validity and effectiveness, but also as to the truth and accuracy of
any information contained therein, which Escrow Agent shall in good faith
believe to be genuine, to have been signed or presented by the Person or Parties
purporting to sign the same and to conform to the provisions of this Escrow
Agreement. In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential or punitive damages. The Escrow Agent shall not be
obligated to take any legal action or to commence any proceeding in connection
with the Escrow Funds or to appear in, prosecute or defend any such legal action
or proceedings. The Escrow Agent may consult legal counsel selected by it in the
event of any

 

DD-3



--------------------------------------------------------------------------------

Execution Version

 

dispute or question as to the construction of any of the provisions hereof or of
any other agreement or of its duties hereunder, and shall incur no liability and
shall be fully protected from any liability whatsoever in acting in accordance
with the opinion or instruction of such counsel. Owner and Contractor, jointly
and severally, shall promptly pay, upon demand (in accordance with the
procedures set forth in Section 10 hereof), the reasonable fees and expenses of
any such counsel; provided, however, Owner and Contractor agree that such fees
and expenses shall be borne equally between Owner and Contractor. The Escrow
Agent shall have no obligations or responsibilities in connection with the EPC
Agreement, or any other agreement between the Parties, other than this Escrow
Agreement.

8. Right of Interpleader. Should any controversy arise involving the Parties and
Escrow Agent, or any of them or any other person, firm or entity with respect to
this Escrow Agreement or the Escrow Funds, or should a substitute escrow agent
fail to be designated as provided in Section 14 hereof, or if Escrow Agent
should be in doubt as to what action to take, Escrow Agent shall have the right,
but not the obligation, either to (i) withhold delivery of the Escrow Funds
until the controversy is resolved, the conflicting demands are withdrawn or its
doubt is resolved or (ii) institute a petition for interpleader in a court in
New York, New York to determine the rights of the Parties and Escrow Agent.
Should a petition for interpleader be instituted, or should Escrow Agent be
threatened with litigation or become involved in litigation in any manner
whatsoever in connection with this Escrow Agreement or the Escrow Funds, Owner
and Contractor hereby jointly and severally agree to reimburse Escrow Agent for
its reasonable attorneys’ fees and any and all other reasonable expenses,
losses, costs and damages incurred by Escrow Agent in connection with or
resulting from such threatened or actual litigation prior to any disbursement
hereunder, except to the extent that any such expense, loss, cost or damage
results from the willful misconduct or gross negligence of Escrow Agent.

9. Exculpation of Escrow Agent. It is agreed that the duties of Escrow Agent are
herein specifically provided and are purely ministerial in nature, and that
Escrow Agent shall incur no liability whatsoever except for its willful
misconduct or gross negligence, so long as Escrow Agent is acting in good faith.
The Parties do hereby release Escrow Agent from any liability for any error or
judgment or for any act done or omitted to be done by Escrow Agent in good faith
performance of its duties hereunder and do each, jointly and severally,
indemnify Escrow Agent against, and agree to hold harmless, save and defend
Escrow Agent from, any costs, liabilities, and expenses incurred by Escrow Agent
in serving as Escrow Agent hereunder and in faithfully discharging its duties
and obligations hereunder.

10. Compensation and Reimbursement of Expenses. The Parties shall compensate
Escrow Agent for its services hereunder in accordance with Exhibit 3 attached
hereto and, in addition, shall reimburse Escrow Agent for all of its reasonable
out-of-pocket expenses incurred in the performance of its duties and enforcement
of its rights hereunder and otherwise in connection with the preparation,
operation, administration and enforcement of this Escrow Agreement, including,
without limitation, attorneys’ fees, brokerage costs and related expenses
incurred by Escrow Agent (collectively, the “Fees”), unless arising from the
willful misconduct or gross negligence of the Escrow Agent. All of the
compensation and reimbursement obligations set forth in this Section 10 shall be
payable within ten (10) Business Days following the Parties’ receipt of notice
from Escrow Agent that such payment should be made. The Parties

 

DD-4



--------------------------------------------------------------------------------

Execution Version

 

agree that the Fees shall be borne equally by the Parties and the Fees may be
deducted from the Escrow Funds. Solely in the event and to the extent that the
Parties shall have failed to provide payment to Escrow Agent within the ten
(10) Business Day period set forth in the preceding sentence, Escrow Agent is
authorized to disburse to itself from the Escrow Funds the amount(s) not paid,
subject to Escrow Agent’s restoration of such payment to the Escrow Funds should
the applicable payment be later received by Escrow Agent. The term “Business
Day” shall mean a day (other than a Saturday or Sunday) on which banks are
generally authorized to be open for business in the City of New York.

11. Notices. All notices, communications and deliveries under this Escrow
Agreement will be made in writing signed by or on behalf of the party making the
same, will specify the Section under this Escrow Agreement pursuant to which it
is given or being made, and will be delivered (i) by facsimile, (ii) by personal
delivery or (iii) by express air courier, return receipt requested (with
evidence of delivery and postage and other fees prepaid) as follows:

If to Escrow Agent:

[Insert Name of Escrow Agent]

[Insert Address]

[Insert Address]

Attn: ***

Email: ***

Telephone No.: ***

If to Owner:

Sabine Pass Liquefaction LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

with a copy to:

Sabine Pass Liquefaction LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

If to Contractor:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

 

DD-5



--------------------------------------------------------------------------------

Execution Version

 

Facsimile: ***

Attn: ***

with a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

Except to the extent otherwise provided in the second paragraph of Section 3
herein, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the party or parties to whom such
communication is directed. The Parties or Escrow Agent may change the address to
which communications hereunder are to be directed by giving written notice to
the other parties hereto in the manner provided in this Section 11. All
signatures of the parties to this Escrow Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.

12. Authorization. Each Party to this Agreement, on behalf of itself and the
Escrow Agent, on behalf of itself, acknowledges and represents that the
signatories for each Party and the Escrow Agent to this Escrow Agreement have
the requisite authorization to bind the Parties and Escrow Agent hereto.

13. Choice of Laws; Cumulative Rights. This Escrow Agreement shall be governed
by, and construed in accordance with, the laws of the state of New York, without
giving effect to the principles thereof relating to conflicts of law. All of
Escrow Agent’s rights hereunder are cumulative of any other rights it may have
at law, in equity or otherwise. The Parties and Escrow Agent agree that the
forum for resolution of any dispute arising under this Escrow Agreement shall be
in a court in Harris County, Texas.

14. Resignation or Removal of Escrow Agent. Escrow Agent may resign from the
performance of its duties hereunder at any time by providing thirty
(30) calendar days’ prior written notice to Owner and Contractor or may be
removed, with or without cause, by Owner and Contractor, acting jointly, at any
time by providing thirty (30) calendar days’ prior written notice to Escrow
Agent. Such resignation or removal shall take effect upon the appointment of a
successor escrow agent as provided herein. Upon any such notice of resignation
or removal, Owner and Contractor, acting jointly, shall appoint a successor
escrow agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
$100,000,000, unless otherwise agreed by Owner and Contractor as evidenced by
written instructions executed by Owner and Contractor. Upon the acceptance in
writing of any appointment as Escrow Agent hereunder by a successor escrow
agent: (i) the retiring Escrow Agent shall deliver the Escrow Funds to the
successor escrow agent, (ii) such successor escrow agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Escrow Agent, and (iii) the retiring Escrow Agent shall be

 

DD-6



--------------------------------------------------------------------------------

Execution Version

 

discharged from its duties and obligations under this Escrow Agreement, but
shall not be discharged from any liability for actions taken as Escrow Agent
hereunder prior to such succession. After any retiring Escrow Agent’s
resignation or removal, the provisions of this Escrow Agreement shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Escrow Agent under this Escrow Agreement. If Owner and Contractor fail to
designate a substitute escrow agent within thirty (30) calendar days after
receiving a notice of Escrow Agent’s resignation or delivering to Escrow Agent a
notice of removal, Escrow Agent may institute a petition for interpleader.
Escrow Agent’s sole responsibility after such thirty (30) calendar day notice
period expires shall be to hold the Escrow Funds (without any obligation to
reinvest the same) and to deliver the same to a designated substitute escrow
agent, if any, or in accordance with the directions of a final order or judgment
of a court of competent jurisdiction, at which time of delivery Escrow Agent’s
obligations hereunder shall cease and terminate.

15. Assignment. This Escrow Agreement shall not be assigned without the prior
written consent of the non-assigning party hereto, except Owner may assign this
Escrow Agreement, in whole or in part, to any of its Affiliates or Lender
without Contractor’s or Escrow Agent’s consent. When duly assigned in accordance
with the foregoing, this Escrow Agreement shall be binding upon and shall inure
to the benefit of the assignee; provided that any assignment by a party pursuant
to this Section 15 shall not relieve such assigning party of any of its
obligations under this Escrow Agreement. Any assignment not in accordance with
this Section 15 shall be void and without force or effect, and any attempt to
assign this Escrow Agreement in violation of this provision shall grant the
non-assigning party the right, but not the obligation, to terminate this Escrow
Agreement at its option for default.

16. Severability. If one or more of the provisions hereof shall for any reason
be held to be invalid, illegal or unenforceable in any respect under applicable
law, such invalidity, illegality or unenforceability shall not affect any other
provisions hereof, and this Escrow Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein, and
the remaining provisions hereof shall be given full force and effect.

17. Reliance. The Escrow Agent may rely upon, and shall be protected in acting
or refraining from acting upon, any written instructions or notices furnished to
it in accordance herewith and, in particular, in accordance with Section 4 of
this Escrow Agreement and believed by it to be genuine and to have been signed
and presented by the proper party or parties, except for Escrow Agent’s willful
misconduct or gross negligence.

18. Amendment. This Agreement may not be amended, supplemented or otherwise
modified without the prior written consent of the parties hereto.

19. Termination. This Escrow Agreement shall terminate upon the disbursement, in
accordance with Sections 4, 8 or 14 hereof, of the Escrow Funds in full;
provided, however, that in the event all Fees required to be paid to Escrow
Agent hereunder are not fully and finally paid prior to termination, the
provisions of Section 10 hereof shall survive the termination hereof and,
provided further, that the last sentence of Section 8 hereof and the provisions
of Section 9 hereof shall, in any event, survive the termination hereof.

 

DD-7



--------------------------------------------------------------------------------

Execution Version

 

20. Force Majeure. The Escrow Agent shall not be responsible or liable for any
failure or delay in the performance of its obligation under this Escrow
Agreement to the extent caused by circumstances beyond its reasonable control,
including acts of God; earthquakes; fire; flood; wars; acts of terrorism; civil
or military disturbances; sabotage; epidemic; riots; interruptions, loss or
malfunctions of utilities or communications services; labor disputes; acts of
civil or military authority or governmental action; it being understood that in
any such case the Escrow Agent shall use commercially reasonable efforts which
are consistent with accepted practices in the banking industry to resume
performance as soon as reasonably practicable under the circumstances and to
mitigate the adverse impact of such circumstances.

21. USA PATRIOT Act. The parties acknowledge that in order to help the United
States government fight the funding of terrorism and money laundering
activities, pursuant to Federal regulations that became effective on October 1,
2003 (Section 326 of the USA PATRIOT Act) all financial institutions are
required to obtain, verify, record and update information that identifies each
person establishing a relationship or opening an account. The parties to this
Agreement agree that they will provide to the Escrow Agent such information as
it may request, from time to time, in order for the Escrow Agent to satisfy the
requirements of the USA PATRIOT Act, including but not limited to the name,
address, tax identification number and other information that will allow it to
identify the individual or entity who is establishing the relationship or
opening the account and may also ask for formation documents such as articles of
incorporation or other identifying documents to be provided.

22. General. The section headings contained in this Escrow Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Escrow Agreement. This Escrow Agreement and any
affidavit, certificate, instrument, agreement or other document required to be
provided hereunder may be executed in two (2) or more counterparts, each of
which shall be deemed an original instrument, but all of which taken together
shall constitute one and the same instrument. Unless the context shall otherwise
require, the singular shall include the plural and vice-versa, and each pronoun
in any gender shall include all other genders. The terms and provisions of this
Escrow Agreement constitute the entire agreement among the Parties and Escrow
Agent in respect of the subject matter hereof, and neither the Parties nor
Escrow Agent has relied on any representations or agreements of the other,
except as specifically set forth in this Escrow Agreement. This Escrow Agreement
or any provision hereof may be amended, modified, waived or terminated only by
written instrument duly signed by the Parties and Escrow Agent. This Escrow
Agreement shall inure to the benefit of, and be binding upon, the Parties and
Escrow Agent and their respective heirs, devisees, executors, administrators,
personal representatives, successors, trustees, receivers and permitted assigns.
This Escrow Agreement is for the sole and exclusive benefit of the Parties and
Escrow Agent, and nothing in this Escrow Agreement, express or implied, is
intended to confer or shall be construed as conferring upon any other person any
rights, remedies or any other type or types of benefits.

[Signature Page Follows]

 

DD-8



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement to be
effective as of the Effective Date.

 

Owner: SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

Tax Identification #:                                                  
Contractor: BECHTEL OIL, GAS AND CHEMICALS, INC.

By:  

 

Name:  

 

Title:  

 

Tax Identification #:                                                   Escrow
Agent: [INSERT NAME OF ESCROW AGENT]

By:  

 

Name:  

 

Title:  

 

 

DD-9



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 1

Form of Joint Notice

[Date]                    

[Name of Escrow Agent]

[Address]

Attn: [                    ]

 

Re:

Escrow Agreement, dated [            ], 20[    ], by and among Sabine Pass
Liquefaction LLC (“Owner”), Bechtel Oil, Gas, and Chemicals, Inc. (“Contractor”)
and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow Agreement”)

Dear [            ]:

Pursuant to Section 4(a) of the Escrow Agreement, Owner and Contractor hereby
certify that [$U.S.            ] of the Escrow Funds (the “Released Escrow
Funds”), plus any accrued interest thereon, should be released from the Escrow
Account and disbursed to [Owner/Contractor/Owner and Contractor], as set forth
below. Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

Owner and Contractor hereby direct Escrow Agent to release and disburse such
Released Escrow Funds by wire transfer in immediately available funds, within
[    ] ([    ]) Days of receipt of this notice, as follows: [(i)] [$U.S.
            ] of the Released Escrowed Funds, plus accrued interest thereon, to
[                    ] to the following account [list account information
including name of recipient, name of recipient’s financial institution, account
number, and ABA routing number]; and (ii) [$U.S.             ] of the Released
Escrowed Funds, plus accrued interest thereon, to [                    ] to the
following account [list account information including name of recipient, name of
recipient’s financial institution, account number, and ABA routing number].

This Joint Notice may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Joint Notice. A facsimile or photocopy of any signature shall
have the same force and effect as an original. This Joint Notice shall be
effective as of the date first written above once the counterparts of the Joint
Notice have been signed and delivered by all the parties set forth below.

 

Very truly yours, Owner: SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

Contractor BECHTEL OIL, GAS AND CHEMICALS, INC.

By:  

 

Name:  

 

Title:  

 

 

DD-10



--------------------------------------------------------------------------------

Execution Version

 

cc: [                    ] State of [                    ] County of
[                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:   

 

              

 

         Notary Public’s signature    (Notary stamp or seal)      

 

DD-11



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 2

Form of Owner’s Notice

[Date]                    

[Name of Escrow Agent]

[Address]

Attn: [                    ]

 

Re:

Escrow Agreement, dated [            ], 20[    ], by and among Sabine Pass
Liquefaction LLC (“Owner”), Bechtel Oil, Gas and Chemicals, Inc. (“Contractor”)
and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow Agreement”)

Dear [            ]:

Pursuant to Section 4(b) of the Escrow Agreement, Owner hereby certifies that
[$U.S.            ] of the Escrow Funds (the “Released Escrow Funds”), plus any
accrued interest thereon, should be released from the Escrow Account and
disbursed to [Owner] [Name of Other Recipient], as set forth below. Capitalized
terms used, but not otherwise defined, herein shall have the respective meanings
ascribed to such terms in the Escrow Agreement.

Owner hereby directs Escrow Agent to release and disburse such Released Escrowed
Funds, plus accrued interest thereon, by wire transfer in immediately available
funds, within [    ] ([    ]) days of receipt of this notice, as follows
(provided that Escrow Agent has not received, within sixty (60) calendar days of
receipt of this notice, written notice from Contractor of its objection to the
terms of this notice):

Sabine Pass Liquefaction, LLC

[Name of Financial Institution]

[City, State]

Account No.: [                    ]

ABA Routing No.: [                    ]

Amount: U.S.$[                    ]

 

Very truly yours, Owner: SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

cc:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: [                    ]

 

DD-12



--------------------------------------------------------------------------------

Execution Version

 

State of [                    ]

County of [                    ]

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:   

 

              

 

         Notary Public’s signature    (Notary stamp or seal)      

 

DD-13



--------------------------------------------------------------------------------

Execution Version

 

Exhibit 3

Fee Schedule

 

DD-14



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT EE

PROVISIONAL SUMS

 

EE-1



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE EE-1

Provisional Sums to be Fixed Based on Notice to Proceed

1 INTRODUCTION

The Currency Provisional Sum and Fuel Provisional Sum shall be adjusted by
mutually agreed Change Order as described below. Upon adjustment of the Contract
Price pursuant to this Schedule EE-1, the Aggregate Provisional Sum shall also
be reduced to reflect any Provisional Sums that have been fixed by mutually
agreed Change Order.

1.1 Currency Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$ ***) based the following foreign (non-U.S. Dollar) currencies included in
the Contract Price (“Currency Provisional Sum”) at the listed value and exchange
rate to the U.S. Dollar:

 

FOREIGN CURRENCY    VALUE IN FOREIGN CURRENCY    EXCHANGE RATE EURO    €***   
*** USD TO EURO

On the date Owner issues NTP, the Contract Price shall be subject to an upward
or downward adjustment by Change Order to account for currency fluctuations. The
EURO adjustment will be determined no later than two banking days from NTP by
multiplying (a) the difference of the Contractor actual secured hedge rate
(“Bechtel Treasury Secured Hedge Rate”) and the above listed exchange rate
(“Contract Exchange Rate”) by (b) the corresponding value in EURO listed above
(“Value of Foreign Currency”). The Bechtel Treasury Secured Hedge Rate will be
determined by taking a weighted average of the forward contracts entered into by
Contractor and any spot contracts entered into by Contractor during the period
between LNTP No. 1 and NTP.

For clarity, the Contract Price and the Aggregate Provisional Sum adjustments
shall be the cumulative sum of the adjustment for each currency and the
adjustment for each currency shall be:

Adjustment = [Value of Foreign Currency x [Bechtel Treasury Secured Hedge Rate –
Contract Exchange Rate]]

1.2 Fuel Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$ ***) (“Fuel Provisional Sum”) for price fluctuation in the cost of
gasoline and diesel fuels to be used during construction, commissioning, and
start-up of the Stage 4 Liquefaction Facility. The baseline index value from
each of the selected indices is as of the week ending March 16, 2015:

 

DD-2



--------------------------------------------------------------------------------

Execution Version

 

Figure 1

 

FUEL TYPE

  

VALUE IN ESTIMATE*

  

BASELINE INDEX VALUE

Gasoline

   $***    2.220

Diesel

   $***    2.763

 

*

Estimate refers to the Fuel Provisional Sum, which is based on the estimated
quantities.

On the date Owner issues the NTP, the Contract Price shall be subject to an
upward or downward adjustment by Change Order for each of the following fuel
types: (i) gasoline and (ii) diesel listed above for any change in the index
value, at the nearest weekly datum, as published by the US Energy Information
Administration (EIA) for the Gulf Coast Region for each specific fuel type (See
Figure 2). The adjustment for each fuel type will be determined by subtracting
the baseline index value from the corresponding NTP index value (which is the
index value on the date of NTP) and then dividing that result by the baseline
index value and multiplying the result by the value in Fuel Provisional Sum for
each of the fuel types listed in Figure 1. For clarity:

 

LOGO [g651558dsp0997.jpg]

The indices are as follows for the specific fuel types:

Figure 2

 

FUEL

  

INDEX

Gasoline    US EIA Weekly Gulf Coast Regular All Formulations Retail Gasoline
Prices Diesel    US EIA Weekly Gulf Coast No 2 Diesel Retail Prices

For avoidance of doubt, Contractor bears the risk of determining the correct
quantity of fuel for the Work as of the Contract Date, and this Schedule EE-1
shall not entitle Contractor to any Contract Price adjustments on account of
increases in the actual fuel quantity used for the Work as of the Contract Date.

 

EE-3



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE EE – 2

Provisional Sums to be Adjusted during Project Execution

2 INTRODUCTION

The Louisiana Sales and Use Tax Provisional Sum, Performance and Attendance
Bonus Provisional Sum and Insurance Provisional Sum shall be adjusted by
mutually agreed Change Order as described below. Upon adjustment of the Contract
Price pursuant to this Schedule EE-2, the Aggregate Provisional Sum shall also
be reduced to reflect any Provisional Sums that have been fixed by mutually
agreed Change Order.

2.1 Louisiana Sales and Use Tax Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$ ***) for Louisiana Sales and Use Taxes arising in connection with the
Work (“Louisiana Sales and Use Tax Provisional Sum”). If the actual amount of
Louisiana Sales and Use Taxes paid by Contractor and its Subcontractors and
Sub-subcontractors is less than the Louisiana Sales and Use Tax Provisional Sum,
Owner shall be entitled to a Change Order reducing the Contract Price by such
difference. If the actual amount of Louisiana Sales and Use Taxes paid by
Contractor and its Subcontractors and Sub-subcontractors is greater than the
Louisiana Sales and Use Tax Provisional Sum, Contractor shall be entitled to a
Change Order increasing the Contract Price by such difference, except for
Louisiana Sales and Use Tax associated penalties and interest paid or incurred
by Contractor and its Subcontractors and Sub-subcontractors as a result of
non-compliance with the Louisiana Sales and Use Tax laws. Subject to
Section 4.5C of the Agreement, Owner and Owner’s tax consultant shall have
thirty (30) Days following receipt of the Contractor’s Change Order request
pursuant to this Section 2.1 to review and audit Contractor’s Change Order
request, supporting Louisiana Sales and Use Tax Returns and supporting invoice
documentation as delineated in Section 4.5A of the Agreement to ensure the
validity of Contractor’s Change Order with this Section 2.1. Contractor shall
reasonably cooperate with Owner and Owner’s tax consultant to minimize any and
all Louisiana Sales and Use Taxes arising in connection with the Work, including
a Contractor’s Change Order pursuant to this Section 2.1.

2.2 Performance and Attendance Bonus Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of *** U.S. Dollars
(U.S.$ ***) for craft compensation in order to attract and retain qualified
craft (“Performance and Attendance Bonus Provisional Sum”). If the actual
Performance and Attendance Bonus Incentive Program cost under the Agreement is
less than the Performance and Attendance Bonus (PAB) Incentive Program
Provisional Sum, Owner shall be entitled to a Change Order reducing the Contract
Price by such difference. If the actual Performance and Attendance Bonus
Incentive Program Cost under this Agreement is greater than the Performance and
Attendance Bonus Incentive Program Provisional Sum, Contractor shall be entitled
to a Change Order increasing the Contract Price by such difference.

 

EE-4



--------------------------------------------------------------------------------

Execution Version

 

The Parties agree Contractor will implement a Performance and Attendance Bonus
(PAB) Incentive Program to attract and retain qualified craft for the period
stated below in this Section 2.2. The overall PAB Incentive Program will be
comprised of two separate programs. Program 1 will apply to all workers
described below in this Section 2.2 for Program 1. Program 2 will apply to all
described below in this Section 2.2 for Program 2. The Aggregate Provisional Sum
stated above in this Section 2.2 is for both Program 1 PAB and Program 2 PAB and
assumes the maximum bonus is earned each quarter. Further details regarding the
PAB Incentive Programs 1 and 2 are detailed below in this Section 2.2.

Contractor will invoice Owner at the beginning of each quarter, the maximum
achievable incentive amount for that quarter. Semi-annually the Parties will
reconcile the previous two quarter’s invoiced amount against the total cost of
the PAB Incentive Program in the same two quarters. Any variance will be
included with the next applicable invoice.

PAB quarterly goals will be set with the intention to achieve target schedule
progress and attendance goals. PAB amounts will be paid to qualified craft
members on a quarterly basis, as specified below in this Section 2.2.

Program Definition

The following is a description of the proposed implementation of the PAB Program
for direct hire craft; it is the intention to implement this program starting
the first regular pay period of April 2019. Program 1 is a performance incentive
program targeted to all direct hire craft types to achieve schedule performance
and retain craft. Program 2 is a performance incentive program targeted to
direct hire core craft types to achieve schedule performance and retain craft.
The incentive programs will be earned by the craft based on achievement of
pre-established performance and attendance targets. Both programs will be
effective through Substantial Completion of each Subproject.

Program 1: “PAB”

Eligibility: All direct hire craft and select Subcontract craft.

Duration of program: The first regular pay period of April 2019 through
Substantial Completion of each Subproject. The PAB program is set on quarterly
targets and is paid out according to the payments terms outlined below.

PAB base calculation: The PAB is structured where a percentage bonus is applied
to an individual’s base wages (inclusive of total straight time and overtime
hours) exclusive of all payroll adds. The bonus is an incentive; it is not an
adjustment to wage rate. PAB recipients are responsible for paying all
associated taxes on the bonus and wages.

 

EE-5



--------------------------------------------------------------------------------

Execution Version

 

Graduated Earning Method: Performance is comprised of two categories of bonus:
(i) maximum of *** (***%) achievement for performance based on earned quantities
of key commodities and project milestones and (ii) potential addition of ***
(***%) achievement based on average craft absenteeism over the quarter. The PAB
based on earned commodities and project milestones is a craft-wide incentive
program where everyone earns the same percent bonus (regardless of
discipline/commodity/craft type). The PAB based on absenteeism is also a
craft-wide incentive program where everyone earns the same percent bonus. Target
goals will be established on a quarterly basis to reflect achievement of
schedule performance.

Program 2: “Double my PAB”

Eligibility: Core direct hire craft identified as all classes of craft falling
under the following Project wage bulletin classifications: electrician,
instrument tech, millwright, friction operator, pipefitter, rigger, and welder
as well as Foreman, General Foreman and Senior General Foreman of all
disciplines. Program 2 bonus is additive to Program 1 bonus for the eligible
craft.

Duration of program: The first regular pay period of April 2019 through
Substantial Completion of each Subproject. The PAB program is set on quarterly
increments, as described below, and is paid out according to the payments terms
outlined below.

Bonus base calculation: For the quarter of measurement, Program 2 eligible
recipients will have an incremental supplemental bonus equal to the Program 1
final percentage bonus. For example, if the Program 1 bonus for a particular
quarter was *** (***%), Program 2 recipients would be eligible for an additional
*** (***%) of their base wages for a combined *** (***%) bonus. Similar to
Program 1, the PAB is applied to an individual’s base wages (inclusive of total
straight time and overtime hours) exclusive of all payroll adds. The PAB is an
incentive; it is not an adjustment to wage rate. PAB recipients are responsible
for paying all associated taxes on the bonus and wages.

Payment Terms

Eligible craft employees will be paid *** (***%) of the earned incentive two
(2) weeks after the end of each quarter and the other *** (***%) will be placed
in escrow. Craft will be paid the remaining portion of their incentive upon
Reduction of Force (ROF). Craft that are terminated for cause or quit on their
own before ROF will not be eligible to receive the escrow portion of their PAB.
Termination for cause must be clear and documented. Absenteeism rates and
productivity goals and achievements will be clearly communicated to the craft
each month of the quarter.

 

EE-6



--------------------------------------------------------------------------------

Execution Version

 

Administrative Cost

Contractor will not charge administrative costs for the PAB program.

2.3 Insurance Provisional Sum

The Aggregate Provisional Sum contains a Provisional Sum of ***U.S. Dollars
(U.S.$ ***) (“Insurance Provisional Sum”) for the cost of insurance premiums for
the Stage 4 Project Insurances required to be provided by Contractor in
accordance with the Second Amended and Restated Umbrella Agreement for Insurance
Requirements of the Sabine Pass Stage 1, Stage 2, Stage 3 and Stage 4
Liquefaction Facilities between Owner and Contractor, dated November 6, 2018
(“Insurance Umbrella Agreement”). The term Stage 4 Project Insurances is defined
in the Insurance Umbrella Agreement. Such Insurance Provisional Sum shall be
adjusted in accordance with the Insurance Umbrella Agreement, and the Contract
Price shall be adjusted up or down in accordance with the Insurance Umbrella
Agreement.

 

EE-7



--------------------------------------------------------------------------------

Execution Version

 

ATTACHMENT FF

FORM OF PARENT GUARANTEE

[On Guarantor letterhead]

This guarantee and indemnity agreement (hereinafter referred to as the
“Guarantee”) effective on this the [     •] day of [            ], 20[    ], is
entered into by BECHTEL GLOBAL ENERGY, INC., a corporation organized and
existing under the laws of the state of Delaware, United States of America,
having its registered office located at 12011 Sunset Hills Road, Reston,
Virginia, 20190-5918 U.S.A. (hereinafter referred to as “Guarantor”), in favor
of Sabine Pass Liquefaction, LLC (hereinafter referred to as “Owner”).

In consideration of Owner entering into an Engineering, Procurement and
Construction agreement between Owner and Guarantor’s wholly owned affiliate
BECHTEL OIL, GAS AND CHEMICALS, INC. (“Contractor”) for the Stage 4 Liquefaction
Facility and dated the [    ] day of [            ], 20[    ] (“Agreement”) and
accepting this Guarantee in respect of such Agreement it is agreed as follows:

1. In this Guarantee:

 

  (a)

unless otherwise defined herein, terms defined in the Agreement have the same
meanings when used herein; and

 

  (b)

references to the “Agreement” mean the relevant Agreement as supplemented,
amended or extended from time to time.

2. Guarantor hereby covenants and agrees unconditionally and irrevocably with
Owner, its successors and assigns that:

 

  (a)

Contractor shall properly and diligently observe the provisions of and perform
its obligations and discharge its liabilities, whether actual or contingent, now
or hereafter arising under or in connection with the Agreement (whether arising
by way of payment, indemnity or otherwise) (“Guaranteed Obligations”).

 

  (b)

If Contractor fails to perform or defaults in any manner whatsoever in the due
and proper performance of any Guaranteed Obligations, or commits any breach of
any Guaranteed Obligations, Guarantor shall, forthwith upon written request from
Owner so to do, secure or cause (including, as may be necessary, by contracting
with a third party) the assumption and proper and diligent performance and
discharge of those Guaranteed Obligations remaining unfulfilled.

 

  (c)

Guarantor shall pay to Owner on demand all monies due and owing by Contractor to
Owner under the Agreement or pursuant to any claims made by Owner arising under
or in connection with the Agreement.

3. This Guarantee shall be given as a primary obligation of Guarantor and not
merely as surety and accordingly Owner shall not be obliged before enforcing
this Guarantee to: (i) take any action in court or by way of arbitration or
otherwise against Contractor; (ii) to take enforcement action or make any claim
against or any demand on Contractor or exhaust any remedies against Contractor;
(iii) to enforce any other security held by Owner in respect of the Guaranteed
Obligations of Contractor under the Agreement; or (iv) to exercise any diligence
against Contractor.

 

FF-1



--------------------------------------------------------------------------------

Execution Version

 

4. As a separate and independent obligation, Guarantor shall, on demand,
indemnify and hold Owner harmless from and against any and all losses, damages,
liability and expenses, of whatsoever nature (including, without limitation, all
legal fees and expenses on an indemnity basis) suffered or incurred by Owner:

 

  (a)

in any way connected with: (i) any breach by Contractor of any Guaranteed
Obligation and/or (ii) any breach by Guarantor of any obligations in this
Guarantee, whether or not any such breach is caused, in whole or in part, by
negligence of Guarantor; and

 

  (b)

if any of Contractor’s Guaranteed Obligations is or becomes unenforceable,
invalid or illegal, the amount of loss, damage, liability or expense shall be
equal to the amount that Owner would otherwise have been entitled to recover
from Contractor, had such Guaranteed Obligations been fully enforceable.

5. Notwithstanding any other provision of this Guarantee, but except in relation
to any expenses and legal fees referred to in paragraph 4(a) or any Insolvency
Event of Contractor, Guarantor shall not have any greater liability to Owner
than Guarantor would have had to Owner under the Agreement had Guarantor been an
original party to the Agreement in place of Contractor and the Agreement been
fully enforceable. Guarantor shall be entitled in respect of the obligations,
duties, and liabilities under this Guarantee to raise, and rely as though it was
Contractor on, any claims, rights, privileges, defenses, excuses or limitations
available to Contractor under the Agreement, provided that any award or judgment
between Contractor and Owner under the Agreement (whether in arbitration or
litigation, by default or otherwise) shall be conclusive and binding for the
purposes of determining Guarantor’s obligations under the Guarantee but no such
judgment shall be required to enforce Guarantor’s obligations under this
Guarantee.

6. This Guarantee shall be in addition to, and not in substitution for, and will
not merge with, any rights or remedies that Owner may have against Contractor
arising under the Agreement or otherwise, and Guarantor shall not be released
from the obligations hereunder by reason of any time or forbearance granted by
Owner to Contractor or Guarantor. This Guarantee is a continuing guarantee and
indemnity and extends to any and all of Contractor’s Guaranteed Obligations
under or arising in connection with the Agreement.

7. Guarantor makes the following representations and warranties:

 

  (a)

It has the power to enter into and perform its obligations under this Guarantee;

 

  (b)

It has taken all necessary corporate action to authorize the entry into and
performance of this Guarantee and to carry out the transactions and discharge
the obligations contemplated by this Guarantee; and

 

  (c)

This Guarantee is its valid and binding obligation enforceable in accordance
with its terms, and Guarantor acknowledges and agrees that Owner has agreed to
enter into the Agreement and to accept this Guarantee in reliance on these
representations and warranties.

 

FF-2



--------------------------------------------------------------------------------

Execution Version

 

8. If any payment by Contractor or Guarantor or any other surety or discharge
given by Owner is avoided or reduced as a result of insolvency or similar event
(a) the liability of Guarantor shall continue as if the payment or discharge had
not occurred, and (b) Owner shall be entitled to recover the value or amount of
that security or payment from Guarantor as if the payment or discharge had not
occurred.

9. The liability of Guarantor hereunder shall not in any way be reduced,
released, discharged, diminished or affected by:

 

  (a)

The granting of any waiver, time or indulgence to Guarantor or to Contractor by
Owner;

 

  (b)

The effecting of any compromise, discharge or release whatsoever with Contractor
by Owner or any other person;

 

  (c)

Suspension or termination (in whole or in part) of Contractor’s services or Work
under the Agreement;

 

  (d)

Any breach of the Agreement by Owner or any other thing done or neglected to be
done by Owner;

 

  (e)

Any lack of power, authority or legal personality or change in the constitution
or business organization of Contractor or the illegality of any relevant
contracts or obligation;

 

  (f)

Any variation to the scope of work or services under the Agreement (including,
without limitation, by way of a Change Order);

 

  (g)

The amendment, novation, supplement or extension of any terms or conditions of
the Agreement by Owner;

 

  (h)

Any disability, incapacity, insolvency, administration or similar proceedings
with respect to Contractor;

 

  (i)

Any reorganization, change in ownership, merger, consolidation, change in status
or like arrangement in respect of either Contractor or Guarantor;

 

  (j)

Any assignment of this Guarantee or the Agreement, or the granting or creation
of any mortgage, pledge, charge or other encumbrance over or in respect of this
Guarantee or the Agreement or any of Owner’s rights or benefits under or
pursuant to this Guarantee or the Agreement; or

 

  (k)

Any act, omission, matter or thing which, but for this Paragraph 9, would
reduce, release, discharge, diminish or affect any of Guarantor’s obligations
under this Guarantee.

10. All payments under this Guarantee shall be made to the account specified in
the relevant demand of the Agreement and shall be made free of any withholding
or deduction and Guarantor shall have no right of set-off, deduction, abatement
or counterclaim except for those rights it exercises on behalf of Contractor
under the Agreement.

11. Any notices or communications to be made by Guarantor or Owner to the other
under or in connection with this Guarantee shall be in writing and made to the
other at the following addresses:

 

FF-3



--------------------------------------------------------------------------------

Execution Version

 

Guarantor:

Bechtel Global Energy, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: ***

Facsimile: ***

Attn: ***

With a copy to:

Bechtel Oil, Gas and Chemicals, Inc.

3000 Post Oak Blvd.

Houston, Texas 77056

Phone: ***

Facsimile: ***

Attn: Principal Counsel

Owner:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile ***

Attn: ***

With a copy to:

Sabine Pass Liquefaction, LLC

700 Milam, Suite 1900

Houston, Texas 77002

Facsimile ***

Attn: ***

Any notice or communication delivered or made by one person to the other under
this Guarantee shall be effective:

 

  (a)

If by way of facsimile, when received as evidenced by confirmation; or

 

  (b)

If by way of letter, when it has been left at the relevant address.

12. Any provision of this Guarantee which is prohibited, illegal, invalid or
unenforceable in any jurisdiction is ineffective as to that jurisdiction only to
the extent of the prohibition, illegality, invalidity or unenforceability and
will not invalidate any other provision of this Guarantee so long as the
material purposes of this Guarantee can be determined and effectuated.

13. Guarantor shall, promptly on demand, pay to Owner the amount of all costs,
charges and expenses incurred in connection with the enforcement or exercise of
any rights under this Guarantee.

 

FF-4



--------------------------------------------------------------------------------

Execution Version

 

14. No failure to exercise, nor delay in exercising, any right or remedy under
this Guarantee shall operate as a waiver, nor shall any single or partial
exercise of any right or remedy prevent any further or other exercise of any
right or remedy.

15. This Guarantee shall be governed by and construed in accordance with the
laws of the state of Texas without giving effect to any choice or conflict of
law provision or rule that would cause the application of the laws of any
jurisdiction other than the state of Texas.

16. Any claim, dispute or controversy arising out of or relating to this
Guarantee (including, without limitation, the construction, validity,
interpretation, termination, enforceability or breach of this Guarantee, or the
relationship of the Parties established by this Guarantee, and whether or not
arising out of tort or contract) (“Dispute”) shall be decided by final and
binding arbitration. Such arbitration shall be held in Houston, Texas, unless
otherwise agreed in writing by the Parties, shall be administered by the Dallas,
Texas office of the American Arbitration Association (“AAA”) and shall, except
as otherwise modified by this paragraph 16, be governed by the AAA’s
Construction Industry Arbitration Rules and Mediation Procedures (including
Procedures for Large, Complex Construction Disputes) (the “AAA Rules”). The
number of arbitrators required for the arbitration hearing shall be determined
in accordance with the AAA Rules. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive law of the state of
Texas, excluding its conflict of law principles, as would a court for the state
of Texas; provided, however, the law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including resort to a court
for provisional remedies, the enforcement of any award and any other question of
arbitration law or procedure shall be the Federal Arbitration Act, 9 U.S.C.A. §
2. Issues concerning the arbitrability of a matter in dispute shall be decided
by a court with proper jurisdiction. The Parties shall be entitled to engage in
reasonable discovery, including the right to production of relevant and material
documents by the opposing Party and the right to take depositions reasonably
limited in number, time and place; provided that in no event shall any Party be
entitled to refuse to produce relevant and non-privileged documents or copies
thereof requested by the other Party within the time limit set and to the extent
required by order of the arbitrator(s). All disputes regarding discovery shall
be promptly resolved by the arbitrator(s). This agreement to arbitrate is
binding upon the Parties, Contractor’s surety (if any) and the successors and
permitted assigns of any of them. At Owner or Guarantor’s option, any other
person may be joined as an additional party to any arbitration conducted under
this paragraph 16, provided that the party to be joined is or may be liable to
either Party in connection with all or any part of any Dispute between the
Parties. Without limiting the foregoing, if there are common issues of fact or
law in connection with any Disputes in an arbitration conducted under this
paragraph 16 and any disputes in connection with any arbitration under the
Agreement, either Party may consolidate the two arbitrations to the extent
necessary to avoid inconsistent determinations. Guarantor agrees, upon Owner’s
election, to the joinder in any arbitration between Owner and Contractor arising
out of or relating to the Project. The arbitration award shall be final and
binding, in writing, signed by all arbitrators, and shall state the reasons upon
which the award thereof is based. Judgment on the arbitration award may be
entered by any court having jurisdiction thereof.

17. This Guarantee constitutes the entire agreement of Guarantor and Owner with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and understandings, both written and oral, between Guarantor and
Owner with respect to the subject matter hereof.

18. This Guarantee is solely for the benefit of Owner and its respective
successors and permitted assigns, and this Guarantee shall not otherwise be
deemed to confer upon or give to any other third party any remedy, claim,
reimbursement, cause of action, or other right, except as provided in paragraph
19 hereof.

 

FF-5



--------------------------------------------------------------------------------

Execution Version

 

19. This Guarantee may be assigned to other Persons only upon the prior written
consent of the non-assigning Party hereto, except that Owner may assign this
Guarantee to any of its Affiliates by providing notice to Guarantor.
Furthermore, Owner may, for the purpose of providing collateral, assign, pledge
and/or grant a security interest in this Guarantee to any Lender without
Guarantor’s consent. When duly assigned in accordance with the foregoing, this
Guarantee shall be binding upon and shall inure to the benefit of the assignee;
provided that any assignment by Guarantor or Owner pursuant to this paragraph 19
shall not relieve Guarantor or Owner (as applicable) of any of its obligations
or liabilities under this Guarantee. Any assignment not in accordance with this
paragraph 19 shall be void and without force or effect. Guarantor shall, on or
before issuance of NTP under the Agreement, enter into an acknowledgement and
consent with the Collateral Agent substantially in the form of Schedule 1 to
this Guarantee, as may be amended mutatis mutandis to conform to the
acknowledgement and consent form agreed by Contractor under the Agreement.

20. Guarantor acknowledges and agrees that Owner is entitled to the benefit of
this Guarantee and the covenants, guarantees, indemnities and other promises
that are given and made in it by Guarantor, without Owner having signed this
Guarantee.

21. This Guarantee may only be amended by a written agreement that is signed by
or on behalf of both Owner and Guarantor.

22. This Guarantee shall continue in full force and effect until all of the
Guaranteed Obligations of Contractor under the Agreement and all obligations,
liabilities and guarantees of Guarantor under this Guarantee have been fulfilled
or otherwise resolved, at which point this Guarantee shall expire of its own
terms and shall be returned to Contractor.

23. Guarantor shall not take any photographs of any part of the Liquefaction
Facility, issue a press release, advertisement, publicity material, financial
document or similar matter or participate in a media interview that mentions or
refers to the Work under the Agreement or any part of the Liquefaction Facility
without the prior written consent of Owner. Guarantor acknowledges and agrees
that Owner shall be required, from time to time, to make disclosures and press
releases and applicable filings with the SEC in accordance with applicable
securities laws, that Owner believes in good faith are required by Applicable
Law or the rules of any stock exchange. If any such disclosure, press release or
filing includes any reference to Guarantor, then Owner shall provide as much
notice as is practicable to Guarantor to provide it with an opportunity to
comment; provided, however, the final determination shall remain with Owner.
Guarantor acknowledges that Owner shall be required from time to time to make
filings in compliance with applicable securities laws, including a copy of this
Guarantee.

IN WITNESS of which this Guarantee has been duly executed by a duly authorized
representative of Guarantor and delivered on the day above written.

 

FF-6



--------------------------------------------------------------------------------

Execution Version

 

 

BECHTEL GLOBAL ENERGY, INC.

By:  

 

Name:  

 

Title:  

 

Acknowledged by: SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

FF-7



--------------------------------------------------------------------------------

Execution Version

 

SCHEDULE 1

TO ATTACHMENT FF

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT WITH LENDER

Bechtel Global Energy, Inc. (the “Contracting Party”) hereby acknowledges the
existence of (but has not reviewed) the Security Agreement, dated as of
[            ], 20[    ] (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Sabine Pass Liquefaction, LLC (the
“Borrower”), [                    ] as common security trustee in such capacity,
the “Common Security Trustee”), for the benefit of various financial
institutions providing financing to the Borrower (collectively, the “Secured
Parties”), and hereby executes this Acknowledgement and Consent Agreement (the
“Consent”) and agrees as follows:

1. The Contracting Party hereby acknowledges and consents in accordance with the
terms and conditions set forth below to the Borrower’s pledge and collateral
assignment of all its right, title and interest in, to and under (but not,
except as provided herein, its obligations, liabilities or duties with respect
to) the Parent Guarantee dated [    ], 20[    ] (the “Assigned Agreement”),
given in respect of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass Stage 4 Liquefaction Facility,
dated [            ], 20[    ] , between Bechtel Oil, Gas and Chemicals, Inc.
and the Borrower (the “EPC Contract”) to the Common Security Trustee pursuant to
the Security Agreement. Capitalized terms used, but not otherwise defined,
herein shall have the respective meanings ascribed to such terms in the Assigned
Agreement.

2. The Contracting Party represents and warrants as of the date hereof as
follows:

a. The Contracting Party is a corporation duly organized, validly existing and
in good standing under the laws of Delaware, is authorized and qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify has or
could reasonably be expected to have a material adverse effect on its financial
condition, operations, prospects, taxes or business.

b. The Contracting Party is not in violation of any Applicable Law or judgment
entered by any Governmental Instrumentality, which violations, individually or
in the aggregate, have or could reasonably be expected to have a material
adverse effect on its performance of any obligations under this Consent or the
Assigned Agreement. There are no legal or arbitration proceedings or any
proceeding by or before any Governmental Instrumentality, now pending or (to the
current actual knowledge of the Contracting Party) threatened against the
Contracting Party that, if adversely determined, could reasonably be expected to
have a material adverse effect on its ability to perform under this Consent or
the Assigned Agreement.

c. No consent or approval of, or other action by or any notice to or filing
with, any Governmental Instrumentality (except those previously obtained) was
required in connection with the execution and delivery by the Contracting Party
of the Assigned Agreement, or is required in connection with the execution and
delivery of this Consent, or, to the best actual current knowledge of the
Contracting Party, the performance of its obligations under this Consent.

 

FF-1-1



--------------------------------------------------------------------------------

Execution Version

 

d. Neither the execution and delivery of this Consent and the Assigned Agreement
by the Contracting Party, the consummation of the transactions herein
contemplated by the Contracting Party, nor compliance with the terms and
provisions hereof by the Contracting Party, will:

(i) conflict with, result in a breach of or default under, or require any
consent (other than consents already obtained and those permits, licenses,
approvals, consents and exemptions that the Contracting Party is permitted to
obtain in the ordinary course of business in the performance of its obligations
under the Assigned Agreement) under: (A) the charter or by-laws of the
Contracting Party, (B) any Applicable Law, (C) any order, writ, injunction or
decree of any court applicable to the Contracting Party, or (D) any agreement or
instrument to which the Contracting Party is a party or by which it is bound or
to which it or any of its property or assets is subject in any such case under
this clause (i) that has or could reasonably be expected to result in a material
adverse effect upon the ability of the Contracting Party to perform its
obligations under this Consent and the Assigned Agreement; or

(ii) result in the creation or imposition of (or the obligation to create or
impose) any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Contracting Party.

e. The Contracting Party has all necessary power and authority to execute,
deliver and perform its obligations under this Consent and the Assigned
Agreement; the execution, delivery and performance by the Contracting Party of
this Consent and the Assigned Agreement have been duly authorized by all
necessary action on its part; and this Consent and the Assigned Agreement have
been duly and validly executed and delivered by the Contracting Party and each
constitutes a legal, valid and binding obligation of the Contracting Party
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, reorganization or moratorium or other
similar laws relating to the enforcement of creditors’ rights generally, and by
general principles of equity. There are no amendments, modifications or
supplements (whether by waiver, consent or otherwise) to the Assigned Agreement,
either oral or written.

f. The Contracting Party is financially solvent, able to pay all debts as they
mature and possesses sufficient working capital to guarantee the completion of
the work under the EPC Contract and perform its obligations hereunder.

g. To the Contracting Party’s current actual knowledge, the Borrower (a) has
complied with all conditions precedent required to be complied with by or on
behalf of the Borrower on or prior to the date hereof pursuant to the Assigned
Agreement and (b) is not in default under any covenant or obligation of the
Assigned Agreement and no such default has occurred prior to the date hereof.

 

FF-1-2



--------------------------------------------------------------------------------

Execution Version

 

h. The Contracting Party is not, to its current actual knowledge, in default
under any covenant or obligation hereunder or under the Assigned Agreement and
no such default has occurred prior to the date hereof. After giving effect to
the pledge and assignment referred to in paragraph 1, and after giving effect to
the consent to such pledge and assignment by the Contracting Party, to the
current actual knowledge of the Contracting Party, (a) there exists no event or
condition that would, either immediately or with the passage of time or giving
of notice, or both, entitle either the Contracting Party or the Borrower to
terminate or suspend its obligations under the Assigned Agreement and (b) there
are no claims or rights of set-off pending by any party to the Assigned
Agreement.

i. The Contracting Party affirms that it has no written notice or current actual
knowledge of any pledge or assignment relative to the right, title and interest
of the Borrower in, to and under the Assigned Agreement other than the pledge
and assignment referred to in paragraph 1.

3.

a. From and after the date hereof and unless and until the Contracting Party
shall have received written notice from the Common Security Trustee that the
lien of the Security Agreement has been released in full and provided that an
event of default by the Borrower shall have occurred and be continuing pursuant
to the loan documents executed in connection with the Security Agreement, the
Common Security Trustee shall have the full right and power to enforce directly
against the Contracting Party (subject to all of the Contracting Party’s
defenses and other rights under the Assigned Agreement in accordance with the
terms thereof) all obligations of the Contracting Party under the Assigned
Agreement and otherwise to exercise all remedies thereunder and to make all
demands and give all notices and make all requests required or permitted to be
made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such performance shall be construed as an
assumption by the Common Security Trustee or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Common Security Trustee pursuant to paragraph 5 hereof. Any
action taken by the Common Security Trustee in accordance with this paragraph
3(a) shall be binding on the Borrower. If the Contracting Party receives any
demands, notices or requests made from the Common Security Trustee in accordance
with this paragraph 3(a) which are conflicting with that made by the Borrower,
the Common Security Trustee’s demands, notices and requests shall control over
those conflicting demands, notices or requests made by the Borrower.

b. The Contracting Party agrees that it cannot terminate or suspend its
obligations under the Assigned Agreement.

4. Notwithstanding any provision in the Assigned Agreement to the contrary, in
the event of the proper assignment or novation of the rights and obligation
under the EPC Contract to a third party, or in the event of the execution of a
new EPC Contract pursuant to the terms of Section 4 of that certain
acknowledgement and consent agreement, dated [                    ] between
Bechtel Oil, Gas and Chemicals, Inc. and the Common Security Trustee, the
Contracting Party will enter into a new agreement with the Common Security
Trustee or, at the

 

FF-1-3



--------------------------------------------------------------------------------

Execution Version

 

Common Security Trustee’s request, with the Common Security Trustee’s nominee,
effective as of the date of such assignment, novation or execution, with
substantially the same covenants, agreements, terms, provisions and limitations
as are contained in the Assigned Agreement; provided that the Common Security
Trustee shall have made a request to the Contracting Party for such new
agreement within seven (7) days after the date of such assignment or novation of
the EPC Contract or execution of a new EPC Contract.

5. Provided that an event of default by Borrower shall have occurred and be
continuing pursuant to the loan documents executed in connection with the
Security Agreement, the Contracting Party agrees that the Common Security
Trustee may (but shall not be obligated to) pursuant to the terms of the
Security Agreement assume, or cause any purchaser at any foreclosure sale or any
assignee or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the rights and interests of the Borrower
thereafter arising under the Assigned Agreement. If the rights and interests of
the Borrower in the Assigned Agreement shall be assumed, sold or transferred as
provided herein, then the Contracting Party shall continue to perform its
obligations under the Assigned Agreement in favor of the assuming party as if
such party had thereafter been named as the Borrower under the Assigned
Agreement. The Common Security Trustee shall not take action under this
paragraph 5 until after the initial disbursement of any of the Secured Parties’
loans.

6. The Contracting Party shall make all payments due to the Borrower under the
Assigned Agreement to [                    ], acting as the Accounts Bank to
Account No. [                    ], ABA No. [                    ], FFC:
[                    ]. All parties hereto agree that each payment by the
Contracting Party to the Accounts Bank of amounts due to the Borrower from the
Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement and, to
the extent applicable, the EPC Contract.

7. No amendment or modification of, or waiver by or consent of, the Borrower in
respect of, any provision of the Assigned Agreement shall be effective unless
the same shall be in writing, in accordance with the requirements of the
Assigned Agreement, prior written notice thereof shall have been given to the
Common Security Trustee and the Common Security Trustee shall have given its
consent. This Consent may be amended or modified only by an instrument in
writing signed by the Contracting Party, the Borrower and the Common Security
Trustee.

8. The Contracting Party shall deliver to the Common Security Trustee
concurrently with the delivery thereof to the Borrower, a copy of the following
items if and when provided by the Contracting Party to the Borrower pursuant to
the Assigned Agreement: (a) notification prior to cancellation, non-renewal or a
material change in the insurance coverage required under the terms of the
Assigned Agreement; (b) notification of termination; (c) notification of
suspension of all of the Work; (d) notification of default by the Borrower;
(e) notification of claims, demands, actions or causes of actions asserted
against the Contracting Party for which the Borrower has indemnification
obligations; and (f) notification of request for arbitration.

 

FF-1-4



--------------------------------------------------------------------------------

Execution Version

 

9. The Contracting Party shall provide to the Common Security Trustee any
information or documentation as reasonably requested by the Common Security
Trustee in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Delaware.

10. Notice to any party hereto shall be deemed to be delivered on the earlier
of: (a) the date of personal delivery and (b) if deposited in a United States
Postal Service depository, postage prepaid, registered or certified mail, return
receipt requested, addressed to such party at the address indicated below (or at
such other address as such party may have theretofore specified by written
notice delivered in accordance herewith), upon delivery or refusal to accept
delivery, in each case as evidenced by the return receipt:

 

The Common Security Trustee:   

[                    ]

[                    ]

[                    ]

[                    ]

The Borrower:   

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Telephone: ***

Facsimile:***

Attn:***

Email:***

   with a copy to:   

Sabine Pass Liquefaction, LLC

700 Milam Street, Suite 1900

Houston, Texas 77002

Facsimile: ***

Attn: ***

The Contracting Party:   

Bechtel Global Energy, Inc.

12011 Sunset Hills Road

Reston, Virginia 20190-5918

Facsimile: ***

Attn: [                    ]

Email: [                    ]

 

FF-1-5



--------------------------------------------------------------------------------

Execution Version

 

  with a copy to:  

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: ***

Attn: Principal Counsel

11. This Consent shall be binding upon and shall inure to the benefit of the
respective successors and permitted assigns of the Contracting Party, the
Borrower, the Common Security Trustee and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Common Security Trustee).

12. This Consent may be executed in one or more counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Consent shall become effective at such time as the Common Security Trustee
shall have received counterparts hereof signed by all of the intended parties
hereto.

13. For purposes of this Consent, the term “day” or “days” shall mean calendar
days unless otherwise defined herein.

14. No failure on the part of any party or any of its agents to exercise and no
delay in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder shall operate as a waiver thereof (subject to any statute
of limitations), and no single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right power or privilege.

15. If any provision hereof is invalid and unenforceable in any jurisdiction,
then, to the fullest extent permitted by law, (a) the other provisions hereof
shall remain in full force and effect in such jurisdiction and shall be
liberally construed to carry out the intentions of the parties hereto as nearly
as may be possible and (b) the invalidity or unenforceability of any provision
hereof in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction.

16. The agreements of the parties hereto are solely for the benefit of the
Contracting Party, the Borrower, the Common Security Trustee and the Secured
Parties, and no Person (other than the parties hereto and the Secured Parties
and their successors and assigns permitted hereunder) shall have any rights
hereunder.

17. This Consent shall terminate upon the indefeasible payment in full of all
amounts owed in connection with the Security Agreement.

18. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. THE
CONTRACTING PARTY, THE

 

FF-1-6



--------------------------------------------------------------------------------

Execution Version

 

COMMON SECURITY TRUSTEE AND THE BORROWER HEREBY SUBMIT TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR THE
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONSENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES ARISING OUT OF OR
RELATING TO THE ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE GOVERNED
EXCLUSIVELY BY PARAGRAPH 16 OF THE ASSIGNED AGREEMENT. THE CONTRACTING PARTY,
THE COMMON SECURITY TRUSTEE AND THE BORROWER IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

19. EACH OF THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE AND THE BORROWER
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

20. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE OF THE
CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT, WARRANTY, TORT (INCLUDING
NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL LIABILITY,
INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF PROFITS, LOSS
OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING, LOSS OR
INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING FINANCING, LOSS
OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR PRINCIPAL OFFICE
EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE (“CONSEQUENTIAL
DAMAGES”), AND THE CONTRACTING PARTY, THE COMMON SECURITY TRUSTEE, AND THE
BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY LIABILITY FOR SUCH CONSEQUENTIAL
DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN THIS SECTION IS
NOT INTENDED TO PRECLUDE RECOVERIES AS PERMITTED PURSUANT TO SECTION 20.4 OF THE
EPC CONTRACT WITH RESPECT TO OBLIGATIONS UNDER THE EPC CONTRACT ONLY.

(Signature page follows.)

 

FF-1-7



--------------------------------------------------------------------------------

Execution Version

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the             day of
            , 20    .

 

[                    ]

By:  

 

Name:  

 

Title:  

 

BECHTEL GLOBAL ENERGY, INC.

By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGED and AGREED SABINE PASS LIQUEFACTION, LLC

By:  

 

Name:  

 

Title:  

 

 

SIGNATURE PAGE TO EPC GUARANTOR DIRECT AGREEMENT